Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 1 of 487 PageID #: 31922



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

 FAIRCHILD SEMICONDUCTOR                      ) REDACTED PUBLIC
 CORPORATION and FAIRCHILD                    ) VERSION
 (TAIWAN) CORPORATION,                        )
                                              )
                         Plaintiffs,          ) C.A. No. 12-540-LPS
                                              )
          v.                                  )
                                              )
 POWER INTEGRATIONS, INC.,                    )
                                              )
                         Defendant.           )

                             PROPOSED FINAL PRETRIAL ORDER

 ASHBY & GEDDES                               FISH & RICHARDSON P.C.
 John G. Day (#2403)                          William J. Marsden, Jr. (#2247)
 Lauren E. Maguire (#4261)                    Joseph B. Warden (#5401)
 Andrew C. Mayo (#5207)                       222 Delaware Avenue, 17th Floor
 500 Delaware Avenue, 8th Floor               P.O. Box 1114
 P.O. Box 1150                                Wilmington, DE 19899-1114
 Wilmington, DE 19899                         Telephone: (302) 652-5070
 Telephone: (302) 654-1888
                                              Of Counsel:
 Of Counsel:
                                              Frank E. Scherkenbach
 Blair M. Jacobs                              FISH & RICHARDSON P.C.
 Christina A. Ondrick                         225 Franklin Street
 Charles J. Hawkins                           Boston, MA 02110-2804
 Robert J. Walters                            Telephone: (617) 542-5070
 Patrick J. Stafford
 PAUL HASTINGS LLP                            Howard G. Pollack
 875 15th Street, N.W.                        Michael R. Headley
 Washington, DC 20005                         FISH & RICHARDSON P.C.
 Telephone: (202) 551-1950                    500 Arguello Street, Suite 500
                                              Redwood City, CA 94063
 Attorneys for Plaintiffs                     Telephone: (650) 839-5070

                                              Attorneys for Defendant
 Dated: April 17, 2015




 {00976261;v1 }
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 2 of 487 PageID #: 31923



          This matter comes before the Court at a final pretrial conference held pursuant to Rule 16

 of the Federal Rules of Civil Procedure. All statements herein are joint statements unless

 otherwise noted in brackets below.

 I.       Nature of the Case

          This is an action for patent infringement. Fairchild Semiconductor Corp. and Fairchild

 (Taiwan) Corp. (collectively, “Fairchild”) alleges that Power Integrations, Inc. (“PI”) infringes

 U.S. Patent Nos. 7,525,259 (“the ’259 patent”), 7,286,123 (“the ’123 patent”), and 7,259,972

 (“the ’972 patent”), (collectively, “the Fairchild Patents”). Fairchild alleges that PI’s

 infringement of the ’972 patent is willful. PI alleges that Fairchild infringes U.S. Patent Nos.

 6,229,366 (“the ’366 patent”), 7,995,359 (“the ’359 patent”), 7,952,895 (“the ’895 patent”),

 7,876,587 (“the ’587 patent”), and 8,115,457 (“the ’457 patent”), (collectively, “the PI Patents”).

 PI alleges that Fairchild’s infringement of the ’366 patent is willful.

          PI denies Fairchild’s allegations of infringement, asserts various defenses, and seeks

 declaratory judgments that the Fairchild Patents are invalid and not infringed by Power

 Integrations. Fairchild denies PI’s allegations of infringement, asserts various defenses, and

 seeks declaratory judgments that the PI’s Patents are invalid and not infringed by Fairchild.

          The technology in this case concerns integrated circuits, also known as “ICs” or chips, for

 use in power supplies for LED lighting applications, cell phones, tablets, and computers to name

 a few examples.

          The issues to be tried in this case are raised in the following pleadings:

                 Fairchild’s Amended Complaint [D.I. 9]

                 PI’s Answer to the First Amended Complaint and Counterclaims [D.I.11]

                 Fairchild’s Answer to PI’s Counterclaims [D.I. 57]




 {00976261;v1 }                                       1
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 3 of 487 PageID #: 31924



                 PI’s Answer to Fairchild’s Counterclaims [D.I. 65]

 II.      Jurisdiction

          This action arises under the patent laws of the United States, Title 35 U.S.C. § 1 et seq.

          Plaintiff Fairchild Semiconductor Corp. is incorporated under the laws of the state of

 Delaware, with its headquarters located at 3030 Orchard Parkway, San Jose, California 95134.

          Plaintiff Fairchild (Taiwan) Corp. is incorporated under the laws of Taiwan, with its

 headquarters located at 6F-1, 3 Yuanqu St., Nangang Dist., Taipei City, Taiwan.

          Defendant Power Integrations, Inc. is incorporated under the laws of the state of

 Delaware, and has a regular and established place of business at 5245 Hellyer Avenue, San Jose,

 California 95138.

          The jurisdiction of the Court is not disputed and is based on the provisions of 28 U.S.C.

 §§ 1331 and 1338(a). Neither party disputes personal jurisdiction or venue.

 III.     Facts

          A.         Uncontested Facts

          The facts stated in Exhibit 1 are not disputed or have been agreed to or stipulated to by

 the parties. Any party, with prior notice to all other parties, may read any or all of the

 uncontested facts to the jury or Court, and will be charged for the time used to do so.

          B.         Contested Facts

          Fairchild’s statement of issues of fact that remain to be litigated and expected proof is

 attached as Exhibit 2A. PI’s statement of issues of fact that remain to be litigated and expected

 proof is attached as Exhibit 2B.

 IV.      Issues of Law and Citation of Authorities

          Fairchild’s statement of issues of law that remain to be litigated and citation of authorities

 relied upon is attached as Exhibit 3A. PI’s statement of issues of law that remain to be litigated


 {00976261;v1 }                                       2
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 4 of 487 PageID #: 31925



 and citation of authorities relied upon is attached as Exhibit 3B.

 V.       Witnesses

          Unless the parties reach an alternative agreement, the order of the presentation of

 evidence will follow the burden of proof. Any witness not listed on any party’s witness list will

 be precluded from testifying, absent good cause shown.

          No party shall be required to present live testimony from any witness on its list of live

 witnesses. However, each party will provide the other with a final list of witnesses it intends to

 call live at the trial by May 19, one week before the start of trial, to provide the parties with

 sufficient time to provide designations of prior testimony for any witness originally identified for

 live testimony. Once a party has identified a witness on its final list, the party must call the

 witness or otherwise make them available to be called by the other party.

          A.      Witness Lists

          Fairchild’s witness list, including (1) its list of expert witnesses and a brief statement of

 anticipated subject matter and (2) its list of non-expert witnesses, including whether those

 witnesses will be called live at trial or will instead testify by designation, is attached as Exhibit

 4A. PI’s witness list, including (1) its list of expert witnesses and a brief statement of anticipated

 subject matter and (2) its list of non-expert witnesses, including whether those witnesses will be

 called live at trial or will instead testify by designation, is attached as Exhibit 4B.

          B.      Stipulated Procedures

          Each party will provide the other party with a list, in order of presentation, of witnesses it

 intends to call live on direct examination by 7:00 p.m. two nights before those witnesses are

 intended to testify in court. No deviations from this notice shall be permitted except by

 agreement of the parties or for good cause shown.

          For those witnesses whose deposition or prior trial testimony will be played or read to the


 {00976261;v1 }                                      3
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 5 of 487 PageID #: 31926



 jury, the parties shall be permitted to make transition statements to introduce the witnesses and

 their role in the litigation. However, counsel shall not be permitted to argue or comment on the

 evidence during transition statements.

          No witness called by a party in support of its direct case shall be permitted to testify at

 trial unless identified in this Order or unless the Court determines that in the interests of justice

 such witness should be called.

          To the extent a party requests to present a witness only one time at trial due to limited

 availability [Fairchild’s proposal: and subject to agreement by the parties] / [PI’s proposal: or

 otherwise subject to agreement by the parties], the scope of cross-examination shall not be

 limited by the scope of the witness’s direct testimony, and the witness can be examined on any

 issue relevant to the issues being tried to the jury. However, if a party states its intention to call a

 witness again based on the order of presentation of proofs at trial, then cross-examination should

 be limited to the scope of the direct testimony.

          C.      Prior Testimony

          On April 15, 2015, the parties stipulated to the following dates to complete the process

 for designating prior testimony:

          April 20, 2015: Parties to provide its deposition designations.

          April 27, 2015: The parties exchange counter designations and objections.

          May 1, 2015: Rebuttal designations (for completeness only) and objections to the counter

 designations.

          May 4, 2015. The foregoing submitted to the Court.

          The May 4, 2015 submission shall contain the maximum universe of testimony

 designations, counter-designations, and objections to admission of testimony; none of the

 foregoing shall be supplemented without approval of all parties or leave of the Court, on good


 {00976261;v1 }                                     4
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 6 of 487 PageID #: 31927



 cause shown. [Fairchild’s statement and proposal: While Fairchild has identified more than

 15 individuals whose testimony may be presented by designation, it fully intends to work to

 focus its list before trial. At trial, each side will be limited to a total of fifteen designated

 witnesses from whom prior testimony may be introduced. PI’s proposal: Both parties’

 accompanying witness lists identify more than 15 individuals whose testimony may be presented

 by designation. The parties will undoubtedly continue to work together to focus their proofs

 before trial, particularly once they receive the Court’s guidance and rulings in the context of the

 pretrial conference, but Fairchild’s demand for an arbitrary cap on witnesses at this point is

 unfounded and inconsistent with its own submissions.]

          Each party will provide the other with a list of final designations (from the previously

 designated testimony) that it intends to introduce by 7:00 p.m. three days before the designations

 are intended to be used in court. The parties will then meet and confer by 9:30 p.m. that same

 night to confirm the status with respect to any previously designated counter-designations and

 objections. New materials may not be added without good cause.

          Once the parties have met and conferred, they will submit any remaining disputed

 designations for the Court’s consideration by 9:00 a.m. the following day: the party introducing

 the prior testimony shall submit, on behalf of all parties: (i) a copy of the entire testimony of the

 witness at issue, clearly highlighting the designations and counter-designations; and (ii) a cover

 letter clearly identifying any pending objections, as well as a brief indication (i.e., no more than

 one sentence per objection) of the basis for the objection and the offering party's response to it.

 Failure to comply with these procedures, absent an agreement by the parties and approval by the

 Court, will result in waiver of the use of the testimony or waiver of objection to the use of the

 testimony.




 {00976261;v1 }                                      5
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 7 of 487 PageID #: 31928



          All irrelevant and redundant material, including colloquy between counsel and

 objections, will be eliminated when the testimony is read or viewed at trial.

          The manner of using counter-designations at trial shall be in the same manner (video

 versus read transcripts) as that used for the designation sought to be rebutted, such that all

 designations, counter-designations, and cross-designations will be played or read to the jury, as

 the case may be, as one consecutive segment in the order the testimony appears in the transcript.

 If a party offers video testimony, that party shall be responsible for including video portions of

 counter-designated testimony that is designated as described in this section. If a party does not

 offer video testimony, that party need not offer video of the other party’s counter-designations.

          At the time a witness is called to testify by designation, the party calling the witness shall

 provide the Court with two copies of the transcript of the designations and counter- designations

 that will be read or played. The parties will be charged for all time that elapses from the time the

 witness is called until the next witness is called, according to the proportions to be provided by

 the parties.

          D.      Impeachment with Prior Inconsistent Testimony

          The Court will allow objections to the use of deposition and other prior testimony for

 impeachment purposes, including objections based on lack of completeness and/or lack of

 inconsistency.

          E.      Objections to Expert Testimony

          [Fairchild’s proposal: The Court will defer ruling on all objections to expert testimony

 as beyond the scope of prior expert disclosures unless renewed in writing following trial, subject

 to the proviso that a party prevailing on such a post-trial objection will be entitled to have all of

 its costs associated with a new trial paid for by the party that elicited the improper expert

 testimony at the earlier trial. Notwithstanding the foregoing, nothing prevents the Court to rule


 {00976261;v1 }                                     6
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 8 of 487 PageID #: 31929



 on the parties’ demonstratives as otherwise stated herein.

          PI’s proposal: The Court should rule on objections to expert testimony as beyond the

 scope of prior expert disclosures in the context of resolving objections over the parties’ proposed

 exhibits or demonstratives for that expert or, if necessary, in real time, and the party offering the

 testimony has the burden of showing where the testimony was previously disclosed.]

          F.      Sequestration of Witnesses

          The parties agree that pursuant to Fed. R. Evid. 615, the Court should prevent fact

 witnesses from hearing the testimony of other witnesses. The parties further agree that in

 accordance with provision (2) of Rule 615, this exclusion rule will not apply to the officer or

 employee designated by each party as its representative. The parties further agree that expert

 witnesses not be excluded for either fact or expert testimony.

 VI.      Exhibits and Demonstrative Exhibits

          A.      Exhibits

          Fairchild’s list of pre-marked exhibits to be offered at trial is attached hereto as Exhibit

 5A. PI’s list of pre-marked exhibits to be offered at trial is attached hereto as Exhibit 5B. The

 parties shall exchange objections to exhibits on April 28, 2015. The parties shall submit final

 exhibit lists and objections to exhibits on May 4, 2015.

          [Fairchild’s proposal: The May 4, 2015 submission will contain the maximum universe

 of exhibits to be used in any party’s case-in-chief, as well as all objections to the admission of

 such exhibits, neither of which shall be supplemented without approval of all parties or leave of

 the Court, on good cause shown.] [PI’s proposal: A party may not use in its case-in-chief or in

 its rebuttal case any exhibit not identified on these exhibit lists, without approval of all parties or

 leave of the Court, on good cause shown.]

           Exhibits not listed will not be admitted unless good cause is shown. Exhibits not


 {00976261;v1 }                                     7
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 9 of 487 PageID #: 31930



 objected to will be received into evidence without the need for additional foundation testimony,

 provided they are shown to a witness.

          The parties will meet and confer in a further effort to refine and shorten their exhibit lists

 and to resolve objections without the Court’s intervention. Each party’s objections to the other

 party’s exhibits will be noted in each final exhibit list, and any exhibit identified in any party’s

 final exhibit list that is not objected to is deemed to be admissible, except that relevance, hearsay,

 and Fed. R. Evid. 105 and 403 objections are preserved. The parties stipulate to the authenticity

 of all exhibits in the final, filed exhibit lists with the exception of those identified (with specific

 reasons for the failure to so stipulate).

          The parties will offer as exhibits at trial one or more of the exhibits set forth on their

 respective final exhibit lists. These lists will include the exhibit number to be used at trial and a

 description sufficient to identify the exhibit, i.e., by production number or citation. [Fairchild’s

 proposal: These exhibit lists may include exhibits and potential rebuttal exhibits that may not

 necessarily be introduced into evidence.] In its direct case, a party may offer any exhibit

 appearing on either party’s exhibit list.

          To the extent it has not already done so, each party shall provide to the other party, for

 delivery on May 21, 2015 a copy of its exhibits with exhibit labels or make available for

 inspection any unique or physical exhibits.

          On or before the first day of trial, counsel will deliver to the Courtroom Deputy a

 completed AO Form 187 exhibit list for each party.

          Legible photocopies of United States patents and the content of PTO file histories may be

 offered and received in evidence in lieu of certified copies thereof. The parties stipulate that, as

 to patents previously identified, the dates of filing and issuance shall be deemed to be shown on




 {00976261;v1 }                                      8
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 10 of 487 PageID #: 31931



  the face of the patent, subject to the right of the party against whom it is offered to adduce

  evidence to the contrary.

           Legible photocopies of printed publications (with agreed upon English translations

  thereof) may be offered and received in evidence in lieu of originals thereof.

           The parties stipulate that a duplicate of any document or photograph may be marked for

  identification, and, if otherwise admissible, offered and received into evidence with the same

  force and effect as the original, subject to any and all objections as could be made to the original,

  and on condition that the original of any such duplicate, if within the custody or control of a

  party, be available for inspection at the trial upon reasonable notice.

           Any documents or prior sworn testimony or portion thereof, not specifically identified

  herein or offered into evidence, may still be used at trial for purposes of cross-examination,

  impeachment or rehabilitation, if otherwise competent for such purposes, absent any order to the

  contrary (e.g. materials the Court has struck from the case). [Fairchild’s proposal: Purported

  impeachment material (e.g., a document or prior sworn testimony) may not be shown to the jury

  until after a proper showing of impeachment has been established. / PI’s Proposal:

  Impeachment material (e.g., a document or prior sworn testimony) may be shown to the jury at

  the time of impeachment.]

           Counsel shall be permitted to move, and the Court will admit if appropriate, evidence on

  the morning following use of the evidence.

           The parties will exchange demonstratives to be used in opening statements by 8:00 p.m.

  two nights before opening statements. An identification of any trial exhibits to be used in

  opening will be exchanged at the same time. The parties will provide any objections to such

  demonstratives or trial exhibits by 12:00 p.m (noon) on the day before opening statements, and




  {00976261;v1 }                                    9
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 11 of 487 PageID #: 31932



  the parties shall thereafter meet and confer and present any unresolved objections to the Court

  prior to opening statements.

           Unless agreed to otherwise, each party will provide to the other party a written list of

  exhibits and copies of demonstratives, by number and witness(es) for whom the exhibits and

  demonstratives will be used, that it intends to use on direct examination in court, by 7:00 p.m.

  two nights before the trial day on which the exhibits and/or demonstratives are intended to be

  used and the witnesses are intended to be called. The other party shall identify any objections to

  exhibits or demonstratives the following day by 9:00 a.m., and the parties will meet and confer

  regarding any unresolved objections by 7:00 p.m. that evening and will present any unresolved

  issues to the Court the morning of the proposed use of the disputed exhibit and/or demonstrative.

  The parties hereby agree that, once confirmed, the list of exhibits and demonstratives to be used

  in direct examination may not be supplemented absent good cause.

           The party seeking to use a demonstrative will provide a color representation of the

  demonstrative to the other side in PDF form. However, for video or animations, the party

  seeking to use the demonstrative will provide it to the other side either on a DVD or CD or

  electronically. For irregularly sized physical exhibits, the party seeking to use the demonstrative

  will provide a color representation as a PDF of 8.5 x 11 copies of the exhibits.

           This provision does not apply to demonstratives created during testimony or

  demonstratives to be used for cross-examination, neither of which need to be provided to the

  other side in advance of their use. In addition, blow-ups or highlights of exhibits or parts of

  exhibits are not required to be provided to the other side in advance of their use.

  VII.     Damages

           Fairchild seeks reasonable royalty damages for PI’s infringement of the Fairchild Patents,

  trebled damages for PI’s willful infringement of Fairchild’s ’972 patent, an accounting to


  {00976261;v1 }                                    10
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 12 of 487 PageID #: 31933



  determine the damages to be awarded to Fairchild—including an accounting for infringing sales

  not presented at trial, pre-judgment and post-judgment interest, taxable costs, and attorney’s fees

  and nontaxable costs.

           PI seeks reasonably royalty damages for Fairchild’s infringement of the PI Patents, treble

  damages for Fairchild’s willful infringement of PI’s ’366 patent, an accounting, pre- and post-

  judgment interest, attorneys’ fees, and costs.

  VIII. Bifurcated Trial

           The parties do not seek a bifurcated trial.

  IX.      Motions In Limine

           The briefing for the parties’ motions in limine is attached hereto as follows:

                  The briefing for Fairchild’s Motion in Limine No. 1 is attached as Exhibit 6A

                  The briefing for Fairchild’s Motion in Limine No. 2 is attached as Exhibit 6B

                  The briefing for Fairchild’s Motion in Limine No. 3 is attached as Exhibit 6C

                  The briefing for PI’s Motion in Limine No. 1 is attached as Exhibit 7A

                  The briefing for PI’s Motion in Limine No. 2 is attached as Exhibit 7B

                  The briefing for PI’s Motion in Limine No. 3 is attached as Exhibit 7C

  X.       Discovery

           Each party has completed fact discovery, with the exception of an outstanding deposition

  of a new Fairchild witness, Mr. Shah. Fairchild reserves the right to supplement its exhibit list in

  view of that deposition. PI does not believe Fairchild has any rights to reserve with respect to its

  new witness, but PI reserves the right to supplement its witness list, prior testimony designations,

  and exhibit list in view of the deposition of Mr. Shah.

           Expert damages discovery is still under way; revised rebuttal reports will be served on




  {00976261;v1 }                                      11
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 13 of 487 PageID #: 31934



  May 1, with expert damages depositions to be completed shortly thereafter.

  XI.      Number of Jurors

           There shall be eight jurors. The Court will conduct jury selection through the “struck

  juror” method, beginning with the Court reading voir dire to the jury panel in the courtroom,

  continuing by meeting with jurors individually in chambers or at sidebar and there addressing

  any challenges for cause, and concluding with peremptory strikes.

  XII.     Non-Jury Trial

           This is a jury trial.

           [Fairchild’s statement: The only issue to be decided by the Court during trial is the

  objective prong of the willful infringement inquiry, which should be decided before the

  presentation of evidence on the subjective prong of willful infringement. See infra Section

  XVI.A. After trial, the Court will need to address the issues of enhanced damages, injunction,

  interests, taxable costs, attorney’s fees, and non-taxable costs.

           Fairchild has moved for summary judgment of no willful infringement. (D.I. 193.)

  Should the Court grant that motion, then Fairchild does not propose any pre-trial willfulness

  briefing. Should the Court decline to grant that motion, then Fairchild proposes that the

  objective prong of PI’s willful infringement claim be decided separately by the Court before the

  presentation of evidence on the subjective prong. The case law is unequivocal that the judge, not

  the jury, determines the objective prong of willfulness and whether an “an accused infringer’s

  reliance on a particular issue or defense is reasonable.” Bard Peripheral Vascular, Inc. v. W.L.

  Gore & Assoc., Inc., 682 F.3d 1006-07 (Fed. Cir. 2012); see also id. at 1008 (whether the

  objective threshold is met is a legal question which “should always be decided as a matter of law

  by the judge”). As a result, the subjective requirement of willfulness “must be addressed only

  after the objective requirement is satisfied.” Bard, 682 F.3d 1006-07.


  {00976261;v1 }                                   12
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 14 of 487 PageID #: 31935



           Allowing the presentation of evidence related to the subjective prong before any ruling

  on the objective prong would permit the admission of irrelevant and prejudicial evidence that

  would otherwise be excluded by Rules 402 and 403 of the Federal Rules of Civil Procedure. By

  deciding the objective prong prior to trial, the Court would dispose of such prejudicial evidence,

  and thereby eliminate the disputes that would inevitably arise by their attempted introduction.

  Allowing evidence related to the subjective prong only after a ruling from the Court that the jury

  should hear evidence on the subjective prong thus saves judicial and party resources, as time will

  not be wasted on issues the jury will never be asked to decide as the factfinder.

           Fairchild’s proposal:

           For the proposed pre-trial briefing on PI’s and Fairchild’s willful infringement claims,

  Fairchild proposes the following schedule:

          Opening briefs shall be filed on May 8, 2015 and be no more than 10 pages. Along with
           their Opening Briefs, each party shall provide Proposed Findings of Fact, separately
           stated in numbered paragraphs, constituting a detailed listing of the relevant material
           facts the party believes it has proven, in a simple narrative form, along with citations to
           the record. The proposed Findings of Fact shall be limited to a maximum of 10 pages.
           No separate Conclusions of Law shall be filed.

          Responsive briefs shall be filed on May 15, 2015 and be no more than 10 pages; and

          Hearing on the objective prong of each party’s willfulness claim on: May 20, 2015.

           Power Integrations’ statement and proposal: The jury should decide the issue of

  willfulness on both parties’ claims in the first instance after hearing their presentations on the

  merits, and the Court can thereafter address the sufficiency of the evidence on JMOL.]

  XIII. Length of Trial

           The trial will be timed. [Fairchild’s proposal: Unless otherwise ordered, time will be

  charged to a party for its opening statement, direct and redirect examinations of witnesses it

  calls, cross-examination of witnesses called by any other party, closing argument, its argument



  {00976261;v1 }                                    13
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 15 of 487 PageID #: 31936



  on any motions for judgment as a matter of law, and all sides’ argument on objections a party

  raises (outside the presence of the jury) to another party’s exhibits and demonstrative exhibits.] /

  [PI’s proposal: Unless otherwise ordered, time will be charged to a party for its opening

  statement, direct and redirect examinations of witnesses it calls, cross-examination of witnesses

  called by any other party, closing argument, and its argument on any motions for judgment as a

  matter of law.]

           The Courtroom Deputy will keep a running total of trial time used by counsel. If any

  party uses all of its allotted trial time, the Court will terminate that party’s trial presentation.

  Considering the Court’s procedures for counting time, and considering the nature and extent of

  the parties’ disputes, the parties request [Fairchild’s proposal: 23 hours per side] / [PI’s

  proposal: 20 hours per side] for their trial presentations.

  XIV. Motions for Judgment as a Matter of Law

           The parties agree that for motions for judgment as a matter of law (JMOL) generally, the

  party moving for JMOL will so move orally during a break at the close of all evidence, outside

  the presence of the jury. The Court can then decide, based on the motions presented orally,

  whether to entertain argument or further briefing. The parties also agree that any renewed JMOL

  motions will be addressed in connection with the schedule for post-trial briefing to be set by the

  Court, as proposed in Section XVI.B herein.

  XV.      Amendments of the Pleadings

           Neither party intends to seek an amendment to the pleadings at this time.

  XVI. Additional Matters

           A.         Order of Proof at Trial

           The order of proof will be:

                  Fairchild’s case-in-chief on infringement, damages, and willfulness for the Fairchild


  {00976261;v1 }                                       14
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 16 of 487 PageID #: 31937



                   Patents;

                  PI’s response on non-infringement, damages, willfulness, and invalidity for the
                   Fairchild Patents;

                  Fairchild’s response on validity and rebuttal on infringement, damages, and
                   willfulness for the Fairchild patents;

                  PI’s case-in-chief on infringement and damages and for the PI Patents;

                  Fairchild’s response on non-infringement, damages, and invalidity for the PI Patents;

                  PI’s response on validity and rebuttal on infringement and damages of the PI patents.

           B.         Post-Trial Motions

           The briefing schedule for all post-trial motions, including renewed motions for judgment

  as a matter of law and motions for new trial, is as follows:

                  Opening briefs shall be filed by August 12, 2015;

                  Responsive briefs shall be filed by September 14, 2015; and

                  Reply briefs shall be filed by October 5, 2015.

           C.         Jury Notes

           The parties agree that the jurors should be permitted to take handwritten notes during the

  presentations of the parties and that jurors be permitted to bring these handwritten notes, along

  with a notebook containing the asserted patents (as provided by the parties) into the deliberation

  room. The parties further propose that the jurors be instructed not to share the notebooks with

  each other (though they can discuss the contents of their notes) and that the notebooks be

  collected and destroyed after the verdict without review.

           D.         Handling of Confidential Information at Trial

           The parties anticipate that the majority of the trial will be open to the public and not

  sealed unless a party requests that a particularly sensitive portion be sealed. If a party makes

  such a request, subject to the Court’s approval, the courtroom shall be cleared of those


  {00976261;v1 }                                       15
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 17 of 487 PageID #: 31938



  individuals not qualified under the Protective Order entered in this case, except that each party

  may designate one corporate representative who may remain in the courtroom throughout the

  entirety of trial. Each party must notify the opposing party of the identity of this representative

  before trial.

           E.        Setup of Electronic and Computer Devices

           The parties request that the Court grant access to the Courtroom on the day before trial

  begins for the purposes of setting up electronic and computer devices. To the extent both parties

  are utilizing common equipment in the Courtroom, the parties will share the cost of that

  equipment.

           F.        Federal Judicial Center Introduction to the Patent System Video

           The parties stipulate that the Federal Judiciary Center video will be played as part of the

  Court’s preliminary jury instructions.

           G.        List of Other Matters for Resolution by the Court

           Fairchild’s Statement: Fairchild reserves the right to supplement its list of other matters

  given PI’s delay in providing its disclosures related to this Pretrial Order and the associated

  disclosure rules, including designations and exhibits, and in view of other case developments.

  When Fairchild receives PI’s deposition designations, Fairchild may identify additional matters

  for resolution by the Court. Fairchild reserves the right to address in rebuttal to all of the issues

  raised in PI’s Statement of other matters for resolution by the Court. Fairchild identifies the

  following additional matters for resolution for the Court:

           1.      The Court should preclude any reference to the findings and results of the parties’
                   previous litigations, including district court cases, ITC proceedings, and appeals.
                   These proceedings are irrelevant and highly prejudicial due to the high probability of
                   jury confusion.

           2.      The parties should not be permitted to make arguments or introduce evidence that
                   runs contrary to the Court’s claim construction rulings.


  {00976261;v1 }                                      16
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 18 of 487 PageID #: 31939




           3.      The Court should preclude PI and Dr. Kelley from making a blanket and
                   unsupported assertion that PI’s accused products do not infringe because they lack
                   temperature compensation. The Court’s Daubert ruling only permitted such
                   testimony if tied to the adjustment of LED current per claim element 8(c) of the ’123
                   patent, and any broader arguments would impermissibly alter the inventive concept.

           4.      The Court should preclude PI’s experts from testifying beyond the scope of their
                   reports and contradicting the Court’s previous orders.

           5.      PI should be precluded from presenting fact testimony on work allegedly performed
                   during the gap periods or delay associated with its conception, reduction to practice,
                   and ultimate filing of the application of the ’457 patent. Such information was not
                   provided during the course of fact discovery and it would be prejudicial to Fairchild
                   to permit PI to ambush Fairchild with such testimony at trial, particularly because
                   such testimony could only be speculative and without evidentiary foundation.
                   Moreover, PI’s expert, Dr. Kelley, was not aware of such evidence so no predicate
                   exists for his speculative testimony concerning activities occurring during any gap
                   period.

           6.      PI should be precluded from offering unsupported or hearsay testimony about what
                   value customers give to the value of a patented invention. PI failed to seek or obtain
                   such evidence from customers during discovery, and should not now be permitted to
                   bootstrap such evidence into the record through self-interested testimony by its own
                   personnel.

           7.      PI should be precluded from raising doctrine equivalents of arguments for the
                   following claim elements as prosecution history estoppel bars PI’s assertion of
                   equivalents for “soft start circuit means” in all asserted claims of the ’366 patent;
                   “current input circuit” in all asserted claims of the ’587 patent; and “current limit” in
                   all asserted claims of the ’587 patent.

           8.      PI should be precluded from referencing past findings concerning alleged “copying”
                   by Fairchild. Such findings occurred with regard to different Fairchild products and
                   are not related to any patent at issue in this case. Power Integrations has a history of
                   parading this contention out of context in a variety of forums, and such evidence
                   lacks probative value and is extremely prejudicial under the circumstances unique to
                   this case.

           9.      PI has included on its exhibit list documents that may contain the results of prior
                   litigations or other information not relevant to this case. Fairchild reserves the right
                   to present redacted versions of these documents at trial that omit references to
                   irrelevant information. Fairchild reserves the right to seek redaction from all
                   documents containing any mention of prior litigations, those results, or other
                   irrelevant information. If redactions cannot be made in a non-prejudicial manner,
                   Fairchild reserves the right to seek exclusion of all such documents at trial. Any



  {00976261;v1 }                                        17
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 19 of 487 PageID #: 31940



                   disputes that arise regarding redactions will be handled by the process set forth in
                   handling disputes on use of trial exhibits and demonstratives set forth in Section
                   VI.A of this document. On the morning of the proposed use of such exhibits,
                   Fairchild proposes submitting such documents to the Court for evaluation and a
                   ruling on the extent of appropriate redactions.

           10. The parties should not be permitted to reference the assertion and withdrawal of U.S.
               Patent No. 7,616,461 from this case. This patent is not being asserted at trial and any
               mention of the patent's assertion and withdrawal from this case would be irrelevant
               and prejudicial.

           PI’s Statement: PI reserves the right to supplement its submissions given Fairchild’s

  delays and repeated, last-minute supplementations of its pretrial disclosures, including

  designations and exhibits. PI identifies the following additional miscellaneous issues for

  discussion with the Court during the pretrial conference:

           1. Fairchild should not be permitted to introduce affirmative testimony taken from its
              own employees during the course of the parties’ litigation except upon an affirmative
              showing of unavailability.

           2. In view of the Court’s ruling with respect to Fairchild’s ’915 patent (i.e., that it is not
              prior art to PI’s ’457 patent), PI would like to confirm at the pretrial conference that
              Fairchild will not be offering evidence regarding work done overseas on what
              ultimately became the ’915 patent, as such evidence is irrelevant, confusing, and
              might mislead jurors as to work that cannot and does not constitute prior art to Power
              Integrations’ asserted ’457 patent.

           3. Nearly every one of Fairchild’s allegedly embodying products in this case has been
              found to infringe one or more of PI’s patents in prior litigation. The fact that
              Fairchild’s products incorporate PI’s technology is thus relevant to damages in this
              case (due to the requirement of apportionment). It will also likely be relevant to rebut
              attempts by Fairchild to paint itself as an “innovator” with products that have
              succeeded in the marketplace because of purported innovations by Fairchild (and its
              predecessor System General). Given the sensitivity of placing before the jury prior
              infringement findings, PI would like to discuss this issue with the Court at the pretrial
              conference so there is an agreed procedure in place for handling this evidence.

           4. Given the number of patents and claims at issue in this case, the parties and the Court
              should discuss an appropriate manner to streamline the parties’ proofs, including a
              reduction in the number of claims to be tried to the Jury.

           5. Fairchild’s exhibit list suggests that Fairchild once again intends to seek to introduce
              testimony at trial regarding its predecessor System General’s IPO and shopping itself



  {00976261;v1 }                                       18
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 20 of 487 PageID #: 31941



                   around prior to the ultimate acquisition by Fairchild, including SG’s discussions with
                   Power Integrations about a potential acquisition. That recitation only tells half the
                   story, however, as SG was embroiled in litigation with Power Integrations at the time,
                   and SG was found to infringe as a result of that litigation. If Fairchild is permitted to
                   make use of its “acquisition” story or to suggest at trial that Power Integrations
                   wanted to acquire SG, fairness dictates that Power Integrations should be able to
                   respond with the complete sequence of events – that SG shopped itself to Power
                   Integrations as part of an effort to resolve the parties’ litigation, that SG was found to
                   infringe Power Integrations’ patents, and that Power Integrations thought SG’s asking
                   price was overinflated under the circumstances.

           6. Fairchild should be precluded from making any reference to Power Integrations’
              actions or practices regarding the filing of continuation patent applications, including
              any effort to elicit testimony or suggest anything regarding Power Integrations’
              motives in filing continuations. During the parties’ prior trial, Fairchild was
              successfully able to use such arguments and innuendo to convince the jury to rule
              against Power Integrations on an issue that Fairchild did not contest (the infringement
              of Power Integrations’ ’605 patent), which the Court ultimately had to correct in the
              context of post-trial motions.

           7. Fairchild’s defenses to PI’s claims of infringement overlap completely for a number
              of representative product groupings, which should allow for the streamlined proofs
              and a simplified verdict form at trial. PI believes it would be appropriate to address
              the best manner in which to address the issue in view of the actual defenses at issue
              for the upcoming trial.

  XVII. Settlement

           The parties have engaged in a good faith effort to explore the resolution of the

  controversy by settlement, but have been unable to reach any agreement that would resolve this

  matter. In particular, the business representatives from the parties most recently engaged in

  settlement discussions in March 2015, and such discussions are ongoing.




  {00976261;v1 }                                        19
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 21 of 487 PageID #: 31942




           IT IS HEREBY ORDERED that this Final Pretrial Order shall control the subsequent

  course of the action, unless modified by the Court to prevent manifest injustice.



  DATED:


                                                   CHIEF, UNITED STATES DISTRICT JUDGE



  ASHBY & GEDDES                                    FISH & RICHARDSON P.C.

  /s/ Lauren E. Maguire                             /s/ William J. Marsden, Jr.
  ________________________                          _____________________________
  John G. Day (#2403)                               William J. Marsden, Jr. (#2247)
  Lauren E. Maguire (#4261)                         Joseph B. Warden (#5401)
  Andrew C. Mayo (#5207)                            222 Delaware Avenue, 17th Floor
  500 Delaware Avenue, 8th Floor                    P.O. Box 1114
  P.O. Box 1150                                     Wilmington, DE 19899-1114
  Wilmington, DE 19899                              Telephone: (302) 652-5070
  Telephone: (302) 654-1888
                                                    Of Counsel:
  Of Counsel:
                                                    Frank E. Scherkenbach
  Blair M. Jacobs                                   FISH & RICHARDSON P.C.
  Christina A. Ondrick                              225 Franklin Street
  Charles J. Hawkins                                Boston, MA 02110-2804
  Robert J. Walters                                 Telephone: (617) 542-5070
  Patrick J. Stafford
  PAUL HASTINGS LLP                                 Howard G. Pollack
  875 15th Street, N.W.                             Michael R. Headley
  Washington, DC 20005                              FISH & RICHARDSON P.C.
  Telephone: (202) 551-1950                         500 Arguello Street, Suite 500
                                                    Redwood City, CA 94063
  Attorneys for Plaintiffs                          Telephone: (650) 839-5070

                                                    Attorneys for Defendant




  {00976261;v1 }                                  20
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 22 of 487 PageID #: 31943



                                              Exhibit 1

                                          Uncontested Facts

         1.      Fairchild Semiconductor Corporation (referred to as “Fairchild Semiconductor”)

  is incorporated under the laws of the state of Delaware, and is headquartered in San Jose,

  California.

         2.      Fairchild (Taiwan) Corp. (referred to as “Fairchild Taiwan”) is incorporated under

  the laws of Taiwan, and is headquartered in Taipei, Taiwan. Fairchild Taiwan is a wholly owned

  subsidiary of Fairchild Semiconductor.

         3.      The Fairchild Patents in this case are United States Patent No. 7,525,259 (referred

  to as “the ’259 patent”), United States Patent No. 7,286,123 (referred to as “the ’123 patent”),

  and United States Patent No. 7,259,972 (referred to as “the ’972 patent”).

         4.      The ’259 patent is titled “Primary Side Regulated Power Supply System with

  Constant Current Output.” The ’259 patent issued on April 28, 2009, names Michael Weirich as

  the inventor, and is based on a patent application filed on February 7, 2006.

         5.      Fairchild Semiconductor is the owner of the ’259 patent.

         6.      The ’123 patent is titled “LED Driver Circuit Having Temperature

  Compensation.” The ’123 patent issued on October 23, 2007, names Ta-yung Yang as the

  inventor, and is based on a patent application filed on December 13, 2005.

         7.      The ’972 patent is titled “Primary-Side-Control Power Converter Having a

  Switching Controller Using Frequency Hopping and Voltage and Current Control Loops.” The

  ’972 patent issued on August 21, 2007, names Ta-yung Yang as the inventor, and is based on an

  application filed on October 7, 2004.

         8.      Fairchild Taiwan is the owner of the ’123 and ’972 patents.



                                                   1
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 23 of 487 PageID #: 31944



          9.     PI has been aware of the ’259 patent since May 1, 2012, when Fairchild filed its

  complaint.

          10.    PI has been aware of the ’123 patent since May 1, 2012, when Fairchild filed its

  complaint.

          11.    Power Integrations, Inc. (referred to as “PI”) is incorporated under the laws of the

  state of Delaware, and is headquartered in San Jose, California.

          12.    The PI Patents in this case are United States Patent No. 6,229,366 (referred to as

  “the ’366 patent”), United States Patent No. 7,995,359 (referred to as “the ’359 patent”), United

  States Patent No. 7,952,895 (referred to as “the ’895 patent”), United States Patent No.

  7,876,587 (referred to as “the ’587 patent”), and United States Patent No. 8,115,457 (referred to

  as “the ’457 patent”).

          13.    The ’366 patent is titled “Off-Line Converter with Integrated Softstart and

  Frequency Jitter.” The ’366 patent issued on May 8, 2001, names Balu Balakrishnan, Alex

  Djenguerian, and Leif Lund as the inventors, and is based on a patent application filed on May

  18, 1998.

          14.    The ’359 patent is titled “Method and Apparatus for Implementing an

  Unregulated Dormant Mode with an Event Counter in a Power Converter.” The ’359 patent

  issued on August 9, 2011, names Alex Djenguerian and Leif Lund as the inventors, and is based

  on a patent application filed on February 5, 2009.

          15.    The ’895 patent is titled “Method and Apparatus for Implementing an

  Unregulated Dormant Mode in a Power Converter.” The ’895 patent issued on May 31, 2011,

  names Michael Matthews as the inventor, and is based on a patent application filed on May 29,

  2008.



                                                   2
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 24 of 487 PageID #: 31945



         16.     The ’587 patent is titled “Method and Apparatus Providing a Multi-Function

  Terminal for a Power Supply Controller.” The ’587 patent issued on January 25, 2011, names

  Balu Balakrishnan, Alex Djenguerian, and Leif Lund as the inventors, and is based on a patent

  application filed on September 24, 1999.

         17.     The ’457 patent is titled “Method and Apparatus for Implementing a Power

  Converter Input Terminal Voltage Discharge Circuit.” The ’457 patent issued on February 14,

  2012, names Balu Balakrishnan, David Kung, Raymond Kenneth Orr, and Michael Matthews as

  the inventors, and is based on a patent application filed on July 31, 2009.

         18.     PI is the owner of the ’366, ’359, ’895, ’587, and ’457 patents.




                                                   3
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 25 of 487 PageID #: 31946



                                               Exhibit 2A

                              Fairchild’s Statement of Issues of Fact that
                              Remain to be Litigated and Expected Proof

         Fairchild expects that it will present the issues of fact listed below at trial. To the extent

  that any issues of law set forth in Fairchild’s statement of issues of law may be considered issues

  of fact, Fairchild incorporates those portions by reference. These issues of fact may change based

  on the Court’s decisions on certain motions in limine.

  I.     THE FAIRCHILD PATENTS

         A.      PI’s Infringement of the Fairchild Patents

         The evidence presented by Fairchild will demonstrate that PI’s accused products infringe

  the asserted claims of the Fairchild Patents, U.S. Patent Nos. 7,525,259 (“the ’259 patent”),

  7,286,123 (“the ’123 patent”), and 7,259,972 (“the ’972 patent”). The following factual issues

  with respect to PI’s infringement of the Fairchild Patents remain to be determined at trial:

                 1.      The ’259 Patent

                         a.       Direct Infringement

         1.      Whether Fairchild has proven by a preponderance of the evidence that PI directly,
                 literally infringes the ’259 patent.

         2.      Whether Fairchild has proven by a preponderance of the evidence that PI directly
                 infringes the ’259 patent under the doctrine of equivalents.

                         b.       Indirect Infringement

         3.      Whether Fairchild has proven by a preponderance of the evidence that a third
                 party has directly, literally infringed the ’259 patent.

         4.      Whether Fairchild has proven by a preponderance of the evidence that a third
                 party has directly infringed the ’259 patent under the doctrine of equivalents.

         5.      Whether Fairchild has proven by a preponderance of the evidence that PI
                 intentionally engaged in acts that actually induced any such direct infringement
                 by a third party.



                                                    1
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 26 of 487 PageID #: 31947



         6.     Whether Fairchild has proven by a preponderance of the evidence that PI was
                aware of the ’259 patent.

         7.     Whether Fairchild has proven by a preponderance of the evidence that PI induced
                infringement of the ’259 patent.

         8.     Whether Fairchild has proven by a preponderance of the evidence that PI is liable
                for contributory infringement of the ’259 patent.

                2.      The ’123 Patent

                        a.      Direct Infringement

         9.     Whether Fairchild has proven by a preponderance of the evidence that PI directly,
                literally infringes the ’123 patent.

         10.    Whether Fairchild has proven by a preponderance of the evidence that PI directly
                infringes the ’123 patent under the doctrine of equivalents.

                        b.      Indirect Infringement

         11.    Whether Fairchild has proven by a preponderance of the evidence that a third
                party has directly, literally infringed the ’123 patent.

         12.    Whether Fairchild has proven by a preponderance of the evidence that a third
                party has directly infringed the ’123 patent under the doctrine of equivalents.

         13.    Whether Fairchild has proven by a preponderance of the evidence that PI
                intentionally engaged in acts that actually induced any such direct infringement
                by a third party.

         14.    Whether Fairchild has proven by a preponderance of the evidence that PI was
                aware of the ’123 patent.

         15.    Whether Fairchild has proven by a preponderance of the evidence that PI induced
                infringement of the ’123 patent.

         16.    Whether Fairchild has proven by a preponderance of the evidence that PI is liable
                for contributory infringement of the ’123 patent.

                3.      The ’972 Patent

                        a.      Direct Infringement

         PI is precluded from re-litigating the issue of direct infringement, under the doctrine of

  equivalents, of PI’s LinkSwitch-II in a power supply with a transformer. See D.I. 191; see also



                                                   2
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 27 of 487 PageID #: 31948



  Exhibit 1 (Uncontested Facts). To the extent the Court finds otherwise, the following factual

  issues would be determined at trial:

         17.     Whether Fairchild has proven by a preponderance of the evidence that PI directly
                 infringes the ’972 patent under the doctrine of equivalents.

                            b.    Indirect Infringement

         18.     Whether Fairchild has proven by a preponderance of the evidence that a third
                 party has directly infringed the ’972 patent under the doctrine of equivalents.

         19.     Whether Fairchild has proven by a preponderance of the evidence that PI
                 intentionally engaged in acts that actually induced any such direct infringement
                 by a third party.

         20.     Whether Fairchild has proven by a preponderance of the evidence that PI was
                 aware of the ’972 patent.

         21.     Whether Fairchild has proven by a preponderance of the evidence that PI induced
                 infringement of the ’972 patent.

                            c.    Willfulness

         22.     Whether Fairchild has proven by clear and convincing evidence that PI’s
                 infringement was willful.

         B.      Validity of the Fairchild Patents

         The following factual issues with respect to the validity of the Fairchild Patents remain to

  be determined at trial.

                 1.         The ’259 Patent

         1.      Whether PI has proven by clear and convincing evidence that the ’259 patent is
                 anticipated by U.S. Patent No. 6,862, 194 (“Yang ’194”).

         2.      Whether PI has proven by clear and convincing evidence that the ’259 patent is
                 anticipated by the ’972 patent.

         3.      Whether PI has proven by clear and convincing evidence that the ’259 patent is
                 anticipated by U.S. Patent No. 7,352,595 (“Yang ’595”).

         4.      Whether PI has proven by clear and convincing evidence that the ’259 patent is
                 anticipated by U.S. Patent No. 7,061,780 (“Yang ’780”).



                                                  3
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 28 of 487 PageID #: 31949



       5.    Whether PI has proven by clear and convincing evidence that the ’259 patent is
             anticipated by the LinkSwitch 520 Datasheet (“LNK520”).

       6.    Whether PI has proven by clear and convincing evidence that the ’259 patent is
             anticipated by the TEA1401T Datasheet (“TEA1401T”).

       7.    The level of ordinary skill in the art at the time of the invention of the ’259 patent.

       8.    The scope and content of the prior art asserted by PI.

       9.    Whether PI has proven by clear and convincing evidence that the ’259 patent is
             rendered obvious by Yang ’194 in view of the knowledge of a person of ordinary
             skill in the art.

       10.   Whether PI has proven by clear and convincing evidence that the ’259 patent is
             rendered obvious by the ’972 patent in view of the knowledge of a person of
             ordinary skill in the art.

       11.   Whether PI has proven by clear and convincing evidence that the ’259 patent is
             rendered obvious by Yang ’595 in view of the knowledge of a person of ordinary
             skill in the art.

       12.   Whether PI has proven by clear and convincing evidence that the ’259 patent is
             rendered obvious by Yang ’780 in view of the knowledge of a person of ordinary
             skill in the art.

       13.   Whether PI has proven by clear and convincing evidence that the ’259 patent is
             rendered obvious by LNK520 in view of the knowledge of a person of ordinary
             skill in the art.

       14.   Whether PI has proven by clear and convincing evidence that the ’259 patent is
             rendered obvious by TEA1401T in view of the knowledge of a person of ordinary
             skill in the art.

       15.   Assuming that PI sets forth a prima facie case of obviousness, whether Fairchild
             can demonstrate the existence of any indicia that tend to show that the invention
             of the ’259 patent was non-obvious, and if so, the extent of such evidence, and
             whether a nexus exists between such evidence and the claimed inventions.

       16.   The differences between the ’259 patent and the prior art asserted by PI as
             rendering the ’259 patent obvious.

       17.   Whether there is a reason that would have prompted a person of ordinary skill in
             the art to combine references relied on to assert invalidity under 35 U.S.C. § 103.

       18.   Whether the references relied on to assert invalidity under 35 U.S.C. § 103 teach
             away from the invention of the ’259 patent.


                                                4
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 29 of 487 PageID #: 31950



         19.     Whether there is a reason that would have prompted a person of ordinary skill in
                 the art to modify the prior art asserted by PI to arrive at the invention claimed in
                 the ’259 patent.

                 2.     The ’123 Patent

         20.     Whether PI has proven by clear and convincing evidence that the ’123 patent is
                 anticipated by U.S. Patent No. 4,529,949 (“de Wit ’949”).

         21.     Whether PI has proven by clear and convincing evidence that the ’123 patent is
                 anticipated by U.S. Patent No. 4,952,949 (“Uebbing ’949”).

         22.     Whether PI has proven by clear and convincing evidence that the ’123 patent is
                 anticipated by U.S. Patent No. 6,362,578 (“Swanson ’578”).

                 3.     The ’972 Patent

         PI is precluded from re-litigating the validity of the ’972 Patent. See D.I. 191. To the

  extent the Court finds otherwise, the following factual issues would be determined at trial:

         23.     The level of ordinary skill in the art at the time of the invention of the ’972 patent.

         24.     The scope and content of the prior art asserted by PI.

         25.     Whether PI has proven by clear and convincing evidence that the ’972 patent is
                 rendered obvious by TEA1401T in view of U.S. Patent No. 6,249,876 (“the ’876
                 patent”).

         26.     Whether PI has proven by clear and convincing evidence that the ’972 patent is
                 rendered obvious by the TEA1504 Datasheet (“TEA1504”) in view of the ’876
                 patent.

         27.     Assuming that PI sets forth a prima facie case of obviousness, whether Fairchild
                 can demonstrate the existence of any indicia that tend to show that the invention
                 of the ’972 patent was non-obvious, and if so, the extent of such evidence, and
                 whether a nexus exists between such evidence and the claimed inventions.

         28.     The differences between the ’972 patent and the prior art asserted by PI as
                 rendering the ’972 patent obvious.

         29.     Whether there is a reason that would have prompted a person of ordinary skill in
                 the art to combine references relied on to assert invalidity under 35 U.S.C. § 103.

         30.     Whether the references relied on to assert invalidity under 35 U.S.C. § 103 teach
                 away from the invention of the ’972 patent.



                                                    5
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 30 of 487 PageID #: 31951



         31.     Whether there is a reason that would have prompted a person of ordinary skill in
                 the art to modify the prior art asserted by PI to arrive at the invention claimed in
                 the ’972 patent.

         C.      Relief Sought by Fairchild

                 1.     Damages

         1.      The proper measure of damages due to Fairchild as result of PI’s infringement.

         2.      The amount of compensation, if any, to which Fairchild is entitled as a result of
                 PI’s infringement of the ’259 patent.

         3.      The amount of compensation, if any, to which Fairchild is entitled as a result of
                 PI’s infringement of the ’123 patent.

         4.      The amount of compensation, if any, to which Fairchild is entitled as a result of
                 PI’s infringement of the ’972 patent.

  II.    THE PI PATENTS

         A.      Non-Infringement of the PI Patents

         The evidence presented by Fairchild will demonstrate that Fairchild’s accused products

  do not infringe any asserted claim of the PI Patents, U.S. Patent Nos. 7,995,359, “(“the ’359

  Patent”), 7,952,895 (“the ’895 Patent”), 8,115,457 (“the ’457 Patent”), 7,876,587 (“the ’587

  Patent”), and 6,229,366 (“the ’366 Patent”). To that end, the following specific factual issues

  with respect to infringement remain to be determined at trial:

                 1.     No Direct Infringement

         1.      Whether PI has proven by a preponderance of the evidence that Fairchild has
                 directly infringed the asserted claims of the PI Patents.

         2.      Whether PI has proven by a preponderance of the evidence that Fairchild has
                 directly infringed the asserted claims of the PI Patents under the doctrine of
                 equivalents.

         3.      If so, whether any such doctrine of equivalents position is barred by prosecution
                 history estoppel.




                                                   6
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 31 of 487 PageID #: 31952



                 2.      No Indirect Infringement

         4.      Whether PI has proven by a preponderance of the evidence that a third party has
                 directly infringed the asserted claims of the PI Patents by making, using, offering
                 to sell, or selling in the United States, or importing into the United States, any
                 product that literally meets each and every element of any asserted claim of the PI
                 Patents.

         5.      Whether PI has proven by a preponderance of the evidence that a third party has
                 directly infringed the asserted claims of the PI Patents by making, using, offering
                 to sell, or selling in the United States, or importing into the United States, any
                 product that meets each and every element of any of the asserted claims of the PI
                 Patents under the doctrine of equivalents.

         6.      If so, whether any equivalents position is barred by prosecution history estoppel.

         7.      Whether PI has proven by a preponderance of the evidence that Fairchild
                 intentionally engaged in acts that actually induced direct infringement by a third
                 party.

         8.      Whether PI has proven by a preponderance of the evidence that Fairchild was
                 aware of the PI Patents and, if determined to have been so aware, when Fairchild
                 became so aware.

         9.      Whether PI has proven by a preponderance of the evidence that Fairchild knew its
                 actions would induce direct infringement the PI Patents.

         10.     Whether PI has proven by a preponderance of the evidence that Fairchild offers to
                 sell or sells within the United States or imports into the United States the accused
                 Fairchild products for use in practicing the PI Patents.

         11.     Whether PI has proven by a preponderance of the evidence that the accused
                 Fairchild products constitute a material part of the inventions of the PI Patents.

         12.     Whether PI has proven by a preponderance of the evidence that Fairchild knows
                 that the accused Fairchild products are especially made or especially adapted for
                 use in an infringement of the PI Patents.

         13.     Whether PI has proven by a preponderance of the evidence that the accused
                 Fairchild products are not a staple article or commodity of commerce suitable for
                 substantial noninfringing use.

         B.      Invalidity of the PI Patents

         The following factual issues with respect to the invalidity of the PI Patents remain to be

  determined at trial:


                                                   7
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 32 of 487 PageID #: 31953



             1.     The ’366 Patent

       14.   Whether the ’366 patent is anticipated by the UCC 3800/1/2/3/4/5/BiCMOS
             CURRENT MODEL CONTROL ICs Application Note U-133 (“the U-133
             application note”).

       15.   Whether the ’366 patent is anticipated by the “A 5A 100KHZ Monolothic Bipolar
             DC/DC Converter” publication by F.J. DE Stasi et al. (“Stasi”).

             2.     The ’359 Patent

       16.   Whether the ’359 patent is anticipated by U.S. Patent No. 7,498,788 (“the ’788
             patent”).

       17.   The level of ordinary skill in the art at the time of the invention of the ’359 patent.

       18.   The scope and content of the prior art.

       19.   Whether the ’359 patent is rendered obvious by the ’788 patent in view of the
             knowledge of one of ordinary skill in the art.

       20.   Assuming that Fairchild sets forth a prima facie case of obviousness, whether PI
             can demonstrate the existence of any indicia that tend to show that the invention
             of the ’359 patent was non-obvious, and if so, the extent of such evidence, and
             whether a nexus exists between such evidence and the claimed inventions.

       21.   The differences between the ’359 patent and the prior art asserted by Fairchild as
             rendering the ’359 patent obvious.

       22.   Whether there is a reason that would have prompted a person of ordinary skill in
             the art to combine references relied on to assert invalidity under 35 U.S.C. § 103.

       23.   Whether the references relied on to assert invalidity under 35 U.S.C. § 103 teach
             away from the invention of the ’359 patent.

       24.   Whether there is a reason that would have prompted a person of ordinary skill in
             the art to modify the prior art asserted by Fairchild to arrive at the invention
             claimed in the ’359 patent.

       25.   Whether claims 29 and 31 lack written description support under 35 U.S.C. § 112.

       26.   Whether claims 29 and 31 are enabled under 35 U.S.C. § 112.

       27.   Whether claims 29 and 31 are indefinite under 35 U.S.C. § 112.

       28.   Whether the ’359 patent is invalid as anticipated or obvious, as set forth in
             Fairchild’s timely contentions and the Revised Expert Report of Dr. Wei.



                                                8
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 33 of 487 PageID #: 31954



             3.     The ’895 Patent

       29.   Whether the ’895 patent is anticipated by U.S. Patent No. 7,498,788 (“the ’788
             patent”).

       30.   The level of ordinary skill in the art at the time of the invention of the ’895 patent.

       31.   The scope and content of the prior art.

       32.   Whether the ’895 patent is rendered obvious by the ’788 patent in view of the
             knowledge of one of ordinary skill in the art.

       33.   Assuming that Fairchild sets forth a prima facie case of obviousness, whether PI
             can demonstrate the existence of any indicia that tend to show that the invention
             of the ’895 patent was non-obvious, and if so, the extent of such evidence, and
             whether a nexus exists between such evidence and the claimed inventions.

       34.   The differences between the ’895 patent and the prior art asserted by Fairchild as
             rendering the ’895 patent obvious.

       35.   Whether there is a reason that would have prompted a person of ordinary skill in
             the art to combine references relied on to assert invalidity under 35 U.S.C. § 103.

       36.   Whether the references relied on to assert invalidity under 35 U.S.C. § 103 teach
             away from the invention of the ’895 patent.

       37.   Whether there is a reason that would have prompted a person of ordinary skill in
             the art to modify the prior art asserted by Fairchild to arrive at the invention
             claimed in the ’895 patent.

       38.   Whether the ’895 patent is invalid as anticipated or obvious, as set forth in
             Fairchild’s timely contentions and the Revised Expert Report of Dr. Wei.

             4.     The ’457 Patent

       39.   Whether the ’457 patent is anticipated by U.S. Patent No. 8,461,915 (“the ’915
             patent”).

       40.   Whether the ’457 patent is anticipated by the prior knowledge and/or prior
             invention by Wei-Hsuan Huang, Meng-Jen Tsai, Chien-Yuan Lin, Ming-Chang
             Tsou, and Chuan Chang Li (i.e., the ’915 patent inventors).

       41.   Whether the ’457 patent is anticipated by U.S. Patent No. 5,999,429 (“the ’429
             patent”).

       42.   The level of ordinary skill in the art at the time of the invention of the ’457 patent.




                                                9
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 34 of 487 PageID #: 31955



       43.   Whether there was a prior and/or near-simultaneous invention by Wei-Hsuan
             Huang, Meng-Jen Tsai, Chien-Yuan Lin, Ming-Chang Tsou, and Chuan Chang Li
             (i.e., the ’915 patent inventors).

       44.   The scope and content of the prior art.

       45.   Whether the ’457 patent is rendered obvious by the ’915 patent in view of the
             knowledge of one of ordinary skill in the art.

       46.   Whether the ’457 patent is rendered obvious by the ’915 patent in view of the
             ’429 patent.

       47.   Whether the ’457 patent is rendered obvious by the ’429 patent in view of the
             knowledge of one of ordinary skill in the art.

       48.   Whether the ’457 patent is rendered obvious by the ’429 patent in view of the
             ’915 patent.

       49.   Assuming that Fairchild sets forth a prima facie case of obviousness, whether PI
             can demonstrate the existence of any indicia that tend to show that the invention
             of the ’457 patent was non-obvious, and if so, the extent of such evidence, and
             whether a nexus exists between such evidence and the claimed inventions.

       50.   The differences between the ’457 patent and the prior art asserted by Fairchild as
             rendering the ’457 patent obvious.

       51.   Whether there is a reason that would have prompted a person of ordinary skill in
             the art to combine references relied on to assert invalidity under 35 U.S.C. § 103.

       52.   Whether the references relied on to assert invalidity under 35 U.S.C. § 103 teach
             away from the invention of the ’457 patent.

       53.   Whether there is a reason that would have prompted a person of ordinary skill in
             the art to modify the prior art asserted by Fairchild to arrive at the invention
             claimed in the ’457 patent.

       54.   Whether the ’457 patent is invalid as anticipated or obvious, as set forth in
             Fairchild’s timely contentions and the Revised Expert Report of Dr. Wei.

             5.     The ’587 Patent

       55.   Whether the ’587 patent is anticipated by U.S. Patent No. 5,903,452 (“the ’452
             patent”).

       56.   Whether the ’587 patent is anticipated by the LT1070/LT1071 Datasheet
             (“LT1070 Datasheet”).

       57.   The level of ordinary skill in the art at the time of the invention of the ’587 patent.

                                               10
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 35 of 487 PageID #: 31956



         58.     The scope and content of the prior art.

         59.     Whether the ’587 patent is rendered obvious by the ’452 patent in view of the
                 knowledge of one of ordinary skill in the art.

         60.     Whether the ’587 patent is rendered obvious by the LT1070 Datasheet in view of
                 the knowledge of one of ordinary skill in the art.

         61.     Assuming that Fairchild sets forth a prima facie case of obviousness, whether PI
                 can demonstrate the existence of any indicia that tend to show that the invention
                 of the ’587 patent was non-obvious, and if so, the extent of such evidence, and
                 whether a nexus exists between such evidence and the claimed inventions.

         62.     The differences between the ’587 patent and the prior art asserted by Fairchild as
                 rendering the ’587 patent obvious.

         63.     Whether there is a reason that would have prompted a person of ordinary skill in
                 the art to combine references relied on to assert invalidity under 35 U.S.C. § 103.

         64.     Whether the references relied on to assert invalidity under 35 U.S.C. § 103 teach
                 away from the invention of the ’587 patent.

         65.     Whether there is a reason that would have prompted a person of ordinary skill in
                 the art to modify the prior art asserted by Fairchild to arrive at the invention
                 claimed in the ’587 patent.

         66.     Whether the claims lack written description support under 35 U.S.C. § 112.

         67.     Whether the claims are indefinite under 35 U.S.C. § 112.

         68.     Whether the ’587 patent is invalid as anticipated or obvious, as set forth in
                 Fairchild’s timely contentions and the Revised Expert Report of Dr. Wei.

         C.      Relief Sought by PI

                 1.      Damages

         Fairchild will demonstrate that PI is entitled to zero dollars at trial. To the extent damages

  are warranted, the following specific factual issues with respect to PI’s damages claim with

  respect to the PI Patents remain to be determined at trial:

         1.      If infringement of any valid claim is found, the proper measure of any damages
                 due to PI as a result of the alleged infringement.

         2.      If infringement of any valid claim is found, the amount of any damages to PI
                 resulting from the alleged infringement.

                                                   11
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 36 of 487 PageID #: 31957



       3.    The damages time period, if any, for the PI Patents.




                                             12
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 37 of 487 PageID #: 31958



                                            EXHIBIT 2B

                          Power Integrations’ Statement of Issues of Fact
                                    Remaining to be Litigated

  Power Integrations expects that it will present the below listed issues of fact at trial. To the
  extent that any issues of law set forth in Exhibit 3B of the Joint Pretrial Order may be considered
  issues of fact, Power Integrations incorporates those portions of Exhibit 3B by reference. These
  issues of fact may change based on the Court’s decisions on certain motions in limine.

         A.      Infringement of Power Integrations’ Patents

  Power Integrations will demonstrate that Fairchild’s accused products infringe the asserted
  claims of the Power Integrations patents-in-suit. To that end, the following specific factual
  issues with respect to infringement remain to be determined at trial:

                 1.      Whether Power Integrations has proven by a preponderance of the
                         evidence that Fairchild has directly infringed the asserted claims of the
                         Power Integrations patents-in-suit.

                 2.      Whether Power Integrations has proven by a preponderance of the
                         evidence that Fairchild has induced infringement of the asserted claims of
                         the Power Integrations patents-in-suit.

                 3.      Whether Power Integrations has proven by a preponderance of the
                         evidence that Fairchild has infringed any of the asserted claims of the
                         Power Integrations patents-in-suit under the doctrine of equivalents.

                 4.      Whether Power Integrations has proven by clear and convincing evidence
                         that Fairchild’s infringement was willful.


         B.      Validity of Power Integrations’ Patents

  The following specific factual issues with respect to the validity of the Power Integrations
  patents-in-suit remain to be determined at trial:

                 1.      Whether any asserted claims of the Power Integrations patents-in-suit are
                         anticipated by the prior art.

                 2.      What the level of ordinary skill in the art was at the time of the invention
                         of the Power Integrations patents-in-suit.

                 3.      The content and scope of the prior art asserted by Fairchild as rendering
                         the asserted claims of the Power Integrations patents-in-suit patent
                         obvious.


                                                   1
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 38 of 487 PageID #: 31959



                4.      The differences between the asserted claims of the Power Integrations
                        patents-in-suit and the prior art asserted by Fairchild as rendering those
                        patents obvious.

                5.      Whether any of the following objective evidence of non-obviousness tends
                        to show that the asserted claims of the Power Integrations patents-in-suit
                        are not obvious, the extent of any proffered objective evidence of non-
                        obviousness, and whether a nexus exists between the evidence and the
                        claimed inventions:

                        a. Commercial success of products covered by the Power Integrations
                           patents-in-suit;

                        b. A long felt, unmet need in the art that was satisfied by the inventions;

                        c. The failure of others to make the inventions;

                        d. Copying of the inventions by others in the field;

                        e. Unexpected results achieved by the invention; and

                        f. Praise of the inventions by the infringer or others in the field.

                6.      Where Fairchild is relying on a combination of references to assert
                        invalidity under 35 U.S.C. §103, whether there is a reason that would have
                        prompted a person of ordinary skill in the art to combine the references.

                7.      Whether there is a reason that would have prompted a person of ordinary
                        skill in the art to modify the prior art asserted by Fairchild to arrive at the
                        invention claimed in the Power Integrations patents-in-suit.


         C.     Power Integrations’ Damages

  Power Integrations will demonstrate that it has suffered damages from Fairchild’s infringement
  of the patents-in-suit and that Power Integrations is entitled to remedies as a result of that
  infringement. To that end, the following specific factual issues with respect to Power
  Integrations’ damages remain to be determined at trial:

                1.      What is the proper measure of damages due to Power Integrations as a
                        result of Fairchild’s infringement?

                2.      What is the amount of damage to Power Integrations resulting from
                        Fairchild’s infringement?




                                                   2
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 39 of 487 PageID #: 31960



         D.      Non-Infringement of Fairchild’s Patents

  Power Integrations will demonstrate that Power Integrations’ accused products do not infringe
  the asserted claims of the Fairchild patents-in-suit. To that end, the following specific factual
  issues with respect to infringement remain to be determined at trial:

                 1.      Whether Fairchild has proven by a preponderance of the evidence that
                         Power Integrations has literally infringed the asserted claims of the
                         Fairchild patents-in-suit.

                 2.      Whether Fairchild has proven by a preponderance of the evidence that
                         Power Integrations has induced infringement of the asserted claims of the
                         Fairchild patents-in-suit.


         E.      Invalidity of Fairchild’s Patents

  The following specific factual issues with respect to the validity of the Fairchild patents-in-suit
  remain to be determined at trial:

                 1.      Whether any asserted claims of the Fairchild patents-in-suit are anticipated
                         by the prior art.

                 2.      What the level of ordinary skill in the art was at the time of the invention
                         of the Fairchild patents-in-suit.

                 3.      The content and scope of the prior art asserted by Power Integrations as
                         rendering the asserted claims of the Fairchild patents-in-suit obvious.

                 4.      The differences between the asserted claims of the Fairchild patent-in-suit
                         and the prior art asserted by Power Integrations as rendering the patents
                         obvious.

                 5.      Where Power Integrations is relying on a combination of references to
                         assert invalidity under 35 U.S.C. §103, whether there is a reason that
                         would have prompted a person of ordinary skill in the art to combine the
                         references.

                 6.      Whether there is a reason that would have prompted a person of ordinary
                         skill in the art to modify the prior art asserted by Power Integrations to
                         arrive at the inventions claimed in the Fairchild patents-in-suit.

                 7.      Whether Fairchild satisfied its obligations under 35 U.S.C. §112 with
                         respect to the Fairchild patents-in-suit.




                                                    3
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 40 of 487 PageID #: 31961



         F.      Fairchild’s Damages Claim

  The following specific factual issues with respect to Fairchild’s damages claim with respect to
  the Fairchild patents-in-suit remain to be determined at trial:

                 1.     If infringement of any valid claim is found, what is the proper measure of
                        any damages due to Fairchild as a result of the alleged infringement?

                 2.     If infringement of any valid claim is found, what is the amount of any
                        damage to Fairchild resulting from the alleged infringement?




                                                  4
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 41 of 487 PageID #: 31962



                                               Exhibit 3A

                            Fairchild’s Statement of Issues of Law that
                   Remain to be Litigated and Citation of Authorities Relied Upon

         Fairchild expects that it will present issues of law concerning infringement, willful

  infringement, invalidity, and damages, as discussed further below. To the extent that any issues

  of fact set forth in Fairchild’s statement of issues of fact may be considered issues of law,

  Fairchild incorporates those portions by reference. Certain defenses and claims are purely legal

  and require resolution by the Court and not the jury. These purely legal issues are also described

  below. By listing these issues, Fairchild does not admit that any legal issue can be properly

  introduced at trial. Moreover, the parties also believe that the issues raised in the motions in

  limine, other pre-trial motions, and jury instructions also included disputed issues of law.

  Fairchild reserves the right to modify, supplement, or change this Statement, including to the

  extent necessary to fairly respond to issues which Power Integrations raises in its Statement of

  Issues of Law.

  I.     Infringement

         A.        Issues of Law to Be Litigated

         1.        Whether Fairchild has proven by a preponderance of the evidence that PI
                   infringes any of the asserted claims of the Fairchild Patents.

         2.        Whether Fairchild has proven by clear and convincing evidence that PI willfully
                   infringes any of the asserted claims of Fairchild’s ’972 patent.

         3.        Whether PI has proven by a preponderance of the evidence that Fairchild
                   infringes any of the asserted claims of the PI Patents.

         4.        Whether PI has proven by clear and convincing evidence that Fairchild willfully
                   infringes any of the asserted claims of PI’s ’366 patent.

         5.        Whether PI’s infringement claims are barred by the doctrine of prosecution
                   history estoppel.

         6.        Whether PI’s infringement claims are barred by the doctrine of judicial estoppel.

                                                    1
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 42 of 487 PageID #: 31963



         B.      Authorities Relied Upon

                 1.      Infringement Generally

         35 U.S.C. § 271(a) states:

                 Except as otherwise provided in this title, whoever without
                 authority makes, uses, offers to sell, or sells any patented
                 invention, within the United States, or imports into the United
                 States any patented invention during the term of the patent
                 therefor, infringes the patent.

         To prevail on infringement, the patentee must establish that an accused device or process

  embodies each and every limitation of an asserted claim, either literally or by the doctrine of

  equivalents. Amgen, Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1374 (Fed. Cir. 2009).

  Determining infringement entails a two-step analysis. Initially, the claims at issue are interpreted

  to define their scope. Cybor Corp. v. FAS Techs., Inc., 138 F.3d 1448, 1454 (Fed. Cir. 1998) (en

  banc); see generally Phillips v. AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005) (en banc). Claim

  construction is a matter of law, to be decided by the Court. Markman v. Westview Instruments,

  Inc., 52 F.3d 967, 979-81 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370 (1996). Whether the

  claims, as construed by the Court, are infringed is a question of fact to be determined by the jury.

  Ferguson Beauregard/Logic Controls, Div. of Dover Res., Inc. v. Mega Sys., LLC, 350 F.3d

  1327, 1338 (Fed. Cir. 2003). The jury must examine the evidence to determine whether the

  accused product infringes the properly construed claims. See Broadcom Corp. v. Qualcomm Inc.,

  543 F.3d 683, 696 (Fed. Cir. 2008).

                 2.      Literal Infringement

         An accused product literally infringes when it literally contains each and every limitation

  of the claim. Wenger Mfg., Inc. v. Coating Mach. Sys., Inc., 239 F.3d 1225, 1231 (Fed. Cir.

  2001) (“Literal infringement requires that every limitation of the patent claim be found in the

  accused [infringing] device.” (citation omitted)). Infringement is thus examined on an element-

                                                   2
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 43 of 487 PageID #: 31964



  by-element basis; if an element of the claim is not present in the accused device, then the device

  does not literally infringe the claims. Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc.,

  424 F.3d 1293, 1310 (Fed. Cir. 2005).

                 3.      Means-Plus-Function Elements

         35 U.S.C. § 112(f)—previously § 112, ¶ 6—states:

                 An element in a claim for a combination may be expressed as a
                 means or step for performing a specified function without the
                 recital of structure, material, or acts in support thereof, and such
                 claim shall be construed to cover the corresponding structure,
                 material, or acts described in the specification and equivalents
                 thereof.

         “Under § 112, ¶ 6, an accused device with structure not identical to the structure

  described in the patent will literally infringe the patent if the device performs the identical

  function required by the claim with a structure equivalent to that described in the patent.” Cybor,

  138 F.3d at 1457.

         The presumption of claim differentiation is “a guide, not a rule” that must give way to the

  requirements of § 112, ¶ 6. Laitram Corp. v. Rexnord, Inc., 939 F.2d 1533, 1538 (Fed. Cir.

  1991) (“Simply stated, the judicially developed guide to claim interpretation known as ‘claim

  differentiation’ cannot override the statute. A means-plus-function limitation is not made open-

  ended by the presence of another claim specifically claiming the disclosed structure which

  underlies the means clause or an equivalent of that structure . . . one cannot escape that mandate

  by merely adding a claim or claims specifically reciting such structure or structures.”).

                 4.      Prosecution History Estoppel

         “When the patentee responds to [a] rejection by narrowing his claims, this prosecution

  history estops him from later arguing that the subject matter covered by the original, broader

  claim was nothing more than an equivalent. Competitors may rely on the estoppel to ensure that


                                                    3
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 44 of 487 PageID #: 31965



  their own devices will not be found to infringe by equivalence.” Festo Corp. v. Shoketsu

  Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 727 (2002).

         There is a “presumption that the patentee has surrendered all territory between the

  original claim limitation and the amended claim limitation.” Festo Corp. v. Shoketsu Kinzoku

  Kogyo Kabushiki, 344 F.3d 1359, 1367 (Fed. Cir. 2003). “The patentee may rebut that

  presumption of total surrender by demonstrating that it did not surrender the particular equivalent

  in question,” but “if the patentee fails to rebut [that] presumption, then prosecution history

  estoppel bars the patentee from relying on the doctrine of equivalents for the accused element.”

  Id. In order to rebut the presumption of total surrender, “the patentee must demonstrate that the

  alleged equivalent would have been unforeseeable at the time of the narrowing amendment, that

  the rationale underlying the narrowing amendment bore no more than a tangential relation to the

  equivalent in question, or that there was ‘some other reason’ suggesting that the patentee could

  not reasonably have been expected to have described the alleged equivalent.” Id. at 1368.

         This is also applicable to means-plus-function elements, because “[c]lear assertions made

  in support of patentability . . . may affect the range of equivalents under § 112, ¶ 6. The relevant

  inquiry is whether a competitor would reasonably believe that the applicant had surrendered the

  relevant subject matter.” Cybor, 138 F.3d at 1457 (internal citation omitted). “When a patentee

  advises the examiner (and the public after patent issuance) that a particular structure is not within

  his invention, the patentee is not permitted to assert in a subsequent infringement action that the

  same structure is equivalent to the structure described in the patentee’s specification for purposes

  of section 112 paragraph 6.” Ballard Med. Prods. v. Allegiance Healthcare Corp., 268 F.3d

  1352, 1359 (Fed. Cir. 2001).

                 5.      Infringement Under the Doctrine of Equivalents

         “An accused device that does not literally infringe a claim may still infringe under the
                                                    4
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 45 of 487 PageID #: 31966



  doctrine of equivalents if each limitation of the claim is met in the accused device either literally

  or equivalently.” Cybor, 138 F.3d at 1459. It is well-settled that a party asserting infringement

  under the doctrine of equivalents must provide particularized evidence with respect to either (1)

  the insubstantiality of the differences between the claimed invention and the accused device or

  process, or (2) the function, way, result test. Aquatex Indus., Inc. v. Techniche Solutions, 479

  F.3d 1320, 1328-29 (Fed. Cir. 2007); Hewlett-Packard Co. v. Mustek Sys., Inc., 340 F.3d 1314,

  1323 (Fed. Cir. 2003).

         The jury must determine whether the differences between the accused products and the

  claim elements are insubstantial. Warner-Jenkinson Co. v. Hilton Davis Chem. Co., 520 U.S. 17,

  39-40 (1997). This analysis is performed on an element-by-element basis. Id. at 29. In other

  words, if one or more elements of the accused device performs the same function, in the same

  way, to achieve the same result as the corresponding element in the patent-in-suit, then that

  element is present under the doctrine of equivalents. Warner-Jenkinson Co., 520 U.S. at 40;

  Ethicon Endo-Surgery, Inc. v. U.S. Surgical Corp., 149 F.3d 1309, 1320 (Fed. Cir. 1998).

         One may not use the doctrine of equivalents to vitiate a claim limitation entirely. See

  Warner-Jenkinson Co., 520 U.S. at 39 n.8; Ethicon Endo-Surgery, Inc., 149 F.3d at 1316-17. In

  addition, the doctrine of prosecution history estoppel prevents a patentee from using the doctrine

  of equivalents to recapture subject matter that was relinquished during prosecution of the patent.

  Abbott Labs. v. Dey, L.P., 287 F.3d 1097, 1103-04 (Fed. Cir. 2002). If the claimed invention

  was limited during prosecution, and the patentee cannot overcome the presumption of estoppel,

  then the patentee is not entitled to the surrendered range of equivalents. Festo Corp. v. Shoketsu

  Kinzoku Kogyo Kabushiki Co., 535 U.S. 722 (2002).

                 6.        Induced Infringement

         35 U.S.C. § 271(b) states that: “Whoever actively induces infringement of a patent shall
                                                    5
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 46 of 487 PageID #: 31967



  be liable as an infringer.” A patentee has the burden of showing that the alleged infringer’s

  actions induced infringing acts and that he knew that his actions would induce actual

  infringements. Global-Tech Applicances, Inc. v. SEB S.A., 131 S. Ct. 2060, 2068 (2011)

  (“deliberate indifference” does not satisfy the alleged infringer’s knowledge required for section

  271(b), but willful blindness may). The patentee must prove that the accused infringer knew of

  the patent and had a specific intent to induce infringement. Id.

         Evidence of an accused inducer’s good-faith belief of invalidity may negate the requisite

  intent necessary to prove induced infringement. Commil USA, LLC v. Cisco Sys., Inc., 720 F.3d

  1361, 1368 (Fed. Cir. 2013) (failure to instruct jury that competitor could not be liable for

  induced infringement without knowledge that the induced acts constituted infringement had a

  prejudicial effect), cert. granted, 135 S. Ct.752 (2014). While proof of intent is necessary, direct

  evidence is not required; rather, circumstantial evidence may suffice. Ricoh Co. v. Quanta

  Computer Inc., 550 F.3d 1325, 1341-42 (Fed. Cir. 2008); Water Techs. Corp. v. Calco Ltd., 850

  F.2d 660, 668 (Fed. Cir. 1988). Inducement may be shown by an accused infringer’s actions

  encouraging or instructing another on how to use an accused device in a way that infringes a

  patent, such as through the provision of user manuals or advertisements. Golden Blount, Inc. v.

  Robert H. Peterson Co., 438 F.3d 1354, 1361-64 (Fed. Cir. 2006). Issues of inducement may be

  different on a customer-by-customer basis, and the outcome may be different for each customer

  or customer type. Ricoh Co., 550 F.3d at 1343.

                 7.      Contributory Infringement

         35 U.S.C. § 271(c) states:

                 Whoever offers to sell or sells within the United States or imports
                 into the United States a component of a patented machine,
                 manufacture, combination, or composition, or a material or
                 apparatus for use in practicing a patented process, constituting a
                 material part of the invention, knowing the same to be especially

                                                   6
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 47 of 487 PageID #: 31968



                 made or especially adapted for use in an infringement of such
                 patent, and not a staple article or commodity of commerce suitable
                 for substantial noninfringing use, shall be liable as a contributory
                 infringer.

         Under section 271(c), it must be shown that the alleged contributory infringer had

  knowledge that the accused component was especially made for or adapted for a particular use

  and knowledge of the patent that prescribes that use. Golden Blount, Inc., 438 F.3d at 1361-64.

  In addition, it must be shown that the accused component is not a staple article suitable for

  substantial noninfringing use. Preemption Devices, Inc. v. Minnesota Min. & Mfg. Co., 803 F.2d

  1170, 1174 (Fed. Cir. 1986).

                 8.      Willful Infringement

         To prove willful infringement, “a patentee must show by clear and convincing evidence

  that the infringer acted despite an objectively high likelihood that its actions constituted

  infringement of a valid patent” and “that this objectively defined risk . . . was either known or so

  obvious that it should have been known to the accused infringer.” In re Seagate Tech., LLC, 497

  F.3d 1360, 1371 (Fed. Cir. 2007). The state of mind of the accused infringer is not relevant to

  this objective inquiry. Id. The threshold question of objective recklessness “is best decided by

  the judge as a question of law.” Bard Peripheral Vascular, Inc. v. W.L. Gore & Assocs., 682

  F.3d 1003, 1007 (Fed. Cir. 2012).

         Receiving notice of another’s patent rights does not create an affirmative duty for the

  accused infringer to determine whether or not their conduct is infringing or create an affirmative

  obligation for the accused infringer to obtain an opinion of counsel on the matter. In re Seagate

  Tech., 497 F.3d at 1368-69, 1371.

                 9.      Reexamined Patents

         35 U.S.C. § 307(b) states that “[a]ny proposed amended or new claim determined to be


                                                    7
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 48 of 487 PageID #: 31969



  patentable and incorporated into a patent following a reexamination proceeding will have the

  same effect as that specified in section 252 for reissued patents,” and section 252, ¶ 1 provides

  that “every reissued patent shall have the same effect and operation in law, on the trial of actions

  for causes thereafter arising, as if the same had been originally granted in such amended form.”

  35 U.S.C. § 252, ¶ 1. Section 252 permits a reexamined patent to be enforceable prior to the

  reexamination certificate “in so far as the claims of the original and reissued patents are

  substantially identical.” Id.; see also Seattle Box Co. v. Industrial Crating & Packing, Inc., 731

  F.2d 818, 827 (Fed. Cir. 1984) (“With respect to new or amended claims, an infringer’s liability

  commences only from the date the reissue patent is issued.”).

                 10.     Judicial Estoppel

         “The doctrine of judicial estoppel is that where a party successfully urges a particular

  position in a legal proceeding, it is estopped from taking a contrary position in a subsequent

  proceeding where its interests have changed.” Data Gen. Corp. v. Johnson, 78 F.3d 1556, 1565

  (Fed. Cir. 1996). “[T]he Supreme Court identified several factors guiding the decision to apply

  judicial estoppel: (1) the party’s later position must be ‘clearly inconsistent’ with the earlier

  position; (2) the party must have succeeded in persuading a court to adopt the earlier position in

  the earlier proceeding; and (3) the courts consider ‘whether the party seeking to assert an

  inconsistent position would derive an unfair advantage or impose an unfair detriment on the

  opposing party if not estopped.’” SanDisk Corp. v. Memorex Prods., Inc., 415 F.3d 1278, 1290-

  91 (Fed. Cir. 2005) (citing New Hampshire v. Maine, 532 U.S. 742, 749 (2001)).

  II.    Invalidity

         A.      Issues of Law to Be Litigated

         1.      Whether the asserted claims of the PI Patents are invalid, including whether they
                 are anticipated by the prior art, rendered obvious in light of the prior art, lack
                 enablement, lack sufficient written description, or are indefinite.

                                                    8
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 49 of 487 PageID #: 31970



         2.      Whether the asserted claims of Fairchild’s ’259 and ’123 patents are invalid,
                 including whether they are anticipated by the prior art, whether the asserted
                 claims of Fairchild’s ’259 patent are rendered obvious in light of the prior art, or
                 whether the asserted claims of Fairchild’s ’259 patent lack enablement, lack
                 sufficient written description, or are indefinite.

         PI is precluded from re-litigating the validity of the ’972 Patent. See D.I. 191. To the

  extent the Court finds otherwise, the following legal issues would remain to be litigated.

         3.      Whether the asserted claims of Fairchild’s ’972 patent are invalid, including
                 whether they are anticipated by the prior art or rendered obvious in light of the
                 prior art.

         B.      Authorities Relied Upon

                 1.      Invalidity Generally

         “A patent shall be presumed valid.” 35 U.S.C. § 282(a). “[T]he presumption of validity

  afforded a U.S. patent by 35 U.S.C. § 282 requires that the party challenging validity prove the

  facts establishing invalidity by clear and convincing evidence.” Stryker Corp. v. Davol Inc., 234

  F.3d 1252,1259 (Fed. Cir. 2000); see also Voda v. Cordis Corp., 536 F.3d 1311, 1322 (Fed. Cir.

  2008). Clear and convincing evidence has been described as evidence which proves in the mind

  of the trier of fact “an abiding conviction that the truth of [the] factual contentions [is] ‘highly

  probable.’” Intel Corp. v. U.S. Int’l Trade Comm’n, 946 F.2d 821, 830 (Fed. Cir. 1991) (quoting

  Colorado v. New Mexico, 467 U.S. 310, 316 (1984)). Because of the presumption of validity, a

  patentee responding to a challenge to the patent’s validity need only submit sufficient evidence

  to rebut any proof of invalidity offered by the challenger and, where the challenger fails to

  identify any persuasive evidence of invalidity, the very existence of the patent satisfies the

  patentee’s burden on the validity issue. Canon Computer Sys., Inc. v. Nu-Kote Int’l, Inc., 134

  F.3d 1085, 1088 (Fed. Cir. 1998). Further, “[e]ach claim of a patent (whether in independent,

  dependent, or multiple dependent form) shall be presumed valid independently of the validity of

  other claims; dependent or multiple dependent claims shall be presumed valid even though

                                                     9
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 50 of 487 PageID #: 31971



  dependent upon an invalid claim.” 35 U.S.C. § 282.

                 2.      Anticipation

         Under 35 U.S.C. § 102(b), a patent is invalid if the invention was patented or described in

  a printed publication in this or a foreign country or in public use or on sale in this country more

  than one year prior to the date of the application for patent in the United States. 35 U.S.C.

  § 102(b); Abbott Labs. v. Geneva Pharms., Inc., 182 F.3d 1315, 1318-19 (Fed. Cir. 1999). To be

  considered prior art, whether the references are asserted as anticipatory art under §102(b) or

  obviousness art under §103, a reference must have been sufficiently accessible to the public

  interested in the art before the critical date. In re Omeprazole Patent Litig., 536 F.3d 1361, 1381

  (Fed. Cir. 2008). If there are no facts in dispute, whether a reference is a prior art “printed

  publication” within the meaning of 35 U.S.C. § 102(b) is a question of law. Id. at 1332.

         To constitute prior art, “the art must have existed as of the date of invention, presumed to

  be the filing date of the application until an earlier date is proved.” Bausch & Lomb, Inc. v.

  Barnes-Hind/Hydrocurve, Inc., 796 F.2d 443, 449 (Fed. Cir. 1986). To establish an earlier

  priority date, the patent holder must demonstrate “conception coupled with reasonable diligence

  in reducing the invention to practice.” Singh v. Brake, 317 F.3d 1334, 1340 (Fed. Cir. 2003). “A

  conception must encompass all limitations of the claimed invention and is complete only when

  the idea is so clearly defined in the inventor’s mind that only ordinary skill would be necessary

  to reduce the invention to practice, without extensive research or experimentation.” Id. (internal

  quotation marks omitted). To prove conception, the inventor “must provide independent

  corroborating evidence in addition to his own statements and documents.” Martek Biosciences

  Corp. v. Nutrinova, Inc., 579 F.3d 1363, 1375 (Fed. Cir. 2009) (quotation omitted); see also Shu-

  Hui Chen v. Bouchard, 347 F.3d 1299, 1309 (Fed. Cir. 2003). In addition to establishing

  conception, the patent holder must show diligence from conception until reduction to practice by
                                                   10
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 51 of 487 PageID #: 31972



  the patentee. Mahurkar v. C.R. Bard, Inc., 79 F.3d 1572, 1578 (Fed. Cir. 1996). The diligence

  requirement is met only if “the alleged earlier inventor was diligent throughout the entire critical

  period.” Monsanto Co. v. Mycogen Plant Sci., Inc., 261 F.3d 1356, 1369 (Fed. Cir. 2001). “The

  standards for finding reasonable diligence are harsh.” Liang & Joshi v. Borger, Hullmeine &

  Voss, 214 U.S.P.Q. 368, 372-73 (Pat. & Tr. Office Bd. App. 1981); see also 3A-10 Chisum on

  Patents § 10.07 (“Diligence is a stringent standard.”). And periods of inactivity and gaps in

  documentation are fatal to a claim to earlier priority. See In re Mulder, 716 F.2d 1542, 1545

  (Fed. Cir. 1983).

         The first step in an invalidity analysis based on anticipation in view of a prior art

  reference is to determine the meaning and scope of the pertinent claims. Oakley, Inc. v. Sunglass

  Hut Int’l, 316 F.3d 1331, 1339 (Fed. Cir. 2003). Each claim must be viewed as a whole, and it is

  improper to ignore any element of the claim. Apple Computer, Inc. v. Articulate Sys., Inc., 234

  F.3d 14, 25-26 (Fed. Cir. 2000). Each claim element then must be compared to the reference to

  determine whether the reference anticipates the claim. Oakley, 316 F.3d at 1339.

         A patent claim is anticipated if all the elements or limitations of a given claim are found

  within a single prior art reference as viewed through the eyes of a person with ordinary skill in

  the field of invention. Apple Computer, Inc., 234 F.3d at 20; Atlas Powder Co. v. Ireco, Inc., 190

  F.3d 1342, 1346 (Fed. Cir. 1999). Anticipation of a patent claim requires that the claim “read

  on” a prior art reference. Atlas Powder, 190 F.3d at 1346; Titanium Metals Corp. of Am. v.

  Banner, 778 F.2d 775, 781 (Fed. Cir. 1985). “In other words, if granting patent protection on the

  disputed claim would allow the patentee to exclude the public from practicing the prior art, then

  that claim is anticipated.” Atlas Powder, 190 F.3d at 1346. Put another way, “that which would

  literally infringe if later anticipates if earlier.” Bristol-Myers Squibb Co. v. Ben Venue Labs.,



                                                   11
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 52 of 487 PageID #: 31973



  Inc., 246 F.3d 1368, 1378 (Fed. Cir. 2001); Peters v. Active Mfg. Co., 129 U.S. 530 (1889). That

  truism holds for any claim, “regardless of whether it also covers subject matter not in the prior

  art.” Atlas Powder, 190 F.3d at 1346.

          In assessing whether the claim reads on the reference, the inherent teachings of the

  reference must be considered. Id. at 1347. A claim element is inherent in a prior art reference if,

  although not expressly described therein, it is necessarily present in or performed by the thing

  described in the prior art reference. MEHL/Biophile Int’l Corp. v. Milgraum, 192 F.3d 1362,

  1365 (Fed. Cir. 1999). Even where one or more elements are not present, a prior art reference

  still anticipates the claim if it would be within the knowledge of one of ordinary skill in the

  particular art. Id.

                  3.      Obviousness

          The determination of whether an invention would have been obvious under 35 U.S.C.

  § 103 is a legal conclusion based on underlying findings of fact. In re Sullivan, 498 F.3d 1345,

  1350 (Fed. Cir. 2007). That determination requires a factual inquiry into: (1) the scope and

  content of the prior art; (2) the level of ordinary skill in the art in the pertinent art; (3) the

  differences between the prior art and the claimed invention; and (4) extent of any objective

  indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007) (quoting

  Graham v. John Deere Co., 383 U.S. 1, 17-18 (1966)).

          Under § 103, a claim is obvious only where the differences between the claimed subject

  matter and the prior art are such that the claimed subject matter as a whole would have been

  obvious at the time of the invention to a person of ordinary skill in the relevant art. 35 U.S.C. §

  103(a); KSR Int’l, 550 U.S. at 417. Claimed combinations must be considered as a whole, and,

  thus, “when determining obviousness, there is no legally recognizable or protected ‘essential,’

  ‘gist,’ or ‘heart’ of the invention.” Loctite Corp. v. Ultraseal Ltd., 781 F.2d 861, 875 (Fed. Cir.
                                                      12
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 53 of 487 PageID #: 31974



  1985). It is also improper to consider the difference between the claimed invention and the prior

  art as the invention. Jones v. Hardy, 727 F.2d 1524, 1528 (Fed. Cir. 1984).

         Patented inventions often recite a combination of several elements, some of which may

  be separately known. Fiskars, Inc. v. Hunt Mfg. Co., 221 F.3d 1318, 1324 (Fed. Cir. 2000).

  Section 103, however, precludes hindsight discounting of the value of new combinations by

  requiring assessment of the invention as a whole. Ortho-McNeil Pharm., Inc. v. Mylan Labs.,

  Inc., 520 F.3d 1358, 1364 (Fed. Cir. 2008) (“simply retrac[ing] the path of the inventor with

  hindsight . . . is always inappropriate for an obviousness test . . . [which] requires the analysis to

  examine ‘the subject matter as a whole’ to ascertain if it ‘would have been obvious at the time

  the invention was made.’” (orig. emphasis)). Moreover, “a patent composed of several elements

  is not proved obvious merely by demonstrating that each of its elements was, independently,

  known in the prior art.” KSR Int’l, 550 U.S. at 418.

         An accused infringer asserting obviousness in view of a combination of references has

  the burden to show that a person of ordinary skill in the relevant field had a reason to combine

  the elements in the manner claimed. Id. at 418-19. “[A]ny need or problem known in the field

  of endeavor at the time of invention and addressed by the patent can provide a reason for

  combining the elements in the manner claimed.” Id. at 420. Also, obviousness can be, but need

  not be, demonstrated by a teaching, suggestion or motivation to combine found in the prior art

  references. However, such teaching, suggestion, or motivation may also be found within the

  knowledge, or ordinary creativity, of a person with ordinary skill in the art at the time of the

  invention. Id. at 419-21.

         In addition to showing that a person of ordinary skill in the art would have had a reason

  to attempt to make the composition or device, or carry out the claimed process, an accused



                                                    13
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 54 of 487 PageID #: 31975



  infringer must also demonstrate that such a person would have had a reasonable expectation of

  success in doing so. Noelle v. Lederman, 355 F.3d 1343, 1351-52 (Fed. Cir. 2004). In other

  words, an accused infringer must demonstrate that the reference or combination of references

  results in the claimed invention from “the predictable use of prior art elements according to their

  established functions.” KSR Int’l, 550 U.S. at 417.

           A patent owner may rebut a prima facie case of obviousness with objective indicia of

  nonobviousness. Id. at 406. There must be a nexus between such indicia and the claimed

  invention. Gambro Lundia AB v. Baxter Healthcare Corp., 110 F.3d 1573, 1579 (Fed. Cir.

  1997).

           “[T]he possibility of near simultaneous invention by two or more equally talented

  inventors working independently” can be “an indication of obviousness when considered in light

  of all the circumstances.” Ecolochem, Inc. v. S. Cal. Edison Co., 227 F.3d 1361, 1379 (Fed. Cir.

  2000). Evidence of “‘near-simultaneous’” invention is “‘not determinative of statutory

  obviousness,’” but rather “‘is strong evidence of what constitutes the level of ordinary skill in the

  art.’” Id. (quoting Int’l Glass Co. v. United States, 408 F.2d 395, 405 (Ct. Cl. 1969)).

                  4.      Written Description

           35 U.S.C. § 112(a)—previously §112, ¶ 1—states:

                  The specification shall contain a written description of the
                  invention, and of the manner and process of making and using it, in
                  such full, clear, concise, and exact terms as to enable any person
                  skilled in the art to which it pertains, or with which it is most
                  nearly connected, to make and use the same . . . .

           The purpose of the written description requirement is to “ensure that the scope of the

  right to exclude, as set forth in the claims, does not overreach the scope of the inventor's

  contribution to the field of art as described in the patent specification.” Univ. of Rochester v. G.

  D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004). To satisfy the written description

                                                   14
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 55 of 487 PageID #: 31976



  requirement, a patent applicant must “convey with reasonable clarity to those skilled in the art

  that, as of the filing date sought, he or she was in possession of the invention. The invention is,

  for purposes of the ‘written description’ inquiry, whatever is now claimed.” Vas-Cath Inc. v.

  Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir. 1991). Such description need not recite the

  claimed invention in haec verba but must do more than merely disclose that which would render

  the claimed invention obvious. Univ. of Rochester, 358 F.3d at 923.

         The written description issue is precipitated not only where the claims include extra

  limitations that are not supported by the specification, but also is where the claims lack

  limitations that would confine the scope of the claims to what the inventor actually possessed.

  “[A] patentee cannot always satisfy the requirements of section 112, in supporting expansive

  claim language, merely by clearly describing one embodiment of the thing claimed.”

  LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346 (Fed. Cir. 2005)

  (insufficient written description for “nonseamless” claims where the specification only describes

  “seamless” embodiments); see also ICU Med., Inc. v. Alaris Med. Sys., Inc., 558 F.3d 1368, 1378

  (Fed. Cir. 2009) (insufficient written description for “spikeless” claims where the specification

  only describes embodiments with “spikes”).

                 5.      Enablement

         35 U.S.C. § 112(a)—previously § 112, ¶ 1—states:

                 The specification shall contain a written description of the
                 invention, and of the manner and process of making and using it, in
                 such full, clear, concise, and exact terms as to enable any person
                 skilled in the art to which it pertains, or with which it is most
                 nearly connected, to make and use the same . . . .

         “To be enabling, the specification of a patent must teach those skilled in the art how to

  make and use the full scope of the claimed invention without ‘undue experimentation.’”

  Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365 (Fed. Cir. 1997). “The scope of the

                                                   15
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 56 of 487 PageID #: 31977



  claims must be less than or equal to the scope of the enablement to ensure that the public

  knowledge is enriched by the patent specification to a degree at least commensurate with the

  scope of the claims.” Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).

                 6.      Indefiniteness

         35 U.S.C. § 112(b)—previously § 112, ¶ 2—states:

                 The specification shall conclude with one or more claims
                 particularly pointing out and distinctly claiming the subject matter
                 which the inventor or a joint inventor regards as the invention.

         “[A] patent is invalid for indefiniteness if its claims, read in light of the specification

  delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those

  skilled in the art about the scope of the invention.” Nautilus, Inc. v. Biosig Instruments, Inc., 134

  S. Ct. 2120, 2124 (2014).

  III.   Damages

         A.      Issues of Law to Be Litigated

         1.      Whether Fairchild can prove that it should recover reasonable royalty damages for
                 infringement of the Fairchild Patents.

         2.      Whether PI can prove that it should recover reasonable royalty damages for
                 infringement of the PI Patents.

         3.      The applicable damages period for the asserted patents.

         B.      Authorities Relied Upon

                 1.      Damages Generally

         35 U.S.C. § 284 states:

                 Upon finding for the claimant the court shall award the claimant
                 damages adequate to compensate for the infringement but in no
                 event less than a reasonable royalty for the use made of the
                 invention by the infringer, together with interest and costs as fixed
                 by the court




                                                    16
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 57 of 487 PageID #: 31978



         Patent damages are generally calculated under two basic—and distinct—conceptual

  frameworks: reasonable royalty and lost profits. Reasonable royalty, as specified in 35 U.S.C.

  § 284, is the minimum recovery, while patentees are obligated to prove a number of additional

  elements to recover lost profits.

                 2.        Reasonable Royalty

         A reasonable royalty is the amount that an infringer would have been willing to pay the

  patentee for a license in a hypothetical world “just before infringement began.” Lucent Techs.,

  Inc. v. Gateway, Inc., 580 F.3d 1301, 1324 (Fed. Cir. 2009); see also LaserDynamics, Inc. v.

  Quanta Computer, Inc., 694 F.3d 51, 75 (Fed. Cir. 2012). In this hypothetical negotiation, the

  parties are presumed (1) to be willing to execute a license, and (2) to accept that the asserted

  patent claims are valid and infringed. See Lucent, 580 F.3d at 1324-25. The reasonable royalty

  calculation is a two-step process. First, it requires the determination of a royalty base, “or the

  revenue pool implicated by the infringement.” Cornell Univ. v. Hewlett-Packard Co., 609 F.

  Supp. 2d 279, 286 (N.D.N.Y. 2009) (Rader, J., sitting by designation). The second

  determination is the royalty rate, or “the percentage of that pool ‘adequate to compensate’ the

  plaintiff for that infringement.” Id. To frame the royalty rate calculation, the Federal Circuit has

  sanctioned the use of the 15 factors set forth in Georgia-Pacific Corp. v. U.S. Plywood Corp.,

  318 F. Supp. 1116, 1120 (S.D.N.Y. 1970). See, e.g., Uniloc v. Microsoft Corp., 632 F.3d 1292,

  1317 (Fed. Cir. 2011).

         The Federal Circuit has made clear that apportionment is a key aspect of reasonable

  royalty damages and must be correctly performed. See Ericsson, Inc. v. D-Link Sys., Inc., 773

  F.3d 1201 (Fed. Cir. 2014); VirnetX, Inc. v. Cisco Sys., Inc., 767 F.3d 1308, 1327, 1329 (Fed.

  Cir. 2014). A patent holder must “take care to seek only those damages attributable to the

  infringing features.” VirnetX, 767 F.3d at 1326. For products where one component may be
                                                   17
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 58 of 487 PageID #: 31979



  covered by an asserted patent while other components are not, the Federal Circuit has held that a

  patentee seeking a reasonable royalty may not obtain a royalty base equivalent to the “entire

  market value” of the accused product, unless the patentee proves “that the patent-related feature

  is the basis for customer demand.” Lucent, 580 F.3d at 1336. In the absence of evidence that

  “the patented feature creates the basis for customer demand or substantially creates the value of

  the component parts . . ., principles of apportionment apply.” VirnetX, Inc., 767 F.3d at 1326

  (quoting Versata Software, Inc. v. SAP Am., Inc., 717 F.3d 1255, 1268 (Fed. Cir. 2013), cert.

  denied, 134 S. Ct. 1013 (2014)).

          The first step of apportionment is for the patent holder to identify “the smallest salable

  infringing unit with close relation to the claimed invention.” Id. at 1327 (quoting Cornell Univ.,

  609 F. Supp. 2d at 287-88). But identifying the smallest salable unit “is simply a step toward

  meeting the requirement of apportionment.” Id. “Where the smallest salable unit is, in fact, a

  multi-component product containing several non-infringing features with no relation to the

  patented feature . . ., the patentee must do more to estimate what portion of the value of that

  product is attributable to the patented technology.” Id. The patentee must properly apportion in

  order to limit its recovery to “only those damages attributable to the infringing features.” Id. at

  1326.

          The Federal Circuit has rejected the use of so-called “rule of thumb” methodologies to

  approximate reasonable royalty rates as “arbitrary, unreliable, and irrelevant” when the expert

  does not specifically relate it to “the facts of the case.” Uniloc, 632 F.3d at 1318-19. “To be

  admissible, expert testimony opining on a reasonable royalty rate must ‘carefully tie proof of

  damages to the claimed invention’s footprint in the market place.’” Id. at 1317 (quoting

  ResQNet.com, Inc. v. Lansa, Inc., 594 F.3d 860, 869 (Fed. Cir. 2010)). As the Federal Circuit



                                                   18
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 59 of 487 PageID #: 31980



  stated in ResQNet, “[a]ny evidence unrelated to the claimed invention does not support

  compensation for infringement but punishes beyond the reach of the statute.” Id. Ultimately,

  Lucent and its progeny reflect the Federal Circuit’s efforts to rein in disproportionate damages

  awards by rejecting “expert opinion derived from unreliable data and built on speculation.”

  Power Integrations, Inc. v. Fairchild Semiconductor Int’l, Inc., 711 F.3d 1348, 1374 (Fed. Cir.

  2013), cert. denied, 134 S. Ct. 900 (2014).

         The proper date for the hypothetical negotiation is directly prior to the date on which

  infringement first occurred, and may precede the alleged infringer’s liability date. See

  LaserDynamics, 694 F.3d at 75 (hypothetical negotiation date may precede inducement liability

  date, notice date, six-year statute of limitations date). In LaserDynamics, the alleged infringer

  became liable in 2006, but the Federal Circuit found that the hypothetical negotiation date

  occurred in 2003, when the underlying infringement began. Id. In any event, the choice between

  two potential dates of the hypothetical negotiation is not significant absent material facts

  showing that the circumstances or outcome of the hypothetical negotiation would have changed

  on the different dates. See Sun Studs, Inc. v. ATA Equip. Leasing, Inc., 872 F.2d 978, 994 (Fed.

  Cir. 1989).

                 3.      Marking and Notice Limitation on Damages

         35 U.S.C. § 287(a) states:

                 Patentees, and persons making, offering for sale, or selling within
                 the United States any patented article for or under them, or
                 importing any patented article into the United States, may give
                 notice to the public that the same is patented, either by fixing
                 thereon the word "patent" or the abbreviation "pat.", together with
                 the number of the patent, or by fixing thereon the word ‘patent’ or
                 the abbreviation ‘pat.’ together with an address of a posting on the
                 Internet, accessible to the public without charge for accessing the
                 address, that associates the patented article with the number of the
                 patent, or when, from the character of the article, this cannot be
                 done, by fixing to it, or to the package wherein one or more of
                                                   19
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 60 of 487 PageID #: 31981



                  them is contained, a label containing a like notice. In the event of
                  failure so to mark, no damages shall be recovered by the patentee
                  in any action for infringement, except on proof that the infringer
                  was notified of the infringement and continued to infringe
                  thereafter, in which event damages may be recovered only for
                  infringement occurring after such notice. Filing of an action for
                  infringement shall constitute such notice.

           Under section 287, unless a patentee provides notice of its patent rights by marking its

  product, the statue precludes recovery of any damages until actual notice to the accused

  infringer. The patentee has “the burden of pleading and proving at trial that [it] complied with

  the statutory [marking] requirements.” Maxwell v. J. Baker, Inc., 86 F.3d 1098, 1111 (Fed. Cir.

  1996).

  IV.      Non-Jury Issues for the Court

           A.     Issues of Law to Be Litigated

           1.     Whether Fairchild has proven by clear and convincing evidence that PI acted
                  despite an objectively high likelihood that its actions constituted infringement of
                  the asserted claims of Fairchild’s ’972 patent.

           2.     Whether PI has proven by clear and convincing evidence that Fairchild acted
                  despite an objectively high likelihood that its actions constituted infringement of
                  the asserted claims of PI’s ’366 patent.

           3.     Whether and to what extent Fairchild is entitled to enhanced damages for PI’s
                  willful infringement.

           4.     Whether and to what extent PI is entitled to enhanced damages for Fairchild’s
                  alleged willful infringement.

           5.     Whether PI should be enjoined from infringing the claims of the Fairchild Patents.

           6.     Whether Fairchild should be enjoined from allegedly infringing the claims of the
                  PI Patents.

           7.     Availability of interest, costs, and reasonable attorneys’ fees.

           8.     Whether this is an exceptional case.




                                                    20
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 61 of 487 PageID #: 31982



         B.      Authorities Relied Upon

                 1.      Willfulness (Objective Prong)

         For a willful infringement claim, “a patentee must show by clear and convincing

  evidence that the infringer acted despite an objectively high likelihood that its actions constituted

  infringement of a valid patent.” In re Seagate Tech., 497 F.3d at 1371. The threshold question

  of objective recklessness “is best decided by the judge as a question of law.” Bard Peripheral

  Vascular, 682 F.3d at 1007.

                 2.      Enhanced Damages

         The court is authorized by statute to multiply infringement damages up to threefold. 35

  U.S.C. § 284. Enhanced damages may be granted on a “showing of willful infringement or other

  indicium of bad faith warranting punitive damages.” Sensonics, Inc. v. Aerosonic Corp., 81 F.3d

  1566, 1574 (Fed. Cir. 1996).

                 3.      Injunction

         35 U.S.C. § 283 says:

                 The several courts . . . may grant injunctions in accordance with
                 the principles of equity to prevent the violation of any right
                 secured by patent, on such terms as the court deems reasonable.

         “According to well-established principles of equity, a plaintiff seeking a permanent

  injunction must satisfy a four-factor test before a court may grant such relief. A plaintiff must

  demonstrate: (1) that it has suffered an irreparable injury; (2) that remedies available at law, such

  as monetary damages, are inadequate to compensate for that injury; (3) that, considering the

  balance of hardships between the plaintiff and defendant, a remedy in equity is warranted; and

  (4) that the public interest would not be disserved by a permanent injunction.” eBay Inc. v.

  MercExchange, LLC, 547 U.S. 388, 391 (2006).



                                                   21
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 62 of 487 PageID #: 31983



                 4.      Interest and Taxable Costs

         35 U.S.C. § 284 states: “[u]pon finding for the claimant the court shall award the

  claimant damages . . . together with interest and costs as fixed by the court.” Fed. R. Civ. P.

  54(d)(1) states: “Unless a federal statute, these rules, or a court order provides otherwise, costs—

  other than attorney’s fees—should be allowed to the prevailing party.”

                 5.      Exceptional Case, Attorneys’ Fees, and Nontaxable Costs

         35 U.S.C. § 285 states: “[t]he court in exceptional cases may award reasonable attorney

  fees to the prevailing party.” “An ‘exceptional’ case is simply one that stands out from others

  with respect to the substantive strength of a party’s litigating position (considering both the

  governing law and the facts of the case) or the unreasonable manner in which the case was

  litigated.” Octane Fitness v. ICON Health & Fitness, 134 S. Ct. 1749, 1756 (2014). “District

  courts may determine whether a case is ‘exceptional’ in the case-by-case exercise of their

  discretion, considering the totality of the circumstances.” Id. Fed. R. Civ. P. 54(d)(2)(A)

  permits claims for both attorneys’ fees and nontaxable costs. A finding of willful infringement is

  a basis for finding a case exceptional and awarding attorney fees. Knorr-Bremse Systeme Fuer

  Nutzfahrzeuge GmbH v. Dana Corp., 383 F.3d 1337, 1347 (Fed. Cir. 2004).




                                                   22
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 63 of 487 PageID #: 31984



                                            EXHIBIT 3B

                         Power Integrations’ Statement of Issues of Law

  PI expects that it will present on the below listed issues of law as part of the upcoming trial. To
  the extent that any issues of fact set forth in Exhibit 2B of the Joint Pretrial Statement may be
  considered issues of law, PI incorporates those portions of Exhibit 2B by reference. These issues
  of fact may change based on the Court’s decisions on certain motions in limine.

     I. Invalidity of Fairchild’s Patents

         1.      Whether the asserted claims of the Fairchild patents-in-suit are invalid under 35
                 U.S.C. § 103 in light of the prior art.

                       35 U.S.C. § 103

                       35 U.S.C. § 282

                       Graham v. John Deere Co., 383 U.S. 1 (1966)

                       KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)


     II. Validity of PI’s Patents

         2.      Whether Fairchild has proven by clear and convincing evidence that any of the
                 asserted claims of the PI patents-in-suit are invalid under 35 U.S.C. § 103 in light
                 of the prior art.

                       35 U.S.C. § 103

                       35 U.S.C. § 282

                       Graham v. John Deere Co., 383 U.S. 1 (1966)

                       KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)

     III. Willful Infringement

         1.      Whether PI has proven that Fairchild’s infringement was willful, and vice versa.

                       In re Seagate Tech., LLC, 497 F.3d 1360, 1371 (Fed. Cir. 2007) (en banc)
                        (“[T]o establish willful infringement, a patentee must show by clear and
                        convincing evidence that the infringer acted despite an objectively high
                        likelihood that its actions constituted infringement of a valid patent.”).


                                                   1
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 64 of 487 PageID #: 31985




     IV. Non-Jury/Equitable Issues for the Court

        1.     Injunction: The scope of the permanent injunction to which Power Integrations is
               entitled enjoining Fairchild from direct and indirect infringement of Power
               Integrations’ patents-in-suit.

                     35 U.S.C. § 283 (“The several courts having jurisdiction of cases under
                      this title may grant injunctions in accordance with the principles of equity
                      to prevent the violation of any right secured by patent, on such terms as
                      the court deems reasonable.”).

                     eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006) (“According
                      to well-established principles of equity, a plaintiff seeking a permanent
                      injunction must satisfy a four-factor test before a court may grant such
                      relief. A plaintiff must demonstrate: (1) that it has suffered an irreparable
                      injury; (2) that remedies available at law, such as monetary damages, are
                      inadequate to compensate for that injury; (3) that, considering the balance
                      of hardships between the plaintiff and defendant, a remedy in equity is
                      warranted; and (4) that the public interest would not be disserved by a
                      permanent injunction.”).


        2.     Exceptional Case / Attorneys’ Fees: Whether this case is exceptional and Power
               Integrations is entitled to treble damages and recovery of its fees and costs.

                     35 U.S.C. § 284

                     35 U.S.C. § 285

                     Octane Fitness LLC v. Icon Health & Fitness Inc., 134 S.Ct. 1749 (2014).

                     Highmark Inc. v. Allcare Health Mgmt. Sys. Inc., 134 S.Ct. 1744 (2014).




                                                2
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 65 of 487 PageID #: 31986



                                                   Exhibit 4A

                                            Fairchild’s Witness List

              Fairchild provides below (1) its list of expert witnesses and a brief statement of

  anticipated subject matter and (2) its list of non-expert witnesses, including whether those

  witnesses will be called live at trial or introduced by designation. Fairchild reserves the right to

  call anyone appearing on PI’s witness list, reserves the right to call any of the following

  witnesses to provide rebuttal testimony, and reserves the right to amend its list in view of events

  at trial.

  I.          Expert Witnesses

        •     Dr. Edward R. Collins, Jr.
              Clemson University
              107 Riggs Hall, PO Box 340901
              Clemson, SC 29634-0901
              Anticipated subject matter: Background of the technology, the asserted Fairchild
              patents, PI’s infringement, Fairchild’s practice, validity, and value of U.S. Patent Nos.
              7,286,123; 7,525,259; and 7,259,972.
        •     Dr. Gu-Yeon Wei
              Harvard University
              33 Oxford St, MD333,
              Cambridge, MA 02138
              Anticipated subject matter: Background of the technology, the asserted PI patents, PI’s
              alleged practice, Fairchild’s non-infringement, invalidity, and value of U.S. Patent Nos.
              6,229,366; 7,995,359; 7,952,895; 7,876,587; and 8,115,457.
        •     James E. Malackowski
              Ocean Tomo, LLC
              200 West Madison, 37th Floor
              Chicago, Illinois 60606
              Anticipated subject matter: Issues relating to damages for U.S. Patent Nos. 7,286,123;
              7,525,259; 7,259,972; 6,229,366; 7,995,359; 7,952,895; 7,876,587; and 8,115,457.

  II.         Non-Expert Witnesses

              Fairchild currently intends to call the following fact witnesses live at trial:


                                                         1
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 66 of 487 PageID #: 31987



         1.     Guarang Shah

         2.     Steve Fu

         3.     Aung Tu

         4.     James Lee

         5.     Wei-Hsuan (“W.H.”) Huang

         6.     Young-Bae (“Y.B.”) Park

         7.     Steve McGowan

         8.     Brian Johnson

         9.     Balu Balakrishnan

         10.    Ben Sutherland

         11.    David Michael Hughes Matthews

         12.    Doug Bailey

         13.    Roland Saint Pierre

         Fairchild currently intends to present prior testimony from the following fact witnesses,

  subject to a later agreement as to the maximum number of witnesses for which prior testimony

  may be designated:

         1.     Robert Blauschild

         2.     Alex Djengeurian

         3.     David Kung

         4.     Eric Verity

         5.     Jenn-Yu (“Gary”) Lin

         6.     John Tomlin

         7.     Chen-Hui (“Kenny”) Chan



                                                  2
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 67 of 487 PageID #: 31988



       8.    Marvin Espino

       9.    Michael Weirich

       10.   Richard Kim

       11.   Stuart Hodge

       12.   Andrew Smith

       13.   Stefan Baeurle

       14.   Ta-Yung (“Tom”) Yang

       15.   Vijay Ullal (to the extent a topic is not covered by Mr. Guarang Shah at trial)

       16.   Cliff Walker

       17.   Yu Shan (“Anthony”) Wu

       18.   Bruce Renouard

       19.   Peter Vaughn

       20.   Silvestri Fimiani

       21.   Tiziano Pastore




                                              3
    Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 68 of 487 PageID #: 31989



                                                EXHIBIT 4B

                                     Power Integrations’ Witness List

      Power Integrations presently intends to call the following witnesses at the upcoming trial. The
      witnesses will testify live except where otherwise indicated. Power Integrations reserves the
      right to call anyone appearing on Fairchild’s witness list, reserves the right to call any of the
      following witnesses to provide rebuttal testimony, and reserves the right to amend its list
      (including whether a witness will be called live or by designation) in view of events at trial.1


Witness                       Live/Designation       Witness                       Live/Designation
Balu Balakrishnan             Live                   KO Jang                       Designation
Mike Matthews                 Live                   HK Kim                        Designation
Ben Sutherland                Live                   Richard Kim                   Designation
Roland Saint-Pierre           Live                   Allan Lam                     Designation
Doug Bailey                   Live                   CS Lim                        Designation
David Kung                    Live                   Gary Lin                      Designation
Arthur Kelley (expert)        Live                   Ruihong Lu                    Designation
Mark Robinson (expert)        Live                   Mark Norman                   Designation
Kenny Chan                    Designation            YB Park                       Designation
HS Choi                       Designation            Shawn Slayton                 Designation
Richard Chung                 Designation            Vijay Ullal                   Designation
Bob Conrad                    Designation            Michael Weirich               Designation
KE Hong                       Designation            Robert Wiles                  Designation
WH Huang                      Designation            Tom Yang                      Designation
ST Im                         Designation

             Arthur W. Kelley
             Subjects: Infringement and validity of Power Integrations’ patents; non-infringement and
             invalidity of Fairchild’s patents.
             Address:
             336 Deer Hollow Drive
             Napa, CA 94558

             Mark Robinson
             Subjects: Damages issues related to the infringement claims at issue in this case.
             Address:
             3001 Plymouth Rd., Suite 205
             Ann Arbor, MI 48105



      1
        A few of the witnesses identified above have been identified by Fairchild as appearing live at
      trial; the parties are discussing the appropriate manner for addressing their testimony and may
      not need to present designations from such witnesses.
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 69 of 487 PageID #: 31990



                                               Exhibit 5A

                                        Fairchild’s Exhibit List

         The following list contains exhibits that Fairchild may use at trial. Fairchild reserves the

  right to modify or supplement this list as circumstances may warrant. Without limitation,

  Fairchild reserves the right to supplement its exhibit list in view of Power Integrations’

  disclosure of its trial exhibits. In addition, Fairchild reserves the right to supplement its exhibit

  list with respect to prior art cited on the face of Power Integrations’ patents.

         To the extent documents on this list contain reference to products not accused of

  infringement in this case, findings of infringement against Fairchild in prior litigations, and other

  issues unrelated to this case, Fairchild reserves the right to object to Power Integrations’ use of

  any such exhibits. Fairchild also reserves the right to present redacted versions of these

  documents at trial to omit reference to prior litigations and findings against Fairchild.

         The parties have agreed to exchange objections to exhibits on Tuesday, April 28, 2015,

  and to provide those objections to the Court on Monday, May 4.
                     Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 70 of 487 PageID #: 31991



                               Deposition    Deposition
Ex. No.   Deponent             Date          Ex. No.     Prod. Beg. No.   Prod. End No.   Description
PX-1                                                     FSGV0417759      FSGV0417782     U.S. Patent No. 7,259,972
PX-1.1    Collins, Edward         1/7/2015             7                                  U.S. Patent No. 7,259,972
PX-1.2    Kelley, Arthur         1/12/2015             8 FSGV0417759      FSGV0417782     U.S. Patent No, 7,259,972
PX-1.3    Walker, Cliff          6/11/2014            19                                  U.S. Patent No. 7,259,972
PX-1.4    Weirich, Michael      12/11/2013            12 PIF6 0001656     PIF6 0001680    U.S. Patent No. 7,259,972
PX-1.5    Yang, Ta-Yung         12/12/2013            11                                  U.S. Patent No. 7,259,972
PX-1.6    Yang, Ta-Yung         12/13/2013            32                                  U.S. Patent No. 7,259,972
PX-2                                                     FSGV0420598      FSGV0420607     U.S. Patent No. 7,286,123
PX-2.1    Collins, Edward         1/7/2015            11                                  U.S. Patent No. 7,286,123
PX-2.2    Kelley, Arthur         1/12/2015             6 FSGV0420598      FSGV0420607     U.S. Patent No. 7,286,123
PX-2.3    Walker, Cliff          6/11/2014            20                                  U.S. Patent No. 7,286,123
PX-2.4    Yang, Ta-Yung         12/12/2013             2                                  U.S. Patent No. 7,286,123
PX-2.5    Yang, Ta-Yung         12/13/2013            31                                  U.S. Patent No. 7,286,123
PX-3                                                     FSGV0391373      FSGV0391380     U.S. Patent No. 7,525,259
PX-3.1    Balakrishnan, Balu     12/4/2013            23                                  U.S. Patent No. 7,525,259
PX-3.2    Collins, Edward         1/7/2015             3                                  U.S. Patent No. 7,525,259
PX-3.3    Kelley, Arthur         1/12/2015             7 FSGV0391373      FSGV0391380     U.S. Patent No. 7,525,259
PX-3.4    Malackowski, James     1/20/2015             4                                  U.S. Patent No. 7,525,259
PX-3.5    Walker, Cliff          6/11/2014            21                                  U.S. Patent No. 7,525,259
PX-3.6    Weirich, Michael      12/11/2013             1                                  U.S. Patent No. 7,525,259
PX-3.7    Yang, Ta-Yung         12/12/2013            19                                  U.S. Patent No. 7,525,259
PX-4                                                     FSGV0000274      FSGV0000422     U.S. Patent No. 7,259,972 Prosecution
PX-5                                                     FSGV0000001      FSGV0000070     U.S. Patent No. 7,286,123 Prosecution
PX-6                                                     FSGV0000071      FSGV0000162     U.S. Patent No. 7,525,259 Prosecution
PX-6.1    Collins, Edward         1/7/2015             4 FSGV0000071      FSGV0000161     Excerpt from file history
PX-6.2    Weirich, Michael      12/11/2013             9 FSGV0000071      FSGV0000162     `259 File History Excerpt
                                                                                          Conception and Reduction to Practice
PX-7                                                     FSGV0549861      FSGV0549864     Documents for the ’259 Patent
                                                                                          Conception and Reduction to Practice
PX-8                                                     FSGV3490501      FSGV3490742     Documents for the ’259 Patent
                      Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 71 of 487 PageID #: 31992


                                                                                  Conception and Reduction to Practice
PX-9                                               FSGV3490743        FSGV3490755 Documents for the ’259 Patent
                                                                                  Email from Ben Sutherland to Cliff
PX-10     Balakrishnan, Balu     12/4/2013       13 PIFIV0060756   PIFIV0060761   Walker re Kaga and Sony dated May
                                                                                  Email from Ben Sutherland to Cliff
PX-10.1   Walker, Cliff          6/11/2014       12 PIFIV0060756   PIFIV0060761   Walker re Kaga and Sony dated May
                                                                                  Power Integrations Questions and
PX-11     Hodge, Stuart           5/6/2014        5 PIFIV0443803   PIFIV0443866   Answers, Fairchild/SG Litigation
                                                                                  Power Integrations Questions and
PX-11.1   Balakrishnan, Balu     12/4/2013       15 PIFIV0443803   PIFIV0443803   Answers, Fairchild/SG Litigation
                                                                                  Power Integrations Questions and
PX-11.2   Sutherland, Ben        11/6/2013       13 PIFIV0443803   PIFIV0443804   Answers, Fairchild/SG Litigation
                                                                                  Power Integrations Questions and
PX-11.3   Walker, Cliff          6/11/2014        8 PIFIV0443803   PIFIV0443803   Answers, Fairchild/SG Litigation
                                                                                  Power Integrations press release
                                                                                  entitled “Power Integrations Reports
PX-12                                                                             Verdict in Patent Case Against
                                                                                  Power Integrations Press Release,
PX-13                                               FSGIV00140561  FSGIV00140562  "Power Integrations Reports Verdict in
                                                                                  S. McGowan Retention Letter with
PX-14     McGowan, Steve          5/8/2014        1 MCGOWAN0000032 MCGOWAN0000034 McDermott Will & Emery LLP
                                                                                  S. McGowan Report on the Availability
                                                                                  of Certain Power Integrations
PX-15     McGowan, Steve          5/8/2014        2 FSGV3490962    FSGV3491070    Integrated Circuits in the United States
                                                                                  S. McGowan Report on the Availability
PX-16     McGowan, Steve          5/8/2014        3 FSGIV00209978  FSGVIV00210124 of Certain Power Integrations
                                                                                  S. McGowan Report on the Availability
PX-17     McGowan, Steve          5/8/2014        4 FSGV3490926    FSGV3490931    of GE 62905 LED in the United States
                                                                                  S. McGowan Report on the Availability
PX-18     McGowan, Steve          5/8/2014        5 FSGV3490932    FSGV3490937    of Ledare E12 LED1203C4 in the
                                                                                  S. McGowan Report on the Availability
PX-19                                               FSGV3490944    FSGV3490949    of Ledare E12 LED1208G4 in the
                                                                                  S. McGowan Report on the Availability
PX-20                                               FSGV3490950    FSGV3490955    of Ledare E17 LED1213R4 in the
                      Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 72 of 487 PageID #: 31993


                                                                                     S. McGowan Report on the Availability
PX-21                                              FSGV3490956      FSGV3490961      of Ledare E26 LED1208G4 in the
                                                                                     S. McGowan Report on the Availability
PX-22                                              FSGV3490938      FSGV3490943      of Ledare E12 LED1206C4 in the
                                                                                     LYT4221-4228/4321-4328 LYTSwitch-4
PX-23     Hodge, Stuart           5/6/2014       28 PIF6 0876556    PIF6 0876575     High Power LED Driver IC Family
                                                                                     LYT4221-4228/4321-4328 LYTSwitch-4
PX-23.1   Walker, Cliff          6/11/2014        5 PIF6 0876556    PIF6 0876575     High Power LED Driver IC Family
PX-24                                               FSGV3558027     FSGV3558042      FAN102 Datasheet
                                                    FSGIV00011024
PX-25                                                               FSGIV00011842    FAN102 Schematic
PX-26                                              FSGIV00017254    FSGIV00018936    FL7730 Schematic
PX-27                                              FSGIV00018937    FSGIV00018949    FL7730 Datasheet
PX-28                                              PIFIV0156801     PIFIV0156818     LinkSwitch-II Datasheet (LNK603-606)
                                                   PIB 013821       PIB 013853
PX-29                                                                                LinkSwitch-II Schematic
PX-30                                               PIF2184849      PIF2184868       LinkSwitch-II Application Note-44
PX-31                                               PIF6 0000935    PIF6 0000998     LNK-PH OTS Report
PX-32                                               PIF6 0876576    PIF6 0876614     LTY4 Schematic
PX-32.1   Pastore, Tiziano       6/12/2014       23 PIF6 0876576    PIF6 0876614     LTY4 Schematic
PX-33                                               PIF6 0876615    PIF6 0876653     LTY4 Schematic
PX-34                                               FSGV3561489     FSGV3561529      LinkSwitch-PH RDR-193
PX-35                                               FSGV3561530     FSGV3561569      LinkSwitch-PH RDR-195
PX-36                                               FSGV3559107     FSGV3559146      LNK-II RDR158
PX-37                                               FSGV3559510     FSGV3559559      LNK-PH RDR290
PX-38                                               FSGV3560468     FSGV3560545      LYT4 RDR347
PX-39                                                                                Billings, Keith, Switch Mode Power
                                                                                     Lenk, John D., Simplified Design of
PX-40                                                                                Switching Power Supplies (1995)
PX-41                                                                                Erickson, Robert W., Fundamentals of
PX-42                                                                                Collins Revised Infringement Report
                                                                                     Collins Revised Infringement Report
PX-43                                                                                Exhibit B - Materials Considered
PX-44                                                                                Collins Revised Infringement Report
                      Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 73 of 487 PageID #: 31994


PX-45                                                                                  Collins Revised Infringement Report
PX-46                                                                                  Collins Revised Infringement Report
PX-47                                                                                  Collins Revised Infringement Report
PX-48                                                                                  Collins Revised Infringement Report
PX-49                                                                                  Collins Revised Infringement Report
PX-50                                                                                  Collins Revised Infringement Report
                                                                                       Collins Revised Infringement Report
PX-51                                                                                  Exhibit M - Document Chart
PX-52                                              PIF60000915      PIF60000934        LinkSwitch-PH Datasheet
PX-53                                              PIF60006536      PIF60006553        LinkSwitch-PH Application Note
PX-54                                              FSGV0028445      FSGV00228457       FL7730MY Datasheet
PX-55                                              FSGV3490938      FSGV3490943        Ikea Ledare E12 LED1208G4
PX-56                                              FSGV3490944      FSGV3490949        Ikea Ledare E17 LED1213R4
PX-57                                              FSGV3490950      FSGV3490955        Ikea Ledare E26 LED1208G4
                                                                                       Fairchild Semiconductor Design
PX-58                                              PIF2034426       PIF2034461         Guide, "AC/DC Switch Mode Power
                                                                                       Power Integrations’
                                                                                       Responses and Objections to
PX-59                                                                                  Fairchild’s Second Set of
                                                                                       Excerpts from the trial
PX-60                                                                                  transcript from April 16 and 24, 2012
PX-61                                               FSGIV00159286                73598 Design Center Project Request Form
PX-62                                               FSGV3558469     FSGV3558475        TechCrunch - The First Trillion Dollar
PX-63                                               FSGV0528429                        Fairchild Semiconductor Overview
PX-64                                               FSGV3549516     FSGV3549528        LED Lighting Direction Meeting
PX-65                                               FSGV0528429                        Fairchild Semiconductor Overview
PX-66                                               FSGV0200684                        Power Conversion
PX-67                                               FSGV3508133                        ISF - LED Lighting
PX-68                                               FSGV3508436                        Fairchild LED Lighting Meeting
PX-69                                               FSGV3550428                        LED Lighting Product
PX-70     Kelley, Arthur         1/13/2005       35 FSG 02204115    FSG 02204127       U.S. Patent No. 5,903,452
PX-70.1   Wei, Gu-Yeon           1/15/2015       25                                    U.S. Patent No. 5,903,452
PX-71     Kelley, Arthur         1/13/2005       36 FSGIV00005012   FSGIV00005023      Linear technology, LT1070/LT1071
PX-71.1   Wei, Gu-Yeon           1/15/2015       24                                    Linear technology, LT1070/LT1071
                        Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 74 of 487 PageID #: 31995


PX-72     Kelley, Arthur           1/13/2005       37 FSGV3491147     FSGV3491154      U.S. Patent No. 8,461,915
PX-72.1   Wei, Gu-Yeon             1/15/2015        8                                  U.S. Patent No. 8,461,915
PX-72.2   Yang, Ta-Yung           12/13/2013       38                                  U.S. Patent No. 8,461,915
PX-72.3   Huang, WH               12/13/2013        3                                  U.S. Patent No. 8,461,915
                                                                                       Power Integrations, OTS X-Cap
PX-73     Kung, David             10/10/2013        3 PIF6 0566415    PIF6 0566440     Discharge IC, June 2009, Revision B
PX-74     Kung, David             10/10/2013        5                                  Provisional Application No.
                                                                                       Certified Translation of portions of
PX-75     Kung, David             10/10/2013        6                                  Provisional Application No.
                                                                                       Annex 2 - Working document on
                                                                                       possible ecodesign requirements for
                                                                                       standby and off-mode electric power
PX-76     Matthews, Michael       10/11/2013        9                                  comsumption of electrical and
                                                                                       Email chain from Mike Matthews to
PX-77     Matthews, Michael       10/11/2013       11 PIFIV0117893    PIFIV0117894     Doug Bailey regarding Competition in
                                                                                       Unitrode Application Note U-133, UCC
PX-78     Wei, Gu-Yeon             1/15/2015       12 BSTZ 010542     BSTZ 010560      3800/1/2/3/4/5 BiCMOS Current
                                                                                       F.J. Stasi, T. Szepesi, A 5A 100 KHZ
PX-79     Wei, Gu-Yeon             1/15/2015       15 FCS0524438      FCS0524445       Monolithic Bipolar DC/DC Converter,
                                                                                       “Off-Line Power Integrated Circuit for
                                                                                       International Rated 60-watt Power
                                                                                       Supplies" by Richard Keller, Applied
PX-80                                                   FSGV0050559   FSGV0050567      Power Electronics conference and
PX-81                                                   FSGV0050770   FSGV0050779      Unitrode Application Note U-133 (“U-
PX-82                                                                                  U.S. Patent App. Pub. No.
PX-83                                                 FSGV0050814     FSGV0050819      U.S. Patent No. 4,806,842
PX-83.1   Wei, Gu-Yeon             1/15/2015       16 FSGV0050814     FSGV0050819      U.S. Patent No. 4,806,842
PX-84                                                 FSGV0050865     FSGV0050878      U.S. Patent No. 5,999,429
PX-84.1   Kung, David             10/10/2013        4                                  U.S. Patent No. 5,999,429
PX-85                                                 FSGV0050525     FSGV0050537      U.S. Patent No. 7,498,788
PX-85.1   Kelley, Arthur           1/13/2005       44 FSGV0050525     FSGV0050537      U.S. Patent No. 7,498,788
PX-85.2   Wei, Gu-Yeon             1/15/2015       23                                  U.S. Patent No. 7,498,788
         Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 75 of 487 PageID #: 31996


                                                                        European Commission, "Working
                                                                        Document On Possible Ecodesign
                                                                        Requirements for Standby and Off-
                                                                        Mode Electric Power Consumption Of
                                                                        Electrical and Electronic Hoursehold
PX-86                                                                   And Office Equipment",
                                                                        Huber et al., Reducing Leaking
PX-87                                                                   Electricity to 1 Watt,
PX-88                                 FSGV0050751      FSGV0050769      Unitrode App Note U-133
                                                                        A 5A 100 KHz Monolithic Bipolar DC
PX-89                                 FSGV0050688      FSGV0050695      DC Converter” by de Stasi and Szepesi,
                                                                        SGS-Thompson datasheet entitled
PX-90                                 FSGV0050731      FSGV0050741      “TEA2262, Switch Mode Power Supply
                                                                        Directive 2004/108/EC of the
PX-91                                                                   European Parliament and of the
PX-92                                                                   EN60950-1/UL60950-1 Standard
                                                                        European Commission Regulation No.
PX-93                                                                   1275/2008 of December 17, 2008
                                                                        CapZero Video from http://ac-
PX-94                                                                   dc.power.com/zh-
PX-95                                 FSGV0050655      FSGV0050667      PWR-SMP260 Datasheet
PX-96                                 FCS1686647       FCS1686655       SGS -Thomson Microelectronics,
PX-97                                 PIF60566405      PIF60566411      X-Cap Discharge IC
PX-98                                 PIF60566415      PIF60566440      OTS X-Cap Discharge IC
PX-99                                                                   U.S. Patent No. 5,841,313
PX-100                                FCS0000207       FCS0000316       U.S. Patent No. 6,229,366 Prosecution
PX-101                                FSGV3562269      FSGV3563119      U.S. Patent No. 6,229,366 Reexam File
PX-102                                PIF6 0000053     PIF6 0000276     U.S. Patent No. 7,876,587 Prosecution
PX-103                                PIF6 0000296     PIF6 0000467     U.S. Patent No. 7,952,895
PX-104                                PIF6 0000489     PIF6 0000686     U.S. Patent No. 7,995,359
PX-105                                PIF6 0000712     PIF6 0000914     U.S. Patent No. 8,115,457
PX-106                                FSGV3563120      FSGV3563401      U.S. Patent No. 6,462,971 Prosecution
PX-107                                FSGV3561634      FSGV3561639      U.S. Patent No. 5,266,884
                       Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 76 of 487 PageID #: 31997


                                                                                      May 30, 2011 Response to Office
PX-108                                               FSGV3562016     FSGV3562019      Action in U.S. Pat. App. No.
                                                                                      July 10, 2008 Response to Office
PX-109                                               FSGV3561997     FSGV3562015      Action in Reexamination of U.S. Patent
                                                                                      Jan. 30, 2009 Amendment in
PX-110                                               FSGV3561972     FSGV3561996      Reexamination of U.S. Patent No.
                                                                                      September 21, 2009 Appeal Brief in
PX-111                                               FSGV3562064     FSGV3562093      Reexamination of U.S. Patent No.
                                                                                      September 28, 2010 Office Action in
PX-112                                               FSGV3562094     FSGV3562111      Reexamination of U.S. Patent No.
                                                                                      Nov. 29, 2010 Response to Office
PX-113                                               FSGV3562020     FSGV3562063      Action in Reexamination of U.S. Patent
                                                                                      PD-1512 from the September 16–20,
                                                                                      2007 invalidity trial in Case No. 04-
PX-114                                               F1 - PD-1512                     1371
                                                                                      PD-1511 from the September 16–20,
                                                                                      2007 invalidity trial in Case No. 04-
PX-115                                               F1 - PD-1511                     1371
                                                                                      PD-1511 from the September 16–20,
                                                                                      2007 invalidity trial in Case No. 04-
PX-115.1   Kelley, Arthur         1/13/2005       29 F1 - PD-1511                     1371
                                                                                      Trial Volume 4 of the
                                                                                      trial transcript from the September
PX-116                                                                                16–20, 2007 invalidity trial in Fairchild
                                                                                      Supplemental Rebuttal Expert Report
PX-117                                                                                of Robert Blauschild served by Power
PX-118                                                                                Application note for Fairchild’s
PX-119                                               FSGV3490759     FSGV3490800      Testing Data for U.S. Patent No.
                                                                                      PD-477 from the October 2-6, 2006
                                                                                      infringement trial in Case No. 04-1371
PX-120                                               F1 - PD-477                      (“Fairchild I”)
                                                                                      PD-485 from the October 2-6, 2006
                                                                                      infringement trial in Case No. 04-1371
PX-121                                               F1 - PD-485                      (“Fairchild I”)
                       Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 77 of 487 PageID #: 31998


                                                                                      PD-486 from the October 2-6, 2006
                                                                                      infringement trial in Case No. 04-1371
PX-122                                                 F1 - PD-486                    (“Fairchild I”)
                                                                                      PD-502 from the October 2-6, 2006
                                                                                      infringement trial in Case No. 04-1371
PX-123                                                 F1 - PD-502                    (“Fairchild I”)
                                                                                      PD-531 from the October 2-6, 2006
                                                                                      infringement trial in Case No. 04-1371
PX-124                                                 F1 - PD-531                    (“Fairchild I”)
                                                                                      FSD210 Schematic (PX-241 from the
PX-125                                                 FCS0026915     FCS0026960      October 2-6, 2006 infringement trial in
                                                                                      FSDx0365RNB Schematic (PX-246 from
PX-126                                                 FCS0077092     FCS0077124      the October 2-6, 2006 infringement
                                                                                      Dec. 10, 2013 Video of testing
                                                                                      overseen by Fairchild engineer WH
PX-127                                                 FSGV3561573                    Huang, carried out by Eddie Chieh,
                                                                                      PD-1547 from the September 16–20,
PX-128                                               F1 - PD-1547                     2007 invalidity trial in Fairchild I
PX-129                                               FSGV3490768      FSGV3490795     Series of Testing Plots
PX-129.1   Kelley, Arthur         1/13/2005       43 FSGV3490768      FSGV3490795     Series of Testing Plots
PX-129.2   Huang, WH             12/13/2013        2 FSGV3490768      FSGV3490795     Series of Testing Plots
                                                                                      Plaintiff's Notice of Deposition of
PX-130     Bailey, Doug          10/16/2013        1                                  Douglas Bailey Pursuant to Federal
                                                                                      Power Integrations' Designations and
PX-131     Bailey, Doug          10/16/2013        3                                  Objections in Response to Defendants'
                                                                                      Fairchild Semiconductor Corporation
                                                                                      and System General Corporation's
PX-132     Bailey, Doug          10/16/2013        4                                  Initial Discovery Disclosures Pursuant
PX-133     Bailey, Doug          10/16/2013       11   PIFIV0129804   PIFIV0129830    Power Integrations: Long Term Plan,
PX-134     Bailey, Doug          10/16/2013       12   PIFIV0191185   PIFIV0191231    Power Integrations Marketing Strategy
PX-134.1   Hodge, Stuart           5/6/2014        4   PIFIV0191185   PIFIV0191231    Power Integrations Marketing Strategy
PX-134.2   Sutherland, Ben        11/6/2013       11   PIFIV0191185   PIFIV0191231    Power Integrations Marketing Strategy
                                                                                      Power Integrations' Designations and
PX-135     Balakrishnan, Balu     12/4/2013        1                                  Objections in Response to Defendants'
                       Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 78 of 487 PageID #: 31999


                                                                                      Letter from Michael Headley to
PX-136     Balakrishnan, Balu     12/4/2013        2                                  Christina Ondrick, Rob Walters, Rose
                                                                                      Power Integrations' Supplemental
PX-137     Balakrishnan, Balu     12/4/2013        4                                  Responses and Objections to
                                                                                      Power Integrations' Supplemental
PX-137.1   Bailey, Doug          10/16/2013        6                                  Responses and Objections to
                                                                                      Power Integrations' Supplemental
PX-137.2   Tomlin, John          10/29/2013        4                                  Responses and Objections to
                                                                                      Power Integrations' Supplemental
PX-137.3   Walker, Cliff          6/11/2014       16                                  Responses and Objections to
                                                                                      Power Integrations' Supplemental
PX-137.4   Wu, Yu Shan            11/6/2013        4                                  Responses and Objections to
PX-138     Balakrishnan, Balu     12/4/2013        5                                  U.S. Patent No. 7,876,587
PX-139     Balakrishnan, Balu     12/4/2013        6 PI 0081634      PI 0081645       Power Integrations’ Invention
PX-139.1   Djenguerian, A.       10/11/2013       15 PI00081634      PI00081645       Power Integrations’ Invention
PX-140     Balakrishnan, Balu     12/4/2013        7                                  U.S. Patent No. 8,115,457
PX-141     Balakrishnan, Balu     12/4/2013        8                                  U.S. Patent No. 7,995,359
PX-142     Balakrishnan, Balu     12/4/2013        9                                  U.S. Patent No. 7,952,895
                                                                                      Press Release titled "Power
                                                                                      Integrations Reports Verdict in Patent
PX-143     Balakrishnan, Balu     12/4/2013       10                                  Case Against Fairchild Semiconductor"
                                                                                      Letter from Ben Sutherland to Whom
PX-144     Balakrishnan, Balu     12/4/2013       14 PIFIV0061105    PIFIV0061105     It May Concern dated June 16, 2012
                                                                                      Letter from Ben Sutherland to Whom
PX-144.1   Walker, Cliff          6/11/2014       11 PIFIV0061105    PIFIV0061105     It May Concern dated June 16, 2012
PX-145     Balakrishnan, Balu     12/4/2013       16                                  2012 Quarter 1 Earnings Call
PX-146     Balakrishnan, Balu     12/4/2013       17                                  Power Integration 2012 Annual Report
PX-147     Balakrishnan, Balu     12/4/2013       18                                  2010 Quarter 4 Earnings Call
PX-148     Balakrishnan, Balu     12/4/2013       19                                  2011 Quarter 3 Earnings Call
PX-149     Balakrishnan, Balu     12/4/2013       20                                  2011 Quarter 4 Earnings Call
PX-150     Balakrishnan, Balu     12/4/2013       21                                  2012 Quarter 2 Earnings Call
PX-151     Balakrishnan, Balu     12/4/2013       22                                  2012 Quarter 4 Earnings Call
PX-152     Chan, Kenny            5/16/2014        1                                  Power Integrations' notice of
                      Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 79 of 487 PageID #: 32000


                                                                                      Power Integrations' Notice of
PX-153     Chan, Kenny           5/16/2014        2                                   Deposition of Fairchild Semiconductor
                                                                                      Plaintiffs' Objections and Responses to
PX-154     Chan, Kenny           5/16/2014        3                                   Defendant's 30(b)(6) Notice of
                                                                                      Ming-Chang Tsou, Tim Lee, Kenny
PX-155     Chan, Kenny           5/16/2014        4 FSGV0049298       FSGC0049307     Chan, An Innovative Solution for
                                                                                      Ming-Chang Tsou, Tim Lee, Kenny
PX-155.1   Huang, WH            12/13/2013       14 FSGV0049298       FSGC0049307     Chan, An Innovative Solution for
PX-156     Chan, Kenny           5/16/2014        5 FSGIV00091526     FSGIV00091549   Fairchild Power IC Presentation
                                                                                      Fairchild Semiconductor: 2012 SBP
PX-157     Chan, Kenny           5/16/2014        6 FSGIV00128517     FSGIV00128529   Computing & Communication
                                                                                      Weekly Update_W01 Computing and
PX-158     Chan, Kenny           5/16/2014        9   FSGIV00141031   FSGIV00141061   Communication by Kenny Chan
PX-159     Chan, Kenny           5/16/2014       10   FSGV0183975     FSGV0183979     Fairchild "Green" Technology Brand
PX-160     Collins, Edward        1/7/2015        1                                   CV of Dr. Edward Collins
PX-161     Collins, Edward        1/7/2015        2                                   Rebuttal Report of Dr. Edward Collins
PX-162     Collins, Edward        1/7/2015        6   PIF6 0001585    PIF6 0001602    U.S. Patent No. 6,862,194
PX-162.1   Kelley, Arthur        1/12/2015       17   PIF6 0001585    PIF60001602     U.S. Patent No. 6,862,194
PX-162.2   Weirich, Michael     12/11/2013       13   PIF6 0001585    PIF6 0001602    U.S. Patent No. 6,862,194
PX-162.3   Yang, Ta-Yung        12/12/2013       18   PIF6 0001585    PIF6 0001602    U.S. Patent No. 6,862,194
                                                                                      Philips Integrated Circuits Data Sheet,
PX-163     Collins, Edward        1/7/2015        9 PIF6 0001506      PIF6 0001527    TEA1401T, Power Plug for the
PX-164     Collins, Edward        1/7/2015       10                                   Transcript Excerpt of Deposition fo
PX-165     Collins, Edward        1/7/2015       12                                   DI 87 - Court's Memorandum Opinion
                                                                                      Revised Opening Expert Report of Dr.
PX-166     Collins, Edward        1/7/2015       13                                   Edward R. Collins Regarding
PX-167     Collins, Edward        1/7/2015       15   PIF6 0001528    PIF6 0001536    U.S. Patent No. 4,529,949
PX-167.1   Kelley, Arthur        1/12/2015       12   PIF6 0001528    PIF6 0001536    U.S. Patent No. 4,529,949
PX-167.2   Collins, Edward        1/7/2015       16   PIF6 0001537    PIF6 0001543    U.S. Patent No. 4,952,949
PX-167.3   Kelley, Arthur        1/12/2015       13   PIF6 0001537    PIF6 0001543    U.S. Patent No. 4,952,949
PX-167.4   Yang, Ta-Yung        12/12/2013        6   PIF6 0001537    PIF6 0001543    U.S. Patent No. 4,952,949
PX-169     Djenguerian, A.      10/11/2013       14                                   U.S. Patent No. 7,876,587
PX-170     Djenguerian, A.      10/11/2013       16                                   U.S. Patent No. 7,995,359
PX-171     Espino, Marvin       10/31/2013        1   PIFIV0133471    PIFIV0133488    Power Integrations, Inc. Org Chart as
                        Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 80 of 487 PageID #: 32001


PX-171.1   Gaknoki, Gary          10/29/2013        2   PIFIV0133471   PIFIV0133488    Power Integrations, Inc. Org Chart as
PX-171.2   Hodge, Stuart            5/6/2014        2   PIFIV0133471   PIFIV0133488    Power Integrations, Inc. Org Chart as
PX-171.3   Pastore, Tiziano        6/12/2014        1   PIFIV0133471   PIFIV0133488    Power Integrations, Inc. Org Chart as
PX-171.4   Wu, Yu Shan             11/6/2013        1   PIFIV0133471   PIFIV0133488    Power Integrations, Inc. Org Chart as
                                                                                       LED Drivers forIndustrial/Outdoor
PX-172     Espino, Marvin         10/31/2013        2                                  Lighting Gold LED Driver Reference
                                                                                       LED Drivers for Commercial Lighting,
PX-173     Espino, Marvin         10/31/2013        3                                  Silver LED Driver Reference Designs
                                                                                       LED Drivers for Residential Lighting,
PX-174     Espino, Marvin         10/31/2013        4                                  Bronze LED Driver Reference Designs
                                                                                       Power Integrations Design Example
PX-175     Espino, Marvin         10/31/2013        7   PIF6 0573457   PIF6 0573504    Report Document Number DER-315
PX-176     Fimiani, Silvestro     10/17/2013        2   PIF6 0313364   PIF6 0313430    Fairchild, LED 42 Lighting Solutions,
PX-176.1   Bailey, Doug           10/16/2013       17   PIF6 0313364   PIF6 0313430    Fairchild, LED 42 Lighting Solutions,
PX-177     Fimiani, Silvestro     10/17/2013        5   PIF6 0547064   PIF6 0547077    Fairchild, PSR 49 LED Lighting Driver
                                                                                       Plaintiffs' Notice of Deposition of
PX-178     Fimiani, Silvestro     10/17/2013       10                                  Silvestro Fimiani Pursuant To Federal
PX-179     Fu, Steven              5/30/2014        1                                  Steven Fu LinkedIn Profile
PX-180     Fu, Steven              5/30/2014        2 FSGV0222186      FSGV0222197     Fairchild, Porter Forces Analysis,
PX-181     Fu, Steven              5/30/2014        4 FSGV3508019      FSGV3508046     Fairchild, ISF-LED Lighting, December
                                                                                       Fairchild Semiconductor Form 10-K for
PX-182     Fu, Steven              5/30/2014       11                                  the Fiscal Year Ended 12/29/13
                                                                                       Power Integrations' Notice of
                                                                                       Deposition of Fairchild Semiconductor
PX-183     Fu, Steven              5/30/2014       13                                  Corporation and System General
                                                                                       Plaintiff Fairchild Semiconductor
                                                                                       Corporation and System General's
PX-184     Fu, Steven              5/30/2014       14                                  Response to Defendant Power
                                                                                       Power Integrations' Designations and
PX-185     Gaknoki, Gary          10/29/2013        1                                  Objections in Response to Defendants'
                                                                                       Power Integrations' Responses and
                                                                                       Objections to Fairchild Semiconductor
PX-186     Gaknoki, Gary          10/29/2013        3                                  Corporation and System General
                          Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 81 of 487 PageID #: 32002


                                                                                         Power Integrations' Responses and
                                                                                         Objections to Fairchild Semiconductor
PX-186.1   Baeurle, Stefan          10/30/2013        1                                  Corporation and System General
                                                                                         Power Integrations' Responses and
                                                                                         Objections to Fairchild Semiconductor
PX-186.2   Bailey, Doug             10/16/2013        5                                  Corporation and System General
                                                                                         Power Integrations' Responses and
                                                                                         Objections to Fairchild Semiconductor
PX-186.3   St. Pierre, Roland        12/5/2013        3                                  Corporation and System General
                                                                                         Power Integrations' Responses and
                                                                                         Objections to Fairchild Semiconductor
PX-186.4   Sutherland, Ben           11/6/2013        3                                  Corporation and System General
                                                                                         Power Integrations' Responses and
                                                                                         Objections to Fairchild Semiconductor
PX-186.5   Tomlin, John             10/29/2013                                           Corporation and System General
                                                                                         Power Integrations' Responses and
                                                                                         Objections to Fairchild Semiconductor
PX-186.6   Wu, Yu Shan               11/6/2013        3                                  Corporation and System General
PX-187     Hodge, Stuart              5/6/2014        1                                  Notice of Deposition
PX-188     Hodge, Stuart              5/6/2014        3 PIFIV0426252    PIFIV0426337     Power Integrations, PI's Fundamental
PX-188.1   Sutherland, Ben           11/6/2013       10 PIFIV0426252    PIFIV0426337     Power Integrations, PI's Fundamental
                                                                                         Power Integrations, Proposed
PX-189     Hodge, Stuart              5/6/2014       10 PIFIV0497794    PIFIV0497806     Operating Plan (Budget)for 2013,
                                                                                         Power Integrations, Proposed
PX-189.1   Smith, Andrew            10/31/2013        1 PIFIV0497794    PIFIV0497806     Operating Plan (Budget)for 2013,
                                                                                         Power Integrations, Proposed
PX-189.2   Verity, Eric             10/30/2013       12 PIFIV0497794    PIFIV0497806     Operating Plan (Budget)for 2013,
                                                                                         Power Integrations' Notice of
                                                                                         Deposition of Fairchild Semiconductor
PX-190     Huang, WH                12/13/2013        1                                  Corporation Pursuant to Federal Rule
                                                                                         Plaintiffs Fairchild Semiconductor
                                                                                         Corporation and System General's
PX-191     Huang, WH                12/13/2013        4                                  Response to Defendant Power
                       Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 82 of 487 PageID #: 32003


                                                                                      Start-up Circuit to Discharge EMI Filter
PX-192     Huang, WH             12/13/2013        6                                  for Power Saving of Power Supplies
PX-193     Huang, WH             12/13/2013       11 FSGV0016881     FSGV0016955      PowerPoint Presentation of FAN6756
PX-194     Huang, WH             12/13/2013       13 FSGV0015232     FSGV0015236      PowerPoint Presentation of FAN6756
                                                                                      Power Integrations' Notice of
PX-195     Huang, WH             12/13/2013       15                                  Deposition of WH Huang Pursuant to
                                                                                      Plaintiffs' Second Supplemental
PX-196     Huang, WH              6/19/2014       22                                  Objections and Responses to
PX-197     Johnson, Brian        10/23/2013        2 FSGV0216116     FSGV0216123      LED Lighting Business Plan by Brian
                                                                                      Fairchild Presentation: "IC-Bench"
PX-198     Johnson, Brian        10/23/2013       13 FSGV018330      FSGV0183355      Web Design Tool: Program Review
                                                                                      Rebuttal Expert Report of Dr. Arthur
                                                                                      W. Kelley Regarding Non-Infringement
PX-199     Kelley, Arthur         1/12/2015        1                                  of Fairchild's U.S. Patent Nos.
                                                                                      Opening Expert Report of Dr. Arthur
                                                                                      W. Kelley Regarding Invalidity of
PX-200     Kelley, Arthur         1/12/2015        2                                  Fairchild's U.S. Patent Nos. 7,252,259,
                                                                                      Opening Expert Report of Dr. Arthur
                                                                                      W. Kelley Regarding Infringement of
PX-201     Kelley, Arthur         1/12/2015        3                                  Power Integrations' U.S. Patent Nos.
                                                                                      Rebuttal Expert Report of Dr. Arthur
PX-202     Kelley, Arthur         1/12/2015        4                                  Kelley Regarding Validity of the U.S.
                                                                                      Revised Expert Report of Dr. Arthur W.
                                                                                      Kelley Regarding Infringement of U.S.
PX-203     Kelley, Arthur         1/12/2015        5                                  Patent Nos. 7,286,123, 7,525,259, and
PX-204     Kelley, Arthur         1/12/2015        9                                  Declaration of Arthur W. Kelley
PX-205     Kelley, Arthur         1/12/2015       10                                  Memorandum Opinion
PX-206     Kelley, Arthur         1/12/2015       16 FSG00205311     FSG00205330      LinkSwitch Design Guide Application
                                                                                      Philips Integrated Circuits Data Sheet,
PX-207     Kelley, Arthur         1/12/2015       18 PIF6 0001508    PIF6 0001527     TEA1401T, Power Plug for the
                                                                                      Philips Integrated Circuits Data Sheet,
PX-207.1   Weirich, Michael      12/11/2013       14 PIF6 0001508    PIF6 0001527     TEA1401T, Power Plug for the
                       Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 83 of 487 PageID #: 32004


                                                                                      Rebuttal Expert Report of Dr. Arthur
                                                                                      W. Kelley Regarding Validity of Power
PX-208     Kelley, Arthur         1/13/2005       19                                  Integrations' U.S. Patent Nos.
                                                                                      Supplemental Expert Report of Dr.
                                                                                      Arthur W. Kelley Regarding Validity of
PX-209     Kelley, Arthur         1/13/2005       20                                  Power Integrations' U.S. Patent Nos.
                                                                                      Revised Opening Expert Report of Gu-
                                                                                      Yeon Wei Regarding U.S. Patent Nos.
PX-210     Kelley, Arthur         1/13/2005       21                                  7,995,359, 7,952,895, 8,115,457,
                                                                                      Rebuttal Expert Report of Dr. Arthur
                                                                                      W. Kelley Regarding Noninfringement
PX-211     Kelley, Arthur         1/13/2005       22                                  of U.S. Patent Nos. 6,229,366,
PX-212     Kelley, Arthur         1/13/2005       23 PFI6 000001     PIF6 0000022     U.S. Patent No. 6,229,366
PX-212.1   Balakrishnan, Balu     12/4/2013        3                                  U.S. Patent No. 6,229,366
PX-212.2   Park, YB               5/19/2014        4                                  U.S. Patent No. 6,229,366
PX-212.3   Walker, Cliff          6/11/2014       17                                  U.S. Patent No. 6,229,366
PX-213     Kelley, Arthur         1/13/2005       28 F1 - PD-1507                     366 Soft Start is Separate from the
                                                                                      Power Integrations v. Fairchild
PX-214     Kelley, Arthur         1/13/2005       30                                  Semiconductor, Case No. 04-1371,
                                                                                      SMP240/260 is Missing Elements of
PX-215     Kelley, Arthur         1/13/2005       31                                  '366 Patent Claim 9 - PD-1533
PX-216     Kelley, Arthur         1/13/2005       32                                  Transcript of Deposition of W. H.
PX-217     Kelley, Arthur         1/13/2005       33 FSGV3561640     FSGV3561921      Certificate of Corrections, U.S. Patent
PX-218     Kelley, Arthur         1/13/2005       34                                  SG6841 - 'Limit 5' Schematic - PD-362
PX-219     Kelley, Arthur         1/13/2005       38 PIFIV0052798    PIFIV0052958     Mike Matthews Composition Book
PX-219.1   Matthews, Michael     10/11/2013       10 PIFIV0052798    PIFIV0052798     Mike Matthews Composition Book
                                                                                      PowerPoint titled "Power Integrations,
PX-220     Kelley, Arthur         1/13/2005       39 PIFIV0117115    PIFIV0117122     COG Planning - New Product Interim
PX-221     Kelley, Arthur         1/13/2005       40 PIF6 0566405    PIF6 0566411     X Cap Discharge IC Overview
PX-221.1   Matthews, Michael     10/11/2013       12 PIF6 0566405    PIF6 0566411     X Cap Discharge IC Overview
                                                                                      Power Integrations, OTS Xcap
PX-222     Kelley, Arthur         1/13/2005       41 PIF6 0566448    PIF6 0566472     Discharge IC, June 2009, Revision A
PX-223     Kelley, Arthur         1/13/2005       42 PIF6 0590663    PIF6 0590678     X-Cap Bleeder Preliminary Design
PX-223.1   Kung, David           10/10/2013        2 PIF6 0590663    PIF6 0590678     X-Cap Bleeder Preliminary Design
                      Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 84 of 487 PageID #: 32005


PX-224   Kim, Richard            5/20/2014        1                                   Power Integrations Notice of
                                                                                      Power Integrations Notice of
PX-225   Kim, Richard            5/20/2014        2                                   Deposition of Fairchild Semiconductor
                                                                                      Plaintiffs' Objections and Responses to
PX-226   Kim, Richard            5/20/2014        3                                   Defendant's 30(b)(6) Notice of
PX-227   Kim, Richard            5/20/2014        4                                   CD Containing native Excel
                                                                                      Plaintiff's Fairchild Semiconductor
                                                                                      Corporation and System General's
PX-228   Kim, Richard            5/20/2014        5                                   Second Supplemental Response to
PX-229   Kung, David            10/10/2013        1                                   U.S. Patent No. 8,115,457
                                                                                      Power Integrations' Notice of
PX-230   Lee, James              5/19/2014        1                                   Deposition of Fairchild Semiconductor
                                                                                      Plaintiffs' First Supplemental
PX-231   Lee, James              5/19/2014        2                                   Objections and Responses to
                                                                                      Plaintiffs Fairchild Semiconductor
                                                                                      Corporation and System General's
PX-232   Lee, James              5/19/2014        3                                   Second Supplemental Response to
                                                                                      Power Integrations' Notice of
                                                                                      Deposition of Fairchild Semiconductor
PX-233   Lin, Gary              12/12/2013        1                                   Corporation and System General
                                                                                      Plaintiffs' Objections and Responses to
PX-234   Lin, Gary              12/12/2013        2                                   Defendant's 30(b)(6) Notice of
                                                                                      Power Integrations' Notice of
PX-235   Lin, Gary              12/12/2013        3                                   Deposition of Gary Lin Pursuant to
PX-236   Lin, Gary              12/12/2013        4 FSGV0540689       FSGV0540761     October 19th, 2012 Power Conversion
                                                                                      Plaintiffs Fairchild Semiconductor
                                                                                      Corporation and System General's
PX-237   Lin, Gary              12/12/2013        5                                   Response to Defendant Power
PX-238   Lin, Gary              12/12/2013        6   FSGV0548102     FSGV0548191     July 20, 2010 Power Conversion 2010
PX-239   Lin, Gary              12/12/2013        8   FSGV0209953     FSGV0209973     June 19th, 2012 Power Conversion 12
PX-240   Lin, Gary              12/12/2013        9   FSGV0198357     FSGV0198448     October 21, 2011 2012 AOP Power
PX-241   Lin, Gary              12/12/2013       10                                   Document re Wafer IDs
PX-242   Lin, Gary              12/12/2013       14   FSGIV00104867   FSGIV00104893   August 4, 2011, Fairchild,Top 5 Project
PX-243   Malackowski, James      1/20/2015        1                                   Affirmative Expert Report of James E.
                       Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 85 of 487 PageID #: 32006


                                                                                          Spreadsheet Summary of Revised
PX-244     Malackowski, James     1/20/2015        2                                      Infringing Units & Reasonable Royalty
PX-245     Malackowski, James     1/20/2015        3                                      Rebuttal Expert Report of James E.
PX-246     Malackowski, James     1/20/2015        6                                      Appendix C to Robinson Opening
PX-247     Matthews, Michael     10/11/2013        7                                      U.S. Patent No. 7,952,895
                                                                                          Power Integrations' Responses and
                                                                                          Objections to Fairchild Semiconductor
PX-248     Matthews, Michael     10/11/2013        8                                      Corporation and System General
                                                                                          Power Integrations Press Release,
                                                                                          Power Integrations' New CAPZero™ Ics
PX-249     Matthews, Michael     10/11/2013       13                                      Automatically and Safely Discharge X

PX-250     McGowan, Steve          5/8/2014        6 MCGOWAN0000035 MCGOWAN0000035 Excel Spreadsheet
                                                                                   Power Integrations' Notice of
                                                                                   Deposition of Fairchild Semiconductor
PX-251     Park, YB               5/19/2014        1                               Corporation and System General
                                                                                   Plaintiffs' Objections and Responses to
PX-252     Park, YB               5/19/2014        2                               Defendant's 30(b)(6) Notice of
                                                                                   Power Integrations' Notice of
PX-253     Park, YB               5/19/2014        3                               Deposition of Y.B, Park Pursuant to
                                                                                   Power Integrations Inc. v. Fairchild
                                                                                   Semiconductor Int'l, Case No. 04-
PX-254     Park, YB               5/19/2014        5                               1371, Declaration of Gu-Yeon Wei in
PX-255     Park, YB               5/19/2014        6                               U.S. Patent No. 7,876,587
PX-256     Park, YB               5/19/2014        7                               U.S. Patent No. 8,242,755
PX-257     Park, YB               5/19/2014        8                               U.S. Patent No. 7,848,124
PX-258     Park, YB               5/19/2014        9                               U.S. Patent App. No. 13/027,013
                                                                                   Power Integrations, Inc. v. Fairchild
PX-259     Park, YB               5/19/2014       22                               Semicondcutor Int'l, Case No. 04-
PX-260     Pastore, Tiziano       6/12/2014       19 PIF6 0519889   PIF6 0519889   Spreadsheets
                                                                                   Power Integrations, ApplicationNote
PX-261     Pastore, Tiziano       6/12/2014       21 PIF6 0549266   PIF6 0549283   AN-49 LinkSwitch-PH Family Design
                                                                                   Power Integrations, ApplicationNote
PX-261.1   St. Pierre, Roland     12/5/2013        6 PIF6 0549266   PIF6 0549283   AN-49 LinkSwitch-PH Family Design
                          Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 86 of 487 PageID #: 32007


PX-262     Robinson, Mark            1/21/2015        1                                  Initial Expert Report of Mark A.
PX-263     Robinson, Mark            1/21/2015        2                                  Correction to Mark Robinson Report
PX-264     Robinson, Mark            1/21/2015        3                                  Rebuttal Expert Report of Mark A.
                                                                                         Power Integrations, Product
PX-265     St. Pierre, Roland        12/5/2013        1 PIF6 011460      PIF6 0114699    Concept/OTS Project Code Name
                                                                                         Plaintiffs' First Notice of Deposition
PX-266     St. Pierre, Roland        12/5/2013        2                                  Pursuant to Federal Rule of Civil
                                                                                         Plaintiff's First Notice of Deposition
PX-266.1   Bailey, Doug             10/16/2013        2                                  Pursuant to Federal Rule of Civil
                                                                                         Plaintiffs' First Notice of Deposition
PX-266.2   Sutherland, Ben           11/6/2013        1                                  Pursuant to Federal Rule of Civil
                                                                                         Plaintiffs' First Notice of Deposition
PX-266.3   Tomlin, John             10/29/2013        1                                  Pursuant to Federal Rule of Civil
                                                                                         Plaintiffs' First Notice of Deposition
PX-266.4   Verity, Eric             10/30/2013        1                                  Pursuant to Federal Rule of Civil
                                                                                         Power Integrations'Designations and
PX-267     Sutherland, Ben           11/6/2013        2                                  Objections in Response to Defendants'
                                                                                         CD labeled "Fairchild Semiconductor
                                                                                         Corporation and System General
PX-268     Sutherland, Ben           11/6/2013       14 PIFIV0156336     PIFIV0156336    Corporation v. Power Integrations, Inc.
                                                                                         CD labeled "FairchildSemiconductor
                                                                                         Corporation and System General
PX-269     Sutherland, Ben           11/6/2013       15   PIFIV0195617   PIFIV0195617    Corporation v. Power Integrations, Inc.
PX-270     Sutherland, Ben           11/6/2013       16   PIF6 0255316   PIF6 0255405    Power Integrations, Marketing
PX-270.1   Hodge, Stuart              5/6/2014        7   PIF6 0255316   PIF6 0255405    Power Integrations, Marketing
PX-271     Sutherland, Ben           11/6/2013       17   PIF6 0400006   PIF6 0400012    Power Integrations, Marketing Metrics
PX-271.1   Hodge, Stuart              5/6/2014        6   PIF6 0400006   PIF6 0400012    Power Integrations, Marketing Metrics
                                                                                         Power Integrations, Q4 Sales Update
PX-272     Sutherland, Ben           11/6/2013       21 PIFIV0063885     PIFIV0063893    Board of Directors Meeting - Ben
                                                                                         Power Integrations, Q4 Sales Update
PX-272.1   Hodge, Stuart              5/6/2014        8 PIFIV0063885     PIFIV0063893    Board of Directors Meeting - Ben
                                                                                         Power Integrations, Sales Director Call -
PX-273     Sutherland, Ben           11/6/2013       22 PIFIV0064409     PIFIV0064420    Ben Sutherland - Feb 20 2013
                          Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 87 of 487 PageID #: 32008


                                                                                         Power Integrations, Sales Director Call -
PX-273.1   Hodge, Stuart              5/6/2014        9 PIFIV0064409    PIFIV0064409     Ben Sutherland - Feb 20 2013
                                                                                         Power Integrations, Proposed
PX-274     Sutherland, Ben           11/6/2013       24 PIFIV00497794   PIFIV00497806    Operating Plan (Budget) for 2013
                                                                                         Power Integrations' Designations and
PX-275     Tomlin, John             10/29/2013        2                                  Objections in Response to Defendants'
PX-276     Tomlin, John             10/29/2013        9 PIFIV0023186    PIFIV0023186     Disc (Bates PIFIV0023186)
PX-277     Tomlin, John             10/29/2013       10 PIFIV0028609    PIFIV0028609     Disc (Bates PIFIV0028609)
PX-278     Tomlin, John             10/29/2013       11 PIFIV0035196    PIFIV0035196     Disc (Bates PIFIV0035196)
                                                                                         Fairchild, Low-Power Flyback Solutions
PX-279     Tu, A.                     6/5/2014        2 FSGV0549151     FSGV0549185      and Corss Reference Products, July
PX-280     Tu, A.                     6/5/2014        4 FSGV3535811     FSGV3535870      Fairchild, FAN301HL OTP
PX-281     Tu, A.                     6/5/2014        6 FSGV3556425     FSGV3556432      Fairchild, LG Smart ighting Tear Down,
PX-282     Tu, A.                     6/5/2014        7                                  David Marsh, Linnear Regulators Face
                                                                                         Fairchild, mWSaver Technology
                                                                                         Solutions for Ultra Low Standby Power
PX-283     Tu, A.                     6/5/2014       13 FSGV3525422     FSGV3525440      and Higher Average Efficiency,
                                                                                         Fairchild, Comments on Draft 1
PX-284     Tu, A.                     6/5/2014       17                                  Version 2.0 Energy Star External
PX-285     Ullal, Vijay              5/29/2014        1                                  Vijay Ullal LinkedIn Profile
PX-286     Ullal, Vijay              5/29/2014        2                                  BusinessWeek Executive Profile of
PX-287     Ullal, Vijay              5/29/2014        3 FSGV2808302     FSGV2808325      Fairchild, Make Samsung More
PX-288     Ullal, Vijay              5/29/2014       14                                  Fairchild Litigation Update
PX-289     Ullal, Vijay              5/29/2014       15                                  Letter from Vijay Ullal and Chris
PX-290     Ullal, Vijay              5/29/2014       17                                  Letter from Dongyhe Cho to
                                                                                         Fairchild, Employee Engagement
PX-291     Ullal, Vijay              5/29/2014       20 FSGV0469671     FSGV0469726      Survey Feedback Resultsm December
PX-292     Ullal, Vijay              5/29/2014       21                                  Interview of Vijay Ullal by EE Times
                                                                                         Fairchild Press Release, Fairchild
PX-293     Ullal, Vijay              5/29/2014       22                                  Semiconductor Announces New No
                                                                                         Power Integrations' Designations and
PX-294     Verity, Eric             10/30/2013        2                                  Objection in Response to Defendants'
                        Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 88 of 487 PageID #: 32009


                                                                                       Fairchild Semiconductor Corporation
                                                                                       and System General Corporation's
PX-295   Verity, Eric             10/30/2013        3                                  Initial Discovery Disclosures Pursuant
PX-296   Verity, Eric             10/30/2013        4                                  Power Integrations' Responses and
                                                                                       Power Integrations Proposed
PX-297   Verity, Eric             10/30/2013         5 PFIV0497781     PIFIV0497806    Operation Plan (Budget) for 2012
                                                       PIFIV0443947,   PIFIV0443947,
                                                       PIFIV0444027,   PIFIV0444027,
                                                       PIFIV0497807,   PIFIV0497807,
                                                       PIFIV0497821,   PIFIV0497821,
                                                       PIFIV0397822,   PIFIV0397822,
PX-298   Verity, Eric             10/30/2013    11-Jun PIFIV0497825    PIFIV0497825    CD of native files
                                                                                       Plaintiffs' Amended Notice
PX-299   Walker, Cliff             6/11/2014        1                                  ofDeposition of C. Walker Pursuant to
                                                                                       Power Integrations' Designations and
PX-300   Walker, Cliff             6/11/2014        2                                  Objections in Response to Defendants'
                                                                                       Letter dated November 6, 2013 to C.
PX-301   Walker, Cliff             6/11/2014        3                                  Ondrick, R. Walters, and R. Whelan
PX-302   Walker, Cliff             6/11/2014       15 PIFIV0351234     PIFIV0351337    Power Integrations 2012 Annual
PX-303   Walker, Cliff             6/11/2014       18                                  U.S. Patent No. 7,876,587
                                                                                       Letter dated June 5, 2012 to Kaga
PX-304   Walker, Cliff             6/11/2014       22 PIFIV0061104     PIFIV0061105    from Benjamin Sutherland
                                                                                       Letter dated February 7, 2009 to
PX-305   Walker, Cliff             6/11/2014       23 PIF1413024       PIF1413025      Intelbras S.A. from Clifford Walker
PX-306   Walker, Cliff             6/11/2014       24 PIF554718        PIF554719       Power Integrations Questions &
PX-307   Walker, Cliff             6/11/2014       25                                  U.S. Patent No. 7,952,895
PX-308   Walker, Cliff             6/11/2014       26                                  U.S. Patent No. 7,995,359
PX-309   Walker, Cliff             6/11/2014       27                                  U.S. Patent No. 8,115,457
PX-310   Wei, Gu-Yeon              1/15/2015        1                                  Wei Rebuttal Report
PX-311   Wei, Gu-Yeon              1/15/2015        2                                  Wei Revised Opening Report
                                                                                       Fairchild, User Guide for
PX-312   Wei, Gu-Yeon              1/15/2015        7                                  FEBFAN6756MR_T03U065A
PX-313   Wei, Gu-Yeon              1/15/2015        9                                  U.S. Patent No. 6,999,429
                    Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 89 of 487 PageID #: 32010


                                                                                   Claim Chart - '366 Patent Anticipated
PX-314   Wei, Gu-Yeon          1/15/2015       13                                  or Rendered Obvious by Unitrode App
                                                                                   Fairchild, Prototype Report AC/DC
PX-315   Weirich, Michael     12/11/2013        3                                  Converter (Power Supply) using
PX-316   Weirich, Michael     12/11/2013        4 FSGV3490704     FSGV3490705      Bill of Materials Charger Revised:
                                                                                   Fairchild, Primary Side Regulated
PX-317   Weirich, Michael     12/11/2013        6 FSGV3490712     FSGV3490720      Charger with Fairchild Power Switch
PX-318   Weirich, Michael     12/11/2013        7 FSGV3490491     FSGV3490500      Stephen Klier, Current Source for LED
                                                                                   Fairchild, Current Source for LED drive
PX-319   Weirich, Michael     12/11/2013        8 FSGV3490470     FSGV3490490      with FPS by Stephen Klier
                                                                                   Fairchild Semiconductor Corporation
                                                                                   and System General Corporation's
PX-320   Wu, Yu Shan           11/6/2013        2                                  Initial Discovery Disclosures Pursuant
                                                                                   Plaintiffs' Objections and Responses to
PX-321   Yang, Ta-Yung        12/12/2013        1                                  Defendant's 30(b)(6) Notice of
PX-322   Yang, Ta-Yung        12/12/2013       12                                  System General Web Page - News &
PX-323   Yang, Ta-Yung        12/13/2013       30                                  Photos of Awards
                                                                                   Power Integrations Second
PX-324                                                                             Supplemental Response to Fairchild’s
                                                                                   Power Integrations Responses to
PX-325                                                                             Fairchild’s Third Set of Interrogatories
                                                                                   Wei Revised Invalidity Report Exhibit A
PX-326                                                                             - Curriculem Vitae of Gu-Yeon Wei
                                                                                   Wei Revised Invalidity Report Exhibit B
PX-327                                                                             - Articles Written by Gu-Yeon Wei
                                                                                   Wei Revised Invalidity Report Exhibit C
PX-328                                                                             - Material Considered by Gu-Yeon Wei
                                                                                   Wei Revised Invalidity Report Exhibit G
PX-329                                                                             - Invalidity Claim Chart for U.S. Patent
                                                                                   Wei Revised Invalidity Report Exhibit H
PX-330                                                                             - Invalidity Claim Chart for U.S. Patent
                                                                                   Wei Revised Invalidity Report Exhibit I -
PX-331                                                                             Invalidity Claim Chart for U.S. Patent
                     Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 90 of 487 PageID #: 32011


                                                                                    Wei Revised Invalidity Report Exhibit J -
PX-332                                                                              Invalidity Claim Chart for U.S. Patent
                                                                                    Wei Revised Invalidity Report Exhibit K
PX-333                                                                              - Invalidity Claim Chart for U.S. Patent
                                                                                    Wei Revised Invalidity Report Exhibit L -
PX-334                                                                              Invalidity Calim Chart for U.S. Patent
                                                                                    Wei Revised Invalidity Report Exhibit L -
PX-334.1   Wei, Gu-Yeon         1/15/2015       14                                  Invalidity Calim Chart for U.S. Patent
PX-335                                               FSGV3561570   FSGV3561572      Wiley Electrical and Electronics
PX-336                                                                              U.S. Patent App. No. 13/786,746
                                                                                    LEDinside, Power Integrations
PX-337                                               FSGV3558797   FSGV3558799      Introduces Driver Reference Designs
                                                                                    LEDs Magazine, Power Integrations
PX-338                                               FSGV3558816   FSGV3558819      delivers single-stage LED driver IC for
PX-339                                               FSGV355801    FSGV355814       XLAMP® CXA1507 LED PAR30
                                                                                    XLAMP® MT-G2 EASYWHITE® LED
PX-340                                               FSGV3558820   FSGV3558836      PAR38 REFERENCE DESIGN (CREE)
PX-341                                               FSGV3558800   FSGV3558801      CREE website screenshot
PX-342                                               FSGV3558815   FSGV3558815      Power Integrations website
PX-343                                               FSGV3561488   FSGV3561488      Power Integrations LinkSwitch-II
PX-344                                               FSGV3558025   FSGV3558025      Power Integrations LinkSwitch-PH
                                                                                    http://www.powerint.com/en/design-
PX-345                                                                              support/reference-designs/reference-
PX-346                                                                              http://www.powerint.com/en/design-
                                                                                    http://www.powerint.com/design-
PX-347                                                                              support/reference-designs/design-
                                                                                    http://www.powerint.com/en/produc
PX-348                                                                              ts/linkswitch-family/linkswitch-ii
                                                                                    https://www.powerint.com/products/
PX-349                                                                              lytswitch-family/lytswitch-4
                                                                                    https://www.powerint.com/en/produ
PX-350                                                                              cts/linkswitch-family/linkswitch-ph
PX-351                                                                              http://www.powerint.com/design-
         Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 91 of 487 PageID #: 32012


                                                                        http://www.powerint.com/en/design-
PX-352                                                                  support/technical-support-contacts
                                                                        Collins Revised Infringement Report
PX-353                                                                  Exhibit N - '123 Patent Claim Charts
                                                                        Collins Revised Infringement Report
PX-354                                                                  Exhibit O - '123 Patent Claim Charts
                                                                        Collins Revised Infringement Report
PX-355                                                                  Exhibit P - '259 Patent Claim Chart
                                                                        Collins Revised Infringement Report
PX-356                                                                  Exhibit Q - '259 Patent Claim Chart
                                                                        Collins Revised Infringement Report
PX-357                                                                  Exhibit R - '259 Patent Claim Chart
                                                                        Collins Revised Infringement Report
PX-358                                                                  Exhibit S - '972 Patent Claim Chart
PX-359                                                                  U.S. Patent No. 6,239,716
PX-360                                                                  U.S. Patent No. 6,841,947
PX-361                                                                  U.S. Patent App. No. 06/022,916
PX-362                                                                  U.S. Patent App. No. 06/043,911
PX-363                                                                  U.S. Patent No. 5,551,289
PX-364                                                                  U.S. Patent No. 6,118,228
PX-365                                                                  U.S. Patent No. 6,879.494
                                                                        Collins Validity Rebuttal Report Exhibit
PX-366                                                                  A - Materials Considered
                                                                        Power Integrations' Supplemental
PX-367                                                                  Response to Interrogatory No. 13
                                                                        License Agreement between
PX-368                                FCS1350208       FCS1350224       International Business Machines and
                                                                        Intellectual Property License
PX-369                                FCS1689452       FCS1689462       Agreement between Samsung
                                                                        Intellectual Property License
PX-370                                FSGIV00008024    FSGIV00008122    Agreement between Micro Linear
                                                                        License Agreement between
                                                                        International Business Machines (IBM)
PX-371                                FSGIV00147099    FSGIV00147119    and Fairchild Semiconductor
         Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 92 of 487 PageID #: 32013


                                                                        License Agreement between
                                                                        International Business Machines (IBM)
PX-372                                FSGIV00147120    FSGIV00147142    and Fairchild Semiconductor
                                                                        Settlement and Patent Cross License
                                                                        Agreement between Infineon
PX-373                                FSGIV00147143    FSGIV00147175    Technologies AG and Fairchild
                                                                        License and Development Agreement
                                                                        between Fairchild Semiconductor
PX-374                                FSGIV00173599    FSGIV00173619    Corporation and Champion
                                                                        Asset Purchase Agreement between
PX-375                                FSGIV00206366    FSGIV00206404    Fairchild Semiconductor Corporation
PX-376                                FSGIV00206430    FSGIV00206505    Schedule 1.1(a) - Contracts - to Micro
PX-377                                FSGV0530139      FSGV0530157      Fairchild Semiconductor,New LED
PX-378                                FSGV3504739      FSGV3504739      Fairchild Accused Product Spreadsheet
PX-379                                PIB 013499.1     PIB 013499.3     Native Spreadsheet
PX-380                                PIB 102296       PIB 102318       Maximized PI Value with LNK-II by S.
                                                                        LinkSwitch-CV - Redcude Complexity
PX-381                                PIB 214001       PIB 214020       and Improve Reliability in Accurate CV
                                                                        Licensing and Wafer Supply
PX-382                                PIF 022638       PIF 022667       Agreement between OKI Electric
                                                                        License Agreement between
PX-383                                PIF 023494       PIF 023501       Magnetek Inc. and Power Integrations,
                                                                        License Agreement between
PX-384                                PIF 023502       PIF 023506       Magnetek Inc. and Power Integrations
                                                                        Magnetek Inc. and Power Integrations
PX-385                                PIF 023511       PIF 023546       Inc. Development and License
                                                                        Technology License Agreement
PX-386                                PIF 023640       PIF 023664       between Power Integrations Inc. and
                                                                        Patent License Agreement between
PX-387                                PIF 023708       PIF 023720       AT&T and Power Integrations Inc.
PX-388                                PIF 1804455      PIF 1804494      Cost Optimization Primary Side
PX-389                                PIF 203506_1     PIF 203506_1     Native Spreadsheet
PX-390                                PIF 203506_2     PIF 203506_2     Native Spreadsheet
PX-391                                PIF 203506_3     PIF 203506_3     Native Spreadsheet
         Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 93 of 487 PageID #: 32014


PX-392                                PIF 203506_4     PIF 203506_4     Native Spreadsheet
PX-393                                PIF 219036       PIF 219036       Native Spreadsheet
                                                                        Exclusive License Agreement between
PX-394                                PIF 2280625      PIF 2280640      Qspeed Semiconductor, Inc. and
                                                                        Technology License Agreement
PX-395                                PIF 2280802      PIF 2280814      between Power Integrations, Inc. and
PX-396                                PIF 2291682      PIF 2291682      Native Spreadsheet
PX-397                                PIF 748354       PIF 748354       Native Spreadsheet
PX-398                                PIF6 0001388     PIF6 0001388     Native Spreadsheet
PX-399                                PIF6 0001392     PIF6 0001392     Native Spreadsheet
PX-400                                PIF6 0001393     PIF6 0001393     Native Spreadsheet
PX-401                                PIF6 0013746     PIF6 0013771     LED Drivers for Dimming, December
PX-402                                PIF6 0285634     PIF6 0285644     Vestel Digital Meeting, May 20, 2008
                                                                        Power Integrations, LinkSwitch-PH,
PX-403                                PIF6 0350677     PIF6 0350748     New LED Driver IC Family Featuring
                                                                        Power Integrations, LED Lighting
PX-404                                PIF6 0353892     PIF6 0353914     Solutions from Power Integrations
PX-405                                PIF6 0408288     PIF6 0408315     Power Integrations, LED Lighting,
PX-406                                PIF6 0426979     PIF6 0426983     Waveforms Presentation
                                                                        Memorandum from PI-APPS HQ to PI
                                                                        FAE Team Leaders, PI-Apps HQ, Apps
PX-407                                PIF6 0465388     PIF6 0465390     Flash (AF-10) regarding LinkSwitch-PH
PX-408                                PIF6 0778245     PIF6 0778245     Native Spreadsheet
PX-409                                PIF6 0843542     PIF6 0843542     Native Spreadsheet
PX-410                                PIF6 0876655     PIF6 0876655     Native Spreadsheet
PX-411                                PIF6 0876656     PIF6 0876656     Native Spreadsheet
                                                                        Power Integrations, Q1 Marketing
PX-412                                PIFIV0002192     PIFIV0002205     Update, Board of Directors Meeting,
PX-413                                PIFIV0002831     PIFIV0002843     Power Integrations, GEO Update,
PX-414                                PIFIV0009583     PIFIV0009599     Power Integrations, LYTSwitch-3
PX-415                                PIFIV0019460     PIFIV0019483     Renesas Business Review, Thrid
PX-416                                PIFIV0030210     PIFIV0030218     2011 5 Year Business Forecast and
                                                                        Maximizing the Energy Efficiency
PX-417                                PIFIV0053540     PIFIV0053545     Benefits of LED Lighting, by Silvestro
         Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 94 of 487 PageID #: 32015


                                                                        Email from B. Sutherland to M. Jones
PX-418                                PIFIV0060185     PIFIV0060186     re: Meeting Notes 3/26/2012
                                                                        Power Integrations, Product Concept /
PX-419                                PIFIV0114142     PIFIV0114185     OTS / Project Code Name: "LinkSwitch-
PX-420                                PIFIV0116334     PIFIV0116335     LinkSwitch-II ED China
                                                                        Power Integrations, LinkSwitch-PH
                                                                        Most Integrated Solution for High
PX-421                                PIFIV0131347     PIFIV0131379     Power Factor and Phase Dimmable
                                                                        Hjigh Efficiency Drivers for High
PX-422                                PIFIV0138539     PIFIV0138587     Efficacy LED Lighting, EETimes Virtual
PX-423                                PIFIV0165031     PIFIV0165043     LinkSwitch-PL Code Beta Product
PX-424                                PIFIV0183437     PIFIV0183462     Power Integrations, Long Term Plan,
PX-425                                PIFIV0200819     PIFIV0200830     Power Integrations, LinkSwitch-HP
                                                                        The Role of Capacitor Derating in the
PX-426                                PIFIV0209107     PIFIV0209131     Life Expectancy of High-Brightness LED
PX-427                                PIFIV0209447     PIFIV0209463     Meeting Energy Star Lifetime for LED
PX-428                                PIFIV0315201     PIFIV0315213     Power Integrations, CORE: Selling and
                                                                        Power Integrations, LinkSwitch-PH
PX-429                                PIFIV0417533     PIFIV0417866     Solutions for LED Lighting, Field
                                                                        Power Integrations, Discovery, Pricing
PX-430                                PIFIV0419395     PIFIV0419407     & Negotiating, December 2011
PX-431                                PIFIV0435546     PIFIV0435565     Power Integrations, PI Terminology,
PX-432                                PIFIV0462111     PIFIV0462115     Piper Jaffray, Company Note on Power
PX-433                                PIFIV0473008     PIFIV0473008     Native Spreadsheet
PX-434                                PIFIV0497780     PIFIV0497780     Native Spreadsheet
PX-435                                PIFIV0497813     PIFIV0497821     Native Spreadsheet
PX-436                                PIFIV0497814     PIFIV0497814     Native Spreadsheet
PX-437                                PIFIV0497815     PIFIV0497815     Native Spreadsheet
PX-438                                PIFIV0497816     PIFIV0497816     Native Spreadsheet
PX-439                                PIFIV0497817     PIFIV0497817     Native Spreadsheet
PX-440                                PIFIV0497818     PIFIV0497818     Native Spreadsheet
PX-441                                PIFIV0497819     PIFIV0497819     Native Spreadsheet
PX-442                                PIFIV0497820     PIFIV0497820     Native Spreadsheet
PX-443                                PIFIV0497821     PIFIV0497821     Native Spreadsheet
         Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 95 of 487 PageID #: 32016


PX-444                                PIFIV0497829     PIFIV0497830     Native Spreadsheet
PX-445                                PIFIV0497892     PIFIV0497900     Native Spreadsheet
PX-446                                PIF6 0001389     PIF6 0001389     Native Spreadsheet
PX-447                                PIF6 0001390     PIF6 0001390     Native Spreadsheet
PX-448                                PIF6 0001391     PIF6 0001391     Native Spreadsheet
PX-449                                PIFIV0497893     PIFIV0497893     Native Spreadsheet
                                                                        Power Integrations, Inc. SEC Form 10-
PX-450                                                                  K for the fiscal year ended December
                                                                        Power Integrations, Inc. SEC Form 10-
PX-451                                                                  K for the fiscal year ended December
                                                                        Power Integrations, Inc. SEC Form 10-
PX-452                                                                  Q for thequarterly period ended June
                                                                        Fairchild Semiconductor International,
PX-453                                                                  Inc. SEC Form 10-K For the fiscal year
                                                                        Fairchild Semiconductor International,
PX-454                                                                  Inc. SEC Form 10-K For the fiscal year
                                                                        Fairchild Semiconductor International,
PX-455                                                                  Inc. SEC Form 10-K For the fiscal year
                                                                        Fairchild Semiconductor International,
PX-456                                                                  Inc. SEC Form 10-K For the fiscal year
                                                                        Fairchild Semiconductor International,
PX-457                                                                  Inc. SEC Form 10-K For the fiscal year
                                                                        Fairchild Semiconductor International,
PX-458                                                                  Inc. SEC Form 10-Q For the fiscal year
                                                                        “Global Market for Power
PX-459                                                                  Semiconductors,” Frost & Sullivan,
                                                                        “World Switch Mode Power Supplies
PX-460                                                                  Markets,” Frost & Sullivan, 2003
                                                                        “Energy Savings Potential of Solid-
                                                                        State Lighting in General Illumination
                                                                        Applications,” U.S. Department of
                                                                        Energy, January 2012, p. 2.
PX-461                                                                  http://apps1.eere.energy.gov/building
         Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 96 of 487 PageID #: 32017


                                                                        “World LED Lighting Markets (2012
PX-462                                                                  Update),” Frost & Sullivan, 2012
                                                                        “Power Integrations' New
                                                                        LinkSwitch(R)-PH and LinkSwitch(R)-PL
                                                                        LED Driver ICs Deliver Flicker-Free
PX-463                                                                  TRIAC Dimming in Solid-State Lighting
                                                                        “Adoption of Light-Emitting Diodes in
                                                                        Common Lighting Applications,” U.S.
PX-464                                                                  Department of Energy, Revised May
                                                                        “Why SSL,” U.S. Department of Energy
                                                                        – Solid State Lighting, March 18, 2013,
                                                                        http://www1.eere.energy.gov/buildin
PX-465                                                                  gs/ssl/sslbasics_whyssl.html.
                                                                        “Frequently Asked Questions: Lighting
                                                                        Choices to Save You Money,” U.S.
                                                                        Department of Energy,
PX-466                                                                  http://energy.gov/energysaver/article
                                                                        “Learn About LEDs,” Energy Star,
                                                                        http://www.energystar.gov/index.cfm
PX-467                                                                  ?c=lighting.pr_what_are#why_choose
                                                                        “Fairchild Set To Buy System General,”
                                                                        EETimes, January 2, 2007,
PX-468                                                                  http://www.eetimes.com/electronics-
                                                                        “Company,” Power Integrations,
PX-469                                                                  http://www.powerint.com/en/compa
                                                                        “Power play - Finalist - Technology,”
                                                                        SmartBusiness, June 26, 2009,
                                                                        http://www.sbnonline.com/2009/06/
PX-470                                                                  power- play-how-balu-balakrishnan-
                                                                        Notohamiprodjo, Hubie, “Power
                                                                        Factor and Solid State Lighting -
                                                                        Implications, Complications and
                                                                        Resolutions” April, 2013,
PX-471                                                                  http://www.ledlighting-
         Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 97 of 487 PageID #: 32018


                                                                        LinkSwitch™-PL,” Power Integrations,
                                                                        http://www.powerint.com/en/produc
PX-472                                                                  ts/linkswitch-family/linkswitch-pl.
                                                                        LYTSwtich-4,” Power Integrations,
                                                                        http://www.powerint.com/products/l
PX-473                                                                  ytswitch-family/lytswitch-4.
                                                                        Power Integrations' New LinkSwitch-
                                                                        HP ICs Introduce Primary-Side
                                                                        Regulation to Power Supplies Up to 90
                                                                        Watts,” Power Integrations,
                                                                        http://investors.power.com/files/doc_
PX-474                                                                  news/Power-Integrations-New-
                                                                        “Power Integrations Reports Second-
                                                                        Quarter Financial Results,”
                                                                        GlobalNewswire,
PX-475                                                                  http://investors.powerint.com/files/d
                                                                        “LinkSwitch-II,” Power Integrations,
                                                                        http://www.powerint.com/en/produc
PX-476                                                                  ts/linkswitch-family/linkswitch-ii.
                                                                        “LinkSwitch-PH,” Power Integrations,
                                                                        http://www.powerint.com/en/produc
PX-477                                                                  ts/linkswitch-family/linkswitch-ph.
                                                                        “Power Integrations, Inc. Q2 2008
                                                                        Earnings Call Transcript, Seeking
                                                                        Alpha, p. 3,
PX-478                                                                  http://seekingalpha.com/article/9022
                                                                        Klier, Stephan, “Low Cost, Isolated
                                                                        Current Source for LED Strings,”
                                                                        Fairchild White Paper,
PX-479                                                                  http://www.fairchildsemi.com/suppor
                                                                        Malackowski Affirmative Report
PX-480                                                                  Exhibit 1 - James E. Malackowski CV
                                                                        Malackowski Affirmative Report
PX-481                                                                  Exhibit 2 - Documents Considered
         Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 98 of 487 PageID #: 32019


                                                                        Malackowski Affirmative Report
PX-482                                                                  Exhibit 3 - Summary - Reasonable
                                                                        Malackowski Affirmative Report
PX-483                                                                  Exhibit 4 - Summary - Royalty Base By
                                                                        Malackowski Affirmative Report
                                                                        Exhibit 5 - Year 2008 Royalty Base
PX-484                                                                  Adjustment For The '972 Patent
                                                                        Malackowski Affirmative Report
                                                                        Exhibit 6 -Year 2008 Royalty Base
PX-485                                                                  Adjustment For The '972 Patent
                                                                        Malackowski Affirmative Report
PX-486                                                                  Exhibit 7 - Power Integrations
                                                                        Malackowski Affirmative Report
                                                                        Exhibit 8 - Power Integrations U.S.
PX-487                                                                  Accused Direct & Distributor
                                                                        Malackowski Affirmative Report
                                                                        Exhibit 9 - Power Integrations
PX-488                                                                  Worldwide Profitability For Products
                                                                        Malackowski Affirmative Report
                                                                        Exhibit 10 - Power Integrations U.S.
PX-489                                                                  Direct & Distributor Average Unit Cost
                                                                        Malackowski Affirmative Report
PX-490                                                                  Exhibit 11 - Power Integrations
                                                                        Malackowski Affirmative Report
                                                                        Exhibit 12 - Power Integrations
PX-491                                                                  Accused U.S. Direct & Distributor For
                                                                        Malackowski Affirmative Report
                                                                        Exhibit 13 - Power Integrations
PX-492                                                                  Accused Worldwide Products' Avergae
                                                                        Malackowski Affirmative Report
                                                                        Exhibit 14 - Power Integrations
PX-493                                                                  Accused U.S. Direct & Distributor Unit
         Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 99 of 487 PageID #: 32020


                                                                        Malackowski Affirmative Report
                                                                        Exhibit 15 - Power Integrations
PX-494                                                                  Accused Worldwide Unit Sales By
                                                                        Malackowski Affirmative Report
PX-495                                                                  Exhibit 16 - Power Integrations
                                                                        Malackowski Affirmative Report
PX-496                                                                  Exhibit 17 - Power Integrations
                                                                        Malackowski Affirmative Report
PX-497                                                                  Exhibit 18 - Power Integrations
                                                                        Malackowski Affirmative Report
                                                                        Exhibit 19 - Fairchild Semiconductor
PX-498                                                                  Practicing Products Family Profitability
                                                                        Malackowski Affirmative Report
                                                                        Exhibit 20 - Fairchild Semiconductor
PX-499                                                                  Practicing Products U.S. Gross Profit
                                                                        Malackowski Affirmative Report
                                                                        Exhibit 21 - Fairchild Semiconductor
PX-500                                                                  Practicing Products Worldwide Gross
                                                                        Malackowski Affirmative Report
PX-501                                                                  Exhibit 22 - Fairchidl Practicing
                                                                        Malackowski Affirmative Report
PX-502                                                                  Exhibit 23 - Fairchild Semiconductor
PX-503                                FSG00291490      FSG00291504      FAN6300 Datsheet
                                                                        Amendment No. 1 to Technology
                                                                        Licensing and Transfer Agreement
PX-504                                FSG02144179      FSG02144182      between National Semiconductor
PX-505                                FSGV3558476      FSGV3558476      Native Spreadsheet
PX-506                                PI 0055657       PI 0055659       Spreadsheet - SG6841 vs TOP246Y
                                                                        Spreadsheet - SPI TOP256F vs SG6842
PX-507                                PI 0055684       PI 0055692       for Samsung LCD Monitor (2004
PX-508                                PI 0095703       PI 0095725       Amtran 60W LCD Monitor LIPS Power
PX-509                                PIFIV0431845     PIFIV0431862     Power Integrations, AMN Update, by
         Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 100 of 487 PageID #: 32021


                                                                        “Energy Star,” Power Integrations,
                                                                        http://www.powerint.com/green-
PX-510                                                                  room/regulations-agency/energy-star-
PX-511                                                                  Fairchild Form 10-K for the Fiscal Year
PX-512                                                                  Fairchild Form 10-K for the Fiscal Year
                                                                        On-Bright Electronics, OB2273 Series,
PX-513                                                                  http://www.on-
PX-514                                                                  Malackowski Rebuttal Report Exhibit 2
                                                                        Malackowski Rebuttal Report Exhibit 3
PX-515                                                                  -Summary of Reasonable Royalty
                                                                        Malackowski Rebuttal Report Exhibit 4
PX-516                                                                  - Summary of Reasonable Royalty
                                                                        Malackowski Rebuttal Report Exhibit 5
                                                                        - Summary of Alternative Reasonable
PX-517                                                                  Royalty Compensation - Royalty Base
                                                                        Malackowski Rebuttal Report Exhibit 6
PX-518                                                                  - Summary of Reasonable Royalty
                                                                        Malackowski Rebuttal Report Exhibit 7
PX-519                                                                  - Calculation of Robisnon Effective
                                                                        Malackowski Rebuttal Report Exhibit 8
PX-520                                                                  -Summary of Royalty Bases By
                                                                        Malackowski Rebuttal Report Exhibit 9
PX-521                                                                  - Summary of Royalty Bases by
                                                                        Malackowski Rebuttal Report Exhibit
                                                                        10 - Fairchild U.S. Units Sold Of
PX-522                                                                  Accused Products Allegedly Infringing
                                                                        Malackowski Rebuttal Report Exhibit
                                                                        11 - Fairchild Worldwide Units Sold Of
PX-523                                                                  Accused Products Allegedly Infringing
                                                                        Malackowski Rebuttal Report Exhibit
PX-524                                                                  12 - Fairchild U.S. Units Sold Of
                                                                        Malackowski Rebuttal Report Exhibit
                                                                        13 - Fairchild Worldwide Units Sold Of
PX-525                                                                  Accused Products Allegedly Infringing
         Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 101 of 487 PageID #: 32022


                                                                        Malackowski Rebuttal Report Exhibit
PX-526                                                                  14 - Fairchild U.S. Sales & Profitability
                                                                        Malackowski Rebuttal Report Exhibit
PX-527                                                                  15 - Fairchild U.S. Sales & Profitability
                                                                        Malackowski Rebuttal Report Exhibit
                                                                        16 - Fairchild Worldwide Sales &
PX-528                                                                  Profitabilty Summary of Accused
                                                                        Malackowski Rebuttal Report Exhibit
PX-529                                                                  17 - Accused Products By Asserted
                                                                        Malackowski Rebuttal Report Exhibit
PX-530                                                                  19 - Fairchild
                                                                        Malackowski Rebuttal Report Exhibit
                                                                        20 - Power Integrations Worldwide
PX-531                                                                  Sales & Profitability Summary of
                                                                        Malackowski Rebuttal Report Exhibit
PX-532                                                                  21 - Power Integrations Worldwide
                                                                        Malackowski Rebuttal Report Exhibit
PX-533                                                                  22 - Power Integrations Worldwide
                                                                        Malackowski Rebuttal Report Exhibit
PX-534                                                                  23 - Power Integrations Standard To
                                                                        Malackowski Rebuttal Report Exhibit
PX-535                                                                  24 - Part Numbers Of The Power
                                                                        Malackowski Rebuttal Report Exhibit
PX-536                                                                  25 - Power Integrations Incremental
                                                                        Malackowski Rebuttal Report Exhibit
PX-537                                                                  26 - Percent of Mr. Robinson's Royalty
                                                                        “LinkSwitch™-PL,” Power Integrations,
                                                                        http://www.powerint.com/en/produc
PX-538                                                                  ts/linkswitch-family/linkswitch-pl.
                                                                        “LYTSwtich-4,” Power Integrations,
                                                                        http://www.powerint.com/products/l
PX-539                                                                  ytswitch-family/lytswitch-4.
         Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 102 of 487 PageID #: 32023


                                                                        “Power Integrations Announces
                                                                        Second-Quarter Financial Results,”
                                                                        Power Integrations, July 24, 2008,
PX-540                                                                  http://investors.powerint.com/files/d
                                                                        “Power Integrations' New LinkSwitch-
                                                                        HP ICs Introduce Primary-Side
                                                                        Regulation to Power Supplies Up to 90
                                                                        Watts,” Power Integrations,
                                                                        http://investors.powerint.com/compa
PX-541                                                                  ny/press-releases/press-
PX-542                                                                  217 PI 1997 Form S-1
                                                                        An-556 Introduction to Power
PX-543                                                                  Supplier, Texas Instruments
PX-544                                 PIFIV0030075    PIFIV0030075     Email from T. Roesler to J. Tomlin
                                                                        Fairchild Semiconductor Internationa,
PX-545                                                                  Inc. SEC Form 10-Q for the quarterly
                                                                        Fairchild Semiconductor International,
PX-546                                                                  Inc. Form 10-K, Fiscal Year Ended
                                                                        Fairchild Semiconductor International,
PX-547                                                                  Inc. Form 10-K, Fiscal Year Ended
                                                                        Fairchild Semiconductor International,
PX-548                                                                  Inc. SEC Form 10-Q for the quarterly
                                                                        Fairchild Semiconductor International,
PX-549                                                                  Inc. SEC Form 10-Q for the quarterly
                                                                        Fairchild Semiconductor International,
PX-550                                                                  Inc. SEC Form 10-Q for the quarterly
                                                                        Fairchild Semiconductor International,
PX-551                                                                  Inc. SEC Form 10-Q for the quarterly
                                                                        Fairchild Semiconductor International,
PX-552                                                                  Inc. SEC Form 10-Q for the quarterly
                                                                        Fairchild Semiconductor International,
PX-553                                                                  Inc. SEC Form 10-Q for the quarterly
                                                                        Fairchild Semiconductor International,
PX-554                                                                  Inc. SEC Form 10-Q for the quarterly
                      Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 103 of 487 PageID #: 32024


PX-555                                              PIFIV0008573    PIFIV0008611     PI OTS - Omniswitch
                                                                                     Power Integrations, Inc. Form 10-K,
PX-556                                                                               Fiscal Year Ended December 31, 2004
                                                                                     Power Integrations, Inc. Form 10-K,
PX-557                                                                               Fiscal Year Ended December 31, 2008
                                                                                     Email string from Andrew Smith to
PX-558     Baeurle, Stefan       10/30/2013       3 PIF6 0466085    PIF6 0466085     Stefan Baeurle re New Fairchild
                                                                                     Email string dated 2/17/12 from
                                                                                     Andrew Smith to Stefan Baeurle,
PX-558.1   Smith, Andrew         10/31/2013      10 PIF6 0466085    PIF6 0466085     Subject: regarding New Fairchild
                                                                                     Email from Stefan Baeurle to Mike
PX-559     Baeurle, Stefan       10/30/2013       4 PIF6 0540520    PIF6 0540522     Matthews re Weekly Report 2012
                                                                                     Email from Stefan Baeurle to Mike
PX-560     Baeurle, Stefan       10/30/2013       5 PIF6 0618572    PIF6 0618573     Matthews re Weekly Report 2012
                                                                                     Email from Stefan Baeurle to Mike
PX-561     Baeurle, Stefan       10/30/2013       6 PIF6 06186574   PIF6 0618575     Matthews re Weekly Report 2007 6/4 -
                                                                                     Email from Roland St. Pierre to Mike
PX-562     Baeurle, Stefan       10/30/2013       7 PIF6 0634745    PIF6 0634746     Matthews re Dialight Meeting Notes
                                                                                     Email from Stefan Baeurle to Joe
PX-563     Baeurle, Stefan       10/30/2013       8 PIFIV0003386    PIFIV0003387     Shiffler re Small Question on
                                                                                     Email from Stefan Baeurle to Mike
PX-564     Baeurle, Stefan       10/30/2013       9 PIFIV0191232    PIFIV0191232     Matthews re Summary Customer
                                                                                     Email from Stefan Baeurle to Mike
PX-565     Baeurle, Stefan       10/30/2013      10 PIFIV040679     PIFIV0404681     Matthews re Weekly Report 2011
                                                                                     Email chain from Andrew Smith to
PX-566     Bailey, Doug          10/16/2013       7 PIF6 0462900    PIF6 0462908     Doug Bailey re LNK414EG Price
                                                                                     Email chain from Marvin Espino to Bill
                                                                                     Weiss, Andrew Smith and Doug Bailey
PX-567     Bailey, Doug          10/16/2013       8 PIFIV0157054    PIFIV0157056     re TPV Visit Report LCD Monitor LED
                                                                                     Email chain from Bill Weiss to Doug
PX-568     Bailey, Doug          10/16/2013       9 PIFIV0157038    PIFIV0157040     Bailey re TPV Visit Report LCD Monitor
                                                                                     Email chain from Chris Lee to Doug
PX-569     Bailey, Doug          10/16/2013      10 PIFIV0157051    PIFIV0157053     Bailey, Bill Weiss re TPV Visit Report
                       Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 104 of 487 PageID #: 32025


                                                                                      Email chain from Giao Pham to Tiziano
PX-570     Bailey, Doug           10/16/2013      13 PIFIV0006488    PIFIV0006492     pastore, Peter Vaughan re Link-PH
                                                                                      Email from Doug Bailey to Silvestro
PX-571     Bailey, Doug           10/16/2013      14 PIF6 0218469    PIF6 0218470     Fimiani re Link-HP Price List Prototype
                                                                                      Email chain from Derek Bell to Doug
PX-572     Bailey, Doug           10/16/2013      15 PIFIV0120227    PIFIV0120227     Bailey, Balu Balakrishnan re Buck PFC
                                                                                      Email chain from Derek Bell to Doug
PX-572.1   Fimiani, Silvestro     10/17/2013       3 PIFIV0120227    PIFIV0120227     Bailey, Balu Balakrishnan re Buck PFC
                                                                                      Email chain from Silvestro Fimiani to
PX-573     Bailey, Doug           10/16/2013      18 PIFIV0265713    PIFIV0265756     Mike Matthews re Buck PFC for
                                                                                      Email chain from Ben Sutherland to
PX-574     Balakrishnan, Balu      12/4/2013      11 PIFIV0062005    PIFIV0062008     Lionel Davenport re GE's use of Power
                                                                                      Email chain to Lionel Davenport from
PX-574.1   Walker, Cliff           6/11/2014       9 PIFIV0062005    PIFIV0062008     Ben Sutherland regarding GE's Use of
                                                                                      Email chain from Ben Sutherland to
PX-575     Balakrishnan, Balu      12/4/2013      12 PIFIV0063710    PIFIV0063712     Gerald Duffy re Power Integrations
                                                                                      Email chain from Ben Sutherland to
PX-575.1   Sutherland, Ben         11/6/2013      12 PIFIV0063710    PIFIV0063712     Gerald Duffy re Power Integrations
                                                                                      Email chain from Ben Sutherland to
PX-575.2   Walker, Cliff           6/11/2014      10 PIFIV0063710    PIFIV0063712     Gerald Duffy re Power Integrations
                                                                                      Email from Vivek Arora to Sandy
PX-576     Chan, Kenny             5/16/2014       7 FSGV0083309     FSGV0083313      Chang re FAN6922MRM OOB Material
PX-577     Chan, Kenny             5/16/2014       8 FSGV0155324     FSGV0155343      Email from Todd Moyer to Aziz Kishani
                                                                                      Email from Daniel Hsu to Hangseok
PX-578     Chan, Kenny             5/16/2014      11 FSGV0471597     FSGV0471606      Choi re Please update me the status of
                                                                                      Email string from Marvin Espino to
                                                                                      Mark Youmans, Peter Vaughan re
PX-579     Espino, Marvin         10/31/2013       5 PIFIV0225390    PIFIV0225414     Collaboration between Power
                                                                                      Email string from Marvin Espino to
PX-580     Espino, Marvin         10/31/2013       6 PIFIV032216     PIFIV030222      Augusto Xu, Anthony Wu re GE new
                                                                                      Email stringfrom Jill Chao to Andrew
                                                                                      Smith, et al. regarding TPV:Con-call on
PX-581     Espino, Marvin         10/31/2013       8 PIFIV0158222    PIFIV0158225     1/28/10 SJ 16:30 pm (8:30 13 am TW
                        Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 105 of 487 PageID #: 32026


                                                                                       Email string from Marvin Espino to
PX-582     Espino, Marvin          10/31/2013       9 PIFIV029863     PIFIV029874      Peter Vaughan regardingWW49:LED
                                                                                       Email chain from Marvin Espino to Bill
PX-583     Espino, Marvin          10/31/2013      10 PIFIV0156954    PIFIV0156955     Weiss regarding TPV Visit Report
                                                                                       Email string dated 9/5/12 from
                                                                                       Anthony Wu to Andrew Smith, Marvin
PX-584     Espino, Marvin          10/31/2013      14 PIF6 0007590    PIF6 0007593     Espino, Subject: FW: Elevation, Need
                                                                                       Email string dated 11/1/12 from
                                                                                       Marvin Espino to Peter Vaughan,
PX-585     Espino, Marvin          10/31/2013      15 PIFIV0288821    PIFIV0288846     Subject: Fairchild FLl7730 Value
                                                                                       Email string dated 11/10/09 from
                                                                                       Marvin Espino to Christian Angles,
PX-586     Espino, Marvin          10/31/2013      16 PIF6 0330257    PIF6 0330274     Andrew Smith, Subject: FW: Fairchild
                                                                                       Email string dated 1/14/02 from
PX-587     Espino, Marvin          10/31/2013      17 PIFIV0240554    PIFIV0240555     Marvin Espino to Art Odell, et al.,
                                                                                       Email string dated 10/15/10 From
PX-588     Espino, Marvin          10/31/2013      18 PIFIV0188836    PIFIV0188857     Marvin Espino to Peter Vaughan,
                                                                                       Email string from James Harrington to
PX-589     Espino, Marvin          10/31/2013      19 PIFIV0135415    PIFIV0135419     Silvestro Fimiani, et al., Subject:
                                                                                       Email string from Bill Weiss to Michael
PX-590     Espino, Marvin          10/31/2013      20 PIF6 0335113    PIF6 0335120     Hsu, Subject: regarding TPV/LCD
                                                                                       Email from S. Fimiani to M. Matthews
PX-591     Fimiani, Silvestro      10/17/2013       1 PIF6 0313363    PIF6 0313363     regarding Buck PFC for Fairchild
                                                                                       Email from S. Fimiani to M. Matthews
PX-591.1   Bailey, Doug            10/16/2013      16 PIF6 0313363    PIF6 0313363     regarding Buck PFC for Fairchild
                                                                                       Email from B. Weiss to D. Bailey
PX-592     Fimiani, Silvestro      10/17/2013       6 PIFIV0155239    PIFIV0155240     regarding New Energy Efficient LED
                                                                                       Email from B. Renouard to D. Bailey
PX-593     Fimiani, Silvestro      10/17/2013       7 PIFIV0156430    PIFIV0156431     regarding New Energy Efficient LED
                                                                                       Email A. Wu to S. Fimianiregarding
PX-594     Fimiani, Silvestro      10/17/2013       8 PIFIV0119174    PIFIV0119182     Support Needs for LinkSwitch-PH
PX-595     Fimiani, Silvestro      10/17/2013       9 PIFIV0168620    PIFIV0168626     Email from D. Kang to S. Fimiani
                                                                                       Email chain From Jay Lee to James
PX-596     Fu, Steven               5/30/2014       3 FSGV0224050     FSGV0224082      Lee, Brian Johnson, Shawn Back
                      Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 106 of 487 PageID #: 32027


                                                                                     Email from Gang Lui to Steven Fu
PX-597   Fu, Steven               5/30/2014       5 FSGV3544552     FSGV3544558      regarding Chronicle of China/Taiwan
PX-598   Fu, Steven               5/30/2014       6 FSGV3534507     FSGV3534528      Email from Donghye Cho to Steven Fu
                                                                                     Email from Kenney Chan to Steven Fu
PX-599   Fu, Steven               5/30/2014       7 FSGV3534623     FSGV3534646      regarding Computing Strategy
                                                                                     Email chain from Steve Fu to Wei-
PX-600   Fu, Steven               5/30/2014       8 FSGV3536481     FSGV3536500      Chuung Wang regarding BOD
                                                                                     Email from Gary Lin to Mark
PX-601   Fu, Steven               5/30/2014       9 FSGV3543997     FSGV3544029      Thompson regarding Power
                                                                                     Email chain from Vijay Ullal to Steve
PX-602   Fu, Steven               5/30/2014      10 FSGV3534145     FSGV3534148      Fu regarding Materials from Yesterday
                                                                                     Email chain from Pete Groth to Steven
PX-603   Fu, Steven               5/30/2014      12 FSGV3531971     FSGV3532063      Fu regarding Info You Wanted
                                                                                     Email chain from Jose del Carmen to
PX-604   Gaknoki, Gary           10/29/2013       8 PIF6 0038015    PIF6 0038019     Yury Gaknoki, Mingming Mao re
                                                                                     Email from Tiziano Pastore to Kevin
PX-605   Gaknoki, Gary           10/29/2013       9 PIF6 0037970    PIF6 0037970     Majeski re LinkSwitch-PL Datasheet
                                                                                     Email chain from Stuart Hodge to
PX-606   Hodge, Stuart             5/6/2014      11 PIF6 038523     PIF6 038524      Andrew Smith regarding 6W LED
                                                                                     Email chain from Stuart Hodge to
                                                                                     Ehsan Chitsazan, Andrew Smith
PX-607   Hodge, Stuart             5/6/2014      12 PIF6 0391239    PIF6 0391240     regarding Luxeon H 120VAC in, 96VDC
                                                                                     Email chain from Stuart Hodge to
PX-608   Hodge, Stuart             5/6/2014      13 PIF6 0002845    PIF6 0002849     Andrew Smith, Igor Shuikh, Marvin
                                                                                     Email chain from Stuart Hodge to
PX-609   Hodge, Stuart             5/6/2014      14 PIF6 9992824    PIF6 0002826     Andrew Smith regarding OSRAM for
                                                                                     Email chain from Stuart Hodge to
PX-610   Hodge, Stuart             5/6/2014      15 PIF6 0425418    PIF6 0425418     Adnrew Smith regarding GE Lighting
                                                                                     Email chain from Stuart Hodge to Ben
PX-611   Hodge, Stuart             5/6/2014      16 PIF6 0426907    PIF6 0426910     Sutherland regarding
PX-612   Hodge, Stuart             5/6/2014      17 PIF6 0429254    PIF6 0429254     Email chain from Stuart Hodge to
                                                                                     Email chain from Stuart Hodge to
PX-613   Hodge, Stuart             5/6/2014      18 PIF6 0815137    PIF6 0815137     Stuart Hodge regarding Report:
                   Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 107 of 487 PageID #: 32028


                                                                                  Email chain from Stuart Hodge to
PX-614   Hodge, Stuart          5/6/2014      19 PIF6 0825616    PIF6 0825616     Stuart Hodge regardingReport:
                                                                                  Email chain from Stuart Hodge to
PX-615   Hodge, Stuart          5/6/2014      20 PIF6 0837050    PIF6 0837051     Cindy Mulqueeney regarding Another
                                                                                  Email chain from Stuart Hodge to Jodil
PX-616   Hodge, Stuart          5/6/2014      21 PIF6 0838019    PIF6 038020      Zimmerman regarding LinkSwithch-PH
                                                                                  Email chain from Stuart Hodge to
PX-617   Hodge, Stuart          5/6/2014      22 PIF6 0839019    PIF6 0839024     Andrew Smith, Igor Shikh regarding
                                                                                  Email chain from Stuart Hodge to Igor
PX-618   Hodge, Stuart          5/6/2014      23 PIF6 0839347    PIF6 0839349     Shikh regarding Greenhouse:
PX-619   Hodge, Stuart          5/6/2014      24 PIF6 0841111    PIF6 0841111     Email from Stuart Hodge to Mike
                                                                                  Email chain from Stuart Hodge to
                                                                                  David Lim, Doug Bailey regarding Need
PX-620   Hodge, Stuart          5/6/2014      25 PIFIV0214929    PIFIV0214933     to Check Your Action Item After the
                                                                                  Email chain from Stuart Hodge to
PX-621   Hodge, Stuart          5/6/2014      26 PIFIV0277389    PIFIV0277391     Peter Vaughan, Andrew Smith, Marvin
                                                                                  Brian Johnson email to Jay Lee
PX-622   Johnson, Brian       10/23/2013       1 FSGV0216115     FSGV0216115      regarding LED Lighting Biz
                                                                                  Email from Jason Tao to Brian Johnson
PX-623   Johnson, Brian       10/23/2013       3 FSGIV00126542   FSGIV00126547    regarding LOA Porjects Update
                                                                                  Brian Johnson email to Chris
PX-624   Johnson, Brian       10/23/2013       4 FSGV00126542    FSGV00126547     Cheonwith regarding FCS LED Lighting
                                                                                  Email chain from Brian Johnson to Jay
PX-625   Johnson, Brian       10/23/2013       5 FSGV2818682     FSGV2818687      Lee regarding Power Integrations 4Q
                                                                                  Email chain from Dan Peck to Brian
PX-626   Johnson, Brian       10/23/2013       6 FSGV0214440     FSGV0214441      Johnson regarding Power Integrations
                                                                                  Email chain from John Purtell to Chris
PX-627   Johnson, Brian       10/23/2013       7 FSGV0214368     FSGV0214369      Chenowith regarding Power
                                                                                  Email chain from Brian Johnson to
PX-628   Johnson, Brian       10/23/2013       8 FSGV0214438     FSGV0214439      John Pellerin regarding Power
                                                                                  Email chain from Van Niemela to
PX-629   Johnson, Brian       10/23/2013       9 FSGV0181156     FSGV0181156      Richard Chung regarding Green Room
PX-630   Johnson, Brian       10/23/2013      10 FSGV0198094     FSGV0198095      Email from Brian Johnson to Duane
                        Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 108 of 487 PageID #: 32029


                                                                                       Email chain from Brain Johnson to Van
PX-631     Johnson, Brian          10/23/2013      11 FSGV0186074      FSGV0186076     Niemela regarding K Factor Plot
                                                                                       Email chain from Brian Johnson to Carl
PX-632     Johnson, Brian          10/23/2013      12 FSGV0219670      FSGV0219673     Walding regarding Fairchild Visit
                                                                                       Email chain from Brian Johnson to Van
PX-633     Johnson, Brian          10/23/2013      14 FSGV0188256      FSGV0188257     Niemela regarding Board Meeting
                                                                                       Email chain from Brian Johnson to
PX-634     Johnson, Brian          10/23/2013      15 FSGV2817957      FSGV2817958     Michael Pena regarding Fairchild -
                                                                                       Email from Duane Hughes to Brian
PX-635     Johnson, Brian          10/23/2013      16 FSGV0216641      FSGV0216641     Johnson regarding Are You Sure
                                                                                       Email from Frank Greco to Cynthia
                                                                                       Zhang regarding News Release:
PX-636     Johnson, Brian          10/23/2013      17 FSGV2819240      FSGV2819242     Fairchild Semiconductor Reports
                                                                                       Email chain from Brian Johnson to
PX-637     Johnson, Brian          10/23/2013      18 FSGV0182384      FSGV0182386     Nichael Petraskiewicz regarding New
                                                                                       Email from Brian Johnson to Jay Lee
PX-638     Johnson, Brian          10/23/2013      19 FSGV0217123      FSGV0217129     regarding Updates - LOA - BR30 EMI
                                                                                       Email chain from Alex Craig to Richard
PX-639     Johnson, Brian          10/23/2013      20 FSGIV00144269    FSGIV00144273   Chung regarding AC/DC Devices
                                                                                       Email from Richard Chung to Brian
PX-640     Johnson, Brian          10/23/2013      21 FSGVIV00143648   FSGIV00143651   Johnson regarding FL7730 - Big Delay
                                                                                       Email from Alex Craig to Brian Johnson
PX-641     Johnson, Brian          10/23/2013      22 FSGIV00100357    FSGIV00100361   regarding FL7730 Demoboards
                                                                                       Email from Suzanne Bowser to Brian
PX-642     Johnson, Brian          10/23/2013      23 FSGV0198650      FSGV0198653     Johnson regarding FL7730-FL7732 Key
                                                                                       Email from Brian Johnson to James
PX-643     Johnson, Brian          10/23/2013      24 FSGV0187692      FSGV0187694     Lee regarding PI LinkSwitch-PH
                                                                                       Email from Brian Johnson to James
PX-643.1   Lee, James               5/19/2014       7 FSGV0187692      FSGV0187693     Lee regarding PI LinkSwitch-PH
                                                                                       Email from Jim Friedrich to Dan Peck
PX-644     Johnson, Brian          10/23/2013      25 FSGV0503863      FSGV0503868     regarding Cree and Request for a
                                                                                       Email from Brian Johnson to Jon
PX-645     Johnson, Brian          10/23/2013      26 FSGV0510268      FSGV0510270     Sheburne regarding Soraa Meeting
                      Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 109 of 487 PageID #: 32030


                                                                                     Email from Richard Kim to Jongwoo
PX-646   Kim, Richard             5/20/2014       6 FSGIV00104055   FSGV00104056     Lee regarding SEMCO LED MNT (30W)
                                                                                     Email from Jay Lee to Brian Johnson
PX-647   Kim, Richard             5/20/2014       7 FSGV0222101     FSGV0222104      regarding PCIA Staff Package Week 24
                                                                                     Email from Jacky Chan to Richard Kim
PX-648   Kim, Richard             5/20/2014       8 FSGIV00140112   FSGIV00140120    regarding LED Opp Review for SAP
                                                                                     Email from Richard Kim to Donghye
                                                                                     Cho, Jian Wang regarding Direction to
PX-649   Kim, Richard             5/20/2014       9 FSGIV00130988   FSGIV00130992    Digital Video Broadcasting Business
                                                                                     Email chain from Richard Chung to
PX-650   Lee, James               5/19/2014       4 FSGV0184753     FSGV0184757      Brian Johnson regarding FL7730
                                                                                     Email chain from Richard Chung to
                                                                                     Jason Gao, Brian Johnson, Yaxiao Qin
PX-651   Lee, James               5/19/2014       5 FSGV0185318     FSGV0185319      regarding PI's Web Course for a Family
                                                                                     Email chain from James Lee to Richard
PX-652   Lee, James               5/19/2014       6 FSGV0187644     FSGV0187646      Chung, Carl Walding, Jay Lee regarding
PX-653   Lee, James               5/19/2014       8 FSGV0189746     FSGV0189746      Email chain from James Lee to Jay Lee
                                                                                     Email chain from James Lee to Wesley
PX-654   Lee, James               5/19/2014       9 FSGV0253102     FSGV0253103      Hsu regarding The Presentation File of
                                                                                     Email from Seongchui Choi to Michael
                                                                                     Jangm Sang Tae Im, Chris Yeo,
PX-655   Lee, James               5/19/2014      10 FSGV0254674     FSGV0254701      Kyunghee Jang, Seungpil Yoo, Jay Lee,
                                                                                     Email chain from Jay Lee to Brian
PX-656   Lee, James               5/19/2014      11 FSGV0209951     FSGV0209952      Johnson, James Lee, Soonjong Park,
PX-657   Lee, James               5/19/2014      12 FSGV0253981     FSGV0254004      Email chain from James Lee to Jay Lee
                                                                                     Email chain from Jay Lee to James Lee
PX-658   Lee, James               5/19/2014      13 FSGV0250676     FSGV0250681      regarding SBP Warming Up
                                                                                     Email chain from Henry Shen to Jacky
PX-659   Lee, James               5/19/2014      14 FSGV2824970     FSGV2824971      Chan, CH Yeam regarding AECO
                                                                                     Email chain from Jacky Chan to Pavan
PX-660   Lee, James               5/19/2014      15 FSGV0533437     FSGV0533452      Balachandra regarding Benstar Status
                                                                                     Email chain from Jay Lee to Brian
PX-661   Lee, James               5/19/2014      16 FSGV0201673     FSGV0201682      Johnson, Sonnjong Park, Shawn Black
                        Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 110 of 487 PageID #: 32031


                                                                                        Email chain from James Lee to SE Han
PX-662     Lee, James               5/19/2014      17 FSGV2825775       FSGV2825778     regarding GE Meeting Minutes
                                                                                        Email from G. Lin to S. Chang (1-13-
PX-663     Lin, Gary               12/12/2013       7 FSGV0083611       FSGV0083615     2012) regarding FAN6922MRM OOB
                                                                                        Email from G. Lin to T. Yang (5-9-2011)
PX-664     Lin, Gary               12/12/2013      11 FSGIV00121766     FSGIV00121768   regarding Considerations for new
                                                                                        Email from G. Lin to T. Yang (5-9-2011)
PX-664.1   Yang, Ta-Yung           12/13/2013      50   FSGIV00121766   FSGIV00121768   regarding Considerations for new
PX-665     Lin, Gary               12/12/2013      12   FSGIV00102659   FSGIV00102660   Email from G. Lin to T. Yang (2-5-2011)
PX-665.1   Yang, Ta-Yung           12/13/2013      49   FSGIV00102659   FSGIV0012660    Email from G. Lin to T. Yang (2-5-2011)
PX-666     Lin, Gary               12/12/2013      13   FSGIV00115796   FSGIV00115804   Email from G. Lin to J. Lee (7-29-2011)
                                                                                        Email from G. Lin to Jay Lee (7-28-
PX-667     Lin, Gary               12/12/2013      15 FSGIV00082552     FSGIV00082557   2011) regarding "Urgent" request your
                                                                                        Email from A. Craig to B. Johnson (10-
PX-668     Lin, Gary               12/12/2013      16 FSGV0184774       FSGV0184778     25-2010) re FL7730 demo boards
                                                                                        Email from Jay Lee to G. Lee (9-6-
PX-669     Lin, Gary               12/12/2013      17 FSGV0068067       FSGV0068070     2010) regarding FL7700 Project
                                                                                        Email from I. Sandtae to G. Lin (6-17-
PX-670     Lin, Gary               12/12/2013      18 FSGV0064271       FSGV0064273     2010) re FAN7346 pricing strategy
                                                                                        Email from Justin Chiang to Gary Lin
PX-671     Lin, Gary               12/12/2013      19 FSGIV00144329     FSGIV144329     regarding Feedback from NA
                                                                                        Email from J Chiang to G. Lin (5-20-
PX-672     Lin, Gary               12/12/2013      20 FSGIV00110238     FSGIV00110240   2010) regarding Discussion on LED
                                                                                        Email from G. Lin to D. Janson (8-9-
PX-673     Lin, Gary               12/12/2013      21 FSGIV00195471     FSGIV0019475    2012) regarding chain re POWI: Mixed
                                                                                        Email chain to Mike Matthews, Stefan
PX-674     Pastore, Tiziano         6/12/2014       2 PIFIV0010421      PIFIV0010422    Baeurle, and Tiziano Pastore from
                                                                                        Email chain toMike Matthews from
PX-675     Pastore, Tiziano         6/12/2014       3 PIFIV011999       PIFIV0120066    Silvestro Fimiani regarding Buck PFC
                                                                                        Email chain to Doug Bailey and Mike
PX-676     Pastore, Tiziano         6/12/2014       4 PIFIV0138211      PIFIV0138212    Matthews from Tiziano Pastore
                                                                                        Email chain to Mike Matthews,
PX-677     Pastore, Tiziano         6/12/2014       5 PIFIV0230469      PIFIV0230471    Andrew Smith, and Anthony Wu from
                       Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 111 of 487 PageID #: 32032


                                                                                      Email chain to Donnie Saturno and
PX-678     Pastore, Tiziano        6/12/2014       6 PIF6 0011753    PIF6 0011754     Marvin Espino from Andrew Smith
                                                                                      Email chain from Doug Bailey to Bill
                                                                                      Weiss, John Lin, Jill Chao, Gary Lee,
                                                                                      Michael Hsu, Andrew Smith, Tiziano
PX-679     Pastore, Tiziano        6/12/2014       7 PIF6 0141625    PIF6 0141626     Pastore, Marvin Espino, Chris Lee,
                                                                                      Email chain to Tiziano Pastore, Iain
                                                                                      Mosely, Alessandro Squeri, Bernhard
PX-680     Pastore, Tiziano        6/12/2014       8 PIF6 0489243    PIF6 0489243     Weinberger, and Chris Muir from Ben
                                                                                      Email chain to John Lin, Andrew Smith,
                                                                                      Bill Weiss, Tiziano Pastore, Gary Lee,
PX-681     Pastore, Tiziano        6/12/2014       9 PIF6 0530499    PIF6 0530503     and Michael Hsu from Jill Chao
                                                                                      Email chain to Tiziano Pastore from
PX-682     Pastore, Tiziano        6/12/2014      10 PIF6 0540700    PIF6 0540705     Fairchild Semiconductor regarding
                                                                                      Email chain to Tiziano Pastore from
                                                                                      Fairchild Semiconductor regarding
PX-683     Pastore, Tiziano        6/12/2014      11 PIF6 0541273    PIF6 0541275     Design Ready: Mobile and Power
                                                                                      Email chain to Tiziano Pastore from
                                                                                      Mike Matthews regarding LG Selects
PX-684     Pastore, Tiziano        6/12/2014      12 PIF6 0544987    PIF6 0545012     PI for Both Low Power and High Power
                                                                                      Email chain to Ben Sutherland, Stefan
                                                                                      Baeurle, and Tiziano Pastore from
PX-685     Pastore, Tiziano        6/12/2014      13 PIF6 0545446    PIF6 0545522     Mike Matthews with attachments
                                                                                      Email chain to Mike Matthews, Tiziano
                                                                                      Pastore, Roland Saint Pierre, and
PX-686     Pastore, Tiziano        6/12/2014      14 PIF6 0547063    PIF6 0547077     Stefan Baeurle from Silvestro Fimiani
                                                                                      Email chain to Mike Matthews, Tiziano
                                                                                      Pastore, Roland Saint Pierre, and
PX-686.1   Fimiani, Silvestro     10/17/2013       4 PIF6 0547063    PIF6 0547063     Stefan Baeurle from Silvestro Fimiani
                                                                                      Email chain to Tiziano Pastore and
PX-687     Pastore, Tiziano        6/12/2014      15 PIF6 0547283    PIF6 0547283     Stefan Baeurle from Mike Matthews
                      Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 112 of 487 PageID #: 32033


                                                                                     Email chain to Stefan Baeurle, Ray Orr,
                                                                                     Roland Saint Pierre, and Tiziano
                                                                                     Pastore from Mike Matthews with
PX-688     Pastore, Tiziano       6/12/2014      16 PIF6 0562442    PIF60562517      attachments regarding Fairchild
                                                                                     Email chain to Tiziano Pastore, Mike
                                                                                     Matthews, and Silvestro Fimiani from
PX-689     Pastore, Tiziano       6/12/2014      17 PIF6 0595190    PIF6 0595190     Stefan Baeurle regarding 5% CV 5%CC
                                                                                     Email dated to Mike Matthews from
PX-690     Pastore, Tiziano       6/12/2014      18 PIF6 0519888    PIF6 0519888     Tiziano Pastore regarding LNK-PH
                                                                                     Email string from Andrew Smith to
PX-691     St. Pierre, Roland     12/5/2013       7 PIF6 0462048    PIF6 0462049     Roland Saint Pierre Dated 10/21/11,
                                                                                     Email string dated 10/21/11 from
PX-691.1   Smith, Andrew         10/31/2013       9 PIF6 0462048    PIF6 0462049     Andrew Smith to Roland Saint Pierre,
                                                                                     Email string from Roland Saint Pierre
PX-692     St. Pierre, Roland     12/5/2013       8 PIFIV0376880    PIFIV0376880     to Silvestro Fimiani dated 5/2/09
                                                                                     Email string from Daniel Kang Bill
                                                                                     Weiss, et al., dated 6/6/10, Subject:
PX-693     St. Pierre, Roland     12/5/2013       9 PIFIV0171858    PIFIV0171868     Request the Conference for Samsung
                                                                                     Email string from Daniel Kang to
PX-694     St. Pierre, Roland     12/5/2013      10 PIFIV0268620    PIFIV0268626     Silvestro Fimiani, et al., dated 5/2/10,
                                                                                     Email string from Roland Saint Pierre
PX-695     St. Pierre, Roland     12/5/2013      11 PIFIV0001832    PIFIV0001833     to Mike Matthews dated 6/6/12,
                                                                                     Email string dated 9/15/11 from
                                                                                     Marvin Espino to Andrew Smith, Peter
PX-696     Smith, Andrew         10/31/2013       2 PIFIV0226962    PIFIV0227009     Vaughan, Subject: DER-297 4.5W Buck
                                                                                     Email string dated 6/24/13 from
PX-697     Smith, Andrew         10/31/2013       3 PIF6 0488776    PIF6 0488789     Andrew Smith to Doug Baily, Subject:
                                                                                     Email string dated 1/8/09 from
PX-698     Smith, Andrew         10/31/2013       4 PIF6 0304283    PIF6 0304284     Andrew Smith to Andrew Smith, et al.,
                                                                                     Email string dated 6/28/12 from
PX-699     Smith, Andrew         10/31/2013       5 PIF6 0470685    PIF6 0470693     Andrew Smith to Anthony Wu,
                                                                                     Email dated 12/12/12 from Andrew
PX-700     Smith, Andrew         10/31/2013       6 PIF6 0476736    PIF6 0476736     Smith to Anthony Wu, Subject:
                     Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 113 of 487 PageID #: 32034


                                                                                    Email string dated 3/7/13 from
PX-701     Smith, Andrew        10/31/2013       7 PIF6 0478743    PIF6 0478744     Andrew Smith to Anthony Wu,
                                                                                    Email string dated 3/7/13 from
PX-701.1   Sutherland, Ben       11/6/2013      26 PIF6 0478743    PIF6 0478744     Andrew Smith to Anthony Wu,
                                                                                    Email string dated 3/11/13 from
                                                                                    Andrew Smith to Jackie Yin, Anthony
PX-702     Smith, Andrew        10/31/2013       8 PIF6 0478815    PIF6 0478817     Wu, Subject: regarding China Call
                                                                                    Email string, the topmost dated
                                                                                    November 1, 2012 to Mike Matthews
PX-703     Sutherland, Ben       11/6/2013       4 PIFIV0007134    PIFIV0007136     from Ben Sutherlandregarding
                                                   PIFIV0008633;   PIFIV0008633;    Email dated November 17, 2012 to
PX-704     Sutherland, Ben       11/6/2013       5 PIFIV0007634    PIFIV0007634     Joon Ho Kim from Ben Sutherland
                                                                                    Email string, the topmost datedMarch
                                                                                    13, 2012 to DL-VP Staff from Ben
PX-705     Sutherland, Ben       11/6/2013       6 PIFIV0021502    PIFIV0021505     Sutherland regarding RF Tech Visit
                                                                                    Email dated July 9, 2012 tomultiple
                                                                                    addressees from Ben Sutherland
PX-706     Sutherland, Ben       11/6/2013       7 PIFIV0061475    PIFIV0061479     regarding Sales Weekly Report for
                                                                                    Email dated November 14, 2012 to
                                                                                    multiple addressees from Ben
PX-707     Sutherland, Ben       11/6/2013       8 PIFIV0062989    PIFIV0062992     Sutherland regarding Weekly Sales
                                                                                    Email chain to Joon Ho Kim from Ben
PX-708     Sutherland, Ben       11/6/2013       9 PIFIV0064194    PIFIV0064207     Sutherland regarding Biannual Price
                                                                                    Email dated January 5, 2012 to DL-VP
PX-709     Sutherland, Ben       11/6/2013      19 PIFIV0059482    PIFIV0059482     Staff from Ben Sutherland regarding
                                                                                    Email chain to Won-Il Kim from Ben
PX-710     Sutherland, Ben       11/6/2013      20 PIFIV0061710    PIFIV0061711     Sutherland regarding RFQ from
                                                                                    Email chain to Mike Matthews from
PX-711     Sutherland, Ben       11/6/2013      23 PIFIV0060114    PIFIV0060117     Ben Sutherlandregarding Meeting
                                                                                    Email chain to Balu Balakrishnan,
                                                                                    Douglas Bailey,Mike Matthews, and
PX-712     Sutherland, Ben       11/6/2013      25 PIFIV0059229    PIFIV0059230     Silvestro Fimiani from Ben
                                                                                    Email string dated 1/17/12 from Derek
PX-713     Tomlin, John         10/29/2013       5 PIFIV024916     PIFIV0240918     Bell to John Tomlin, Subject:
                   Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 114 of 487 PageID #: 32035


                                                                                  Email string dated 7/12/12 from John
PX-714   Tomlin, John         10/29/2013       6 PIFIV0044318    PIFIV0044321     Tomlin to Ron Hunt, Subject:
                                                                                  Email string dated 4/1/2010 from John
                                                                                  Tomlin to Bruce Renouard, Subject:
PX-715   Tomlin, John         10/29/2013       7 PIFIV0039046    PIFIV0039047     Updated Forecast analysis with LNK-II
                                                                                  Email string dated 10/14/10 from John
PX-716   Tomlin, John         10/29/2013       8 PIFIV0040106    PIFIV0040108     Tomlin to Ron Hunt and John
                                                                                  Email chain from Aung Tu to Kenny
PX-717   Tu, A.                 6/5/2014       1 FSGV0420748     FSGV0420751      Chan, Gary Lin, Cho Donghye
                                                                                  Email chain from Aug Tu to Hang Seok
PX-718   Tu, A.                 6/5/2014       3 FSGV3535809     FSGV3535810      Choi regarding 0417 OTP Material
                                                                                  Email chain from James Lee to Aung
                                                                                  Tu, Yong Ann Ang regarding And Now
PX-719   Tu, A.                 6/5/2014       5 FSGV3556419     FSGV3556423      Samsung Turns an Ordinary Litghtbulb
                                                                                  Email chain from Aung Tu to Hang
PX-720   Tu, A.                 6/5/2014       8 FSGV3523323     FSGV3523332      Seok Choi regarding FAN6756 Material
                                                                                  Email chain from Kenny Chan to Hang
PX-721   Tu, A.                 6/5/2014       9 FSGV3522705     FSGV3522077      Seok Choi regarding PI CAPZero
                                                                                  Email chain from Han Seok Choi to
PX-722   Tu, A.                 6/5/2014      12 FSGV3525417     FSGV3525421      David Pan regarding Feedback on
                                                                                  Email chain from Augn Tu to Jon
PX-723   Tu, A.                 6/5/2014      14 FSGV3539558     FSGV3539583      Harper regarding IC Chip ProposalTest
                                                                                  Email chain from Pierfranco Vanelli to
PX-724   Tu, A.                 6/5/2014      15 FSGV3547356     FSGV3547369      Aung Tu regarding Quasi-resonant
                                                                                  Email chain from Michael
PX-725   Tu, A.                 6/5/2014      16 FSGIV00141103   FSGVIV99141193   Petraskiewicz to Steven Mappus
                                                                                  Email chain from Aung Tu to Richard
PX-726   Tu, A.                 6/5/2014      18 FSGV00100452    FSGV00100455     Chung regarding Energy Efficient
                                                                                  Email chain from Aung Tu to Stephen
                                                                                  Jensen, Roya Colwell, Duane Hughes,
PX-727   Tu, A.                 6/5/2014      19 FSGV00194789    FSGV00194789     Carl Walding, Robert Kirch regarding
                                                                                  Email from S. Mappus to A. Tu
PX-728   Tu, A.                 6/5/2014      20 FSGV3509215     FSGV3509215      regarding Power Integrations Wins
                          Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 115 of 487 PageID #: 32036


                                                                                         Email from A. Tu to S. Mappus
PX-728.1   Tu, A.                      6/5/2014      21 FSGV3509215     FSGV3509215      regarding Power Integrations Wins
                                                                                         Email from Dae Young Jung to Vijay
PX-729     Ullal, Vijay               5/29/2014       4 FSGV0471429     FSGV0471429      Ullal regarding MWC Meeting Minutes
                                                                                         Email from Vijay Ullal to Matt Johnson
PX-730     Ullal, Vijay               5/29/2014       5 FSGV3534542     FSGV3534545      regarding MWC Meeting Minutes -
                                                                                         Email from Justin Chiang to Vijay Ullal
PX-731     Ullal, Vijay               5/29/2014       6 FSGV0099998     FSGV0100002      regarding Korea Sales Bi-Weekly
                                                                                         Email chain from Vijay Ullal to Gary
                                                                                         Lin, Michael Dube, Seomeng Goh,
PX-732     Ullal, Vijay               5/29/2014       7 FSGV3545078     FSGV3545078      Barry O'Connell, Srinath Athur
                                                                                         Email chain from KE Hong to Vijay Ullal
PX-733     Ullal, Vijay               5/29/2014       8 FSGV3546691     FSGV3546694      regarding Daily Progress Report for
                                                                                         Email chain from Vijay Ulla to Manisha
PX-734     Ullal, Vijay               5/29/2014       9 FSGV3596658     FSGV3506673      Pandya regarding FAN301 History
                                                                                         Email from Vijay Ullal to Steve Fu,
                                                                                         David Kunst, Donghye Cho regarding
PX-735     Ullal, Vijay               5/29/2014      10 FSGV3550472     FSGV3550472      Power Integrations' CEO Discusses Q4
                                                                                         Email chain from Denny Kim to
PX-736     Ullal, Vijay               5/29/2014      11 FSGIV00097533   FSGIV00097541    Richard Kim regarding KNPR - Next
                                                                                         Email chain from Donghye Cho to Gary
PX-737     Ullal, Vijay               5/29/2014      12 FSGV0094925     FSGV0094928      Lin regarding FL7734 Concept
                                                                                         Email from Salesforce Chatter to Brian
PX-738     Ullal, Vijay               5/29/2014      13 FSGV0217076     FSGV0217076      Johnson regarding Your Dailey Chatter
                                                                                         Email from Vijay Ullal to Justin Chiang
                                                                                         and Claudia Innes regarding
PX-739     Ullal, Vijay               5/29/2014      18 FSGV3536950     FSGV3536956      Dashboard: Opportunities
                                                                                         Email from Andrew Forbes to Vijay
PX-740     Ullal, Vijay               5/29/2014      19 FSGV0469629     FSGV0469629      Ullal regarding Sales and Marketing
                                                                                         Email chain to Jerry Yang and Jacky
PX-741     Walker, Cliff              6/11/2014      13 PIFIV0061128    PIFIV0061129     Sun from Ben Sutherland regarding
                                                                                         Email chain to Cliff Walker from Ben
PX-742     Walker, Cliff              6/11/2014      14 PIFIV0061297    PIFIV0061297     Sutherland regarding Ningbo Self
                   Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 116 of 487 PageID #: 32037


                                                                                  Email from J. Andre to J.
PX-743   Weirich, Michael     12/11/2013      19 FSGV0388482     FSGV0388485      Harperregarding CR et actions
                                                                                  Email from J. Andre to M. Weirich
PX-744   Weirich, Michael     12/11/2013      20 FSGV0388514     FSGV0388516      regarding SMPS Status at SOMFY (And
                                                                                  Email from C. Walding to M. Weirich
PX-745   Weirich, Michael     12/11/2013      21 FSGV0403935     FSGV0403949      regarding Dimmable led controller for
                                                                                  Email from P. Vanelli to J.
PX-746   Weirich, Michael     12/11/2013      22 FSGV0405869     FSGV0405876      Ryuregarding Low Standby FPS
                                                                                  Email from M. Feldstrdt to M. Weirich
PX-747   Weirich, Michael     12/11/2013      23 FSGV0408438     FSGV0408442      regarding Ferryster - transformer and
                                                                                  Email from: M. Weirich to J. Grulich
PX-748   Weirich, Michael     12/11/2013      24 FSGV0382863     FSGV0382864      regarding New design projects
                                                                                  Email from M. Weirich to G. Williams
PX-749   Weirich, Michael     12/11/2013      25 FSGV0383235     FSGV0383236      regarding Landis and Gyr Transformer
                                                                                  Email from M. Weirich to J. Bailey
PX-750   Weirich, Michael     12/11/2013      26 FSGV0384704     FSGV0384707      regarding Transformer ringing / good
                                                                                  Email from M. Weirich to R. Dunipace
PX-751   Weirich, Michael     12/11/2013      27 FSGV0388414     FSGV0388417      regarding Demo board for Metering
                                                                                  Email string dated 11/22/11 from
PX-752   Wu, Yu Shan           11/6/2013       5 PIF6 0360541    PIF6 0360543     Anthony Wu to Andrew Smith,
                                                                                  Email string dated 6/10/13 from
                                                                                  Anthony Wu to Andrew Smith,
PX-753   Wu, Yu Shan           11/6/2013       6 PIF6 0429994    PIF6 0429996     Subject: regarding Meeting summary
                                                                                  Email dated 6/7/12 from Anthony Wu
                                                                                  to Jerry Yang, Chun Ming Guo, Subject:
PX-754   Wu, Yu Shan           11/6/2013       7 PIFIV0260459    PIFIV0260459     Q2 LED business and technical review -
                                                                                  Email string dated 3/7/13 from
PX-755   Wu, Yu Shan           11/6/2013       8 PIFIV0300573    PIFIV0300574     Andrew Smith to Anthony Wu,
                                                                                  Email string dated 11/23/11 from
PX-756   Wu, Yu Shan           11/6/2013       9 PIFIV0236004    PIFIV-236004     Anthony Wu to Doug Bailey, Subject:
                                                                                  Email string dated 5/6/11 from
PX-757   Wu, Yu Shan           11/6/2013      10 PIFIV0211302    PIFIV0211303     Anthony Wu to Doug Bailey, Subject:
                                                                                  Email string dated 11/12/11 from
PX-758   Wu, Yu Shan           11/6/2013      11 PIFIV0234834    PIFIV0234840     Anthony Wu to Randy Yang, Subject:
                     Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 117 of 487 PageID #: 32038


                                                                                    Email string dated 4/26/13 from
PX-759     Wu, Yu Shan           11/6/2013      12 PIF6 0020872    PIF6 0020878     Anthony Wu to Andrew Smith,
                                                                                    Email string dated 10/3/11 from
                                                                                    Anthony Wu to Andrew Smith, Tiziano
PX-760     Wu, Yu Shan           11/6/2013      13 PIFIV0229248    PIFIV0229254     Pastore, Subject: regarding China
                                                                                    Email string dated 10/3/11 from
                                                                                    Anthony Wu to Andrew Smith, Tiziano
PX-760.1   Wu, Yu Shan           11/6/2013      15 PIFIV0229248    PIFIV0229254     Pastore, Subject: regarding China
                                                                                    Email string dated 10/3/11 from
                                                                                    Anthony Wu to Andrew Smith, Tiziano
PX-760.2   Wu, Yu Shan           11/6/2013      14 PIFIV0220248    PIFIV0229254     Pastore, Subject: regarding China
                                                                                    Email from T. Yang to C. Hangseok
PX-762     Yang, Ta-Yung        12/12/2013      10 FSGV0420596     FSGV0420597      regarding Congratulation for the
                                                                                    Email from T. Yang to C. Carinalli
PX-763     Yang, Ta-Yung        12/13/2013      51 FSGV0051912     FSGV0051912      (5/19/2010) regarding IP/Patent
                                                                                    Email from Bruce Renouard to Balu
PX-764                                             PIB 031101      PIB 031103       Balakrishna regarding Meeting Memo
                                                                                    Email from Dog Bailey to Won-Il Kin,
PX-765                                             PIB 069613      PIB 069624       Bruce Renouard, Peter Vaughan
                                                                                    Email chain from Alex Djengeurian to
PX-766                                             PIF 513637      PIF 513638       David Kung regarding Big Challenge
                                                                                    Email chain from Robert Mayell to
PX-767                                             PIFIV0002017    PIFIV0002017     Mike Matthews, Roland Saint Pierre
                                                                                    Email chain fromJohn Tomlin to Tom
                                                                                    Roesler, Brad Hawthorne, Ron Hunt
PX-768                                             PIFIV0022077    PIFIV0022081     regarding Sales Weekly Report as of
                                                                                    Email chain from Ben Sutherland to
                                                                                    Mike Matthews regarding Fairchild
PX-769                                             PIFIV0058835    PIFIV0058840     Claiming New Cellphone Design Win -
                                                                                    Email chain from Ben Sutherland to
                                                                                    Mike Matthews regarding Fairchild
PX-769.1   Sutherland, Ben       11/6/2013      18 PIFIV0058835    PIFIV0058839     Claiming New Cellphone Design Win -
                                                                                    Email from Ying Ye to Eric Verity
PX-770                                             PIFIV0473007    PIFIV0473007     regarding 'StdCost 200802011.xlsx'
                     Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 118 of 487 PageID #: 32039


                                                                                    Email chain from Alex Djengeurian to
PX-771                                             PIF 322775      PIF 322776       David Kung regarding Big Challenge
                                                                                    Email from Aziz Kishani to K.E. Hong,
PX-772                                             FSGV0076711     FSGV0076716      Kamil Madoo regarding Meeting With
                                                                                    Email from Hsu to Lee & Chao
PX-773                                             PIF6 0192508    PIF6 0192517     regarding Cyberpower and TOP256EN
                                                                                    Email from Chriss Lee to Doug Bailey
PX-774                                             PIF6 0260334    PIF6 0260336     regarding Qixing TOP250YN Elevation
                                                                                    Email from Ben Sutherland to Bob
PX-775                                             PIFIV0060372    PIFIV0060374     Feng regarding Meeting Minutes - TP-
PX-776                                             FSGV3561574     FSGV3561578      Letter to Taipei re SG Name Change
PX-777                                             FSGV3561579     FSGV3561584      Translation of Letter to Taipei
PX-778                                             FSGV3561585     FSGV3561608      SG Application for Change of
PX-779                                             FSGV3561609     FSGV3561633      Translation. of SG Application for
PX-780                                             FSGV3561959     FSGV3561971      PTO Fairchild Taiwain Name Change
PX-781                                                                              Assignment for U.S. Patent No.
PX-782                                                                              Assignment for U.S. Patent No.
PX-783                                                                              Assignment for U.S. Patent No.
PX-784     Weirich, Michael     12/11/2013      10 PI 0171021      PI 0171036       U.S. Patent No. 6,480,399
PX-784.1   Collins, Edward        1/7/2015       5                                  U.S. Patent No. 6,480,399
PX-785     Yang, Ta-Yung        12/12/2013       7 PIF6 0001565    PIF6 0001574     U.S. Patent No. 6,362,578
PX-786     Yang, Ta-Yung        12/12/2013      13                                  U.S. Patent No. 6,674,656
PX-787     Yang, Ta-Yung        12/12/2013      14                                  U.S. Patent No. 6,721,192
PX-788     Yang, Ta-Yung        12/13/2013      34                                  U.S. Patent No. 7,940,035
PX-789     Yang, Ta-Yung        12/13/2013      35                                  U.S. Patent No. 7,855,899
PX-790     Yang, Ta-Yung        12/13/2013      37                                  U.S. Patent No. 6,906,934
PX-790     Huang, WH            12/13/2013       5                                  U.S. Patent No. 6,906,934
PX-790     Yang, Ta-Yung        12/12/2013      17                                  U.S. Patent No. 6,906,934
PX-791     Yang, Ta-Yung        12/13/2013      45                                  U.S. Patent No. 6,661,679
PX-792     Yang, Ta-Yung        12/13/2013      47                                  U.S. Patent No. 7,834,605
                                                                                    “Off-Line PWM Switching Regulator IC
                                                                                    Handles 3W” by Frank Goodenough,
PX-793                                             FSGV0050555     FSGV0050558      Electronic Design, March 22, 1990 (pp.
         Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 119 of 487 PageID #: 32040


                                                                        Linear Technology Corporation, Data
PX-794                                 PIFIV0000352    PIFIV0000383     Sheet: LT1074/LT1076 Step-Down
PX-795                                 FSGV0050742     FSGV0050750      Unitrode Application Note U-128 (“U-
PX-796                                                                  U.S. Patent App. Pub. No.
PX-797                                 FSGV0050887     FSGV0050893      U.S. Patent No. 4,293,902
PX-798                                 FSGV0050804     FSGV0050807      U.S. Patent No. 4,598,351
PX-799                                 FSG01315360     FSG01315363      U.S. Patent No. 4,638,417
PX-800                                 FSG 02203731    FSG 02203736     U.S. Patent No. 4,672,518
PX-801                                 FSGV0050808     FSGV0050813      U.S. Patent No. 4,716,510
PX-802                                 FSGV0050820     FSGV0050846      U.S. Patent No. 4,823,070
PX-803                                 FSGV0050847     FSGV0050864      U.S. Patent No. 5,742,494
PX-804                                 FSGV0050894     FSGV0050901      U.S. Patent No. 5,841,642
PX-805                                 FSGV0050487     FSGV0050509      U.S. Patent No. 7,272,018
PX-806                                 FSGV0050510     FSGV0050524      U.S. Patent No. 7,272,025
PX-807                                                                  U.S. Patent No. 7,616,461
PX-808                                 FSGV0000163                      U.S. Patent No. 7,616,461 Prosecution
PX-809                                 FSGV3558477     FSGV3558625      Certified translation of Japanese
PX-810                                 FSGV3558626     FSGV3558796      Certified translations of Japanese
PX-811                                                                  U.S. Patent No. 5,523,665
PX-812                                                                  U.S. Patent No. 5,995,386
PX-813                                                                  U.S. Patent No. 6,424,125
PX-814                                                                  U.S. Patent No. 7,719,860
PX-815                                                                  U.S. Patent No. 7,957,162
PX-816                                                                  U.S. Patent No. 8,004,866
PX-817                                                                  U.S. Patent No. 8,643,222
                                                                        Maxim Integrated Products datasheet,
                                                                        “Multi-Output, Low-Noise Power-
PX-818                                 FSGV3504710     FSGV02504738     Supply Controllers for Notebook
PX-819                                                                  Revised Opening Expert Report of G.
PX-820                                                                  G. Wei Rebuttal Expert Report on
PX-821                                                                  Revised Opening Expert Report of R.
PX-822                                                                  E. Collins Rebuttal Expert Report
PX-823                                                                  Affirmative Expert Report of James E.
PX-824                                                                  J. Malackowski Rebuttal Report
                       Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 120 of 487 PageID #: 32041


PX-825     Baeurle, Stefan        10/30/2013       2   PIF6 0001037   PIF6 0001060    Datasheet for LinkSwitch-HP Family
PX-825.1   Espino, Marvin         10/31/2013      12   PIF6 0001037   PIF6 0001060    Datasheet for the LinkSwitch-HP
PX-825.2   Gaknoki, Gary          10/29/2013       4   PIF6 0001037   PIF6 0001060    Datasheet for the LinkSwitch-HP
PX-825.3   Weirich, Michael       12/11/2013      16   PIF6 0001037   PIF6 0001060    LinkSwîtch-HP Datasheet, August 2012
PX-826     Balakrishnan, Balu      12/4/2013      24                                  Datasheet for the TopSwitch-FX-
PX-827     Balakrishnan, Balu      12/4/2013      25                                  Datasheet for the TopSwitch-HX
PX-828     Collins, Edward          1/7/2015       8   PIF6 0001417   PIF6 0001436    LNK520 LinkSwitch Family Datasheet,
PX-828.1   Kelley, Arthur          1/12/2015      15   PIF6 0001417   PIF6 0001436    LNK520 LinkSwitch Family Datasheet,
PX-828.2   Weirich, Michael       12/11/2013      11   PIF6 0001417   PIF6 0001436    LNK520 LinkSwitch Family Datasheet,
PX-828.3   Yang, Ta-Yung          12/12/2013       5   PIF6 0001417   PIF6 0001436    LNK520 LinkSwitch Family Datasheet,
                                                                                      LNK403-414/413-420 LinkSwitch-PH
PX-829     Collins, Edward          1/7/2015      14 PIF6 0000915     PIF6 0000934    LED Driver IC Family Datasheet, May
                                                                                      LNK403-414/413-420 LinkSwitch-PH
PX-829.1   Hodge, Stuart            5/6/2014      29 PIF6 0000915     PIF6 0000934    LED Driver IC Family Datasheet, May
                                                                                      LNK403-414/413-420 LinkSwitch-PH
PX-829.2   Pastore, Tiziano        6/12/2014      26 PIF6 0000915     PIF6 0000934    LED Driver IC Family Datasheet, May
                                                                                      LNK403-414/413-420 LinkSwitch-PH
PX-829.3   St. Pierre, Roland      12/5/2013       4 PIF6 0000915     PIF6 0000934    LED Driver IC Family Datasheet, May
                                                                                      LNK403-414/413-420 LinkSwitch-PH
PX-829.4   Walker, Cliff           6/11/2014       6 PIF6 0000915     PIF6 0000934    LED Driver IC Family Datasheet, May
                                                                                      LNK403-414/413-420 LinkSwitch-PH
PX-829.5   Weirich, Michael       12/11/2013      17 PIF6 0000915     PIF6 0000934    LED Driver IC Family Datasheet, May
                                                                                      LNK603-606/613-616, LinkSwitch-II
PX-830     Collins, Edward          1/7/2015      17 PIF6 0001370     PIF6 0001387    Family Datasheet, January 2012
                                                                                      LNK603-606/613-616, LinkSwitch-II
PX-830.1   Gaknoki, Gary          10/29/2013      10 PIF6 0001370     PIF6 0001387    Family Datasheet, January 2012
                                                                                      LNK603-606/613-616, LinkSwitch-II
PX-830.2   Hodge, Stuart            5/6/2014      27 PIF6 0001370     PIF60001387     Family Datasheet, January 2012
                                                                                      LNK603-606/613-616, LinkSwitch-II
PX-830.3   Walker, Cliff           6/11/2014       4 PIF6 0001370     PIF6 0001387    Family Datasheet, January 2012
                                                                                      LNK603-606/613-616, LinkSwitch-II
PX-830.4   Weirich, Michael       12/11/2013      18 PIF6 0001370     PIF6 0001387    Family Datasheet, January 2012
PX-831     Collins, Edward          1/7/2015      18 FSGIV00214532    FSGIV0021454    LNK632DG, LinkSwitch-II Family
                      Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 121 of 487 PageID #: 32042


                                                                                     Datasheet for the LNK403-410,413-
PX-832     Espino, Marvin        10/31/2013      11 PIF6 000915      PIF6 000934     420, LinkSwitch-PH product family,
                                                                                     Datasheet for TOP252-262, the
PX-833     Espino, Marvin        10/31/2013      13                                  TOPSwitch-HX product family, June
                                                                                     Datasheet for the LINK454/456-
PX-834     Gaknoki, Gary         10/29/2013       6 PIF6 0001212     PIF6 0001231    458/460 LinkSwitch-PL Family,
                                                                                     LNK454/456-459/460 LinkSwitch-PL
PX-834.1   Hodge, Stuart           5/6/2014      30 PIF6 0001212     PIF6 0001231    Family Datasheet, October 2011
                                                                                     LNK454/456-458/460 LinkSwitch-PL
PX-834.2   Pastore, Tiziano       6/12/2014      25 PIF6 0001212     PIF6 0001231    Family Datasheet, October 2011
                                                                                     LNK454/456-458/460 LinkSwitch-PL
PX-834.3   Walker, Cliff          6/11/2014       7   PIF6 0001212   PIF6 0001231    Family Datasheet, October 2011
PX-835     Gaknoki, Gary         10/29/2013       7   PIF6 0001300   PIF6 0001369    LinkSwitch-PL Schematics
PX-836     Huang, WH             12/13/2013      10                                  FAN6755W and FAN755UW Datasheet
PX-837     Huang, WH             12/13/2013      12   FSGIV0212868   FSGIV0212972    FSB137HL Schematic
PX-838     Huang, WH             12/13/2013      16   FSGIV0212855   FSGIV0212867    FSB137HL Datasheet, May 2013
PX-839     Huang, WH             12/13/2013      18   FSGV0043139    FSGV0043152     SG6841 Datasheet, May 22, 2003
                                                                                     LNK403-410/413-420 LinkSwitch-PH
PX-840     Kelley, Arthur         1/12/2015      11 PIF6 0431454     PIF6 0431473    LED Driver IC Family Datasheet
                                                                                     LNK603-606/613-616 LinkSwitch-II
PX-841     Kelley, Arthur         1/12/2015      14 FSGIV00053509    FSGIV00053526   Family Datasheet, January 2010
                                                                                     Power Integrations LYT4211-
PX-842     Malackowski, James     1/20/2015       5                                  4218/4311-4318, LYTSwitch-4
PX-843     Park, YB               5/19/2014      14   FCS026915      FCS026960       Schematics with handwritten notes of
PX-844     Park, YB               5/19/2014      18   FCS0077092     FCS0077124      Schematics
PX-845     Park, YB               5/19/2014      19   FSGV0000722    FSGV0000762     Schematics
PX-846     Park, YB               5/19/2014      20   FSGV0000674    FSGV0000721     Schematics
                                                                                     LYT4221-4228/4321-4328 LYTSwitch-4
PX-847     Pastore, Tiziano       6/12/2014      22 PIF6 0114640     PIF6 0114699    High Power LED Driver IC Family
                                                                                     LYT4221-4228/4321-4328 LYTSwitch-4
PX-847.1   Pastore, Tiziano       6/12/2014      20 PIF6 0114640     PIF6 0114699    High Power LED Driver IC Family
                                                                                     LYT4211-4218/4311-4318 LYTSwitch-4
PX-848     Pastore, Tiziano       6/12/2014      24 PIF6 0876536     PIF6 0876555    High Power LED Driver IC Family
PX-849     St. Pierre, Roland     12/5/2013       5 PIF6 0000999     PIF6 0001036    LinkSwitch-PH Schematics
                   Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 122 of 487 PageID #: 32043


                                                                                   Power Integrations, Application Note
PX-850   Tu, A.                 6/5/2014      10   FSGV3522078     FSGV3522085     AN-48, CAPZero Family Datasheet,
PX-851   Tu, A.                 6/5/2014      11   FSGV3522086     FSGV3522093     CAPZero Family Datasheet, June 2010
PX-852   Ullal, Vijay          5/29/2014      16                                   FAN6756-mWSaver tm PWM
PX-853   Wei, Gu-Yeon          1/15/2015       6   FSGIV00212855   FSGIV00212867   FSB137HL Datasheet
PX-854   Weirich, Michael     12/11/2013       2   PIF 2030681     PIF 2036100     Fairchild, FSDH321, FSDL321
PX-855   Weirich, Michael     12/11/2013       5   FSGV3490708     FSGV3490708     Schematics
PX-856   Weirich, Michael     12/11/2013      15   FSGIV00209451   FSGIV00209468   LNK623-626 LinkSwitch-CV Family
                                                                                   Datasheet - FL7730MY - Single-State
                                                                                   Primary-Side-Regulation PWM
PX-857   Yang, Ta-Yung        12/12/2013       9 FSGV0028445       FSGV0028457     Controller or PFC and LED Dimmable
                                                                                   Datasheet - FAN302UL - PWM
PX-858   Yang, Ta-Yung        12/12/2013      20 FSGIV00076219     FSGIV00076237   Controller for Low Standby Power
PX-859   Yang, Ta-Yung        12/13/2013      46                                   SG6841 Datasheet
PX-860   Yang, Ta-Yung        12/13/2013      48                                   LNK562-564 Datasheet, October 2005
                                                                                   Cherry Semiconductor datasheet
PX-861                                             FSGV0050546     FSGV0050554     entitled “High Performance Dual
PX-862                                             FSGV0001831     FSGV0001844     FAN6300 Datasheet
PX-863                                             FSGV0010135     FSGV0010145     FAN6751MRMY datasheet
PX-864                                             FSGV0009707     FSGV0010122     FAN6751MRMY schematics
PX-865                                             FSGIV00035761   FSGIV00035773   LTA703S Datasheet
                                                                                   National Semiconductor Application
PX-866                                             FSGV0050538     FSGV0050545     Note AN-918 and Related Datasheets
                                                                                   National Semiconductor datasheet
PX-867                                             FCS0095453      FCS0095456      entitled “LM1577/LM2577 Series
                                                                                   Power Integrations datasheet entitled
                                                                                   “PWR-SMP3 PWM Power Supply IC
PX-868                                             FSGV0050645     FSGV0050654     120 VAC Input Isolated, Regulated DC
                                                                                   Power Integrations Datasheet entitled
                                                                                   “SMP211 PWM Power Supply IC 85-
PX-869                                             FSGV0050668     FSGV0050687     265 VAC Input Isolated, Regulated DC
                                                                                   SGS-Thomson Application Note AN-
PX-870                                             FSGV0050696     FSGV0050730     376 and related datasheets for
PX-871                                             FSGV0050780     FSGV0050786     Unitrode Datasheets UC3823
         Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 123 of 487 PageID #: 32044


PX-872                                 FSGV0050787     FSGV0050794      Unitrode Datasheets
PX-873                                 FSGV0050795     FSGV0050803      Unitrode Datasheets UC3828
PX-874                                 FSGV0001677     FSGV0001728      DAP024 Schematics
PX-875                                 FSG02205783     FSG02205834      DAP024 Schematics
PX-876                                 FSGV0001632     FSGV0001646      DAP02A Datasheet
PX-877                                 FSGV0001647     FSGV0001661      DAP02A Datasheet
PX-878                                 FSGV0001662     FSGV0001676      DAP02A Datasheet
PX-879                                 FSGV0046835     FSGV0461878      DAP02A Schematics
PX-880                                 FSGV0002658     FSGV0002670      FAN6300 Datasheet
PX-881                                 FSGV0002632     FSGV0002644      FAN6300 Datasheet
PX-882                                 FSGV0001867     FSGV0001951      FAN6300 Schematics
PX-883                                 FSGV0004505     FSGV0004519      FAN6300A Datasheet
PX-884                                 FSGV0002093     FSGV0002107      FAN6300A Datasheet
PX-885                                 FSGV0046879     FSGV0046953      FAN6300A Schematics
PX-886                                 FSGV0004544     FSGV0004618      FAN6300H Schematics
PX-887                                 FSGV0006419     FSGV0006430      FAN6747 Datasheet
PX-888                                 FSGV0006431     FSGV0006442      FAN6747 Datasheet
PX-889                                 FSGV0006445     FSGV0006456      FAN6747 Datasheet
PX-890                                 FSGV0006407     FSGV0006418      FAN6747 Datasheet
PX-891                                 FSGV0006457     FSGV0006471      FAN6747 Datasheet
PX-892                                 FSGV0005461     FSGV0006372      FAN6747 Schematics
PX-893                                 FSG002094790    FSG002094862     FAN6747 Schematics
PX-894                                 FSGIV00076238   FSGIV00076252    FAN6747WA Datasheet
PX-895                                 FSGV0044329     FSGV0045305      FAN6747WA Schematics
PX-896                                 FSGV0007498     FSGV0007512      FAN6747W Datasheet
PX-897                                 FSGV0006521     FSGV0007497      FAN6747W Schematics
PX-898                                 FSGV0046977     FSGV0046991      FAN6747WALMY Datasheet
PX-899                                 FSGV0008132     FSGV0008146      FAN6749 Datasheet
PX-900                                 FSGV0008162     FSGV0008176      FAN6749 Datasheet
PX-901                                 FSGV0009621     FSGV0009636      FAN6749 Datasheet
PX-902                                 FSGV0009691     FSGV0009706      FAN6749 Datasheet
PX-903                                 FSGIV00076253   FSGIV00076268    FAN6749 Datasheet
PX-904                                 FSGV0008216     FSGV0009620      FAN6749 Schematics
PX-905                                 FSGV0010123     FSGV0010132      FAN6751 Datasheet
                       Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 124 of 487 PageID #: 32045


PX-906                                               FSGV0045393     FSGV0045401      FAN6751 Datasheet
PX-907                                               FSG00441017     FSG00441027      FAN6751 Datasheet
PX-908                                               FSGV0010146     FSGV0010157      FAN6751MR Datasheet
PX-909                                               FSGV0010171     FSGV0010183      FAN6751MR Datasheet
PX-910                                               FSGIV003571     FSGIV003619      FAN6751MR Schematics
PX-911                                               FSGV0010471     FSGV0010483      FAN6752 Datasheet
PX-912                                               FSGV0010533     FSGV0010548      FAN6752 Datasheet
PX-913                                               FSGV0010485     FSGV0010499      FAN6752 Datasheet
PX-914                                               FSGV0010350     FSGV0010365      FAN6752 Datasheet
PX-915                                               FSGV0010409     FSGV0010470      FAN6752 Schematics
PX-916                                               FSGV0010549     FSGV0010560      FAN6753 Datasheet
PX-917                                               FSGV0010561     FSGV0010572      FAN6753 Datasheet
PX-918                                               FSGV0010573     FSGV0010584      FAN6753 Datasheet
PX-919                                               FSGV0047088     FSGV0047136      FAN6753 Schematics
PX-920                                               FSGV0010668     FSGV0010681      FAN6754 Datasheet
PX-921                                               FSGV0010734     FSGV0010747      FAN6754 Datasheet
PX-921.1   Huang, WH              12/13/2013      19 FSGV0010734     FSGV0010747      FAN6754 Datasheet
PX-922                                               FSGV0010717     FSGV0010733      FAN6754 Datasheet
PX-923                                               FSGV0010596     FSGV0010667      FAN6754 Schematics
PX-924                                               FSGIV00076269   FSGIV00076282    FAN6754A Datasheet
PX-925                                               FSGV0010787     FSGV0010800      FAN6754A Datasheet
PX-926                                               FSGV0010801     FSGV0010814      FAN6754A Datasheet
PX-927                                               FSGV0010854     FSGV0010867      FAN6754A Datasheet
PX-928                                               FSGV0010772     FSGV0010786      FAN6754A Datasheet
PX-929                                               FSGV0010838     FSGV0010853      FAN6754A Datasheet
PX-930                                               FSGV0047137     FSGV0048048      FAN6754A Schematics
PX-931                                               FSGV0011815     FSGV0011828      FAN6754B Datasheet
PX-932                                               FSGV0010877     FSGV0010888      FAN6754B Datasheet
PX-933                                               FSGV0010889     FSGV0010902      FAN6754B Datasheet
PX-934                                               FSGV0010903     FSGV0011814      FAN6754B Schematics
PX-934.1   Huang, WH              12/13/2013      20 FSGV0010903     FSGV0011806      FAN6754B Schematics
PX-934.2   Huang, WH              12/13/2013      21 FSGV0010903     FSGV0011814      FAN6754B Schematics
PX-935                                               FSGV0011992     FSGV0012006      FAN6754WA Datasheet
PX-936                                               FSGV0012022     FSGV0012035      FAN6754WA Datasheet
                     Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 125 of 487 PageID #: 32046


PX-937                                               FSGV0012007     FSGV0012021     FAN6754WA Datasheet
PX-938                                               FSG02206614     FSG02206627     FAN6754WA Datasheet
PX-939                                               FSGV0012036     FSGV0013012     FAN6754WA Schematics
PX-940                                               FSGV0014242     FSGV0014257     FAN6755 Datasheet
PX-941                                               FSGV0014284     FSGV0014299     FAN6755 Datasheet
PX-942                                               FSGV0014300     FSGV0014315     FAN6755 Datasheet
PX-943                                               FSGV0014353     FSGV0014368     FAN6755 Datasheet
PX-944                                               FSGV0013535     FSGV0014215     FAN6755 Schematics
PX-945                                               FSGIV150968     FSGIV151648     FAN6755 Schematics
PX-946                                               FSGV0015198     FSGV0015214     FAN6755UW Datasheet
PX-947                                               FSGV0015215     FSGV0015231     FAN6755UW Datasheet
PX-948                                               FSGV0014387     FSGV0015197     FAN6755UW Schematics
PX-949                                               FSGIV00151649   FSGIV00152459   FAN6755W Schematics
PX-950                                               FSGV0015246     FSGV0015256     FAN6756 Datasheet
PX-950.1   Yang, Ta-Yung        12/13/2013      33   FSGV0015246     FSGV0015256     FAN6756 Datasheet
PX-951                                               FSGV0015257     FSGV0015272     FAN6756 Datasheet
PX-952                                               FSGV0017031     FSGV0017047     FAN6756 Datasheet
PX-952.1   Huang, WH            12/13/2013       9   FSGV0017031     FSGV0017047     FAN6756 Datasheet
PX-952.2   Yang, Ta-Yung        12/12/2013      16   FSGV0017031     FSGV0017047     FAN6756 Datasheet
PX-953                                               FSGV0016780     FSGV0016797     FAN6756 Datasheet
PX-953.1   Wei, Gu-Yeon          1/15/2015       4   FSGV0016780     FSGV0016797     FAN6756 Datasheet, Rev. 1.0.4
PX-954                                               FSGV0016798     FSGV0016816     FAN6756 Datasheet
PX-955                                               FSGV0015273     FSGV0016678     FAN6756 Schematics
PX-955.1   Huang, WH            12/13/2013       7   FSGV0015273     FSGV0016675     FAN6756 Schematics
PX-955.2   Huang, WH            12/13/2013       8   FSGV0015273     FSGV0016678     FAN6756 Schematics
PX-955.3   Wei, Gu-Yeon          1/15/2015      21   FSGV0015273     FSGV0016671     FAN6756 Schematics
PX-956                                               FSGV0017507     FSGV0017516     FAN6861 Datasheet
PX-957                                               FSGV0017048     FSGV0017506     FAN6861 Schematics
PX-958                                               FSGV0017521     FSGV0017535     FAN6862 Datasheet
PX-959                                               FSGV0017558     FSGV0017573     FAN6862 Datasheet
PX-960                                               FSGV0017615     FSGV0017630     FAN6862 Datasheet
PX-961                                               FSGV0017653     FSGV0017669     FAN6862 Datasheet
PX-962                                               FSGV0017595     FSGV0017614     FAN6862 Datasheet
PX-963                                               FSGV0018936     FSGV0019394     FAN6862 Schematics
         Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 126 of 487 PageID #: 32047


PX-964                                 FSGV0018743     FSGV0018757      FAN6862H Datasheet
PX-965                                 FSGV0018774     FSGV0018788      FAN6862H Datasheet
PX-966                                 FSGV0018758     FSGV0018773      FAN6862H Datasheet
PX-967                                 FSGV0048050     FSGV0048101      FAN6862H Schematics
PX-968                                 FSGV00018936    FSGV00019394     FAN6862/HR Schematics
PX-969                                 FSGV0019395     FSGV0019410      FAN6862/L Datasheet
PX-970                                 FSGIV00002709   FSGIV00003167    FAN6862/L Schematics
PX-971                                 FSGIV00003168   FSGIV00003183    FAN6862/R Datasheet
PX-972                                 FSGV0017670     FSGV0017685      FAN6862/R Datasheet
PX-973                                 FSGIV00064052   FSGIV00064067    FAN6863 Datasheet
PX-974                                 FSGIV00064068   FSGIV00064136    FAN6863 Schematics
PX-975                                 FSG02206909     FSG02206977      FAN6863 Schematics
PX-976                                 FSGV0019411     FSGV0019426      FAN6863W Datasheet
PX-977                                 FSGV0019427     FSGV0019442      FAN6863W Datasheet
PX-978                                 FSGV0019442     FSGV0019458      FAN6863W Datasheet
PX-979                                 FSGV0019686     FSGV0019701      FAN6863W Datasheet
PX-980                                 FSGV0019476     FSGV0019545      FAN6863W Schematics
PX-981                                 FSGV0019718     FSGV0019741      FAN6920MR Datasheet
PX-982                                 FSGV0019742     FSGV0019881      FAN6920MR Schematics
PX-983                                 FSGV0023730     FSGV0023744      FAN6921 Datasheet
PX-984                                 FSGV0022593     FSGV0022616      FAN6921 Datasheet
PX-985                                 FSGV0021593     FSGV0021731      FAN6921 Schematics
PX-986                                 FSGV0021827     FSGV0021840      FAN6921AMR Datasheet
PX-987                                 FSGV0021801     FSGV0021824      FAN6921AMR Datasheet
PX-988                                 FSGV0021980     FSGV0022003      FAN6921AMR Datasheet
PX-989                                 FSGV0021841     FSGV0021979      FAN6921AMR Schematics
PX-990                                 FSGV0022248     FSGV0022268      FAN6921ML Datasheet
PX-991                                 FSGV0022193     FSGV0022215      FAN6921ML Datasheet
PX-992                                 FSGV0022004     FSGV0022027      FAN6921ML Datasheet
PX-993                                 FSGV0022028     FSGV0022051      FAN6921ML Datasheet
PX-994                                 FSGV0022052     FSGV0022192      FAN6921ML Schematics
PX-995                                 FSGV0021732     FSGV0021755      FAN6921MR Datasheet
PX-996                                 FSGV0023189     FSGV0023212      FAN6921MR Datasheet
PX-997                                 FSGV0023213     FSGV0023351      FAN6921MR Schematics
                       Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 127 of 487 PageID #: 32048


PX-998                                               FSGV0046574     FSGV0046586      FL6300A Datasheet
PX-998.1   Huang, WH               6/19/2014      23 FSGV0046574     FSGV0046586      FL6300A Datasheet
PX-998.2   Park, YB                5/19/2014      10 FSGV0046574     FSGV0046586      FL6300A Datasheet
PX-998.3   Wei, Gu-Yeon            1/15/2015      22 FSGV0046574     FSGV0046586      FL6300A Datasheet
PX-999                                               FSGV0046587     FSGV0046661      FL6300A Schematics
PX-999.1   Huang, WH               6/19/2014      24 FSGV0046587     FSGV0046661      FL6300A Schematics
PX-999.2   Park, YB                5/19/2014      11 FSGV0046587     FSGV0046661      FL6300A Schematics
PX-1000                                              FSGV0028524     FSGV0028541      FSB117H Datasheet
PX-1001                                              FSGV0028542     FSGV0028559      FSB117H Datasheet
PX-1002                                              FSGIV00153428   FSGIV00155231    FSB117H Schematics
PX-1003                                              FSG02207005     FSG02208806      FSB127H Schematics
PX-1004                                              FSG02208367     FSG022083168     FSB127H Schematics
PX-1005                                              FSGV0001237     FSGV0001287      FSB137H Schematics
PX-1006                                              FSGIV00212868   FSGIV00212972    FSB137HL Schematics
PX-1007                                              FSGIV00155232   FSGIV00157035    FSB147H Schematics
PX-1008                                              FSGV0038973     FSGV0038988      FSBH0170 Datasheet
PX-1009                                              FSG00018987     FSG00019408      FSBH0170 Schematics
PX-1010                                              FSGV00389889    FSGV00389039     FSBH0170 Schematics
PX-1011                                              FSGV0039387     FSGV0039402      FSBH0170_F116 Datasheet
PX-1012                                              FSGV0039195     FSGV0039208      FSBH0170_F116 Datasheet
PX-1013                                              FSGIV00157036   FSGIV00157091    FSBH0170_F116 Schematics
PX-1014                                              FSGV0039139     FSGV0039194      FSBH0170A Schematics
PX-1015                                              FSGV0048628     FSGV0048686      FSBH0170W Schematics
PX-1016                                              FSG00019409     FSG00019830      FSBH0270 Schematics
PX-1017                                              FSGV0039403     FSGV0039453      FSBH0270 Schematics
PX-1018                                              FSGV0039481     FSGV0039536      FSBH0270A Schematics
PX-1019                                              FSGV0048715     FSGV0048773      FSBH0270W Schematics
PX-1020                                              FSGV0039573     FSGV0039623      FSBH0370 Schematics
PX-1021                                              FSG00003989     FSG00004410      FSBH0F70 Schematics
PX-1022                                              FSGV0039860     FSGV0039910      FSBH0F70A Schematics
PX-1023                                              FSGIV00157092   FSGIV00157147    FSBH0F70A_F116 Schematics
PX-1024                                              FSGV0039911     FSGV0039966      FSBH0F70A_F116 Schematics
PX-1025                                              FSGV0048774     FSGV0048832      FSBH0F70WA Schematics
PX-1026                                              FSGV0000672     FSGV0000721      FSFM0260N Schematics
                       Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 128 of 487 PageID #: 32049


PX-1027                                                FSGIV00047197   FSGIV00047208   FSFM0300N Datasheet
PX-1028                                                FSGV0041526     FSGV0041542     FSQ0170RNA Datasheet
PX-1028.1   Park, YB               5/19/2014      17   FSGV0041526     FSGV0041542     FSQ0170RNA Datasheet
PX-1029                                                FSGV0001431     FSGV0001460     FSQ0170RNA Schematics
PX-1029.1   Park, YB               5/19/2014      15   FSGV0001431     FSGV0001460     FSQ0170RNA Schematics
PX-1030                                                FSGV0041543     FSGV0041560     FSQ0370RLA Datasheet
PX-1031                                                FSGV0001405     FSGV0001430     FSQ0370RLA Schematics
PX-1032                                                FSGV0041652     FSGV0041663     FSQ100 Datasheet
PX-1032.1   Park, YB               5/19/2014      12   FSGV0041652     FSGV0041663     FSQ100 Datasheet
PX-1033                                                FSGV0001493     FSGV0001516     FSQ100 Schematics
PX-1033.1   Park, YB               5/19/2014      13   FSGV0001493     FSGV0001516     FSQ100 Schematics
PX-1034                                                FSGV0041664     FSGV0041675     FSQ110 Datasheet
PX-1035                                                FSGV0001517     FSGV0001545     FSQ110 Schematics
PX-1035.1   Park, YB               5/19/2014      21   FSGV0001517     FSGV0001545     FSQ110 Schematics
PX-1036                                                FSGV0041676     FSGV0041688     FSQ211 Datasheet
PX-1037                                                FSGV0041738     FSGV0041752     FSQ510 Datasheet
PX-1038                                                FSGV0001546     FSGV0001576     FSQ510 Schematics
PX-1038.1   Park, YB               5/19/2014      16   FSGV0001546     FSGV0001576     FSQ510 Schematics
PX-1039                                                FSGV0041820     FSGV0041832     LTA805 Datasheet
PX-1040                                                FSG02210106     FSG02210154     LTA805 Schematics
PX-1041                                                FSG02211468     FSG02211516     LTA805 Schematics
PX-1042                                                FSG0041846      FSG0041858      LTA809FA Datasheet
PX-1043                                                FSG02211277     FSG02211290     LTA809FA Datasheet
PX-1044                                                FSGV001577      FSGV001631      LTA809FA Schematics
PX-1045                                                FSG002211291    FSG002211303    LTA810FA Datasheet
PX-1046                                                FSGV0041859     FSGV0041871     LTA811FA Datasheet
PX-1047                                                FSGV0041900     FSGV0041914     PO268 Datasheet
PX-1048                                                FSGV0041884     FSGV0041899     PO268 Datasheet
PX-1049                                                FSGV004295      FSGV004610      PO268 Datasheet
PX-1050                                                FSGV0041915     FSGV0419594     PO268 Schematics
PX-1051                                                FSGV0042648     FSGV0042660     PO368 Datasheet
PX-1052                                                FSGV0042661     FSGV0042709     PO368 Schematics
PX-1053                                                FSGV0042758     FSGV0042804     SG6742A Schematics
PX-1054                                                FSGIV00057031   FSGIV00057041   SG6742/HL Datasheet
                   Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 129 of 487 PageID #: 32050


PX-1055                                          FSGV0042902      FSGV0042950      SG6742/HL Schematics
PX-1056                                          FSGV0042875      FSGV0042888      SG6742/HR Datasheet
PX-1057                                          FSGV0042890      FSGV0042901      SG6742ML Datasheet
PX-1058                                          FSGV0042805      FSGV0042853      SG6742ML Schematics
PX-1059                                          FSG00437315      FSG00437325      SG6742/MR Datasheet
PX-1060                                          FSGV0042974      FSGV0042988      SG6840 Datasheet
PX-1061                                          FSGV0043030      FSGV0043044      SG6840 Datasheet
PX-1062                                          FSGV0042989      FSGV0043029      SG6840 Schematics
PX-1063                                          FSGV0043116      FSGV0043129      SG6841 Datasheet
PX-1063.1 Wei, Gu-Yeon         1/15/2015      18 FSGV0043116      FSGV0043129      SG6841 Datasheet
PX-1064                                          SG0202583        SG0202611        SG6841 Datasheet
PX-1065                                          FSGIV0000053     FSGIV0000093     SG6841 Schematics
PX-1065.1 Wei, Gu-Yeon         1/15/2015      19 FSGIV00000053    FSGIV00000093    SG6841 Schematics
PX-1066                                          FSGIV00147179    FSGIV00147219    SG6841 Schematics
PX-1067                                          FSGV0043153      FSGV0043193      SG6841 Schematics
PX-1067.1 Huang, WH           12/13/2013      17 FSGV0043153      FSGV0043193      SG6841 Schematics
PX-1068                                          FSGV0043266      FSGV0043278      SG6841x3 Datasheet
PX-1069                                          FSGV0043279      FSGV0043291      SG6841x3 Datasheet
PX-1070                                          FSGIV00003633    FSGIV00003678    SG6841x3 Schematics
PX-1071                                          FSGV0043394      FSGV0043407      SG6842 Datasheet
PX-1072                                          FSGV0043966      FSGV0043980      SG6842 Datasheet
PX-1073                                          FSGV0044003      FSGV0044047      SG6842 Schematics
PX-1074                                          FSGV0044117      FSGV0044128      SG6842J Datasheet
PX-1075                                          FSGV0044212      FSGV0044223      SG6842J Datasheet
PX-1076                                          FSGV0044050      FSGV0044062      SG6842J Datasheet
PX-1077                                          FSGV0044167      FSGV0044211      SG6842J Schematics
PX-1078                                          FSGV0044224      FSGV0044235      SG6843 Datasheet
PX-1079                                          FSGV0044257      FSGV0044301      SG6843 Schematics
PX-1080                                          FSGV00043095     FSGV00043115     Demo Board Manual SG6841
                                                 FSGIV00011010;   FSGIV00011023;
                                                 FSGIV00011827;   FSGIV00011843;
                                                 FSGIV00011844;   FSGIV00011859;
                                                 FSGIV00011860;   FSGIV00011873;
PX-1081                                          FSGIV00011874;   FSGIV00011887;   FAN102 Datasheets
                    Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 130 of 487 PageID #: 32051


PX-1082                                           FSGIV00011888   FSGIV00011903    FAN103 Datasheet
PX-1082.1 Yang, Ta-Yung        12/12/2013       3 FSGIV00011888   FSGIV00011903    FAN103 Datasheet
PX-1083                                           FSGIV00011904   FSGIV00012869    FAN103 Schematic
PX-1084                                           FSGIV00147220   FSGIV00148186    FAN104 Schematic
PX-1085                                           FSGIV00014586   FSGIV00014602    FAN104 Datasheet
PX-1086                                           FSGIV00015944   FSGIV00017233    FAN302HL-UL Datasheet
PX-1087                                           FSGIV00017234   FSGIV00017253    FAN302HL-UL Schematic
PX-1088                                           FSGV0363447                      FL103 Datasheet
PX-1089                                           FSGIV00152460   FSGIV00153427    FL103 Schematics
PX-1090                                           FSGV0028458     FSGV0028470      FL7732 Datasheet
PX-1091                                           FSGIV00018971   FSGIV00020653    FL7732 Schematics
PX-1092                                           FSGV3558301     FSGV3558314      FL7733 Datasheet
PX-1093                                           FSGV3558358     FSGV3558371      FLS3217/FLS3247 Datasheet
PX-1094                                           FSG00084086     FSG00084102      FSEZ1016 Datasheet
PX-1095                                           FSGIV00020654   FSGIV00020666    FSEZ1016A Datasheet
PX-1096                                           FSG02208874     FSG02209678      FSEZ1016A Schematic
                                                  FSGIV00020668   FSGIV00020681
PX-1097                                                                            FSEZ1216 Datasheet

PX-1098                                           FSGIV00020682   FSGIV00020695    FSEZ1216 Datasheet
PX-1099                                           FSGIV00020696   FSGIV00021498    FSEZ1216 Schematic
                                                  FSGIV00021515   FSGIV00021529
PX-1100                                                                            FSEZ1216B Datasheet

                                                  FSGIV00021530   FSGIV00021544
PX-1101                                                                            FSEZ1216B Datasheet

PX-1102                                           FSGIV00022348   FSGIV00022362    FSEZ1216B Datasheet
PX-1103                                           FSGIV00021545   FSGIV00022347    FSEZ1216B Schematic
PX-1104                                           FSG00069983     FSG00069993      FSEZ1307 Datasheet
PX-1105                                           FSGIV00023347   FSGIV00023357    FSEZ1307/S Datasheet
PX-1106                                           FSGIV00064320   FSGIV00065287    FSEZ1307/S Schematic
PX-1107                                           FSG00070552     FSG00070560      FSEZ1317 Datasheet
PX-1108                                           FSGV3558437     FSGV3558452      FSEZ1317A Datasheet
          Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 131 of 487 PageID #: 32052


PX-1109                                 FSGIV00157148   FSGIV00158115    FSEZ1317A Schematic
PX-1110                                 FSGIV00026671   FSGIV00026686    FSEZ1317WA Datasheet
                                        FSGIV00024378   FSGIV00024391
PX-1111                                                                  SGP100 Datasheet
PX-1112                                 FSGIV00024392   FSGIV00024416    SGP100 Datasheet
PX-1113                                 FSGIV00024417   FSGIV00024428    SGP101 Datasheet
PX-1114                                 FSG00113652     FSG00113663      FSEZ1116 Datasheet
PX-1115                                 FSG00065687     FSG00065792      FSEZ1116 Schematic
                                        FSGIV00053509   FSGIV00053526
PX-1116                                                                  LinkSwitch-II Datasheet (LNK603-606)
PX-1117                                 FSG01324336     FSG01324345      LinkSwitch-II Datasheet (LNK632DG)
PX-1118                                 PIF 203507      PIF 203539       LinkSwitch-II Schematic
PX-1119                                 PIF6 0006536    PIF6 0006553     LNK-PH Application Note-49
PX-1120                                 PIF6 0001232    PIF6 0001299     LNK-PL OTS Report
PX-1121                                 FSG01322653     FSG01322692      LinkSwitch-II RDR-157
PX-1122                                 FSG01322693     FSG01322732      LinkSwitch-II RDR-158
PX-1123                                 FSG01449941     FSG01449980      LinkSwitch-II RDR-159
PX-1124                                 PIF6 0585023    PIF6 0585062     LNK-PH RDR-257
PX-1125                                 PIF6 0574072    PIF6 0574121     LNK-PH RDR-290
PX-1126                                 FSGV5660468     FSGV5660545      LTY4 RDR-347
PX-1127                                 FSGV3558837     FSGV3558875      LNK-II DER207
PX-1128                                 FSGV3558876     FSGV3558809      LNK-II DER261
PX-1129                                 FSGV3558910     FSGV3558946      LNK-II DER265
PX-1130                                 FSGV3558947     FSGV3558987      LNK-II DER267
PX-1131                                 FSGV3558988     FSGV3559026      LNK-II DER279
PX-1132                                 FSGV3559027     FSGV3559058      LNK-II DER351
PX-1133                                 FSGV3559059     FSGV3559060      LNK-II DI157
PX-1134                                 FSGV3559061     FSGV3559062      LNK-II DI158
PX-1135                                 FSGV3559063     FSGV3559064      LNK-II DI159
PX-1136                                 FSGV3559065     FSGV3559066      LNK-II DI206
PX-1137                                 FSGV3559067     FSGV3559106      LNK-II RDR157
PX-1138                                 FSGV3559147     FSGV3559186      LNK-II RDR159
PX-1139                                 FSGV3559187     FSGV3559221      LNK-PH DER256
PX-1140                                 FSGV3559222     FSGV3559269      LNK-PH DER263
          Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 132 of 487 PageID #: 32053


PX-1141                                 FSGV3559270     FSGV3559306      LNK-PH DER273
PX-1142                                 FSGV3559307     FSGV3559342      LNK-PH DER284
PX-1143                                 FSGV3559343     FSGV3559380      LNK-PH DER286
PX-1144                                 FSGV3559381     FSGV3559416      LNK-PH DER288
PX-1145                                 FSGV3559417     FSGV3559469      LNK-PH DER298
PX-1146                                 FSGV3559470     FSGV3559509      LNK-PH RDR257
PX-1147                                 FSGV3559560     FSGV3559601      LYT4 DER338
PX-1148                                 FSGV3559602     FSGV3559657      LYT4 DER350
PX-1149                                 FSGV3559658     FSGV3559731      LYT4 DER353
PX-1150                                 FSGV3559732     FSGV3559781      LYT4 DER357
PX-1151                                 FSGV3559782     FSGV3559825      LYT4 DER359
PX-1152                                 FSGV3559826     FSGV3559869      LYT4 DER360
PX-1153                                 FSGV3559870     FSGV3559923      LYT4 DER364
PX-1154                                 FSGV3559924     FSGV3559970      LYT4 DER365
PX-1155                                 FSGV3559971     FSGV3560031      LYT4 DER366
PX-1156                                 FSGV3560032     FSGV3560072      LYT4 DER370
PX-1157                                 FSGV3560073     FSGV3560122      LYT4 DER395
PX-1158                                 FSGV3560123     FSGV3560184      LYT4 DER396
PX-1159                                 FSGV3560185     FSGV3560278      LYT4 DER404
PX-1160                                 FSGV3560279     FSGV3560323      LYT4 DER405
PX-1161                                 FSGV3560324     FSGV3560368      LYT4 DER407
PX-1162                                 FSGV3560369     FSGV3560417      LYT4 DER409
PX-1163                                 FSGV3560418     FSGV3560467      LYT4 DER412
PX-1164                                 PIF 1429611     PIF 1429654      LinkSwitch-II OTS
PX-1165                                 PIF 326931      PIF 326966       LinkSwitch-LP2 OTS
PX-1166                                 PIF 331219      PIF 331234       LNK-TN-HF OTS
PX-1167                                 PIF 333829      PIF 333835       OTS and NPBA Low-side LinkSwitch
PX-1168                                 PIF6 0019898    PIF6 0019944     LinkSwitch-II OTS Revision H
PX-1169                                 FSG01322553     FSG01322588      Engineering Prototype Report for EP-
PX-1170                                 FCS0008033      FCS0008072       Engineering Prototype Report for EP-
PX-1171                                 FSGIV00008529   FSGIV00009628    AS1000 Schematic
PX-1172                                 FSGIV00009629   FSGIV00009641    AS1000 Datasheet
PX-1173                                 FSGIV00009642   FSGIV00010929    AS1003 Schematic
PX-1174                                 FSGIV00010930   FSGIV00010942    AS1003 Datasheet
          Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 133 of 487 PageID #: 32054


PX-1175                                 FSGIV00010943   FSGIV00010952    AS1017 Datasheet
PX-1176                                 FSGIV00060102   FSGIV00060117    AS1207 Datasheet
PX-1177                                 FSGIV00022904   FSGIV00023869    AS1217 Schematics
PX-1178                                 FSG01168033     FSG01168166      FAN100 Schematic
                                        FSGIV00010969   FSGIV00010982
PX-1179                                                                  FAN100 Datasheet
PX-1180                                 FSGIV00010997   FSGIV00011009    FAN100 Datasheet
PX-1181                                 FSGIV00010953   FSGIV00010968    AS1207 Datasheet
PX-1182                                 FSGIV00010983   FSGIV00010996    FAN100 Datasheet
PX-1183                                 FSGIV00011827   FSGIV00011843    FAN102 Datasheet
PX-1184                                 FSGIV00023331   FSGIV00023346    FSEZ1307 Datasheet
PX-1185                                 FSGIV00054448   FSGIV00054483    TOP232-234, TopSwitch-FX Family
PX-1186                                 FSGIV00059999   FSGIV00060011    AS1000 Datasheet
PX-1187                                 FSGIV00062077   FSGIV00062092    FAN103 Datasheet
PX-1188                                 FSGIV00063836   FSGIV00063846    FAN104 Datasheet
PX-1189                                 FSGIV00065365   FSGIV00065381    FSEZ1317 Datasheet
PX-1190                                 FSGIV00076339   FSGIV00076351    FL7730 Datasheet
PX-1191                                 FSGIV00076352   FSGIV00076364    FL7732 Datasheet
PX-1192                                 FSGIV00209470   FSGIV00209493    TNY274-280, TinySwitch-III Family
PX-1193                                 FSGV3552457     FSGV3552470      FL7733 Datasheet
PX-1194                                 FSGV3558122     FSGV3558137      FAN103W Datasheet
PX-1195                                 PIB 137278      PIB 137301       TNY375-380 TinySwitch-PK Family
PX-1196                                 PIF 2061816     PIF 2061839      PKS603-607 PeakSwitch Family
PX-1197                                 PIF 342301      PIF 342348       TOP252-262, TopSwitch-HX Family
PX-1198                                 PIF 876292      PIF 876315       TNY263-268 TinySwitch-II Family
PX-1199                                 PIF6 0198731    PIF6 0198738     CAPZero Family Datasheet
PX-1200                                 PIFIV0025975    PIFIV0025990     LYT4211-4218/4311-43418 LYTSwitch
PX-1201                                 PIFIV0313838    PIFIV0313877     TOP264-271 TOPSwitch-JX Family
PX-1202                                                                  LCS704-729EG HiperPFS Datasheet
PX-1203                                 FSGIV00141117   FSGIV00141140    PLC810PG HiperPLC Datasheet
PX-1204                                 PIF6 0172531    PIF6 0172566     TFS757-764HG HiperTFS Datasheet
PX-1205                                                                  LNK500 Datasheet
PX-1206                                                                  LNK501 Datasheet
PX-1207                                                                  LNK520 Datasheet
          Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 134 of 487 PageID #: 32055


PX-1208                                                                  LNK353/354 LinkSwitch-HF Datasheet
PX-1209                                                                  LNK562-564 LinkSwitch-LP Datasheet
PX-1210                                 PIF6 0567108    PIF6 0567108     LNK584-586 LinkZero-AX Datasheet
PX-1211                                 PIF6 0590601    PIF6 0590616     LNK574 LinkZero-LP Datasheet
PX-1212                                                                  QH03TZ600, QH03BZ600 Q-Speed H-
PX-1213                                                                  LQA03TC600 Qspeed Q-Series
PX-1214                                                                  LQA05TC600 Qspeed Q-Series
PX-1215                                                                  LQA06T300 Qspeed Q-Series
PX-1216                                                                  LQA08TC600 Qspeed Q-Series
PX-1217                                                                  LQA10T300 Qspeed Q-Series
PX-1218                                                                  LQA12T300C Qspeed Q-Series
PX-1219                                                                  LQA16T300 Qspeed Q-Series
PX-1220                                                                  LQA20T300C, LQA20B300C Qspeed Q-
PX-1221                                                                  LQA30A300C Qspeed Q-Series
                                                                         LQA30T300 Qspeed Q-Series
PX-1222                                                                  Datasheet LQA32T300C Series
                                                                         LXA08T600, LXA08B600, LXA08FP600
PX-1223                                                                  Q-speed X-Series Datasheet
                                                                         LXA08T600, LXA08B600, LXA08FP600
PX-1224                                                                  Q-speed X-Series Datasheet
PX-1225                                                                  LXA08T600C Q-speed X-Series
PX-1226                                                                  LXA10T600, LXA10FP600 Q-speed X-
PX-1227                                                                  LXA12T600C Q-speed X-Series
PX-1228                                                                  LXA15T600 Q-speed X-Series
PX-1229                                                                  LXA16T600C Q-speed X-Series
PX-1230                                                                  LXA20T600 Q-speed X-Series
PX-1231                                 PIF6 0147859    PIF6 0147842     SEN012-013 SENZero Datasheet
PX-1232                                 PIF6 0804240    PIF6 0804260     TNY253/254/255 TinySwitch
PX-1233                                                                  TNY253/254 TinySwitch Datasheet
PX-1234                                 PIF6 0260606    PIF6 0260627     TNY174-180 TinySwitch-LT Datasheet
PX-1235                                 PI 0014832      PI 0014851       TNY256 TinySwitch Plus Datasheet
PX-1236                                 PIF6 0196187    PIF6 0196210     TNY284-290 TinySwitch-4 Datasheet
PX-1237                                 PIF6 0321816    PIF6 0321833     TOP100-4 TOPSwitch Datasheet
PX-1238                                 PIB 002887      PIB 002902       TOP209/210 TOPSwitch Datasheet
          Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 135 of 487 PageID #: 32056


PX-1239                                 PIF6 0454157    PIF6 0454172     TOP200-4/14 TOPSwitch Datasheet
PX-1240                                                                  TOP412/414 TOPSwitch Datasheet
PX-1241                                 PI 0051708      PI 0051759       TOP242-250 TOPSwitch-GX Datasheet
PX-1242                                 PIF6 0267356    PIF6 0267375     TOP221-227 TOPSwitch-II Datasheet
PX-1243                                 PIF6 0825320    PIF6 0825325     CHY100 Datasheet
PX-1244                                 PIFIV0326472    PIFIC00326501    LCS700-708 HiperLCS Datasheet
PX-1245                                 PIF6 0510235    PIF6 0510254     LNK302/304-306 LinkSwitch-TN
PX-1246                                 PIF6 0505161    PIF6 0505172     LNK362-364 LinkSwitch-XT Datasheet
PX-1247                                 PIF6 0567155    PIF6 0567170     LNK584-586 LinkZero-AX Datasheet
PX-1248                                                                  LNK64x7-64x8 LinkSwitch-3 Datasheet
PX-1249                                                                  LQA12T300C, LQA12B300C Qspeed
PX-1250                                 PIF6 0779663    PIF6 0779680     LYT0002/0004-0006 LYTSwitch-0
PX-1251                                 PIF6 0427784    PIF6 0427795     LYT2001-2005 LYTSwitch-2 Datasheet
PX-1252                                 PIF6 0431474    PIF6 0431493     LYT4211-4218/4311-4318 LYTSwitch-4
PX-1253                                 PIFIV0294721    PIFIV0294740     PFS7323-7329 HiperPFS-2 Datasheet
PX-1254                                                                  QH03TZ600 Qspeed-H Datasheet
PX-1255                                 PIF6 0063259    PIF6 0063300     TFS7701-7708 HiperTFS-2 Datasheet
PX-1256                                 FSG00034544     FSG00034555      SG6842J Datasheet
PX-1257                                 FSG00153023     FSG00153039      FSQ0170RNA, FSQ0270RNA,
PX-1258                                 FSG00224884     FSG00224893      FSBH0F70, FSBH0170, FSBH0270,
PX-1259                                 FSG00331124     FSG00331134      FAN6751 Datasheet
PX-1260                                 FSGIV00000120   FSGIV00000134    FAN6747 Datasheet
PX-1261                                 FSGIV00047238   FSGIV00047250    FSQ110 Datasheet
PX-1262                                 FSGIV00166699   FSGIV00166711    SG6742ML/MR Datasheet
PX-1263                                 FSGIV00166969   FSGIV00166992    FAN6921 Datasheet
PX-1264                                 FSGIV00167245   FSGIV00167257    SG6742HL/HR Datasheet
PX-1265                                 FSGIV00170361   FSGIV00170377    FAN6755W / FAN6755UW Datasheet
PX-1266                                 FSGV0001758     FSGV0001771      DAP02A Datasheet
PX-1267                                 FSGV0041833     FSGV0041845      LTA809FA Datasheet
PX-1268                                 FSGV0041846     FSGV0041858      LTA810FA Datasheet
PX-1269                                 FSGV0041872     FSGV0041883      PO168 Datasheet
PX-1270                                 FSGV0363112     FSGV0363124      FAN6753 Datasheet
PX-1271                                 FSGV0364938     FSGV0364955      FSFM260N / FSFM261N / FSFM300N
PX-1272                                 FSGV3526635     FSGV3526652      FSB117H / FSB127H / FSB147H
          Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 136 of 487 PageID #: 32057


PX-1273                                 PIF6 0326695    PIF6 0326707          FAN6752 Datasheet
                                                                              Malackowski Rebuttal Report Exhibit
PX-1274                                                                       18 - Accused Products Datasheet
PX-1275                                 PIFIV0112931    PIFIV0112919          LNK632DG Datasheet
PX-1276                                 PI 0014511      PI 0014585            DPA423-426 Datasheet
PX-1277                                 PIFIV0000114    PIFIV0000137          DC33DZ1 Schematics
PX-1278                                 PI 0184463      PI 0184481            PS64D Schematics
PX-1279                                 PI 0185368      PI 0185403            TOP 232-234 Datasheet
PX-1280                                 PIFIV0000074    PIFIV0000093          Top-FX (TOP 232) Schematics
PX-1281                                 PI 0184444      PI 0184462            DC020011 Schematics
PX-1282                                 PI 0014641      PI 0014759            Top 242-250 Datasheet
PX-1283                                 PIF203162       PIF203196             DS51CH1 Schematics
PX-1284                                 PIF60549296     PIF60549299           CapZero Schematics
PX-1285                                 PIF60549300     PIF60549317           LinkZero-LP Schematics
PX-1286                                 PIF60549318     PIF60549335           LinkZero-AX Schematics
PX-1287                                 PIF60590316     PIF60590323           CapZero Datasheet
PX-1288                                 PIF60590601     PIF60590616           LinkZero-LP Datasheet
PX-1289                                 PIF60590585     PIF60590600           LinkZero-AX Datasheet
PX-1290                                 PIB13521        PIB 013853            LinkSwitch-II Schematics (PX-38) -
PX-1291                                 PIF203017       PIF203064             LinkSwitch-CV Schematics
PX-1292                                 PIF60000999     PIF60001036           LinkSwitch-PH Schematics
PX-1293                                 PIF60001127     PIF60001211           LinkSwitch-HP Schematics
PX-1294                                 PIF60001370     PIF60001387           LinkSwitch-II Datasheet
PX-1295                                 FSG0203998      FSG02040017           LinkSwitch-CV Datasheet (DX-602)
PX-1296                                 PIF60001212     PIF60001231           LinkSwitch-PL Datasheet
PX-1297                                 PIF60001037     PIF60001060           LinkSwitch-HP Datasheet
PX-1298                                 FSGV0001632                    1646   DAP024 Datasheet
PX-1299                                 FSGIV0003138                   3183   FAN6862R Datasheet
PX-1300                                 FSGV0026696                    6712   FAN7602 Datasheet
PX-1301                                 FSGV0026713                    6729   FAN7602B Datasheet
PX-1302                                 FSGV0026730                    6748   FAN7602C Datasheet
PX-1303                                 FSGV0026749                    6761   FL7701 Datasheet
PX-1304                                 FSGV0028444                    8457   FL7730 Datasheet
PX-1305                                 FSGV0028471                    8483   FLS0116 Datasheet
          Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 137 of 487 PageID #: 32058


PX-1306                                 FSGV0040070      FSGV0040088          FSGM0465R Datasheet
PX-1307                                 FSGV0040200      FSGV0040217          FSGM0565R Datasheet
PX-1308                                 FSGV0040249                     266   FSGM0765R Datasheet
PX-1309                                 FSGV0040314                     329   FSGM300N Datasheet
PX-1310                                 FSGV0040371                     383   FSL106HR Datasheet
PX-1311                                 FSGV0040415                     427   FSL106MR Datasheet
PX-1312                                 FSGV0040444                     456   FSL116HR Datasheet
PX-1313                                 FSGV0040526                     538   FSL116LR Datasheet
PX-1314                                 FSGV0040539                     553   FSL117MRIN Datasheet
PX-1315                                 FSGV0040554                     566   FSL126HR Datasheet
PX-1316                                 FSGV0040629                     641   FSL126MR Datasheet
PX-1317                                 FSGV0040662                     674   FSL126MRT Datasheet
PX-1318                                 FSGV0040715                     729   FSL127H Datasheet
PX-1319                                 FSGV0040744                     756   FSL128MRT Datasheet
PX-1320                                 FSGV0040781                     793   FSL136HR Datasheet
PX-1321                                 FSGV0040847                     859   FSL136MR Datasheet
PX-1322                                 FSGV0040932                     944   FSL136MRT Datasheet
PX-1323                                 FSGV0040990                    1004   FSL137H Datasheet
PX-1324                                 FSGV0041048                    1070   FSL138MRT Datasheet
PX-1325                                 FSGV0041138                    1153   FSL146MRBN Datasheet
PX-1326                                 FSGV0041197                    1212   FSL156MRBN Datasheet
PX-1327                                 FSGV0041213                    1227   FSL156MRIN Datasheet
PX-1328                                 FSGV0041405                    1420   FSL176MRT Datasheet
PX-1329                                 FSGV0041421      FSGV0041434          FSL206MR Datasheet
PX-1330                                 FSG0041471                     1549   FSQ0165 Datasheet
PX-1331                                 FSGV0041526                    1542   FSQ0270RNA Datasheet
PX-1332                                 FSGV0041561                    1583   FSQ0465RS/RB Datasheet
PX-1333                                 FSGV0041584                    1606   FSQ0565RS/RQ Datasheet
PX-1334                                 FSGV0041633                    1651   FSQ0765RQ Datasheet
PX-1335                                 FSG02211278                    1290   LTA809FA Datasheet
PX-1336                                 FSGV0018936                    9394   FAN6862 Schematics
PX-1337                                 FSGV00018936                   9394   FAN6862HR Schematics
PX-1338                                 FSGVIV00002709                 3167   FAN6862L Schematics
PX-1339                                 FSGV0048254                    8318   FAN7602C Schematics
          Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 138 of 487 PageID #: 32059


PX-1340                                 FSGV0048319                   8380 FL7701 Schematics
PX-1341                                 FSGV0026762                   8444 FL7730 Schematics
PX-1342                                 FSGIV157092                   7147 FSBH0F70A-F116 Schematics
PX-1343                                 FSGV0000763     FSGV0000802        FSGM0465R Schematics
PX-1344                                 FSGV0000803                    853 FSGM300N Schematics
PX-1345                                 FSGV0000854     FSGV00008891       FSL106HR Schematics
PX-1346                                 FSGV0000892                    929 FSL106MR Schematics
PX-1347                                 FSGV0000930                    967 FSL116LR Schematics
PX-1348                                 FSGV0000968                   1026 FSL117MRIN Schematics
PX-1349                                 FSGV0001027                   1064 FSL126HR Schematics
PX-1350                                 FSGV0001065     FSGV0001102        FSL126MR Schematics
PX-1351                                 FSGV0001103                   1158 FSL127H Schematics
PX-1352                                 FSGV0001159                   1198 FSL136HR Schematics
PX-1353                                 FSGV0001199                   1236 FSL136MR Schematics
PX-1354                                 FSGV0048833                   8896 FSL136MRT Schematics
PX-1355                                 FSGV0001237                   1287 FSL137H Schematics
PX-1356                                 FSGV0048898                   8964 FSL138MRTSchematics
PX-1357                                 FSGV0001288                   1357 FSL146MRBN Schematics
PX-1358                                 FSGV0001288     FSGV0001357        FSL156MRBN Schematics
PX-1359                                 FSGV0048965                     29 FSL156MRIN Schematics
PX-1360                                 FSGV0001358     FSGV0001404        FSL206MR Schematics
PX-1361                                 FSGV0001431     FSGV0001460        FSQ170RNA Schematics
PX-1362                                 FSGV0001405                   1430 FSQ0265 Schematics
PX-1363                                 FSGV0001461     FSGV0001492        FSQ0465RS/RB Schematics
PX-1364                                 FSGV0001546                   1576 FSQ510M Schematics
PX-1365                                 FSGV0043326     FSGV0043371        SG6841X3 Schematics
PX-1366                                 PIF6 0001725    PIF6 0001744       TEA1504 Datasheet
PX-1367                                 FSGIV00011024   FSGIV00011826      FAN102 Schematics
PX-1368                                 FSGV0050596     FSGV0050616        Power Integrations PS03 schematics
PX-1369                                 FSGV0050617     FSGV0050644        Power Integrations PS07 schematics
                                                                           PI Datasheet Engineering Prototype
PX-1370                                 PIF6 0001468    PIF6 0001507       Report for EP-54 – 2.75 W
PX-1371                                 PIF6 0001437    PIF6 0001452       Linear Technology Datasheet LT1942
PX-1372                                 PIF6 0001453    PIF6 0001467       MAXI16801AB Datasheet Oct. 2005
                    Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 139 of 487 PageID #: 32060


PX-1372.1 Yang, Ta-Yung        12/12/2013       8 PIF6 0001453    PIF6 0001467     MAXI16801AB Datasheet Oct. 2005
PX-1373                                           FSGIV00209417   FSGIV00209450    DPASwitch Datasheet
PX-1374                                           PIF203506       PIF203506        CD PIF003
PX-1375                                           PIF219036       PIF219036        CD PIF007
PX-1376                                           PIF748354       PIF748354        CD PIF406
                                                                                   Management Color Key: Good News,
PX-1377                                           PIF203197       PIF203504        Bad News, Significant PI Interest
PX-1378                                           PIF 517557      PIF 517747       Weekly Status Reports
PX-1379                                           PIEM 0258820    PIEM 0258821     E-mail from S. Baeurle to: M.
PX-1380                                           PIEM 0258818    PIEM 0258819     E-mail from M. Powell to M.
PX-1381                                           PIEM 0258817    PIEM 0258817     E-mail from A. Squeri to M. Matthews
PX-1382                                           PIEM 0258815    PIEM 0258816     E-mail from B. Balakrishnan to M.
PX-1383                                           PIF6 0548152    PIF6 0549227     LNK-Zero Design Binder
PX-1384                                           PIFIV0115239    PIFIV0115321     New Prod to COG PowerPoint
PX-1385                                           PIFIV0322150    PIFIV0322156     Memo From M. Matthews to D. Bailey
PX-1386                                           PIFIV0322158    PIFIV0322164     Memo From M. Matthews to D. Bailey
PX-1387                                           PIFIV0322166    PIFIV0322171     Memo From M. Matthews to D. Bailey
PX-1388                                           PIF60590638     PIF60590644      X Cap Discharge IC Overview
PX-1389                                           PIFIV0322189    PIFIV0322195     Memo From M. Matthews to D. Bailey
PX-1390                                           PIF60566448     PIF60566472      OTS Xcap Discharge IC
PX-1391                                           PIF60317237     PIF60317297      E-mail J. Srihar to M. Matthews
PX-1392                                           PIFIV0322254    PIFIV0322260     Memo From M. Matthews to D. Bailey
PX-1393                                           PIFIV0322262    PIFIV0322268     Memo From M. Matthews to D. Bailey
                                                                                   E-mail from M. Manley to: Group Re:
PX-1394                                           PIFIV0128774    PIFIV0128776     Process Technology Weekly Report
PX-1395                                           PIFIV0322291    PIFIV0322297     Memo From M. Matthews to D. Bailey
PX-1396                                           PIF60566726     PIF60566738      X Cap Discharge IC Kick Off
PX-1397                                           PIFIV0322466    PIFIV0322472     Memo From M. Matthews to D. Bailey
PX-1398                                           PIFIV0165239    PIFIV0165284     Product Strategy
PX-1399                                           PIF60566415     PIF60566440      OTS Xcap Discharge IC
PX-1400                                           PIF60876654     PIF60876654      Active X Cap Bleed Circuit
PX-1401                                           DX-374                           DX-374 (Fairchild II) AN-44 LinkSwitch-
PX-1402                                           PIF202969       PIF202988        DX-1417 (Fairchild II) AN-45 LinkSwitch-
PX-1403                                           FSGV0420060     FSGV0420077      U.S. Patent No. 6,107,851
                      Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 140 of 487 PageID #: 32061


PX-1404                                               PIF19959        PIF20110               PX-33 from the PI-Fairchild I Trial; PX-
PX-1405                                               PIF 77019       PIF 77037              PX-36 from the Fairchild I Trial
PX-1406                                               PIF60590324     PIF60590331            CapZero Application Note
PX-1407                                               PIF60549228     PIF60549247            LinkSwitch-II Application Note
PX-1408                                               PIF60549248     PIF60549265            LinkSwitch-CV Application Note
PX-1409                                               PIF60549266     PIF60549283            LinkSwitch-PH Application Note
PX-1410                                               PIF6 0549284    PIF6 0549295           LinkSwitch-PL Application Note
PX-1411                                               FSGIV00147053   FSGIV00147053          Sales Force Summary Spreadsheet
PX-1412                                               FSGIV00165741   FSGIV00165741          FSCIV Products Opps Spreadsheet
PX-1413                                               FSGIV00165742                73598     Opp Attachment Spreadsheet
PX-1414                                               FSGIV00206534   FSGIV00206534          Fairchild IV Practicing Products
PX-1415                                               FSGIV00173619   FSGIV00173619          Fairchild IV Accused Products Sales
PX-1416                                               FSGIV00202634                 2839     Avnet Agreement
                                                                                             Amendment to the Distribution
PX-1417                                               FSGIV00203048                   3727   Agreement Between All American
PX-1418                                               FSG00324170                      209   Fairchild Litigation Update Letter
PX-1419                                               FSG00324193                       99   Fairchild Litigation Update Letter
PX-1420                                               FSG00324200                        4   Fairchild Litigation Update Letter
PX-1421                                               FSG00205791                       95   Fairchild Litigation Update Letter
PX-1422                                               FSG00210254                       65   Fairchild Litigation Update Letter
PX-1423                                               FSGIV00080509   FSGIV00080510          Fairchild Litigation Update Letter
PX-1424                                               FSGIV00080511   FSGIV00080515          Fairchild Litigation Update Letter
PX-1425                                               FSGV0417783     FSGV0417801            U.S. Patent No. 7,352,595
PX-1426                                               FSGV0420226     FSGV0420247            U.S. Patent No. 7,061,780
PX-1427                                               FSGV0418661     FSGV0418678            U.S. Patent No. 7,362,593
PX-1427.1   Yang, Ta-Yung        12/13/2013      36                                          U.S. Patent No. 7,362,593
PX-1428                                               FSGIV00044481   FSGIV00044488          U.S. Patent No. 7,592,790
PX-1428.1   Yang, Ta-Yung        12/13/2013      39                                          U.S. Patent No. 7,592,790
PX-1429                                               FSGIV00120122   FSGIV00120128          U.S. Patent No. 6,611,439
PX-1429.1   Wei, Gu-Yeon          1/15/2015      20                                          U.S. Patent No. 6,611,439
PX-1429.2   Yang, Ta-Yung        12/13/2013      40                                          U.S. Patent No. 6,611,439
PX-1430                                               FSGV3491212     FSGV3491220            U.S. Patent No. 7,983,061
PX-1430.1   Yang, Ta-Yung        12/13/2013      44                                          U.S. Patent No. 7,983,061
PX-1431                                               FSGV0419313     FSGV0419327            U.S. Patent No. 7,778,051
                       Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 141 of 487 PageID #: 32062


PX-1431.1   Yang, Ta-Yung         12/13/2013      41                                  U.S. Patent No. 7,778,051
PX-1432                                                FSG02041706    FSG02041717     U.S. Patent No. 6,768,655
PX-1432.1   Yang, Ta-Yung         12/13/2013      42                                  U.S. Patent No. 6,768,655
PX-1433                                                FSG02050682    FSG02050696     U.S. Patent No. 7,116,090
PX-1433.1   Yang, Ta-Yung         12/12/2013       4                                  U.S. Patent No. 7,116,090
PX-1433.2   Yang, Ta-Yung         12/13/2013      43                                  U.S. Patent No. 7,116,090
PX-1434                                                PIF6 0001544   PIF6 0001548    U.S. Patent No. 5,012,162
PX-1435                                                PIF6 0001549   PIF6 0001564    U.S. Patent No. 5,661,645
PX-1436                                                PIF6 0001575   PIF6 0001575    U.S. Patent No. 6,586,890
PX-1437                                                PIF6 0001603   PIF6 0001633    U.S. Patent No. 7,038,399
PX-1438                                                PIF6 0001700   PIF6 0001710    US Pat. App. 2004/0105283
PX-1439                                                PIF6 0001394   PIF6 0001405    HV9903 Initial Release – Supertex
PX-1440                                                PIF6 0001406   PIF6 0001416    HV9906 Flex Switch (Simple Off-
                                                                                      Excerpts from The Authoritative
PX-1441                                                                               Dictionary of IEEE Standards Terms
                                                                                      Excerpts from the transcript of Balu
                                                                                      Balakrishnan’s January 18, 2006
PX-1442                                                                               testimony before the United States
                                                                                      Defendants' Notice of Deposition of
PX-1443     Bailey, Douglas        5/15/2013       1                                  Douglas Bailey Pursuant to Federal
                                                                                      Seminar archive from Power
PX-1444     Bailey, Douglas        5/15/2013      10                                  Integrations website, design seminar
PX-1445     Bailey, Douglas        5/15/2013      11 PIFIV0191185     PIFIV0191231    Power Integrations' Marketing
                                                                                      E-mail thread between D. New and W.
PX-1446     Bailey, Douglas        5/15/2013      12 PIFIV0165659     PIFIV0165661    Chao re Meeting Notes on Microsoft
                                                                                      Email thread between M. Matthews
PX-1447     Bailey, Douglas        5/15/2013      13 PIFIV0113744     PIFIV0113747    and D. Bailey re: Apple Visit Report
                                                                                      Email thread between F. Silvestro and
PX-1448     Bailey, Douglas        5/15/2013      14 PIFIV0255894     PIFIV0255899    B. Sutherland re Salcom Meeting
PX-1449     Bailey, Douglas        5/15/2013      15 PIFIV0129804     PIFIV0129830    Long Term Plan, July 2009 Update
PX-1450     Bailey, Douglas        5/15/2013      16 PIFIV0172878     PIFIV0172880    Meeting minutes - Dong Yang, Date:
                                                                                      Email thread between B. Sutherland
PX-1451     Bailey, Douglas        5/15/2013      17 PIFIV0059481     PIFIV0059481    and D. Bailey re Apple Cube Delay
PX-1452     Bailey, Douglas        5/15/2013       2 PIFIV0133471     PIFIV0133488    Power Integrations, Inc.'s Org Chart
                     Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 142 of 487 PageID #: 32063


PX-1453   Bailey, Douglas        5/15/2013       3 PIF 2184849     PIF 2184868      Application Note AN-44 LinkSwitch-II
PX-1454   Bailey, Douglas        5/15/2013       4                                  Power Integrations website
PX-1455   Bailey, Douglas        5/15/2013       5                                  Design Example Report, 5W, 5V
                                                                                    Engineering Prototype Report - 5W,
                                                                                    Universal Input, Dual Output, Isolated
PX-1456   Bailey, Douglas        5/15/2013       6 PI 0050964      PI 0050995       TNY266 (EP9); Target Application, The
                                                                                    Reference design report for 2.4-watt
PX-1457   Bailey, Douglas        5/15/2013       7                                  charger using the LNK603DG
                                                                                    Design idea DI-69 DPA-Switch 15-watt
PX-1458   Bailey, Douglas        5/15/2013       8 PIF 1925968     PIF 1925969      multi-output DC-DC converter
                                                                                    Snapshot of design examples portion
PX-1459   Bailey, Douglas        5/15/2013       9                                  of the Power Integrations website
PX-1460   Balakrishnan, Balu     4/30/2013       1 FSGIV00209536   FSGIV00209567    U.S. Patent No. 6,538,908
                                                                                    E-mail string, B. Balakrishnan between
PX-1461   Balakrishnan, Balu     4/30/2013      10 PIFIV0019247    PIFIV0019247     B. Sutherland re Flextronicis Meeting
                                                                                    E-mail to Mr. Balakrishnan, Mr. Bailey,
PX-1462   Balakrishnan, Balu     4/30/2013      11 PIFIV0013780    PIFIV0013781     Mr. Sutherland and Mr. Loch re
PX-1463   Balakrishnan, Balu     4/30/2013      12                                  Investors presentation by Power
                                                                                    Email thread between M. Mathews
PX-1464   Balakrishnan, Balu     4/30/2013      13 PIFIV0016988    PIFIV0016989     and E. Quek re Apple and Samsung
                                                                                    Email thread between B. Balakrishnan
PX-1465   Balakrishnan, Balu     4/30/2013      14 PIFIV0049960    PIFIV0049960     and D. Bailey re Visit at Apple
                                                                                    E-mail from M. Matthews to B.
PX-1466   Balakrishnan, Balu     4/30/2013      15 PIFIV0014567    PIFIV0014583     Balakrishnan re Product planning
                                                                                    E-mail thread between B. Balakrishnan
PX-1467   Balakrishnan, Balu     4/30/2013      16 PIFIV0006530    PIFIV0006530     and D. Bailey re News on iWatt and
                                                                                    Email thread between D. Bailey to B.
PX-1468   Balakrishnan, Balu     4/30/2013      17 PIFIV0001846    PIFIV0001846     Balakrishnan, et al. re Sales Status
                                                                                    Email thread between B. Sutherland
PX-1469   Balakrishnan, Balu     4/30/2013      18 PIFIV0059229    PIFIV0059230     and B. Balakrishnan, et al. re RFT
                                                                                    Email thread between M. Matthews
PX-1470   Balakrishnan, Balu     4/30/2013      19 PIFIV0012383    PIFIV0012410     and D. Bailey, et al. re: 5V/2A
PX-1471   Balakrishnan, Balu     4/30/2013       2 FSG01424597     FSG01424609      U.S. Patent No. 6,212,079
PX-1472   Balakrishnan, Balu     4/30/2013      20 BSTZ 001537     BSTZ 001544      U.S. Patent No. 5,313,381
                     Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 143 of 487 PageID #: 32064


                                                                                     Article entitled "Three Terminal Off-
PX-1473   Balakrishnan, Balu     4/30/2013      21 FSGIV00206326     FSGIV00206338   line Switching Regulator Reduces Cost
PX-1474   Balakrishnan, Balu     4/30/2013      22 FSGIV00204707     FSGIV00205408   Reexamination of the '908 patent
                                                                                     Deposition transcript of Mr.
PX-1475   Balakrishnan, Balu     4/30/2013      23                                   Balakrishnan taken in Inv. No. 337-TA-
                                                                                     Email thread between M. Mathews
PX-1476   Balakrishnan, Balu     4/30/2013      24 PIFIV0014615      PIFIV0014617    and B. Balakrishnan, et al. re Lite-on
                                                                                     Handwritten notes, e-mail between J.
PX-1477   Balakrishnan, Balu     4/30/2013      25 PIFIV0057424      PIFIV0057434    yin and J. Wang and a report, all
                                                                                     Email thread between S. Baeurle and
PX-1478   Balakrishnan, Balu     4/30/2013      26 PIFIV0051485      PIFIV0051486    M. Matthews re Quickchange effort
                                                                                     E-mail from B. Balakrishnan to D.
PX-1479   Balakrishnan, Balu     4/30/2013      27 PIFIV0021751      PIFIV0021752    Bailey containing a document entitled
                                                                                     Power Integrations' Third
PX-1480   Balakrishnan, Balu     4/30/2013       3                                   Supplemental Disclosure of Asserted
PX-1481   Balakrishnan, Balu     4/30/2013       4   FSGIV00026689   FSGIV00026700   U.S. Patent No. 8,179,700
PX-1482   Balakrishnan, Balu     4/30/2013       5   FCS0732022      FCS0732030      U.S. Patent No. 5,747,977
PX-1483   Balakrishnan, Balu     4/30/2013       6   PIFIV0043487    PIFIV0043503    PowerPoint presentation for Renesas
PX-1484   Balakrishnan, Balu     4/30/2013       7   PIFIV0022960    PIFIV0023055    Power Integrations' 2011 annual
PX-1485   Balakrishnan, Balu     4/30/2013       8                                   Power Integrations' 2012 annual
                                                                                     Series of e-mails between M.
PX-1486   Balakrishnan, Balu     4/30/2013       9   PIFIV0015958    PIFIV0015961    Matthews and A. Smith attaching a
PX-1487   Bailey, Douglas         1/7/2010    2010   PIF 293812      PIF 294834      Power Integrations Long Term Plan
PX-1488   Bailey, Douglas         1/7/2010    2011   PIF 1909262     PIF1909304      Power Integrations Strategic Planning
PX-1489   Bailey, Douglas         1/7/2010    2012   PIF 1863148     PIF 1863168     Power Integrations Marketing, January
PX-1490   Bailey, Douglas         1/7/2010    2013                                   Plaintiff's Third Amended Answer and
PX-1491   Bailey, Douglas         1/7/2010    2014   PIF 1775332     PIF 1775343     LNK603-606/613-616 Data sheet,
                                                                                     Power Integrations' New LinkSwitch-II
                                                                                     Exceeds Global Energy-Efficiency
PX-1492   Bailey, Douglas         1/7/2010    2015 PIF 1950262       PIF 1950264     Standards; Eliminates All Secondary
PX-1493   Bailey, Douglas         1/7/2010    2016 PIF 1934864       PIF 1934864     Email re: Flex and HP Pritners
PX-1494   Bailey, Douglas         1/7/2010    2017                                   Wikipedia, Fear, uncertainty and
PX-1495   Bailey, Douglas         1/7/2010    2018                                   Document clawed back
PX-1496   Bailey, Douglas         1/7/2010    2019 PIF 1867700       PIF 1867702     Email re: New Fairchild products
                     Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 144 of 487 PageID #: 32065


PX-1497   Bailey, Douglas         1/7/2010    2020 PIF 1428952     PIF 142 9054     D. Bailey Marketing Notebook
PX-1498   Bailey, Douglas         1/7/2010    2021 PIF 1429055     PIF 1429062      D. Bailey Notebook
                                                                                    Reexamination application 90/009,393
PX-1499   Balakrishnan, Balu    10/28/2011    2048                                  file history of United States Patent
                                                                                    Declaration filed with USPTO as
PX-1500   Balakrishnan, Balu    10/28/2011    2049                                  related to reexamination 90/009,393
PX-1501   Balakrishnan, Balu    10/28/2011    2050                                  U.S. Patent 8,013,584
PX-1502   Balakrishnan, Balu    10/28/2011    2051 PIF 2291990     PIF 2292016      Application no. 12/904,015, Related
PX-1503   Balakrishnan, Balu    10/28/2011    2052                                  Continuity data of 12/581,054
PX-1504   Balakrishnan, Balu    10/28/2011    2053                                  Power Integrations Nasdaq: POWI,
                                              1000
PX-1505   Balakrishnan, Balu    10/14/2009                                          U.S. Patent 7,352,595
PX-1506   Balakrishnan, Balu    10/14/2009    1001                                  U.S. Patent 7,061,780
PX-1507   Balakrishnan, Balu    10/14/2009    1002                                  U.S. Patent 7,259,972
PX-1508   Balakrishnan, Balu    10/14/2009    1003 PIF 554718      PIF 554719       Power Integrations Questions &
                                                                                    Power Integrations Form 10-K filed
PX-1509   Balakrishnan, Balu    10/14/2009    1004 PIF 290530      PIF 290555        3-2-09
PX-1510   Balakrishnan, Balu    10/14/2009    1005                                  Master Supply Agreement revised 4-
                                                                                    “Management Color Key: Good news,
PX-1511   Balakrishnan, Balu    10/14/2009    1006 PIF 554869      PIF554886        Bad News, Significant PI Interest,” 11-
                                                                                    E-mail 12-3-05, Subject: “Q&A from SG
PX-1512   Balakrishnan, Balu    10/14/2009    1007 PIF 553431      PIF 553436       meeting - Confidential, Do not
                                                                                    E-mail chain, top one dated 9-29-05,
PX-1513   Balakrishnan, Balu    10/14/2009    1008 FSG00211894     FSG00211898      Subject: “RE: SG - Confidential”
                                                                                    E-mail chain, top one dated 10-11-05,
PX-1514   Balakrishnan, Balu    10/14/2009    1009 FSG00203393     FSG00203394      Subject: “RE: SG - Confidential”
PX-1515   Balakrishnan, Balu    10/14/2009    1010 PIF 211279      PIF211296        U.S. Patent 6,107,851
                                                                                    Response to Apr. 7, 2008 Office
PX-1516   Balakrishnan, Balu    10/14/2009    1011 FCS171507       FCS171555        Action, dated June 6, 2008, re ’851
                                                                                    SGS-Thomson TEA2262 “Switch Mode
PX-1517   Balakrishnan, Balu    10/14/2009    1012 FCS168647       FCS168655        Power Supply Controller” Data Sheet
                                                                                    Final Office Action, dated Dec. 4, 2008,
PX-1518   Balakrishnan, Balu    10/14/2009    1013 FCS1718310      FCS1718348       re ’851, Control No. 90/008.324
                     Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 145 of 487 PageID #: 32066


                                                                                     Reexamination Interview Summary
PX-1519   Balakrishnan, Balu    10/14/2009    1014 FCS1718349      FCS 1718355      for interview on Jan. 23, 2009, Patent
                                                                                    PTO Amendment and Response
                                                                                    Pursuant to 37 CFR 1.116 and 37 CFR
                                                                                    1.530 and Patent Owner’s Statement
PX-1520   Balakrishnan, Balu    10/14/2009    1015 FCS1718357      FCS1718379       of Interview Pursuant to 37 CFR 1.560,
                                                                                    PTO Second Amendment and
PX-1521   Balakrishnan, Balu    10/14/2009    1016 FCS1725171      FCS1725186       Response After Final, May 19, 2009, re
                                                                                    Ex Parte Reexamination Interview
PX-1522   Balakrishnan, Balu    10/14/2009    1017 FCS1722485      FCS1722488       Summary, Jan. 26, 2009, re ’851 and
PX-1523   Balakrishnan, Balu    10/14/2009    1018 PIF 211265      PIF 211278       U.S. Patent 6,249,876
PX-1524   Balakrishnan, Balu    10/14/2009    1019 PIB 003399      PIB003399        Power Integrations document
PX-1525   Balakrishnan, Balu    10/14/2009    1020                                  Product Engineering Product
                                                                                    “Management Color Key: Good news,
PX-1526   Balakrishnan, Balu    10/14/2009    1021 PI 0119204      PI 0119213       Bad News, Significant PI Interest” 11-
                                                                                    E-mail chain, top one dated 11-4-05,
PX-1527   Balakrishnan, Balu    10/14/2009    1022 PIF 513637      PIF 513638       Subject: “FW: Big Challenge from
                                                                                    Power Integrations “LNK603-
PX-1528   Balakrishnan, Balu    10/14/2009    1023                                  606/613/616 LinkSwitch-II Family”
                                                                                    Various schematics with cover sheet
PX-1529   Balakrishnan, Balu    10/14/2009    1024   PIB 013821    PIB 013868       titled “Product Family: Link-II, Product
PX-1530   Balakrishnan, Balu    10/14/2009    1025                                  U.S. Patent 7,110,270
PX-1531   Balakrishnan, Balu    10/14/2009    1026   PIF 200739    PIF 200750       Power Integrations Invention
PX-1532   Justin, Chiang        12/17/2009       1   FSG00324210   FSG0032412       Fairchild organization chart
PX-1533   Justin, Chiang        12/17/2009      10                                  Letter from Mr. Lam to customers re:
PX-1534   Justin, Chiang        12/17/2009       2                                  Slides from 2008 “Analyst Day”
PX-1535   Justin, Chiang        12/17/2009       3   FSG01436685   FSG01436693      Weekly report from September 2008
PX-1536   Justin, Chiang        12/17/2009       4                                  30(b)(6) Notice
PX-1537   Justin, Chiang        12/17/2009       5   FSG01244521   FSG012445423     Emails re: analyst downgrade of PI
                                                                                    Email re: Reports Q1 Upside, a Strong
PX-1538   Justin, Chiang        12/17/2009       6 FSG01244495     FSG01244499      Q2 Guide and New Product Design
PX-1539   Justin, Chiang        12/17/2009       7 FSG02140383     FSG02140479      Documents relating to acquisition of
PX-1540   Justin, Chiang        12/17/2009       8                                  Fairchild press release re: completion
PX-1541   Justin, Chiang        12/17/2009       9 FSG01244543     FSG01244550      Email from Mr. Lam to customers re:
          Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 146 of 487 PageID #: 32067


PX-1542                                 PIF 211279      PIF 211296       F2 - DX-1 - U.S. Patent No. 6,107,851
PX-1543                                 F2 - DX-11                       File History US Patent 7,259,972
PX-1544                                 F2 - DX-111                      Chart of sales
PX-1545                                 FSG02159706     FSG02159709      F2 - DX-1118 - U.S. Patent No,
                                                                         Fairchild presentation - SVP & GM
                                                                         Power Conversion, industrial &
PX-1546                                 F2 - DX-115                      Automotive Group (PCIA) - Analyst
PX-1547                                 F2 - DX-1170                     U.S. Patent No. 7,764,520
PX-1548                                 FSG00057483     FSG00057629      F2 - DX-1189 - FAN 103 Schematics
                                                                         Press Release: Fairchild Announces
PX-1549                                 F2 - DX-121R                     Successful Completion of Tender Offer
PX-1550                                 PIF 203818      PIF 203835       F2 - DX-1255 - LNK-II datasheet Rev D
PX-1551                                 F2 - DX-1266                     U.S. Patent No. 5,498,995 ("Szepesi")
PX-1552                                 FSG02203691     FSG02203697      F2 - DX-1270 - U.S. Patent No.
PX-1553                                 FSG00047041     FSG00047041      F2 - DX-1272 - SGP100 Product
PX-1554                                 FSG02203799     FSG02203804      F2 - DX-1275 - U.S. Patent No.
                                                                         F2 - DX-1348 - Email chain from
                                                                         Jonathan Shieh to Bruce Renouard
PX-1555                                 PIF 1357843     PIF 1357843      regarding "SG6849 Demo Board Test
                                                                         F2 - DX-1354 - Email chain from
PX-1556                                 PIF 2031000     PIF 2031001      Jonathan Shieh to Bruce Renouard
                                                                         F2 - DX-1358 - Email chain from
PX-1557                                 PI 0194743      PI 0194744       Jonathan Shieh to Bruce Renouard
                                                                         F2 - DX-1366 - Email chain from Stefan
                                                                         Baeurle to Dan Selleck regarding
PX-1558                                 PI0194758       PI0194759        "SG6849 Demo Board Test Result ver.
                                                                         F2 - DX-1375 - Email from Bruce
PX-1559                                 PI0089610       PI0089610        Renouard to DL-VP Staff regarding
                                                                         Fairchild presentation: Analyst Day by
PX-1560                                 F2 - DX-1421                     Justin Chiang dated September 16,
PX-1561                                 F2 - DX-145                      FAN103 Rev. 1.0.0 Datasheet (August
PX-1562                                 F2 - DX-146                      FAN102 Datasheet Rev. 1.0.1 (August
          Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 147 of 487 PageID #: 32068


                                                                         F2 - DX-1481 - Email chain from John
                                                                         Lin to Bruce Renouard regarding
PX-1563                                 PIF 1936467     PIF 1936468      "Fairchild Semiconductor to Launch
                                                                         F2 - DX-1484R2 - Fairchild
PX-1564                                 PIF 1936484     PIF 1936496      Semiconductor Acquisition Conference
                                                                         F2 - DX-1534 - Fairchild presentation:
PX-1565                                 FSG01432541     FSG01432600      Company Overview dated October
                                                                         F2 - DX-17 - Power Integrations
PX-1566                                 PIF 1909262     PIF 1909304      Presentation: Strategic Planning
PX-1567                                 F2 - DX-1706                     U.S. Patent No. 5,335,162 (“Martin-
                                                                         F2 - DX-173 - LinkSwitch-II Strategic
PX-1568                                 PIF 326492      PIF 326536       Marketing Department Manual Rev. F
PX-1569                                 PIB 013821      PIB 013853       F2 - DX-178 - LNK603, LNK613
PX-1570                                 FSG00007788     FSG00007811      F2 - DX-198 - ICE2AS01 Datasheet,
PX-1571                                 PIF 211265      PIF 211278       F2 - DX-2 - U.S. Patent No. 6,249,876
                                                                         F2 - DX-20 - LNK603-606/613-616
PX-1572                                 PIF 1775332     PIF 1775343      LinkSwitch-II Family Datasheet
                                                                         F2 - DX-21 - Press Release: Power
PX-1573                                 PIF 1950262     PIF 1950264      Integrations' New LinkSwitch-II
PX-1574                                 F2 - DX-3                        U.S. Patent No. 7,110,270
                                                                         F2 - DX-329 - Email chain from Alex
PX-1575                                 PIF 513637      PIF 513638       Djenguerian to David Kung regarding
PX-1576                                 F2 - DX-336                      U.S. Patent No. 4,763,238 (“Maige”)
                                                                         F2 - DX-346 - Power Integrations
                                                                         presentation: 2009 Sales "Crush
PX-1577                                 PIF 1312357     PIF 1312361      Campaign" Higher Margin Ideas/Plans
                                                                         F2 - DX-350 - Email chain from Bruce
                                                                         Renouard to Cliff Walker regarding
PX-1578                                 PI 0039644      PI 0039648       "SG received a US patent on primary
                                                                         F2 - DX-352 - Email from Bruce
                                                                         Renouard to Balu Balakrishnan
PX-1579                                 PIF 1984562     PIF 1984564      regarding VP Update on BYD after 5
          Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 148 of 487 PageID #: 32069


                                                                         F2 - DX-354 - Email chain from Bruce
                                                                         Renouard to Balu Balakrishnan
PX-1580                                 PIB 031101      PIB 031103       regarding "Meeting Memo for Visit to
                                                                         Power Integrations Application Note
PX-1581                                 F2 - DX-374                      AN-44 - LinkSwitch II Family (January
                                                                         F2 - DX-384 - Email chain from Doug
                                                                         Bailey to Won-Il Kim, Bruce Renouard
PX-1582                                 PIB 069613      PIB 069624       and Peter Vaughan regarding "New
                                                                         F2 - DX-394 - Email chain from Peter
PX-1583                                 PIF 972973      PIF 972974       Vaughan to Doug Bailey regarding
                                                                         F2 - DX-395 - Email chain from Robert
                                                                         Mayell to Peter Vaughan and Jason
PX-1584                                 PIF 1019990     PIF 1019997      Cuadra regarding "Siemens: Friwo:
                                                                         F2 - DX-396 - Memorandum from Bill
PX-1585                                 PIF 962203      PIF 962205       Smith to John Tomlin regarding
                                                                         F2 - DX-398 - Email from Peter
PX-1586                                 PIF 972966      PIF 972966       Vaughan to Doug Bailey regarding
PX-1587                                 F2 - DX-4                        U.S. Patent No. 7,259,972
                                                                         F2 - DX-431 - Email chain from Bruce
PX-1588                                 PIB 180129      PIB 180130       Renouard to Cliff Walker regarding
                                                                         F2 - DX-439 - Email chain from Cliff
PX-1589                                 PIF176652       PIF176654        Walker to Mike Matthews regarding
PX-1590                                 F2 - DX-460                      U.S. Patent No. 6,665,197 ("Gong")
PX-1591                                 F2 - DX-47                       LNK603-606/613-616 Datasheet (June
                                                                         Andrew C. Wang and Seth R. Sanders,
                                                                         Programmed Pulsewidth Modulated
                                                                         Waveforms for Electromagnetic
PX-1592                                 F2 - DX-472                      Interference Mitigation in DC-DC
PX-1593                                 FSG00005285     FSG00005329      F2 - DX-473 - SG6842J Schematic
PX-1594                                 PIB 013821      PIB 013868       F2 - DX-48 - LNK 603, LNK613
PX-1595                                 F2 - DX-492                      U.S. Patent No. 6,674,656
PX-1596                                 F2 - DX-5                        U.S. Patent No. 7,352,595
                                                                         F2 - DX-507 - Email from Cliff Walker
PX-1597                                 PIF2292017      PIF2292017       to James Go and Bradley Bereznak
                      Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 149 of 487 PageID #: 32070


PX-1598                                               FSG00000331   FSG00000381      F2 - DX-59 - SG5841J Schematics
                                                                                     F2 - DX-597 - Unitrode (Texas
PX-1599                                               FCS1703438    FCS1703449       Instruments) Datasheet, Part No.
PX-1600                                               F2 - DX-6                      U.S. Patent No. 7,834,605
PX-1601                                               FSG01315360   FSG01315363      F2 - DX-61 - U.S. Patent No. 4,638,417
PX-1602                                               FSG00034544   FSG00034555      F2 - DX-675 - SG6842J Specification
PX-1603                                               FCS1685478    FCS1685496       F2 - DX-74 - SMP211 Datasheet
PX-1604                                               FSG00009014   FSG00009022      F2 - DX-75 - U.S. Patent No. 5,729,443
                                                                                     F2 - DX-77 - CoolSET TDA 16822
PX-1605                                               FSG00007812   FSG00007826      Datasheet, Version 1.0 (April 2000)
                                                                                     F2 - DX-805 - Philips Datasheet, Part
PX-1606                                               FSG00008023   FSG00008046      No. TEA1566: Green Chip SMPS
                                                                                     F2 - DX-860 - SG6849 Application Note
PX-1607                                               FSG02211692   FSG02211701      AN6849, March 7, 2004, Version 1.0
PX-1608                                               F2 - DX-87                     Sales chart
                                                                                     F2 - DX-90 - System General
PX-1609                                               FSG00035082   FSG00035096      presentation - Printer solutions
PX-1610                                               FSG00068414   FSG00068464      F2 - DX-92 - Fairchild presentation -
                                                                                     F2 - DX-94 - Email chain from Erick Wu
PX-1611                                               FSG00357771   FSG00357772      regarding "SG6846F spec. and
PX-1612                                               F2 - DX-975                    SG5841/J Application Note AN-5841
                                                                                     POWI's Supplemental Responses and
PX-1613   Fimiani, Silvestro      5/14/2013       1                                  Objections to Defendants' Rogs (Nos.
                                                                                     Emails between S. Fimiani and J. Yin re
PX-1614   Fimiani, Silvestro      5/14/2013      10 PIFIV0255894    PIFIV0255899     Meeting Minutes with Salom
PX-1615   Fimiani, Silvestro      5/14/2013      11 PIFIV0001585    PIFIV0001599     Adapters/Charger Challenges and
                                                                                     Emails between S. Fimiani and M.
PX-1616   Fimiani, Silvestro      5/14/2013      12 PIFIV0002186    PIFIV0002188     Matthews re 5V/2A enclosure tracking
                                                                                     Emails between M. Matthews and S.
PX-1617   Fimiani, Silvestro      5/14/2013      13 PIFIV0013283    PIFIV0013284     Fimiani re Tech visiting report on Aug.
PX-1618   Fimiani, Silvestro      5/14/2013      14 PIFIV0007298    PIFIV0007299     Emails between S. Fimiani and R.
                                                                                     OTS - Project Code Name Omni Switch
PX-1619   Fimiani, Silvestro      5/14/2013      15 PIFIV0008573    PIFIV0008611     Summary and Features, Rev. B
                      Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 150 of 487 PageID #: 32071


                                                                                     Emails between E. Quek and M.
PX-1620   Fimiani, Silvestro      5/14/2013      16 PIFIV0009122    PIFIV0009123     Matthews re Apple and Samsung
                                                                                     Emails between D. New and D. Bailey
PX-1621   Fimiani, Silvestro      5/14/2013       2 PIFIV0134345    PIFIV0134346     re Solution to Apple for 36W Adapter
                                                                                     Emails between J. Harrington and S.
PX-1622   Fimiani, Silvestro      5/14/2013       3 PIFIV0167620    PIFIV0167622     Fimiani re Apple 5w presentation
                                                                                     Emails between J. Tomlin and E.
PX-1623   Fimiani, Silvestro      5/14/2013       4 PIFIV0042388    PIFIV0042389     Herrera re Apple Meeting Summary
                                                                                     Emails between B. Sutherland and M.
PX-1624   Fimiani, Silvestro      5/14/2013       5 PIFIV0058835    PIFIV0058839     Matthews re Fairchild claiming new
                                                                                     Emails between S. Fimiani and J.
PX-1625   Fimiani, Silvestro      5/14/2013       6 PIFIV0067646    PIFIV0067647     Shiffler re Cellphone Market Share
                                                                                     Emails between B. Sutherland and M.
PX-1626   Fimiani, Silvestro      5/14/2013       7 PIFIV0060114    PIFIV0060117     Matthews re Meeting Minutes
                                                                                     Emails between B. Sutherland and M.
PX-1627   Fimiani, Silvestro      5/14/2013       8 PIFIV0060185    PIFIV0060186     Jones re Meeting Notes with Emerson
                                                                                     Emails between J. Tomlin and T.
PX-1628   Fimiani, Silvestro      5/14/2013       9 PIFIV0022077    PIFIV0022081     Roesler re Sales Weekly Report as of
PX-1629   Renouard, Bruce          8/8/2013       1                                  Subpoena to Bruce Renoaurd
                                                                                     Email from Bruce Renouard to DL-VP
                                                                                     Staff regarding "Red Flag: Report for
PX-1630   Renouard, Bruce          8/8/2013      10 PIFIV0314286    PIFIV0314287     lost 5V/2A TNY280GN_TL SEMCO
PX-1631   Renouard, Bruce          8/8/2013      13                                  Identified Lost Buiness April to
                                                                                     Email string between Dennis Hsu,
PX-1632   Renouard, Bruce          8/8/2013       2 PIFIV0311749    PIFIV0311760     Claudia Tafoy, Rolane Rodrigues and
                                                                                     Email between Bruce Renoaurd and
PX-1633   Renouard, Bruce          8/8/2013       3 PIFIV0311273    PIFIV0311273     DL-CP Staff regarding COG Agenda
PX-1634   Renouard, Bruce          8/8/2013       4                                  Fairchild II Trial Transcript pages 603 -
                                                                                     Email from Joanthan Shieh to Bruce
PX-1635   Renouard, Bruce          8/8/2013       5 PIF 1357843     PIF 1357843      Renouard regarding SG6849 demo
                                                                                     Email from Doug Bailey to Won-Il Kim,
                                                                                     Bruce Renoaurd, and Peter Vaughan
PX-1636   Renouard, Bruce          8/8/2013       6 PIB 069613      PIB 069624       regarding New proposal for SC1092DN
                    Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 151 of 487 PageID #: 32072


                                                                                   Email from Bruce Renoaurd to
                                                                                   Sandeep Nayyar and Balu Balakrishan
PX-1637   Renouard, Bruce         8/8/2013      7 PIFIV0312925    PIFIV0312926     regarding Draft Agenda for COG
                                                                                   Email from Bruce Renoaurd to Doug
PX-1638   Renouard, Bruce         8/8/2013      8 PIFIV0313083    PIFIV0313084     Bailey regarding "We will lose 20M$'
                                                                                   Email from Bruce Renoaurd to DL-VP
PX-1639   Renouard, Bruce         8/8/2013      9 PIFIV0313413    PIFIV0313417     Staff regarding Trip Executive
                                                                                   POWI's Designations and Objections in
PX-1640   Renouard, Bruce         8/8/2013      1                                  Response to Defendants' 30(b)(6)
                                                                                   Emails between B. Balakrishnan and
PX-1641   Sutherland, Benjamin   5/16/2013     10 PIFIV0006530    PIFIV0006530     M. Matthews re News on iWatt and
                                                                                   Emails between E. Quek and M.
PX-1642   Sutherland, Benjamin   5/16/2013     11 PIFIV0009122    PIFIV0009123     Matthews re Apple and Samsung
PX-1643   Sutherland, Benjamin   5/16/2013     12 PIFIV0063885    PIFIV0063893     Q4 Sales Update Presentation to
                                                                                   Emails between B. Sutherland and M.
PX-1644   Sutherland, Benjamin   5/16/2013     13 PIFIV0060114    PIFIV0060117     Matthews re Meeting Minutes
                                                                                   Emails between B. Sutherland and B.
PX-1645   Sutherland, Benjamin   5/16/2013     14 PIFIV0059229    PIFIV0059230     Balakrishnan re RFT Meeting Notes
                                                                                   Emails between S. Baeurle and M.
PX-1646   Sutherland, Benjamin   5/16/2013     15 PIFIV0001834    PIFIV0001838     Matthews re UL conference call
                                                                                   Emails between B. Sutherland and B.
PX-1647   Sutherland, Benjamin   5/16/2013     16 PIFIV0061584    PIFIV0061588     Balakrishnan re 5V/2A enclosure
                                                                                   Emails between T. Giao and A. Lee re
PX-1648   Sutherland, Benjamin   5/16/2013     17 PIFIV0024274    PIFIV0024280     RM Activities and WSR for week
PX-1649   Sutherland, Benjamin   5/16/2013     18 PIFIV0057378    PIFIV0057397     Emails between D. New and D. Bailey
                                                                                   Emails between W. Chang and D.
PX-1650   Sutherland, Benjamin   5/16/2013     19 PIFIV0056509    PIFIV0056529     Bailey re Meeting Notes and Test Data
                                                                                   Fairchild's Supplemental Disclosure of
PX-1651   Sutherland, Benjamin   5/16/2013      2                                  Asserted Claims and Infringement
PX-1652   Sutherland, Benjamin   5/16/2013     20 PIF6 0001370    PIF6 0001387     LNK603-606/613-616 LinkSwitch-II
                                                                                   Emails between C. Webb and R.
                                                                                   Fassler re POWI's Energy Efficiency
PX-1653   Sutherland, Benjamin   5/16/2013     21 PIFIV0120973    PIFIV0120975     Calculator Navigates the Maze of
PX-1654   Sutherland, Benjamin   5/16/2013     22 PIFIV0064409    PIFIV0064420     Sales Director call Presentation
                    Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 152 of 487 PageID #: 32073


PX-1655   Sutherland, Benjamin   5/16/2013     23   PIFIV0426252   PIFIV0426337    POWI's Fundamental Product
PX-1656   Sutherland, Benjamin   5/16/2013     24   PIFIV0426469   PIFIV0426481    POWI's Fundamental Product
PX-1657   Sutherland, Benjamin   5/16/2013     25   PIFIV0419154   PIFIV0419163    January Sales Directors Conference
PX-1658   Sutherland, Benjamin   5/16/2013     26   PIFIV0419183   PIFIV0419191    March Sales Directors Conference Call
                                                                                   Emails between J. Sridhar and J.
PX-1659   Sutherland, Benjamin   5/16/2013     27 PIFIV0093321     PIFIV0093321    Tomlin re SOX Approval Distribution
                                                                                   Emails between B. Sutherland and D.
PX-1660   Sutherland, Benjamin   5/16/2013     28 PIFIV0060056     PIFIV0060057    Bell re Preliminary Sales Director
                                                                                   Emails between S. Fimiani and J.
PX-1661   Sutherland, Benjamin   5/16/2013     29 PIFIV0067646     PIFIV0067647    Shiffler re Cellphone Market Share
                                                                                   POWI's Third Supplemental Disclosure
PX-1662   Sutherland, Benjamin   5/16/2013      3                                  of Asserted Claims and Infringement
                                                                                   Emails between J. Tomline and B.
PX-1663   Sutherland, Benjamin   5/16/2013     30 PIFIV0038959     PIFIV0038959    Renouard re LNK-11 Updated Needs
                                                                                   Emails between J. Tomlin and B.
PX-1664   Sutherland, Benjamin   5/16/2013     31   PIFIV0037820   PIFIV0037828    Balakrishnan re Innolux TOP246YN
PX-1665   Sutherland, Benjamin   5/16/2013     32   PIFIV0443838   PIFIV0443863    Wafer Supply Agreement between
PX-1666   Sutherland, Benjamin   5/16/2013     33   PIF6_0001393   PIF6_0001393    Disk
PX-1667   Sutherland, Benjamin   5/16/2013      4   PIFIV0191185   PIFIV0191231    POWI's Marketing Strategy Report
                                                                                   Emails from B. Sutherland to M.
PX-1668   Sutherland, Benjamin   5/16/2013      5 PIFIV0058835     PIFIV0058839    Matthews re Fairchild Claiming new
PX-1669   Sutherland, Benjamin   5/16/2013      6 PIFIV0001585     PIFIV0001599    Adapters/Charger Challenges and
                                                                                   Emails between J. Tomlin and B.
PX-1670   Sutherland, Benjamin   5/16/2013      7 PIFIV0042388     PIFIV0042389    Sutherland re Apple Meeting
                                                                                   Emails between J. Tomlin and T.
PX-1671   Sutherland, Benjamin   5/16/2013      8 PIFIV0022077     PIFIV0022081    Roesler re Sales Weekly Report as of
                                                                                   Emails between M. Matthews and S.
PX-1672   Sutherland, Benjamin   5/16/2013      9 PIFIV0129664     PIFIV0129668    Fimiani re New Nokia Project for
                                                                                   POWI's Objections and Response to
PX-1673   Tomlin, John           4/29/2013      1                                  Defendants' 30(b)(6) Deposition
PX-1674   Tomlin, John           4/29/2013     10 PIF 384253       PIF 384263      POWI's Q2 Operations Update for
                                                                                   D. Bell memo to P. Chien, et al re TOP-
PX-1675   Tomlin, John           4/29/2013     11 PIFIV0032203     PIFIV0032203    HX inventory & WIP in PDIP package
PX-1676   Tomlin, John           4/29/2013     12 PIF 482007       PIF 482010      Draft POWI's Minutes of Meeting of
                    Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 153 of 487 PageID #: 32074


                                                                                   Emails between J. Tomlin and T.
PX-1677   Tomlin, John          4/29/2013      13 PIFIV0043683    PIFIV0043689     Roesler re Weekly Sales Report for
                                                                                   Email from J. Tomlin re Weekly Sales
PX-1678   Tomlin, John          4/29/2013      14 PIFIV0037708    PIFIV0037711     Report for week ending Jun. 12, 2009
PX-1679   Tomlin, John          4/29/2013      15 PIFIV0036702    PIFIV0036735     Summary Finish Goods - HK & SJ (All
PX-1680   Tomlin, John          4/29/2013      16 PIFIV0064816    PIFIV0064818     POWI's Minutes of a Meeting of the
PX-1681   Tomlin, John          4/29/2013       2                                  Defendants' Amended Deposition
                                                                                   Fairchild's Supplemental Disclosure of
PX-1682   Tomlin, John          4/29/2013       3                                  Asserted Claims and Infringement
                                                                                   POWI's Third Supplemental Disclosure
PX-1683   Tomlin, John          4/29/2013       4                                  of Asserted Claims and Infringement
                                                                                   M. Khan memo to D. Bailey, et al re
PX-1684   Tomlin, John          4/29/2013       5 PIFIV0021585    PIFIV0021587     Minutes from Quality Management
PX-1685   Tomlin, John          4/29/2013       6 PIFIV0035664    PIFIV0035666     X-Fab PI QBR/QTR Executive Summary
PX-1686   Tomlin, John          4/29/2013       7 PIFIV0033644    PIFIV0033670     POWI's Quality Management System
                                                                                   Emails between J. Tomlin and R. Hunt,
PX-1687   Tomlin, John          4/29/2013       8 PIFIV0038478    PIFIV0038481     et al re Samsung washing machine line
                                                                                   Emails between J. Tomlin and R. Hunt
PX-1688   Tomlin, John          4/29/2013       9                                  re Delta lines down improvement
PX-1689   Vaughan, Peter        5/22/2013       1 PIFIV0133471    PIFIV0133488     POWI's Org. Chart
PX-1690   Vaughan, Peter        5/22/2013      10                                  POWI's Website Printout of Reference
PX-1691   Vaughan, Peter        5/22/2013      11                                  Video Bringing Up a Power Supply
PX-1692   Vaughan, Peter        5/22/2013      12                                  POWI's Website Printout of Technical
                                                                                   Emails between P. Vaughan and A.
PX-1693   Vaughan, Peter        5/22/2013      13 PIFIV0270861    PIFIV0270870     Kim re 15KHZ-Meeting Notes from
                                                                                   Emails between M. Espino and D.
PX-1694   Vaughan, Peter        5/22/2013      14 PIFIV0213462    PIFIV0213499     Bailey, et al re RF Tec and D. Yang
                                                                                   Emails between C. Lee and P. Vaughan
                                                                                   re Loop gain performance is difference
PX-1695   Vaughan, Peter        5/22/2013      15 PIFIV0007142    PIFIV0007143     when PSU is with TNY279P and
                                                                                   Emails between M. Matthews and D.
PX-1696   Vaughan, Peter        5/22/2013      16 PIFIV0113744    PIFIV0113747     Bailey re Apple Visit Report
                                                                                   Emails between S. Fimiani and P.
PX-1697   Vaughan, Peter        5/22/2013      17 PIFIV0275801    PIFIV0275806     Vaughan re 5V/2A Fairchild Solution
                    Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 154 of 487 PageID #: 32075


PX-1698   Vaughan, Peter        5/22/2013      18 PIFIV0275826    PIFIV0275838     POWI's Fairchild FAN302 Analysis
                                                                                   Emails between A. Wu and M. Espino,
PX-1699   Vaughan, Peter        5/22/2013      19 PIFIV0301130    PIFIV0301131     et al re PIV Analysis for SEE bulb
                                                                                   POWI's Responses and Objections to
PX-1700   Vaughan, Peter        5/22/2013       2                                  Defendants' Fourth Set of Rogs (Nos.
                                                                                   Emails between S. Banerjee and A.
PX-1701   Vaughan, Peter        5/22/2013      20 PIFIV0275909    PIFIV0275911     Smith re New Off-line LED Switch
PX-1702   Vaughan, Peter        5/22/2013      21 PIF32065        PIF32116         TOP242-250 TopSwitch-GX Family
PX-1703   Vaughan, Peter        5/22/2013      22 PIFIV0146282    PIFIV0146329     TOP252-262, TOPSwitch-HX Family
PX-1704   Vaughan, Peter        5/22/2013      23                                  Defendants' Amended Notice of
                                                                                   Fairchild's Supplemental Disclosure of
PX-1705   Vaughan, Peter        5/22/2013       3                                  Asserted Claims and Infringement
                                                                                   POWI's Third Supplemental Disclosure
PX-1706   Vaughan, Peter        5/22/2013       4                                  of Asserted Claims and Infringement
PX-1707   Vaughan, Peter        5/22/2013       5 FSGIV00122355   FSGIV00122384    Application Note AN-47 TOPSwitch-JX
PX-1708   Vaughan, Peter        5/22/2013       6 PIFIV0191185    PIFIV0191231     POWI's Marketing Strategy Report
PX-1709   Vaughan, Peter        5/22/2013       7                                  Video PI Expert
PX-1710   Vaughan, Peter        5/22/2013       8                                  Video LinkSwitch II
                                                                                   Reference Design Report for a 5W
PX-1711   Vaughan, Peter        5/22/2013       9                                  Charger Using LNK616PG, Rev. 1.1
PX-1712   Yang, Ta-Yung          5/9/2013       1                                  USP 8,179,700
PX-1713   Yang, Ta-Yung          5/9/2013      10                                  USP 6,862,194
PX-1714   Yang, Ta-Yung          5/9/2013      11                                  USP 7,855,899
PX-1715   Yang, Ta-Yung          5/9/2013      12                                  USP 7,940,035
PX-1716   Yang, Ta-Yung          5/9/2013      13                                  USP 6,545,882
PX-1717   Yang, Ta-Yung          5/9/2013      14                                  USP 5,747,977
PX-1718   Yang, Ta-Yung          5/9/2013      15                                  USP 6,538,908
PX-1719   Yang, Ta-Yung          5/9/2013      16                                  USP 6,674,656
                                                                                   Print out of System General Website -
PX-1720   Yang, Ta-Yung          5/9/2013      17                                  Press Release for Primary-Side PWM
PX-1721   Yang, Ta-Yung          5/9/2013      18 FSGV0006457     FSGV0006471      FAN6747 Datasheet
PX-1722   Yang, Ta-Yung          5/9/2013      19 SG0302773       SG0302807        Non-Infringement Analysis for USP
                                                                                   Fairchild's Supplemental Disclosure of
PX-1723   Yang, Ta-Yung          5/9/2013       2                                  Asserted Claims and Infringement
                      Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 155 of 487 PageID #: 32076


PX-1724   Yang, Ta-Yung            5/9/2013       3                                  SGP100 Product Specification
PX-1725   Yang, Ta-Yung            5/9/2013       4                                  USP 7,362,593
PX-1726   Yang, Ta-Yung            5/9/2013       5                                  USP 5,418,410
PX-1727   Yang, Ta-Yung            5/9/2013       6                                  USP 6,144,245
PX-1728   Yang, Ta-Yung            5/9/2013       7                                  USP 6,219,262
PX-1729   Yang, Ta-Yung            5/9/2013       8                                  USP 7,151,679
PX-1730   Yang, Ta-Yung            5/9/2013       9                                  USP 7,161,816
                                                                                     Combined Declaration and Power of
                                                                                     Attorney - Switching Control Circuit
PX-1731   Lin, Gary              12/17/2009       1                                  with Variable Switching Frequency for
PX-1732   Lin, Gary              12/17/2009      10   FSG01322128   FSG01322130      Email re: power conversion group
PX-1733   Lin, Gary              12/17/2009      11   FSG01295234   FSG01295237      Emails re: Fairchild efforts to sell
PX-1734   Lin, Gary              12/17/2009      12                                  Fairchild 2009 investor presentation
PX-1735   Lin, Gary              12/17/2009      13   FSG00156665   FSG00156665      New product schedule spreadsheet
PX-1736   Lin, Gary              12/17/2009      14   FSG01252109   FSG01252110      Email re: Technical Analysis of
PX-1737   Lin, Gary              12/17/2009      15   FSG00250321   FSG00250321      Invoice from SG to Emerson Network
                                                                                     Email re: Potential for over 100-200
PX-1738   Lin, Gary              12/17/2009      16 FSG01240568     FSG01240573      million PWM controllers/power
                                                                                     Email re: Potential for over 100-200
                                                                                     million PWM controllers/power
PX-1739   Lin, Gary              12/17/2009      17 FSG01244524     FSG01244542      switches for metering (feasibility of
PX-1740   Lin, Gary              12/17/2009      18 FSG00173456     FSG00173477      Email re: Charger Market Survey
                                                                                     Email re: NDA Process (inquiry from
PX-1741   Lin, Gary              12/17/2009      19 FSG01244552     FSG01244561      Phihong about Fairchild/PI litigation)
PX-1742   Lin, Gary              12/17/2009       2 FSG00049853     FSG00049864      SG584x Replacement Solutions for
PX-1743   Lin, Gary              12/17/2009      20 FSG01244551     FSG01244551      Email re: Fairchild filing suit against
                                                                                     Letter to D. Zeng re: Fairchild FSBH
PX-1744   Lin, Gary              12/17/2009      21 FSG01244543     FSG01244550      Series & Power Integrations Lawsuit
PX-1745   Lin, Gary              12/17/2009      22 FSG01244500     FSG01244520      Email re: Border line datasheet
PX-1746   Lin, Gary              12/17/2009       3                                  Power Integrations TopTOP323-234
PX-1747   Lin, Gary              12/17/2009       4                                  TNY256 datasheet, July 2001
PX-1748   Lin, Gary              12/17/2009       5                                  U.S. Patent 7,110,270
PX-1749   Lin, Gary              12/17/2009       6 FSG00149035     FSG00149156      SG primary-side control chip versus
PX-1750   Lin, Gary              12/17/2009       7                                  30(b)(6) notice
                      Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 156 of 487 PageID #: 32077


PX-1751   Lin, Gary              12/17/2009       8 FSG00194073     FSG00194080      SG/FCS Merger Update
PX-1752   Lin, Gary              12/17/2009       9 FSG00177597     FSG00177599      Email re: Korea (LG Charger)
                                                                                     Power Integrations's Supplemental
PX-1753   Renouard               12/16/2009    1122                                  Responses and Objections to
PX-1754   Renouard               12/16/2009    1123 PIF 1316734     PIF 1316848      Competition Review AC/DC Power
                                                                                     Power Integrations Competition
PX-1755   Renouard               12/16/2009    1124 PIF 2279232     PIF 2279337      Review AC/DC Power Supplies,
                                                                                     Power Integrations 2009 Sales
PX-1756   Renouard               12/16/2009    1125   PIF 1312357   PIF 1312361      "Crushing Campaign" Higher Margin
PX-1757   Renouard               12/16/2009    1126   PIF 312763    PIF 312780       Power Integrations Q2 Sales Director's
PX-1758   Renouard               12/16/2009    1127   PIF 1813991   PIF 1814057      Power Integrations Strategic Planning
PX-1759   Renouard               12/16/2009    1128   PIF 1314298   PIF 1314314      Power Integrations Sales - Q1 2009
PX-1760   Renouard                 1/6/2010    2000   PIF 1984562   PIF 1984564      Email re: VP Updated on BYD after 5
                                                                                     Email re: SG received a U.S. patent on
PX-1761   Renouard                 1/6/2010    2001   PI 0039644    PI 0039648       primary sided feedback controller
PX-1762   Renouard                 1/6/2010    2002   PIF 1985317   PIF 1985325      Power Integrations M&A Activities,
PX-1763   Renouard                 1/6/2010    2003   PIF 817427    PIF 817427       Email re: Thoughts on SG situtation
PX-1764   Renouard                 1/6/2010    2004   PIF 1059173   PIF 1059173      Email re: Weekly report question
PX-1765   Renouard                 1/6/2010    2005   PIB 031101    PIB 031103       Email re: Meeting Memo for Visit to
PX-1766   Renouard                 1/6/2010    2006   PIF 1069553   PIF 1069554      Email re: LINK-II Prices needed
PX-1767   Renouard                 1/6/2010    2007   PIF 1668996   PIF 1669024      Email re: 5 LINK-II programs to track
                                                                                     Email re: Potential Questions to you
PX-1768   Renouard                 1/6/2010    2008   PIF 1719044   PIF 1719044      when you have meeting with
PX-1769   Renouard                 1/6/2010    2009   PIB 226343    PIB 226551       Email re: MOAs and Forecast July 2,
PX-1770   Vaughan                11/20/2009    1058   PIF 1077944   PIF 1077971      Document entitled “Elevating Sales in
PX-1771   Vaughan                11/20/2009    1059                                  LNK632DG LinkSwitch-II Family
PX-1772   Vaughan                11/20/2009    1060                                  LNK562-564 LinkSwitch-LP datasheet,
PX-1773   Vaughan                11/20/2009    1061                                  Application Note AN-44, LinkSwitch-II
PX-1774   Vaughan                11/20/2009    1062                                  Design Example report
PX-1775   Vaughan                11/20/2009    1063                                  Power Integrations Product Selector
PX-1776   Vaughan                11/20/2009    1064                                  LinkSwitch-II Introductory Video CD
PX-1777   Vaughan                11/20/2009    1065                                  LinkSwitch-II Introductory Video
PX-1778   Vaughan                11/20/2009    1066   PIF 861817    PIF 861817       Email re: China Day 1
PX-1779   Vaughan                11/20/2009    1067   PIF 873185    PIF 873186       Email re: Phihong: LNK616PN HTC
                    Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 157 of 487 PageID #: 32078


PX-1780   Vaughan              11/20/2009    1068   PIB 069613    PIB 069624       Email re: New proposal for SC1092DN
PX-1781   Vaughan              11/20/2009    1069   PIB 173006    PIB 173008       Email re: Nokia Meeting Notes, June
PX-1782   Vaughan              11/20/2009    1070   PIB 108904    PIB 108907       Email re: Apps Weekly
PX-1783   Vaughan              11/20/2009    1071   PIF 972912    PIF 972913       Email re: Apps Weekly, January 11,
PX-1784   Vaughan              11/20/2009    1072   PIF 853904    PIF 853905       Email re: Astec update, AC03/4/5
PX-1785   Vaughan              11/20/2009    1073   PIB 125718    PIB 125721       Email re: Need information of new
PX-1786   Vaughan              11/20/2009    1074   PIF 323673    PIF 323675       Email re: LNKII
PX-1787   Vaughan              11/20/2009    1075   PIF 656024    PIF 656024       Email re: DS36BPN engineering report
PX-1788   Vaughan              11/20/2009    1076   PIF 866502    PIF 866512       Email re: iWatt Foxlink tests
PX-1789   Vaughan              11/20/2009    1077   PIF 972973    PIF 972974       Email re: Weekly report
PX-1790   Vaughan              11/20/2009    1078   PIF 1019990   PIF 1019997      Email re: Siemens: Friwo: charger
PX-1791   Vaughan              11/20/2009    1079   PIF 962203    PIF 962205       Memo from Bill Smith to John Tomlin
PX-1792   Vaughan              11/20/2009    1080   PIB 154086    PIB 154090       Email re: Transient KP
PX-1793   Vaughan              11/20/2009    1081   PIF 972966    PIF 972966       Email re: Apps Weekly
PX-1794   Vaughan              11/20/2009    1082   PIF 600685    PIF 600686       Email re: SGP100 for primary control
PX-1795   Vaughan              11/20/2009    1083   PIF 974554    PIF 974574       Competition Review AC/DC Power
PX-1796   Vaughan              11/20/2009    1084   PIF 1316734   PIF 1316848      Competition Review, AC/DC Power
PX-1797   Vaughan              11/20/2009    1085   PIF 886660    PIF 886666       Email re: Competitor Analysis
PX-1798   Vaughan              11/20/2009    1086   PIB 148257    PIB 148272       Email re: 2.5 W USB Travel Charger
PX-1799   Vaughan              11/20/2009    1087   PIB 143270    PIB 143295       Email re: BCD power supply eval, final
                                                                                   Email re: Competitor Analysis: 3.8W
PX-1800   Vaughan              11/20/2009    1088 PIB 147347      PIB 147364       Charger Using BCD Combo Parts
                                                                                   Power Integrations customer letter re
                                                                                   announcing Power Integrations
PX-1801   Walker               11/24/2009    1089                                  initiated lawsuit against Fairchild and
PX-1802   Walker               11/24/2009    1090   PIF 1316734   PIF 1316806      Competition Review AD/DC Power
PX-1803   Walker               11/24/2009    1091   PI 0170858    PI 0170863       Email re: System General Lawsuit
PX-1804   Walker               11/24/2009    1092   PIF 678933    PIF 678935       Sales Team Q & A, Fairchild Lawsuit
PX-1805   Walker               11/24/2009    1093   PI 0170868    PI 0170871       Email re: Q & A for ITC Action Against
                                                                                   Email re: Fairchild injunction officially
PX-1806   Walker               11/24/2009    1094 PIF 562132      PIF 562135       confirmed/reinstated by District Court
PX-1807   Walker               11/24/2009    1095 PIF 1177696     PIF 1177703      Email re: PI IP Litigation Update July
PX-1808   Walker               11/24/2009    1096 PIF 550051      PIF 550059       Power Integrations Q2 Sales Director's
                   Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 158 of 487 PageID #: 32079


                                                                                  Technology License Agreement
PX-1809   Walker              11/24/2009    1097   PIF 023640    PIF 023664       between Power Integrations and
PX-1810   Walker              11/24/2009    1098   PI 0016287    PI 0016385       Master Definitive Agreement
PX-1811   Walker              11/24/2009    1099   PI 0019430    PI 0019432       Contract Approval Form for
PX-1812   Walker              11/24/2009    1100   PIF 555954    PIF 555960       Email re: PI Goodwill and Other
                                                                                  Power Integrations Valuation of
PX-1813   Walker              11/24/2009    1101 PI 0028867      PI 0028887       Patents as of December 22, 2004
                                                                                  Power Integrations draft customer
                                                                                  letter with regards to Fairchild and
PX-1814   Walker              11/24/2009    1102 PIF 2107716     PIF 2107717      System General's patent infringement
PX-1815   Walker              11/24/2009    1103 PIB 180129      PIB 180130       Email re: Nokia/Phihong
PX-1816   Walker              11/24/2009    1104 PIF 2107718     PIF 2107719      Power Integrations letter agreement
                                                 PIF 835609      PIF 835610
PX-1817   Walker              11/24/2009    1105 PIF 835605      PIF 835608       Power Integrations Undertaking
                                                                                  Email re: Liteon request PI sign back
PX-1818   Walker              11/24/2009    1106 PIF 817296      PIF 817298       the indemnification agreement
PX-1819   Walker              11/24/2009    1107 PIF 1413023     PIF 1413030      Email re: Power Integrations Intelbras
PX-1820   Walker              11/24/2009    1108 PIF 272806      PIF 272816       Email re: TPV standard contract
                                                                                  Management Color Key: Good news,
PX-1821   Walker              11/24/2009    1109 PIF 203289      PIF 203305       Bad News, Significant PI Interest,
                                                                                  Management Color Key: Good news,
PX-1822   Walker              11/24/2009    1110   PIF 1388387   PIF 1388405      Bad News, Significant PI Interest,
PX-1823   Walker              11/24/2009    1111   PIF 547699    PIF 547721       PI Weekly Report, Taiwan House
PX-1824   Walker              11/24/2009    1112   PI 0176652    PI 1076654       Email re: SG Press Release
PX-1825   Walker              11/24/2009    1113   PIF 1936447   PIF 1936452      Email re: Q&A from SG meeting
PX-1826   Walker              11/24/2009    1114   PIF 1936460   PIF 1936460      Email re: Follow up SG
PX-1827   Walker              11/24/2009    1115   PIF 1936461   PIF 1936466      Email re: Meeting on Nov. 10
                                                                                  Power Integrations, M&A Update,
PX-1828   Walker              11/24/2009    1116 PIF 1936397     PIF 1936405      Board of Directors, October 29, 2007
                                                                                  Intellectual Property Indemnity
PX-1829   Walker              10/26/2011    2046 PIF 2291830     PIF 2291917      Agreement between Astec and Sytem
                                                                                  Rahkala, et al, Effects of Switching
                                                                                  Frequency Modulation on EMI
PX-1830   Yang                12/11/2009       1                                  Performance of a Converter Using
                 Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 159 of 487 PageID #: 32080


PX-1831   Yang              12/11/2009       2                                  TNY256 Data sheet, July 2001
PX-1832   Yang              12/11/2009       3                                  U.S. Patent 6,480,399
PX-1833   Yang              12/11/2009       4                                  U.S. Patent 6,862,194
PX-1834   Yang              12/11/2009       5                 FSG00146006      Email re: New Patent
PX-1835   Yang              12/11/2009       6                                  Email re: Revised 0001 Patent
PX-1836   Yang              12/11/2009       7                                  10/959,188, Reply to Office Action
PX-1837   Yang              12/11/2009       8 FSG00146139     FSG00146176      Email re: An important patent
PX-1838   Yang               6/11/2009       1                                  TOP200-4/14 Data sheet, July 1996
PX-1839   Yang               6/11/2009      10                                  SG6848 Product Specification
PX-1840   Yang               6/11/2009      11                                  SG6849 Product Specification
PX-1841   Yang               6/11/2009      12                                  SG6849A/B Preliminary Specification
PX-1842   Yang               6/11/2009      13                                  SGP400 Product Specification
PX-1843   Yang               6/11/2009      14                                  SG6858 Product Specification
PX-1844   Yang               6/11/2009      15                                  SG6859 Product Specification
PX-1845   Yang               6/11/2009      16                                  SG5701 Product Specification
PX-1846   Yang               6/11/2009      17                                  SG5841/J Product Specification
PX-1847   Yang               6/11/2009      18                                  SGP100 Product Specification
PX-1848   Yang               6/11/2009      19                                  FSEZ1016 Data sheet, March 2009
PX-1849   Yang               6/11/2009       2                                  LNK501 Data sheet, April 2003
PX-1850   Yang               6/11/2009      20                                  FSEZ1216 Data sheet, September 2008
PX-1851   Yang               6/11/2009      21                                  U.S. Patent 6,674,656
PX-1852   Yang               6/11/2009      22                                  Application Data Sheet for 10/065,532
                                                                                Combined Declaration and Power of
                                                                                Attorney - PWM Controller Having A
PX-1853   Yang               6/11/2009      23                                  Saw-Limiter For Output Power Limit
PX-1854   Yang               6/11/2009      24 FSG00000331     FSG00000381      Schematics
PX-1855   Yang               6/11/2009      25                                  U.S. Patent 6,611,439
PX-1856   Yang               6/11/2009      26                                  U.S. Patent 7,026,851
PX-1857   Yang               6/11/2009      27                                  U.S. Patent 7,203,079
PX-1858   Yang               6/11/2009      28                                  U.S. Patent 7,184,283
PX-1859   Yang               6/11/2009      29                                  10/898,389 Claims
PX-1860   Yang               6/11/2009       3                                  LNK603-606/613-616 LinkSwitch-II
PX-1861   Yang               6/11/2009      30                                  U.S. Patent 7,061,780
PX-1862   Yang               6/11/2009      31                                  U.S. Patent 6,249,876
                 Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 160 of 487 PageID #: 32081


PX-1863   Yang               6/11/2009      32                                   U.S. Patent 6,229,366
PX-1864   Yang               6/11/2009      33                                   U.S. Patent 7,259,972
PX-1865   Yang               6/11/2009      34                                   U.S. Patent 7,352,595
PX-1866   Yang               6/11/2009       4                                   FSD210 Data sheet
PX-1867   Yang               6/11/2009       5                                   TEA1401T Data sheet, March 7,1997
PX-1868   Yang               6/11/2009       6                                   SG6741 Product Specification
PX-1869   Yang               6/11/2009       7                                   SG6741A Data sheet
PX-1870   Yang               6/11/2009       8                                   SG6742 Product Specification
PX-1871   Yang               6/11/2009       9                                   SG6742HL/HR Data sheet
PX-1872                                          SG0185347       SG0185356       F4 - DX-2000 - U.S. Patent No.
PX-1873                                          FSGIV00005611   FSGIV00005764   F4 - DX-2002 - File History for U.S.
PX-1874                                          FSGIV00209417   FSGIV00209450   F4 - DX-2004 - DPA422-426, DPA-
PX-1875                                          PIFIV0000074    PIFIV0000093    F4 - DX-2007.1 - TOP-FX (TOP232)
PX-1876                                          PIFIV0313838    PIFIV0313877    F4 - DX-2008 - TOP264-271,
PX-1877                                          PIF 343933      PIF 343980      F4 - DX-2010 - Datasheet for TOP252-
PX-1878                                          PIB 013521      PIB 013556      F4 - DX-2011 - Schematic for TOP252
PX-1879                                          FSGIV00209470   FSGIV00209493   F4 - DX-2012 - TNY274-280,
PX-1880                                          PIFIV0000094    PIFIV0000113    F4 - DX-2013 - TNY III (TNY274)
PX-1881                                          PIF 203017      PIF 203049      F4 - DX-2021 - Link-CV, LNK623
                                                                                 F4 - DX-2022 - Datasheet for LNK603-
PX-1882                                          PIFIV0156801    PIFIV0156818    606/613-616, LinkSwitch-II Family
PX-1883                                          F4 - DX-2037                    Huang SG5841 Application Note
                                                                                 F4 - DX-2041.1 - Adapters/Charger
PX-1884                                          PIFIV0001585    PIFIV0001599    Challenges and Opportunities
PX-1885                                          FSGIV00122355   FSGIV00122384   F4 - DX-2170.1 - Application Note AN-
                                                                                 F4 - DX-2202 - BiCMOS green mode
PX-1886                                          FSGIV00003552   FSGIV00003570   PWM Controllers, SG3842G/SG3843G
                                                                                 Champion 6800 Low Start-Up Current
PX-1887                                          F4 - DX-2220                    PFC/PWM Controller Combo, dated
PX-1888                                          PI 0014555      PI 0014574      F4 - DX-2433 - DPA-Switch/AN-31
                                                                                 F4 - DX-2450 - Email chain from
PX-1889                                          PI 0194743      PI 0194744      Jonathan Shieh to Bruce Renouard
                                                                                 F4 - DX-2458 - E-mail chain, top one
PX-1890                                          PIF 513637      PIF 513638      dated 11-4-05, Subject: “FW: Big
          Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 161 of 487 PageID #: 32082


                                                                         F4 - DX-2469 - Email dated 1/8/2013
                                                                         from Y. Ye to E. Verity re StdCost 2008-
PX-1891                                 PIFIV0473007    PIFIV0473007     2011 and enclosing StdCost 2008-2011
                                                                         F4 - DX-2483 - Email dated
PX-1892                                 PIFIV0063290    PIFIV0063297     11/28/2012 from B. Sutherland to A.
                                                                         F4 - DX-2514 - Email dated 6/12/2012
PX-1893                                 PIFIV0001846    PIFIV0001846     from D. Bailey to B. Balakrishnan re
                                                                         F4 - DX-2544 - Email from G. Lin to B.
PX-1894                                 FSG02042733     FSG02042735      Conrad re Power Conversion Taiwan
                                                                         F4 - DX-2545 - Email from G. Lin to B.
PX-1895                                 FSGIV00081775   FSGIV00081799    Tan, et al encl POWI SWOT Analysis
                                                                         F4 - DX-2548 - Email from KE Hong to
PX-1896                                 FSGIV00116766   FSGIV00116767    G. Lin re US plan on expanding
                                                                         F4 - DX-2550 - Email from M.
PX-1897                                 FSGIV00100824   FSGIV00100824    Mandracchia and G. Lin re Oki Wafer
PX-1898                                 PIF 866502      PIF 866512       F4 - DX-2604 - Email re: iWatt Foxlink
PX-1899                                 FSG00177591     FSG00177593      F4 - DX-2605 - Email re: Korea (LG
                                                                         F4 - DX-2706 - Email sent 7/24/2013
PX-1900                                 FSGIV00217170   FSGIV00217170    from G. Wei to C. Ondrick et al. re
                                                                         F4 - DX-2733.1 - Email thread between
PX-1901                                 PIFIV0059229    PIFIV0059230     B. Sutherland and B. Balakrishnan, et
                                                                         F4 - DX-2743 - Email thread between
PX-1902                                 PIFIV0016988    PIFIV0016989     M. Mathews and E. Quek re Apple and
                                                                         F4 - DX-2749 - Emails between A. Chu
PX-1903                                 FSGIV00100481   FSGIV00100506    and G. Lin re Slides on Customer
                                                                         F4 - DX-2756.2 - Emails between B.
PX-1904                                 PIFIV0060114    PIFIV0060117     Sutherland and M. Matthews re
                                                                         F4 - DX-2768 - Emails between J.
PX-1905                                 PIFIV0167620    PIFIV0167622     Harrington and S. Fimiani re Apple 5w
                                                                         F4 - DX-2779.1 - Emails between J.
PX-1906                                 PIFIV0022077    PIFIV00220781    Tomlin and T. Roesler re Sales Weekly
                                                                         F4 - DX-2779.2 - Emails between J.
PX-1907                                 PIFIV0022077    PIFIV00220781    Tomlin and T. Roesler re Sales Weekly
          Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 162 of 487 PageID #: 32083


                                                                         F4 - DX-2798 - Emails between M.
PX-1908                                 PIFIV0013283     PIFIV0013284    Matthews and S. Fimiani re Tech
                                                                         F4 - DX-2814 - Emails between S. IM
PX-1909                                 FSGIV00099814    FSGIV00099829   and G. Lin re POWI Comparison
PX-1910                                 FSG01244521      FSG01244523     F4 - DX-2822 - Emails re: analyst
                                                                         F4 - DX-2898 - Fairchild 2009 SBP
PX-1911                                 FSGIV00178485    FSGIV00178559   Power Conversion Presentation
                                                                         F4 - DX-2908 - Fairchild Consumer
PX-1912                                 FSGIV00084453    FSGIV00084482   Power Conversion 2011 SBP
                                                                         F4 - DX-2955 - Fairchild presentation:
PX-1913                                 FSG01432541      FSG01432600     Company Overview dated October
PX-1914                                 FSGIV00011888    FSGIV00011903   F4 - DX-3107 - FAN103 Datasheet
                                                                         F4 - DX-3291 - FEB315-001 Evaluation
PX-1915                                 FSGIV00038025    FSGIV00038052   Board of 5W for Charger (FAN103)
                                                                         Huang Huang Declaration ISO Opp. to
PX-1916                                 F4 - DX-3485R                    Mot. to Excl. Expert Testimony
PX-1917                                 F4 - DX-3488                     Identified Lost Buiness April to
PX-1918                                 F4 - DX-3503                     Investors presentation by Power
                                                                         F4 - DX-3614 - License and
PX-1919                                 FSGIV00173599    FSGIV00173618   Development Agreement between
PX-1920                                 PIB 013821       PIB 013853      F4 - DX-3620 - Link-II, LNK603 and
PX-1921                                 FSGIV00053509    FSGIV00053526   F4 - DX-3654.1 - LNK603-606/613-616
PX-1922                                 FSG02039998      FSG02040017     F4 - DX-3662 - LNK623-626, LinkSwitch-
PX-1923                                 PIFIV0113209     PIFIV0113209    F4 - DX-3784 - Power Integrations
                                                                         F4 - DX-3826 - November 2, 2010
                                                                         Production Letter from Michael
PX-1924                                 PIFIV0000001     PIFIV0000137    Headley to Jeremy Elman enclosing
                                                                         F4 - DX-3923 - Power Integrations
                                                                         marketing document titled: Product
PX-1925                                 PIFIV0144358     PIFIV0144415    Concept / OTS, Project Code name
                                                                         F4 - DX-4048 - Demo Board PS06012-
PX-1926                                 FSGIV0006607 4   FSGIV00066099   04 SG5841 12V/5A (FSGIV00066074-
                                                                         F4 - DX-4057 - Q4 Sales Update
PX-1927                                 PIFIV0063885     PIFIV0063893    Presentation to Board of Directors
          Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 163 of 487 PageID #: 32084


                                                                            F4 - DX-4174 - Reexamination File
PX-1928                                 FSGIV00215284      FSGIV00215915    History 90-007771 for U.S. Patent No.
                                                                            Reference Design Report for a 5W
PX-1929                                 F4 - DX-4181                        Charger Using LNK616PG, Rev. 1.1
PX-1930                                 F4 - DX-4573                        Set of Slides of AIPLA Spring Meetings
PX-1931                                 FSG00028127        FSG00028141      F4 - DX-4606 - Huang SG5841/J
PX-1932                                 F4 - DX-4681                        Huang SG6841 Product Specification
PX-1933                                 F4 - DX-4872                        Calculation of U.S. share of worldwide
                                                                            F4 - DX-4911 - Technology License
PX-1934                                 PIF 023640         PIF 023664       Agreement between Power
PX-1935                                 FSGIV00054267      FSGIV000542900   F4 - DX-4929.1 - TNY274-280,
PX-1936                                 FSG00205844        FSG00205879      F4 - DX-4995.1 - TOP232-234,
PX-1937                                 FSGIV00008141      FSGIV00008150    F4 - DX-5053 - U.S. Patent No.
PX-1938                                 FSGIV00008157      FSGIV00008167    F4 - DX-5085 - U.S. Patent No.
                                                                            U.S. Patent No. 6,462,971 File History
PX-1939                                 F4 - DX-5123                        (Application No. 09/405,209)
PX-1940                                 F4 - DX-5354                        U.S. Patent No. 7,940,035
                                                                            Screenshot from Wei Rebuttal Expert
PX-1941                                 F4 - DX-5442.26                     Report - Exhibit D (FAN103 test
                                                                            Screenshot from Wei Rebuttal Expert
PX-1942                                 F4 - DX-5443.18C                    Report - Exhibit E (SG5841 test results)
                                                                            Screenshot from Wei Rebuttal Expert
PX-1943                                 F4 - DX-5443.18D                    Report - Exhibit E (SG5841 test results)
                                                                            Screenshot from Wei Rebuttal Expert
PX-1944                                 F4 - DX-5443.19A                    Report - Exhibit E (SG5841 test results)
                                                                            Screenshot from Wei Rebuttal Expert
PX-1945                                 F4 - DX-5443.19B                    Report - Exhibit E (SG5841 test results)
                                                                            Screenshot from Wei Rebuttal Expert
PX-1946                                 F4 - DX-5443.19C                    Report - Exhibit E (SG5841 test results)
                                                                            Screenshot from Wei Rebuttal Expert
PX-1947                                 F4 - DX-5444.19D                    Report - Exhibit F (SG5841J test
                                                                            Screenshot from Wei Rebuttal Expert
PX-1948                                 F4 - DX-5444.20A                    Report - Exhibit F (SG5841J test
          Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 164 of 487 PageID #: 32085


                                                                               Screenshot from Wei Rebuttal Expert
PX-1949                                 F4 - DX-5444.20B                       Report - Exhibit F (SG5841J test
                                                                               Screenshot from Wei Rebuttal Expert
PX-1950                                 F4 - DX-5444.20C                       Report - Exhibit F (SG5841J test
                                                                               Screenshot from Wei Rebuttal Expert
PX-1951                                 F4 - DX-5444.20D                       Report - Exhibit F (SG5841J test
                                                                               Screenshot from Wei Rebuttal Expert
PX-1952                                 F4 - DX-5444.21A                       Report - Exhibit F (SG5841J test
                                                                               Screenshot from Wei Rebuttal Expert
PX-1953                                 F4 - DX-5444.21B                       Report - Exhibit F (SG5841J test
                                                                               F4 - DX-5455 - Xunwei Zhou, Mauro
PX-1954                                 FSG02145315        FSG02145322         Donati, Luca Amoroso and Fred C. Lee,
                                                                               F4 - DX-5465 - Native excel file
PX-1955                                 PIFIV0155283       PIFIV0155283        containing financial data and Power
                                                                               F4 - DX-5472 - Asset purchase
PX-1956                                 FSGIV00206366      FSGIV00206404       agreement between Fairchild and
                                        PIF                                    F4 - DX-5482 - Power Integrations'
PX-1957                                 203506_1.000001    PIF 203506_1.000001 Sales Data
PX-1958                                 F4 - DX-5642                           Power Integrations 2004 10-K
                                                                               Receipts for Purchase of Products
                                                                               from Mouser (Exhibit J to Wood’s July
PX-1959                                 F4 - DX-5675                           19, 2013 Report)7Case3:09-cv-05235-
                                                                               Excerpts from Fundamental of Power
PX-1960                                 F4 - DX-5677                           Electronics by Robert W.Erickson
                                                                               Micro Linear, ML4802 Datasheet,
PX-1961                                 F4 - DX-5678                           PFC/PWM Controller Combo with
PX-1962                                 F4 - DX-5679                           U.S. Patent No. 6,233,161
PX-1963                                 F4 - DX-5680                           U.S. Patent No. 7,215,107
                                                                               Revised Exhibit 3 (version 1) from
PX-1964                                 F4 - DX-5681                           Putnam Corrected Affirmative
                                                                               Revised Exhibit 3 (version 2) from
PX-1965                                 F4 - DX-5682                           Putnam Corrected Affirmative
                                                                               Revised Exhibit 3 (version 1) from
PX-1966                                 F4 - DX-5683                           Putnam Corrected Affirmative
          Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 165 of 487 PageID #: 32086


                                                                         Revised Exhibit 3 (version 2) from
PX-1967                                 F4 - DX-5684                     Putnam Corrected Affirmative
PX-1968                                 F4 - DX-5685                     Schedule from Dr. Putnam’s July 19,
                                                                         Schedule from Dr. Putnam’s July 30,
PX-1969                                 F4 - DX-5686                     2013 Corrected Expert Report
                                                                         Collection of screenshots from the
                                                                         oscilloscope saved on Chueh’s hard
PX-1970                                 F4 - DX-5709                     drive that he relied upon at depo, not
                                                                         Figure 1. Test circuit schematic from
                                                                         “Test Report Regarding Testing of
                                                                         TOP232PN (TopSwitch-FX) Performed
PX-1971                                 F4 - DX-5710                     inApril2012,” Jonathan R. Wood, April
                                                                         Figure 15. Oscilloscope recording at a
                                                                         load of 0.00 mA (0 mW)from “Test
                                                                         Report Regarding Testing of
                                                                         TOP232PN(TopSwitch-FX) Performed
PX-1972                                 F4 - DX-5723                     in April 2012,” by Jonathan R. Wood,
                                                                         Figure 16. Oscilloscope recording at a
                                                                         load of 2.23 mA (37.7mW) from “Test
                                                                         Report Regarding Testing of
PX-1973                                 F4 - DX-5724                     TOP232PN(TopSwitch-FX) Performed
                                                                         Figure 15. Oscilloscope recording at a
                                                                         load of 4.82 mA (63mW) from “Test
                                                                         Report Regarding Testing of
PX-1974                                 F4 - DX-5739                     TOP264VG(TopSwitch-JX) Performed
                                                                         Figure 16. Oscilloscope recording at a
                                                                         load of 3.33 mA (43mW) from “Test
                                                                         Report Regarding Testing of
                                                                         TOP264VG(TopSwitch-JX) Performed
                                                                         in January and March 2012,” by
PX-1975                                 F4 - DX-5740                     Jonathan R. Wood, March 16, 2012
          Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 166 of 487 PageID #: 32087


                                                                            Figure 15. Oscilloscope recording at a
                                                                            load of 0.00 mA (0 mW)from “Test
                                                                            Report Regarding Testing
PX-1976                                 F4 - DX-5757                        ofDPA423GN (DPASwitch)Performed
                                                                            Figure 16. oscilloscope recording at a
                                                                            load of 1.89 mA (29.6mW) from “Test
                                                                            Report Regarding Testing
PX-1977                                 F4 - DX-5758                        ofDPA423GN(DPA-Switch) Performed
                                                                            Figure 17. Oscilloscope recording at a
                                                                            load of 12.51 mA Test Report for
PX-1978                                 F4 - DX-5806                        TinySwitch-PK, TNY376 (Exhibit G to
                                                                            Figure 18. Oscilloscope recording at a
                                                                            load of 4.12 mA Test Report for
PX-1979                                 F4 - DX-5807                        TinySwitch-PK, TNY376 (Exhibit G to
                                                                            Figure 19. Oscilloscope recording at a
                                                                            load of 2.23 mA Test Report for
PX-1980                                 F4 - DX-5808                        TinySwitch-PK, TNY376 (Exhibit G to
                                                                            Figure 20. Oscilloscope recording at a
                                                                            load of 0.63 mA Test Report for
PX-1981                                 F4 - DX-5809                        TinySwitch-PK, TNY376 (Exhibit G to
                                                                            Malackowski Malackowski Affirmative
PX-1982                                 F4 - DX-5843                        Report Damages Schedules
                                                                            Malackowski Malackowski
PX-1983                                 F4 - DX-5844                        Supplemental Rebuttal Report

PX-1984                                 MCGOWAN0000006 MCGOWAN0000229 F4 - DX-5845 - Wood DigiKey Invoice
PX-1985                                 F4 - DX-5846R                 Wood Summary Table of schematics &
PX-1986                                 F4 - DPX-12                   Wood GE 62905 LED (contains Power
PX-1987                                 F4 - DPX-46                   Wood TNY263PN (purchased from
PX-1988                                 F4 - DPX-56                   Wood TNY375PN (purchased from
PX-1989                                 F4 - DPX-160                  Wood RDK-91 (purchased from Digi-
                                                                      Wood Test Circuit for TOP232PN
PX-1990                                 F4 - DPX-176                  (TopSwitch-FX), described in Exhibit E
                      Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 167 of 487 PageID #: 32088


                                                                                            Wood Test Circuit for TNY376PN
PX-1991                                               F4 - DPX-178                          (TinySwitch-PK), described in Exhibit G
PX-1992   Renouard, Bruce        10/13/2005       1                                         Third Notice of Deposition Pursuant to
PX-1993   Renouard, Bruce        10/13/2005       2                                         Fourth Notice of Deposition Pursuant
PX-1994   Renouard, Bruce        10/13/2005       3 PIF39342         PIF39440               "Competition Review, Version 1.7"
PX-1995   Renouard, Bruce        10/13/2005       4 PIEM0000813                             Document bearing Bates Number
                                                                                            Fairchild Update.xls file bearing Bates
PX-1996   Renouard, Bruce        10/13/2005       5 PIEM0000814                       850   Numbers PIEM0000814 through -850
PX-1997   Renouard, Bruce        10/13/2005       6 PIEM0005972                      5982   Report bearing Bates Numbers
PX-1998   Renouard, Bruce        10/13/2005       7 PIEM0006695                             E-mail bearing Bates Number
                                                                                            Document entitled "Plaintiff Power
                                                                                            Integrations, Inc.'s Second
PX-1999   Renouard, Bruce        10/13/2005       8                                         Supplemental Response to
PX-2000   Renouard, Bruce        10/13/2005       9   PIF45250                        261   Document bearing Bates Numbers
PX-2001   Renouard, Bruce        10/13/2005      10   PIF52943                      52971   Document bearing Bates Numbers
PX-2002   Renouard, Bruce        10/13/2005      11   PIF54205                      54212   Document bearing Bates Numbers
PX-2003   Renouard, Bruce        10/13/2005      12   PIF53236                              Document bearing Bates Number
PX-2004   Renouard, Bruce        10/13/2005      13   PIF54193                      54195   Document bearing Bates Numbers
PX-2005   Renouard, Bruce        10/13/2005      14   PIF54140                      54145   Document bearing Bates Numbers
PX-2006   Renouard, Bruce        10/13/2005      15   PIF53131                      53218   Document bearing Bates Numbers
PX-2007   Renouard, Bruce        10/13/2005      16   PIF52725                      52759   Document bearing Bates Numbers
PX-2008   Renouard, Bruce        10/13/2005      17   PIF52575                      52724   Document bearing Bates Numbers
PX-2009   Renouard, Bruce        10/13/2005      18   PIF55078                      55088   Document bearing Bates Numbers
PX-2010   Renouard, Bruce         12/8/2005      19   PIF 88460                       503   Document with production Nos. PIF
PX-2011   Renouard, Bruce         12/8/2005      20   PIF 93057                     93064   Document with production Nos. PIF
                                                                                            Document with production Nos.
PX-2012   Renouard, Bruce         12/8/2005      21 PIEM0161336      PIEM0161342            PIEM0161336 through PIEM0161342
PX-2013   Renouard, Bruce         12/8/2005      22 PIF 94996                         999   Document with production Nos. PIF
                                                                                            Power Integrations' Supplemental
                                                                                            Responses to Fairchild's Second and
PX-2014   Renouard, Bruce         12/8/2005      23                                         Third Set of Interrogatories dated
                                                                                            POWI's Designations and Objections in
PX-2015   Verity, R. Eric         5/30/2013       1                                         Response to Defendants' 30(b)(6)
PX-2016   Verity, R. Eric         5/30/2013      10 PIFIV0497808     PIFIV0497808           Spread Sheet - Revenue Information
                      Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 168 of 487 PageID #: 32089


                                                                                        Spread Sheet Revenue for Key
PX-2017   Verity, R. Eric         5/30/2013      11 PIFIV0497809       PIFIV0497809     Applications (Q.2 2010) and
PX-2018   Verity, R. Eric         5/30/2013      12 PIFIV0497824       PIFIV0497824     Spread Sheet Cost Information
PX-2019   Verity, R. Eric         5/30/2013      13 PIFIV0497646       PIFIV0497728     POWI's Final Budget for 2012 Slides
                                                                                        Spread Sheet Annual Income
PX-2020   Verity, R. Eric         5/30/2013      14 PIFIV0497645      PIFIV0497645      Statement and Quarterly Income
PX-2021   Verity, R. Eric         5/30/2013      15 PIFIV0497829      PIFIV0497830      Spread Sheet Sales Information
                                                    PIFIV0113209_HCAE PIFIV0113209_HCAE Spread Sheet - Income Statement,
PX-2022   Verity, R. Eric         5/30/2013       2O                  O                 Balance Sheet, Headcount with
PX-2023   Verity, R. Eric         5/30/2013       3                                     Spread Sheet - Product Revenue from
PX-2024   Verity, R. Eric         5/30/2013       4 PIFIV0443947      PIFIV0443947      Spread Sheet - Market Growth and
PX-2025   Verity, R. Eric         5/30/2013       5 PIFIV0444027      PIFIV0444027      Spread Sheet - Product Revenue from
PX-2026   Verity, R. Eric         5/30/2013       6 PIFIV0133471      PIFIV0133488      POWI's Org. Chart
PX-2027   Verity, R. Eric         5/30/2013       7 PIFIV0462367      PIFIV0462367      Spread Sheet - POWI's U.S. Revenue
PX-2028   Verity, R. Eric         5/30/2013       8 PIFIV0497769      PIFIV0497769      Spread Sheet t- Fiscal Year 2010
PX-2029   Verity, R. Eric         5/30/2013       9 PIFIV0497780      PIFIV0497780      Spread Sheet - Revenue Details for
PX-2030   Bailey, Doug           11/22/2005       1                                     Notice of Deposition
                                                                                        The California Energy Commission’s
PX-2031   Bailey, Doug           11/22/2005       2                                     Energy Efficiency Regulations
                                                                                        Email from J. Parkinson re Care t Make
PX-2032   Bailey, Doug           11/22/2005       3                                     Me An Offer for a Couple of
PX-2033   Bailey, Doug           11/22/2005       4                                     2006 Revenue Drivers
PX-2034   Bailey, Doug           11/22/2005       5                                     Board of Directors, Marketing 2005
PX-2035   Bailey, Doug           11/22/2005       6                                     CEC Project Report
PX-2036   Bailey, Doug           11/22/2005       7                                     China 5 Project
                                                                                        Power Integration Power Supply
PX-2037   Bailey, Doug           11/22/2005       8                                     Design and Manufacturing Proposal
PX-2038   Bailey, Doug           11/22/2005       9                                     PI Expert Suite Demystifies
PX-2039   Bailey, Doug           11/22/2005      10                                     PI Introduction Feb. 2005
PX-2040   Bailey, Doug           11/22/2005      11                                     GC Strategy Discussion 2005
PX-2041   Bailey, Doug           11/22/2005      12                                     Internet Sample Store Discussion
PX-2042   Bailey, Doug           11/22/2005      13                                     Email from V. Cardindale re CEC
PX-2043   Bailey, Doug           11/22/2005      14                                     Marcon and Media Strategy 2005
PX-2044   Bailey, Doug           11/22/2005      15                                     Marcom Spend Analysis 2005
                     Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 169 of 487 PageID #: 32090


PX-2045   Bailey, Doug          11/22/2005      16                                  Salcomp’s Coming to Samsung – PI
PX-2046   Bailey, Doug          11/22/2005      17                                  Product Concept / OTS / TopSwitch-HX
PX-2047   Balakrishnan, Balu    11/17/2005       1                                  Notice of Deposition
PX-2048   Balakrishnan, Balu    11/17/2005       2                                  30(b)(6) Notice of Deposition
PX-2049   Balakrishnan, Balu    11/17/2005       3                                  Second 30(b)(6) Notice of Deposition
PX-2050   Balakrishnan, Balu    11/17/2005       4                                  Third 30(b)(6) Notice of Deposition
PX-2051   Balakrishnan, Balu    11/17/2005       5                                  Fourth 30(b)(6) Notice of Deposition
PX-2052   Balakrishnan, Balu    11/17/2005       6                                  Fifth 30(b)(6) Notice of Deposition
PX-2053   Balakrishnan, Balu    11/17/2005       7                                  ‘876 patent
PX-2054   Balakrishnan, Balu    11/17/2005       8                                  ‘366 Patent
PX-2055   Balakrishnan, Balu    11/17/2005       9                                  ‘851 Patent
PX-2056   Balakrishnan, Balu    11/17/2005      10                                  SMP211 Datasheet
                                                                                    Press Release – Power Integrations
PX-2057   Balakrishnan, Balu    11/17/2005      11                                  Files Patent Infringement Suit Against
                                                                                    Press Release – Power Integrations
PX-2058   Balakrishnan, Balu    11/17/2005      12                                  Announces Third-Quarter Financial
PX-2059   Balakrishnan, Balu    11/17/2005      13                                  California Energy Commission’s Energy
PX-2060   Balakrishnan, Balu    11/17/2005      14                                  Sales Team Q& A – Fairchild Lawsuit
PX-2061   Balakrishnan, Balu    11/17/2005      15                                  PI Responses to Firchild’s First Set of
PX-2062   Balakrishnan, Balu    11/17/2005      16                                  Invention Disclosure Form
PX-2063   Balakrishnan, Balu    11/17/2005      17                                  Invention Disclosure Form
PX-2064   Balakrishnan, Balu    11/23/2005      18                                  Handwritten Notes
PX-2065   Balakrishnan, Balu    11/23/2005      19                                  Schematics
PX-2066   Balakrishnan, Balu    11/23/2005      20                                  PWR-SMP211 Datasheet
PX-2067   Balakrishnan, Balu    11/23/2005      21                                  Schematics
PX-2068   Balakrishnan, Balu    11/23/2005      22                                  PWR-SMP240 Datasheet
PX-2069   Balakrishnan, Balu    11/23/2005      23                                  PWR-SMP260 Datasheet
PX-2070   Balakrishnan, Balu    11/23/2005      24                                  APEC ’92 Materials
PX-2071   Balakrishnan, Balu    11/23/2005      25                                  PWR-SMP240 Datasheet
PX-2072   Balakrishnan, Balu    11/23/2005      26                                  PWR-SMP240 Datasheet
PX-2073   Balakrishnan, Balu    11/23/2005      27                                  PWR-SMP260 Datasheet
PX-2074   Balakrishnan, Balu    11/23/2005      28                                  PWR-SMP260 Datasheet
PX-2075   Balakrishnan, Balu    11/23/2005      29                                  PWR-SMP260 Datasheet
                     Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 170 of 487 PageID #: 32091


                                                                                    Memo from Richard Keller to Balu
PX-2076   Balakrishnan, Balu    11/23/2005      30                                  Balakrishnan regarding Clarification to
PX-2077   Balakrishnan, Balu    11/23/2005      31                                  PWR-SMP3 Datasheet
                                                                                    Article – Off-Line PWM Switching
PX-2078   Balakrishnan, Balu    11/23/2005      32                                  Regaulator IC Handles 3W, Frank
PX-2079   Balakrishnan, Balu    11/23/2005      33                                  Schematics
PX-2080   Balakrishnan, Balu    11/23/2005      34                                  Project PS03 Index
PX-2081   Balakrishnan, Balu    11/23/2005      35                                  Project SMP1A Index
PX-2082   Balakrishnan, Balu    11/23/2005      36                                  Schematics
PX-2083   Balakrishnan, Balu    11/23/2005      37                                  Schematics
PX-2084   Balakrishnan, Balu    11/23/2005      38                                  SMP212/220 Task List
PX-2085   Balakrishnan, Balu    11/23/2005      39                                  PWR-SMP212 Datasheet
PX-2086   Balakrishnan, Balu     3/15/2006      40                                  PI 2003 Annual Report
PX-2087   Balakrishnan, Balu     3/15/2006      41                                  PI 2004 Annual Report
PX-2088   Balakrishnan, Balu     3/15/2006      42                                  PI Form 10-Q for the Perido Ending
PX-2089   Balakrishnan, Balu     3/15/2006      43                                  ‘075 Patent
PX-2090   Balakrishnan, Balu     3/15/2006      44                                  PI, Solid Q4 Results With Outlook
PX-2091   Balakrishnan, Balu     3/15/2006      45                                  Article – Spread Spectrum Clocks
PX-2092   Balakrishnan, Balu     3/15/2006      46                                  PI Company Information
PX-2093   Balakrishnan, Balu     3/15/2006      47                                  PTO Web Page Search for Patents
PX-2094   Balakrishnan, Balu     3/15/2006      48                                  ‘851 Patent
                                                                                    Wafer Supply Agreement between
PX-2095   Balakrishnan, Balu     3/15/2006      49                                  Power Integrations and Matsushita
PX-2096   Balakrishnan, Balu     3/15/2006      50                                  ‘366 Patent
PX-2097   Balakrishnan, Balu     3/15/2006      51                                  ‘876 Patent
PX-2098   Balakrishnan, Balu     3/15/2006      52                                  U.S. Patent 4,638,417
PX-2099   Blauschild, Robert      3/9/2007      10                                  Supplemental Expert Report
PX-2100   Blauschild, Robert      3/9/2007      11                                  USP 4,638,417
                                                                                    Programmed Pulsewidth Modulated
PX-2101   Blauschild, Robert      3/9/2007      12                                  Waveforms for Electromagnetic
                                                                                    Accoustic Noise Reduction in
PX-2102   Blauschild, Robert      3/9/2007      13                                  Sinusoidal PWM Drives Using a
PX-2103   Blauschild, Robert      3/9/2007      14                                  TEA2262 Datasheet
PX-2104   Blauschild, Robert      3/9/2007      15                                  Power MOSFETs Take the Load Off
                       Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 171 of 487 PageID #: 32092


PX-2105     Blauschild, Robert      3/9/2007      16                                   PWR-SMP240 Datasheet
PX-2106     Blauschild, Robert      3/9/2007      17                                   PWR-SMP260 Datasheet
PX-2107     Blauschild, Robert      3/9/2007      18                                   Fairchild I Order re Claim Construction
PX-2108     Blauschild, Robert      3/9/2007      19                                   PWO Office Action
PX-2109     Blauschild, Robert      3/9/2007      20                                   PTO Office Action
PX-2110     Blauschild, Robert      3/9/2007      21                                   PTO Office Action
PX-2111                                              PIF6 0000001      PIF6 0000022    U.S. Patent No. 6,229,366
PX-2111.1   Wei, Gu-Yeon           1/15/2015      11 PIF6 0000001      PIF6 0000022    U.S. Patent No. 6,229,366
PX-2111.2   Yang, Ta-Yung         12/12/2013      15 PIF6 0000001      PIF6 0000022    U.S. Patent No. 6,229,366
PX-2112                                              PIF6 0000022      PIF6 0000052    U.S. Patent No. 7,876,587
PX-2112.1   Kelley, Arthur         1/13/2005      24 PIF6 0000023      PIF6 0000052    U.S. Patent No. 7,876,587
PX-2112.2   Wei, Gu-Yeon           1/15/2015      17 PIF6 0000023      PIF6 0000052    U.S. Patent No. 7,876,587
PX-2113                                              PIF6 0000277      PIF6 0000295    U.S. Patent No. 7,952,895
PX-2113.1   Kelley, Arthur         1/13/2005      25 PIF6 0000277      PIF6 0000295    U.S. Patent No. 7,952,895
PX-2114                                              PIF6 0000468      PIF6 0000488    U.S. Patent No. 7,995,359
PX-2114.1   Kelley, Arthur         1/13/2005      26 PIF6 0000468      PIF6 0000488    U.S. Patent No. 7,995,359
PX-2114.2   Wei, Gu-Yeon           1/15/2015       3 PIF6 0000468      PIF6 0000488    U.S. Patent No. 7,995,359
PX-2115                                              PIF6 0000687      PIF6 0000711    U.S. Patent No. 8,115,457
PX-2115.1   Kelley, Arthur         1/13/2005      27 PIF6 0000687      PIF6 0000711    U.S. Patent No. 8,115,457
PX-2115.2   Wei, Gu-Yeon           1/15/2015       5 PIF6 0000687      PIF6 0000711    U.S. Patent No. 8,115,457
PX-2116     Gaknoki, Gary         10/29/2013       5 PIF6 0001127      PIF6 0001207    LinkSwitch-HP Schematics
PX-2117                                              FSGV0365032       FSGV0365049     FSGM0465RB datasheet
PX-2118                                              FSGV0365068       FSGV0365085     FSGM0565RB datasheet
PX-2119                                              FSGV0041058       FSGV0041070     FSL138MRT datasheet
PX-2120                                              FSGV0041421       FSGV0041434     FSL206MRBN datasheet
PX-2121                                              FSGV0041471       FSGV0041491     FSQ0165 datasheet; FSQ0265
PX-2122                                              FSGV0365397       FSGV0365418     FSQ0465RU datasheet
PX-2123                                              FSGV0028471       FSGV0028483     FLS0116 datasheet
PX-2124                                                                                FSL137H datasheet
PX-2125                                                FSGIV00111416   FSGIV00111430   FSL127H datasheet
                                                       FSGV0000763     FSGV0000802     FSGM0465R schematic; FSGM0465RB
PX-2126                                                                                schematic; FSGM0565R schematic;
PX-2127                                                FSGV0000892     FSGV0000929     FSL106MR schematic
PX-2128                                                FSGV0000854     FSGV0000891     FSL116HR schematic
          Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 172 of 487 PageID #: 32093


PX-2129                                                                  FSL136MR schematic
PX-2130                                 FSGV0171580     FSGV0171580      FSL138MRT schematic
PX-2131                                 FSGV0001288     FSGV0001357      FSL176MRT schematic
PX-2132                                                                  FSL206MR schematic; FSL206MRBN
PX-2133                                 FSGV0001405     FSGV0001430      FSQ0165 schematic; FSQ0365
                                        FSGV0002010     FSGV0002041      FSQ0465RS/RB schematic; FSQ0465RU
PX-2134                                                                  schematic; FSQ0565RS/RQ schematic;
PX-2135                                 FSGV0001237     FSGV0001287      FSL137H Schematic
                                                                         AN-XXXX Applying Fairchild Power
PX-2136                                 FSGIV00000108   FSGIV00000119    Switch (FPStm) FSL-1x7 to Low Power
                                                                         FAN6862R/FAN6862L Highly
PX-2137                                 FSGIV00003168   FSGIV00003183    Integrated Green-Mode PWM
PX-2138                                 FSGIV00003184   FSGIV00003199    FAN6862 Highly Integrated Green-
PX-2139                                 FSGIV00006695   FSGIV00006710    FAN6982 CCM Power Factor
PX-2140                                 FSG00163453     FSG00163473      Green mode PFC/PWM Controller
                                                                         FSCQ1565RP Green Mode Fairchild
PX-2141                                 FCS0275958      FCS0275982       Power Switch (FPStm) for Quasi-
PX-2142                                 FCS0299976      FCS0299987       FSDM0565R demo board (APP-735)
                                                                         Application Note AN4146 Design
PX-2143                                 FCS0305735      FCS0305756       guidelines for Quasi-resonant
                                                                         Application Note 42030 Theory and
PX-2144                                 FCS0328121      FCS0328139       Application of the ML4821 Average
                                                                         Application Note AN4141
PX-2145                                 FCS0339253      FCS0339262       Troubleshooting and Design Tips for
                                                                         Application Note AN4107 Design of
PX-2146                                 FCS0343831      FCS0343844       Power Factor Correction Circuit Using
PX-2147                                 FCS0406195      FCS0406210       L4981A L4981B Power Factor
                                                                         Application Note AN4141
PX-2148                                 FCS0603209      FCS0603218       Troubleshooting and Design Tips for
                                                                         LM2642 Two-Phase Synchronous Step-
PX-2149                                 FCS0004351      FCS0004370       Down Switching Controller
PX-2150                                 FCS0713970      FCS0713981       FSDM0565R demo board (APP-735)
                                                                         Application Note 42030 Theory and
PX-2151                                 FCS1084363      FCS1084381       Application of the ML4821 Average
          Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 173 of 487 PageID #: 32094


PX-2152                                 FSGIV00011827   FSGIV00011843    FAN102 Primary-Side-Control PWM
                                                                         AN-6093 Design Guideline for Flyback
PX-2153                                 FSGIV00014586   FSGIV00014602    Charger Using FAN104WMX
                                                                         FAN302HLMY_F117 PWM Controller
PX-2154                                 FSGIV00015906   FSGIV00015923    for Low Standby Power Battery -
PX-2155                                 FSGV0001647     FSGV0001661      DAP024 Highly Integrated Green-
                                                                         Prototype Report European Input LED
PX-2156                                 FSGV0383043     FSGV0383067      Ballast using FAN7527BM,
                                                                         LED Lighting Solution based on High
PX-2157                                 FSGV0384830     FSGV0384863      Efficiency Resonant Converter Design
PX-2158                                 FSGV0385244     FSGV0385273      Resonant and Soft-Switching Solutions
                                                                         Asymmetrical Half-Bridge Converter
PX-2159                                 FSGV0385827     FSGV0385827      Design Tool for FSFA series by Fairchild
                                                                         Emitter-Switched Bipolar/MOSFET
                                                                         Cascode (ESBC) -- 80 watt, Wide Input
PX-2160                                 FSGV0386372     FSGV0386396      Range, Quasi-Resonant Power Supply
                                                                         Prototype Report European Input LED
PX-2161                                 FSGV0386556     FSGV0386580      Ballast using FAN7527BM,
                                                                         Input Voltage Sensing Technique
PX-2162                                 FSGV0386908     FSGV0386930      Without additional power loss
                                                                         Fairchild Semiconductor Receives Two
PX-2163                                                                  Prestigious Awards in China
                                                                         Fairchild Semiconductor's FAN6756
PX-2164                                                                  Single-Chip PWN Solution Receives
                                                                         Celestica Recognizes Fairchild
PX-2165                                                                  Semiconductor With Third Year Global
                                                                         Celestica recognizes select suppliers
PX-2166                                                                  with Partners in Performance awards
                                                                         Fairchild Semiconductor Earns Award
PX-2167                                                                  From Top International Component
                                                                         Fairchild Semiconductor Honored by
PX-2168                                                                  Celestica with Global Supplier Award
                                                                         Fairchild Semiconductor Named a
PX-2169                                                                  Winner of EP China's 2005 Top 10 DC-
          Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 174 of 487 PageID #: 32095


                                                                         Fairchild Semiconductor Receives 'Best
PX-2170                                                                  Supplier Award' From LG Electronics
                                                                         Fairchild Semiconductor Receives Best
PX-2171                                                                  Supplier Award from Samsung
                                                                         Fairchild Semiconductor Receives
PX-2172                                                                  Highly-Regarded Stack International
PX-2173                                                                  Fairchild Semiconductor Wins 2005
PX-2174                                                                  Fairchild Semiconductor Wins Best
                                                                         Fairchild Semiconductor's
PX-2175                                                                  IntelliMAX(TM) Wins EDN China
                                                                         Fairchild Semiconductor's SPM(TM),
PX-2176                                                                  Cited as a Vital Element in an Award-
PX-2177                                                                  Fairchild Semiconductor Earns
                                                                         Fairchild Semiconductor Receives
PX-2178                                                                  Assodel's Best Semiconductor Vendor
                                                                         Fairchild Semiconductor Receives Best
PX-2179                                                                  Supplier Performance Award from
                                                                         Fairchild Semiconductor Receives
PX-2180                                                                  EDAW’s 2006 Best Product Award in
                                                                         Fairchild Semiconductor Receives
PX-2181                                                                  Hisense Strategic Supplier Award
                                                                         Fairchild Semiconductor Tapped as a
PX-2182                                                                  Leadeing Supplier in China Market
                                                                         Fairchild Semiconductor Wins EDN
PX-2183                                                                  China’s Leading Product Innovation
                                                                         Fairchild Semiconductor Wins
                                                                         Excellent Supplier Award for
PX-2184                                                                  Contribution to Mobile Handset
                                                                         Fairchild Semiconductor Wins Two
PX-2185                                 FSG00337232     FSG00337233      EDN China Leading Products
                                                                         Fairchild Semiconductor’s Green FPS
PX-2186                                                                  Power Switch Wins E-Legacy Award
                                                                         Fairchild Semiconductor’s Motion-
PX-2187                                 FSG00973948     FSG00973948      SPM(TM) and USB Switch Earn
          Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 175 of 487 PageID #: 32096


                                                                         Fairchild Semiconductor’s Ultra Low
                                                                         Power FIN324C μSerDes(TM)
PX-2188                                                                  SerializerDeserializer Receives Best
                                                                         Fairchild Semiconductor's System
PX-2189                                                                  General Subsidiary Wins Prestigious
                                                                         Fairchild Takes EDAW-NEC 2007 ’Best
PX-2190                                                                  Innovative Product Award'
                                                                         i2 Customers Essar Steel, Fairchild
PX-2191                                                                  Semiconductor and Kimberly-Clark
                                                                         Three Fairchild Semiconductor Devices
PX-2192                                 FSG00973973     FSG00973974      Named Ultimate Products by EETimes
                                                                         Battery Switching Charger from
PX-2193                                                                  Fairchild Semiconductor an EPC Top-
                                                                         Celestica Awards Fairchild
PX-2194                                                                  Semiconductor as a 2012 Total Cost of
                                                                         China,United States Fairchild
PX-2195                                                                  Semiconductor Wins Prestigious
PX-2196                                                                  Fairchild Gets Partnership Supplier
PX-2197                                                                  Fairchild Receives 2011 Quality Award
                                                                         Fairchild Semiconductor Awarded
PX-2198                                                                  Core Supplier Performance Award by
                                                                         Fairchild Semiconductor Earns Sixth
PX-2199                                                                  Electronic Products China Top-10 DC-
                                                                         Fairchild Semiconductor Gets
PX-2200                                                                  Electronic Product Design’s 2011 e-
                                                                         Fairchild Semiconductor Named 2013
PX-2201                                                                  Best Supplier by Yulong Computer
                                                                         Fairchild Semiconductor Receives
PX-2202                                                                  ’Best Supplier Award' for Excellent
                                                                         Fairchild Semiconductor Receives Best
PX-2203                                                                  Supplier Award from Eaton Asia Pacific
                                                                         Fairchild Semiconductor Receives
PX-2204                                                                  Celestica's 2009 Total Cost of
          Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 176 of 487 PageID #: 32097


                                                                         Fairchild Semiconductor Receives Core
PX-2205                                                                  Supplier Award from Hisense-Kelon
                                                                         Fairchild Semiconductor Receives
PX-2206                                                                  Eaton’s Best Supplier Award for
                                                                         Fairchild Semiconductor Receives
PX-2207                                                                  Excellent Supplier Award for Third
                                                                         Fairchild Semiconductor Receives
PX-2208                                                                  Supplier of the Year Award from
                                                                         Fairchild Semiconductor Wins Best
PX-2209                                                                  Reference Design Award from
                                                                         Fairchild Semiconductor Wins EEPW
PX-2210                                                                  Power Products Award for Innovation
                                                                         Fairchild Semiconductor Wins Elektra's
PX-2211                                                                  Power Systems Product of the Year
PX-2212                                                                  Fairchild Semiconductor Wins
                                                                         Fairchild Semiconductor Wins Two
PX-2213                                                                  EEPW Power Products Awards for
                                                                         Fairchild Semiconductor’s High
PX-2214                                                                  Performance Optocoupler Wins
                                                                         Fairchild Semiconductor’s Shorted-
PX-2215                                                                  Anode IGBTs an EPC Top-10 Power
                                                                         Fairchild Semiconductor’s Ultra FRFET
PX-2216                                                                  MOSFETS Win ACE Power Productof
                                                                         Fairchild Semiconductor’s USB
PX-2217                                                                  Accessory Switch Receives 20th
                                                                         Fairchild Semiconductor's PSR
                                                                         Controller and Ultra FRFET MOSFET
PX-2218                                                                  Selected as Finalists in the 2010
                                                                         Fairchild’s P-Channel PowerTrench®
PX-2219                                                                  MOSFET Wins Electronic Product
                                                                         FCS, a leading global supplier of high-
                                                                         performance power and mobile
PX-2220                                                                  semiconductor solutions has been
PX-2221                                                                  Supplier receives award from power
          Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 177 of 487 PageID #: 32098


                                                                         Three of Fairchild Semiconductor’s
PX-2222                                                                  Devices are Finalists for EDN’s
                                                                         United States Fairchild Semiconductor
PX-2223                                                                  Receives Strategic Supplier Award
                                                                         Fairchild Semiconductor's High-
PX-2224                                 FSG02154264     FSG02154267      Voltage Gate Driver Wins Product of
PX-2225                                 FSGIV00075996   FSGIV00076004    Fairchild Product Awards
                                                                         Press Release--Fairchild
PX-2226                                 FSG00337234     FSG00337235      Semiconductor Wins EPC's Top-10 DC-
                                                                         Fairchild Semiconductor Listed as One
PX-2227                                 FSG00973975     FSG00973975      of the 100 Best Corporate Citizens
                                                                         Fairchild Semiconductor s Green FPS
PX-2228                                 FSG00975426     FSG00975426      Power Switch was Selected as the Best
                                                                         Fairchild Semiconductor's High-
PX-2229                                 FSG02141752     FSG02141752      Voltage Gate Driver Wins Product of
   Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 178 of 487 PageID #: 32099


Ex. No.   Description
PPX-1     RDK-158
PPX-2     RDK-193
PPX-3     RDK-195
PPX-4     RDK-290
PPX-5     RDK-347
PPX-6     FAN102
PPX-7     FL7730
PPX-8     GE 62905 LED
PPX-9     Ledare E12 LED1203C4
PPX-10    Ledare E12 LED1206C4
PPX-11    Ledare E12 LED1208G4
PPX-12    Ledare E17 LED1213R4
PPX-13    Ledare E26 LED1208G4
PPX-14    LNK403EG
PPX-15    LNK404EG
PPX-16    LNK405EG
PPX-17    LNK406EG
PPX-18    LNK407EG
PPX-19    LNK408EG
PPX-20    LNK409EG
PPX-21    LNK410
PPX-22    LNK413EG
PPX-23    LNK414EG
PPX-24    LNK415EG
PPX-25    LNK416EG
PPX-26    LNK417EG
PPX-27    LNK418EG
PPX-28    LNK419EG
PPX-29    LNK420LG
PPX-30    LNK454DG
PPX-31    LNK456DG
PPX-32    LNK457DG
PPX-33    LNK457KG
PPX-34    LNK457VG
PPX-35    LNK458KG
PPX-36    LNK458VG
PPX-37    LNK460KG
PPX-38    LNK460VG
PPX-39    LNK603DG
PPX-40    LNK603PG
PPX-41    LNK604PG
PPX-42    LNK605PG
PPX-43    LNK606DG
PPX-44    LNK606GG
PPX-45    LNK606PG
PPX-46    LNK613DG
  Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 179 of 487 PageID #: 32100


PPX-47   LNK613PG
PPX-48   LNK614PG
PPX-49   LNK615DG
PPX-50   LNK615PG
PPX-51   LNK616DG
PPX-52   LNK616GG
PPX-53   LNK616PG
PPX-54   LNK623DG
PPX-55   LNK623PG
PPX-56   LNK624DG
PPX-57   LNK624PG
PPX-58   LNK625DG
PPX-59   LNK625PG
PPX-60   LNK626DG
PPX-61   LNK626PG
PPX-62   LNK632DG
PPX-63   LNK6663E
PPX-64   LNK6663V
PPX-65   LNK6664E
PPX-66   LNK6664V
PPX-67   LNK6665E
PPX-68   LNK6665V
PPX-69   LNK6666E
PPX-70   LNK6666V
PPX-71   LNK6667E
PPX-72   LNK6667V
PPX-73   LNK6763E
PPX-74   LNK6763V
PPX-75   LNK6764E
PPX-76   LNK6764V
PPX-77   LNK6765E
PPX-78   LNK6765V
PPX-79   LNK6766E
PPX-80   LNK6766V
PPX-81   LNK6767E
PPX-82   LNK6767V
PPX-83   LNK6773E
PPX-84   LNK6773V
PPX-85   LNK6774E
PPX-86   LNK6774V
PPX-87   LNK6775E
PPX-88   LNK6775V
PPX-89   LNK6776E
PPX-90   LNK6776V
PPX-91   LNK6777E
PPX-92   LYT0005D
PPX-93   LYT4211E
  Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 180 of 487 PageID #: 32101


PPX-94    LYT4212E
PPX-95    LYT4213E
PPX-96    LYT4214E
PPX-97    LYT4215E
PPX-98    LYT4216E
PPX-99    LYT4217E
PPX-100   LYT4218E
PPX-101   LYT4218L
PPX-102   LYT4221E
PPX-103   LYT4222E
PPX-104   LYT4223E
PPX-105   LYT4224E
PPX-106   LYT4225E
PPX-107   LYT4226E
PPX-108   LYT4227E
PPX-109   LYT4228E
PPX-110   LYT4311E
PPX-111   LYT4312E
PPX-112   LYT4313E
PPX-113   LYT4314E
PPX-114   LYT4315E
PPX-115   LYT4316E
PPX-116   LYT4317E
PPX-117   LYT4318E
PPX-118   LYT4318L
PPX-119   LYT4321E
PPX-120   LYT4322E
PPX-121   LYT4323E
PPX-122   LYT4324E
PPX-123   LYT4325E
PPX-124   LYT4326E
PPX-125   LYT4327E
PPX-126   LYT4328E
PPX-127   RDK-251
PPX-128   RDK-257
PPX-129   RDK-268
PPX-130   RDK-271
PPX-131   TP-Link TL-MR3040 Portable Battery
          Powered 3G Wireless N Router
 Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19
                                   EXHIBIT  5B      Page 181 of 487 PageID #: 32102
                                                               Power Integrations' Exhibit List
                                                                                                                           Exhibit # (if
Ex. #                                      DESCRIPTION                    Beg Bates      End Bates      Source             applicable) Date        Case
            U.S. Patent No. 6,229,366 B1                                  PIF6 0000001   PIF6 0000022
DX‐0001                                                                                                 Kelley, Arthur
            U.S. Patent No. 6,229,366 B1
DX‐0001.1                                                                                               Park, YB           4          5/19/2014    F6
            U.S. Patent No. 6,229,366 B1
DX‐0001.2                                                                 PIF6 0000001   PIF6 0000022   Wei, Gu‐Yeon       11         1/15/2015    F6
            U.S. Patent No. 6,229,366 B1
DX‐0001.3                                                                                               Yang, Ta‐Yung      15         12/12/2013   F6
            U.S. Patent No. 6,229,366 B1 Prosecution File History         PIF000212      PIF000316
DX‐0002                                                                                                 Kelley, Arthur
            U.S. Patent No. 7,876,587 B2                                  PIF6 0000023   PIF6 0000052
DX‐0003                                                                                                 Kelley, Arthur
            U.S. Patent No. 7,876,587 B2
DX‐0003.1                                                                 PIF6 0000023   PIF6 0000052   Wei, Gu‐Yeon       17         1/15/2015    F6
            U.S. Patent No. 7,876,587 B2
DX‐0003.2                                                                                               Park, YB           6          5/19/2014    F6
            U.S. Patent No. 7,876,587 B2 Prosecution File History         PIF6 0000053   PIF6 0000276
DX‐0004                                                                                                 Kelley, Arthur
            U.S. Patent No. 7,952,895 B2                                  PIF6 0000277   PIF6 0000295
DX‐0005                                                                                                 Kelley, Arthur
            U.S. Patent No. 7,952,895 B2 Prosecution File History         PIF6 0000296   PIF6 0000467
DX‐0006                                                                                                 Kelley, Arthur
            U.S. Patent No. 7,995,359 B2                                  PIF6 0000468   PIF6 0000488
DX‐0007                                                                                                 Kelley, Arthur
            U.S. Patent No. 7,995,359 B2
DX‐0007.1                                                                 PIF6 0000468   PIF6 0000488   Wei, Gu‐Yeon       3          1/15/2015    F6
            U.S. Patent No. 7,995,359 B2 Prosecution File History         PIF6 0000489   PIF6 0000686
DX‐0008                                                                                                 Kelley, Arthur
            U.S. Patent No. 8,115,457 B2                                  PIF6 0000687   PIF6 0000711
DX‐0009                                                                                                 Kelley, Arthur
            U.S. Patent No. 8,115,457 B2
DX‐0009.1                                                                 PIF6 0000687   PIF6 0000711   Wei, Gu‐Yeon       5          1/15/2015    F6
            U.S. Patent No. 8,115,457 B2 Prosecution File History         PIF6 0000712   PIF6 0000914
DX‐0010                                                                                                 Kelley, Arthur
            U.S. Patent No. 7,616,461 B2
DX‐0011                                                                                                 Kelley, Arthur
            U.S. Patent No. 7,616,461 B2 Prosecution File History         FSGV0000163    FSGV0000273
DX‐0012                                                                                                 Kelley, Arthur
            U.S. Patent No. Application No. 13/786,746
DX‐0013                                                                                                 Kelley, Arthur
            U.S. Patent No. 6,249,876 to Balakrishnan                     PIF00320       PIF00333
DX‐0014                                                                                                 Kelley, Arthur
            U.S. Patent No. 4,529,949 to de Wit                           PIF6 0001528   PIF6 0001536
DX‐0015                                                                                                 Kelley, Arthur
            U.S. Patent No. 4,529,949 to de Wit
DX‐0015.1                                                                 PIF6 0001528   PIF6 0001536   Collins, Edward    15         1/7/2015     F6
            U.S. Patent No. 4,952,949 to Uebbing                          PIF6 0001537   PIF6 0001543
DX‐0016                                                                                                 Kelley, Arthur
            U.S. Patent No. 4,952,949 to Uebbing
DX‐0016.1                                                                 PIF6 0001537   PIF6 0001543   Collins, Edward    16         1/7/2015     F6
            U.S. Patent No. 4,952,949 to Uebbing
DX‐0016.2                                                                 PIF6 0001537   PIF6 0001543   Yang, Ta‐Yung      6          12/12/2013   F6
            U.S. Patent No. 6.362.578 to Swanson                          PIF6 0001565   PIF6 0001574
DX‐0017                                                                                                 Kelley, Arthur
            U.S. Patent No. 6.362.578 to Swanson
DX‐0017.1                                                                 PIF6 0001565   PIF6 0001574   Yang, Ta‐Yung      7          12/12/2013   F6
            U.S. Patent No. 6,862,194 to Yang                             PIF6 0001585   PIF6 0001602
DX‐0018                                                                                                 Kelley, Arthur
            U.S. Patent No. 6,862,194 to Yang
DX‐0018.1                                                                 PIF6 0001585   PIF6 0001602   Collins, Edward    6          1/7/2015     F6
            U.S. Patent No. 6,862,194 to Yang
DX‐0018.2                                                                 PIF6 0001585   PIF6 0001602   Weirich, Michael   13         12/11/2013   F6
            U.S. Patent No. 6,862,194 to Yang
DX‐0018.3                                                                 PIF6 0001585   PIF6 0001602   Yang, Ta‐Yung      18         12/12/2013   F6
            U.S. Patent No. 7,061,780 to Yang                             PIF6 0001634   PIF6 0001655
DX‐0019                                                                                                 Kelley, Arthur
            U.S. Patent No. 7,532,595 to Yang                             PIF6 0001681   PIF6 0001689
DX‐0020                                                                                                 Kelley, Arthur
            U.S. Patent No. 7,259,972 B2                                  PIF6 0001656   PIF6 0001680
DX‐0021                                                                                                 Kelley, Arthur
            U.S. Patent No. 7,259,972 B2
DX‐0021.1                                                                 PIF6 0001656   PIF6 0001680   Weirich, Michael   12         12/11/2013   F6
            U.S. Patent No. 7,259,972 B2
DX‐0021.2                                                                                               Yang, Ta‐Yung      11         12/12/2013   F6
            U.S. Patent No. 7,259,972 B2
DX‐0021.3                                                                                               Collins, Edward    7          1/7/2015     F6
            U.S. Patent No. 7,259,972 B2
DX‐0021.4                                                                                               Yang, Ta‐Yung      32         12/13/2013   F6
            U.S. Patent No. 7,259,972 B2 Prosecution File History         FSGV0000274    FSGV0000422
DX‐0022                                                                                                 Kelley, Arthur
 Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 182 of 487 PageID #: 32103

                                                                                                                                              Exhibit # (if
Ex. #                                      DESCRIPTION                               Beg Bates            End Bates      Source               applicable) Date        Case
            U.S. Patent No. 7,259,972 B2 Reexamination File History
DX‐0023                                                                                                                  Kelley, Arthur
            U.S. Patent No. 7,286,123 B2
DX‐0024                                                                                                                  Kelley, Arthur
            U.S. Patent No. 7,286,123 B2
DX‐0024.1                                                                                                                Collins, Edward      11         1/7/2015     F6
            U.S. Patent No. 7,286,123 B2
DX‐0024.2                                                                                                                Yang, Ta‐Yung        2          12/12/2013   F6
            U.S. Patent No. 7,286,123 B2
DX‐0024.3                                                                                                                Yang, Ta‐Yung        31         12/13/2013   F6
            U.S. Patent No. 7,286,123 B2 Prosecution File History                    FSGV0000001          FSGV0000070
DX‐0025                                                                                                                  Kelley, Arthur
            U.S. Patent No. 7,525,259 B2
DX‐0026                                                                                                                  Kelley, Arthur
            U.S. Patent No. 7,525,259 B2
DX‐0026.1                                                                                                                Collins, Edward      3          1/7/2015     F6
            U.S. Patent No. 7,525,259 B2
DX‐0026.2                                                                                                                Malackowski, James   4          1/20/2015    F6
            U.S. Patent No. 7,525,259 B2
DX‐0026.3                                                                                                                Weirich, Michael     1          12/11/2013   F6
            U.S. Patent No. 7,525,259 B2
DX‐0026.4                                                                                                                Yang, Ta‐Yung        19         12/12/2013   F6
            U.S. Patent No. 7,525,259 B2 Prosecution File History                    FSGV0000071          FSGV0000162
DX‐0027                                                                                                                  Kelley, Arthur
            U.S. Patent No. 7,525,259 B2 Prosecution File History (excerpt)
DX‐0027.1                                                                            FSGV0000071          FSGV0000161    Collins, Edward      4          1/7/2015     F6
            U.S. Patent No. 7,525,259 B2 Prosecution File History (excerpt)
DX‐0027.2                                                                            FSGV0000071          FSGV0000162    Weirich, Michael     9          12/11/2013   F6
DX‐0028     U.S. Patent No. Application 2004/0105283 (6,940,733 to “Shie”)           PIF6 0001700         PIF6 0001710   Kelley, Arthur
            U.S. Patent No. 6,586,890 to Min                                         PIF6 0001575         PIF6 0001584
DX‐0029                                                                                                                  Kelley, Arthur
            U.S. Patent No. 5,012,162 to Chun                                        PIF6 0001544         PIF6 0001548
DX‐0030                                                                                                                  Kelley, Arthur
            U.S. Patent No. 5,661,645 to Hochstein                                   PIF6 0001549         PIF6 0001564
DX‐0031                                                                                                                  Kelley, Arthur
            U.S. Patent No. 7,038,399 to Lys                                         PIF6 0001603         PIF6 0001633
DX‐0032                                                                                                                  Kelley, Arthur
            U.S. Patent No. 6,212,079
DX‐0033                                                                                                                  Kelley, Arthur
DX‐0034     Exhibit not used
DX‐0035     Exhibit not used
            U.S. Patent No. 7,940,035
DX‐0036                                                                                                                  Kelley, Arthur
DX‐0036.1   U.S. Patent No. 7,940,035                                                                                    Yang, Ta‐Yung        34         12/13/2013   F6
DX‐0037     U.S. Patent No. 7,855,899                                                                                    Kelley, Arthur
DX‐0037.1   U.S. Patent No. 7,855,899                                                                                    Yang, Ta‐Yung        35         12/13/2013   F6
DX‐0038     U.S. Patent No. 7,362,593                                                                                    Kelley, Arthur
DX‐0038.1   U.S. Patent No. 7,362,593                                                                                    Yang, Ta‐Yung        36         12/13/2013   F6
DX‐0039     U.S. Patent No. 5,956,242                                                                                    Kelley, Arthur
DX‐0040     TEA1401T Data Sheet, Dated Mar. 7, 1997 (“TEA1401T Data Sheet”)          PIF6 0001508         PIF6 0001527   Kelley, Arthur
            Philips Integrated Circuits Data Sheet, TEA1401T, Power Plug for the
DX‐0040.1   Universal Mains                                                          PIF6 0001508         PIF6 0001527   Weirich, Michael     14         12/11/2013   F6
DX‐0041     TEA1504 Data Sheet, Dated Dec. 7, 1999 (“TEA1504 Data Sheet”)            PIF6 0001725         PIF6 0001744   Kelley, Arthur
            LinkSwitch LNK520 Data Sheet, Rev. C, Dated March 2004 (“LNK520 Data
                                                                                     PIF6 0001417         PIF6 0001436
DX‐0042     Sheet”)                                                                                                      Kelley, Arthur
DX‐0042.1   LNK520 LinkSwitch Family Datasheet, March 2004                           PIF6 0001417         PIF6 0001436   Collins, Edward      8          1/7/2015     F6
DX‐0042.2   LNK520 LinkSwitch Family Datasheet, March 2004                           PIF6 0001417         PIF6 0001436   Weirich, Michael     11         12/11/2013   F6
DX‐0042.3   LNK520 LinkSwitch Family Datasheet, March 2004                           PIF6 0001417         PIF6 0001436   Yang, Ta‐Yung        5          12/12/2013   F6
DX‐0043     Linear Technology LT1942 Datasheet                                       PIF6 0001437         PIF6 0001452   Kelley, Arthur
DX‐0044     Supertex HV9903 datasheet                                                PIF6 0001394         PIF6 0001405   Kelley, Arthur
DX‐0045     Supertex HV9906 datasheet                                                PIF6 0001406         PIF6 0001416   Kelley, Arthur
DX‐0046     Maxim MAX16801A Datasheet                                                PIF6 0001453         PIF6 0001467   Kelley, Arthur
DX‐0046.1   MAXI16801AB Datasheet Oct. 2005                                          PIF6 0001453         PIF6 0001467   Yang, Ta‐Yung        8          12/12/2013   F6
            Power Integrations Engineering Prototype Report for EP‐54 (LinkSwitch)   PIF6 0001468         PIF6 0001507
DX‐0047                                                                                                                  Kelley, Arthur
DX‐0048     DAP024 Schematics                                                        FSG02205783 ‐ 5834                  Kelley, Arthur
DX‐0049     DAP024 Schematics                                                        FSGV0001677 ‐ 1728                  Kelley, Arthur
DX‐0050     DAP02A Datasheet                                                         FSGV0001632 ‐ 1646                  Kelley, Arthur
DX‐0051     DAP02A Datasheet                                                         FSGV0001647 ‐ 1661                  Kelley, Arthur
DX‐0052     DAP02A Datasheet                                                         FSGV0001662 ‐ 1676                  Kelley, Arthur
DX‐0053     DAP02A Schematics                                                        FSGV0046835 ‐ 1878                  Kelley, Arthur
DX‐0054     Demo Board Manual SG6841                                                 FSGV00043095‐115                    Kelley, Arthur
DX‐0055     FAN6300 Datasheet                                                        FSGV0002632 ‐ 2644                  Kelley, Arthur
DX‐0056     FAN6300 Datasheet                                                        FSGV0002658 ‐ 2670                  Kelley, Arthur
            FAN6300 Datasheet
                                                                                     FSGV0001831 ‐ 1844
DX‐0057     DAP024 Datasheet                                                                                             Kelley, Arthur
DX‐0058     FAN6300 Schematics                                                       FSGV0001867 ‐ 1951                  Kelley, Arthur
            FAN6300A Datasheet
                                                                                     FSGV0002093 ‐ 2107
DX‐0059     FAN6300H Datasheet                                                                                           Kelley, Arthur
            FAN6300A Datasheet
                                                                                     FSGV0004505 ‐ 4519
DX‐0060     FAN6300H Datasheet                                                                                           Kelley, Arthur
 Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 183 of 487 PageID #: 32104

                                                                                                          Exhibit # (if
Ex. #                                   DESCRIPTION   Beg Bates            End Bates     Source           applicable) Date        Case
DX‐0061     FAN6300A Schematics                       FSGV0046879 ‐ 6953                 Kelley, Arthur
DX‐0062     FAN6300H Schematics                       FSGV0004544 ‐ 4618                 Kelley, Arthur
DX‐0063     FAN6747 Datasheet                         FSGV0006407 ‐ 6418                 Kelley, Arthur
DX‐0064     FAN6747 Datasheet                         FSGV0006419 ‐ 6430                 Kelley, Arthur
DX‐0065     FAN6747 Datasheet                         FSGV0006431 ‐ 6442                 Kelley, Arthur
DX‐0066     FAN6747 Datasheet                         FSGV0006445 ‐ 6456                 Kelley, Arthur
DX‐0067     FAN6747 Datasheet                         FSGV0006457 ‐ 6471                 Kelley, Arthur                           F4
DX‐0068     FAN6747 Schematics                        FSG002094790 ‐ 4862                Kelley, Arthur
DX‐0069     FAN6747 Schematics                        FSGV0005461 ‐ 6372                 Kelley, Arthur
DX‐0070     FAN6747W Datasheet                        FSGV0007498 ‐ 7512                 Kelley, Arthur
DX‐0071     FAN6747W Schematics                       FSGV0006521 ‐ 7497                 Kelley, Arthur
DX‐0072     FAN6747WA Datasheet                       FSGIV00076238 ‐ 6252               Kelley, Arthur
            FAN6747WA Schematics
                                                      FSGV0044329 ‐ 5305
DX‐0073     FAN6747WALMY Schematics                                                      Kelley, Arthur
DX‐0074     FAN6747WALMY Datasheet                    FSGV0046977 ‐ 6991                 Kelley, Arthur
DX‐0075     FAN6749 Datasheet                         FSGIV00076253 ‐ 6268               Kelley, Arthur
DX‐0076     FAN6749 Datasheet                         FSGV0008132 ‐ 8146                 Kelley, Arthur
DX‐0077     FAN6749 Datasheet                         FSGV0008162 ‐ 8176                 Kelley, Arthur
DX‐0078     FAN6749 Datasheet                         FSGV0009621 ‐ 9636                 Kelley, Arthur
DX‐0079     FAN6749 Datasheet                         FSGV0009691 ‐ 9706                 Kelley, Arthur
DX‐0080     FAN6749 Schematics                        FSGV0008216 ‐ 9620                 Kelley, Arthur
DX‐0081     FAN6751 Datasheet                         FSG00441017 ‐ 1027                 Kelley, Arthur
DX‐0082     FAN6751 Datasheet                         FSGV0010123 ‐ 0132                 Kelley, Arthur
DX‐0083     FAN6751 Datasheet                         FSGV0045393 ‐ 5401                 Kelley, Arthur
            FAN6751 Schematics
            FAN6751MR Schematics                      FSGV0009707 ‐ 10122
DX‐0084     PO168 Schematics                                                             Kelley, Arthur
DX‐0085     FAN6751MR Datasheet                       FSGV0010135 ‐ 0145                 Kelley, Arthur
DX‐0086     FAN6751MR Datasheet                       FSGV0010146 ‐ 0157                 Kelley, Arthur
DX‐0087     FAN6751MR Datasheet                       FSGV0010171 ‐ 0183                 Kelley, Arthur
DX‐0088     FAN6751MR Schematics                      FSGIV003571 ‐ 3619                 Kelley, Arthur
DX‐0089     FAN6752 Datasheet                         FSGV0010350 ‐ 0365                 Kelley, Arthur
DX‐0090     FAN6752 Datasheet                         FSGV0010471 – 0483                 Kelley, Arthur
DX‐0091     FAN6752 Datasheet                         FSGV0010485 ‐ 0499                 Kelley, Arthur
DX‐0092     FAN6752 Datasheet                         FSGV0010533 ‐ 0548                 Kelley, Arthur
DX‐0093     FAN6752 Schematics                        FSGV0010409 ‐ 0470                 Kelley, Arthur
DX‐0094     FAN6753 Datasheet                         FSGV0010561 ‐ 0572                 Kelley, Arthur
DX‐0095     FAN6753 Datasheet                         FSGV0010573 ‐ 0584                 Kelley, Arthur
            FAN6753 Datasheet
                                                      FSGV0010549 ‐ 0560
DX‐0096     PO368 Datasheet                                                              Kelley, Arthur
DX‐0097     FAN6753 Schematics                        FSGV0047088 ‐ 7136                 Kelley, Arthur
DX‐0098     FAN6754 Datasheet                         FSGV0010668 ‐ 0681                 Kelley, Arthur
DX‐0099     FAN6754 Datasheet                         FSGV0010717 ‐ 0733                 Kelley, Arthur
DX‐0100     FAN6754 Datasheet                         FSGV0010734 ‐ 0747                 Kelley, Arthur                           F4
DX‐0101     FAN6754 Schematics                        FSGV0010596 ‐ 0667                 Kelley, Arthur              10/18/2009   F4
DX‐0102     FAN6754A Datasheet                        FSGIV00076269 ‐ 6282               Kelley, Arthur
DX‐0103     FAN6754A Datasheet                        FSGV0010772 ‐ 0786                 Kelley, Arthur
DX‐0104     FAN6754A Datasheet                        FSGV0010787 ‐ 0800                 Kelley, Arthur
DX‐0105     FAN6754A Datasheet                        FSGV0010801 ‐ 0814                 Kelley, Arthur
DX‐0106     FAN6754A Datasheet                        FSGV0010838 ‐ 0853                 Kelley, Arthur
DX‐0107     FAN6754A Datasheet                        FSGV0010854 ‐ 0867                 Kelley, Arthur
DX‐0108     FAN6754A Schematics                       FSGV0047137 ‐ 8048                 Kelley, Arthur
DX‐0109     FAN6754B Datasheet                        FSGV0010877 ‐ 0888                 Kelley, Arthur
DX‐0110     FAN6754B Datasheet                        FSGV0010889 ‐ 0902                 Kelley, Arthur
DX‐0111     FAN6754B Datasheet                        FSGV0011815 ‐ 1828                 Kelley, Arthur
DX‐0112     FAN6754B Schematics                       FSGV0010903 ‐ 1814                 Kelley, Arthur
DX‐0112.1   FAN6754B Schematics                       FSGV0010903          FSGV0011814   Huang, WH        21         12/13/2013   F6
DX‐0113     FAN6754WA Datasheet                       FSG02206614 ‐ 6627                 Kelley, Arthur
DX‐0114     FAN6754WA Datasheet                       FSGV0011992 ‐ 2006                 Kelley, Arthur
DX‐0115     FAN6754WA Datasheet                       FSGV0012007 ‐ 2021                 Kelley, Arthur
DX‐0116     FAN6754WA Datasheet                       FSGV0012022 ‐ 2035                 Kelley, Arthur
DX‐0117     FAN6754WA Schematics                      FSGV0012036 ‐ 3012                 Kelley, Arthur
DX‐0118     FAN6755 Datasheet                         FSGV0014242 ‐ 4257                 Kelley, Arthur
DX‐0119     FAN6755 Datasheet                         FSGV0014284 ‐ 4299                 Kelley, Arthur
DX‐0120     FAN6755 Datasheet                         FSGV0014300 ‐ 4315                 Kelley, Arthur
DX‐0121     FAN6755 Datasheet                         FSGV0014353 ‐ 4368                 Kelley, Arthur
DX‐0122     FAN6755 Schematics                        FSGIV150968 ‐ 1648                 Kelley, Arthur
DX‐0123     FAN6755 Schematics                        FSGV0013535 ‐ 4215                 Kelley, Arthur
            FAN6755UW Datasheet
                                                      FSGV0015198 ‐ 5214
DX‐0124     FAN6755W Datasheet                                                           Kelley, Arthur
            FAN6755UW Datasheet
                                                      FSGV0015215 ‐ 5231
DX‐0125     FAN6755W Datasheet                                                           Kelley, Arthur
DX‐0126     FAN6755UW Schematics                      FSGV0014387 ‐ 15197                Kelley, Arthur
DX‐0127     FAN6755W Schematics                       FSGIV00151649 ‐ 2459               Kelley, Arthur
DX‐0128     FAN6756 Datasheet                         FSGV0015246 ‐ 5256                 Kelley, Arthur
DX‐0129     FAN6756 Datasheet                         FSGV0015257 ‐ 5272                 Kelley, Arthur
DX‐0130     FAN6756 Datasheet                         FSGV0016780 ‐ 6797                 Kelley, Arthur
DX‐0130.1   FAN6756 Datasheet, Rev. 1.0.4             FSGV0016780          FSGV0016797   Wei, Gu‐Yeon     4          1/15/2015    F6
DX‐0131     FAN6756 Datasheet                         FSGV0016798 ‐ 6816                 Kelley, Arthur
DX‐0131.1   FAN6756 Datasheet                         FSGV0017031 ‐ 7047                 Kelley, Arthur
DX‐0131.2   FAN6756 Datasheet                         FSGV0017031          FSGV0017047   Huang, WH        9          12/13/2013   F6
 Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 184 of 487 PageID #: 32105

                                                                                                            Exhibit # (if
Ex. #                                  DESCRIPTION   Beg Bates               End Bates     Source           applicable) Date           Case
DX‐0131.3   FAN6756 Datasheet                        FSGV0017031             FSGV0017047   Yang, Ta‐Yung    16            12/12/2013   F6
DX‐0132     FAN6756 Schematics                       FSGV0015273 ‐ 6678                    Kelley, Arthur
DX‐0132.1   FAN6756 Schematics                       FSGV0015273             FSGV0016678   Huang, WH        8           12/13/2013     F6
DX‐0132.2   FAN6756 Schematics                       FSGV0015273             FSGV0016671   Wei, Gu‐Yeon     21          1/15/2015      F6
DX‐0133     FAN6861 Datasheet                        FSGV0017507 ‐ 7516                    Kelley, Arthur
DX‐0134     FAN6861 Schematics                       FSGV0017048 ‐ 7506                    Kelley, Arthur
DX‐0135     FAN6862 Datasheet                        FSGV0017521 ‐ 7535                    Kelley, Arthur
DX‐0136     FAN6862 Datasheet                        FSGV0017558 ‐ 7573                    Kelley, Arthur
DX‐0137     FAN6862 Datasheet                        FSGV0017595 ‐ 7614                    Kelley, Arthur
DX‐0138     FAN6862 Datasheet                        FSGV0017615 ‐ 7630                    Kelley, Arthur
DX‐0139     FAN6862 Datasheet                        FSGV0017653 ‐ 7669                    Kelley, Arthur
DX‐0140     FAN6862 Schematics                       FSGV0018936 ‐ 9394                    Kelley, Arthur
            FAN6862/HR Datasheet
                                                     FSGV0018758 ‐ 8773
DX‐0141     FAN6862H Datasheet                                                             Kelley, Arthur
DX‐0142     FAN6862/HR Schematics                    FSGV00018936 ‐ 9394                   Kelley, Arthur
            FAN6862/L Datasheet
                                                     FSGV0019395 ‐ 9410
DX‐0143     FAN6862/R Datasheet                                                            Kelley, Arthur
            FAN6862/L Schematics
                                                     FSGIV00002709‐3167
DX‐0144     FAN6862/R Schematics                                                           Kelley, Arthur
DX‐0145     FAN6862/R Datasheet                      FSGIV00003168 ‐ 3183                  Kelley, Arthur
DX‐0146     FAN6862/R Datasheet                      FSGV0017670 ‐ 7685                    Kelley, Arthur
            FAN6862H Datasheet
                                                     FSGV0018743 ‐ 8757
DX‐0147     FAN6862/HR Datasheet                                                           Kelley, Arthur
            FAN6862H Datasheet
                                                     FSGV0018774 ‐ 8788
DX‐0148     FAN6862/HR Datasheet                                                           Kelley, Arthur
            FAN6862H Schematics
                                                     FSGV0048050‐101
DX‐0149     FAN6862/HR Schematics                                                          Kelley, Arthur
            FAN6863 Datasheet
                                                     FSGIV00064052 ‐ 4067
DX‐0150     FAN6863L/R Datasheet                                                           Kelley, Arthur
            FAN6863 Schematics
                                                     FSG02206909 ‐ 6977
DX‐0151     FAN6863L/R Schematics                                                          Kelley, Arthur
            FAN6863 Schematics
                                                     FSGIV00064068 ‐ 64136
DX‐0152     FAN6863L/R Schematics                                                          Kelley, Arthur
DX‐0153     FAN6863W Datasheet                       FSGV0019411 ‐ 9426                    Kelley, Arthur
DX‐0154     FAN6863W Datasheet                       FSGV0019427 ‐ 9442                    Kelley, Arthur
DX‐0155     FAN6863W Datasheet                       FSGV0019442 ‐ 9458                    Kelley, Arthur
DX‐0156     FAN6863W Datasheet                       FSGV0019686 ‐ 9701                    Kelley, Arthur
DX‐0157     FAN6863W Schematics                      FSGV0019476 ‐ 9545                    Kelley, Arthur
DX‐0158     FAN6920MR Datasheet                      FSGV0019718 ‐ 9741                    Kelley, Arthur
DX‐0159     FAN6920MR Schematics                     FSGV0019742 ‐ 9881                    Kelley, Arthur
DX‐0160     FAN6921 Datasheet                        FSGV0022593 ‐ 2616                    Kelley, Arthur
DX‐0161     FAN6921 Datasheet                        FSGV0023730 ‐ 3744                    Kelley, Arthur
DX‐0162     FAN6921 Schematics                       FSGV0021593 ‐ 1731                    Kelley, Arthur
DX‐0163     FAN6921AMR Datasheet                     FSGV0021801 ‐ 1824                    Kelley, Arthur
DX‐0164     FAN6921AMR Datasheet                     FSGV0021827 ‐ 1840                    Kelley, Arthur
DX‐0165     FAN6921AMR Datasheet                     FSGV0021980 ‐ 2003                    Kelley, Arthur
DX‐0166     FAN6921AMR Schematics                    FSGV0021841 ‐ 1979                    Kelley, Arthur
DX‐0167     FAN6921ML Datasheet                      FSGV0022004 ‐ 2027                    Kelley, Arthur
DX‐0168     FAN6921ML Datasheet                      FSGV0022028 ‐ 2051                    Kelley, Arthur
DX‐0169     FAN6921ML Datasheet                      FSGV0022193 ‐ 2215                    Kelley, Arthur
DX‐0170     FAN6921ML Datasheet                      FSGV0022248 ‐ 2268                    Kelley, Arthur
DX‐0171     FAN6921ML Schematics                     FSGV0022052 ‐ 2192                    Kelley, Arthur
DX‐0172     FAN6921MR Datasheet                      FSGV0021732 ‐ 1755                    Kelley, Arthur
DX‐0173     FAN6921MR Datasheet                      FSGV0023189 ‐ 3212                    Kelley, Arthur
DX‐0174     FAN6921MR Schematics                     FSGV0023213 ‐ 3351                    Kelley, Arthur
DX‐0175     FL6300A Datasheet                        FSGV0046574 ‐ 6586                    Kelley, Arthur
DX‐0176     FL6300A Datasheet                        FSGV0046574             FSGV0046586   Huang, WH        23          6/19/2014      F6
DX‐0176.1   FL6300A Datasheet                        FSGV0046574             FSGV0046586   Park, YB         10          5/19/2014      F6
DX‐0176.2   FL6300A Datasheet                        FSGV0046574             FSGV0046586   Wei, Gu‐Yeon     22          1/15/2015      F6
DX‐0177     FL6300A Schematics                       FSGV0046587 ‐ 6661                    Kelley, Arthur
DX‐0177.1   FL6300A Schematics                       FSGV0046587             FSGV0046661   Huang, WH        24          6/19/2014      F6
DX‐0177.2   FL6300A Schematics                       FSGV0046587             FSGV0046661   Park, YB         11          5/19/2014      F6
            FSB117H Datasheet
            FSB127H Datasheet                        FSGV0028524 ‐ 8541
DX‐0178     FSB147H Datasheet                                                              Kelley, Arthur
            FSB117H Datasheet
            FSB127H Datasheet                        FSGV0028542 ‐ 8559
DX‐0179     FSB147H Datasheet                                                              Kelley, Arthur
DX‐0180     FSB117H Schematics                       FSGIV00153428‐5231                    Kelley, Arthur
DX‐0181     FSB127H Schematics                       FSG02207005 ‐ 8806                    Kelley, Arthur
DX‐0182     FSB127H Schematics                       FSG02208367 ‐ 0168                    Kelley, Arthur
DX‐0183     FSB137H Schematics                       FSGV0001237 ‐ 1287                    Kelley, Arthur
DX‐0184     FSB137HL Datasheet                       FSGIV00212855‐2867                    Kelley, Arthur
DX‐0185     FSB137HL Schematics                      FSGIV00212868‐2972                    Kelley, Arthur
DX‐0186     FSB147H Schematics                       FSGIV00155232 ‐ 7035                  Kelley, Arthur
DX‐0187     FSBH0170 Schematics                      FSGV038989 ‐ 9039                     Kelley, Arthur
            FSBH0170 Schematics
                                                     FSG00018987 ‐ 4078
DX‐0188     FSBH0170_F116 Schematics                                                       Kelley, Arthur
 Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 185 of 487 PageID #: 32106

                                                                                                            Exhibit # (if
Ex. #                                   DESCRIPTION   Beg Bates              End Bates     Source           applicable) Date       Case
            FSBH0170_F116 Datasheet
            FSBH0170W Datasheet
                                                      FSGV0039195 ‐ 9208
            FSBH0270W Datasheet
DX‐0189     FSBH0F70WA Datasheet                                                           Kelley, Arthur
            FSBH0170_F116 Datasheet
                                                      FSGV0039387 ‐ 9402
DX‐0190     FSBH0F70A_F116 Datasheet                                                       Kelley, Arthur
DX‐0191     FSBH0170_F116 Schematics                  FSGIV00157036 ‐ 7091                 Kelley, Arthur
DX‐0192     FSBH0170A Schematics                      FSGV0039139 ‐ 9194                   Kelley, Arthur
DX‐0193     FSBH0170W Schematics                      FSGV0048628 ‐ 8686                   Kelley, Arthur
DX‐0194     FSBH0270 Schematics                       FSG00019409 ‐ 9830                   Kelley, Arthur
DX‐0195     FSBH0270 Schematics                       FSGV0039403 ‐ 9453                   Kelley, Arthur
DX‐0196     FSBH0270A Schematics                      FSGV0039481 ‐ 39536                  Kelley, Arthur
DX‐0197     FSBH0270W Schematics                      FSGV0048715 ‐ 8773                   Kelley, Arthur
            FSBH0370 Datasheet
            FSBH0170 Datasheet
            FSBH0170A Datasheet
                                                      FSGV0038973 ‐ 8988
            FSBH0270 Datasheet
            FSBH0270A Datasheet
DX‐0198     FSBH0F70A Datasheet                                                            Kelley, Arthur
DX‐0199     FSBH0370 Schematics                       FSGV0039573 ‐ 9623                   Kelley, Arthur
DX‐0200     FSBH0F70 Schematics                       FSG00003989 ‐ 4410                   Kelley, Arthur
            FSBH0F70A Schematics
                                                      FSGV0039860 ‐ 9910
DX‐0201     FSBH0F70A_F116 Schematics                                                      Kelley, Arthur
DX‐0202     FSBH0F70A_F116 Schematics                 FSGIV00157092 ‐ 7147                 Kelley, Arthur
DX‐0203     FSBH0F70A_F116 Schematics                 FSGV0039911 ‐ 9966                   Kelley, Arthur
DX‐0204     FSBH0F70WA Schematics                     FSGV0048774 ‐ 8832                   Kelley, Arthur
            FSFM0260N Schematics
                                                      FSGV0000672 ‐ 0721
DX‐0205     FSFM0261N Schematics                                                           Kelley, Arthur
            FSFM0260N Schematics
DX‐0206     FSFM0261N Schematics                      FSGV0000674          FSGV0000721     Park, YB         20         5/19/2014   F6
DX‐0207     FSFM0300N Datasheet                       FSGIV00047197 ‐ 7208                 Kelley, Arthur
DX‐0208     FSFM0300N Schematics                      FSGV0000722 ‐ 0762                   Kelley, Arthur
DX‐0208.1   Schematics                                FSGV0000722          FSGV0000762     Park, YB         19         5/19/2014   F6
            FSQ0170RNA Datasheet
                                                      FSGV0041526 ‐ 1542
DX‐0209     FSQ0270RNA Datasheet                                                           Kelley, Arthur
DX‐0209.1   FSQ0170RNA Datasheet                      FSGV0041526            FSGV0041542   Park, YB         17         5/19/2014   F6
            FSQ0170RNA Schematics
            FSQ0270RNA Schematics                     FSGV0001431 ‐ 1460
DX‐0210     FSQ0370RNA Schematics                                                          Kelley, Arthur
DX‐0210.1   FSQ0170RNA Schematics                     FSGV0001431            FSGV0001460   Park, YB         15         5/19/2014   F6
            FSQ0370RLA Datasheet
                                                      FSGV0041543 ‐ 1560
DX‐0211     FSQ0370RNA Datasheet                                                           Kelley, Arthur
DX‐0212     FSQ0370RLA Schematics                     FSGV0001405 ‐ 1430                   Kelley, Arthur
DX‐0213     FSQ100 Datasheet                          FSGV0041652 ‐ 1663                   Kelley, Arthur
DX‐0213.1   FSQ100 Datasheet                          FSGV0041652            FSGV0041663   Park, YB         12         5/19/2014   F6
            FSQ100 Schematics
                                                      FSGV0001493 ‐ 1516
DX‐0214     FSQ211 Schematics                                                              Kelley, Arthur
DX‐0214.1   FSQ100 Schematics                         FSGV0001493            FSGV0001516   Park, YB         13         5/19/2014   F6
DX‐0215     FSQ110 Datasheet                          FSGV0041664 ‐ 1675                   Kelley, Arthur
DX‐0216     FSQ110 Schematics                         FSGV0001517 ‐ 1545                   Kelley, Arthur
DX‐0216.1   FSQ110 Schematics                         FSGV0001517            FSGV0001545   Park, YB         21         5/19/2014   F6
DX‐0217     FSQ211 Datasheet                          FSGV0041676 ‐ 1688                   Kelley, Arthur
            FSQ510 Datasheet
            FSQ510H Datasheet                         FSGV0041738 ‐ 1752
DX‐0218     FSQ510M Datasheet                                                              Kelley, Arthur
            FSQ510 Schematics
            FSQ510H Schematics                        FSGV0001546 ‐ 1576
DX‐0219     FSQ510M Schematics                                                             Kelley, Arthur
DX‐0219.1   FSQ510 Schematics                         FSGV0001546            FSGV0001576   Park, YB         16         5/19/2014   F6
DX‐0220     LTA805 Datasheet                          FSGV0041820 ‐ 1832                   Kelley, Arthur
            LTA805 Schematics
            LTA810FA Schematics                       FSG02210106 ‐ 0154
DX‐0221     LTA811FA Schematics                                                            Kelley, Arthur
            LTA805 Schematics
            LTA810FA Schematics                       FSG02211468 ‐ 1516
DX‐0222     LTA811FA Schematics                                                            Kelley, Arthur
DX‐0223     LTA809FA Datasheet                        FSG0041846 ‐ 1858                    Kelley, Arthur
DX‐0224     LTA809FA Datasheet                        FSG02211277 ‐ 1290                   Kelley, Arthur
DX‐0225     LTA809FA Schematics                       FSGV001577 ‐ 1631                    Kelley, Arthur
DX‐0226     LTA810FA Datasheet                        FSG002211291 ‐ 1303                  Kelley, Arthur
DX‐0227     LTA811FA Datasheet                        FSGV0041859 ‐ 1871                   Kelley, Arthur
DX‐0228     PO168 Datasheet                           FSGV0041872 ‐ 1883                   Kelley, Arthur
DX‐0229     PO268 Datasheet                           FSGV0041884 ‐ 1899                   Kelley, Arthur
DX‐0230     PO268 Datasheet                           FSGV0041900 ‐ 1914                   Kelley, Arthur
DX‐0231     PO268 Datasheet                           FSGV0042595 ‐ 4610                   Kelley, Arthur
DX‐0232     PO268 Schematics                          FSGV0041915 ‐ 594                    Kelley, Arthur
DX‐0233     PO368 Datasheet                           FSGV0042648 ‐ 2660                   Kelley, Arthur
DX‐0234     PO368 Schematics                          FSGV0042661 ‐ 2709                   Kelley, Arthur
DX‐0235     SG6742/HL Datasheet                       FSGIV00057031 ‐ 7041                 Kelley, Arthur
            SG6742/HL Schematics
                                                      FSGV0042902 ‐ 2950
DX‐0236     SG6742/HR Schematics                                                           Kelley, Arthur
 Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 186 of 487 PageID #: 32107

                                                                                                                                      Exhibit # (if
Ex. #                                   DESCRIPTION                               Beg Bates              End Bates   Source           applicable) Date        Case
DX‐0237     SG6742/HR Datasheet                                                   FSGV0042875 ‐ 2888                 Kelley, Arthur
DX‐0238     SG6742/MR Datasheet                                                   FSG00437315 ‐ 7325                 Kelley, Arthur
            SG6742A Schematics
            SG6742/AML Schematics                                                 FSGV0042758 ‐ 2804
DX‐0239     SG6742/AMR Schematics                                                                                    Kelley, Arthur
DX‐0240     SG6742ML Datasheet                                                    FSGV0042890 ‐ 2901                 Kelley, Arthur
            SG6742ML Schematics
                                                                                  FSGV0042805 ‐ 2853
DX‐0241     SG6742/MR Schematics                                                                                     Kelley, Arthur
DX‐0242     SG6840 Datasheet                                                      FSGV0042974 ‐ 2988                 Kelley, Arthur
DX‐0243     SG6840 Datasheet                                                      FSGV0043030 ‐ 3044                 Kelley, Arthur
DX‐0244     SG6840 Schematics                                                     FSGV0042989 ‐ 3029                 Kelley, Arthur
DX‐0245     SG6841 Datasheet                                                      FSGV0043116 ‐ 3129                 Kelley, Arthur
DX‐0245.1   SG6841 Datasheet                                                      FSGV0043116          FSGV0043129   Wei, Gu‐Yeon     18         1/15/2015    F6
DX‐0246     SG6841 Datasheet                                                      SG0202583 ‐ 2611                   Kelley, Arthur
DX‐0247     SG6841 Schematics                                                     FSGIV00000053‐93                   Kelley, Arthur
DX‐0247.1   SG6841 Schematics                                                     FSGIV00000053‐93                   Wei, Gu‐Yeon     19         1/15/2015    F6
DX‐0248     SG6841 Schematics                                                     FSGIV00147179 ‐ 7219               Kelley, Arthur
DX‐0249     SG6841 Schematics                                                     FSGV0043153 ‐ 3193                 Kelley, Arthur
DX‐0249.1   SG6841 Schematics                                                     FSGV0043153          FSGV0043193   Huang, WH        17         12/13/2013   F6
            SG6841 Schematics
                                                                                  FSGIV00003633 ‐ 3678
DX‐0250     SG6841x3 Schematics                                                                                      Kelley, Arthur
DX‐0251     SG6841x3 Datasheet                                                    FSGV0043266 ‐ 3278                 Kelley, Arthur
DX‐0252     SG6841x3 Datasheet                                                    FSGV0043279 ‐ 3291                 Kelley, Arthur
DX‐0253     SG6841x3 Schematics                                                   FSGIV00003633 ‐ 3678               Kelley, Arthur
DX‐0254     SG6842 Datasheet                                                      FSGV0043394 ‐ 3407                 Kelley, Arthur
DX‐0255     SG6842 Datasheet                                                      FSGV0043966 ‐ 3980                 Kelley, Arthur
DX‐0256     SG6842 Schematics                                                     FSGV0044003 ‐ 4047                 Kelley, Arthur
DX‐0257     SG6842J Datasheet                                                     FSGV0044049 ‐ 4062                 Kelley, Arthur
DX‐0258     SG6842J Datasheet                                                     FSGV0044117 ‐ 4128                 Kelley, Arthur
DX‐0259     SG6842J Datasheet                                                     FSGV0044212 ‐ 4223                 Kelley, Arthur
DX‐0260     SG6842J Schematics                                                    FSGV0044167 ‐ 4211                 Kelley, Arthur
DX‐0261     SG6843 Datasheet                                                      FSGV0044224 ‐ 4235                 Kelley, Arthur
DX‐0262     SG6843 Schematics                                                     FSGV0044257 ‐ 4301                 Kelley, Arthur
DX‐0263     DPA Schematics                                                        PI 0058430‐453                     Kelley, Arthur
DX‐0264     TOP‐JX Schematics                                                     PIFIV0000001‐73                    Kelley, Arthur
DX‐0265     TOP‐FX Schematics                                                     PIF 19959‐20110                    Kelley, Arthur
DX‐0266     TOP‐GX Schematics                                                     PIF 077019‐037                     Kelley, Arthur
DX‐0267     TOP‐HX Schematics                                                     PIB 013521‐556                     Kelley, Arthur
DX‐0268     TOP GX datasheet Nov2005                                              PIF 342249‐300                     Kelley, Arthur
DX‐0269     TOPSwitch‐HX February 2008 datasheet                                  PIF 1061999‐2046                   Kelley, Arthur
DX‐0270     DPA422‐426 datasheet feb07                                            PIF 1734085‐120                    Kelley, Arthur
DX‐0271     TOPswitch‐FX Datasheet PX‐017                                         PIF 37480‐515                      Kelley, Arthur
DX‐0272     TOPswitch‐GX Datasheet PX‐018                                         PIF37516‐563                       Kelley, Arthur
DX‐0273     TOPswitch‐JX Family Rev A 12‐17‐09                                    PIFIV0154689‐720                   Kelley, Arthur
            Purchase Agreement between Fairchild Semiconductor Corp. and          ROCH000001‐
DX‐0274     Rochester Electronics Inc.                                            ROCH0000012                        Kelley, Arthur                           F4
            Purchase Agreement between Fairchild Semiconductor Corp. and          ROCH000001‐
DX‐0275     Rochester Electronics Inc.                                            ROCH0000012                        Wiles, Robert               12/28/2005   F4
DX‐0276     Rochester Inventory report of part numbers (NATIVE)                   ROCH000013                         Kelley, Arthur                           F4
DX‐0277     Rochester Inventory report of part numbers                            ROCH000013                         Wiles, Robert                            F4
DX‐0278     Rochester Sales spreadsheet by product (NATIVE)                       ROCH000014                         Kelley, Arthur                           F4
DX‐0279     Rochester Sales spreadsheet by product                                ROCH000014                         Wiles, Robert                            F4
DX‐0280     Rochester Spreadsheet 'FCS Inventory PI Final'                        ROCH0000015                        Kelley, Arthur                           F4
DX‐0281     Astec document production in response to subpoena                     ASTEC000003                        Kelley, Arthur                           F4
            Astec Declaration re document production in response to subpoena      ASTEC000004‐8
DX‐0282                                                                                                                                                       F4
DX‐0283     Jabil document production in response to subpoena                     JABIL73                            Kelley, Arthur                           F4
DX‐0284     FSB127AH Datasheet (April 2014)                                                                          Kelley, Arthur
            Fairchildsemi.com whitepaper ‐ Deep Burst Mode Operation with
            Feedback Impedance Modulation for Reducing Standby Power
DX‐0285     Consumption of Switched‐Mode Power Supplies                                                              Kelley, Arthur
DX‐0286     Fairchildsemi.com ‐ Evaluation Boards / Design Kits page                                                 Kelley, Arthur
            Fairchildsemi.com ‐ FAN6300A PDF Datasheet Highly Integrated Quasi‐
DX‐0287     Resonant Current Mode PWM Controller                                                                     Kelley, Arthur
DX‐0288     Fairchildsemi.com ‐ FAN6300A Product Availability Screenshot                                             Kelley, Arthur
DX‐0289     Digikey.com ‐ FAN6300AMY Product Page                                                                    Kelley, Arthur
            Fairchildsemi.com ‐ FEBFAN6756 PDF Datasheet Evaluation Board
DX‐0290     Featuring the FAN6756                                                                                    Kelley, Arthur
DX‐0291     Mouser.com ‐ FEBFAN6754WAMR_CP450V1 Product Page                                                         Kelley, Arthur
DX‐0292     Mouser.com ‐ FEBFAN6756MR_T03U065A Product Page                                                          Kelley, Arthur
            Fairchildsemi.com ‐ FEBFAN6756MR_T03U065A Eval Board User Guide
DX‐0293                                                                                                              Kelley, Arthur
            Fairchildsemi.com ‐ FSB137HL PDF Datasheet Green‐Mode Fairchild
DX‐0294     Power Switch (FPS™)                                                                                      Kelley, Arthur
DX‐0295     Fairchildsemi.com ‐ FSB137HLN Orderable Parts Page                                                       Kelley, Arthur
            Fairchildsemi.com ‐ FSQ0170RNA PDF Datasheet SMPS Power switch
DX‐0296                                                                                                              Kelley, Arthur
DX‐0297     Fairchildsemi.com ‐ FSQ170RNA Orderable Parts page                                                       Kelley, Arthur
DX‐0298     Fairchildsemi.com ‐ FSQ170RNA Product Availability page                                                  Kelley, Arthur
DX‐0299     Digikey.com ‐ FSQ0170RNA‐ND Product Page                                                                 Kelley, Arthur
 Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 187 of 487 PageID #: 32108

                                                                                                                                          Exhibit # (if
Ex. #                                     DESCRIPTION                                  Beg Bates             End Bates   Source           applicable) Date        Case
            Fairchildsemi.com ‐ FSQ510 PDF Datasheet SMPS Power Switch(QRC)
DX‐0300                                                                                                                  Kelley, Arthur
DX‐0301     Fairchildsemi.com ‐ FSQ510 Product Availability page                                                         Kelley, Arthur
DX‐0302     Digikey.com ‐ FSQ510 Product Page                                                                            Kelley, Arthur
DX‐0303     Fairchildsemi.com ‐ FSQ510 Orderable Parts Page                                                              Kelley, Arthur
DX‐0304     Fairchildsemi.com ‐ RD‐FAN6756                                                                               Kelley, Arthur
DX‐0305     Fairchildsemi.com ‐ Reference Design Page                                                                    Kelley, Arthur
DX‐0306     Fairchildsemi.com ‐ home page                                                                                Kelley, Arthur
DX‐0307     Fairchildsemi.com ‐ Application Notes Family Page                                                            Kelley, Arthur
DX‐0308     Fairchildsemi.com ‐ AN‐6756                                                                                  Kelley, Arthur
DX‐0309     Document Entitled: Field Test With FSD210                                  FCS0273256‐267                    Robinson, Mark
            Document Entitled: Weltrend Semiconductor, Inc., HP1005W(A) PC Power
DX‐0310     Supply Supervisor Data Sheet Rev. 1                                        FCS0340719‐730                    Robinson, Mark              6/23/2000
            Document Entitled: Fairchild Power Switch ‐ Sep, 2004 ‐ Power              FCS0389879‐390320
DX‐0311     Conversion                                                                                                   Robinson, Mark              Sep‐04       F1
            FSDM07652R Fairchild Power Switch (FPS) Preliminary Specification Rev.
DX‐0312     0.9.0                                                                      FCS0398880‐886                    Robinson, Mark              2002
            Document Entitled: PDD Analog Green FPS & PWM Motor IC ‐ Y.I Yoo ‐ PD
DX‐0313     Analog Team                                                                FCS0468433‐449                    Robinson, Mark                           F1
            Document Entitled: Development Plan for GFPS Product ‐ 2005. 01 ‐
DX‐0314     Process Development                                                        FCS0468450‐470                    Robinson, Mark              Jan‐05       F1
            Document Entitled: The Global Market for Power Supply and Power            FCS0481038‐255
            Management Integrated Circuits, Fourth Edition ‐ Volume 1: Market
DX‐0315     Analysis ‐ December 2003                                                                                     Robinson, Mark              1‐Dec
            Document Entitled: PD Analog Business Review ‐ March. 10th, 2003 ‐ Y.I
DX‐0316     Yoo ‐ PD Analog Team                                                       FCS0507189‐223                    Robinson, Mark              3/10/2003    F1
            Document Entitled: FPS Solution for Charger/Adapter (Internal Only)
DX‐0317                                                                                FCS0513771‐789                    Robinson, Mark                           F1
            Deutche Bank Article Entitled: Power Integrations ‐ All Charged Up
            January 5, 2005
DX‐0318                                                                                FCS0520731‐768                    Robinson, Mark              1/5/2005     F1
            Document Entitled: Power Conversion Biz. Review ‐ January 12th, 2004 ‐
DX‐0319     Power Conversion                                                           FCS0608236‐287                    Robinson, Mark              1/12/2004    F1
            Document Entitled: PDD Analog ‐ FY03 Q2 QBR (Jul.2003) Charlie. Lee
DX‐0320                                                                                FCS0610280‐337                    Robinson, Mark              Jul‐03       F1
            Document Entitled: Strategic Business Plan ‐ Power Conversion ‐ HK Kim
DX‐0321                                                                                FCS0613756‐789                    Robinson, Mark              Oct‐03       F1
            E‐mail from Seunghwan Lee to SooYoung Lee and Others dated
            12/17/2003 forwarding a letter from Enrique Rodriguez at Fairchild and a
            document entitled "HC3652X‐FPS Fairchild Power Switch for PC Aux.
            Power Supply use Product Development Project Business Case PROD‐
DX‐0322     2003‐0421 Rev. 1. 0"                                                       FCS0673656‐671                    Robinson, Mark              12/17/2003   F1
            Document Entitled: PDD Analog Strategic Direction for Q4 2003'
DX‐0323     September 2003 PDD Analog                                                  FCS0674491‐505                    Robinson, Mark              Sep‐03       F1
            Document Entitled: Product Strategy Fairchild Power Switch Aug 2001
DX‐0324     PDD Analog FPS Marketing                                                   FCS1097612‐29                     Robinson, Mark                           F1
            Document Entitled: Green FPS ‐ Fairchild Power Switch (FPS) for Switch
DX‐0325     Mode Power Supplies Sales Training ‐ April 2004                            FCS1104208‐253                    Robinson, Mark              Apr‐04       F1
            Patent License Agreement between Agere Systems Inc. and Fairchild
            Semiconductor Corporation Effective September 19, 2002 Relating to
                                                                                       FCS1350193‐207
            Silicon Semiconductor Manufacturing Inventions and Silicon
DX‐0326     Semiconductor Devices                                                                                        Robinson, Mark              9/19/2002
            License Agreement between IBM and Fairchild dated July 13, 2000            FCS1350208‐227
DX‐0327                                                                                                                  Robinson, Mark              7/13/2000
DX‐0328     Unititled Fairchild Spreadsheet re Products                               FCS1681735‐741                     Robinson, Mark   4                       F1
            Intellectual Property Assignment and License Agreement between
                                                                                      FCS1686041‐115
DX‐0329     Internsil Corporation and Fairchild dated March 16, 2001                                                     Robinson, Mark              3/16/2001
            Fairchild spreadsheet Entitled: Accused Products Sales Information 12‐11‐
DX‐0330     05 (NATIVE)                                                               FCS1688278‐322 (CD)                Robinson, Mark
            Fairchild Spreadsheet Entitled: Revenue & SM% FCST vs. ACT (NATIVE)
DX‐0331                                                                                FCS1688278‐322 (CD)               Robinson, Mark
            Fairchild Spreadsheet Entitled: Green FPS 05 Proforma P&L (NATIVE)
DX‐0332                                                                                FCS1688278‐322 (CD)               Robinson, Mark
DX‐0333     Fairchild / Samsung IP license Agreement                                   FCS1689452‐462                    Robinson, Mark              4/13/1999
DX‐0334     Fairchild / IBM license Agreement                                          FCS1689463‐484                    Robinson, Mark              12/27/2005
            Fairchild / National Semiconductor Technology Licensing and Transfer
                                                                                       FSG02144160‐82
DX‐0335     Agreement                                                                                                    Robinson, Mark              3/11/1997
            Amendment No. 1 to Fairchild / National Semiconductor Technology
                                                                                       FSG02144179‐182
DX‐0336     Licensing and Transfer Agreement                                                                             Robinson, Mark              4/1/2004
DX‐0337     Fairchild / Raytheon Acquisition Agreement                                 FSG02144183‐200                   Robinson, Mark              12/29/1997
DX‐0338     CD containing FCS updated sales data (NATIVE)                              FSG02220489.xls                   Robinson, Mark
            Intellectual Property License Agreement between Micro Linear
                                                                                       FSGIV00008024‐122
DX‐0339     Corporation and Fairchild Semiconductor Corporation                                                          Robinson, Mark
            Document Entitled: AC/DC Power IC Market Overview By Kenny Chan            FSGIV00045228‐254
DX‐0340                                                                                                                  Robinson, Mark              7/20/2010
DX‐0341     Document Entitled: Power Conversion 2010 SBP                               FSGIV00081809‐898                 Robinson, Mark
DX‐0342     Email from KE Hong re: Visit Foxlink H.K…by Aeco Henry                     FSGIV00092716‐731                 Robinson, Mark              8/29/2011
DX‐0342.1   Email from KE Hong re: Visit Foxlink H.K…by Aeco Henry                     FSGIV00092716‐731                 Robinson, Mark              8/29/2011    F4
DX‐0343     Document Entitled: Power Conversion 2011 SBP                               FSGIV00092775‐847                 Robinson, Mark              6/27/2011
            Document Entitled: Communication Meeting ‐ Presented by Gary Lin           FSGIV00101003‐057
DX‐0344                                                                                                                  Robinson, Mark              3/5/2010
 Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 188 of 487 PageID #: 32109

                                                                                                                                         Exhibit # (if
Ex. #                                   DESCRIPTION                                 Beg Bates               End Bates   Source           applicable) Date        Case
DX‐0345   Native Spreadsheet Entitled: omparison table_10P05_rev1.xlsx              FSGIV00126817                       Robinson, Mark
          Document Entitled: Bi‐weekly (PSR/Adaptor) (Jan/20/2012) Power
                                                                                    FSGIV00132426‐438
DX‐0346   Conversion ‐ KE Hong                                                                                          Robinson, Mark              1/20/2012    F4

DX‐0347   Fairchild Sales Spreadsheet Entitled: 'Sales Force Summary' (NATIVE)      FSGIV00147053                       Robinson, Mark                           F4
                                                                                    FSGIV00147099‐119
DX‐0348   License Agreement between IBM and Fairchild Semiconductor Corp.                                               Robinson, Mark              6/23/2009
                                                                                    FSGIV00147120‐
DX‐0349   License Agreement between IBM and Fairchild Semiconductor Corp.           FSGIV00147142                       Robinson, Mark              12/27/2005
          Settlement and Patent Cross License Agreement between Infineon            FSGIV00147143‐
DX‐0350   Technologies AG and Fairchild Semiconductor Int'l                         FSGIV00147175                       Robinson, Mark
DX‐0351   Fairchild Sales Spreadsheet Entitled: 'FSC_IV_Products'‐ (NATIVE)         FSGIV00165741                       Robinson, Mark                           F4

DX‐0352   Fairchild Sales Spreadsheet Entitled: 'Opp Attachment 2&3' (NATIVE)       FSGIV00165742                       Robinson, Mark                           F4
          License and Development Agreement between Fairchild Semiconductor         FSGIV00173599‐
DX‐0353   Corp. and Champion Microelectronic Corp.                                  FSGIV00173618                       Robinson, Mark                           F4
          Fairchild Sales Spreadsheet Entitled: 'Fairchild IV Accused Products
DX‐0354   Spreadsheet' (NATIVE)                                                     FSGIV00173619                       Robinson, Mark                           F4
DX‐0355   Avnet Agreement with Fairchild                                            FSGIV00202634‐660                   Robinson, Mark              1/1/2006
DX‐0356   AV Concept Agreement with Fairchild                                       FSGIV00202661‐680                   Robinson, Mark              12/24/2010
DX‐0357   AV Concept Singapore Agreement with Fairchild                             FSGIV00202681‐700                   Robinson, Mark
          2nd Amendment to Future Electronics & Fairchild Semiconductor Corp
DX‐0358   Worldwide Distributor Agreement                                           FSGIV00202701‐702                   Robinson, Mark              1/28/2000
DX‐0359   SPT Technology Agreement with Fairchild                                   FSGIV00202703 ‐722                  Robinson, Mark              2/1/2011
DX‐0360   WPG Electronics (South Asia) PTE Ltd. Agreement with Fairchild            FSGIV00202723‐742                   Robinson, Mark              12/27/2010
DX‐0361   World Peace Industrial Co., Agreement with Fairchild                      FSGIV00202743‐763                   Robinson, Mark              12/27/2010
DX‐0362   WT Microelectronics Agreement with Fairchild                              FSGIV00202764‐786                   Robinson, Mark              12/27/2010
DX‐0363   Yosun Singapore PTE Ltd., Agreement with Fairchild                        FSGIV00202787 ‐806                  Robinson, Mark              12/27/2010
DX‐0364   Yosun Industrial Corp. Agreement with Fairchild                           FSGIV00202807‐827                   Robinson, Mark              12/27/2010
DX‐0365   Element14 PTE Ltd., Catalog Supplier Agreement with Fairchild             FSGIV00202828 ‐839                  Robinson, Mark              9/28/2011
DX‐0366   Micro Linear Corp. Asset Purchase Agreeement with Fairchild               FSGIV00206366‐404                   Robinson, Mark              9/6/2000
                                                                                    FSGIV00206430‐505
DX‐0367   Schedule 1.1(a) ‐ Contracts ‐ to Micro Linear Agreement with Fairchild                                        Robinson, Mark              4/28/2000
          Fairchild Sales Spreadsheet Entitled: 'Fairchild IV Practicing Products
DX‐0368   spreadsheet 4.4.13' (NATIVE)                                              FSGIV00206534                       Robinson, Mark              4/4/2013     F4
DX‐0369   Fairchild Sales Spreadsheet                                               FSGIV00209806                       Robinson, Mark
DX‐0370   Fairchild Sales Spreadsheet                                               FSGIV00209811                       Robinson, Mark
DX‐0371   Fairchild Sales Spreadsheet                                               FSGIV00210147                       Robinson, Mark
DX‐0372   Fairchild Sales Spreadsheet                                               FSGIV00212973                       Robinson, Mark
DX‐0373   Fairchild Accused Product Spreadsheet (NATIVE)                            FSGV3504739                         Robinson, Mark
DX‐0374   Fairchild Sales Spreadsheet (NATIVE)                                      FSGV3558476                         Robinson, Mark
                                                                                    PIF 0095910‐PIF
DX‐0375   PI POSC data 2001‐Sept. 2005                                              0125226                             Robinson, Mark
DX‐0376   PI POSC data Q4 2005                                                      PIFIV0497892                        Robinson, Mark
DX‐0377   PI POSC data 2006‐ Q1 2008                                                PIB 013499                          Robinson, Mark

DX‐0378   PI 2008 POSC data, phone sales through 2008 (4 spreadsheets)              PIF203506 (CD PIF003)               Robinson, Mark
                                                                                    PIF219036
                                                                                    (CD PIF007)
DX‐0379   PI POS data Q1‐Q2 2009                                                                                        Robinson, Mark
                                                                                    PIF748354
                                                                                    (CD PIF046)
DX‐0380   PI POS data Q3 2009                                                                                           Robinson, Mark
                                                                                    PIF2291682
                                                                                    (CD PIF130)
DX‐0381   PI POS data Q4 2009                                                                                           Robinson, Mark
DX‐0382   PI POSC 2010 H1                                                           PIF6_0001388                        Robinson, Mark
DX‐0383   PI POSC 2010 H2                                                           PIF6_0001389                        Robinson, Mark
DX‐0384   PI POSC 2011 H1                                                           PIF6_0001390                        Robinson, Mark
DX‐0385   PI POSC 2011 H2                                                           PIF6_0001391                        Robinson, Mark
DX‐0386   PI POSC 2012 H1                                                           PIF6_0001392                        Robinson, Mark
DX‐0387   PI POSC 2012 Q3                                                           PIF6_0001393                        Robinson, Mark
DX‐0388   PI POSC 2012 Q4                                                           PIFIV0497829                        Robinson, Mark
DX‐0389   PI POSC 2013 Q1                                                           PIFIV0497830                        Robinson, Mark
DX‐0390   PI POSC 2013 Q1 – May 2013                                                PIFIV0497893                        Robinson, Mark
DX‐0391   PI POSC 2013 June thru Q3                                                 PIF6 0843542                        Robinson, Mark
DX‐0392   All Ops rpt Oct 1 2013                                                    PIF6 0843543                        Robinson, Mark
DX‐0393   PI POS data Q4 2013                                                       PIF6 0876655                        Robinson, Mark
DX‐0394   PI POS data Q1 Q2 2014                                                    PIF6 0876656                        Robinson, Mark
DX‐0395   Fairchild 2003 10‐k Report                                                                                    SEC Filings
DX‐0396   Fairchild 2004 10‐k Report                                                                                    SEC Filings
DX‐0397   Fairchild 2005 10‐k Report                                                                                    SEC Filings
DX‐0398   Fairchild 2006 10‐k Report                                                                                    SEC Filings
DX‐0399   Fairchild 2007 10‐k Report                                                                                    SEC Filings
DX‐0400   Fairchild 2008 10‐k Report                                                                                    SEC Filings
DX‐0401   Fairchild 2009 10‐k Report                                                                                    SEC Filings
DX‐0402   Fairchild 2010 10‐k Report                                                                                    SEC Filings
DX‐0403   Fairchild 2011 10‐k Report                                                                                    SEC Filings
DX‐0404   Fairchild 2012 10‐k Report                                                                                    SEC Filings
DX‐0405   Fairchild 2013 10‐k Report                                                                                    SEC Filings
DX‐0406   Fairchild 2014 10‐k Report                                                                                    SEC Filings
 Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 189 of 487 PageID #: 32110

                                                                                                                                           Exhibit # (if
Ex. #                                    DESCRIPTION                                 Beg Bates             End Bates      Source           applicable) Date        Case
DX‐0407     POWI 2010 10‐k Report                                                                                         SEC Filings
DX‐0408     POWI 2011 10‐k Report                                                                                         SEC Filings
DX‐0409     POWI 2012 10‐k Report                                                                                         SEC Filings
DX‐0410     POWI 2013 10‐k Report                                                                                         SEC Filings
DX‐0411     POWI 2014 10‐k Report                                                                                         SEC Filings
DX‐0412     PIF 203506_1.000001 Spreadsheet                                          PIF 203506_1.000001                  Robinson, Mark
DX‐0413     Spreadsheet ‐ SG6841 vs TOP246Y Design                                   PI 0055657            PI 0055659     Robinson, Mark
            Spreadsheet ‐ SPI TOP256F vs SG6842 for Samsung LCD Monitor (2004
DX‐0414     Model)                                                                   PI 0055684            PI 0055692     Robinson, Mark
DX‐0415     CAPZero OTS "X‐Cap Discharge IC" ‐ June 2009 Rev. C                      PIF6 0566415          PIF6 0566440   Robinson, Mark              Jun‐09
DX‐0416     Amtran 60W LCD Monitor LIPS Power Supply                                 PI 0095703            PI 0095725     Robinson, Mark
DX‐0417     BOM Comparison ‐ TOP247Y v SG6841                                        PI 0190442‐46                        Robinson, Mark
            LinkSwitch‐CV ‐ Redcude Complexity and Improve Reliability in Accurate
DX‐0418     CV Power Supply, August 2008                                             PIB 214001            PIB 214020     Robinson, Mark              Aug‐08
            Power Integrations Valuation of Patents as of December 22, 2004 ‐
DX‐0419     Financial Strategies Consulting Group, LLC                               PIF55013‐37                          Robinson, Mark              12/22/2004
            OKI Electric Amendment No. 1 to Licensing and Wafer Supply Agreement
DX‐0420     with Power Integrations                                                  PIF22624‐37                          Robinson, Mark              9/21/1995
            Licensing and Wafer Supply Agreement between OKI Electric Industry
DX‐0421     Company and Power Integrations, Inc., June 1993                          PIF 022638            PIF 022667     Robinson, Mark              Jun‐93

DX‐0422     License Agreement between Magnetek Inc. and Power Integrations, Inc.     PIF 023494            PIF 023501     Robinson, Mark              12/22/2004

DX‐0423     License Agreement between Magnetek Inc. and Power Integrations Inc.      PIF 023502            PIF 023506     Robinson, Mark              12/22/2004
            Magnetek Inc. and Power Integrations Inc. Development License
DX‐0424     Agreement                                                                PIF 023511            PIF 023546     Robinson, Mark              2/19/1993
            Magnetek Inc. and Power Integrations Inc. Development Termination
DX‐0425     Agreement                                                                PIF 023562‐66                        Robinson, Mark              12/22/2004
            Technology License Agreement between Power Integrations Inc. and
DX‐0426     Matsushita Electronics Corporation                                       PIF 023640            PIF 023664     Robinson, Mark              6/29/2000

DX‐0427     Patent License Agreement between AT&T and Power Integrations Inc.        PIF 023708            PIF 023720     Robinson, Mark              Jun‐92
DX‐0428     Document Entitled: Competition Review v1.70                              PIF39342 – 440                       Robinson, Mark                           F1
DX‐0429     ITC Transcript of testimony of Mr. Atkins taken January 20, 2006         PIF51486‐92                          Robinson, Mark              1/20/2006    ITC
DX‐0430     Weekly Sales Report                                                      PIF 87821‐36                         Robinson, Mark              10/22/2004   F1
DX‐0431     Weekly Sales Report                                                      PIF 88046‐PIF 88058                  Robinson, Mark              2/20/2004    F1
DX‐0432     Weekly Sales Report                                                      PIF 88093‐104                        Robinson, Mark              3/5/2004     F1
                                                                                                                                                      3/20/2000
            Press Release, “Power Integrations Introduces the Highest Level of System
DX‐0433     Integration with TOPSwitch‐FX® Power Conversion ICs”                      PIF131300                                                                    F2
            Press Release, “First Monolithic High‐Voltage Power Conversion IC Family PIF131300                                                        11/20/2000
DX‐0434     to Deliver Up to 250 Watts”                                                                                                                            F2
            Press Release, “Power Integrations Selected as Finalist in 1999 Discover PIF131300                                                        4/29/1999
DX‐0435     Awards for Technological Innovation”                                                                                                                   F2
            Press Release, “Power Integrations Gives ‘Vampire’ Demonstration to       PIF131300                                                       6/28/2001
DX‐0436     President George W. Bush”                                                                                                                              F2
DX‐0437     Updated Fairchild Sales Data through 2014                                 FSGIV0219782                                                                 F4
            Intellectual Property Indemnity Agreement between Astec Int'l Ltd and
DX‐0438     System General Corp.                                                      SG0225084
            Intellectual Property Indemnity Agreement between Astec Int'l Ltd and
DX‐0438.1   System General Corp.                                                      SG0225084                           Lin, Gary        9          7/2/2004     F4
            Exclusive License Agreement between Qspeed Semiconductor, Inc. and
DX‐0439     Power Integrations, Inc.                                                  PIF 2280625          PIF 2280640    Robinson, Mark              5/19/2009    F1
            Technology License Agreement between Power Integrations, Inc. and Oki
DX‐0440     Electric Industry Co., Ltd.                                               PIF 2280802          PIF 2280814    Robinson, Mark              8/11/2004
            Email chain from Robert Mayell to Mike Matthews, Roland Saint Pierre
DX‐0441     regarding Message from an Unidentified Caller                             PIFIV0002017                        Robinson, Mark              7/5/2012
            Power Integrations, Q1 Marketing Update, Board of Directors Meeting, by
DX‐0442     Douglas Biley                                                             PIFIV0002192         PIFIV0002205   Robinson, Mark              5/7/2012
DX‐0443     Power Integrations, GEO Update, Anericas, by Stuart Hodge                 PIFIV0002831         PIFIV0002843   Robinson, Mark              7/19/2012
            Power Integrations presentation TOPSwitch‐FX ‐ Cell Phone Charger
            utilising a TOP232 ‐ A special Case Example: Motorola Mini‐RAE Fast
DX‐0444     charger                                                                   PIFIV0003576‐83                     Robinson, Mark

DX‐0445     OTS ‐ Project Code Name Omni Switch Summary and Features, Rev. B         PIFIV0008573          PIFIV0008611   Robinson, Mark   15         12/26/2012   F6
            Power Integrations, LYTSwitch‐3 non‐isolated LED drivers: kickoff
DX‐0446     presentation                                                             PIFIV0009583          PIFIV0009599                               1/31/2013
            E‐mail to Mr. Balakrishnan, Mr. Bailey, Mr. Sutherland and Mr. Loch re
DX‐0447     Conference call with Salcomp Salo                                        PIFIV0013780          PIFIV0013781   Robinson, Mark   11         9/11/2012    F6
DX‐0448     Renesas Business Review, Thrid Quarter, 2011 ‐ Japan                     PIFIV0019460‐83                      Robinson, Mark              11/16/2011
            E‐mail from John Tomlin re: Sales weekly report as of April 9, 2012 ‐    PIFIV0022077‐
DX‐0449     Depressed wires                                                          PIFIV0022081                         Robinson, Mark   8                       F6
            Email thread between B. Balakrishnan and D. Bailey re Visit at Apple
DX‐0450     discussing iPhone adapter'                                               PIFIV0049960          PIFIV0049960   Robinson, Mark   14         2/6/2009     F6
            Emails between B. Sutherland and M. Matthews re Fairchild claiming new
DX‐0451     cell phone design win                                                    PIFIV0058835          PIFIV0058839   Robinson, Mark   5          9/22/2011    F6
            Emails between B. Sutherland and M. Matthews re Meeting Minutes
DX‐0452     Phihong Mar. 15, 2012                                                    PIFIV0060114          PIFIV0060117   Robinson, Mark   7          3/16/2012    F6
            Emails between B. Sutherland and M. Jones re Meeting Notes with
DX‐0453     Emerson Phils Mar. 26, 2012                                              PIFIV0060185          PIFIV0060186   Robinson, Mark   8          3/26/2012    F6
 Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 190 of 487 PageID #: 32111

                                                                                                                                        Exhibit # (if
Ex. #                                     DESCRIPTION                                Beg Bates          End Bates      Source           applicable) Date        Case
                                                                                     PIFIV0073948‐
DX‐0454     Gartner Market Share Analysis: Mobile Devices, Worldwide 2Q12            PIFIV0073958                      Robinson, Mark              8/13/2012
                                                                                     PIFIV0073959‐
DX‐0455     Gartner PCs 2Q12                                                         PIFIV0073959                      Robinson, Mark
                                                                                     PIFIV0076214‐
DX‐0456     Global Mobile Handsets 2012                                              PIFIV0076227                      Robinson, Mark              1/16/2012
                                                                                     PIFIV0076923‐
DX‐0457     Gartner Cell Phones 1Q12                                                 PIFIV0076923                      Robinson, Mark              Dec‐12
                                                                                     PIFIV0076924‐
DX‐0458     Gartner PCs 2010                                                         PIFIV0076924                      Robinson, Mark
                                                                                     PIFIV0078874‐
DX‐0459     IMS Research 2010 WW Mkt                                                 PIFIV0078994                      Robinson, Mark              5/14/2010
                                                                                     PIFIV0078996‐
DX‐0460     Gartner forecasts 1Q12x                                                  PIFIV0078996                      Robinson, Mark
                                                                                     PIFIV0078997‐
DX‐0461     Gartner mobile devices by market                                         PIFIV0078997                      Robinson, Mark
                                                                                     PIFIV0078998‐
DX‐0462     Gartner 4Q12 Prelim PC Report                                            PIFIV0079009                      Robinson, Mark
                                                                                     PIFIV0079074‐
DX‐0463     Gartner 4Q12 Printers                                                    PIFIV0079074                      Robinson, Mark
                                                                                     PIFIV0085864‐
DX‐0464     Gartner 3Q11 PC                                                          PIFIV0085864                      Robinson, Mark
                                                                                     PIFIV0085865‐
DX‐0465     Gartner PC 1Q12                                                          PIFIV0085865                      Robinson, Mark
                                                                                     PIFIV0085866‐
DX‐0466     Gartner PC 2Q12                                                          PIFIV0085866                      Robinson, Mark
                                                                                     PIFIV0089730‐
DX‐0467     Merrill Lynch 1Q12 IDC PC                                                PIFIV0089736                      Robinson, Mark
                                                                                     PIFIV0091796‐
DX‐0468     Gartner Set Top Boxes 2011                                               PIFIV0091806                      Robinson, Mark
            Power Integrations, Product Concept / OTS / Project Code Name:
DX‐0469     "LinkSwitch‐II", Revision G                                              PIFIV0114142       PIFIV0114185   Robinson, Mark              2/23/2009
DX‐0470     LinkSwitch‐II ED China                                                   PIFIV0116334       PIFIV0116335   Robinson, Mark
DX‐0471     PI Presentation: Solutions For Low No‐Load Applications                  PIFIV0124831‐60                   Robinson, Mark              May‐09
                                                                                     PIFIV0129804‐
DX‐0472     Power Integrations Long Term Plan, July 2009 Update                      PIFIV0129830                      Robinson, Mark   15         Jul‐09       F4
DX‐0473     TOPSwitch‐JX Product Concept / OTS Rev. C                                PIFIV0134955‐972                  Robinson, Mark              Sep‐09
DX‐0474     PI Presentation: Competition Review AC/DC Power Supplies v3.0            PIFIV0136601                      Robinson, Mark              Sep‐09
DX‐0475     Product Concept/OTS TOPSwitch‐HX Rev. G ‐ Marketing Report               PIFIV0144358‐415                  Robinson, Mark              6/16/2008

DX‐0476     Emails between J. Harrington and S. Fimiani re Apple 5w presentation     PIFIV0167620       PIFIV0167622   Robinson, Mark   3          4/22/2010    F6
DX‐0477     POWI's Marketing Strategy Report 2011                                    PIFIV0191185       PIFIV0191231   Robinson, Mark   4                       F6
DX‐0478     PI Spreadsheet re Lost Revenue                                           PIFIV0314806                      Robinson, Mark
DX‐0479     Identified Lost Business April to September 2003 by Competitor           PIFIV0314807                      Robinson, Mark                           F4
DX‐0480     Competition Review AC/DC Power Supplies V2.15                            PIFIV0426057‐170                  Robinson, Mark
DX‐0481     MOAS Mar 5 2013                                                          PIFIV0429485                      Robinson, Mark              5/5/2013
                                                                                     PIFIV0429486‐
DX‐0482     Marketing Metrics 2013                                                   PIFIV0429575                      Robinson, Mark
DX‐0483     Piper Jaffray, Company Note on Power Integrations, Inc.                  PIFIV0462111       PIFIV0462115   Robinson, Mark              9/19/2011

DX‐0484     Email from Ying Ye to Eric Verity regarding 'StdCost 200802011.xlsx'     PIFIV0473007                      Robinson, Mark              1/8/2013
DX‐0485     Native Spreadsheet "StdCost 2008‐2011.xlsx"                              PIFIV0473008                      Robinson, Mark
DX‐0486     POWI Historical Financials Q 1 2013                                      PIFIV0497645                      Robinson, Mark
DX‐0487     Spread Sheet ‐ Revenue Details for 2009‐2011                             PIFIV0497780                      Robinson, Mark   9                       F6
            Native spreadsheet "2010‐Q4 Gross Margin Analysis Q410_For
DX‐0488     Deloitte.xls"                                                            PIFIV0497813                      Robinson, Mark
            Native spreadsheet "2011‐Q1 Gross Margin Analysis Q1 2011_For
DX‐0489     Deloitte.xls"                                                            PIFIV0497814                      Robinson, Mark
            Native spreadsheet "2011‐Q2 Gross Margin Analysis Q2 2011_For
DX‐0490     Deloitte.xls"                                                            PIFIV0497815                      Robinson, Mark
            Native spreadsheet "2011‐Q3 Gross Margin Analysis Q3 2011_For
DX‐0491     Deloitte.xls"                                                            PIFIV0497816                      Robinson, Mark
            Native spreadsheet "2011‐Q4 Gross Margin Analysis Q4 2011_For
DX‐0492     Deloitte.xls.xlsx"                                                       PIFIV0497817                      Robinson, Mark
            Native spreadsheet "2012‐Q1 K1 K2 ‐ GM Analytic_Q1 2012_For
DX‐0493     Deloitte.xlsx"                                                           PIFIV0497818                      Robinson, Mark
            Native spreadsheet "2012‐Q2 Revenue and Gross Margin
DX‐0494     Analysis_Excluding Concept_Q2 2012_For Deloitte.xlsx"                    PIFIV0497819                      Robinson, Mark

DX‐0495     Native spreadsheet "2012‐Q3 Revenue and GM flux for Deloitte.xlsx"       PIFIV0497820                      Robinson, Mark
            Native spreadsheet "2012‐Q4 N5 Revenue and GM flux for Deloitte_Q4
DX‐0496     2012.xlsx"                                                               PIFIV0497821                      Robinson, Mark

            Email chain from Richard Chung to Jason Gao, Brian Johnson, Yaxiao Qin
DX‐0497     regarding PI's Web Course for a Family of FL7731 Type Devices            FSGV0185318        FSGV0185319    Lee, James       5          11/13/2010   F6

DX‐0498     Document Entitled: Top 5 Project Review ‐ Power Conversion Korea         FSGV0254675        FSGV0254701                                8/4/2011
DX‐0499     LinkSwitch‐LP (LNK562‐564) Link‐LP Schematics                            PIB 013802‐20
DX‐0500     LinkZero‐LP Schematics                                                   PIF6 0549300‐17
DX‐0501     LinkSwitch‐LP (LNK562‐564) Link‐LP Datasheet ‐ Oct 2005                  PIF 331621‐636
DX‐0501.1   LNK562‐564 Datasheet, October 2005                                                                         Yang, Ta‐Yung    48         12/13/2013   F6
 Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 191 of 487 PageID #: 32112

                                                                                                                                               Exhibit # (if
Ex. #                                    DESCRIPTION                                    Beg Bates            End Bates      Source             applicable) Date        Case
DX‐0502     TinySwitch‐PK (TNY375‐380) Family Datasheet                                 PIFIV0129754‐775
DX‐0503     TinySwitch‐II TNY263‐268 datasheet                                          PIF 876292‐315
DX‐0504     TinySwitch TNY256 Schematic Diagrams                                        PIF78050 – 061
DX‐0505     LinkZero‐AX schematics                                                      PIF6 0549318‐35
DX‐0506     LinkZero‐AX LNK584‐586 Datasheet                                            PIF6 0590585‐600
DX‐0507     LinkZero‐AX LNK584‐586 datasheet                                            PIF6 0567108‐123
DX‐0508     LinkZero‐LP LNK574 datasheet                                                PIF6 0590601‐616
DX‐0509     CapZero Datasheet                                                           PIF60590316‐23
DX‐0510     CapZero Schematics                                                          PIF6 0549296‐99
DX‐0511     CapZero Application Note AN‐48                                              PIF6 0590324‐31
DX‐0512     LNK500 LinkSwitch Family Datasheet ‐ Nov 2002                               PIF 333721‐740
DX‐0513     LNK501 LinkSwitch Family Datasheet ‐ April 2003                             PIF 1092656‐75
DX‐0514     Power Integrations website                                                  PIF 131300
DX‐0515     LNK603‐606/613‐616 LinkSwitch‐II Family Datasheet ‐ Jan 2008                PIB 013973‐92
            LNK403‐410/413‐420 LinkSwitch‐PH LED Driver IC Family Datasheet ‐ May
DX‐0516     2012                                                                        PIF6 0000915‐934                    Kelley, Arthur
            LNK403‐414/413‐420 LinkSwitch‐PH LED Driver IC Family Datasheet, May
DX‐0516.1   2012                                                                        PIF6 0000915         PIF6 0000934   Collins, Edward    14         1/7/2015     F6
            LNK403‐414/413‐420 LinkSwitch‐PH LED Driver IC Family Datasheet, May
DX‐0516.2   2012                                                                        PIF6 0000915         PIF6 0000934   Weirich, Michael   17         12/11/2013   F6
DX‐0517     LinkSwitch‐PH RDR‐193                                                       FSGV3561489‐529                     Kelley, Arthur
DX‐0518     LinkSwitch‐PH RDR‐195                                                       FSGV3561530‐569                     Kelley, Arthur
DX‐0519     LinkSwitch‐II (LNK632DG) Datasheet                                          FSG01324336‐345                     Kelley, Arthur
DX‐0520     Power Integrations 2008 Annual Report March 2008                                                                Kelley, Arthur
DX‐0521     Power Integrations 2013 Annual Report March 2013                                                                Kelley, Arthur
DX‐0522     Power Integrations Design Idea DI‐186 LinkSwitch‐II Sept 2008                                                   Kelley, Arthur
DX‐0523     Power Integrations Design Example Report DER‐318                                                                Kelley, Arthur                2/5/2013
DX‐0524     Power Integrations Design Example Report DER‐340                                                                Kelley, Arthur                8/22/2012
DX‐0525     Power Integrations Design Example Report DER‐341                                                                Kelley, Arthur                9/14/2012
DX‐0526     Power Integrations Design Example Report DER‐344                                                                Kelley, Arthur                10/19/2012
DX‐0527     Power Integrations Design Example Report DER‐356                                                                Kelley, Arthur                12/6/2012

DX‐0528     Power Integrations LinkSwitch‐LP Datasheet (LNK562‐564) Nov 2008                                                Kelley, Arthur

DX‐0529     Power Integrations LinkSwitch Family Datasheet (LNK500) Feb 2005                                                Kelley, Arthur
DX‐0530     Power Integrations Reference Design Report RDR‐257                                                              Kelley, Arthur                1/6/2011
DX‐0531     Fairchild Reference Design RD‐336 for PWM Controller                                                            Kelley, Arthur
DX‐0532     FAN102 2009                                                                                                     Kelley, Arthur
DX‐0533     Fairchild Reference Design L020H_FL7730 2012                                                                    Kelley, Arthur
DX‐0534     Fairchild Reference Design L020L_FL7730 2012                                                                    Kelley, Arthur
DX‐0535     Fairchild Reference Design L021L_FL7730 2013                                                                    Kelley, Arthur
DX‐0536     TinySwitch Plus (TNY256) Datasheet                                          PIF 203684‐703                      Kelley, Arthur
DX‐0537     Fairchild FSDH321, FSDL321 Datasheet                                        PIF 2036081‐100                     Kelley, Arthur
DX‐0538     Fairchild FL7730 Datasheet                                                  FSGV0028445‐457                     Kelley, Arthur
            Datasheet ‐ FL7730MY ‐ Single‐State Primary‐Side‐Regulation PWM
DX‐0538.1   Controller or PFC and LED Dimmable Driving, October 2011                    FSGV0028445          FSGV0028457    Yang, Ta‐Yung      9          12/12/2013   F6
DX‐0539     Fairchild FAN102 Datasheet                                                  FSGV3558027‐042                     Kelley, Arthur
DX‐0540     POWI 2011 Investor Presentation                                             PIF2291918‐2291949                                                Sep‐11
DX‐0541     POWI 2014 Investor Presentation                                                                                                               Jul‐14
DX‐0542     POWI 2015 Investor Presentation
DX‐0543     Collection of PI Weekly Reports 2008‐2009                                   PIF203197‐203504
DX‐0544     908 and '398 Invention Disclosure Form ‐ Balakrishnan                       PI0081634‐45
DX‐0545     LinkZero Design Binders                                                     PIF6 0548152         PIF6 0549227
DX‐0546     LinkSwitch‐CV Application Note AN‐45 Design Guide                           PIF6 0549248‐65
DX‐0547     LinkSwitch‐CV Schematic for LNK623                                          PIF 203017‐49
DX‐0548     LinkSwitch‐PH Application Note AN‐49                                        PIF6 0006536‐53
DX‐0549     LinkSwitch‐PL Application Note AN‐50                                        PIF6 0549284‐95
DX‐0550     LinkSwitch‐PL Datasheet                                                     PIF6 0001212‐31
DX‐0551     LinkSwitch‐HP Schematics                                                    PIF6 0001127‐211
DX‐0552     LinkSwîtch‐HP Datasheet, August 2012                                        PIF6 0001037         PIF6 0001060
DX‐0552.1   LinkSwîtch‐HP Datasheet, August 2012                                        PIF6 0001037         PIF6 0001060   Weirich, Michael   16         12/11/2013   F6
DX‐0553     LinkSwitch‐CV Datasheet LNK623‐626 Nov 2008                                 PIF 884550‐69
DX‐0554     LinkSwitch‐II LNK632DG Datasheet Feb 2009                                   PIF 230985‐94
DX‐0555     LNK632 schematics                                                           PIF203507‐39
DX‐0556     LNK500 & LNK501 schematics                                                  PIF203540‐59
            Right of Appeal Notice from the United States Patent and Trademark
            Office during the Inter Partes Reexamination of Fairchild’s asserted U.S.
            Patent No. 7,259,972 (“the ’972 patent”), dated December 10, 2014.
DX‐0557
            Printed version of the DataSheets page from Power Integrations’ website
            on June 10, 2004, available via the InternetArchive at the following url:
            http://web.archive.org/web/20040610225107/http://www.powerint.co
            m/datasheetsframe.htm
DX‐0558
DX‐0559     FAN6756_BSMH Functional Test Report                                         FSGV0016679‐725
DX‐0560     FAN6756_CMMH Functional Test Report                                         FSGV0016734‐79
DX‐0561     FAN6756_DMMH Functional Test Report                                         FSGV0016817‐77
            Fairchild Presentation: FAN6756 mWSaver PWM Controller for NB               FSGV0016956‐92
DX‐0562     Adaptors
DX‐0563     Fairchild Presentation: Flyback PWM IC Introduction                         FSGV0016993‐7017
DX‐0564     Fairchild Presentation: PwrConv Consumption Sales Analysis                  FSGV0517373                                                       Aug‐09
 Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 192 of 487 PageID #: 32113

                                                                                                                                                    Exhibit # (if
Ex. #                                   DESCRIPTION                                    Beg Bates           End Bates      Source                    applicable) Date    Case
                                                                                       FSGIV00086691
          Email from KE Hong dated 5/24/11 Re: SBP Alignment with European
DX‐0565   Region ‐ please send the current versions of your SBP thanks
DX‐0566   Document Entitled: Power Conversion 2011 SBP                                 FSGIV00086693
DX‐0567   TNY253/254/255 TinSwitch Family Datasheet Feb 1999                           PI 179592‐607
DX‐0568   LED Professional Review ‐ July/Aug 2010 Issue
DX‐0569   U.S. Patent No. 6,226,190
DX‐0570   U.S. Patent No. 7,764,520
DX‐0571   U.S. Patent No. 8,098,506
DX‐0572   U.S. Patent No. 8,537,582
DX‐0573   Fairchild responses to Interrogatories Nos. 6, 8, 9, 13                                                                                                       F1
DX‐0574   FSQ0365RN_EVT1_Q1 Schematics                                                 FCS1700150          FCS1700186                                                   F1
          FSQ0170RNA Schematics
          FSQ0270RNA Schematics
DX‐0575   FSQ0370RNA Schematics                                                        FCS1700329          FCS1700359                                                   F1
DX‐0576   FAN7602B Schematics                                                          FCS1700219          FCS1700277                                                   F1
DX‐0577   FSQ211 Schematics                                                            FCS1700278          FCS1700301                                                   F1
DX‐0578   FSQ100 Schematics                                                            FCS1700302          FCS1700328                                                   F1
DX‐0579   LNK603, LNK613 LinkSwitch‐II schematics                                      PIB 013821          PIB 013853
DX‐0580   LinkSwitch‐II Datasheet (LNK603‐606)                                         PIFIV0156801‐18                    Kelley, Arthur
DX‐0581   LinkSwitch‐II Application Note‐44                                            PIF2184849          PIF2184868
DX‐0582   LNK‐PH OTS Report                                                            PIF6 0000935        PIF6 0000998
DX‐0583   LTY4 Schematic                                                               PIF6 0876576        PIF6 0876614
DX‐0584   LTY4 Schematic                                                               PIF6 0876615        PIF6 0876653
DX‐0585   LinkSwitch‐PH Schematics                                                     PIF6 0000999‐1036
DX‐0586   LinkSwitch‐PL Schematics                                                     PIF6 0001300‐69
DX‐0587   Avnet Abacus Newsletter ‐ Focus ‐ Issue Seven ‐ Winter 2011                  PIF6 0876491‐506
DX‐0588   Power Integrations Energy Efficient Awards                                   PIF6 0876507‐535
DX‐0589   LYTSwitch‐4 low‐line family datasheet                                        PIF6 0876536‐55
DX‐0590   LYTSwitch‐4 high‐line family datasheet                                       PIF6 0876556‐75                    Kelley, Arthur
          Power Integrations Press Release dated January 22, 2003 'Power                                                  F1 Trial Exhibit PX‐699
          Integrations Receives Product of the Year Award from Electronic Products
DX‐0591   Magazine'
          Power Integrations Press Release dated July 31, 2001 'Power Integrations                                        F1 Trial Exhibit PX‐700
          Receives Product of the Year Award from Electronic Products Magazine'
DX‐0592
          Power Integrations Press Release dated March 9, 2004 'Power                                                     F1 Trial Exhibit PX‐698
          Integrations Awarded 'Product of the Year' in 'Green' Technology 'Best
          Power Supply Design' Award from analogZONE Recognizes Tool for
DX‐0593   Speedy Design of 'Green' Power Supplies
          Power Integrations Press Release dated July 11, 2001 'Power Integrations                                        F1 Trial Exhibit PX‐701
          to be featured on 'Business Now' Television this weekend'
DX‐0594
          Power Integrations Press Release dated April 29, 1999 'Power Integrations                                       F1 Trial Exhibit PX‐705
          Selected as Finalist in 1999 Discover Awards for Technological Innovation'
DX‐0595
          Springer, “Innovator’s TinySwitch Nabs Environment Award,” INDIA‐WEST                                           F1 Trial Exhibit PX‐706
DX‐0596                                                                                PIF 20833‐34
          “Electronics and IT Industry Leaders Meet to Share Technologies and                                             F1 Trial Exhibit PX‐707
          Strategies for Improving Energy Efficiency in Power Supplies,” Energy Star
DX‐0597   News Archive                                                                 PIF 62655
DX‐0598   2009 Tech America Innovator Award                                                                               F2 Trial Ex PX‐045
DX‐0599   Email from Dujari to Matthews re TOP233 beta site Plan with Pace             PI 0170880                                                                       F6
DX‐0600   E‐mail from B. Balakrishnan to M. Matthews Re: Top‐FX                        PIEM 0258815        PIEM 0258816                                                 F6
DX‐0601   E‐mail from A. Squeri to M. Matthews Re: Updating                            PIEM 0258817        PIEM 0258817                                                 F6
DX‐0602   E‐mail from M. Powell to M. Matthews Re: Pace Top‐FX pricing                 PIEM 0258818        PIEM 0258819                                                 F6
DX‐0603   E‐mail from S. Baeurle to: M. Matthews Re: TOPFX                             PIEM 0258820        PIEM 0258821                                                 F6
DX‐0604   TOPSwitch‐FX Overview                                                        PIEM0258845         PIEM0258852                                                  F6
DX‐0605   Email from Baeurle to Matthews Re: TOPFX                                     PIEM0258853         PIEM0258854                                                  F6
          Email from Baeurle to Matthews and Vaughn Re: TOPFX presentation at
DX‐0606   FRIWO                                                                        PIEM0258855         PIEM0258856                                                  F6
          Compilation of Weekly Status Report Emails from Kung to Balakrishnan
DX‐0607   spanning January 1998 to April 2000                                          PIF 517557          PIF 517747                                                   F6
DX‐0608   E‐mail J. Sridhar to M. Matthews Attaching May 2009 Metrics                  PIF6 0317237                                                                     F6
DX‐0609   Power Integrations May 2009 Metrics Data                                     PIF6 0317238        PIF6 0317297                                                 F6
DX‐0610   X Cap Discharge IC Overview                                                  PIF6 0566405        PIF6 0566411                                                 F6
DX‐0611   OTS X‐Cap Discharge IC                                                       PIF6 0566415        PIF6 0566440                                                 F6
DX‐0612   Power Integrations, OTS Xcap Discharge IC, June 2009, Revision A             PIF6 0566448        PIF6 0566472                                                 F6
DX‐0613   X Cap Discharge IC Kick Off                                                  PIF6 0566726        PIF6 0566738                                                 F6
DX‐0614   X Cap Discharge IC Overview                                                  PIF6 0590638        PIF6 0590644                                                 F6
DX‐0615   X‐Cap Bleeder Preliminary Design                                             PIF6 0590663        PIF6 0590678                                                 F6
DX‐0616   Active X Cap Bleed Circuit                                                   PIF6 0876654        PIF6 0876654                                                 F6
DX‐0617   Mike Matthews Inventor Notebook ‐ June 2005 ‐ June 2006                      PIFIV0052298        PIFIV0052456                                                 F6
DX‐0618   Mike Matthews Inventor Notebook ‐ June 2006 ‐ Aug 2007                       PIFIV0052457        PIFIV0052624                                                 F6
DX‐0619   Mike Matthews Inventor Notebook ‐ Aug 2007 ‐ Nov 2008                        PIFIV0052625        PIFIV0052797                                                 F6
DX‐0620   Mike Matthews Inventor Notebook ‐ Dec 2008 ‐ April 2010                      PIFIV0052798        PIFIV0052958                                                 F6
DX‐0621   Mike Matthews Inventor Notebook ‐ May 2010 ‐ March 2012                      PIFIV0052959        PIFIV0053117                                                 F6
DX‐0622   Power Integrations COG Planning Session ‐ 3/24/2009                          PIFIV0115239        PIFIV0115321                                        Mar‐09   F6
DX‐0623   Email from Matthews to Bailey re Presentation at 2pm                         PIFIV0117114                                                                     F6
          Power Integrations COG Planning ‐ New Product Interim Update ‐
DX‐0624   4/13/2009                                                                    PIFIV0117115‐22                                                                  F6
 Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 193 of 487 PageID #: 32114

                                                                                                                                         Exhibit # (if
Ex. #                                    DESCRIPTION                               Beg Bates          End Bates       Source             applicable) Date        Case
            Email chain from Mike Matthews to Doug Bailey regarding Competition in
DX‐0625     PC Stby                                                                PIFIV0117893       PIFIV0117894                                               F6
            E‐mail from M. Manley to: Group Re: Process Technology Weekly Report
DX‐0626     7/2/09                                                                 PIFIV0128774       PIFIV0128776                                               F6

DX‐0627     Power Integrations ‐ Product Strategy ‐ Mike Matthews ‐ July 27, 2009   PIFIV0165239‐84                                                              F6
DX‐0628     Memo From M. Matthews to D. Bailey Re: Weekly Status Report             PIFIV0322150      PIFIV0322156                                               F6
DX‐0629     Memo From M. Matthews to D. Bailey Re: Weekly Status Report             PIFIV0322158      PIFIV0322164                                               F6
DX‐0630     Memo From M. Matthews to D. Bailey Re: Weekly Status Report             PIFIV0322166      PIFIV0322171                                               F6
DX‐0631     Memo From M. Matthews to D. Bailey Re: Weekly Status Report             PIFIV0322189      PIFIV0322195                                               F6
DX‐0632     Memo From M. Matthews to D. Bailey Re: Weekly Status Report             PIFIV0322254      PIFIV0322260                                               F6
DX‐0633     Memo From M. Matthews to D. Bailey Re: Weekly Status Report             PIFIV0322262      PIFIV0322268                                               F6
DX‐0634     Memo From M. Matthews to D. Bailey Re: Weekly Status Report             PIFIV0322291      PIFIV0322297                                               F6
DX‐0635     Memo From M. Matthews to D. Bailey Re: Weekly Status Report             PIFIV0322466      PIFIV0322472                                               F6
DX‐0636     Memo From M. Matthews to D. Bailey Re: Weekly Status Report             PIFIV0322474‐80                                                              F6
            Fairchild video ‐ mWSaver® Technology ‐‐ Deep Burst Mode & AXCAP®
DX‐0637     Discharge Method
            Fairchild video ‐ mWSaver® Technology ‐‐ Deep Burst Mode & AXCAP®
DX‐0638     Discharge Method transcription
DX‐0639     Fairchild video ‐ mWSaver® Technology ‐‐ FAN6756FSB1x7H

DX‐0640     Fairchild video ‐ mWSaver® Technology ‐‐ FAN6756FSB1x7H transcription
            Fairchildsemi.com video ‐ mWSaver® Technology – Dual Switch Flyback
DX‐0641     Solution
            Fairchildsemi.com video ‐ mWSaver® Technology – Dual Switch Flyback
DX‐0642     Solution transcription
DX‐0643     Fairchildsemi.com video ‐ mWSaver® Technology – FAN302HL
            Fairchildsemi.com video ‐ mWSaver® Technology – FAN302HL
DX‐0644     transcription

DX‐0645     Fairchildsemi.com video ‐ mWSaver® Technology – FAN6756FSB1x7H
            Fairchildsemi.com video ‐ mWSaver® Technology – FAN6756FSB1x7H
DX‐0646     transcription
            Fairchildsemi.com video ‐ mWSaver® Technology#related – Deep Burst
DX‐0647     Mode & AXCAP® Discharge Method
            Fairchildsemi.com video ‐ mWSaver® Technology#related – Deep Burst
DX‐0648     Mode & AXCAP® Discharge Method transcription
            Ming‐Chang Tsou, Tim Lee, Kenny Chan, An Innovative Solution for
DX‐0649     Flyback Converters that Offer Low Standby Power Cons                    FSGV0049298       FSGC0049307     Chan, Kenny        4          5/16/2014    F6
            Ming‐Chang Tsou, Tim Lee, Kenny Chan, An Innovative Solution for
DX‐0649.1   Flyback Converters that Offer Low Standby Power Cons                    FSGV0049298       FSGC0049307     Huang, WH          14         12/13/2013   F6
DX‐0650     Fairchild Power IC Presentation                                         FSGIV00091526     FSGIV00091549   Chan, Kenny        5          5/16/2014    F6
            Fairchild Semiconductor: 2012 SBP Computing & Communication
DX‐0651     Segment, June 2012, Kenny Chan                                          FSGIV00128517     FSGIV00128529   Chan, Kenny        6          5/16/2014    F6

DX‐0652     Weekly Update_W01 Computing and Communication by Kenny Chan             FSGIV00141031     FSGIV00141061   Chan, Kenny        9          5/16/2014    F6
DX‐0653     Fairchild "Green" Technology Brand Backgrounder, August 2010            FSGV0183975       FSGV0183979     Chan, Kenny        10         5/16/2014    F6

DX‐0654     Email from Vivek Arora to Sandy Chang re FAN6922MRM OOB Material        FSGV0083309       FSGV0083313     Chan, Kenny        7          5/16/2014    F6
DX‐0655     Email from Todd Moyer to Aziz Kishani re 200W Power Supply              FSGV0155324       FSGV0155343     Chan, Kenny        8          5/16/2014    F6
            Email from Daniel Hsu to Hangseok Choi re Please update me the status
DX‐0656     of FAN6300H Ddatasheet revision and specs                               FSGV0471597       FSGV0471606     Chan, Kenny        11         5/16/2014    F6
            Philips Integrated Circuits Data Sheet, TEA1401T, Power Plug for the
DX‐0657     Universal Mains, March 7, 1997                                          PIF6 0001506      PIF6 0001527    Collins, Edward    9          1/7/2015     F6
DX‐0658     U.S. Patent No. 6,480,399                                                                                 Collins, Edward    5          1/7/2015     F6
DX‐0658.1   U.S. Patent No. 6,480,399                                               PI 0171021        PI 0171036      Weirich, Michael   10         12/11/2013   F6

DX‐0659     LNK603‐606/613‐616, LinkSwitch‐II Family Datasheet, January 2012        PIF6 0001370      PIF6 0001387    Collins, Edward    17         1/7/2015     F6

DX‐0659.1   LNK603‐606/613‐616, LinkSwitch‐II Family Datasheet, January 2012        PIF6 0001370      PIF6 0001387    Weirich, Michael   18         12/11/2013   F6
DX‐0660     LNK632DG, LinkSwitch‐II Family datasheet, September 2009                FSGIV00214532     FSGIV0021454    Collins, Edward    18         1/7/2015     F6
DX‐0661     Steven Fu LinkedIn Profile                                                                                Fu, Steven         1          5/30/2014    F6
DX‐0662     Fairchild, Porter Forces Analysis, Steven Fu, May 2013                  FSGV0222186       FSGV0222197     Fu, Steven         2          5/30/2014    F6
DX‐0663     Fairchild, ISF‐LED Lighting, December 2013                              FSGV3508019       FSGV3508046     Fu, Steven         4          5/30/2014    F6

DX‐0664     Fairchild Semiconductor Form 10‐K for the Fiscal Year Ended 12/29/13                                      Fu, Steven         11         5/30/2014    F6

            Plaintiff Fairchild Semiconductor Corporation and System General's
DX‐0665     Response to Defendant Power Integrations' Interrogatories (Nos. 1‐23)                                     Fu, Steven         14         5/30/2014    F6
            Email chain From Jay Lee to James Lee, Brian Johnson, Shawn Back
DX‐0666     regarding LED ISF Review with Vijay                                     FSGV0224050       FSGV0224082     Fu, Steven         3          5/30/2014    F6
            Email from Gang Lui to Steven Fu regarding Chronicle of China/Taiwan
DX‐0667     Trip                                                                    FSGV3544552       FSGV3544558     Fu, Steven         5          5/30/2014    F6
DX‐0668     Email from Donghye Cho to Steven Fu regarding Material Today            FSGV3534507       FSGV3534528     Fu, Steven         6          5/30/2014    F6

DX‐0669     Email from Kenney Chan to Steven Fu regarding Computing Strategy        FSGV3534623       FSGV3534646     Fu, Steven         7          5/30/2014    F6
            Email chain from Steve Fu to Wei‐Chuung Wang regarding BOD
DX‐0670     Presentation                                                            FSGV3536481       FSGV3536500     Fu, Steven         8          5/30/2014    F6
            Email from Gary Lin to Mark Thompson regarding Power Conversion
DX‐0671     Review Material                                                         FSGV3543997       FSGV3544029     Fu, Steven         9          5/30/2014    F6
 Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 194 of 487 PageID #: 32115

                                                                                                                                      Exhibit # (if
Ex. #                                    DESCRIPTION                                 Beg Bates       End Bates       Source           applicable) Date        Case
          Email chain from Vijay Ullal to Steve Fu regarding Materials from
DX‐0672   Yesterday                                                                  FSGV3534145     FSGV3534148     Fu, Steven       10         5/30/2014    F6

DX‐0673   Email chain from Pete Groth to Steven Fu regarding Info You Wanted         FSGV3531971     FSGV3532063     Fu, Steven       12         5/30/2014    F6
DX‐0674   Series of Testing Plots                                                    FSGV3490768     FSGV3490795     Huang, WH        2          12/13/2013   F6
          Plaintiffs Fairchild Semiconductor Corporation and System General's
          Response to Defendant Power Integrations' Second Set of Interrogatories
DX‐0675   (Nos. 24‐33)                                                                                               Huang, WH        4          12/13/2013   F6
          Start‐up Circuit to Discharge EMI Filter for Power Saving of Power
DX‐0676   Supplies                                                                                                   Huang, WH        6          12/13/2013   F6
DX‐0677   PowerPoint Presentation of FAN6756                                         FSGV0016881     FSGV0016955     Huang, WH        11         12/13/2013   F6
DX‐0678   PowerPoint Presentation of FAN6756 H Discharge Time Analysis               FSGV0015232     FSGV0015236     Huang, WH        13         12/13/2013   F6
DX‐0679   FAN6755W and FAN755UW Datasheet                                                                            Huang, WH        10         12/13/2013   F6
DX‐0680   FSB137HL Schematic                                                         FSGIV0212868    FSGIV0212972    Huang, WH        12         12/13/2013   F6
DX‐0681   FSB137HL Datasheet, May 2013                                               FSGIV0212855    FSGIV0212867    Huang, WH        16         12/13/2013   F6
DX‐0682   SG6841 Datasheet, May 22, 2003                                             FSGV0043139     FSGV0043152     Huang, WH        18         12/13/2013   F6
DX‐0683   LED Lighting Business Plan by Brian Johnson                                FSGV0216116     FSGV0216123     Johnson, Brian   2          10/23/2013   F6

DX‐0684   Fairchild Presentation: "IC‐Bench" Web Design Tool: Program Review         FSGV018330      FSGV0183355     Johnson, Brian   13         10/23/2013   F6
          Brian Johnson email to Jay Lee regarding LED Lighting Biz Environment
DX‐0685   Improvement Plan                                                           FSGV0216115     FSGV0216115     Johnson, Brian   1          10/23/2013   F6

DX‐0686   Email from Jason Tao to Brian Johnson regarding LOA Porjects Update        FSGIV00126542   FSGIV00126547   Johnson, Brian   3          10/23/2013   F6
          Brian Johnson email to Chris Cheonwith regarding FCS LED Lighting
DX‐0687   Training for Sales and Tech Marketing                                      FSGV00126542    FSGV00126547    Johnson, Brian   4          10/23/2013   F6
          Email chain from Brian Johnson to Jay Lee regarding Power Integrations
DX‐0688   4Q Results                                                                 FSGV2818682     FSGV2818687     Johnson, Brian   5          10/23/2013   F6
          Email chain from Dan Peck to Brian Johnson regarding Power Integrations
DX‐0689   Competition                                                                FSGV0214440     FSGV0214441     Johnson, Brian   6          10/23/2013   F6
          Email chain from John Purtell to Chris Chenowith regarding Power
DX‐0690   Integrations Competition                                                   FSGV0214368     FSGV0214369     Johnson, Brian   7          10/23/2013   F6
          Email chain from Brian Johnson to John Pellerin regarding Power
DX‐0691   Integrations Competition                                                   FSGV0214438     FSGV0214439     Johnson, Brian   8          10/23/2013   F6
          Email chain from Van Niemela to Richard Chung regarding Green Room
DX‐0692   on POWI Site                                                               FSGV0181156     FSGV0181156     Johnson, Brian   9          10/23/2013   F6
DX‐0693   Email from Brian Johnson to Duane Hughes regarding Cree                    FSGV0198094     FSGV0198095     Johnson, Brian   10         10/23/2013   F6

DX‐0694   Email chain from Brain Johnson to Van Niemela regarding K Factor Plot      FSGV0186074     FSGV0186076     Johnson, Brian   11         10/23/2013   F6
          Email chain from Brian Johnson to Carl Walding regarding Fairchild Visit
DX‐0695   Follow‐up                                                                  FSGV0219670     FSGV0219673     Johnson, Brian   12         10/23/2013   F6
          Email chain from Brian Johnson to Van Niemela regarding Board Meeting
DX‐0696   Slides                                                                     FSGV0188256     FSGV0188257     Johnson, Brian   14         10/23/2013   F6
          Email chain from Brian Johnson to Michael Pena regarding Fairchild ‐
DX‐0697   Power Integrations                                                         FSGV2817957     FSGV2817958     Johnson, Brian   15         10/23/2013   F6

DX‐0698   Email from Duane Hughes to Brian Johnson regarding Are You Sure            FSGV0216641     FSGV0216641     Johnson, Brian   16         10/23/2013   F6
          Email from Frank Greco to Cynthia Zhang regarding News Release:
          Fairchild Semiconductor Reports Favorable Results in Lawsuit Appeal
DX‐0699   Against Power Integrations                                                 FSGV2819240     FSGV2819242     Johnson, Brian   17         10/23/2013   F6
          Email chain from Brian Johnson to Nichael Petraskiewicz regarding New
DX‐0700   TOPSwitch‐JX Refernce Designs Now Available                                FSGV0182384     FSGV0182386     Johnson, Brian   18         10/23/2013   F6
          Email from Brian Johnson to Jay Lee regarding Updates ‐ LOA ‐ BR30 EMI
DX‐0701   Filter Question                                                            FSGV0217123     FSGV0217129     Johnson, Brian   19         10/23/2013   F6

DX‐0702   Email chain from Alex Craig to Richard Chung regarding AC/DC Devices       FSGIV00144269   FSGIV00144273   Johnson, Brian   20         10/23/2013   F6

DX‐0703   Email from Richard Chung to Brian Johnson regarding FL7730 ‐ Big Delay     FSGIV00143648   FSGIV00143651   Johnson, Brian   21         10/23/2013   F6

DX‐0704   Email from Alex Craig to Brian Johnson regarding FL7730 Demoboards         FSGIV00100357   FSGIV00100361   Johnson, Brian   22         10/23/2013   F6
          Email from Suzanne Bowser to Brian Johnson regarding FL7730‐FL7732
DX‐0705   Key Message Form                                                           FSGV0198650     FSGV0198653     Johnson, Brian   23         10/23/2013   F6

DX‐0706   Email from Brian Johnson to James Lee regarding PI LinkSwitch‐PH           FSGV0187692     FSGV0187694     Johnson, Brian   24         10/23/2013   F6
          Email from Jim Friedrich to Dan Peck regarding Cree and Request for a
DX‐0707   Product Line Management Meeting                                            FSGV0503863     FSGV0503868     Johnson, Brian   25         10/23/2013   F6
          Email from Brian Johnson to Jon Sheburne regarding Soraa Meeting
DX‐0708   Summary                                                                    FSGV0510268     FSGV0510270     Johnson, Brian   26         10/23/2013   F6
DX‐0709   CD Containing native Excel Spreadsheets                                                                    Kim, Richard     4          5/20/2014    F6
          Plaintiff's Fairchild Semiconductor Corporation and System General's
          Second Supplemental Response to Defendant Power Integrations'
DX‐0710   Interrogatories                                                                                            Kim, Richard     5          5/20/2014    F6
          Email from Richard Kim to Jongwoo Lee regarding SEMCO LED MNT (30W)
DX‐0711   19" ‐ 23"                                                                  FSGIV00104055   FSGV00104056    Kim, Richard     6          5/20/2014    F6
          Email from Jay Lee to Brian Johnson regarding PCIA Staff Package Week
DX‐0712   24                                                                         FSGV0222101     FSGV0222104     Kim, Richard     7          5/20/2014    F6

DX‐0713   Email from Jacky Chan to Richard Kim regarding LED Opp Review for SAP FSGIV00140112        FSGIV00140120   Kim, Richard     8          5/20/2014    F6
          Email from Richard Kim to Donghye Cho, Jian Wang regarding Direction to
          Digital Video Broadcasting Business Related With EMI Issue &
DX‐0714   Competition with POWI                                                   FSGIV00130988      FSGIV00130992   Kim, Richard     9          5/20/2014    F6
 Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 195 of 487 PageID #: 32116

                                                                                                                                             Exhibit # (if
Ex. #                                      DESCRIPTION                                 Beg Bates        End Bates       Source               applicable) Date        Case
            Plaintiffs Fairchild Semiconductor Corporation and System General's
            Second Supplemental Response to Defendant Power Integrations' First
DX‐0715     Set of Interrogatories                                                                                      Lee, James           3          5/19/2014    F6

DX‐0716     Email from Brian Johnson to James Lee regarding PI LinkSwitch‐PH           FSGV0187692      FSGV0187693     Lee, James           7          5/19/2014    F6
            Email chain from Richard Chung to Brian Johnson regarding FL7730
DX‐0717     Demoboards                                                                 FSGV0184753      FSGV0184757     Lee, James           4          5/19/2014    F6

            Email chain from Richard Chung to Jason Gao, Brian Johnson, Yaxiao Qin
DX‐0718     regarding PI's Web Course for a Family of FL7731 Type Devices              FSGV0185318      FSGV0185319     Lee, James           5          5/19/2014    F6
            Email chain from James Lee to Richard Chung, Carl Walding, Jay Lee
DX‐0719     regarding PI ‐ LnkSwitch‐PH                                                FSGV0187644      FSGV0187646     Lee, James           6          5/19/2014    F6
DX‐0720     Email chain from James Lee to Jay Lee regarding WW25 James                 FSGV0189746      FSGV0189746     Lee, James           8          5/19/2014    F6
            Email chain from James Lee to Wesley Hsu regarding The Presentation
DX‐0721     File of Fairchild LED Solution for Delta                                   FSGV0253102      FSGV0253103     Lee, James           9          5/19/2014    F6
            Email from Seongchui Choi to Michael Jangm Sang Tae Im, Chris Yeo,
            Kyunghee Jang, Seungpil Yoo, Jay Lee, GS Lee regarding WW 33, Ley NPD
DX‐0722     Meeting File Update                                                        FSGV0254674      FSGV0254701     Lee, James           10         5/19/2014    F6
            Email chain from Jay Lee to Brian Johnson, James Lee, Soonjong Park,
DX‐0723     Shawn Black regarding PC BU Q2 Review Material                             FSGV0209951      FSGV0209952     Lee, James           11         5/19/2014    F6
DX‐0724     Email chain from James Lee to Jay Lee regarding 7 Growth ‐ LED             FSGV0253981      FSGV0254004     Lee, James           12         5/19/2014    F6
DX‐0725     Email chain from Jay Lee to James Lee regarding SBP Warming Up             FSGV0250676      FSGV0250681     Lee, James           13         5/19/2014    F6
            Email chain from Henry Shen to Jacky Chan, CH Yeam regarding AECO
DX‐0726     Update File                                                                FSGV2824970      FSGV2824971     Lee, James           14         5/19/2014    F6
            Email chain from Jacky Chan to Pavan Balachandra regarding Benstar
DX‐0727     Status and South Asia Customer's Key Spec                                  FSGV0533437      FSGV0533452     Lee, James           15         5/19/2014    F6
            Email chain from Jay Lee to Brian Johnson, Sonnjong Park, Shawn Black
DX‐0728     regarding AP Visit Report ‐ James Lee                                      FSGV0201673      FSGV0201682     Lee, James           16         5/19/2014    F6
            Email chain from James Lee to SE Han regarding GE Meeting Minutes
DX‐0729     20121213                                                                   FSGV2825775      FSGV2825778     Lee, James           17         5/19/2014    F6
DX‐0730     October 19th, 2012 Power Conversion Presentation                           FSGV0540689      FSGV0540761     Lin, Gary            4          12/12/2013   F6

            Plaintiffs Fairchild Semiconductor Corporation and System General's
DX‐0731     Response to Defendant Power Integrations' Interrogatories                                                   Lin, Gary            5          12/12/2013   F6
DX‐0732     July 20, 2010 Power Conversion 2010 SBP Presentation                       FSGV0548102      FSGV0548191     Lin, Gary            6          12/12/2013   F6
DX‐0733     June 19th, 2012 Power Conversion 12 Business Team Q2 Review                FSGV0209953      FSGV0209973     Lin, Gary            8          12/12/2013   F6
DX‐0734     October 21, 2011 2012 AOP Power Conversion Presentation                    FSGV0198357      FSGV0198448     Lin, Gary            9          12/12/2013   F6
DX‐0735     Document re Wafer IDs                                                                                       Lin, Gary            10         12/12/2013   F6
DX‐0736     August 4, 2011, Fairchild,Top 5 Project Review                             FSGIV00104867    FSGIV00104893   Lin, Gary            14         12/12/2013   F6
            Email from G. Lin to S. Chang (1‐13‐2012) regarding FAN6922MRM OOB
DX‐0737     Material                                                                   FSGV0083611      FSGV0083615     Lin, Gary            7          12/12/2013   F6
            Email from G. Lin to T. Yang (5‐9‐2011) regarding Considerations for new
DX‐0738     product selection                                                          FSGIV00121766    FSGIV00121768   Lin, Gary            11         12/12/2013   F6
            Email from G. Lin to T. Yang (5‐9‐2011) regarding Considerations for new
DX‐0738.1   product selection                                                          FSGIV00121766    FSGIV00121768   Yang, Ta‐Yung        50         12/13/2013   F6
DX‐0739     Email from G. Lin to T. Yang (2‐5‐2011) regarding POWI Lighting            FSGIV00102659    FSGIV00102660   Lin, Gary            12         12/12/2013   F6
DX‐0739.1   Email from G. Lin to T. Yang (2‐5‐2011) regarding POWI Lighting            FSGIV00102659    FSGIV0012660    Yang, Ta‐Yung        49         12/13/2013   F6
DX‐0740     Email from G. Lin to J. Lee (7‐29‐2011) regarding LED driver EVB           FSGIV00115796    FSGIV00115804   Lin, Gary            13         12/12/2013   F6
            Email from G. Lin to Jay Lee (7‐28‐2011) regarding "Urgent" request your
DX‐0741     feedback regarding residential LED driver                                  FSGIV00082552    FSGIV00082557   Lin, Gary            15         12/12/2013   F6

DX‐0742     Email from A. Craig to B. Johnson (10‐25‐2010) re FL7730 demo boards       FSGV0184774      FSGV0184778     Lin, Gary            16         12/12/2013   F6
            Email from Jay Lee to G. Lee (9‐6‐2010) regarding FL7700 Project
DX‐0743     Direction Proposal                                                         FSGV0068067      FSGV0068070     Lin, Gary            17         12/12/2013   F6

DX‐0744     Email from I. Sandtae to G. Lin (6‐17‐2010) re FAN7346 pricing strategy     FSGV0064271     FSGV0064273     Lin, Gary            18         12/12/2013   F6
DX‐0745     Email from Justin Chiang to Gary Lin regarding Feedback from NA             FSGIV00144329   FSGIV144329     Lin, Gary            19         12/12/2013   F6
            Email from J Chiang to G. Lin (5‐20‐2010) regarding Discussion on LED
DX‐0746     landing page with new products                                              FSGIV00110238   FSGIV00110240   Lin, Gary            20         12/12/2013   F6
            Email from G. Lin to D. Janson (8‐9‐2012) regarding chain re POWI: Mixed
DX‐0747     Results with Respectable Guide; Tax Benefit                                 FSGIV00195471   FSGIV0019475    Lin, Gary            21         12/12/2013   F6
DX‐0748     Appendix C to Robinson Opening Report                                                                       Malackowski, James   6          1/20/2015    F6
            Power Integrations LYT4211‐4218/4311‐4318, LYTSwitch‐4 Datasheet,
DX‐0749     October 2013                                                                                                Malackowski, James   5          1/20/2015    F6
            Power Integrations Inc. v. Fairchild Semiconductor Int'l, Case No. 04‐1371,
            Declaration of Gu‐Yeon Wei in Support of Fairchild's Opposition to Motion
DX‐0750     for Permanent Injunction                                                                                    Park, YB             5          5/19/2014    F6
DX‐0751     U.S. Patent No. 8,242,755                                                                                   Park, YB             7          5/19/2014    F6
DX‐0752     U.S. Patent No. 7,848,124                                                                                   Park, YB             8          5/19/2014    F6
DX‐0753     U.S. Patent No. App. No. 13/027,013                                                                         Park, YB             9          5/19/2014    F6
            Power Integrations, Inc. v. Fairchild Semicondcutor Int'l, Case No. 04‐
DX‐0754     1371, Declaration of Hang‐Seok Choi                                                                         Park, YB             22         5/19/2014    F6
DX‐0755     Schematics with handwritten notes of Y.B. Park                              FCS026915       FCS026960       Park, YB             14         5/19/2014    F6
DX‐0756     FSDL0365RNB schematics                                                      FCS0077092      FCS0077124      Park, YB             18         5/19/2014    F6
            Fairchild, Low‐Power Flyback Solutions and Corss Reference Products, July
DX‐0757     2012                                                                        FSGV0549151     FSGV0549185     Tu, Aung             2          6/5/2014     F6
DX‐0758     Fairchild, FAN301HL OTP Troubleshooting                                     FSGV3535811     FSGV3535870     Tu, Aung             4          6/5/2014     F6
DX‐0759     Fairchild, LG Smart ighting Tear Down, April 04                             FSGV3556425     FSGV3556432     Tu, Aung             6          6/5/2014     F6
DX‐0760     David Marsh, Linnear Regulators Face Extinction, EDN Europe                                                 Tu, Aung             7          6/5/2014     F6
 Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 196 of 487 PageID #: 32117

                                                                                                                                    Exhibit # (if
Ex. #                                   DESCRIPTION                                 Beg Bates       End Bates        Source         applicable) Date       Case

          Fairchild, mWSaver Technology Solutions for Ultra Low Standby Power
DX‐0761   and Higher Average Efficiency, Attachment to Exhibit 12 email             FSGV3525422     FSGV3525440      Tu, Aung       13         6/5/2014    F6
          Fairchild, Comments on Draft 1 Version 2.0 Energy Star External Power
DX‐0762   Supply Specification by Aung Tu                                                                            Tu, Aung       17         6/5/2014    F6
          Email chain from Aung Tu to Kenny Chan, Gary Lin, Cho Donghye
DX‐0763   regarding MTC Power Electronics Newsletter #202                           FSGV0420748     FSGV0420751      Tu, Aung       1          6/5/2014    F6

DX‐0764   Email chain from Aug Tu to Hang Seok Choi regarding 0417 OTP Material FSGV3535809         FSGV3535810      Tu, Aung       3          6/5/2014    F6

          Email chain from James Lee to Aung Tu, Yong Ann Ang regarding And Now
DX‐0765   Samsung Turns an Ordinary Litghtbulb into a Connected Gadget              FSGV3556419     FSGV3556423      Tu, Aung       5          6/5/2014    F6
          Email chain from Aung Tu to Hang Seok Choi regarding FAN6756 Material
DX‐0766   for Delta‐NC                                                              FSGV3523323     FSGV3523332      Tu, Aung       8          6/5/2014    F6
          Email chain from Kenny Chan to Hang Seok Choi regarding PI CAPZero
DX‐0767   Solution                                                                  FSGV3522705     FSGV3522077      Tu, Aung       9          6/5/2014    F6
          Email chain from Han Seok Choi to David Pan regarding Feedback on Press
DX‐0768   Release Presentation Material of mWSaver                                  FSGV3525417     FSGV3525421      Tu, Aung       12         6/5/2014    F6
          Email chain from Augn Tu to Jon Harper regarding IC Chip ProposalTest
DX‐0769   Data from Fairchild                                                       FSGV3539558     FSGV3539583      Tu, Aung       14         6/5/2014    F6
          Email chain from Pierfranco Vanelli to Aung Tu regarding Quasi‐resonant
DX‐0770   Controller for Vestel                                                     FSGV3547356     FSGV3547369      Tu, Aung       15         6/5/2014    F6
          Email chain from Michael Petraskiewicz to Steven Mappus regarding
DX‐0771   NCP1901                                                                   FSGIV00141103   FSGVIV99141193   Tu, Aung       16         6/5/2014    F6
          Email chain from Aung Tu to Richard Chung regarding Energy Efficient
DX‐0772   Standards Update Meetings in U.S. in Oct. 2010                            FSGV00100452    FSGV00100455     Tu, Aung       18         6/5/2014    F6
          Email chain from Aung Tu to Stephen Jensen, Roya Colwell, Duane
          Hughes, Carl Walding, Robert Kirch regarding PI/FCS Lawsuit Update
DX‐0773   Communications Meeting ‐ Americas                                         FSGV00194789    FSGV00194789     Tu, Aung       19         6/5/2014    F6
          Email from S. Mappus to A. Tu regarding Power Integrations Wins
DX‐0774   Another Patent Case Against Fairchild ‐ Yahoo Finance                     FSGV3509215     FSGV3509215      Tu, Aung       20         6/5/2014    F6
          Email from A. Tu to S. Mappus regarding Power Integrations Wins
DX‐0775   Another Patent Case Against Fairchild ‐ Yahoo Finance                     FSGV3509215     FSGV3509215      Tu, Aung       21         6/5/2014    F6
          Power Integrations, Application Note AN‐48, CAPZero Family Datasheet,
DX‐0776   September 2010                                                            FSGV3522078     FSGV3522085      Tu, Aung       10         6/5/2014    F6
DX‐0777   CAPZero Family Datasheet, June 2010                                       FSGV3522086     FSGV3522093      Tu, Aung       11         6/5/2014    F6
DX‐0778   Vijay Ullal LinkedIn Profile                                                                               Ullal, Vijay   1          5/29/2014   F6
DX‐0779   BusinessWeek Executive Profile of Vijay Ullal                                                              Ullal, Vijay   2          5/29/2014   F6
DX‐0780   Fairchild, Make Samsung More Successful, R&D Team at MWC                  FSGV2808302     FSGV2808325      Ullal, Vijay   3          5/29/2014   F6
DX‐0781   Fairchild Litigation Update                                                                                Ullal, Vijay   14         5/29/2014   F6
DX‐0782   Letter from Vijay Ullal and Chris Allexandre to Customers                                                  Ullal, Vijay   15         5/29/2014   F6
DX‐0783   Letter from Dongyhe Cho to Customers                                                                       Ullal, Vijay   17         5/29/2014   F6
          Fairchild, Employee Engagement Survey Feedback Resultsm December
DX‐0784   2012                                                                      FSGV0469671     FSGV0469726      Ullal, Vijay   20         5/29/2014   F6
DX‐0785   Interview of Vijay Ullal by EE Times Europe                                                                Ullal, Vijay   21         5/29/2014   F6
          Fairchild Press Release, Fairchild Semiconductor Announces New No
DX‐0786   Obsolete Product and Lifetime Supply Policies                                                              Ullal, Vijay   22         5/29/2014   F6
          Email from Dae Young Jung to Vijay Ullal regarding MWC Meeting
DX‐0787   Minutes ‐ Samsung R&D ‐ Mr. TM Roh                                        FSGV0471429     FSGV0471429      Ullal, Vijay   4          5/29/2014   F6
          Email from Vijay Ullal to Matt Johnson regarding MWC Meeting Minutes ‐
DX‐0788   Samsung R&D ‐ Mr. TM Roh                                                  FSGV3534542     FSGV3534545      Ullal, Vijay   5          5/29/2014   F6

DX‐0789   Email from Justin Chiang to Vijay Ullal regarding Korea Sales Bi‐Weekly   FSGV0099998     FSGV0100002      Ullal, Vijay   6          5/29/2014   F6
          Email chain from Vijay Ullal to Gary Lin, Michael Dube, Seomeng Goh,
          Barry O'Connell, Srinath Athur regarding 16/Oct. SMCOS17P Meeting
DX‐0790   Minutes ‐ Samsung                                                         FSGV3545078     FSGV3545078      Ullal, Vijay   7          5/29/2014   F6
          Email chain from KE Hong to Vijay Ullal regarding Daily Progress Report
DX‐0791   for Samsung Adaptive Charger Project                                      FSGV3546691     FSGV3546694      Ullal, Vijay   8          5/29/2014   F6

DX‐0792   Email chain from Vijay Ulla to Manisha Pandya regarding FAN301 History FSGV3596658        FSGV3506673      Ullal, Vijay   9          5/29/2014   F6
          Email from Vijay Ullal to Steve Fu, David Kunst, Donghye Cho regarding
          Power Integrations' CEO Discusses Q4 2013 Results ‐ Earnings Call
DX‐0793   Transcript                                                             FSGV3550472        FSGV3550472      Ullal, Vijay   10         5/29/2014   F6

DX‐0794   Email chain from Denny Kim to Richard Kim regarding KNPR ‐ Next Actions   FSGIV00097533   FSGIV00097541    Ullal, Vijay   11         5/29/2014   F6
          Email chain from Donghye Cho to Gary Lin regarding FL7734 Concept
DX‐0795   Overview Meeting                                                          FSGV0094925     FSGV0094928      Ullal, Vijay   12         5/29/2014   F6
          Email from Salesforce Chatter to Brian Johnson regarding Your Dailey
DX‐0796   Chatter Digest                                                            FSGV0217076     FSGV0217076      Ullal, Vijay   13         5/29/2014   F6
          Email from Vijay Ullal to Justin Chiang and Claudia Innes regarding
DX‐0797   Dashboard: Opportunities Management Dashboard‐HV                          FSGV3536950     FSGV3536956      Ullal, Vijay   18         5/29/2014   F6
          Email from Andrew Forbes to Vijay Ullal regarding Sales and Marketing
DX‐0798   Engagement Survey Results                                                 FSGV0469629     FSGV0469629      Ullal, Vijay   19         5/29/2014   F6
DX‐0799   FAN6756‐mWSaver tm PWM Controller Datasheet, January 2013                                                  Ullal, Vijay   16         5/29/2014   F6
DX‐0800   U.S. Patent No. 5,903,452                                                                                  Wei, Gu‐Yeon   25         1/15/2015   F6
DX‐0801   Linear technology, LT1070/LT1071 Datasheet                                                                 Wei, Gu‐Yeon   24         1/15/2015   F6

DX‐0802   Patent Owner's Response to Action Closing Prosectution ‐ 972 ReExam                                        Wei, Gu‐Yeon   10         1/15/2015   F6
          Unitrode Application Note U‐133, UCC 3800/1/2/3/4/5 BiCMOS Current
DX‐0803   Mode Control Ics                                                          BSTZ 010542     BSTZ 010560      Wei, Gu‐Yeon   12         1/15/2015   F6
 Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 197 of 487 PageID #: 32118

                                                                                                                                                 Exhibit # (if
Ex. #                                        DESCRIPTION                                 Beg Bates            End Bates       Source             applicable) Date        Case
            F.J. Stasi, T. Szepesi, A 5A 100 KHZ Monolithic Bipolar DC/DC Converter,
DX‐0804     European Power Electronics Association                                       FCS0524438           FCS0524445      Wei, Gu‐Yeon       15         1/15/2015    F6
DX‐0805     U.S. Patent No. 4,806,842                                                    FSGV0050814          FSGV0050819     Wei, Gu‐Yeon       16         1/15/2015    F6
DX‐0806     U.S. Patent No. 7,498,788                                                                                         Wei, Gu‐Yeon       23         1/15/2015    F6

DX‐0807     Fairchild, User Guide for FEBFAN6756MR_T03U065A Evaluation Board                                                  Wei, Gu‐Yeon       7          1/15/2015    F6
DX‐0808     U.S. Patent No. 6,999,429                                                                                         Wei, Gu‐Yeon       9          1/15/2015    F6
DX‐0809     FSB137HL Datasheet                                                           FSGIV00212855        FSGIV00212867   Wei, Gu‐Yeon       6          1/15/2015    F6
DX‐0810     U.S. Patent No. 6,611,439                                                                                         Wei, Gu‐Yeon       20         1/15/2015    F6
            Fairchild, Prototype Report AC/DC Converter (Power Supply) using
DX‐0811     FSDH321BM Fairchild Power Switch                                                                                  Weirich, Michael   3          12/11/2013   F6
DX‐0812     Bill of Materials Charger Revised: Friday May 27, 2005                       FSGV3490704          FSGV3490705     Weirich, Michael   4          12/11/2013   F6

DX‐0813     Fairchild, Primary Side Regulated Charger with Fairchild Power Switch        FSGV3490712          FSGV3490720     Weirich, Michael   6          12/11/2013   F6
DX‐0814     Stephen Klier, Current Source for LED Drive with FPS                         FSGV3490491          FSGV3490500     Weirich, Michael   7          12/11/2013   F6
DX‐0815     Fairchild, Current Source for LED drive with FPS by Stephen Klier            FSGV3490470          FSGV3490490     Weirich, Michael   8          12/11/2013   F6
            Email from J. Andre to J. Harperregarding CR et actions Fairchild de Notre
DX‐0816     meeting                                                                      FSGV0388482          FSGV0388485     Weirich, Michael   19         12/11/2013   F6
            Email from J. Andre to M. Weirich regarding SMPS Status at SOMFY (And
DX‐0817     Questions)                                                                   FSGV0388514          FSGV0388516     Weirich, Michael   20         12/11/2013   F6
            Email from C. Walding to M. Weirich regarding Dimmable led controller
DX‐0818     for Salcomp.                                                                 FSGV0403935          FSGV0403949     Weirich, Michael   21         12/11/2013   F6
            Email from P. Vanelli to J. Ryuregarding Low Standby FPS Solution in DIP
DX‐0819     for Indesit HA                                                               FSGV0405869          FSGV0405876     Weirich, Michael   22         12/11/2013   F6
            Email from M. Feldstrdt to M. Weirich regarding Ferryster ‐ transformer
DX‐0820     and other inductive components producer                                      FSGV0408438          FSGV0408442     Weirich, Michael   23         12/11/2013   F6

DX‐0821     Email from: M. Weirich to J. Grulich regarding New design projects           FSGV0382863          FSGV0382864     Weirich, Michael   24         12/11/2013   F6
            Email from M. Weirich to G. Williams regarding Landis and Gyr
DX‐0822     Transformer                                                                  FSGV0383235          FSGV0383236     Weirich, Michael   25         12/11/2013   F6
            Email from M. Weirich to J. Bailey regarding Transformer ringing / good
DX‐0823     news                                                                         FSGV0384704          FSGV0384707     Weirich, Michael   26         12/11/2013   F6

DX‐0824     Email from M. Weirich to R. Dunipace regarding Demo board for Metering FSGV0388414                FSGV0388417     Weirich, Michael   27         12/11/2013   F6
DX‐0825     Exhibit DX‐825 not used
DX‐0826     Fairchild, FSDH321, FSDL321 Datasheet                                     PIF 2030681             PIF 2036100     Weirich, Michael   2          12/11/2013   F6
DX‐0827     Schematics                                                                FSGV3490708             FSGV3490708     Weirich, Michael   5          12/11/2013   F6
DX‐0828     LNK623‐626 LinkSwitch‐CV Family Datasheet, September 2009                 FSGIV00209451           FSGIV00209468   Weirich, Michael   15         12/11/2013   F6
DX‐0829     FAN103 Datasheet                                                          FSGIV00011888           FSGIV00011903   Yang, Ta‐Yung      3          12/12/2013   F6
DX‐0830     U.S. Patent No. 7,116,090                                                                                         Yang, Ta‐Yung      4          12/12/2013   F6
DX‐0830.1   U.S. Patent No. 7,116,090                                                                                         Yang, Ta‐Yung      43         12/13/2013   F6
            Email from T. Yang to C. Hangseok regarding Congratulation for the recent
DX‐0831     jury decision that PI infringed your PSR patent                           FSGV0420596             FSGV0420597     Yang, Ta‐Yung      10         12/12/2013   F6
DX‐0832     System General Web Page ‐ News & Events ‐ February‐25‐2004                                                        Yang, Ta‐Yung      12         12/12/2013   F6
DX‐0833     U.S. Patent No. 6,674,656                                                                                         Yang, Ta‐Yung      13         12/12/2013   F6
DX‐0834     U.S. Patent No. 6,721,192                                                                                         Yang, Ta‐Yung      14         12/12/2013   F6
            Datasheet ‐ FAN302UL ‐ PWM Controller for Low Standby Power Battery‐
DX‐0835     Charger Applications ‐ mWSaver Technology                                 FSGIV00076219           FSGIV00076237   Yang, Ta‐Yung      20         12/12/2013   F6
DX‐0836     U.S. Patent No. 7,362,593                                                                                         Yang, Ta‐Yung      36         12/13/2013   F6
DX‐0837     U.S. Patent No. 7,592,790                                                                                         Yang, Ta‐Yung      39         12/13/2013   F6
DX‐0838     U.S. Patent No. 6,611,439                                                                                         Yang, Ta‐Yung      40         12/13/2013   F6
DX‐0839     U.S. Patent No. 7,778,051                                                                                         Yang, Ta‐Yung      41         12/13/2013   F6
DX‐0840     U.S. Patent No. 6,768,655                                                                                         Yang, Ta‐Yung      42         12/13/2013   F6
DX‐0841     U.S. Patent No. 7,983,061                                                                                         Yang, Ta‐Yung      44         12/13/2013   F6
DX‐0842     U.S. Patent No. 6,661,679                                                                                         Yang, Ta‐Yung      45         12/13/2013   F6
DX‐0843     SG6841 Datasheet                                                                                                  Yang, Ta‐Yung      46         12/13/2013   F6
DX‐0844     U.S. Patent No. 7,834,605                                                                                         Yang, Ta‐Yung      47         12/13/2013   F6
            Email from T. Yang to C. Carinalli (5/19/2010) regarding IP/Patent
DX‐0845     Information & Report                                                      FSGV0051912             FSGV0051912     Yang, Ta‐Yung      51         12/13/2013   F6
DX‐0846     972 Patent ReExam Office Action dated October 9, 2013                                                             Yang, Ta‐Yung      52         12/13/2013   F6
DX‐0847     Spreadsheet: Customer data re Lite‐On, Astec, Bestec, Delta                                                       Chan, Kenny        1          12/10/2009   F2
            E‐mail: from Kenny Chan re Liteon FAN4801 replacement meeting memo FSG00343839 ‐ 840                                                 2
DX‐0848                                                                                                                       Chan, Kenny                   12/10/2009   F2
DX‐0849     E‐mail thread: Gary Tu to Jesse Wang re FSQ0270 status in SPI                FSG00345075 ‐ 076                    Chan, Kenny        3          12/10/2009   F2
DX‐0850     Presentation: System General Printer solutions SG6846XX                      FSG00035082 ‐ 096                    Chan, Kenny        4          12/10/2009   F2
DX‐0851     Presentation: C0/C1 of EZ1016 by Kenny Chan                                  FSG00093647 ‐ 655                    Chan, Kenny        5          12/10/2009   F2
DX‐0852     Presentation: Fairchild Semiconductor FAN102_3.5W                            FSG00068414 ‐ 464                    Chan, Kenny        6          12/10/2009   F2
DX‐0853     E‐mail thread: SK Kim to Kenny Chan re LG's 4lamp LCD monitor                FSG000354931 ‐ 935                   Chan, Kenny        7          12/10/2009   F2
            E‐mail thread: Erick Wu to Amos Chen re SG6846F spec and schedule            FSG00357771 ‐ 772                                       8
DX‐0854                                                                                                                       Chan, Kenny                   12/10/2009   F2
            Fairchild notice to customers re lawsuit initiated against Power                                                                     9
DX‐0855     Integrations, by Allan Lam                                                                                        Chan, Kenny                   12/10/2009   F2
            System General Phase Out Notice from Kenny Chan to Sirtec International FSG00223345                                                  10
DX‐0856     re ver. A of SG5842JASZ                                                                                           Chan, Kenny                   12/10/2009   F2
            Meeting Minutes prepared by Kenny Chan re SG6848TZ1, DAP02A,            FSG00223201 ‐ 202                                            11
DX‐0857     SG6842J                                                                                                           Chan, Kenny                   12/10/2009   F2
DX‐0858     SG6841 Product Specification                                                                                      Chan, Kenny        1          5/7/2013     F4

DX‐0859     Email from Gordon Wang re: FSB117H_F116 modify for Chicony Xbox              FSGIV00135584                        Chan, Kenny        2          7/26/2012    F4
                                                                                         FSGIV00044643‐
DX‐0860     Document Entitled: NB Product Presentation                                   FSGIV00044650                        Chan, Kenny        3                       F4
 Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 198 of 487 PageID #: 32119

                                                                                                                                      Exhibit # (if
Ex. #                                     DESCRIPTION                                Beg Bates           End Bates   Source           applicable) Date          Case
DX‐0861   Document Entitled: PLM Weekly Report                                                                       Chan, Kenny      4             10/1/2007   F4
          Email from Sofia Lin re: Visit HP and Dell (FSR510R15 pricing guidance and FSG02099159‐
DX‐0862   FSQ0365RN pricing                                                          FSG02099171                     Chan, Kenny      5           1/19/2009     F4
                                                                                     FSGIV0095033‐
DX‐0863   Document Entitled: mWSaver Biz Status Review                               FSGIV0095040                    Chan, Kenny      6           3/13/2012     F4
                                                                                     FSGIV0080516‐
DX‐0864   Document Entitled: 2009 SBP Computing Segment Update                       FSGIV0080549                    Chan, Kenny      7           5/1/2009      F4
          Document Entitled: TOP 10 Customers Analysis‐ Power Conversion,            FSGIV00100484‐
DX‐0865   Version 8                                                                  FSGIV00100506                   Chan, Kenny      8           7/15/2010     F4
          Email from Kenny Chan re: Power Conv C&C Product Roadmap Update for FSGIV0094902‐
DX‐0866   NA Team @ Wed 2012‐02‐29 8:30pm‐10pm                                       FSGIV0094907                    Chan, Kenny      9           3/6/2012      F4
DX‐0867   Email from Van Niemela re: Marketing term for green technology             FSGIV00115095                   Chan, Kenny      10          4/7/2010      F4
                                                                                     FSGIV00117103‐
DX‐0868   Email from Alan Choi re: PI PR material                                    FSGIV00117106                   Chan, Kenny      11          3/11/2011     F4
          Email from Justin Chiang to Hangseok Choi re PCIA Organizational           FSG01322126 ‐ 127               Choi, Hangseok   1           12/3/2008
DX‐0869   Announcement                                                                                                                                          F2
          Email from Youngman Cho to Hangseok Choi re Korea Regional Marketing FSG01321650 ‐ 656                     Choi, Hangseok   2
DX‐0870   & FAE Weekly WW04                                                                                                                                     F2
          Email from Youngman Cho to Hangseok Choi re Korea Regional Marketing FSG01321725 ‐ 731                     Choi, Hangseok   3
DX‐0871   & FAE Weekly WW24                                                                                                                                     F2
          Email from Jonathan Harper to Hangseok Choi re Weekly Report               FSG01323459 ‐ 462               Choi, Hangseok   4           5/23/2009
DX‐0872   WW2109: Power Conversion & Industrial Product Group                                                                                                   F2
          Evaluation Board of FSEZ1016, Primary‐side‐control PWM Controller          FSG00153152 ‐ 170               Choi, Hangseok   5           12/27/2007
          FSEZ1016 7V/800mA Mobile phone battery charger with PSR (SGP100)
DX‐0873                                                                                                                                                         F2
          Email from Gary Lin to Hangseok Choi re Aligning to the new PCIA         FSG01316335 ‐ 337                 Choi, Hangseok   6           4/14/2009
DX‐0874   structure                                                                                                                                             F2
          Email from Tom Yang to Kenny Chan re Technical analysis of LinkSwitch‐II FSG01252109 ‐ 110                 Choi, Hangseok   7           5/15/2009
DX‐0875                                                                                                                                                         F2
          Email from Gary Lin to Hangseok Choi re Border line Datasheet            FSG01252111 ‐ 131                 Choi, Hangseok   8           3/31/2009
DX‐0876   renovation                                                                                                                                            F2
          Power Integrations Engineering Prototype Report for EP‐16‐2.75 W         FSG01322553 ‐ 588                 Choi, Hangseok   9           5/17/2004
DX‐0877   Charger/Adapter Using LNK501 (LinkSwitch)                                                                                                             F2
          Power Integrations Design Example Report, 3.25 W CV/CC Charger Using     FSG01322514 ‐ 552                 Choi, Hangseok   10          2/25/2009
DX‐0878   LNK632DG                                                                                                                                              F2
          Presentation Entitled: Fairchild 2009 Low Power PCIA, Low Power PLM      FSG00013473 ‐ 494                 Choi, Hangseok   11          Jan‐09
DX‐0879   Power Conversion                                                                                                                                      F2
          Presentation Entitled: Fairchild FAN103, FSEZ1307, 1317 technical        FSG01321262 ‐ 304                 Choi, Hangseok   12          Jul‐09
          material for Charger and low power, V1.1, Power Conversion,
DX‐0880   PLM_Adaptor                                                                                                                                           F2
          Presentation Entitled: Fairchild Past and Future of Integrated Power     FSG01323869 ‐ 889                 Choi, Hangseok   13          Jan‐07
DX‐0881   Solution, Hangseok Choi, Power Conversion Team                                                                                                        F2
          Email from Tom Yang to Hangseok Choi re Flextronics: Mobile Charger IC   FSG01314791 ‐ 795                 Choi, Hangseok   14          7/24/2009
DX‐0882   (17 Jul Conf‐call Summary) EAU=120mil                                                                                                                 F2
          Email from Hangseok Choi to Aung Tu re Fairchild homepage Application    FSG01320896 ‐ 907                 Choi, Hangseok   15          8/27/2009
DX‐0883   tab renovation proposal                                                                                                                               F2
          Email from Tom Yang to Hangseok Choi re Application note and papers on   FSG00198660 ‐ 661                 Choi, Hangseok   16          10/8/2008
DX‐0884   PSR of PCT                                                                                                                                            F2
          Email from Tom Yang to Hangseok Choi re Application note and papers on   FSG00198662 ‐ 663                 Choi, Hangseok   17          10/11/2008
DX‐0885   PSR of PCT                                                                                                                                            F2
          Email from Hangseok Choi to Leon Lee re Problems of FAN102 loop          FSG00208526 ‐ 530                 Choi, Hangseok   18          11/7/2008
DX‐0886   compensation                                                                                                                                          F2
          Email from Gary Lin to Hangseok Choi re Proposal for PCT products Data   FSG00209875 ‐ 876                 Choi, Hangseok   19          3/10/2009
DX‐0887   Sheet renovation                                                                                                                                      F2
          Email from Jason Guo to Hangseok Choi re Task for new product            FSG01321096 ‐ 1098                Choi, Hangseok   20          7/24/2009
DX‐0888   preparation                                                                                                                                           F2
          Datasheet: Fairchild SG5841J ‐ Highly Integrated Green‐Mode PWM                                            Choi, Hangseok   21          Oct‐08
DX‐0889   Controller                                                                                                                                            F2
          Datasheet: Fairchild FAN103 Primary‐Side‐Control PWM Controller                                            Choi, Hangseok   22          Aug‐09
DX‐0890                                                                                                                                                         F2
          Datasheet: Fairchild FAN102 Primary‐Side‐Control PWM Controller                                            Choi, Hangseok   23          Aug‐08
DX‐0891                                                                                                                                                         F2
          Datasheet: Fairchild FSEZ1016A (EZSWITCH, EZ) Primary‐Side‐Regulation                                      Choi, Hangseok   24          Jun‐09
DX‐0892   PWM Integrated Power MOSFET                                                                                                                           F2
          Email from Peter Hsieh to Hangseok Choi re FSEZ1016AMY for               FSG01321512 ‐ 529                 Choi, Hangseok   25          5/18/2009
DX‐0893   3.3V(0.35A) LED power‐high line input                                                                                                                 F2
          Fairchild FEB226 User's Guide, Universal Input 12W LED Ballast, Featured                                   Choi, Hangseok   26          Jul‐06
DX‐0894   Fairchild Product: FAN102SZ                                                                                                                           F2
          Email from Hangseok Choi to Andy Huang re FSBH0x70 Datasheet issue       FSG01321404 ‐ 405                 Choi, Hangseok   27
DX‐0895
          Application Note: Fairchild AN‐5841, Applying SG5841 to Control a                                          Choi, Hangseok   28          4/24/2008
DX‐0896   Flyback Power Supply                                                                                                                                  F2
          Application Note: Fairchild AN‐6067, Design and Application of Primary‐                                    Choi, Hangseok   29          3/21/2008
DX‐0897   Side Regulation (PSR) PWM Controller and EZ‐Switch                                                                                                    F2
          Presentation Entitled: Fairchild AS1003 (Astec 5V/0.6A Demo Board Issue) FSG00055526 ‐ 535                 Choi, Hangseok   30          11/11/2008
DX‐0898   CC Kick Out                                                                                                                                           F2
          Email from Jennie Susanto to Hangseok Choi re Dept Spend budget          FSG01316262 ‐ 267                 Choi, Hangseok   31          1/22/2009
DX‐0899                                                                                                                                                         F2
DX‐0900   U.S. Patent No. 7,110,270, Balakrishnan et al.                                                             Choi, Hangseok   32          9/19/2006     F2
          FSD210, FSD200 Datasheet                                                 FCS0558997‐                       Choi, Hangseok   1
DX‐0901                                                                            FCS0559014                                                                   F1
 Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 199 of 487 PageID #: 32120

                                                                                                                                          Exhibit # (if
Ex. #                                     DESCRIPTION                                   Beg Bates            End Bates   Source           applicable) Date        Case
            FSDH321,FSDL321 Datasheet                                                   FCS0326006‐                      Choi, Hangseok   2
DX‐0902                                                                                 FCS0326025                                                                F1
            Email dated 11/13/2003 re 'Green FPS task force minutes and preliminary     FCS0313542‐                      Choi, Hangseok   3
DX‐0903     definitions                                                                 FCS0313543                                                                F1
            Presentation Entitled: "Green FPS Biz Review" November 6, 2003 Power        FCS1023669‐                      Choi, Hangseok   4
DX‐0904     Conversion                                                                  FCS1023700                                                                F1
            Presentation Entitled: "Design Tools: Green FPS Task Force" Oscar Freitas   FCS1174554‐                      Choi, Hangseok   5
DX‐0905     Jan 2004                                                                    FCS1174565                                                                F1
            Email dated 2/6/2004 re 're: reqeust for a Transformer supplier list'       FCS1113480‐                      Choi, Hangseok   6
DX‐0906                                                                                 FCS1113481                                                                F1
            FSD210 demo board 2004. Feb. 2                                              FCS0616095‐                      Choi, Hangseok   7
DX‐0907                                                                                 FCS0616105                                                                F1
            FSD210 demo board 2004. Aug. 17                                             FCS0298666‐                      Choi, Hangseok   8
DX‐0908                                                                                 FCS0298670                                                                F1
            FSD210 Engineering Evaluation Demo Board Report 2004.08.28                  FCS0394490‐                      Choi, Hangseok   9
DX‐0909                                                                                 FCS0394520                                                                F1
            FSDH0265RN schematic diagram                                                FCS0546374‐                      Choi, Hangseok   10
DX‐0910                                                                                 FCS0546375                                                                F1
            FSDL0365RN schematic diagram                                                FCS0589740‐                      Choi, Hangseok   11
DX‐0911                                                                                 FCS0589741                                                                F1
            Email dated 10/21/2003 re 're: Presentation Entitled: material for STB      FCS01117236‐                     Choi, Hangseok   12
DX‐0912     (FSDM0565R) with attachments                                                FCS01117256                                                               F1
            Email dated 9/26/2003 re "re: Target FPS for Set Top Box" with              FCS0307788‐                      Choi, Hangseok   13
DX‐0913     attachment                                                                  FCS0307796                                                                F1
            Email dated 3/15/2004 re "REL FSDM05/0765R and Inverter IC Promotion        FCS0312387‐                      Choi, Hangseok   14
DX‐0914     plan with attachment                                                        FCS0312412                                                                F1
            Email dated 12/08/2003 re "re: FPS with Frequency Modulation for White      FCS0676000‐                      Choi, Hangseok   15
DX‐0915     Goods"                                                                      FCS0676035                                                                F1
DX‐0916     Email dated 8/3/2003                                                        FCS0692406                       Choi, Hangseok   16                      F1
            Email dated 7/14/2003 re "re: FPS Customer visits for Dr. Choi"             FCS0316343‐                      Choi, Hangseok   17
DX‐0917                                                                                 FCS0316349                                                                F1
            Analog Application Engineering Group Weekly Report 2003‐08‐14               FCS0643256‐                      Choi, Hangseok   18
DX‐0918                                                                                 FCS0643274                                                                F1
DX‐0919     Email dated 11/23/2003 re "SPI for Samsung"                                 FCS0654269                       Choi, Hangseok   19                      F1
            Email dated 10/27/2004 re "re: Samsung LCD Monitor Project"                 FCS648715‐FCS0648716             Choi, Hangseok   20
DX‐0920                                                                                                                                                           F1
            Email dated 12/5/2003 re "re: FPS with Frequency Modulation for White FCS0698339‐                            Choi, Hangseok   21
DX‐0921     Goods"                                                                    FCS0698341                                                                  F1
            Email dated 12/8/2003 re "re: Motorola Power Supply Teardown"             FCS0315727‐                        Choi, Hangseok   22
DX‐0922                                                                               FCS0315728                                                                  F1
            Presentation Entitled: "Taiwan / South China Business Trip Report" Jan2 ‐ FCS0415811‐                        Choi, Hangseok   23
DX‐0923     Jan 9, 2005 ‐ Power Supply Group                                          FCS0415815                                                                  F1
            Presentation Entitled: "Fairchild Semiconductor Fairchild Power Switch    FCS0396284‐                        Choi, Hangseok   24
DX‐0924     (FPS)" June 2003 PDD Analog                                               FCS0396481                                                                  F1
            Presentation Entitled: "Fairchild Semiconductor Green FPS" April 2004, PC FCS1038171‐                        Choi, Hangseok   25
DX‐0925     Power Supply Group                                                        FCS1038424                                                                  F1
            Email from Becky Aceto to Allan Lam re Announcement ‐ Ultra Portable FSG01396640 ‐ 641                       Chung, Richard   1          5/20/2009
DX‐0926     Segment Update                                                                                                                                        F2
            Email from Richard Chung to Justin Chiang, Allan Lam re PCIA WW           FSG01396506 ‐ 508                  Chung, Richard   2          6/29/2009
DX‐0927     Marketing bi‐weekly WWk25                                                                                                                             F2
DX‐0928     Email from Richard Chung to Kenny Chan re PCIA Demo Boards                FSG01251437 ‐ 439                  Chung, Richard   3          5/23/2009    F2
            Email from Richard Chung to KE Hong re Power Conversion: EVBs for your FSG01260491 ‐ 496                     Chung, Richard   4          4/21/2009
DX‐0929     lab                                                                                                                                                   F2
            Email from Richard Chung to KE Hong re PCIA WW Marketing WWk17 bi‐ FSG01260443 ‐ 444                         Chung, Richard   5          5/3/2009
DX‐0930     weekly                                                                                                                                                F2
            Email from Richard Chung to KE Hong re Electrolux Refrigerator: PSR       FSG01260423 ‐ 431                  Chung, Richard   6          4/28/2009
DX‐0931     Datasheet                                                                                                                                             F2
            Email from James Sheen to Kevin Hsueh re SG6859A Opportunity at           FSG01240609 ‐ 620                  Chung, Richard   7          1/14/2009
DX‐0932     Sensus NC ‐ electric meter PS ‐ EAU2M+                                                                                                                F2
            Presentation Entitled: Fairchild Key Account Market Share Report, WW      FSG01395283 ‐ 290                  Chung, Richard   9
DX‐0933     Sales & Marketing                                                                                                                                     F2
            Email from Richard Chung to KE Hong re FSEZ1216 requote NEED              FSG01254795 ‐ 796                  Chung, Richard   11         2/11/2009
DX‐0934     PRICING: Intelbras 300mA SMPS ‐ Meeting                                                                                                               F2
            Email from KE Hong to Richard Chung re Power Supply accounts: Status of FSG01245323 ‐ 324                    Chung, Richard   12         4/13/2009
DX‐0935     PI x Fairchild in Brazil                                                                                                                              F2
DX‐0936     Email from Sofia Lin to KE Hong re Intelbras ‐ Hot                        FSG01254797 ‐ 801                  Chung, Richard   13         1/27/2009    F2
            Email from Kenny Chan to Sofia Lin re SG6742 and PI Lawsuits against      FSG01243808 ‐ 817                  Chung, Richard   15         2/6/2009
DX‐0937     Fairchild ‐ Black & Decker design                                                                                                                     F2
            Email from Richard Chung to Kenny Chan re SG6742 and PI Lawsuits          FSG01243818 ‐ 849                  Chung, Richard   16         12/19/2009
DX‐0938     against Fairchild ‐ Black & Decker design                                                                                                             F2
            Letter: Allan Lam to Devin Zeng (Chicony) re Fairchild FSBH Series &      FSG01244543 ‐ 550                  Chung, Richard   14         2/20/2009
            Power Integrations Lawsuit (other letter and Email froms attached)
DX‐0939                                                                                                                                                           F2
            Fairchild notice to customers re lawsuit initiated against Power                                             Chung, Richard   10
DX‐0940     Integrations, by Allan Lam                                                                                                                            F2
            Fairchild notice to customers re lawsuit initiated against Power                                             Hong, KE         21F2
DX‐0940.1   Integrations, by Allan Lam                                                                                                                            F2
            Fairchild notice to customers re lawsuit initiated against Power                                             Lam, Allan       3
DX‐0940.2   Integrations, by Allan Lam                                                                                                                            F2
                                                                                        FSGIV00145463‐                   Chung, Richard
DX‐0941     Email from Richard Chung re: PCIA EVB boards sold thru wwk49                FSGIV00145464                                     3          12/18/2012   F4
 Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 200 of 487 PageID #: 32121

                                                                                                                                       Exhibit # (if
Ex. #                                     DESCRIPTION                                Beg Bates            End Bates   Source           applicable) Date        Case
                                                                                     FSGIV00100357‐                   Chung, Richard
DX‐0942     Email from Alex Craig re: FL7730 demoboards                              FSGIV00100361                                     4          10/25/2010   F4
            Email from Richard Chung re: Dell adapter specification (forward‐looking FSG01397588‐                     Chung, Richard
DX‐0943     projects)                                                                FSG01397593                                       5          6/30/2009    F4
            Email from Sangtae Im re: POWI: Reports Q1 Upside, a Strong Q2 Guide FSGIV00179011‐                       Chung, Richard
DX‐0944     and New Product Design Wins                                              FSGIV00179016                                     6          4/28/2009    F4
                                                                                     FSGIV00188678‐                   Chung, Richard
DX‐0945     Email from KE Hong re: your new organization                             FSGIV00188690                                     7          4/19/2011    F4
                                                                                     FSGIV00100536‐                   Chung, Richard
DX‐0946     Email from Justin Chiang re: Competitive analysis                        FSGIV00100537                                     8          6/20/2010    F4
                                                                                     FSGIV00099463‐                   Chung, Richard
DX‐0947     Email from KE Hong re: Smart Power Meter                                 FSGIV00099465                                     9          11/16/2009   F4
                                                                                     FSGIV00099463‐
DX‐0947.1   Email from KE Hong re: Smart Power Meter                                 FSGIV00099465                    Lin, Gary        21         11/16/2009   F4
DX‐0948     Email from Jason Guo re: Xsformer design review                          FSGIV00115597                    Chung, Richard   10         9/22/2011    F4
                                                                                     FSGIV00115608‐                   Chung, Richard
DX‐0949     Power Integrations Flyback Transformer Design powerpoint                 FSGIV00115617                                     11                      F4
                                                                                     FSGIV00103930‐                   Chung, Richard
DX‐0950     Email from James Sheen re: GE review power conversion                    FSGIV00103934                                     12         8/16/2010    F4
                                                                                     FSGIV00141168‐                   Chung, Richard
DX‐0951     Email from Richard Chung re: PI Pipeline Newsletter                      FSGIV00141173                                     13         11/5/2009    F4
                                                                                     FSGIV00088898‐                   Chung, Richard
DX‐0952     Email from James Lee re: PI‐Link switch‐PH                               FSGIV00088900                                     14         4/13/2011    F4
                                                                                     FSGIV00090748‐                   Chung, Richard
DX‐0953     Email from James Lee re: PI‐Link switch‐PH                               FSGIV00090751                                     15         4/13/2011    F4
                                                                                     FSGIV00138010‐                   Chung, Richard
DX‐0954     Email from Mike McPoland re: Power Supply Web Designer‐Usage Alert FSGIV00138011                                           16         7/26/2012    F4
            Redacted Email String from Pond to Kim re Product Marketing Hold dated
DX‐0955     11/2/2007 with attachments                                                                                Conrad, Robert   DX‐791                  F1
            Fairchild Press Release dated December 12, 2008 'Fairchild
            Semiconductor Announces Restructuring and Updated Guidance for the
DX‐0956     Fourth Quarter of 2008'                                                  FCS1725123‐125                   Conrad, Robert   39                      F1

DX‐0957     Declaration of Robert Conrad dated 12/20/2007 attaching exhibits A‐D                                      Conrad, Robert   38                      F1

DX‐0958     Email String from Kim re Customer Letter Request dated 1‐15‐2009           FCS1725762‐65                  Conrad, Robert   37                      F1
DX‐0959     Technical Report in Korean                                                 FCS0354603‐43                  Conrad, Robert   32                      F1
DX‐0960     Technical Report in Korean                                                 FCS1330824‐33                  Conrad, Robert   33                      F1
            Patent License Agreement between Fairchild Semiconductor and Intersil
DX‐0961     Corporation dated March 30, 2006                                           I 000704‐09                    Conrad, Robert   34                      F1
            Document Provided to Power Integrations' Counsel by Fairchild's litigation
DX‐0962     counsel                                                                    FCS1693193‐227                 Conrad, Robert   35                      F1
            Letter from Beaver to Dongyang Instrument Ind. Co., Ltd., dated
DX‐0963     November 16, 2004                                                          FCS1688393                     Conrad, Robert   27                      F1

DX‐0964     Letter from Bristow to Williams (Dyson Ltd.) dated January 12, 2006          FCS1689450‐51                Conrad, Robert   26                      F1
            Fairchild Supplemental Responses to Power Integrations Interrogatory
DX‐0965     Nos. 1‐3, 6, 8‐13                                                                                         Conrad, Robert   10                      F1
            Email String from Jintae Kim to Kyongmin Kim re: WW50 Weekly update
DX‐0966     for greenFPS                                                                 FCS1311754‐55                Conrad, Robert   1                       F1
DX‐0967     Email String from Kim to Conrad re: FPS Cost Analysis                        FCS0476719‐21                Conrad, Robert   2                       F1

DX‐0968     Email String from Kim to Conrad re: Green FPS Support for design wins        FCS1121139‐141               Conrad, Robert   3                       F1
            Document Entitled: FSCM0565RD Production Development Project
DX‐0969     Business Case 09/17/2004                                                     FCS0039327‐344               Conrad, Robert   6                       F1
DX‐0970     Document Entitled: ICG AOP R&D Overview Bob Conrad                           FCS0491013‐034               Conrad, Robert   7                       F1
DX‐0971     Email String from Lim to Conrad re: The requirement for SDG5                 FCS0519459‐490               Conrad, Robert   8                       F1

DX‐0972     Email String from Kim to Kim re: WW47 weekly update for green FPS            FCS0717502‐505               Conrad, Robert   9                       F1

DX‐0973     Email String from Kim to Huh re: Green FPS support for design wins           FCS1111927‐929               Conrad, Robert   4                       F1
DX‐0974     Email String from Kim to Kim re: The requirement for SDG5                    FCS1190656‐59                Conrad, Robert   5                       F1
                                                                                         FSGIV00092716‐
DX‐0975     Email from KE Hong re: Visit Foxlink H.K…by Aeco Henry                       FSGIV00092731                Hong, KE         28         8/29/2011    F4
                                                                                         FSGIV00189603‐
DX‐0976     Email from KE Hong re: your new organization                                 FSGIV00189616                Hong, KE         29         4/24/2011    F4
                                                                                         FSGIV00116766‐
DX‐0977     Email from KE Hong re: Please see my plan in U.S.                            FSGIV00116767                Hong, KE         30         5/2/2011     F4
                                                                                         FSGIV00183091‐
DX‐0978     Email from KE Hong re: your new organization                                 FSGIV00183097                Hong, KE         33         4/10/2011    F4
            Email from KE Hong re: MWC Meeting Minutes‐Samsung R&D‐Mr. TM                FSGIV00097355‐
DX‐0979     Roh                                                                          FSGIV00097360                Hong, KE         32         3/2/2013     F4
                                                                                         FSGIV00131630‐
DX‐0980     Email from KE Hong re: Superior‐Updated notes for 10W Charger                FSGIV00131634                Hong, KE         34         5/11/2012    F4
                                                                                         FSGIV00136704‐
DX‐0981     Email from KE Hong re: 301                                                   FSGIV00136706                Hong, KE         23         2/9/2012     F4

            Email from KE Hong re: Meeting confirmed‐Superior Communications‐            FSGIV00189503‐
DX‐0982     10am June 1st‐Presentation Entitled:s form PL given during visit to Taiwan   FSGIV00189508                Hong, KE         25         5/25/2011    F4
            Document Entitled: Power Conversion Executive_Summary Weekly                 FSGIV00207049‐
DX‐0983     Report WW07, 2013                                                            FSGIV00207067                Hong, KE         26                      F4
 Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 201 of 487 PageID #: 32122

                                                                                                                              Exhibit # (if
Ex. #                                  DESCRIPTION                                Beg Bates           End Bates   Source      applicable) Date        Case
                                                                                  FSGIV00116929‐
DX‐0984   Email from KE Hong re: Merlot project status                            FSGIV00116933                   Hong, KE    27         4/1/2011     F4
          Presentation Entitled: Fairchild PSR and EZSwitch for Charger and low   FSG00068386 ‐ 409               Hong, KE    16         Jul‐08
DX‐0985   power off‐line LED, Power Conversion, PLM_Adaptor                                                                                           F2
DX‐0986   Email from Sheng‐Fu Hsu to Jason Lai re QRA report                      FSG00326455 ‐ 456               Hong, KE    3F2        7/6/2009     F2
          Fairchild notice to customers re lawsuit initiated against Power                                        Hong, KE    21F2
DX‐0987   Integrations, by Allan Lam                                                                                                                  F2
          Email from Becky Aceto to KE Hong re Announcement ‐ Ultra Portable      FSG1256619                      Hong, KE    1F2        5/19/2009
DX‐0988   Segment Update                                                                                                                              F2
          Email from KE Hong to Jonathan Harper re Braun Electric Toothbrush      FSG01240638 ‐ 656               Hong, KE    2F2        4/29/2009
DX‐0989                                                                                                                                               F2
          Email from KE Hong to Sheng‐Fu Hsu re Issues found on new revision      FSG00326438 ‐ 454               Hong, KE    4F2        7/9/2009
DX‐0990   AS1207                                                                                                                                      F2
          Email from Steven Huang to Helena Chang re Salcomp FAN103 for           FSG00174549 ‐ 570               Hong, KE    5F2        12/15/2008
          <30mW mobile battery charger project meeting update 3rd of Dec
DX‐0991   Finland                                                                                                                                     F2
          Email from KE Hong to Marko Hagstrom re FAN103 CC‐loop delay issue in   FSG00058215 ‐ 232               Hong, KE    6F2        2/24/2009
DX‐0992   Salcomp (Urgent)                                                                                                                            F2
DX‐0993   Email from KE Hong to Justin Ahn re FAN 102 IPR                         FSG01260844 ‐ 850               Hong, KE    7F2        10/9/2008    F2
DX‐0994   Email from Celio Santos to KE Hong re Fairchild vs PI                   FSG01254772 ‐ 778               Hong, KE    8F2        1/17/2009    F2
          Email from Tom Yang to Gary Lin re Korea (LG Charger) Biz trip and      FSG00177591 ‐ 593               Hong, KE    9F2        4/30/2008
DX‐0995   Charger Biz report                                                                                                                          F2
DX‐0996   Email from Gary Lin to KE Hong re PI law sue status in Korea            FSG01280945 ‐ 946               Hong, KE    10F2       11/3/2008    F2
DX‐0997   Email from Gary Lin to KE Hong re POWI downgrade                        FSG01254784 ‐ 792               Hong, KE    11F2       3/16/2009    F2
DX‐0998   Email from KE Hong to Samsung re Customer Letter Re PI Suit             FSG01238981 ‐ 982               Hong, KE    12F2       11/25/2008   F2
          Email from KE Hong to Naver attaching PI litigation Customer Letter,    FSG01271209 ‐ 210               Hong, KE    13F2       4/15/2009
DX‐0999   December 17, 2008                                                                                                                           F2
          Presentation Entitled: Fairchild PLM_Low Power_Products, Power          FSG00324229 ‐ 321               Hong, KE    14F2       6/29/2009
DX‐1000   Conversion                                                                                                                                  F2
          Presentation Entitled: Fairchild 2009 Low Power PCIA, Low Power PLM     FSG00013451 ‐ 472               Hong, KE    15F2       Jan‐09
DX‐1001   Power Conversion                                                                                                                            F2
          Presentation Entitled: Fairchild 6V 800mA built in EZ1016, Salcomp      FSG00061950 ‐ 962               Hong, KE    17F2       8/31/2007
DX‐1002   Charger Demo                                                                                                                                F2
          Email from KE Hong to Leon Lee re PI just released a new LNK632 LNKII   FSG01254793 ‐ 794               Hong, KE    18F2       2/28/2009
DX‐1003   switch                                                                                                                                      F2
DX‐1004   Email from KE Hong to Justin Kim re PI PSR device analysis              FSG01254618 ‐ 618               Hong, KE    19F2       4/23/2009    F2
          Email from Youngman Cho to KE Hong re Korea Regional Marketing & FAE    FSG01285623 ‐ 628               Hong, KE    20F2
DX‐1005   Weekly WW43                                                                                                                                 F2
          FAN302UL PWM Controller for Low Standby Power Battery‐Charger
DX‐1006   Applications‐mWSaver Technology                                         None                            Huang, WH   2          Dec. 2011    F4
          System General High‐Integrated Green‐mode PWM Controller product        FSGV0043116‐
DX‐1007   specification (SG6841)                                                  FSGV0043129                     Huang, WH   3          5/22/2003    F4
                                                                                  FSGIV0000053‐
DX‐1008   SG Schematic (SG6841)                                                   FSGIV0000093                    Huang, WH   4          5/3/2002     F4
                                                                                  FSGIV00010969‐
DX‐1009   FAN100 Primary‐Side‐Control PWM Controller Data Sheet                   FSGIV00010982                   Huang, WH   5          Aug. 2008    F4
                                                                                  FSG01168033‐
DX‐1010   FAN100 Schematics                                                       FSG01168166                     Huang, WH   6          4/3/2008     F4
DX‐1011   FAN301UL schematic                                                      FSGIV00015944                   Huang, WH   7          3/21/2011    F4
          System General High‐Integrated Green‐mode PWM Controller product
DX‐1012   specification (SG6846)                                             None                                 Huang, WH   9          1/23/2006    F4
                                                                             FSGIV00003783‐
DX‐1013   SG6846 Schematics                                                  FSGIV00004004                        Huang, WH   10         5/6/2004     F4
          Fairchild SG6846A Highly Integrated Green‐mode PWM Controller Data FSG00035477‐
DX‐1014   Sheet                                                              FSG00035491                          Huang, WH   11         Sept. 2008   F4
                                                                             FSG00005383‐
DX‐1015   SG6846A Schematics                                                 FSG00005436                          Huang, WH   12         10/4/2006    F4
                                                                             FSG02192077‐
DX‐1016   Highly‐Integrated Green‐Mode PWM Controller LTA504SGZFA Data Sheet FSG02192089                          Huang, WH   13         8/20/2008    F4
                                                                             FSGIV00028906‐
DX‐1017   LTA504SG Schematics                                                FSGIV00028953                        Huang, WH   14         5/6/2004     F4
                                                                             FSGV0044050‐
DX‐1018   Highly‐Integrated Green‐Mode PWM Controller SG6842J Data Sheet     FSGV0044062                          Huang, WH   15         12/6/2005    F4
                                                                             FSGV0044167‐
DX‐1019   SG6842J Schematics                                                 FSGV0044211                          Huang, WH   16         12/30/2004   F4
                                                                             FSG00029505‐
DX‐1020   Highly‐Integrated Green‐Mode PWM Controller SG5842J Data Sheet     FSG00029516                          Huang, WH   17         3/20/2006    F4
                                                                             FSG00028169‐
DX‐1021   SG5842J Schematics                                                 FSG00028216                          Huang, WH   18         6/9/2006     F4
                                                                             FSG00028127‐
DX‐1022   Highly‐Integrated Green‐Mode PWM Controller SG5841J Data Sheet     FSG00028141                          Huang, WH   19         8/18/2008    F4
                                                                             FSG00004719‐
DX‐1023   SG5841J Schematics                                                 FSG00004769                          Huang, WH   20         8/7/2006     F4
                                                                             FSG02094790‐
DX‐1024   FAN6747 Schematics                                                 FSG02094861                          Huang, WH   22         6/18/2009    F4
                                                                             FSGV0042805‐
DX‐1025   SG6742 Schematics                                                  FSGV0042853                          Huang, WH   26         6/26/2008    F4
                                                                             FSG02211702‐
DX‐1026   SG6849 Schematics                                                  FSG02211747                          Huang, WH   27         5/22/2006    F4
          Low‐Power Green‐Mode PWM Flyback Power Controller Without          FSG00386151‐
DX‐1027   Secondary‐Side Feedback SG6849 Data Sheet                          FSG00386163                          Huang, WH   28         4/23/2003    F4
 Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 202 of 487 PageID #: 32123

                                                                                                                                  Exhibit # (if
Ex. #                               DESCRIPTION                              Beg Bates                  End Bates   Source        applicable) Date        Case
          SG6859A Low‐Cost, Green‐Mode PWM Controller for Flyback Converters FSGIV00069565‐
DX‐1028   Data Sheet                                                         FSGIV00069576                          Huang, WH     29         Mar. 2008    F4
                                                                             FSG00006227‐
DX‐1029   SG6859A Schematics                                                 FSG00006486                            Huang, WH     30         7/25/2007    F4

          Defendant Fairchild Semiconductor Int'l, Inc.'s Responses to Plaintiff
DX‐1030   Power Integrations' Second Set of Interrogatories (Nos. 11‐23)            None                            Huang, WH     8          3/29/2013    F4

          Declaration of W.H. Huang in support of Fairchild's Opposition to Power
          Integrations' Motion to Exclude Testiony of Dr. Gu‐Yeon Wei and Dr.
DX‐1031   Jonathan Wood (Case No. 09‐5235‐MMC "Fairchild IV " Dkt. No. 284‐4)                                       Huang, WH                             F4
DX‐1032   Organizational Chart, Power Conversion, HK Kim,                           FCS0524280                      Im, San‐Tae   1          May‐05       F1
DX‐1033   Korean Sales & Marketing Organization                                     FCS0524276 – 77                 Im, San‐Tae   2          Mar‐05       F1
DX‐1034   Power Supply Strategy, Power Conversion                                   FCS0640957 – 1009               Im, San‐Tae   5          7/28/2004    F1
DX‐1035   Project/Customer Spreadsheet                                              FCS0683113 – 22                 Im, San‐Tae   6                       F1
DX‐1036   Green FPS (Power Saver) Launching Plan                                    FCS0641675 – 93                 Im, San‐Tae   7          8/29/2003    F1
DX‐1037   PD Analog Business Review                                                 FCS0507189 – 223                Im, San‐Tae   8          3/10/2003    F1
DX‐1038   Product Strategies for SPS & STD ICs                                      FCS0503931 – 80                 Im, San‐Tae   10         5/9/2000     F1
DX‐1039   Power Conversion Regional Marketing Meeting at Bucheon Korea              FCS0681900 – 2017               Im, San‐Tae   11         4/21/2004    F1
DX‐1040   AP FPS Plan                                                               FCS0682646 – 68                 Im, San‐Tae   12         12/15/2002   F1
DX‐1041   Power Conversion Biz Review, HK Kim                                       FCS0083906 – 819                Im, San‐Tae   15         Jul‐04       F1
DX‐1042   Spreadsheet re Opportunity for PDD Analog over WW                         FCS0705368 – 83                 Im, San‐Tae   16         1/9/2004     F1
DX‐1043   Power Conversion Weekly Report WW05                                       FCS1015860 – 89                 Im, San‐Tae   17                      F1
DX‐1044   Spreadsheet re Bill & BKG_CY04                                            FCS0558111 – 28                 Im, San‐Tae   18         8/5/2004     F1
DX‐1045   E‐mail from Seunghwan Lee to Taehyun Kim re Green FPS                     FCS0669132 – 40                 Im, San‐Tae   20         8/11/2003    F1
DX‐1046   E‐mail from Seunghwan Lee to HK Kim re TOP 12 Program                     FCS1118480 – 97                 Im, San‐Tae   21         3/4/2004     F1
DX‐1047   E‐mail from Sangtae Im to Atman Chau re SPI for Samsung                   FCS0660739 – 42                 Im, San‐Tae   22         11/28/2004   F1
DX‐1048   E‐mail from Alan Hu to Atman Chau re SPI/Supreme                          FCS0659728 – 30                 Im, San‐Tae   23         12/26/2004   F1
DX‐1049   E‐mail from Robin Zhang to Sangtae Im re 10watt charger                   FCS0339576                      Im, San‐Tae   24         11/10/2004   F1
DX‐1050   E‐mail from Chuil Park to Danny Lin re PL for PC                          FCS0676533 – 40                 Im, San‐Tae   25         5/10/2004    F1
DX‐1051   E‐mail from Seunghwan Lee to Atman Chau re Green FPS                      FCS0648686 – 87                 Im, San‐Tae   26         8/14/2003    F1
DX‐1052   E‐mail from HK Kim to Changsik Lim re Hughes FSCM0765RD                   FCS0520709 – 12                 Im, San‐Tae   27         8/29/2003    F1
DX‐1053   E‐mail from Brent Markman to Sangtae Im et al. re Xbox                    FCS0309575                      Im, San‐Tae   28         5/12/2003    F1
DX‐1054   Fairchild Semiconductor FSDH0165                                          FCS0146190 – 99                 Jang, K.O.    1          9/21/2000    F1
DX‐1055   Technical Report                                                          FCS0354603 – 43                 Jang, K.O.    2          3/24/1999    F1
DX‐1056   Fairchild Semiconductor FSD200 Fairchild Power Switch (FPS)               FCS0562318 – 29                 Jang, K.O.    3          11/20/2003   F1
DX‐1057   Fairchild Semiconductor FSD200, FSD201 Fairchild Power Switch             FCS0619789 – 9800               Jang, K.O.    4          7/9/2003     F1
DX‐1058   Fairchild Semiconductor FSD210H Green Mode 700 V                          FCS0597922 – 37                 Jang, K.O.    5          10/7/2004    F1
DX‐1059   Fairchild Semiconductor FSDM311 Fairchild Power Switch (FPS)              FCS0553036 – 45                 Jang, K.O.    6          11/11/2003   F1
DX‐1060   Fairchild Semiconductor FSDL365RN, FSDM365RN datasheet                    FCS0344990 – 5011               Jang, K.O.    7          6/17/2004    F1
DX‐1061   Fairchild Semiconductor FSDL0365RNB, FSDM0365RNB datasheet                                                Jang, K.O.    8          4/26/2005    F1
DX‐1062   Fairchild Semiconductor FSD210 Fairchild Power Switch (FPS)               FCS0471645 – 52                 Jang, K.O.    9          2/26/2003    F1
DX‐1063   Fairchild Semiconductor FSD21x‐Series FSD210, FSD211                      FCS0617260 – 71                 Jang, K.O.    10         7/9/2003     F1
DX‐1064   FSD210 schematics                                                         FCS0026915 – 60                 Jang, K.O.    11         7/18/2003    F1
DX‐1065   R&D Plan                                                                  FCS0128753 – 75                 Jang, K.O.    12         9/17/2003    F1
DX‐1066   The Power Franchise booklet                                               FCS0015443 – 70                 Jang, K.O.    13                      F1
DX‐1067   FSD211H Design Review2                                                    FCS0123427 – 36                 Jang, K.O.    14         1/19/2005    F1
DX‐1068   FSDH321 schematics                                                        FCS0077290 – 317                Jang, K.O.    15         12/12/2003   F1
DX‐1069   Technical Report                                                          FCS0010192 – 229                Jang, K.O.    17         5/7/2004     F1
DX‐1070   Product Development Tracking                                              FCS0129047 – 49                 Jang, K.O.    18                      F1
DX‐1071   FSDM311 schematics                                                        FCS0077017 – 40                 Jang, K.O.    19         11/9/2004    F1
DX‐1072   Technical Report                                                          FCS0002902 – 39                 Jang, K.O.    20         7/7/2004     F1
DX‐1073   Fairchild Semiconductor FSDM0265RNC                                       FCS0546429 – 46                 Jang, K.O.    21         2/26/2004    F1
DX‐1074   Fairchild PWM Control IC (FAN7602)                                        FCS0618772 – 86                 Jang, K.O.    22         Oct‐03       F1
          Frequency Modulation for the EMI (Electromagnetic Interference)           FCS0142533 – 48
DX‐1075                                                                                                             Jang, K.O.    23                      F1
          Frequency Modulation for the EMI (Electromagnetic Interference)           FCS0099595 – 610
DX‐1076                                                                                                             Jang, K.O.    24                      F1
DX‐1077   The 24th Weekly Report of SPS Group 2001 6. 16.                           FCS0486685 – 89                 Jang, K.O.    25         6/16/2001    F1
DX‐1078   Extending Power Capability While Simplifying Design Process               FCS1173125 – 27                 Jang, K.O.    26         Mar‐01       F1
          E‐mail re Frequency Jitter with US Patent attached, Patent number
                                                                                    FCS0704049 – 67                                          6/13/2001
DX‐1079   6,229,366                                                                                                 Jang, K.O.    28                      F1
DX‐1080   Oscillator and DAC in FPS                                                 WOO 00001 – 00005               Jang, K.O.    30                      F1
DX‐1081   Introduction of SDG3/ SDG4 Process HV Part                                FCS0468204 – 36                 Jeon          21         Apr‐03       F1
DX‐1082   Design/Process Change Notification – Final                                FCS1661316 – 1317               Kim, HK       1                       F1
DX‐1083   E‐mail from HK Kim                                                        FCS0415484 – 513                Kim, HK       2          2/4/2005     F1
DX‐1084   E‐mail from Jonathan Harper                                               FCS0307103 – 108                Kim, HK       3          12/8/2003    F1
DX‐1085   Power Conversion Workshop booklet                                         FCS0502443 – 530                Kim, HK       4          7/16/2004    F1
DX‐1086   E‐mail from HK Kim to Sangtae Im                                          FCS1111840 – 841                Kim, HK       5          10/27/2004   F1
DX‐1087   E‐mail from Robert Gendron to Brent Rowe                                  FCS0307176 – 181                Kim, HK       6          7/14/2003    F1
DX‐1088   E‐mail from Chau to Kang; HK Kim                                          FCS0645563 – 566                Kim, HK       7          11/4/2003    F1
DX‐1089   E‐mail from Soonhong Park                                                 FCS0517053 – 54                 Kim, HK       8          1/23/2005    F1
DX‐1090   E‐mail from Dan Godbout to Sangtae Im                                     FCS0307884 – 887                Kim, HK       9          8/21/2003    F1
DX‐1091   E‐mail from HK Kim to Terry Johnson                                       FCS1119566 – 567                Kim, HK       10         10/28/2003   F1
DX‐1092   E‐mail from HK Kim                                                        FCS0652361 – 363                Kim, HK       11         2/10/2005    F1
DX‐1093   E‐mail from Jintae Kim to Robert Gendron                                  FCS1666591                      Kim, HK       12         2/6/2005     F1
DX‐1094   E‐mail from Sangtae Im to Seunghwan Lee                                   FCS0651431 – 432                Kim, HK       13         8/17/2003    F1
DX‐1095   Fairchild Worldwide Org Chart                                             FSG00324210‐12                  Lam, Allan    1                       F2
DX‐1096   Fairchild & SG Parts Newly Accused in Fairchild II Lawsuit                                                Lam, Allan    2                       F2
          Fairchild notice in foreign language to customers re lawsuit initiated                                    Lam, Allan    4
DX‐1097   against Power Integrations, by Allan Lam                                                                                                        F2
 Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 203 of 487 PageID #: 32124

                                                                                                                                      Exhibit # (if
Ex. #                                     DESCRIPTION                               Beg Bates              End Bates     Source       applicable) Date        Case
          Fairchild notice in foreign language to customers re lawsuit initiated                                         Lam, Allan   5
DX‐1098   against Power Integrations, by Allan Lam                                                                                                            F2
          Letter: Fairchild to customers re Patent infringement lawsuits with Power FSG00205791 ‐ 795                    Lam, Allan   6          6/4/2008
DX‐1099   Integrations                                                                                                                                        F2
          Email from Yasuhiko Itoh to Allan Lam re WW29 Japan weekly report         FSG01396454 ‐ 458                    Lam, Allan   8
DX‐1100                                                                                                                                                       F2
          Email from Gary Lin to Justin Chiang re Power Conversion Taiwan, WW34        FSG00371312 ‐ 318                 Lam, Allan   9          8/25/2008
DX‐1101   weekly Aug. 25th, 2008                                                                                                                              F2
DX‐1102   Email from Allan Lam to Kevin Emmons re The Two‐way Street                   FSG01394740 ‐ 741                 Lam, Allan   10         1/20/2009    F2
          Email from Gary Lin to Justin Chiang re Power Conversion Taiwan, WW44        FSG01302891 ‐ 899                 Lam, Allan   11         11/3/2008
DX‐1103   weekly Nov. 3 2008                                                                                                                                  F2
          Email from Gary Lin to Justin Chiang re Power Conversion Taiwan, WW45        FSG00363052 ‐ 060                 Lam, Allan   12         11/10/2008
DX‐1104   weekly Nov. 10 2008                                                                                                                                 F2
          Email from Gary Lin to Justin Chiang re Power Conversion Taiwan, WW36        FSG00371287 ‐ 295                 Lam, Allan   13         9/8/2008
DX‐1105   weekly Sept. 8 2008                                                                                                                                 F2
DX‐1106   BCD SPS Development Plan                                                     FCS0494668 – 72                   Lim, C.S.    1          7/15/2002    F1
DX‐1107   E‐mail from HK Kim to Changsik Lim re: FPS 2004 development                  FCS0518029 – 34                   Lim, C.S.    2          8/21/2003    F1
DX‐1108   E‐mail from Terry Johnson to Sangtae IM re: Green FPS update                 FCS0514354 – 59                   Lim, C.S.    3          7/8/2003     F1
DX‐1109   E‐mail from Oscar Freitas to Terry Johnson re: San Jose trip report          FCS0520806 – 09                   Lim, C.S.    4          8/15/2003    F1
DX‐1110   E‐mail from Changsik Lim to Oscar Freitas re: AN‐4137 edits                  FCS1010471 – 74                   Lim, C.S.    5          12/17/2003   F1
DX‐1111   E‐mail from Bob Conrad to Changsik Lim re: requirement for SDG5              FCS0517284                        Lim, C.S.    6          1/6/2005     F1
DX‐1112   E‐mail from C.S. Lim to DeokJung Kim re: list of relevant patents            FCS1006486 – 87                   Lim, C.S.    7          2/3/2003     F1
          Comparison & Analysis of Patent PI (US 6,249,876) vs. FSC (Frequency
                                                                                       FCS0577195 – 198
DX‐1113   Modulation)                                                                                                    Lim, C.S.    8                       F1
          Combined Declaration and Power of Attorney ‐ Switching Control Circuit
          with Variable Switching Frequency for Primary‐Side‐Controlled Power
DX‐1114   Converters (‘780 patent file history)                                                                          Lin, Gary    1          12/17/2009   F2
DX‐1115   Email re: power conversion group reorganization                              FSG01322128         FSG01322130   Lin, Gary    10         12/17/2009   F2
DX‐1116   Emails re: Fairchild efforts to sell LTA703 to Lite‐On                       FSG01295234         FSG01295237   Lin, Gary    11         12/17/2009   F2
DX‐1117   Fairchild 2009 investor presentation                                                                           Lin, Gary    12         12/17/2009   F2
DX‐1118   New product schedule spreadsheet                                             FSG00156665         FSG00156665   Lin, Gary    13         12/17/2009   F2
DX‐1119   Email re: Technical Analysis of LinkSwitch‐II                                FSG01252109         FSG01252110   Lin, Gary    14         12/17/2009   F2
DX‐1120   Invoice from SG to Emerson Network Power                                     FSG00250321         FSG00250321   Lin, Gary    15         12/17/2009   F2
          Email re: Potential for over 100‐200 million PWM controllers/power
DX‐1121   switches for metering                                                        FSG01240568         FSG01240573   Lin, Gary    16         12/17/2009   F2

          Email re: Potential for over 100‐200 million PWM controllers/power
DX‐1122   switches for metering (feasibility of FAN103 for power meters)               FSG01244524         FSG01244542   Lin, Gary    17         12/17/2009   F2
DX‐1123   Email re: Charger Market Survey attachment                                   FSG00173456         FSG00173477   Lin, Gary    18         12/17/2009   F2

DX‐1124   Email re: NDA Process (inquiry from Phihong about Fairchild/PI litigation)   FSG01244552         FSG01244561   Lin, Gary    19         12/17/2009   F2
DX‐1125   SG584x Replacement Solutions for SG684x                                      FSG00049853         FSG00049864   Lin, Gary    2          12/17/2009   F2
DX‐1126   Email re: Fairchild filing suit against Power Integrations                   FSG01244551         FSG01244551   Lin, Gary    20         12/17/2009   F2
DX‐1127   Email re: Border line datasheet renovation                                   FSG01244500         FSG01244520   Lin, Gary    22         12/17/2009   F2
DX‐1128   Power Integrations TopTOP323‐234 datasheet                                                                     Lin, Gary    3          12/17/2009   F2
DX‐1129   TNY256 datasheet, July 2001                                                                                    Lin, Gary    4          12/17/2009   F2
DX‐1130   U.S. Patent 7,110,270                                                                                          Lin, Gary    5          12/17/2009   F2
DX‐1131   SG primary‐side control chip versus prior art                             FSG00149035         FSG00149156      Lin, Gary    6          12/17/2009   F2
DX‐1132   SG/FCS Merger Update                                                      FSG00194073         FSG00194080      Lin, Gary    8          12/17/2009   F2
DX‐1133   Email re: Korea (LG Charger)                                              FSG00177597         FSG00177599      Lin, Gary    9          12/17/2009   F2
          Letter from Allan Lam to customers regarding Patent litigation against    FSGIV00080511‐
DX‐1134   Power Integrations                                                        FSGIV00080515                        Lin, Gary    12         6/1/2012     F4
          Letter from Gary Lin to customers regarding Patent litigation against     FSGIV00080509‐
DX‐1135   Power Integrations                                                        FSGIV00080510                        Lin, Gary    13         9/6/2012     F4
                                                                                    FSGIV00099463‐
DX‐1136   Email from KE Hong re: Smart Power Meter                                  FSGIV00099465                        Lin, Gary    21         11/16/2009   F4
                                                                                    FSG02042733‐
DX‐1137   Email from Gary Lin re: power conversion Taiwan, WW34 weekly Aug. 27 FSG02042735                               Lin, Gary    3          8/27/2007    F4
                                                                                    FSGIV00178961‐
DX‐1138   Document Entitled: 2009 SBP Power Conversion                              FSGIV00179000                        Lin, Gary    4          5/19/2009    F4
                                                                                    FSGIV00100481‐
DX‐1139   Email from Adrian Chu re: Today's biz team review                         FSGIV00100506                        Lin, Gary    5          7/15/2010    F4
                                                                                    FSGIV00184367‐
DX‐1140   Email from KE Hong re: please see my opinion for my plan                  FSGIV00184369                        Lin, Gary    6          4/24/2011    F4
                                                                                    FSGIV00084453‐
DX‐1141   Document Entitled: Consumer Power Conversion 2011 SBP                     FSGIV00084482                        Lin, Gary    7          Apr. 2011    F4
          List of System General customers who received letters associated with ITC
DX‐1142   matter                                                                    SG0225089                            Lin, Gary    8                       F4
          Letter of Intellectual Property Rights Warranty from System General to
DX‐1143   Flextronics Int'l USA                                                     SG0402149‐SG0402150                  Lin, Gary    10         9/2/2005     F4
                                                                                    FSGIV00178485‐
DX‐1144   Document Entitled: 2009 SBP Power Conversion                              FSGIV00178559                        Lin, Gary    11         7/13/2009    F4
                                                                                    FSGIV00100862‐
DX‐1145   Email from Donghye Cho re: FS501S related projects                        FSGIV00100863                        Lin, Gary    14         5/26/2010    F4
DX‐1146   List of Fairchild product IDs and Fab locations                           None                                 Lin, Gary    15                      F4
                                                                                    FSGIV00082791‐
DX‐1147   Document Entitled: Weekly update ‐ Consumer Product line Presentation FSGIV00082814                            Lin, Gary    16                      F4
                                                                                    FSGIV00099814‐
DX‐1148   Email from Sangtae Im re: POWI analysis                                   FSGIV00099829                        Lin, Gary    17         7/30/2009    F4
          Email from Kenny Chan re: invitation: competitor analysis review @ Mon FSGIV00100867‐
DX‐1149   May 31 3pm‐4:30pm                                                         FSGIV00100868                        Lin, Gary    18         5/12/2010    F4
 Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 204 of 487 PageID #: 32125

                                                                                                                                       Exhibit # (if
Ex. #                                DESCRIPTION                                    Beg Bates              End Bates   Source          applicable) Date          Case
DX‐1150   Email from Michael Mandracchia re: Oki wafer quote                        FSGIV00100824                      Lin, Gary       19            6/8/2010    F4
                                                                                    FSGIV00081775‐
DX‐1151   Email from Gary Lin re: Infineon benchmarking                             FSGIV00081799                      Lin, Gary       20           9/7/2009     F4
          System General Presentation Entitled: "Infineon Technologies, Welcome     SG0040797
          & Introduction" (Various Bates Nos. starting at SG0040797)
DX‐1152                                                                                                                Lin, Gary       63                        ITC
          System General Management Presentation Entitled: by: Gary Lin/VP          SG0036409‐SG0036475
DX‐1153   Power IC Div                                                                                                 Lin, Gary       64                        ITC
          System General Document Entitled: Customer Design Service Report for      SG0205456‐SG0205484
DX‐1154   Kodak Adapter using SG6842                                                                                   Lin, Gary       65                        ITC
          System General Document Entitled: Customer Design Support                 SG0203384‐SG0203406
DX‐1155                                                                                                                Lin, Gary       66                        ITC
          System General Document Entitled: Customer Design Service Report LCD SG0204418‐SG0204469
DX‐1156                                                                                                                Lin, Gary       67                        ITC
          System General Document Entitled: Customer Design Service Report       SG0203569‐SG0203696
DX‐1157   Adapater using SG6842J                                                                                       Lin, Gary       68                        ITC
          System General Document Entitled: Customer Design Service Repor,       SG0199042
          Printer Adapater using SG6848 (mixed Bates Nos. starting at SG0199042)
DX‐1158                                                                                                                Lin, Gary       69                        ITC
          System General Document Entitled: Customer Design Support documents SG0004345
DX‐1159   (various Bates Nos. starting at SG0004345)                                                                   Lin, Gary       70                        ITC
          System General Document Entitled: Power IC Roadmap (2003‐2005) by   SG0042614‐SG0042639
DX‐1160   Gary Lin                                                                                                     Lin, Gary       71                        ITC
DX‐1161   DPA423‐426 DPA‐Switch Family ‐ July 2005                                                                     Lin, Gary       74                        ITC
          Email dated 2005/3/4                                                SG0070237‐SG0070238
DX‐1162                                                                                                                Lin, Gary       75                        ITC
DX‐1163   U.S. Patent No. 6,304,462 to Balakrishnan                                                                    Lin, Gary       77                        ITC
DX‐1164   U.S. Patent No. 6,366,481 to Balakrishnan                                                                    Lin, Gary       78                        ITC
DX‐1165   U.S. Patent No. 6,351,398 to Balakrishnan                                                                    Lin, Gary       79                        ITC
          System General Document Entitled: Semiconductor BU                        SG0035878‐SG0035920
DX‐1166                                                                                                                Lin, Gary       80                        ITC
          System General Document Entitled: "Power Supply Design Competitions" SG0037487‐SG0037495
DX‐1167   California Energy Commission EPA Energy Star                                                                 Lin, Gary       81                        ITC
          Document bearing Bates Nos. SG0205409‐SG0205454                      SG0205409‐
DX‐1168                                                                        SG0205454                               Lin, Gary       82                        ITC
          System General Quality/Reliability Report of SG384x & SG1384x IC     SG0236007‐SG0236049
DX‐1169   Products                                                                                                     Lin, Gary       83                        ITC
DX‐1170   Fairchild Corporate Organizational Chart                             SG0033447                               Lu, Ruihong     35                        ITC
          Chart and picture                                                    SG0209598‐SG0209599
DX‐1171                                                                                                                Lu, Ruihong     37                        ITC
          System General Design Specification SG5848X5                              SG0376522‐SG0376529
DX‐1172                                                                                                                Lu, Ruihong     38                        ITC
          Presentation Entitled: By: Rui‐Hong 1/25/2005                             SG0033730‐SG0033750
DX‐1173                                                                                                                Lu, Ruihong     42                        ITC
          Documents bearing Bates Nos. SG0024848; SG0110109; SG0110065;             SG0024848;
          SG0131802; SG0115235; SG0247448; SG0247446                                SG0110109;
                                                                                    SG0110065;
                                                                                    SG0131802;
                                                                                    SG0115235;
                                                                                    SG0247448; SG0247446
DX‐1174                                                                                                                Lu, Ruihong     43                        ITC
          SG6846 Design Review 103003                                               SG0197999‐SG0198003
DX‐1175                                                                                                                Lu, Ruihong     45                        ITC
          Email dated 2005/3/11                                                     SG0219412‐SG0219427
DX‐1176                                                                                                                Lu, Ruihong     46                        ITC
DX‐1177   System General R&D note                                                   SG011054                           Lu, Ruihong     47                        ITC
DX‐1178   Presentation: FAN103ASMD Tapeout Summary, S.‐F. Hsu                       FSG00077093 ‐ 150                  Lu, Ruihong     2            8/13/2008    F2
          Presentation Entitled: Fairchild Primary side regulated PWM controller,   FSG00193510 ‐ 520                  Lu, Ruihong                  Apr‐09
          Competitor Analysis (LinkSwitch II), Hangseok Choi/PCIA/Technology
DX‐1179   Group                                                                                                                        3                         F2
                                                                                    FSGIV00203446‐
DX‐1180   Digi‐Key Corp. & Fairchild Semiconductor Corp. Distribution Agreement     FSGIV00203461                      Norman, Mark    4            12/22/2005   F4
          Purchase Agreement between Fairchild Semiconductor Corp. and              FSGIV00203288‐
DX‐1181   Rochester Electronics Inc.                                                FSGIV00203299                      Norman, Mark    5            3/25/2003    F4
          Fairchild Semiconductor Corp. and Mouser Electronics, Inc. Catalog        FSGIV00203525‐
DX‐1182   Supplier Agreement                                                        FSGIV00203540                      Norman, Mark    6            3/2/2006     F4
          Amendment to Fairchild Semiconductor Corp. and Mouser Electronics,
DX‐1183   Inc. Catalog Supplier Agreement                                           FSGIV00203541                      Norman, Mark    7            7/8/2011     F4
          Amendment to Fairchild Semiconductor Corp. and Mouser Electronics,
DX‐1184   Inc. Catalog Supplier Agreement                                           FSGIV00203542                      Norman, Mark    8            1/1/2011     F4
          Amendment to Fairchild Semiconductor Corp. and Mouser Electronics,        FSGIV00203523‐
DX‐1185   Inc. Catalog Supplier Agreement                                           FSGIV00203524                      Norman, Mark    10           1/3/2006     F4

          Professional Sample(s) Fulfillment Global Management Agreement            FSGIV00203609‐
DX‐1186   between Fairchild Semiconductor Corp. and Mouse Electronics, Inc.         FSGIV00203621                      Norman, Mark    9            2/1/2009     F4
                                                                                    FSGIV00097383‐
DX‐1187   Email from KN Kim re: Korea sales & marketing weekly report (week 08)     FSGIV00097391                      Norman, Mark    13           2/28/2013    F4
          Fairchild Website Screenshot: Request Free Samples/Buy Products Online,
          www.Fairchildsemi.com/support/request‐free‐samples‐buy‐products‐
DX‐1188   online                                                                  None                                 Wiles, Robert   6            5/27/2013    F4
 Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 205 of 487 PageID #: 32126

                                                                                                                                       Exhibit # (if
Ex. #                                     DESCRIPTION                                Beg Bates             End Bates   Source          applicable) Date        Case
          Fairchild Website Screenshot: Stock Check for part number SG6841 from
DX‐1189   Fairchild website                                                          None                              Wiles, Robert   7          5/27/2013    F4
          Rochester Website Screenshot: Inventory parts matching SG6841SZ,
DX‐1190   Rochester Electronics website                                              None                              Wiles, Robert   8                       F4
          Fairchild Semiconductor Corp. SG6841SZ specs: viewing Rochester
DX‐1191   Electronics' details for part SG6841SZ                                     None                              Wiles, Robert   9                       F4
          Fairchild Website Screenshot: Stock Check for part number SG6842 from
DX‐1192   Fairchild website                                                          None                              Wiles, Robert   10         5/27/2013    F4
          Fairchild Website Screenshot: Stock Check for part number fan7602 from
DX‐1193   Fairchild website                                                          None                              Wiles, Robert   11         5/27/2013    F4
          Fairchild Semiconductor Corp. FAN7602MX Specs: Description: 0.6A
DX‐1194   Switching Controller, 73kHz Switching FREQ‐MAX, PDSOB                      None                              Wiles, Robert   12                      F4
          Fairchild Website Screenshot: Stock Check for part number 'FSD' from
DX‐1195   Fairchild website                                                          None                              Wiles, Robert   13         5/27/2013    F4
          Fairchild Semiconductor Corp. FSDH321L Specs: Description: 1.5A
DX‐1196   Switching Regulator, 110kHz Switching FREQ‐MAX, PDS08                      None                              Wiles, Robert   14                      F4

DX‐1197   FSDH321, FSDL321 Green Mode Fairchild Power Switch (FPS) Data Sheet        None                              Wiles, Robert   15                      F4
          Fairchild Website Screenshot: Stock Check for part number 'FSC' from
DX‐1198   Fairchild website                                                          None                              Wiles, Robert   16         5/27/2013    F4

          Fairchild Semiconductor Corp. FSCM0465RGWDTU Specs: Description:
DX‐1199   Switching Regulator, 72kHz Switching FREQ‐MAX, SFM6                        None                              Wiles, Robert   17                      F4

DX‐1200   Avnet Express Website Screenshot: SG6842 part number search results        None                              Wiles, Robert   18         5/27/2013    F4

DX‐1201   Avnet Express Website Screenshot: SG6841 part number search results        None                              Wiles, Robert   19         5/27/2013    F4
          Fairchild Website Screenshot: Die & Wafer Products,
DX‐1202   www.Fairchildsemi.com/products/die‐wafer‐products                          None                              Wiles, Robert   20         5/24/2013    F4
DX‐1203   Email from Heather Brogna to Neil Warren re: RFQ Follow‐up                 None                              Wiles, Robert   21         5/31/2012    F4
          Letter from Allan Lam to customers regarding Patent litigation against
DX‐1204   Power Integrations                                                         None                              Wiles, Robert   22         6/29/2009    F4

          Fairchild Website Screenshot: Power Integrations Litigation Information,
DX‐1205   www.Fairchildsemi.com/about‐Fairchild/media‐center/litigation              None                              Wiles, Robert   23         5/24/2013    F4
DX‐1206   Primary‐side‐control PWM Controller SGP100 Data Sheet                      None                              Yang, Ta‐Yung   3          9/26/2007    F4
DX‐1207   U.S. Patent No. 7,855,899 to Yang                                          None                              Yang, Ta‐Yung   11         12/21/2010   F4
DX‐1208   U.S. Patent No. 7,940,035 to Yang                                          None                              Yang, Ta‐Yung   12         5/10/2011    F4
DX‐1209   U.S. Patent No. 6,545,882 to Yang                                          None                              Yang, Ta‐Yung   13         4/8/2003     F4
DX‐1210   Schematics                                                                 FCS1700187‐218
DX‐1211   U.S. Patent No. 6,674,656 to Yang                                          None                              Yang, Ta‐Yung   16         1/6/2004     F4

          Press Release Entitled: System General Awarded Primary‐Side PWM
DX‐1212   Controller Patent, www.sg.com.tw/aboutsg/pr‐02‐25‐04_E.asp                 None                              Yang, Ta‐Yung   17         2/25/2004    F4
DX‐1213   US Patent No. 5,418,410 to Tisinger                                        None                              Yang, Ta‐Yung   5                       F4
DX‐1214   US Patent No. 6,144,245 to Balogh                                          None                              Yang, Ta‐Yung   6                       F4
DX‐1215   US Patent No. 6,219,262 to Burgyan                                         None                              Yang, Ta‐Yung   7          4/17/2001    F4
DX‐1216   US Patent No. 6,862,194 to Yang et al.                                     None                              Yang, Ta‐Yung   10         3/1/2005     F4
DX‐1217   US Patent No. 7,151,679 to Strijker                                        None                              Yang, Ta‐Yung   8          12/19/2006   F4
DX‐1218   US Patent No. 7,161,816 to Shteynberg et al.                               None                              Yang, Ta‐Yung   9          1/9/2007     F4
DX‐1219   US Patent No. 7,362,593 to Yang et al.                                     None                              Yang, Ta‐Yung   4          4/22/2008    F4
          System General Schematics                                                  SG0364390‐SG0364568
DX‐1220                                                                                                                Yang, Ta‐Yung   4                       ITC
DX‐1221   U.S. Patent No. 6,597,159                                                                                    Yang, Ta‐Yung   5                       ITC
          Schematics                                                                 SG0366507‐SG0366651
DX‐1222                                                                                                                Yang, Ta‐Yung   7                       ITC
          Schematics                                                                 SG0366797‐SG0366941
DX‐1223                                                                                                                Yang, Ta‐Yung   11                      ITC
          Schematics                                                                 SG0370991‐SG0371183
DX‐1224                                                                                                                Yang, Ta‐Yung   12                      ITC
          Schematics                                                                 SG0376083‐SG0376374
DX‐1225                                                                                                                Yang, Ta‐Yung   13                      ITC
          Schematics                                                                 SG0376421‐SG0376512
DX‐1226                                                                                                                Yang, Ta‐Yung   15                      ITC
DX‐1227   U.S. Patent No. 6,721,192                                                                                    Yang, Ta‐Yung   16                      ITC
DX‐1228   U.S. Patent No. 6,768,657                                                                                    Yang, Ta‐Yung   18                      ITC
          Schematic SG6848                                                           SG0373911‐SG0373948
DX‐1229                                                                                                                Yang, Ta‐Yung   19                      ITC
          Schematics                                                                 SG0375042‐SG0373948
DX‐1230                                                                                                                Yang, Ta‐Yung   20                      ITC
DX‐1231   U.S. Patent No. 6,661,679                                                                                    Yang, Ta‐Yung   21                      ITC
          Schematics                                                                 SG0372516‐SG0372737
DX‐1232                                                                                                                Yang, Ta‐Yung   22                      ITC
          Schematics                                                                 SG0376535‐SG0376581
DX‐1233                                                                                                                Yang, Ta‐Yung   23                      ITC
          Schematics                                                                 SG0364748‐SG0364926
DX‐1234                                                                                                                Yang, Ta‐Yung   24                      ITC
DX‐1235   U.S. Patent No. 4,766,328                                                                                    Yang, Ta‐Yung   25                      ITC
DX‐1236   U.S. Patent No. 4,415,960                                                                                    Yang, Ta‐Yung   26                      ITC
DX‐1237   U.S. Patent No. 4,037,271                                                                                    Yang, Ta‐Yung   27                      ITC
DX‐1238   U.S. Patent No. 4,772,995                                                                                    Yang, Ta‐Yung   28                      ITC
 Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 206 of 487 PageID #: 32127

                                                                                                                                 Exhibit # (if
Ex. #                                 DESCRIPTION                                 Beg Bates          End Bates   Source          applicable)     Date         Case
DX‐1239   U.S. Patent No. 4,459,651                                                                              Yang, Ta‐Yung   29                           ITC
DX‐1240   U.S. Patent No. 4,823,070                                                                              Yang, Ta‐Yung   30                           ITC
DX‐1241   U.S. Patent No. 5,657,215                                                                              Yang, Ta‐Yung   31                           ITC
DX‐1242   U.S. Patent No. 5,414,342                                                                              Yang, Ta‐Yung   32                           ITC
DX‐1243   U.S. Patent No. 6,134,123                                                                              Yang, Ta‐Yung   33                           ITC
DX‐1244   Datasheet: TOP200‐4/14 TOPSwitch Family                                                                Yang, Ta‐Yung   1F2             Jul‐96       F2
DX‐1245   Datasheet: LNK501 LinkSwitch Family                                                                    Yang, Ta‐Yung   2F2             Apr‐03       F2
DX‐1246   Datasheet: LNK603‐606/613‐616 LinkSwitch‐II Family                                                     Yang, Ta‐Yung   3F2             May‐08       F2
DX‐1247   Datasheet: Fairchild FSD210 Fairchild Power Switch (FPS)                                               Yang, Ta‐Yung   4F2             2003         F2
DX‐1248   Datasheet: Philips TEA1401T Power plug for the universal mains                                         Yang, Ta‐Yung   5F2             3/7/1997     F2
          Product Specification: System General SG6741 Highly‐Integrated Green‐                                                  6F2             10/30/2007
DX‐1249   Mode PWM Controller                                                                                    Yang, Ta‐Yung                                F2
          Datasheet: Fairchild SG6741A Highly Integrated Green‐Mode PWM                                                          7F2             Oct‐08
DX‐1250   Controller                                                                                             Yang, Ta‐Yung                                F2
          Product Specification: System General SG6742 Highly Integrated Green‐                                                  8F2             9/24/2007
DX‐1251   Mode PWM Controller                                                                                    Yang, Ta‐Yung                                F2
          Datasheet: Fairchild SG6742HL/HR Highly Integrated Green‐Mode PWM                                                      9F2             Jan‐09
DX‐1252   Controller                                                                                             Yang, Ta‐Yung                                F2
          Product Specification: System General SG6848 Low Cost Green‐Mode                                                       10F2            4/8/2004
DX‐1253   PWM Controller for Flyback Converters                                                                  Yang, Ta‐Yung                                F2
          Product Specification: System General SG6849 Low‐Power Green‐Mode                                                      11F2            11/25/2004
          PWM Flyback Power Controller without Secondary Feedback
DX‐1254                                                                                                          Yang, Ta‐Yung                                F2
          Preliminary Specification: System General SG6849A/B Low‐Power Green‐                                                   12F2            9/14/2006
          Mode PWM Flyback Power Controller without Secondary Feedback
DX‐1255                                                                                                          Yang, Ta‐Yung                                F2
          Product Specification: System General SGP400 Low‐Power Green‐Mode                                                      13F2            9/24/2007
          PWM Flyback Power Controller without Secondary Feedback
DX‐1256                                                                                                          Yang, Ta‐Yung                                F2
          Product Specification: System General SG6858 Low Cost Green‐Mode                                                       14F2            9/25/2007
DX‐1257   PWM Controller for Flyback Converters                                                                  Yang, Ta‐Yung                                F2
          Product Specification: System General SG6859 Low Cost Green‐Mode                                                       15F2            9/28/2007
DX‐1258   PWM Controller for Flyback Converters                                                                  Yang, Ta‐Yung                                F2
          Product Specification: System General SG5701 Low Cost Green‐Mode                                                       16F2            3/28/2006
DX‐1259   PWM Controller for Flyback Converters                                                                  Yang, Ta‐Yung                                F2
          Product Specification: System Genera/Fairchild SG5841/J Highly                                                         17F2            9/20/2007
DX‐1260   Integrated Green‐Mode PWM Controller                                                                   Yang, Ta‐Yung                                F2
          Product Specification: System General/Fairchild SGP100 Primary‐side‐                                                   18F2            9/26/2007
DX‐1261   control PWM Controller                                                                                 Yang, Ta‐Yung                                F2
          Datasheet: Fairchild FSEZ1016A Primary‐Side‐Regulation PWM Integrated                                                  19F2            Mar‐09
DX‐1262   Power MOSFET                                                                                           Yang, Ta‐Yung                                F2
          Datasheet: Fairchild FSEZ1216 Primary‐Side‐Regulation PWM Integrated                                                   20F2            Sep‐08
DX‐1263   Power MOSFET                                                                                           Yang, Ta‐Yung                                F2
DX‐1264   Patent Application Docs 10/065532                                                                      Yang, Ta‐Yung   22F2                         F2
          Combined Declaration and Power of Attorney, PWM Controller Having a                                                    23F2            8/23/2002
          Saw‐Limited for Output Power Limit Without Sensing Input Voltage
DX‐1265                                                                                                          Yang, Ta‐Yung                                F2
DX‐1266   Schematics                                                            FSG00000331 ‐ 381                Yang, Ta‐Yung   24F2                         F2
DX‐1267   U.S. Patent No. 6,611,439, Yang et al.                                                                 Yang, Ta‐Yung   25F2            8/26/2003    F2
DX‐1268   U.S. Patent No. 7,026,851, Yang et al.                                                                 Yang, Ta‐Yung   26F2            4/11/2006    F2
DX‐1269   U.S. Patent No. 7,203,079, Yang et al.                                                                 Yang, Ta‐Yung   27F2            4/10/2007    F2
DX‐1270   U.S. Patent No. 7,184,283, Yang et al.                                                                 Yang, Ta‐Yung   28F2            2/27/2007    F2
DX‐1271   Patent Application Docs 10/893,389                                                                     Yang, Ta‐Yung   29F2            11/1/2006    F2
DX‐1272   U.S. Patent No. 7,061,780, Yang et al.                                                                 Yang, Ta‐Yung   30F2            6/13/2006    F2
DX‐1273   U.S. Patent No. 6,249,876, Balakrishnan et al.                                                         Yang, Ta‐Yung   31F2            6/19/2001    F2
DX‐1274   U.S. Patent No. 6,229,366, Balakrishnan et al.                                                         Yang, Ta‐Yung   32F2            5/8/2001     F2
DX‐1275   U.S. Patent No. 7,259,972, Yang                                                                        Yang, Ta‐Yung   33F2            8/21/2007    F2
DX‐1276   U.S. Patent No. 7,352,595, Yang et al.                                                                 Yang, Ta‐Yung   34F2            4/1/2008     F2
          Effects of Switching Frequency Modulation on EMI Performance of a                                                      1               2002
          Converter Using Spread Spectrum Approach (M. Rahkala, T. Suntio, K.
DX‐1277   Kalliomaki)                                                                                            Yang, Ta‐Yung                                F2
DX‐1278   Datasheet: TNY256 TinySwitch Plus                                                                      Yang, Ta‐Yung   2               Jul‐01       F2
DX‐1279   U.S. Patent No. 6,480,399, Balakrishnan et al.                                                         Yang, Ta‐Yung   3               11/12/2002   F2
          Email from Edmund Chang to Sam Cheng re New Patent, Switching Circuit FSG00145963 ‐ 6006                               5               7/23/2004
DX‐1280                                                                                                          Yang, Ta‐Yung                                F2
          Email from Tom Yang to Edmund Chang re Revised 0001 Patent             FSG00146051 ‐ 094                               6               8/29/2004
DX‐1281   Application, Switching Circuit                                                                         Yang, Ta‐Yung                                F2
DX‐1282   Reply to Office Action, 10/959,188                                                                     Yang, Ta‐Yung   7               4/30/2007    F2
          Email from Tom Yang to Sam Cheng re important Patent Application, PSC‐ FSG00146139 ‐ 176                               8               10/6/2005
DX‐1283   switching regulator                                                                                    Yang, Ta‐Yung                                F2
 Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 207 of 487 PageID #: 32128

DPX #     Description                                                                        Bates Range     PIF4 Trial Exhibit                           Admitted at Trial
DPX‐001   Mouser Electronics Invoice dated January 2, 2013                                   PIFIV0497873‐74 PX‐1770                                      2/11/2014 (Kelley)
DPX‐002   Mouser Electronics Invoice dated May 21, 2012                                      PIFIV0497857‐58 PX‐1769                                      2/11/2014 (Kelley)
          65W Notebook Adapter for Fairchild Power Management IC Development Tools
DPX‐003   containing: FEBFAN6754WAMR_CP450VA                                                 PIFIV0497876      PX‐1100 (photograph) PX‐1100A (physical)
DPX‐004   Fairchild Evaluation Board Kit containing: FEBFAN6756MR_T03U065A                   PIFIV0497865      PX‐1078 (photograph) PX‐1078A (physical)
          65W Notebook for Fairchild Power Management IC Development Tools containing:
DPX‐005   FEBFAN6756MR_T03U065A                                                              PIFIV0497877‐79 PX‐1101 (photograph) PX‐1101A (physical)     2/11/2014 (Kelley)
          Evaluation Board for Fairchild Power Management IC Development Tools containing:
DPX‐006   FEBFAN6863W_CP452V1                                                                PIFIV0497880      PX‐1103 (photograph) PX‐1103A (physical)
          CBM PFC 120W w/Sync for Fairchild Power Management IC Development Tools
DPX‐007   containing: FEBFAN6920MR_T02U120A                                                  PIFIV0497881      PX‐1107 (photograph) PX‐1107A (physical)
          16W PC Auxiliary Fairchild Power Management IC Development Tools containing:
DPX‐008   FEBFSB127H_T001                                                                    PIFIV0497887      PX‐1110 (photograph) PX‐1110A (physical)
          Compact 2W Auxiliary for Fairchild Power Management IC Development Tools
DPX‐009   containing: FEBFSQ500L_H257V1                                                      PIFIV0497891      PX‐1105 (photograph) PX‐1105A (physical)
DPX‐010   LNK‐II chip
DPX‐011   LNK‐PH chip
DPX‐012   LYY‐4 chip
DPX‐013   CAPZero chip
DPX‐014   CAPZero demo board (RDK252)
DPX‐015   LinkZero‐LP chip
DPX‐016   TOPSwitch‐FX chip
DPX‐017   TOPSwitch‐GX chip
DPX‐018   TOPSwitch‐HX chip
DPX‐019   TOPSwitch‐JX chip
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 208 of 487 PageID #: 32129
                                         EXHIBIT 6A


                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


  FAIRCHILD SEMICONDUCTOR
  CORPORATION and FAIRCHILD
  (TAIWAN) CORPORATION,

                           Plaintiffs,
                                                          C.A. No. 12-540-LPS
         v.
                                                           Highly Confidential
  POWER INTEGRATIONS, INC.,

                           Defendant.



    FAIRCHILD’S MOTION IN LIMINE NO. 1 TO PRECLUDE ANY REFERENCE TO
        ANY PENDING REEXAMINATION PROCEEDING OR COMPLETED
                REEXAMINATION OF ANY ASSERTED PATENT

  Counsel for Plaintiffs                       John G. Day (#2403)
                                               Lauren E. Maguire (#4261)
                                               Andrew C. Mayo (#5207)
  Blair M. Jacobs                              ASHBY & GEDDES
  Christina A. Ondrick                         500 Delaware Avenue, 8th Floor
  PAUL HASTINGS LLP                            P.O. Box 1150
  875 15th Street, Northwest                   Wilmington, DE 19899
  Washington, DC 20005                         (302) 654-1888
  (202) 551-1700                               jday@ashby-geddes.com
  blairjacobs@paulhastings.com                 lmaguire@ashby-geddes.com
  christinaondrick@paulhastings.com            amayo@ashby-geddes.com




  Dated: April 10, 2015
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 209 of 487 PageID #: 32130



         Fairchild Semiconductor Corporation and Fairchild (Taiwan) Corporation (“Fairchild”)

  move in limine to preclude any reference to the reexamination proceeding currently pending at

  the Patent Office for Fairchild’s ’972 patent, as well as using the word “reexamination” to

  describe the issuance of a reexamination certificate in the completed proceeding for PI’s ’366

  patent. References to reexamination proceedings have little probative value and are unduly

  prejudicial to Fairchild for several reasons, including that (1) pending reexamination proceedings

  are not final, (2) different legal burdens and claim construction standards apply in a

  reexamination proceeding, and (3) limited evidence is available at the Patent Office.

         Precluding reference to pending reexamination proceedings is consistent with this Court’s

  previous rulings in Case No. 08-cv-309 (“Fairchild II”) between these parties. In Fairchild II,

  this Court recognized that “[t]he PTO, as we all know, applies different standards to different

  evidence for different purposes in a reexamination than will be in front of the jury for the jury’s

  purposes.” (Fairchild II D.I. 561 at 31:25-32:16.) In Fairchild II, the Court precluded not only

  any mention of a pending reexamination, but also the utterance of the words “reexam” or

  “reexamination.” (Id. at 29:15-30:7.)

         Similar to this Court’s ruling in Fairchild II, the Federal Circuit has noted that

  reexamination proceedings are “unrelated to a defendant’s burden to prove invalidity by clear

  and convincing evidence at trial” and are severely prejudicial. Procter & Gamble Co. v. Kraft

  Foods Global, Inc., 549 F.3d 842, 848 (Fed. Cir. 2008).

         While information relating to a non-final review process at the Patent Office has little

  probative value at trial, it risks significant prejudice to the patentee and opportunity for confusion

  for the jury. Recognizing those risks, the Federal Circuit has repeatedly held that this prejudice

  greatly outweighs any probative value in referencing pending reexamination proceedings.




                                                    1
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 210 of 487 PageID #: 32131



  “[R]egardless of the evidence’s relevance to a fact at issue at trial, the district court would still

  not have abused its discretion in finding that the probative value was substantially outweighed by

  the risk of unfair prejudice to the patentee, confusion with invalidity (on the merits), or

  misleading the jury, thereby justifying exclusion under Federal Rule of Evidence 403.” VirnetX,

  Inc., v. Cisco Systems, Inc., 767 F.3d 1308, 1324-25 (Fed. Cir. 2014). District courts, including

  courts in this district, have routinely excluded such evidence on prejudice grounds. See, e.g., SRI

  Int’l Inc. v. Internet Sec. Sys., Inc., 647 F. Supp. 2d 323, 356 (D. Del. 2009); see also i4i Limited

  P’ship v. Microsoft Corp., 670 F. Supp. 2d 568, 588 (E.D. Tex. 2009) (“Even if it was

  [probative], its probative value is substantially outweighed by its prejudicial effect in suggesting

  to the jury that it is entitled to ignore both the presumption of validity and the defendant’s clear

  and convincing burden at trial.”).

          In addition to precluding any reference to pending, non-final reexamination proceedings,

  the Court should also prevent Power Integrations from referring to any completed reexamination

  proceeding as a “reexamination.” In particular, Power Integrations should not be permitted to

  mention the completed reexamination of the ’366 patent, nor should it be permitted to use any

  variation of the term “reexamination.” The risk of prejudice to Fairchild and jury confusion is

  much too high, and greatly outweighs any probative value. Precluding references to

  reexaminations, whether pending or completed, is proper as the determination of validity in

  district court is a completely different legal standard. As this Court recognized in Fairchild II,

  the standard at the Patent Office is a preponderance of the evidence, while at trial, patents are

  entitled to a statutory presumption of validity and a challenger bears the burden of proving

  invalidity by clear and convincing evidence. See Am. Calcar, Inc. v. Am. Honda Motor Co.,

  Inc., 651 F.3d 1318, 1334-35 (Fed. Cir. 2011). Allowing introduction of reexamination




                                                     2
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 211 of 487 PageID #: 32132



  proceedings will result in jury confusion as to which invalidity standard applies. Moreover, the

  Patent Office considers a limited record, whereas the jury is able to assess a much broader array

  of evidence, and this is yet another reason why references to any reexaminations should be

  precluded.

         Further, reference to a completed reexamination as a “reexamination” suggests that a

  patent with a reexamination certificate is afforded an enhanced presumption of validity.

  However, this is not correct. All patents, whether issued through original prosecution or by

  virtue of a reexamination proceeding, are afforded the same statutory presumption under 35

  U.S.C. § 282. The presumption of validity does not get stronger as a result of the issuing of a

  reexamination certificate. If Power Integrations were permitted to reference completed

  reexamination proceedings as a separate and second confirmation of the patent’s validity,

  Fairchild would be prejudiced because the jury would be confused, believing that Fairchild has

  an even higher burden than clear and convincing evidence to invalidate the ’366 patent.

         As this Court ruled in Fairchild II, this preclusion should extend to prohibit “use . . . of

  what was said in connection with the reexamination for purposes of impeachment,” which would

  be “a backdoor way of trying to get in [the] fact” and result of reexamination. (Fairchild II D.I.

  561 at 32:9 – 16.) Fairchild does not object to Power Integrations referencing the documents,

  records and files generated and prior art considered during reexamination proceedings, provided

  reference is made only to the “prosecution history” of the patent. 1

         For the foregoing reasons, Fairchild respectfully requests that the Court bar all reference

  to pending and completed reexamination proceedings for any asserted patent.


  1
   As this Court recognized in Fairchild II, this ruling “might require redactions of some
  exhibits,” such as the text of the ’366 patent, to remove any explicit “reexamination” label.
  (Fairchild II D.I. 561 at 29:18.)


                                                   3
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 212 of 487 PageID #: 32133



  Dated: April 10, 2015                     ASHBY & GEDDES

                                            /s/ John G. Day
                                            John G. Day (#2403)
                                            Lauren E. Maguire (#4261)
                                            Andrew C. Mayo (#5207)
                                            500 Delaware Avenue, 8th Floor
                                            P.O. Box 1150
                                            Wilmington, DE 19899
                                            (302) 654-1888
                                            jday@ashby-geddes.com
                                            lmaguire@ashby-geddes.com
                                            amayo@ashby-geddes.com

                                            PAUL HASTINGS LLP
                                            Blair M. Jacobs
                                            Christina A. Ondrick
                                            875 15th Street, Northwest
                                            Washington, DC 20005
                                            (202) 551-1700
                                            blairjacobs@paulhastings.com
                                            christinaondrick@paulhastings.com

                                            Attorneys for Plaintiffs




                                        4
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 213 of 487 PageID #: 32134



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

  FAIRCHILD SEMICONDUCTOR
  CORPORATION and FAIRCHILD
  (TAIWAN) CORPORATION,                           C.A. No. 12-540 LPS

                   Plaintiffs,                    HIGHLY CONFIDENTIAL

              v.

  POWER INTEGRATIONS, INC.,

                   Defendant.


  POWER INTEGRATIONS’ OPPOSITION TO FAIRCHILD MOTION IN LIMINE NO. 1

                                         FISH & RICHARDSON P.C.
                                         William J. Marsden, Jr. (#2247)
                                         Joseph B. Warden (#5401)
                                         222 Delaware Avenue, 17th Floor
                                         P.O. Box 1114
                                         Wilmington, DE 19899-1114
                                         Telephone: (302) 652-5070
                                         Email: marsden@fr.com; warden@fr.com

                                         Frank E. Scherkenbach
                                         One Marina Park Drive
                                         Boston, MA 02210
                                         Telephone: (617) 542-5070

                                         Howard G. Pollack
                                         Michael R. Headley
                                         500 Arguello Street, Suite 500
                                         Redwood City, CA 94063
                                         Telephone: (650) 839-5070

                                         Attorneys for
                                         POWER INTEGRATIONS, INC.
  Dated: April 15, 2015
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 214 of 487 PageID #: 32135



         Fairchild’s motion to preclude reference to the reexaminations of Fairchild’s ’972 patent

  and PI’s ’366 patent relies on inapposite case law and ignores their direct relevance to the claims

  and defenses in this case. For the ’972 patent, after instituting the reexamination, and after full

  consideration of both Fairchild’s and PI’s submissions, the PTO repeatedly rejected all asserted

  claims. [Ex. 1A (2013-10-09 Office Action); Ex. 1B (2014-06-18 Action Closing Prosecution);

  Ex. 1C (2014-12-10 Right of Appeal Notice).] The fact that the PTO agreed with PI and finally

  rejected all asserted claims is central to the “specific intent” element (or the lack thereof) of

  Fairchild’s inducement claim—the only cause of action asserted as to the ’972 patent. It shows

  PI’s good-faith belief of invalidity, which “may negate the requisite intent for induced

  infringement.” Commil USA, LLC v. Cisco Sys., Inc., 720 F.3d 1361, 1368 (Fed. Cir. 2013).1

  For the same reasons, the ’972 patent reexamination is also relevant to PI’s willfulness defense.2

         Fairchild’s reliance on this Court’s decision in Fairchild II is misplaced. There, Fairchild

  never argued that the reexamination of PI’s ’876 patent was relevant to Fairchild’s defense to

  inducement. [See Ex. 1E (Fairchild II, Fairchild’s Opp’n to MIL No. 3).] Instead, Fairchild

  argued that it only intended “to impeach Power Integrations’ witnesses with any contradictory

  representations regarding the scope of the ’876 inventions.” [Id. at 1-2.]

         Nor are Fairchild’s other cases applicable here, as they either involved a situation where

  reexam was just instituted, or the proponent of the reexam evidence intended to use the evidence



  1
    On March 31, 2015, the Supreme Court heard oral arguments in Commil. A copy of the
  transcript is attached as Exhibit 1D.
  2
    See In re Seagate Tech., LLC, 497 F.3d 1360, 1371 (Fed. Cir 2007) (willfulness requires a
  showing that “an infringer acted despite an objectively high likelihood that its actions constituted
  infringement of a valid patent”); Bard Peripheral Vascular, Inc. v. W.L. Gore & Assocs., Inc.,
  682 F.3d 1003, 1005 (Fed. Cir. 2012) (“[T]he objective prong of Seagate tends not to be met
  where an accused infringer relies on a reasonable defense to a charge of infringement.”).
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 215 of 487 PageID #: 32136



  to prove invalidity, or both. See Procter & Gamble Co. v. Kraft Foods Global, Inc., 549 F.3d

  842, 848 (Fed. Cir. 2008) (cautioning that “the ‘substantial new question of patentability’

  standard for whether reexamination should take place” is different than “the ‘substantial

  question of validity’ standard by which a defendant may prevent a patentee seeking a

  preliminary injunction from demonstrating a likelihood of success on the merits); VirnetX, Inc.,

  v. Cisco Systems, Inc., 767 F.3d 1308, 1324-25 (Fed. Cir. 2014) (no abuse of discretion in

  excluding evidence of “initial rejections”3 of asserted claims); SRI Int’l Inc. v. Internet Sec. Sys.,

  Inc., 647 F. Supp. 2d 323, 356 (D. Del. 2009) (rejecting defendants’ request to modify the

  burden of proof on invalidity in view of the co-pending reexamination); i4i Limited P’ship v.

  Microsoft Corp., 670 F. Supp. 2d 568, 588 (E.D. Tex. 2009) (“At the time of trial, the PTO had

  granted reexamination … The simple fact that a reexamination decision has been made by the

  PTO is not evidence probative of any element regarding any claim of invalidity.”) (all emphasis

  added). Here, the PTO has repeatedly confirmed its rejections of all asserted claims of the ’972

  patent, and the advanced stage of the proceedings on the ’972 patent undermines Fairchild’s

  reliance on case law where reexam proceedings were in their infancy.

         For the ’366 patent, Fairchild admits the reexamination is complete and does not even

  attempt to dispute its relevance. Indeed, it was Fairchild who petitioned for the ’366 patent



  3
     The timing and posture of the reexamination proceeding is relevant to the assessment of its
  probative value. See Procter & Gamble, 549 F.3d at 847-848 (instructing trial court to consider
  on remand “the current posture” of the reexamination proceedings “when evaluating P&G’s
  likelihood of success on the merits”). The “initial rejections” in VirnetX referred to the PTO’s
  decisions instituting reexam for some of the patents-in-suit. VirnetX, 767 F.3d at 1313. By the
  time of trial on October 31, 2012 (see id. at 1316), the PTO had only recently instituted reexam
  for two of the patents-in-suit, the ’135 and ’151. [See Ex. 1F (transactional histories).]
         The Federal Circuit in VirnetX also emphasized that it was not deciding whether Commil
  justifies reliance on reexam evidence to establish a good faith belief of invalidity; it only
  concluded that the district court did not abuse its discretion in finding that the probative value
  was substantially outweighed by the 403 dangers in that case. VirnetX, 767 F.3d at 1324-25.


                                                    2
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 216 of 487 PageID #: 32137



  reexamination and provided all the prior art—including art that is the same as or virtually

  identical to the prior art Fairchild relies upon in this case—that the PTO said does not invalidate

  even under a lower threshold for finding invalidity.4 The fact that the PTO took a second look at

  the patent, considered and allowed the claims over the same or virtually identical art Fairchild

  asserts here, is relevant to Fairchild’s invalidity defense. Microsoft Corp. v. i4i Ltd. Partnership,

  131 S.Ct. 2238, 2251 (whether PTO had considered the same evidence goes to the weight of the

  evidence) (citing Am. Hoist & Derrick Co. v. Sowa & Sons, Inc., 725 F.2d 1350, 1360 (Fed. Cir.

  1984)). In addition, the fact that Fairchild continued to infringe even after the validity of the

  ’366 patent was confirmed in the reexamination may be relevant to inducement and willfulness.

  See Sensonics, Inc. v. Aerosonic Corp., 81 F.3d 1566, 1571 (Fed. Cir. 1996).

         Because the reexam evidence Fairchild is trying to exclude is highly relevant to the

  claims and defenses in this case, Fairchild’s motion should be denied. Any purported prejudice

  to Fairchild is Fairchild’s own doing—the result of continuing to press unfounded claims—and

  is not “unfair.” On the other hand, excluding highly relevant reexam evidence would necessarily

  unfairly prejudice PI. Fairchild’s motion should be denied.




  4
    As Fairchild correctly points out, the standard for invalidating a patent at the PTO is the lower,
  preponderance standard, whereas at trial, a patent can only be invalidated with clear and
  convincing evidence. [See FCS Br. at 2.] But Fairchild’s logic is backwards; if a prior art
  reference cannot invalidate under an easier standard, logic suggests it would not invalidate the
  same claims under a higher standard in District Court proceedings.


                                                    3
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 217 of 487 PageID #: 32138
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 218 of 487 PageID #: 32139




                        EXHIBIT 1A
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 219 of 487 PageID #: 32140
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 220 of 487 PageID #: 32141
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 221 of 487 PageID #: 32142
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 222 of 487 PageID #: 32143
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 223 of 487 PageID #: 32144
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 224 of 487 PageID #: 32145
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 225 of 487 PageID #: 32146
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 226 of 487 PageID #: 32147
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 227 of 487 PageID #: 32148
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 228 of 487 PageID #: 32149
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 229 of 487 PageID #: 32150
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 230 of 487 PageID #: 32151
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 231 of 487 PageID #: 32152
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 232 of 487 PageID #: 32153
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 233 of 487 PageID #: 32154
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 234 of 487 PageID #: 32155




                        EXHIBIT 1B
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 235 of 487 PageID #: 32156
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 236 of 487 PageID #: 32157
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 237 of 487 PageID #: 32158
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 238 of 487 PageID #: 32159
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 239 of 487 PageID #: 32160
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 240 of 487 PageID #: 32161
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 241 of 487 PageID #: 32162
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 242 of 487 PageID #: 32163
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 243 of 487 PageID #: 32164
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 244 of 487 PageID #: 32165
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 245 of 487 PageID #: 32166
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 246 of 487 PageID #: 32167
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 247 of 487 PageID #: 32168
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 248 of 487 PageID #: 32169
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 249 of 487 PageID #: 32170
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 250 of 487 PageID #: 32171
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 251 of 487 PageID #: 32172
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 252 of 487 PageID #: 32173
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 253 of 487 PageID #: 32174
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 254 of 487 PageID #: 32175




                        EXHIBIT 1C
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 255 of 487 PageID #: 32176
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 256 of 487 PageID #: 32177
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 257 of 487 PageID #: 32178
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 258 of 487 PageID #: 32179
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 259 of 487 PageID #: 32180
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 260 of 487 PageID #: 32181
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 261 of 487 PageID #: 32182
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 262 of 487 PageID #: 32183
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 263 of 487 PageID #: 32184
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 264 of 487 PageID #: 32185
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 265 of 487 PageID #: 32186
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 266 of 487 PageID #: 32187
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 267 of 487 PageID #: 32188
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 268 of 487 PageID #: 32189
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 269 of 487 PageID #: 32190
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 270 of 487 PageID #: 32191
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 271 of 487 PageID #: 32192
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 272 of 487 PageID #: 32193
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 273 of 487 PageID #: 32194
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 274 of 487 PageID #: 32195
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 275 of 487 PageID #: 32196
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 276 of 487 PageID #: 32197
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 277 of 487 PageID #: 32198
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 278 of 487 PageID #: 32199




                        EXHIBIT 1D
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 279 of 487 PageID #: 32200
                         2IILFLDO6XEMHFWWR)LQDO5HYLHZ                                                2IILFLDO6XEMHFWWR)LQDO5HYLHZ

                                                                                                                                                                     
      ,17+(6835(0(&28572)7+(81,7('67$7(6                                            352&((',1*6

    [                                                                   DP

    &200,/86$//&                                                                   &+,()-867,&(52%(576                             :H OOKHDUDUJXPHQW

        3HWLWLRQHU                                   1R                  ILUVWWKLVPRUQLQJLQ&DVH&RPPLO86$Y&LVFR

      Y                                                                          6\VWHPV

    &,6&26<67(06,1&                                                                0U:HUEQHU

    [                                                  25$/$5*80(172)0$5.6:(5%1(5

             :DVKLQJWRQ'&                                                             21%(+$/)2)3(7,7,21(5

             7XHVGD\0DUFK                                                    05:(5%1(5                 0U&KLHI-XVWLFHDQGPD\LW

                                                                                   SOHDVHWKH&RXUW

        7KHDERYHHQWLWOHGPDWWHUFDPHRQIRURUDO                                    7KLVFDVHFRQFHUQVZKHWKHUDQLQIULQJHUZKR

   DUJXPHQWEHIRUHWKH6XSUHPH&RXUWRIWKH8QLWHG6WDWHV                          E\SDVVHVP\ULDGPHDQVRIDGMXGLFDWLQJSDWHQWYDOLGLW\

   DWDP                                                                   DQGZKRWKHQDFWLYHO\LQGXFHVLQIULQJHPHQWFDQHVFDSH

   $33($5$1&(6                                                                    UHVSRQVLELOLW\VLPSO\E\FODLPLQJWKDWWKH\EHOLHYHWKH

   0$5.6:(5%1(5(64'DOODV7H[RQEHKDOIRI                               SDWHQWZDVLQYDOLG

   3HWLWLRQHU                                                                        -867,&(.(11('<                     :HOOQRWFODLPLQJEXWE\

   *,1*(5'$1'(56(64$VVLVWDQWWRWKH6ROLFLWRU                              SURYLQJ

   *HQHUDO'HSDUWPHQWRI-XVWLFH:DVKLQJWRQ'&IRU                              05:(5%1(5                 :HOOWKH\ZRXOGKDYHWRSURYH

   8QLWHG6WDWHVDVDPLFXVFXULDHVXSSRUWLQJ                                    WKDW<RXU+RQRU %XWZHVXEPLWWKDWWKHSUHVXPSWLRQRI

   3HWLWLRQHU                                                                    YDOLGLW\HVSHFLDOO\EHFDXVHRIWKDWLWZRXOGEHZURQJ

   6(7+3:$;0$1(64:DVKLQJWRQ'&RQEHKDOIRI                            WRDOORZWKHLQIULQJHUWRHVFDSHOLDELOLW\LQWKRVH

   5HVSRQGHQW                                                                    LQVWDQFHV ,IWKHUH VDPLVWDNHLWVKRXOGEHERUQHE\

                                                                                   WKHLQIULQJHUZKRPDGHWKHPLVWDNH

                                                                                       &+,()-867,&(52%(576                             <RXPHQWLRQHGWKH

                                                                                   SUHVXPSWLRQRIYDOLGLW\ :KDWSHUFHQWDJHRISDWHQWV


                          $OGHUVRQ5HSRUWLQJ&RPSDQ\                                                        $OGHUVRQ5HSRUWLQJ&RPSDQ\




                         2IILFLDO6XEMHFWWR)LQDO5HYLHZ                                                2IILFLDO6XEMHFWWR)LQDO5HYLHZ

                                                                                                                                                                     
             &217(176                                                        WKDWDUHFKDOOHQJHGDUHIRXQGWREHYDOLG"

    25$/$5*80(172)                                                 3$*(               05:(5%1(5                 :HOO<RXU+RQRUIURPWKH

    0$5.6:(5%1(5(64                                                            EULHILQJLWDSSHDUVDKLJKQXPEHUSHUFHQWZDVDQ

     2QEHKDOIRIWKH3HWLWLRQHU                                                   HVWLPDWH ,GRQ WNQRZKRZ

    25$/$5*80(172)                                                                     &+,()-867,&(52%(576                             :HOO

    *,1*(5'$1'(56(64                                                           SHUFHQWRIWKHSDWHQWVDUHDUHIRXQGWREHYDOLG"

    )RU8QLWHG6WDWHVDVDPLFXVFXULDH                                            ,QYDOLG

    VXSSRUWLQJ3HWLWLRQHU                                                            05:(5%1(5                 ,QYDOLG

    25$/$5*80(172)                                                                     &+,()-867,&(52%(576                             ,QYDOLG 6RRQO\

   6(7+3:$;0$1(64                                                            SHUFHQWDUHXSKHOG 7KDW VQRWPXFKRIDSUHVXPSWLRQ

   2QEHKDOIRIWKH5HVSRQGHQW                                                 RIYDOLGLW\

   5(%877$/$5*80(172)                                                                05:(5%1(5                 0U&KLHI-XVWLFH,ZRXOG

   0$5.6:(5%1(5(64                                                           VXEPLWWKDWLWZRXOGEHIRU&RQJUHVVWRFKDQJHWKH

   2QEHKDOIRIWKH3HWLWLRQHU                                                 SUHVXPSWLRQRIYDOLGLW\LILILW VRXWRIOLQH 7KH

                                                                                   SUHVXPSWLRQKDVEHHQSDUWRISDWHQWODZIRUVHYHUDO

                                                                                   KXQGUHG\HDUVHYHQEHIRUHWKHFRGLILFDWLRQLQ

                                                                                   $QGLW VPRUHWKDQMXVWDSURFHGXUDOPHFKDQLVPLW VD

                                                                                   PHVVDJHWKDWSDWHQWVDUHSUHVXPHGYDOXHG 7KH\VKRXOG

                                                                                   EHUHVSHFWHGQRWMXVWE\MXGJHVDQGMXULHVEXWE\WKH

                                                                                   SXEOLFZKRDUHWROGWKDWXQWLOSURYHQRWKHUZLVHSDWHQWV

                                                                                   DUHSUHVXPHGYDOLG $QGVRPHRQHZKRZLVKHVWRJDPEOHRQ

                                                                                   WKHLUEHOLHIWKDWLW VLQYDOLGVKRXOGEHDUWKH

                                                                                   FRQVHTXHQFHVLIWKH\ UHZURQJ

                                                                                       -867,&(*,16%85*                     7KLVTXHVWLRQZRXOGFRPH

                                                                                   XSRQO\LIWKHSDWHQWKDGEHHQKHOGYDOLGULJKW" $QG


                          $OGHUVRQ5HSRUWLQJ&RPSDQ\                                                        $OGHUVRQ5HSRUWLQJ&RPSDQ\
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 280 of 487 PageID #: 32201
                         2IILFLDO6XEMHFWWR)LQDO5HYLHZ                                              2IILFLDO6XEMHFWWR)LQDO5HYLHZ

                                                                                                                                                         
    WKHGHIHQVHLVDOWKRXJKWKHSDWHQWLVYDOLGZHKDGD                            \RX UHKDOIDEDGDFWRUWKDW VHQRXJK ,WLWVHHPV

    JRRGIDLWKEHOLHIWKDWLWZDVLQYDOLG                                           WRPHWKDWWKDWLI\RXGRQ WNQRZWKDW\RX UH

        05:(5%1(5                 7KDW VULJKW-XVWLFH                         LQIULQJLQJRUWKDW\RX UHHQFRXUDJLQJVRPHERG\WR

    *LQVEXUJ ,WZRXOGEDVLFDOO\JLYHWKHDFFXVHGLQIULQJHU                         LQIULQJHLVLVQRQRZRUVHWKDQ\RX UHQRWNQRZLQJ

    DVHFRQGELWHDWWKHDSSOHEHFDXVHWKH\ZRXOGKDYHWR                            WKDWWKHSDWHQWLVYDOLG

    KDYHWKHSDWHQWIRXQGYDOLG $QGWKHQLIWKDWZHQW                                 05:(5%1(5               :HOOXQGHUWKHFRXUW V$UR

    DJDLQVWWKHPWKHQWKH\ZRXOGZDQWDVHFRQGFKDQFHWR                            FDVHWKDWWKH&RXUWGHVFULEHGLQ*OREDO7HFK VDVD

    VD\HYHQWKRXJKWKH\ZHUHPLVWDNHQWKH\EHOLHYHGWKDW                           IL[WXUHRISDWHQWODZWKH&RXUWVSHFLILFDOO\WKHUH

    LWZDVLQYDOLG                                                                  UHFRJQL]HGWKDWRQFHDQDFFXVHGLQIULQJHUUHFHLYHG

       $QGZHWKLQNWKDWJLYLQJWKHPWKDWVHFRQG                                  DFWXDOQRWLFHRIWKHSDWHQWDQGLVSXWRQQRWLFHRIWKH

   ELWHDWWKHDSSOHZLOOHYLVFHUDWHWKHHIIHFWLYHQHVVRI                          LQIULQJLQJFRQGXFWWKDWWKDWWKDWFUHDWHVQRGHIHQVH

   6HFWLRQ E ZKLFKLVYLWDOWRSURWHFWWKHLQWHUHVW                          WRWKDWSHUVRQ

   RISDWHQWRZQHUV $QGWKH                                                       $QG,WKLQNWKHSROLF\UHDVRQIRUWKDWLV

       -867,&(62720$<25                      7KHFRXUWEHORZEHOLHYHG          WKDWKDYLQJDFWXDONQRZOHGJHRIWKHSDWHQWJRHVDYHU\

   WKDWWKHUHZDVQRJRRGIDLWKEDVLVWRGLVWLQJXLVKDJRRG                        ORQJZD\LQLQLQSXWWLQJWKHSHUVRQZKRWKHQJRHV

   IDLWKEHOLHILQODFNRILQIULQJHPHQWIURPDJRRGIDLWK                          IRUZDUGZLWKNQRZOHGJHRIWKHSDWHQWGLIIHUHQWWKDQLQ

   EHOLHILQLQYDOLGLW\ +RZGR\RXDGGUHVVWKDW                              *OREDO7HFKDQGWKH\LQIULQJHDQGWKH\ZHUHRQQRWLFH

   GLIIHUHQFH"                                                                     WKH\VKRXOGEHWKHRQHVLI,PLJKWVD\ZKRVKRXOGKDYH

       05:(5%1(5                 -XVWLFH6RWRPD\RU                         VWRSSHGZKHQWKH\KDGWKDWQRWLFH<RXU+RQRUDQGJRQH

       -867,&(62720$<25                      2ULVWKHUHRQHDQGZK\"          WRWKHP\ULDGPHDQVRIDGMXGLFDWLQJSDWHQWYDOLGLW\

       05:(5%1(5                 7KHUHLVDVXEVWDQWLDO                           1RZXQGHUWKH$PHULFD,QYHQWV$FWIRU

   GLIIHUHQFH<RXU+RQRUEHFDXVHZHFDQVHHWKDWWKDW                         H[DPSOHWKHUHDUHVWUHDPOLQHGSURFHGXUHVDYDLODEOH 6R

   YDOLGLW\DQGLQIULQJHPHQWDUHGLIIHUHQW , GOLNHWR                           WKHZURQJGRLQJDULVHVZKHQVRPHRQHZKRKDVDFWXDO

   VWDUWZLWKWKHVWDWXWRU\EDVLVWKDWPDNHVWKDWFOHDU                           NQRZOHGJHRIWKHSDWHQWDQGLVRQQRWLFHIURPWKHSDWHQW

    E VD\VWKDWZKRHYHUVKDOODFWLYHO\LQGXFH                                  RZQHURILQIULQJHPHQWLIWKH\GRQ WJRWRWKH


                          $OGHUVRQ5HSRUWLQJ&RPSDQ\                                                      $OGHUVRQ5HSRUWLQJ&RPSDQ\




                         2IILFLDO6XEMHFWWR)LQDO5HYLHZ                                              2IILFLDO6XEMHFWWR)LQDO5HYLHZ

                                                                                                                                                         
    LQIULQJHPHQWVKDOOEHOLDEOHDVDQLQIULQJHU ,WVSHDNV                         VWUHDPOLQHSURFHGXUHVDQGWKH\FDQGRDGHFODUDWRU\

    QRWDWDOOWRYDOLGLW\ 9DOLGLW\LVLQDFRPSOHWHO\                             MXGJPHQWWKH\FDQGRWKH,35WKHLQWHUSDUWLHVUHYLHZ

    VHSDUDWHVHFWLRQRIWKH3DWHQW$FWVHFWLRQ                                   DWWKH3DWHQW2IILFHWKHQWKH\DUHJDPEOLQJRQWKHLU

        -867,&(6&$/,$                    1REXWLW VDLW VD             EHOLHI $QGDVEHWZHHQWKHSDWHQWRZQHUDQGWKHDFFXVHG

    LW VDW\SHRIDLGLQJDQGDEHWWLQJOLDELOLW\DQGERWK                            ZKRZDVRQQRWLFHLW VZURQJLIWKHLQIULQJHUZLWK

    DWLQWRUWODZDQGLQFULPLQDOODZ $WWKHFRPPRQ                            ZLWKWKDWFKRRVHVQRWWRSXUVXHWKRVHPHWKRGV

    ODZLWZDVFOHDUWKDW\RX UHQRWOLDEOHDVDQDLGHUDQG                             -867,&(6&$/,$                  :HOO\RXKDYHDFDXVHRI

    DEHWWHUXQOHVV\RXKDYHDZURQJIXOLQWHQW ,ILQGHHG                            DFWLRQDJDLQVWWKHSHUVRQZKRLQIULQJHVULJKW" $QGLW

    \RXUDQG\RXDFNQRZOHGJHWKDWWKDWSDUWRIWKLV                            GRHVQ WPDWWHUZKHWKHUKHWKLQNVWKHSDWHQWLVLQYDOLG

   GHSHQGVXSRQXSRQZURQJIXOLQWHQWGRQ W\RX" <RX                        RUQRW <RX\RXJRWWKDWSHUVRQGRQ W\RX" 6RWKLV

   \RXVD\WKDWLWFDQ WKLQJHXSRQWKHEHOLHIWKDWWKH                            LVVRUWRIDVXSSOHPHQWDOFDXVHRIDFWLRQDJDLQVW

   SDWHQWLVLQYDOLGEXWGR\RXQRWDFNQRZOHGJHWKDW\RX                          DJDLQVWVRPHERG\ZKRLQGXFHVZKRDLGVDQGDEHWV

   KDYHWR\RX\RXKDYHWREHOLHYHWKDW\RXDUH                                  05:(5%1(5               <HV<RXU+RQRUWKDW V

   LQGXFLQJLQIULQJHPHQWRIRIWKHLQYDOLGSDWHQW"                              WKDW VWUXH $QGWKH D WKHGLUHFWLQIULQJHUKDV

       05:(5%1(5                 :HOOLQGHHG-XVWLFH                     VWULFWO\OLDELOLW\ %XW,VXEPLWWKDWZKHQZHORRNDW

       -867,&(6&$/,$                    :KHUHGR\RXJHWWKDW                   E DQG F WKHUHVKRXOGQ WEHWKLV\DZQLQJJDS

   UHTXLUHPHQWIURP"                                                               EHWZHHQWKHDLGHUDQGDEHWWHUDQGWKHWKHGLUHFW

       05:(5%1(5                 :HOOLQGHHG-XVWLFH6FDOLD                LQIULQJHU 7KHUHVKRXOGEHPRUHUHTXLUHG

   WKRVHDUHWZRVHSDUDWH 7KHDQG,DFNQRZOHGJHWKDW                             -867,&(6&$/,$                  %XWWKHUHLVDFRPPRQ

   DVWKH&RXUWVDLGLQWKH*OREDO7HFKPDWWHUWKDWVRPH                          ODZ,PHDQWKHUHWKHUHZDVDFRPPRQODZERWK

   LQWHQWLVUHTXLUHGDQGWKDWZDVIRXQGIURPWKHZRUGV                            FLYLODQGFULPLQDO 7KHDLGHUDQGDEHWWHUZDVUHDOO\

   DFWLYHO\LQGXFHLQ6HFWLRQ E                                             DZD\EH\RQGZKDWLWWRRNWRWRFRQYLFWWKHSHUVRQ

       -867,&(6&$/,$                    :HOOZK\MXVWVRPHLQWHQW"            ZKRFRPPLWWHGWKHWRUWRURUFRPPLWWHGWKHFULPH

   :KDWZKDWJRRGGRHVLWGRWRVD\ZHOO\RXNQRZ                                05:(5%1(5               -XVWLFH6FDOLDLW VWUXH

   \RX UHUHDOO\QRWDEDGDFWRUEXW\RX UH\RXNQRZ                          %XWLIZHORRNDWWKHUHVWDWHPHQWGHDOLQJZLWKDLGLQJ


                          $OGHUVRQ5HSRUWLQJ&RPSDQ\                                                      $OGHUVRQ5HSRUWLQJ&RPSDQ\
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 281 of 487 PageID #: 32202
                       2IILFLDO6XEMHFWWR)LQDO5HYLHZ                                             2IILFLDO6XEMHFWWR)LQDO5HYLHZ

                                                                                                                                                       
    DQGDEHWWLQJZHVHHWKDWLWGHSHQGV 7KHUHDUHVHYHUDO                    MXVWLQKHUHQWLQSDWHQWOLWLJDWLRQ

    SURYLVLRQVWKDWWKDWGHDOZLWKDLGHUDQGDEHWWHUDQG                        ,IWKHSHUVRQPDNHVDMXGJPHQWDVWKH\KDYH

    WKHRQHWKDWKDVWKHZRUGLQGXFHLQLWUHTXLUHVDPXFK                    WRDERXWZKDWWKHFODLPFRQVWUXFWLRQVDUHDQGWKH\

    ORZHUVFLHQWHUDQGLQWHQWGRHVWKHRQHZKRLV                              WKLQNWKHSDWHQWGRHVQ WLQIULQJHWKHQWKH\DUHLQD

    DVVLVWLQJ $QGDQGWKDWPDNHVVHQVH                                    GLIIHUHQWVLWXDWLRQLIWKH\KDYHDTXHVWLRQDERXW

        ,I,FRXOGSRLQWRXWRQHRWKHUVWDWXWRU\                               YDOLGLW\ $QGWKH\KDYHRSWLRQV &RQWUDU\WRZKDWP\

    DVSHFWDQG, PUHIHUULQJWRZKDWZDVZKDWLV                            RSSRQHQWVD\VWKHUHDUHRSWLRQVDWWKDWSRLQW ,IWKH

    )RRWQRWHRQSDJHRIWKHJRYHUQPHQW VEULHIWKHUH V                    SHUVRQLVQRWFHUWDLQDERXWFODLPFRQVWUXFWLRQDVWR

    DQH[DPSOHWKHUHRIWKUHHVWDWXWHVWKDWDUHYHU\                            ZKHWKHUWKHUHZLOOEHYDOLGLW\RUQRWWKH\FDQGRDQ

   SRZHUIXOLQWHOOLQJXVZKDWZDVPHDQWE\&RQJUHVVLQ                       ,35EHIRUHWKH3DWHQW2IILFHDQHZSURFHGXUHWKDWZDV

    E )RRWQRWHRQSDJH                                             SDUWRIWKH$PHULFD,QYHQWV$FWZKLFKFDQEHUHVROYHGLQ

       7KHILUVWZKHQZHWU\WRGLVFHUQWKH                                 PRQWKVDQGDQGRIWHQVWD\WKHOLWLJDWLRQ 7KH\

   WH[WXDOPHDQLQJRI E ZHQHHGJRQRIXUWKHUWKDQ                      FRXOGJRIRUGHFODUDWRU\MXGJPHQW

    H    WKDWYHU\VDPHVHFWLRQ $QGWKHUHDWWKH                         6RP\P\DQVZHUZRXOGZRXOGEHWKDW

   YHU\HQGRIWKDWVHFWLRQLWWDONVDERXWWKHFRXUWVRI                    UHJDUGOHVVRIZKDWOHDGVWKHPWRWKHLUFRQIXVLRQLI

   WKH8QLWHG6WDWHVVKDOOKDYHVXEMHFWPDWWHUMXULVGLFWLRQ                   WKH\DVVXPHGWKHULVNE\E\SURFHHGLQJWKHQWKHQ

   IRUGHFODUDWRU\MXGJPHQWWKDWVXFKSDWHQWWKLVLV                      LILWWXUQVRXWWKH\ UHZURQJWKH\WKH\VKRXOGEHDU

   WKHEUDQGQDPHSDWHQWLVLQYDOLGRUQRWLQIULQJHG                    WKHULVNDVEHWZHHQ

   $QG, OOJLYHWZRPRUHH[DPSOHVZKHUHZHVHHZKHUH                             -867,&(6&$/,$                    :HOO\RX\RXFRXOGVD\

   &RQJUHVVNQRZVWKHGLIIHUHQFHEHWZHHQLQYDOLGLW\DQG                       WKHVDPHWKLQJDERXWDERXWZKHWKHUWKH\ZHUH

   LQIULQJHPHQW :KHUH&RQJUHVVLVDGGUHVVLQJERWKLW                       LQIULQJLQJRUQRW 7KH\FRXOGEULQJDGHFODUDWRU\

   VD\VERWK $QGWKDWZDVWKHILUVWRIWKUHHH[DPSOHV                      MXGJPHQWDFWLRQDVWRZKHWKHUWKH\ UHIULQJLQJRUQRW

       -867,&(.$*$1                 0U:HUEQHUVXSSRVH,KDYH           $QGWKHUHIRUHWKH\GRQ WKDYHWRJDPEOHWKDWWKH\ UH

   DSURGXFWDQG, PWU\LQJWRILJXUHRXWZKHWKHULI,                       WKDWWKH\ UHQRWLQIULQJLQJ 7KH\FDQJHWDGHFODUDWRU\

   VHOOWKLVSURGXFW, OOKDYHOLDELOLW\ $QGWKHUHDUH                     MXGJPHQW 6R\RXNQRZSXWWKHEXUGHQRQWKHP


                          $OGHUVRQ5HSRUWLQJ&RPSDQ\                                                   $OGHUVRQ5HSRUWLQJ&RPSDQ\




                       2IILFLDO6XEMHFWWR)LQDO5HYLHZ                                             2IILFLDO6XEMHFWWR)LQDO5HYLHZ

                                                                                                                                                      
    WZRZD\VWRFRQVWUXHDVWDWXWHFRQVWUXHDSDWHQWRQH                        :K\GR\RXGRLWIRUWKHRQHDQGQRWIRUWKH

    LVQDUURZDQGRQHLVEURDG $QGLIWKHSDWHQWLV                           RWKHU" 7KDW VWKDW VZKDW,GRQ WXQGHUVWDQG

    FRQVWUXHGQDUURZO\,ZRQ WEHLQIULQJLQJLW %XWLI                           05:(5%1(5                 :HOO<RXU+RQRU,ZRXOGVD\

    WKHSDWHQWLVFRQVWUXHGEURDGO\LW VQRWYDOLG 5LJKW"                    WKDWZLWKUHVSHFWWREHOLHIVDQGLQYDOLGLW\LW VGHHSO\

    6R,KDYHWZRSRVVLEOHGHIHQVHVGHSHQGLQJRQZKHWKHU                       LQJUDLQHGLQ$PHULFDQODZWKDWWKHUHLVDGLIIHUHQFH

    WKHSDWHQWLVFRQVWUXHGQDUURZO\RUWKHSDWHQWLV                           $QGIRUH[DPSOHLQWKH&KHHNY8QLWHG6WDWHVFDVH

    FRQVWUXHGEURDGO\                                                          WKDWGLVWLQFWLRQZDVPDGHYHU\FOHDUWKDW VLQWKH

        1RZ*OREDO7HFKVD\VWKDW,KDYHDJRRG                               FRQWH[WRIDFULPLQDOVWDWXWHZKHUHWKHDFFXVHGIRUWD[

    IDLWKGHIHQVHDVWRQRQLQIULQJHPHQWEXW\RX UH                            HYDVLRQUDLVLQJDOOVRUWVRIPLVWDNHVRIODZDQGWKH

   VXJJHVWLQJ,GRQ WKDYHWKDWJRRGIDLWKGHIHQVHDVWR                      OLNHWKLV&RXUWKHOGLQWKDW&KHHNGHFLVLRQWKDWRQH

   LQYDOLGLW\ $QG,JXHVV,GRQ WXQGHUVWDQGTXLWHZK\                      DFFXVHGRIYLRODWLQJWKHSURKLELWLRQZLOOQRWEHKHDUG

   WKDWZRXOGPDNHVHQVHLQWKHFRQWH[WWKDW, PWDONLQJ                      WRVD\WKH\WKRXJKWWKHSURKLELWLRQZDVLQYDOLGRU

   DERXWZKLFK,WKLQNLVDSUHWW\W\SLFDOFRQWH[W %XW                     XQFRQVWLWXWLRQDO

   LWZRXOGVHHPWKDWWKHWZRGHIHQVHVDUHVRLQWHUWZLQHG                         -867,&(.$*$1                   %XWWKDWUHDOO\GRHVJHW

   DQGVRWZRVLGHVRIWKHVDPHFRLQWKDWWKH\VKRXOGEH                      EDFNWRWKH&KLHI-XVWLFH VRSHQLQJTXHVWLRQEHFDXVH

   WUHDWHGLQWKHVDPHZD\                                                   \RX UHTXLWHULJKWLQ\RXUUHSO\EULHIZKHQ\RXVD\WKDW

       05:(5%1(5               -XVWLFH.DJDQ,,                     WKLVLVDWUDGLWLRQLQ$PHULFDQODZWKDWZHDVVXPHWKDW

   XQGHUVWDQGWKHTXHVWLRQ $QGDQGRQHRIMXGJHVLQ                      VWDWXWHVDUHFRQVWLWXWLRQDOWKDWZHDVVXPHWKDW

   WKHFRXUWEHORZVDLGLQGLVVHQWWKH\ UHQRWWZRVLGHVRI                   FRQWUDFWVDUHYDOLGWKDW VULJKWEXWLW VEHFDXVHWKH\

   WKHVDPHFRLQWKH\ UHDFWXDOO\WZRVHSDUDWHFRLQV $QG                   UHDOO\DUH <RXNQRZDOPRVWDOOVWDWXWHVDUH

   ,,VHHWKHWKHZKHUHWKHLVVXHDULVHVLQFODLP                   FRQVWLWXWLRQDO $QGKHUHZH UHLQDGLIIHUHQWXQLYHUVH

   FRQVWUXFWLRQEXWHYHU\SDUW\WRDSDWHQWOLWLJDWLRQLV                    HQWLUHO\DUHQ WZH" :KHUH\RXNQRZ\RXFRXOGIOLSD

   XQFHUWDLQDERXWFODLPFRQVWUXFWLRQSODLQWLIIDQG                          FRLQDVWRZKHWKHUDSDWHQWLVYDOLGRULQYDOLGDQGEH

   GHIHQGDQW $QGXQWLOD0DUNPDQKHDULQJLVKDGQRSDUW\                   SUHWW\FORVHULJKW" ,W VDERXW

   NQRZVIRUVXUHKRZWKHFODLPZLOOEHFRQVWUXHG 7KDW V                        05:(5%1(5                 :HOOWKH&RQJUHVVKDVVDLG


                          $OGHUVRQ5HSRUWLQJ&RPSDQ\                                                   $OGHUVRQ5HSRUWLQJ&RPSDQ\
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 282 of 487 PageID #: 32203
                         2IILFLDO6XEMHFWWR)LQDO5HYLHZ                                                        2IILFLDO6XEMHFWWR)LQDO5HYLHZ

                                                                                                                                                                            
    WKDWWKHUHVKRXOGEHDSUHVXPSWLRQRIYDOLGLW\DQG                                       SDWHQW

    WKDW VEHHQWKHODZDQGLQWKH&RXUW VRSLQLRQLQLL                                        ,I,PD\UHVHUYHWKHUHVWRIP\WLPH

    TXRWLQJ-XVWLFH&DUGR]RDERXWWKHIRUFHRIWKH                                               &+,()-867,&(52%(576                             7KDQN\RXFRXQVHO

    SUHVXPSWLRQDQG-XGJH5LFKZKRH[SODLQHGWKHEDVLV                                           05:(5%1(5                 7KDQN\RX

    ZKHQZKHQWKHJRYHUQPHQWDFWVWRSUHVXPHWKDWLWGLG                                      &+,()-867,&(52%(576                             0V$QGHUV

    VRSURSHUO\ 6RPD\EHWKHUHLVVRPHVWHSEXWWKDW V                                     25$/$5*80(172)*,1*(5'$1'(56

    ZKDW,PHDQWRVD\DDJDSEHWZHHQWKHFXUUHQW                                            )2581,7('67$7(6$6$0,&86&85,$(

    SUHVXPSWLRQDQGFHUWDLQSUDFWLFHV                                                             6833257,1*3(7,7,21(5

        &+,()-867,&(52%(576                             ,VWKDWDLVWKDW                06$1'(56                 0U&KLHI-XVWLFHDQGPD\LW

   DQKLVWRULFDOGHYHORSPHQW" 'LGPRUHRIWKHPXVHGWREH                                 SOHDVHWKH&RXUW

   YDOLGKRZHYHUPDQ\GHFDGHVDJRDQGLW VVRUWRI                                           1HLWKHUDJRRGIDLWKEHOLHILQ

   FKDQJHGUHFHQWO\"                                                                       QRQLQIULQJHPHQWQRUDJRRGIDLWKEHOLHILQLQYDOLGLW\

       05:(5%1(5                 ,WKLQNPRUHUHFHQWO\                               VKRXOGSUHFOXGHOLDELOLW\IRULQGXFLQJHQIRUFHPHQW

   WKHUHWKHUHLVPRUHRIDQLVVXH , PQRWFHUWDLQ                                       -867,&(62720$<25                      $UH\RXDVNLQJXVWR

   0U&KLHI-XVWLFHKRZKRZWKHVWDWLVWLFVZHUH                                       RYHUWXUQ*OREDO7HFKDQG

   IXUWKHUEDFN %XW,GRNQRZWKDW&RQJUHVVKDVUHVSRQGHG                                    06$1'(56                 1R

   YHU\UHFHQWO\DQGWKH372LVUHVSRQGLQJWRWKHYDULRXV                                      -867,&(62720$<25                      $UR"

   LVVXHVDQGWKDWVKRXOGEHWKHPHFKDQLVPFRQJUHVVLRQDO                                     06$1'(56                 1R :HGRQ WWKLQNWKDWWKH

   DFWLRQDQGDQG372DFWLRQDQGQRWSUHMXGLFHSDWHQW                                  &RXUWVKRXOGRYHUWXUQ*OREDO7HFK :HWKLQNWKDW

   RZQHUVZKRKDYHQRWGRQHDQ\WKLQJZURQJZKRKDYH                                      *OREDO7HFKFOHDUO\UHVROYHGWKHLVVXH

   JDLQHGWKHLUSDWHQW $QGRIFRXUVHLQWKLVFDVHLW                                      -867,&(62720$<25                      6RLIZHUHDGDOOWKH

   LVDYDOLGSDWHQWDQG&LVFRQRWRQO\ZDVIRXQGWREH                                    WH[WVWRPHDQWKDW\RXKDYHWRKDYHNQRZOHGJHRIWKH

   LQIULQJLQJDYDOLGSDWHQWWKH\ZHQWWRWKH372WR                                      SDWHQWDQGNQRZOHGJHWKDW\RXUDFWLYLW\LQIULQJHVLW

   UHH[DPWKLVSDWHQWDQGLWZDVIRXQG                                                 WKHQ\RXUDUJXPHQWGRHVQ WKROGXS

       -867,&(.(11('<                     %XW\RX\RXVHHPWREH                        06$1'(56                 ,IWKDW VKRZWKH&RXUW


                          $OGHUVRQ5HSRUWLQJ&RPSDQ\                                                                $OGHUVRQ5HSRUWLQJ&RPSDQ\




                         2IILFLDO6XEMHFWWR)LQDO5HYLHZ                                                        2IILFLDO6XEMHFWWR)LQDO5HYLHZ

                                                                                                                                                                            
    DUJXLQJWKDWQRWLFHLVDOOWKDW VQHHGHG %XWWKHZKROH                                 XQGHUVWDQGV*OREDO7HFKWKHQZHZRXOGVD\OLNH

    SRLQWRI*OREDO7HFKZDVLQTXLU\ZDVHQFRXUDJHG $QGLW                                 3HWLWLRQHUWKDWWKDWHYHQLI\RXWKLQNWKDWWKDW

    VHHPVWRPHWKDWWKHUH VQRWDSDUDOOHORUDV\PPHWU\                                    NQRZOHGJHRIWKHLQIULQJLQJQDWXUHRIWKHDFWVLV

    EHWZHHQZKDW\RX UHDUJXLQJDQGZKDW*OREDO7HFKVDLG                                   QHFHVVDU\NQRZOHGJHRILQYDOLGLW\LVQRWDOVR

    *OREDO7HFKVDLGZHZDQW\RXWRLQTXLUH <RXVD\RQFH                                 QHFHVVDU\

    \RXJHWDQRWLFHDQG, PVXUHWKHVHOHWWHUVMXVWFRPH                                     -867,&(62720$<25                      6REUHDNXS\RXU

    DOOWKHWLPHWKH\ UHIRUPOHWWHUVWKDWWKDW VLW                                    DUJXPHQWLI\RXZRXOGIRUPHDGGUHVVLQJERWK

        05:(5%1(5                 -XVWLFH.HQQHG\,GRQ WWKLQN                        SUHVXPSWLRQV %HFDXVH,WKLQNWKRVHDUHGLIIHUHQW

    WKDWLWZRXOGEHVXIILFLHQWWREHDIRUPOHWWHU ,NQRZ                                 DUJXPHQWV

   WKDWWKH5HVSRQGHQWKDVUDLVHGTXHVWLRQVDERXWWKDWEXW                                    06$1'(56                 :HOOVRZHWKLQNWKDWLI\RX

   ,,GRQ WVXEPLWWKDWLWLWFDQMXVWEHDIRUP                                    ORRNDW*OREDO7HFKLWGRHVQ WFOHDUO\UHVROYHWKH

   OHWWHURULQDGHTXDWH %XWEXW,ZDQWWRPDNHP\                                     LVVXHDERXWZKHWKHUNQRZOHGJHRILQIULQJHPHQW

   SRLQWFOHDUDVDPDWWHURI*OREDO7HFKDQGLQIULQJHPHQW                                NQRZOHGJHRIWKHLQIULQJLQJQDWXUHRIWKHDFWVLV

   EHFDXVHWKDW VUHDOO\GLIIHUHQWIURPWKHYDOLGLW\                                      QHFHVVDU\ 7KHUH VODQJXDJHLQWKHRSLQLRQWKDWVWDWHV

   7KHUH,WKLQNLWZRXOGEHKHOSIXOLIWKH&RXUWFRXOG                                  WKDWNQRZOHGJHRIWKHSDWHQWZRXOGEHVXIILFLHQWWR

   FODULI\*OREDO7HFK ,WZDVGHDOLQJZLWKDVLWXDWLRQ                                   VDWLVI\NQRZOHGJHRIWKHLQIULQJHPHQW 7KHFRXUWDOVR

   ZKHUHWKHUHZDVQ WNQRZOHGJHRIWKHSDWHQW 6R,WKLQN                                 GLGQRWKDYHWRUHVROYHWKHTXHVWLRQDERXWZKHWKHUD

   VRPHRIWKHVWDWHPHQWVWKHUHPLJKWPLJKWLQWKH                                     JRRGIDLWKEHOLHILQQRQLQIULQJHPHQWZRXOGEHQHFHVVDU\

   FRQWH[WRIQRWNQRZLQJRIWKHSDWHQWDQGZLOOIXO                                        EHFDXVHWKDWZDVQRWSUHVHQWHGLQ*OREDO7HFK 7KH

   EOLQGQHVVEHGLIIHUHQW                                                                GHIHQGDQWWKHUHKDGQRDUJXPHQWVWKDWHYHQLIKHNQHZ

       ,WKLQN$UR,,ZKHUHWKHUHZDVNQRZOHGJHRI                                       DERXWWKHSDWHQW

   WKHSDWHQWDQGWKLV&RXUWKHOGYHU\FOHDUO\WKDWWKHUH                                     -867,&(62720$<25                      :HOOWKHUHZDVDQ

   ZRXOGEHQRGHIHQVHDYDLODEOHRQFHWKLVSHUVRQUHFHLYHG                                 DUJXPHQWWKHUHWKDWKHGLGQ WNQRZWKDWVRPHRQH

   WKHQRWLFHLQWKHSDWHQW,WKLQNWKDWVKRXOGJXLGHWKH                                 UHSODFLQJDWRSLQIULQJHG

   &RXUWLQWKHFDVHVZKHUHWKHUHLVNQRZOHGJHRIWKH                                          06$1'(56                 ,LI<RXU+RQRU


                          $OGHUVRQ5HSRUWLQJ&RPSDQ\                                                                $OGHUVRQ5HSRUWLQJ&RPSDQ\
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 283 of 487 PageID #: 32204
                         2IILFLDO6XEMHFWWR)LQDO5HYLHZ                                             2IILFLDO6XEMHFWWR)LQDO5HYLHZ

                                                                                                                                                         
        -867,&(62720$<25                      7KHIDEULF                     VHQWHQFHV"

        06$1'(56                 LVWDONLQJDERXW$UR,,LQ                       06$1'(56             :HOOQR ,WKLQNLWFRPHV

    WKDWFDVHZKDWWKH&RXUWVDLGZDVWKDW\RXQHHG                                IURP$UR,,<RXU+RQRU :KDWWKH&RXUWVDLGLQ$UR,,

    NQRZOHGJHWKDWWKHWKDWWKHXVHLVLQIULQJLQJDQGWKH                        ZDVWKHNQRZOHGJHRILQIULQJHPHQWLVQHFHVVDU\DQGWKH

    &RXUWKHOGWKDWWKDWNQRZOHGJHZDVFRQFOXVLYHO\                                 &RXUWVDLGWKHGHIHQGDQWKDVQRGHIHQVHWKDWKHODFNHG

    VDWLVILHGE\WKHGHIHQGDQW VNQRZOHGJHRIWKHSDWHQWDQG                        NQRZOHGJHRILQIULQJHPHQWZKHQKHSRVVHVVHGNQRZOHGJHRI

    NQRZOHGJHRIWKHOLQNEHWZHHQWKHSDWHQWDQGWKH                                WKHSDWHQWDQGNQRZOHGJHRIWKHDFFXVDWLRQRI

    FRQGXFW ,WKLQNWKHUHZDVQRSODXVLEOHDUJXPHQWWKHUH                         LQIULQJHPHQW 6R,WKLQNWKDW VZKHUHWKLVODQJXDJH

    WKDWWKHGHIHQGDQWKDGDJRRGIDLWKEHOLHIRU, P                            FRPHVIURP

   VRUU\WKDWWKHGHIHQGDQWODFNHGDJRRGIDLWKEHOLHI                                 %XWDJDLQMXVWWRDGGUHVVERWKZK\WKLV

   WKDWKLVFRQGXFWZDVQRWLQIULQJLQJ 7KHTXHVWLRQRI                          PDNHVVHQVHDQGZK\,WKLQNLWPDNHVVHQVHWRVD\WKDWD

   ZKHWKHUGLUHFWLQIULQJHPHQWZDVRFFXUULQJZDVKRWO\                            JRRGIDLWKEHOLHILQLQYDOLGLW\LVQRWDGHIHQVHHYHQ

   FRQWHVWHG ,WZDVOLWLJDWHGDOOWKHZD\XSWRWKH                             HYHQWKRXJKSHUFHQWRISDWHQWVPD\EHLQYDOLG

   6XSUHPH&RXUWDQGEDFNDQGLWFORVHO\GLYLGHGWKH                                   -867,&(*,16%85*                 ,KRSH\RX OOVSHQG

   -XVWLFHV 6R,WKLQNDQ\RQHZRXOGVD\WKDWLQWKDW                        FRQFHQWUDWHRQWKDWEHFDXVHWKDW VWKHFUX[RIWKLV

   FDVHWKHGHIHQGDQWKDGDJRRGIDLWKEHOLHILQLQ                           FDVH ,PHDQWKDW VZKDWWKH)HGHUDOFLUFXLWPDMRULW\

   QRQLQIULQJHPHQW                                                              VDLGWKDWWKHUH VQRSULQFLSDOGLIIHUHQFHEHWZHHQWKH

       1RZLI,FRXOGMXVWDGGUHVVZK\LWPDNHV                                 WZR $QGLI\RXFRXOGPDNHVXUHWKDW\RXLI\RX

   VHQVH,WKLQNWRUHDG*OREDO7HFKDQG$URWKLVZD\DQG                       WKLQNWKHUHLVDSULQFLSDOGLIIHUHQFHWHOOXVZKDWLW

   WRQRWUHTXLUHNQRZOHGJHRIWKH                                             LV

       -867,&(.$*$1                   %HIRUH\RXGRWKDW0V                       06$1'(56             <HV-XVWLFH*LQVEXUJ, OO

   $QGHUV,PHDQLWMXVWGRHVVHHPZKDWHYHUWKHIDFWXDO                         DGGUHVVWKDW %XWILUVW, GOLNHWRVD\WKDW,WKLQND

   FLUFXPVWDQFHVRIWKDWFDVHZHUHZHFRXOGQRWKDYHEHHQ                        NH\SRLQWKHUHLVWKDWLIWKHLQGXFHULVULJKWWKDWWKH

   PRUHFOHDUDERXWWKHEUHDGWKRIWKHKROGLQJ ,PHDQZH                       SDWHQWLVLQYDOLGRUWKDWLW VQRWLQIULQJHGKHZLOO

   MXVWVDLGZHQRZKROGWKDWLQGXFHGLQIULQJHPHQWXQGHU                         QRWEHOLDEOHEHFDXVHWKH&RXUWZLOOILQGWKDWWKH


                          $OGHUVRQ5HSRUWLQJ&RPSDQ\                                                        $OGHUVRQ5HSRUWLQJ&RPSDQ\




                         2IILFLDO6XEMHFWWR)LQDO5HYLHZ                                             2IILFLDO6XEMHFWWR)LQDO5HYLHZ

                                                                                                                                                         
     E UHTXLUHVNQRZOHGJHWKDWWKHLQGXFHGDFWV                                 SDWHQWZDVLQYDOLGRUQRWLQIULQJHG $QGVRLQWKDW

    FRQVWLWXWHSDWHQWLQIULQJHPHQW $QG\RXUEULHI                                 FDVH\RXGRQ WKDYHWRZRUU\DERXWOLDELOLW\ 6RWKH

    HVVHQWLDOO\SXWVDQRWLQWKDWVHQWHQFH                                      TXHVWLRQLVUHDOO\ZKDWVKRXOGKDSSHQZKHQWKHGHIHQGDQW

        06$1'(56                 :LWKUHVSHFW-XVWLFH.DJDQ,                LVZURQJ" 5LJKW :KRVKRXOGEHDUWKHULVNRIWKH

    GRQ WWKLQNWKDW VVR ,WKLQNWKHWKHVHQWHQFHWKDW                        GHIHQGDQWVEHLQJZURQJWKDWWKHSDWHQWLVLQYDOLGRU

    LPPHGLDWHO\SUHFHGHGWKHVHQWHQFHWKDW<RXU+RQRUMXVW                          RUQRWLQIULQJHG" $QGZHWKLQNWKHLQGXFHUVKRXOGEHDU

    UHDGVDLGWKDWLWZRXOGEHVWUDQJHWRKROGWKDW                                 WKHEXUGHQ 7KLVLVWKLVLVVRPHRQHZKRNQRZVDERXW

    NQRZOHGJHRIWKHSDWHQWLVQHHGHGXQGHU F EXWQRW                         WKHSDWHQWZKRKDVFRQVLGHUHGLWZKRKDVGHFLGHGQRW

     E  $FFRUGLQJO\ZHQRZKROGWKDWNQRZOHGJHWKDW                           WRFKDOOHQJHQRWWRXVHWKHVWDWXWRU\PHFKDQLVPVWKDW

   WKHLQGXFHGDFWVFRQVWLWXWHDSDWHQWLQIULQJHPHQWLV                           &RQJUHVVKDVSURYLGHGWRFKDOOHQJHWKHSDWHQW

   QHFHVVDU\ 6R,WKLQNWKDWWKH&RXUWPD\KDYHHTXDWHG                               -867,&(6&$/,$                7KHSDWHQWHHKDVDFDXVHRI

   WKHWZRWKLQJV                                                                DFWLRQDJDLQVWWKHSHUVRQZKRZKRYLRODWHVWKH

       %XWEXWMXVWWRJREDFNWRZK\,WKLQNLW                              SDWHQWULJKW" <RX UHMXVWWDONLQJDERXWVXSSOHPHQWDO

   ZRXOGPDNHVHQVHWRUHDG                                                    OLDELOLW\IRUVRPHERG\ZKRLQGXFHGWKDWWKDW

       -867,&(6&$/,$                    ([FXVHPH,GRQ W                    YLRODWLRQ $QGJHQHUDOO\IRUWKDWNLQGRIOLDELOLW\

   XQGHUVWDQGZKDW\RXMXVWVDLG +HHTXDWHGZKDWWZR                            ZHKDYHUHTXLUHGPHQVUHD :HKDYHUHTXLUHGNQRZOHGJH

   WKLQJV"                                                                        WKDW\RX UHGRLQJVRPHWKLQJZURQJ

       06$1'(56                 ,WPD\KDYHDFNQRZOHGJHGWKH                       06$1'(56             :HOOWZRSRLQWVZLWKUHVSHFW

   SDWHQW                                                                      WRWKDW 7KHILUVWSRLQWLVWKDWFHUWDLQO\LQWKH

       -867,&(6&$/,$                    .QRZOHGJHRIWKHSDWHQWDQG           FULPLQDOODZ\RXPD\QHHGZURQJIXOLQWHQW\RX UHDQ

   NQRZOHGJHWKDWWKHSDWHQWLVLVEHLQJLQIULQJHG"                            DLGHUDQGDEHWWHUEXW\RXGRQRWQHHGNQRZOHGJHWKDW

       06$1'(56                 <HV <HV 7KLVLVZKDWWKH                 WKHSULQFLSDORIIHQVHLVLOOHJDO 6RIRULQVWDQFHLI

   &RXUWGLGLQ$UR,, ,WKLQNWKH&RXUW                                     \RX UHDLGLQJDQGDEHWWLQJDIHORQWRSRVVHVVDJXQ\RX

       -867,&(6&$/,$                    $UHZHWKDWGXPEWKDW             QHHGWRNQRZWKDW\RX UHVHOOLQJWKHPDJXQDQGWKDW

   WKDWWKDWZHZRXOGVD\WKRVHWZRWKLQJVLQVXFFHVVLYH                       WKH\ UHDIHORQ <RXGRQ WQHHGWRNQRZWKDWLW V


                          $OGHUVRQ5HSRUWLQJ&RPSDQ\                                                        $OGHUVRQ5HSRUWLQJ&RPSDQ\
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 284 of 487 PageID #: 32205
                      2IILFLDO6XEMHFWWR)LQDO5HYLHZ                                                    2IILFLDO6XEMHFWWR)LQDO5HYLHZ

                                                                                                                                                            
    LOOHJDOIRUWKHIRUDIHORQWRSRVVHVVDJXQ 6RZH                             WKDW VDOZD\VJRLQJWREHWKHFDVHDVDSUDFWLFDO

    WKLQNWKDW VDQDORJRXVKHUH                                                        PDWWHU ,WKLQNWKHUHPD\EHVLWXDWLRQVLQLQZKLFK

        7KHVHFRQGSRLQW,ZRXOGPDNHLVWKDW E                                    \RXNQRZWKHWKHXVHUVPD\KDYHWKHGLUHFWXVHUV

    LVQRWVRPHVLPSO\VXSSOHPHQWDOOLDELOLW\LWLVDQ                                 PD\KDYHLPPXQLWLHV )RULQVWDQFHWKH3DWHQW$FW

    LPSRUWDQWPHDQVRIHQIRUFLQJ                                                     SURYLGHVLQWKHFRQWH[WRIVXUJLFDOPDWHULDOVWKDW

        -867,&(6&$/,$                 +DYHZHKHOGWKDWZKDW\RX                   GRFWRUVFDQ WEHGLUHFWO\OLDEOHIRULQIULQJHPHQWVR

    MXVWVDLG" +DVWKLV&RXUWKHOGWKDW" 'RZHKDYHDFDVH                            WKHRQO\WKHRQO\FRXUVHWKHUHLVWRJRDIWHUWKH

    LQWKLV&RXUWWKDWVD\VWKDW"                                                       LQGXFHU

        06$1'(56              ,WKLQNWKDW VD                                      6R,WKLQNWKDW&RQJUHVVDQWLFLSDWHGLQWKH

       -867,&(6&$/,$                 <RX\RXFDQEHOLDEOH                     3DWHQW$FWWKDWLQGXFHPHQWZRXOGEHDQLQGHSHQGHQWPHDQV

   IRUDLGLQJDQGDEHWWLQJDIHORQ\ZKHQ\RXGRQ WNQRZ                               RILPSRVLQJOLDELOLW\

   WKDWLW VDIHORQ\"                                                                    %XWWRJREDFNWRWKHWKHWZRUHDVRQV

       06$1'(56              <RXGRQ WKDYHWRNQRZWKDWWKH                     WKDWLWPD\PDNHVHQVHDVDSROLF\PDWWHUWRWUHDW

   XQGHUO\LQJFRQGXFWLVLOOHJDO\HVWKDW VULJKW ,                               LQYDOLGLW\DQGQRQLQIULQJHPHQWGLIIHUHQWO\,WKLQNRQH

   WKLQNWKDW VDSULQFLSOHRIWKHFRPPRQODZ ,,                                RIWKHPLVWKDWLQYDOLGLW\TXHVWLRQVFDQEHHYHQKDUGHU

   WKLQN\RXVHHWKDWLQWKHFULPLQDOODZWUHDWLVHVIRU                               DQGPRUHFRPSOH[WRGHWHUPLQH ,WKLQNLW VLPSRUWDQW

   FHUWDLQO\                                                                         WRNHHSLQPLQGKHUHWKDWWKDWZKDWZH UHVD\LQJLV

       %XWEXW E ,WKLQNLV&RQJUHVV                                    WKDWWKHGHIHQGDQWZRXOGKDYHDKHZRXOGEHDEOHWR

   LQWHQGHGWKDWWREHDYDLODEOHWRHQIRUFHSDWHQWULJKWV                             LPPXQL]HKLPVHOIIURPOLDELOLW\EDVHGRQKLVJRRGIDLWK

   ZKHQLWZRXOGEHLPSUDFWLFDEOHIRUSDWHQWKROGHUVWR                             EHOLHIZLWKUHVSHFWWRDQWLFLSDWLRQZKHWKHUWKHUH V

   WRILOHVXLWGLUHFWO\DJDLQVWDGLUHFWLQIULQJHU 6R                              SULRUDUWWKDWWKDWPD\PDNHLWREYLRXVWRDSHUVRQ

   VLWXDWLRQVOLNHWKH*URNVWHUVFHQDULRZKHUH\RXKDYH                               VNLOOHGLQWKHDUW

   PLOOLRQVRIGLUHFWLQIULQJHUV\RXQHHGWRJRDIWHUWKH                                -867,&(6&$/,$                  2IFRXUVHWKDWWKDW V

   SHUVRQZKRLVLQGXFLQJWKDWFRQGXFW                                                QRW\RXUSRVLWLRQLVLW" ,PHDQWKH8QLWHG6WDWHV

       %XWWRJREDFNWR-XVWLFH*LQVEXUJ VSRLQW                                    ZRXOGWUHDWWKHERWKWKHVDPHULJKW"


                         $OGHUVRQ5HSRUWLQJ&RPSDQ\                                                           $OGHUVRQ5HSRUWLQJ&RPSDQ\




                      2IILFLDO6XEMHFWWR)LQDO5HYLHZ                                                    2IILFLDO6XEMHFWWR)LQDO5HYLHZ

                                                                                                                                                            
    DERXWZK\ZRXOGLWPDNHVHQVHWRWUHDWWKHWZRLVVXHV                                   06$1'(56               7KDWLVRXU

    GLIIHUHQWO\,WKLQNWKHUHDUHWKUHHUHDVRQVWKDW                                    -867,&(6&$/,$                  7KH8QLWHG6WDWHVVD\V\RX

    WKDW\RXZRXOGGRVR 7KHILUVWLVWKDWHYHQWKRXJK                               GRQ WKDYHWRNQRZHLWKHURQH <RX\RXLWGRHVQ W

    DVDV-XVWLFH.DJDQVDLGFODLPFRQVWUXFWLRQFDQEHD                            PDWWHU

    FRPPRQVXEVLGLDU\LVVXHLQERWKQRQLQIULQJHPHQW                                        06$1'(56               7KDWLVRXUIURQWOLQHSRVLWLRQ

    TXHVWLRQVDQGLQYDOLGLW\LVVXHV,GRQ WWKLQNLW V                                 EXWZHZH

    DQRPDORXVWRVWLOOWUHDWWKHWZRLVVXHVDVVHSDUDWH                                    -867,&(6&$/,$                  <HV

        )RULQVWDQFHLQ&KLHIY8QLWHG6WDWHVWKH                                       066$1'(56               RIFRXUVHDFNQRZOHGJHWKDW

    &RXUWLWLW VFOHDUWKDWLQLQWKHVWDWXWRU\                               WKH&RXUWPD\XQGHUVWDQG*OREDO7HFKGLIIHUHQWO\WKDQZH

   FRQWH[W\RXPLJKWKDYHDTXHVWLRQDERXWVWDWXWRU\                                 GRDQGLQWKDWFDVHZHWKLQNWKDWWKHUHDUHWKHUH

   FRQVWUXFWLRQWKDWZRXOGEHUHOHYDQWWRZKHWKHU\RX UH                              DUHUHDVRQV

   YLRODWLQJWKHVWDWXWHDQGWKDWVDPHTXHVWLRQPLJKWEH                                 -867,&(6&$/,$                  7KHGLIIHUHQFHVDUHQRW

   UHOHYDQWWRWKHYDOLGLW\RIWKHVWDWXWHEXWWKH&RXUW                             HQRXJKWRSHUVXDGH\RXEXW\RXWKLQNWKH\VKRXOGEH

   VWLOOVDLGWKDW\RXUEHOLHIWKDW\RXWKDWWKDWWKH                           HQRXJKWRSHUVXDGHXV ,VWKDWLW"

   VWDWXWHZDVLQYDOLGGLGQRWQHJDWH\RXUVWDQGZLWK                                     06$1'(56               1R ,WKLQNDVD,WKLQN

   UHVSHFWWRZKHWKHU\RX UHYLRODWLQJWKHODZ                                       RXURXUSULPDU\SRLQWLVWKDWLW VQRWXVXDOO\WKH

       $QGDVWR                                                                  FDVHLQWKHODZWKDWZHUHTXLUHGHIHQGDQWVWRKDYH

       &+,()-867,&(52%(576                          <RXVDLGRQDD           NQRZOHGJHWKDWWKH\ZLOOXOWLPDWHO\EHKHOGOLDEOHWKDW

   FRXSOHRIWLPHVDERXWWKHLGHDRIRIGLIILFXOW\RI                              WKH\KDYHQRJRRGIDLWKDUJXPHQWVDERXW\RXNQRZ

   JRLQJDIWHUDOOWKHOLWWOHSHRSOH %XWZK\LVWKDW" ,W                           FRPSOH[OHJDOTXHVWLRQVWHFKQLFDOIDFWXDOTXHVWLRQV

   ZRXOGVHHPWRPHWKDWRQFH\RXKDYHDIHZVXFFHVVIXO                               FODLPFRQVWUXFWLRQTXHVWLRQV 7KDWLVQRWXVXDOO\WKH

   VXLWVDJDLQVWWKHXVHUVUDWKHUWKDQLQGXFHUVERWKWKH                             ZD\LWZRUNVLQWKHODZ

   XVHUVDQGWKHLQGXFHUZLOOJHWWKHPHVVDJHDQGQRW                                  %XWHYHQZKHQDGHIHQGDQWPD\QHHGNQRZOHGJH

   QRWFRQWLQXHRQZLWKWKHLQIULQJHPHQW                                             WKDWKLVFRQGXFWLVLOOHJDOLWLVQRWWKHFDVHWKDW

       06$1'(56              :HOO, PQRWVXUHWKDWWKDW V                      WKDWDEHOLHIWKDWWKDWWKHXQGHUO\LQJOHJDOGXW\LV


                         $OGHUVRQ5HSRUWLQJ&RPSDQ\                                                           $OGHUVRQ5HSRUWLQJ&RPSDQ\
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 285 of 487 PageID #: 32206
                        2IILFLDO6XEMHFWWR)LQDO5HYLHZ                                                       2IILFLDO6XEMHFWWR)LQDO5HYLHZ

                                                                                                                                                                   
    LQYDOLGZRXOGZRXOGQHJDWHWKDWVFLHQWHU                                                 05:$;0$1              0U&KLHI-XVWLFHDQGPD\LW

        &+,()-867,&(52%(576                            :KDW\RXMXVWVDLG             SOHDVHWKH&RXUW

    GRHVVRXQGOLNHDQDUJXPHQWWKDW*OREDO7HFKZDVZDV                                       $VWKLV&RXUWH[SODLQHGLQ*URNVWHUDQGLQ

    ZURQJ                                                                                 *OREDO7HFKWKHOLQFKSLQRIVFLHQWHUIRULQGXFHPHQW

        06$1'(56                $JDLQ,GRQ WWKLQNLWLV                           OLDELOLW\LVNQRZOHGJHWKDWWKHLQGXFHGDFWVTXRWH

    <RXU+RQRUEHFDXVHDJDLQHYHQLI\RXXQGHUVWDQG                                     YLRODWHWKHULJKWVRIWKHSDWHQWHH %HFDXVH

    *OREDO7HFKWRUHTXLUHNQRZOHGJHRILQIULQJHPHQWZH                                   SUDFWLFLQJDQLQYDOLGSDWHQWYLRODWHVQRVXFKULJKWRID

    WKLQNWKHUHDUHUHDVRQVWRWUHDWLQIULQJHPHQW                                          SDWHQWHHDQDFFXVHGLQGXFHUZKRUHDVRQDEO\EHOLHYHVLQ

    GLIIHUHQWO\                                                                           JRRGIDLWKWKDWDSDWHQWLVYRLGODFNVWKHVFLHQWHU

       $QG,JREDFNWRWKHVWDWXWHKHUH                           ,I\RX             UHTXLUHGIRUOLDELOLW\XQGHU6HFWLRQ E 

   DVVXPHWKDW E UHTXLUHVNQRZOHGJHZLWKUHVSHFWWR                                        -867,&(62720$<25                   6RZKDWGRHVWKDWGRWR

   WKHIDFWWKDWWKHDFWVFRQVWLWXWHLQIULQJHPHQW                                       WKHSUHVXPSWLRQ"

   LQIULQJHPHQWLVGHILQHGLQ D  ,QIULQJHPHQWLV                                          05:$;0$1              7KH

   GHILQHGDVSUDFWLFLQJWKHHOHPHQWVRIWKHSDWHQWZLWKRXW                                     -867,&(62720$<25                   ,IWKHSUHVXPSWLRQLV

   DXWKRUL]DWLRQ 7KHYDOLGLW\RIWKHSDWHQWLVQRWDQ                                  WKDWDSDWHQWLVLQYDOLGXQWLO\RXSURYH\RXKDYHWKH

   HOHPHQWRIWKHSODLQWLII VFDXVHRIDFWLRQVRLWLV                                  EXUGHQWKDWDSDWHQWLVYDOLG\RXKDYHWKHEXUGHQWR

   SRVVLEOHWRHVWDEOLVKLQIULQJHPHQWZLWKRXWHVWDEOLVKLQJ                               SURYHLW VLQYDOLG\RXUSRVLWLRQEDVLFDOO\VD\VQR,

   WKHYDOLGLW\RIWKHSDWHQW                                                           GRQ WKDYHWRSURYHLW,MXVWKDYHWRVKRZ,KDGDJRRG

       -867,&(6&$/,$                   <RXKDYHLQIULQJHGD                          IDLWKEDVLV

   QRQSDWHQWULJKW" ,PHDQLW,JXHVV\RXFRXOGVD\                                       05:$;0$1              :HOOQRQRQR ,PHDQLQ

   WKDWEXW                                                                          RUGHUWRLQYDOLGDWHDSDWHQWLQFRXUWWKHSDUW\XUJLQJ

       06$1'(56                1R                                                  WKDWWKHSDWHQWLVLQYDOLGEHDUVWKHEXUGHQRISURYLQJ

       -867,&(6&$/,$                   DQGZHKDYHPDQ\FDVHV                     LQYDOLGLW\E\FOHDUDQGFRQYLQFLQJHYLGHQFH 7KDW V

   WKDWVD\\RXFDQ WLQIULQJHDQLQYDOLGSDWHQW                                        DFWXDOO\QRWWKHEXUGHQLI\RXFKDOOHQJHLWEHIRUHWKH

       06$1'(56                ,WKLQN                                           372


                         $OGHUVRQ5HSRUWLQJ&RPSDQ\                                                                 $OGHUVRQ5HSRUWLQJ&RPSDQ\




                        2IILFLDO6XEMHFWWR)LQDO5HYLHZ                                                       2IILFLDO6XEMHFWWR)LQDO5HYLHZ

                                                                                                                                                                   
        -867,&(6&$/,$                   :HVD\WKDWRIWHQ                                    %XWLWLVDKLJKEXUGHQDQGLW V

        06$1'(56                ,WKLQN&RQJUHVVPDGHFOHDU                           DSSURSULDWHO\KLJKEHFDXVHRQFHDSDWHQWLVGHFODUHG

    WKDWLQIULQJHWKDWLQYDOLGLW\LVVRPHWKLQJWKDW                                     LQYDOLGLWLVXQHQIRUFHDEOHDJDLQVWDQ\ERG\IRUDOO

    SUHYHQWVOLDELOLW\IURPLQIULQJHPHQW ,WGRHVQRW                                     WLPHDQGXQGHUSULQFLSOHVRIXQGHUWKH%ORQGHU7RQJXH

    SUHYHQWLQIULQJHPHQWIURPRFFXUULQJ 2QFHWKH372KDV                                 SULQFLSOHVDSDWHQWHHZKRORVHVRQFHLVJRQH $QG

    JUDQWHGDSDWHQWWKDWSDWHQWH[LVWVDQGLWFDQEH                                     WKHUHWKLVFDVHRIFRXUVHDQGWKHLVVXHLQWKLV

    LQIULQJHG  D VD\V                                                             FDVHRQO\DULVHVDVDOOVSHFLILFLQWHQWFDVHVDULVH

        -867,&(62720$<25                     7KHUHDUHWZRGLIIHUHQW                   RQO\ZKHUHWKHUHLVRWKHUZLVHHVWDEOLVKHGDFDXVHRI

    EXUGHQVDUHQ WWKHUHIRULQIULQJHPHQWDQGIRU                                        DFWLRQ

   LQYDOLGLW\" ,QIULQJHPHQWWKHSDWHQWRZQHUEHDUVWKH                                        6RLQRWKHUZRUGVWKHJRRGIDLWKEHOLHI

   EXUGHQRISURYLQJWKDWWKHRWKHULVIULQJLQJDQGIRU                                 HLWKHUWKDWWKHSDWHQWZDVQ WEHLQJLQIULQJHGE\WKH

   LQYDOLGLW\WKHWKHRWKHUVLGHEHDUVWKHEXUGHQ 6R                               GLUHFWLQIULQJHUVRUZDVDYRLGSDWHQWZLOODULVHRQO\

   WKH\DUHWUHDWHGGLIIHUHQWO\                                                       ZKHQDFRXUWRUWKH372KDVFRQFOXGHGWKDWWKHSDWHQWLV

       06$1'(56                7KDW VFRUUHFW ,                                LQGHHGYDOLG $QGZKHQDQGWKHRQO\LVVXHLQWKLV

       -867,&(62720$<25                     LQWKHODZ                           FDVHLVZLOOLWWKDWLWLVWKHWKHSODLQWLII V

       &+,()-867,&(52%(576                            %ULHIO\                      GXW\WKHSODLQWLII VEXUGHQWRSURYHVFLHQWHU $QG

       06$1'(56                ,WKLQN D PDNHVFOHDUWKDW                      DVDV$URVXJJHVWVDQG*OREDO7HFKDIILUPVLIWKH

   EHFDXVHRIWKHSUHVXPSWLRQRIYDOLGLW\LQIULQJHPHQWDQG                              SODLQWLIIFRPHVIRUZDUGDQGVD\V,VHQWKLPDOHWWHU

   LQYDOLGLW\DUHVHSDUDWHLVVXHV 7KHSDWHQWHHGRHVQRW                                LGHQWLI\LQJWKHSDWHQWDQGH[SUHVVLQJP\EHOLHIWKDWWKH

   KDYHWRSURYHYDOLGLW\LQRUGHUWRHVWDEOLVK                                          SDWHQWLVLQIULQJHGLIWKHLIWKHGHIHQGDQWGRHVQ W

   LQIULQJHPHQW                                                                         KDYHDQ\WKLQJHOVHWRVD\WKDWFDQEHYLHZHGDV

       &+,()-867,&(52%(576                            7KDQN\RXFRXQVHO           SHUPLWWLQJWKHMXU\WRFRQFOXGHWKDWLQIDFWWKH

       0U:D[PDQ                                                                      GHIHQGDQWKDGVFLHQWHU

       25$/$5*80(172)6(7+3:$;0$1                                                         7KHRQO\LVVXHLQWKLVFDVHLVZKDWWKH

        21%(+$/)2)7+(5(6321'(17                                                     GHIHQGDQWFDQVD\LQUHVSRQVHWRWKHVFLHQWHUHOHPHQW


                         $OGHUVRQ5HSRUWLQJ&RPSDQ\                                                                 $OGHUVRQ5HSRUWLQJ&RPSDQ\
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 286 of 487 PageID #: 32207
                      2IILFLDO6XEMHFWWR)LQDO5HYLHZ                                             2IILFLDO6XEMHFWWR)LQDO5HYLHZ

                                                                                                                                                              
    DQHOHPHQWWKDWGRHVDSSO\DV-XVWLFH6FDOLDZDV                                 &+,()-867,&(52%(576                          ,I\RXJRDKHDG

    SRLQWLQJRXWDWFRPPRQODZIRUDLGLQJDQGDEHWWLQJ                               05:$;0$1              1R, PVRUU\ ,ZDVMXVW

    OLDELOLW\ $QGWKHWKHMXU\ZLOOFHUWDLQO\EHWROG                        JRLQJWRMXVWJRLQJWR-XVWLFH.DJDQ VSRLQWWKH

    DIWHUWKH                                                                  DERXW\RXNQRZWKHWZRVLGHVRIWKHFRLQRUWZR

        -867,&(62720$<25                   %XW\RX UHQRWDLGLQJ              GLIIHUHQWFRLQVZKDWHYHUPHWDSKRU\RXZDQWWRXVHZKDW

    DQGDEHWWLQJ <RX UH                                                      WKHZKDWKDSSHQVLQWKHSDUDGLJPDWLFFDVHDQGLW

        05:$;0$1              , PVRUU\"                                     DFWXDOO\KDSSHQHGLQWKLVFDVHZKHQWKHODZVXLWZDV

        -867,&(62720$<25                   LQGXFH\RX UHQRW            ILOHGLVWKHGHIHQGDQWORRNVDWWKHFODLPWKDWLWKDVD

    DLGLQJDQGDEHWWLQJ <RX UHLQGXFLQJ                                        PHWKRGWKDWLVYLRODWLQJWKLVSDWHQWDQGLWPD\VHHN

       05:$;0$1              6R                                         OHJDOFRXQVHO $QGZKDWLWIRXQGLQWKLVFDVHDQGZKDW

       -867,&(62720$<25                   <RX UH\RX UH               LWZRXOGWHVWLI\WRLILWZHUHDOORZHGLVZHORRNHGDW

   DFWXDOO\LW VOLNH,ZDQW\RX UH\RX UHDSSRLQWLQJ                     WKHVHDWWKLVSDWHQW 7KLVSDWHQWVHHPVWRE\DOO

   DVXUURJDWHDQG\RX UHVD\LQJ\RXGRLWIRUPHEXW\RX                     LQWHQWVDQGSXUSRVHVFODLP%OXHWRRWKWHFKQRORJ\DQGLI

   GRLW                                                                       WKHSDWHQWLVFRQVWUXHGQDUURZO\DVZHWKLQNLWVKRXOG

       05:$;0$1              :HOO,,ZDQWWRJHWWRP\                EHRXUFXVWRPHUVDUHQRWSUDFWLFLQJWKHVWHSV

   ODVWSRLQWDERXWZKDWWKHMXU\ZLOOEHLQVWUXFWHGEXW                           &+,()-867,&(52%(576                          :HOOWKDWVHHPVWR

   OHWPHILUVWZLWKDOOGXHUHVSHFWWDNHRQWKDW                             PHWRJRWRWKHDSSOLFDWLRQLQ\RXUFDVH %XWWRVWHS

   DVVHUWLRQ                                                                   EDFNLI\RXUHJDUGWKHSDWHQWDVODZLWVHHPVWRPH

       :KHQ&RQJUHVVHQDFWHG6HFWLRQ E DQG                                WKDW\RXUSRVLWLRQLVUHDOO\MXVWLJQRUDQFHRIWKHODZ

   6HFWLRQ F LQERWKWKH+RXVHUHSRUWDQGWKH                        DVDQH[FXVH

   6HQDWHUHSRUWVDLGWZRWKLQJVDERXWWKRVHSURYLVLRQV                            05:$;0$1              1RQRQR :HDUHQRWQRW

   1XPEHURQHWKDWWKH\ZHUHHQDFWHGWRUHIOHFWFRPPRQODZ                     DWDOO0U&KLHI-XVWLFH :HDUHQRWDUJXLQJDWDOO

   SULQFLSOHVRIDLGLQJDQGDEHWWLQJOLDELOLW\DQGWKDW                        IRUDIUHHVWDQGLQJGHIHQVHRIDPLVWDNHRIODZ :H UH

   WKH\ZHUHWKXVTXRWHDQH[SUHVVLRQRIODZDQG                             QRWDUJXLQJKHUHRUWKHUHZDVDUHIHUHQFHWR&KHHN

   PRUDOV                                                                     :H UHQRWFODLPLQJWKDWWKHUHLVDUHDVRQDEOHJRRGIDLWK


                         $OGHUVRQ5HSRUWLQJ&RPSDQ\                                                     $OGHUVRQ5HSRUWLQJ&RPSDQ\




                      2IILFLDO6XEMHFWWR)LQDO5HYLHZ                                             2IILFLDO6XEMHFWWR)LQDO5HYLHZ

                                                                                                                                                              
        $QGWKLV&RXUWLQ*OREDO7HFKSUHFLVHO\                                  GHIHQVHLQDEHOLHIWKDWWKHSDWHQWODZVDUH

    UHFRJQL]HGWKDWWKHVHSURYLVLRQVDUHLQIDFWWKH                            XQFRQVWLWXWLRQDORUWKDWWKH\GRQ WLPSO\DSSO\

    PRGHUQGD\VWDWXWRU\YHUVLRQRIFLYLODLGLQJDQG                              VHFRQGDU\OLDELOLW\RUHYHQZHGRQ WLWZRXOGQ WEH

    DEHWWLQJ 7KH)HGHUDO&LUFXLWKDVDOZD\VUHFRJQL]HGLW                      DUHDVRQDEOHJRRGIDLWKEHOLHI

    $QGDLGLQJDQGDEHWWLQJDWFRPPRQODZDEVROXWHO\UHTXLUH                          &+,()-867,&(52%(576                          1R %XWLIWKH

    NQRZOHGJHRIZURQJGRLQJ                                                      SDWHQW\RXGRQ WKDYHWRVD\WKHSDWHQWODZVDUH

        $QGMXVWWRJHWWR\RXURULJLQDOTXHVWLRQ                               XQFRQVWLWXWLRQDOEXWLI\RXUHJDUGWKHSDWHQWPRUHDV

    LQDFDVHLQZKLFKWKHMXU\KDVIRXQGWKDWWKHSDWHQWLV                      ODZUDWKHUWKDQWKDQFRQWUDFWDQGLWGRHVDSSO\

    YDOLGDQGWKHSODLQWLIIJRHVRQWRVD\\RXNQRZDQG                         DJDLQVWWKHZKROHFRQIHUOHJDOULJKWVDJDLQVWWKHZKROH

   WKHUHZDVDSSURSULDWHVFLHQWHUEHFDXVHDQGLW VTXLWH                     ZRUOG

   XQOLNHWKLVFDVHEHFDXVHWKHUHZDVQROHWWHUDOHWWHU                         05:$;0$1              <HV

   ZDVVHQWVD\LQJ,KDYHWKLVWKH SDWHQWDQG                               &+,()-867,&(52%(576                          DQG\RXVD\

   KHUH VZK\\RXLQIULQJHLW\RX YHKHDUGWKHGHIHQGDQW                       ZHOOHYHQLIZHWXUQRXWWRKDYHEHHQZURQJDERXWZKDW

   H[SODLQZK\KHRUVKHRULWQRQHWKHOHVVKDGDUHDVRQDEOH                     WKDWODZPHDQVZKDWWKDWSDWHQWPHDQVZHVWLOOKDYHD

   JRRGIDLWKEHOLHIWKDWWKHSDWHQWZDVYRLG                                  YDOLGGHIHQVH

       ,QLQHYDOXDWLQJWKHUHDVRQDEOHQHVVDQG                                  05:$;0$1              :HOOZKDWWKHODZPHDQVDQG

   JRRGIDLWKRIWKDWH[SUHVVHGEHOLHI\RXQHHGWRWDNH                        ZKDWDSDWHQWPHDQVDUHWZRYHU\GLIIHUHQWWKLQJV $QG

   LQWRDFFRXQWWKDWXQGHUWKHSDWHQWODZVSDWHQWV                          ,WKLQNWKDWUHDOO\LVWKHFUX[RIZKDW,VKRXOGKDYH

   LVVXHGSDWHQWVDUHSUHVXPHGYDOLGDQGWKDWLQRUGHU                          VWDUWHGVD\LQJ 7KHUH VQRGLVSXWHWKDWSUDFWLFLQJDOO

   WRLQRUGHUWRHVWDEOLVKWKHLQYDOLGLW\RIDSDWHQW                       RIWKHVWHSVRIDSDWHQWHGLQYHQWLRQLVXQODZIXODQGD

   LQFRXUWDV,KDYHRWKHUZLVHLQVWUXFWHG\RXWKH                            GHIHQVHRIDEHOLHIWKDWLWZDVQ WZRXOGQ WEHD

   GHIHQGDQWKDVWRSURYHLQYDOLGLW\E\FOHDUDQG                               GHIHQVH %XWLQYDOLGLW\GHIHQVHVDUHQRWGLVSXWHVDERXW

   FRQYLQFLQJHYLGHQFHDQGWKDW VZKDW\RXVKRXOGWDNH                         WKHWKHSDUDPHWHUVRUWKHVFRSHRIWKHRI6HFWLRQ

   LQWRDFFRXQWZKHQ\RXDUHHYDOXDWLQJWKHGHIHQGDQW V                         RURU ,QYDOLGLW\GHIHQVHVDUHXWWHUO\

   SURIHVVLRQRIDJRRGIDLWKEHOLHI $QG                                   IDFWXDO 6HYHUDORIWKHPWKH6XSUHPH&RXUWWKH


                         $OGHUVRQ5HSRUWLQJ&RPSDQ\                                                     $OGHUVRQ5HSRUWLQJ&RPSDQ\
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 287 of 487 PageID #: 32208
                      2IILFLDO6XEMHFWWR)LQDO5HYLHZ                                           2IILFLDO6XEMHFWWR)LQDO5HYLHZ

                                                                                                                                                 
    )HGHUDOFLUFXLWKDVVDLGDUHSXUHO\IDFWXDODQGWKH                       LQIULQJLQJGHYLFHWRDORWRIFXVWRPHUV $QGDVEHWZHHQ

    RWKHURQHVWKDWDUHQ WDUHTXHVWLRQVRIODZWKDW                           WKRVHWZRLW VPXFKPRUHHIIHFWLYHWRJRDIWHUWKH

    GHSHQGWKDWDUHUHVROYHGFRPSOHWHO\E\UHVROXWLRQRI                    SHUVRQZKRLVVXSSO\LQJWKHDOOHJHGWKHLQIULQJLQJ

    IDFWV $QGWKHJRYHUQPHQWLQLWVEULHIDW3DJH                       GHYLFH

    DFNQRZOHGJHVDQGH[WROOVWKLV 6RDFRQWHQWLRQWKDW                           05:$;0$1               :HOO-XVWLFH*LQVEXUJLQVRPH

    WKHUHLVDUHDVRQDEOHJRRGIDLWKWKDWDSDWHQWLVYRLG                     FRQWH[WVLWLVLQVRPHFRQWH[WVLWLVQ W :KHQ\RX

    LVQRWDUJXLQJDERXWWKHOHJDOLW\RIJRRGIDLWK ,W                       NQRZ:DOPDUWRU0F'RQDOG VJHWDOHWWHUIURP&RPPLO

    DUJXHVDERXWWKHIRUFHRIWKHLVVXHGGRFXPHQW                             VD\LQJWKDW\RXDUHLQIULQJLQJRXUSDWHQWEHFDXVH\RX UH

        -867,&(.$*$1                ,JXHVV, PQRWVXUHZKDW              XVLQJWKH\RXNQRZ&LVFRSURYLGHGZLGHDUHDQHWZRUN

   \RX UHVD\LQJ ,PHDQHYHQWDNHDW\SLFDOFRQWUDFW                      DFRXSOHWKLQJVKDSSHQ :H UHWDONLQJDERXWWKH

   FDVH 7\SLFDOFRQWUDFWFDVHVVRPHERG\VXHV\RXIRU                      SUDFWLFDOLWLHVRIWKLQJV

   EUHDFKRIFRQWUDFWDQG\RXVD\RK,WKRXJKWWKDWWKH                        ,QWKHILUVWSODFHFRPSDQLHVOLNH&LVFR

   FRQWUDFWZDVLQYDOLG ,W VWUXH ,ZRXOGKDYHEUHDFKHG                  DOOLWLVDFRPPRQSODFHWRKDYHDQLQGHPQLILFDWLRQ

   LWLILWZHUHYDOLGEXW,WKRXJKWWKHFRQWUDFWZDV                       IRUFXVWRPHUVVD\LQJLI\RX UHVXHGIRUSDWHQW

   LQYDOLG 7KDWXVXDOO\GRHVQRWDOORZWKDW VQRWD                     LQIULQJHPHQWZHZLOOWDNHRYHUWKHGHIHQVHDQGZHDUH

   JRRGGHIHQVH ,PHDQLILWWXUQVRXWWKDWWKHFRQWUDFW                  OLDEOH $QGHYHQLIWKH\GRQ WKDYHWKDWLWREYLRXVO\

   ZDVLQYDOLG\RXZLQ %XWLIWKHFRQWUDFWZDVYDOLG                     LVJRLQJWRGRDFRPSDQ\OLNH&LVFRRUKHDYHQIRUELGD

   \RXORVHHYHQWKRXJK\RXWKRXJKWWKHFRQWUDFWZDV                         VPDOOHU\RXNQRZLQQRYDWLYHFRPSDQ\WRVD\ZHOO\RX

   LQYDOLG $QGVRWRRKHUHLWZRXOGVHHPWRPH                          NQRZWKH\FDQ WUHDOO\UHDFKXV 7KH\ UHMXVWVXLQJ

       05:$;0$1              $QGWKDWLVH[DFWO\WKHUXOH               RXUFXVWRPHUV $QGLQSUDFWLFHZKDWVRPHWLPHVKDSSHQV

   WKDW,PHDQFRQWUDFWEUHDFKLVDLW VQRWDWRUW                  HYHQLQWKHDEVHQFHRIDQLQGHPQLILFDWLRQDJUHHPHQWLV

   EXWLW VWKHDQDORJ\WRDGLUHFWWRUW ,W VDQDORJRXV                    WKHPDQXIDFWXUHUZKHWKHULW V&LVFRRU$SSOHRU

   WRWKHGLUHFWLQIULQJHU 2QWKHFRQWUDU\DWFRPPRQ                      ZKRHYHUZLOOLQWHUYHQHLQWKHDFWLRQRUILOHDQ

   ODZWRUWLRXVLQWHUIHUHQFHUHTXLUHGDQDFWWKDWZDVQRW                   LQGLYLGXDOGHFDFWLRQWRWDNHRQWKHYHU\TXHVWLRQ $QG

   RQO\LQWHQWLRQDOEXWTXRWHLPSURSHU $QGWKDW V                      VRLQWKHUHDOZRUOGRIOLWLJDWLRQWKLVLVVXHLV


                         $OGHUVRQ5HSRUWLQJ&RPSDQ\                                                  $OGHUVRQ5HSRUWLQJ&RPSDQ\




                      2IILFLDO6XEMHFWWR)LQDO5HYLHZ                                           2IILFLDO6XEMHFWWR)LQDO5HYLHZ

                                                                                                                                                 
    UHIOHFWHGLQ6HFWLRQRIWKHILUVWUHVWDWHPHQWRI                       UHVROYHG

    WRUWVXQGHUWRUWLRXVLQWHUIHUHQFH                                             1RZRQWKH&KLHI-XVWLFH VTXHVWLRQDERXW

        $QGWKHUHDUHPDQ\PDQ\FRXUWVKDYH                               KRZYDOLGDUHSDWHQWV,PHDQWKHWKHDQVZHULVWKH

    XQGHUVWRRGDQGFRQVWUXHGWKDWZRUGLPSURSHUWRUHTXLUH                   VWDWLVWLFVKDYHFKDQJHGRYHUWLPH

    DEHOLHIWKDWWKHFRQWUDFWWKDW\RXZHUHWRUWLRXVO\                         $WDWSDJHRIRXUEULHIZHFLWHD

    LQWHUIHULQJZLWKDFRQWUDFWWKDWLVLQIDFWYDOLGDQG                   VWXG\WKDWVKRZHGWKDWSDWHQWVZHUHLQYDOLGDWHG

    PDQ\FRXUWVKDYHDOORZHGWKHWKLUGSDUW\WKH                              SHUFHQWRIWKHWLPH ,QDVWXG\ZDVGRQHRI

    DLGHUHVVHQWLDOO\WKHDLGHUDQGDEHWWHUDGHIHQVH                      )HGHUDOFLUFXLWGHFLVLRQVEHWZHHQDQGDQG

    WKDWWKH\EHOLHYHWKDW\RXNQRZWKLVZDVDFRQWUDFW                      IRXQGWKDWSDWHQWVFKDOOHQJHGSDWHQWVZHUH

   IRUWKHVXSSO\RIDOFRKROGXULQJSURKLELWLRQ $QG                        LQYDOLGDWHGSHUFHQWRIWKHWLPH $QG,GRWKLQNWKDW

   MXULHVKDYHIRXQGDODFNRIVFLHQWHUDQGDODFNRI                        LQOLJKWRIWKLV&RXUW VH[SOLFDWLRQRIWKHERXQGVRI

   WKLUGSDUW\OLDELOLW\DWFRPPRQODZIRUWKHDEVHQFHRI                    FHUWDLQYDOLGLW\SULQFLSOHVLQ$OLFH&RUSDVWR

   WKDWEHOLHI                                                              EXVLQHVVPHWKRGSDWHQWV1DXWLOXVDVWRLQGHILQLWHQHVV

       ,PHDQDWFRPPRQODZDQGWKLV&RXUW                              0D\RDVWRSDWHQWDEOHVXEMHFWPDWWHU.65DVWR

   LQLQWKH&RXUW V&HQWUDO%DQNRI'HQYHUY)LUVW                      REYLRXVQHVVWKHUH VQRTXHVWLRQWKDWWKDWQXPEHULV

   ,QWHUVWDWH%DQNRI'HQYHUZKLFKZDVDSULYDWH                            JRLQJWRJRXS

   VHFXULWLHVDFWLRQKDVDORQJWUHDWPHQWRIWKHKLVWRU\                        -867,&(.$*$1                 :HOOEXWWKDWPLJKWEHD

   RIFLYLODLGLQJDQGDEHWWLQJOLDELOLW\DQGXQGHUVFRUHV                    YHU\JRRGUHDVRQIRU&RQJUHVVWRWDNHDQHZORRNDWWKLV

   ZKDWWKHWUHDWLVHVUHIOHFWZKLFKLVWKDWWKLUGSDUW\                     SUHVXPSWLRQRIYDOLGLW\ %XW\RXUSUREOHPLVWKDWWKLV

   OLDELOLW\IRUDQRQFXOSDEOHZURQJIXODFWZDV                             SUHVXPSWLRQRIYDOLGLW\H[LVWVDQGWKDWWKLVTXHVWLRQRI

   H[FHSWLRQDOO\UDUH                                                       YDOLGLW\IXQFWLRQVLQDSDWHQWVXLWRQO\DVDQ

       -867,&(*,16%85*                  %XWDV0V$QGHUVPDGH           DIILUPDWLYHGHIHQVH

   WKHSRLQWWKDWLQLQWKHSDWHQWFRQWH[WLW VWKH                          05:$;0$1               6R,GRQ W,PD\EH, P

   DLGHUDQGDEHWWHURUWKHLQGXFHULVWKHPDVWHUPLQGDQG                    VHHLQJWKLVZURQJEXW,GRQ WDFWXDOO\VHHWKH

   WKHQWKHDLGHUDQGDEHWWHULVVHOOLQJWKHDOOHJHGO\                       SUHVXPSWLRQRIYDOLGLW\DVDSUREOHP 7KHSUHVXPSWLRQ


                         $OGHUVRQ5HSRUWLQJ&RPSDQ\                                                  $OGHUVRQ5HSRUWLQJ&RPSDQ\
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 288 of 487 PageID #: 32209
                      2IILFLDO6XEMHFWWR)LQDO5HYLHZ                                                     2IILFLDO6XEMHFWWR)LQDO5HYLHZ

                                                                                                                                                             
    RIWKHYDOLGLW\UDLVHVWKHEDURISURYLQJWRDMXU\WKDW                                $QGWKHMXU\ZLOODQG\RXQHHGWR

    \RXKDGDUHDVRQDEOHJRRGIDLWKEHOLHIWKDWWKLVSDWHQW                             HYDOXDWHZKHWKHULQIDFWWKHSODLQWLIIKDVHVWDEOLVKHG

    ZRXOGEHLQYDOLGDWHGWKDW\RXKDYHWRLWZRXOGQ WEH                            VFLHQWHU ,IWKHSODLQWLIIHVWDEOLVKHVVFLHQWHUWKHQ

    UHDVRQDEOHWRDVVXPHRK,WKLQN,FDQSURYHE\                                 WKHDOOHJHGWKHDOOHJHGLQGXFHULVDQDGMXGLFDWHG

    SHUFHQWWKDWLW VLQYDOLGRU,WKLQNLW VSHUFHQW                               LQGXFHUDQGLVLQIDFWUHVSRQVLEOHIRUDOORIWKRVH

    OLNHO\                                                                             GDPDJHV

        7KHWKHUHDVRQDEOHQHVVLQJRRGIDLWKRI                                         -867,&(62720$<25                     ,,VWLOOGRQ W

    \RXUSURIHVVLRQKDVWREHHYDOXDWHGDJDLQVWWKHKLJKEDU                            XQGHUVWDQG ,PHDQ\RXSRVLWWKDW\RXNQRZWKDW\RXU

    WKDW\RXZLOOIDFHLQFRXUW $QGWKHWKHIOLSVLGH                              VWHSVLIWKHSDWHQWLVYDOLGLQIULQJH

   RIWKHFRLQLVVRRQHRIWKHVHOHWWHUVFRPHVLQDQG                                 05:$;0$1                , PVRUU\,GLGQ WKHDU\RX

   DQG&LVFR,PHDQZH YHVHHQWKHJRYHUQPHQW V                                       -867,&(62720$<25                     <RXNQRZDQIRU

   VWDWLVWLFVDUHWRWRRIWKHVHOHWWHUVD                           LQGXFHPHQW\RXKDYHWRSURYHWKDWWKHSHUVRQNQRZVWKDW

   \HDU &LVFRJHWVZD\PRUHWKDQRQHOHWWHUHYHU\GD\ ,                           WKH\ UHLQIULQJLQJ 7KHQH[WTXHVWLRQLVDUHWKH\

   PHDQWKH\ UHVXHGWZLFHD\HDU (YHU\WLPHWKH\JHWD                            OLDEOHIRULWDQGWKDWLVVXHKDVWRGRZLWKYDOLGLW\D

   OHWWHUDFFRUGLQJWRWKHJRYHUQPHQWDQGDFFRUGLQJWR                               VHFRQGTXHVWLRQ

   &RPPLOZKDWWKH\DUHVXSSRVHGWRGRLVVKXWGRZQWKH                                  6R,GRQ WNQRZZK\WKHSDWHQWRZQHUKDVWR

   SURGXFWLRQOLQHWHOODOORIWKHFXVWRPHUVZKR YHERXJKW                           VXIIHUWKHORVVRIUR\DOWLHVWR\RXUJDPEOHWKDWWKH

   WKHLUWHFKQRORJ\RKQRQRQRWKHSDWHQWLVSUHVXPHG                           SDWHQWLVYRLGEHFDXVHSUHVXPDEO\WKH\ YHSURYHQWKDW

   YDOLG\RXVKRXOGVWRSRWKHUZLVH\RX OOEHLQIULQJLQJ                            \RXNQHZ\RXUVWHSVLQIULQJHG

   ZKLOHWKH\GRZKDWWKH\GLGZKLFKLVWRILOHDQDFWLRQ                                05:$;0$1                6R,

   LQWKH372WRVHHNDGHFODUDWLRQRILQYDOLGLW\                                        -867,&(62720$<25                     6R\RXNQHZWKDWDW

       &+,()-867,&(52%(576                          7KDW VRQO\D                OHDVWRQWKHWHUPVRIWKHSDWHQWDVLWH[LVWV\RX

   SUREOHPLI\RXWXUQRXWWREHZURQJ                                               YLRODWHG

       05:$;0$1              ([DFWO\                                                05:$;0$1                ,KDYHDGRFWULQDOP\DQVZHU

       &+,()-867,&(52%(576                          5LJKW" ,PHDQVR           KDVDGRFWULQDOSRUWLRQDQGDSUDFWLFDOUHDOZRUOG


                         $OGHUVRQ5HSRUWLQJ&RPSDQ\                                                           $OGHUVRQ5HSRUWLQJ&RPSDQ\




                      2IILFLDO6XEMHFWWR)LQDO5HYLHZ                                                     2IILFLDO6XEMHFWWR)LQDO5HYLHZ

                                                                                                                                                             
    ZK\VKRXOGQ W\RXEHDUWKDWULVN" :K\GR\RXUHTXLUH                               SRUWLRQ 7KHGRFWULQDOSRUWLRQLVVLPSO\WKHVWDWHPHQW

    WKHSDWHQWKROGHUWRORVHWKHYDOXHRIKLVSDWHQWXQWLO                             WKDWZDVPDGHE\VRPHERG\RQWKHEHQFKDQGDQG, OO

    \RXJHWDURXQGWRGHFLGLQJWKHYDOLGLW\RUWKHWKH                               MXVWTXRWH-XVWLFH%ODFNLQKLVGLVVHQWLQJRSLQLRQLQ

    LQIULQJHPHQWVXLWLVVROYHG"                                                        ([KLELW6XSSO\ZKLFKEHJDQZLWKDVWDWHPHQWWKDWZDV

        05:$;0$1              6R,WKLQNDFRXSOHRIDQVZHUV                      DJUHHGZDVZDVVWDUWHGDVFRPPRQJURXQGZKHUH

    )LUVWRIDOOLWLVQRWWKH,PHDQ\RXFRXOG                                    KHKHVDLGWKHUHFDQEHQRLQIULQJHPHQWRIDYRLG

    HVWDEOLVKDQDSULRULUXOHWKDWVD\VVLQFHDOOZH UH                               SDWHQW $QGLI\RXDQGDQGWKHUHDUH

    WDONLQJDERXWKHUHLVUHWURVSHFWLYHGDPDJHVORRNLQJEDFN                                -867,&(*,16%85*                    0D\,PD\,VWRS\RX

    IURPWKHDGMXGLFDWLRQRILQYDOLGLW\DQGWKHQWKDW                                  DWWKDWSRLQWDQGDVNKRZGRHVWKDWFRPSDUHZLWKZKDW

   WKHWKDWWKHGLUHFWLQIULQJHUVDUHSUDFWLFLQJDOORI                            &KDUOHV5LFKVDLGZKLFKLVDQG,WKLQNWKLVLVLQ

   WKHVWHSV                                                                         WKHJRYHUQPHQW VEULHIDQG, PVXUHWKDW\RXNQRZLW

       $QGWKHTXHVWLRQMXVWLVZKRVHZKREHDUV                                  DVVHUWLRQWKDWLQYDOLGFODLPVFDQ WEHLQIULQJHGLVD

   WKHEXUGHQRIWKDWRIWKRVHUHWURVSHFWLYHGDPDJHV                              QRQVHQVHVWDWHPHQW

   :KHUHWKHFRPPRQODZSXWLWXQGHUDLGLQJDQGDEHWWLQJ                                  :KDWGR\RXVXSSRVHKHPHDQWE\WKDW"

   OLDELOLW\DQGZKHUH E DQG F SXWLWDVWKLV                                 05:$;0$1                2ND\ )LUVWRIDOO&KDUOHV

   &RXUWKDVH[SODLQHGLQ*URNVWHUDQGLQ*OREDO7HFKLV                             5LFK-XGJH5LFK&KLHI-XGJH5LFKKHOGIRUWKHFRXUW

   WROHDYHLWIRUWKHMXU\ 7KHMXU\LVWROGWKLVHQWLW\                           LQ5LFKGHOZKLFKZDVZKLFKZDVGHFLGHGLQDWWKH

   LVDFFXVHGRILQGXFLQJLQIULQJHPHQWRUFRQWULEXWRU\                                YHU\RXWVHWRIWKH)HGHUDO&LUFXLW VFUHDWLRQWKLVZDV

   LQIULQJHPHQWDQG\RXWKHUHIRUHQHHGWRILQGLQWKH                               WKHKROGLQJRI5LFKGHOWKDWLIDFODLPLVLQYDOLG

   ILUVWLQVWDQFHWKDWVRPHHQWLW\ZDVLQIDFWFRXOG                             WKHUHLVQRWKLQJWREHLQIULQJHG

   EHTXRWHLPPHUVHGDVDGLUHFWLQIULQJHUWRTXRWHWKLV                               -867,&(*,16%85*                    :HOOWKDW

   &RXUW VRSLQLRQLQ$UR ,I\RXGRWKDWDLGLQJDQG                                    05:$;0$1                :KDWKHPHDQWZKDWKHPHDQW

   DEHWWLQJOLDELOLW\ZLOOIROORZLIWKHSODLQWLII                                    ZKHQKHPDGHWKHVWDWHPHQWWKDW\RX YHTXRWHGZDV

   HVWDEOLVKHVWKUHHVHSDUDWHWHVWVRQHRIZKLFKLV                                  DFFXUDWHLQWKHYHU\SHFXOLDUFRQWH[WRIWKDWFDVH

   VFLHQWHU                                                                          %HFDXVHLQWKDWFDVHWKHUHZDVLQIDFWDFODLPRI


                         $OGHUVRQ5HSRUWLQJ&RPSDQ\                                                           $OGHUVRQ5HSRUWLQJ&RPSDQ\
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 289 of 487 PageID #: 32210
                        2IILFLDO6XEMHFWWR)LQDO5HYLHZ                                          2IILFLDO6XEMHFWWR)LQDO5HYLHZ

                                                                                                                                                  
    LQYDOLGLW\XQGHUEHVWPRGHDQGWKHUHZDVDFODLPWKDW                           ,W VVLPSO\LWLVDQRQVHQVHVWDWHPHQWWR

    WKHVWHSVRIWKHPHWKRGRUWKHFRPELQDWLRQZHUHQRW                          VD\WKDW\RXFDQEHLPPHUVHGDVDQLQIULQJHURIDYRLG

    EHLQJSUDFWLFHG                                                             SDWHQW 7KHSDWHQWSURYLGHVULJKWV 7KHULJKWVWR

        -867,&(*,16%85*                    :HOOWKHQZKDW V              H[FOXGHWKHULJKWWRZLWKKROGDXWKRUL]DWLRQZLWKLQWKH

    ZKDW V                                                                    PHDQLQJRI D GHILQLQJLQIULQJHPHQW ,I\RXKDYH

        05:$;0$1                %XWEHFDXVHRIPD\,MXVW             QRDELOLW\QROHJDOULJKWWRZLWKKROGDXWKRUL]DWLRQ

        -867,&(*,16%85*                    <RX UHPDNLQJWKLV                \RXGRQ WKDYHDOHJDOULJKWWKDW VEHLQJYLRODWHGLI

    FDVHVSHFLILF %XWKHDOVRVDLGFRXUWVFRQVWDQWO\KROG                     VRPHERG\SUDFWLFHVWKHFODLPHGVWHSV

    FODLPVLQIULQJHGEXWLQYDOLG                                                   1RZ,GRZDQWWRPDNHDFRXSOHRISRLQWV

       05:$;0$1                6RZKDWWKDWPHDQVLVLI,DQ             ZHOOILUVW,VKRXOGJREDFNWRWKHOHWPHWU\WR

   MXVWILQLVKP\SRLQWRQWKHFDVHWKDWKHZDVGHFLGLQJ                      UHPHPEHUP\SUDFWLFDOVLGHRI-XVWLFHWKHDQVZHUWR

   DQGZKDWLWPDGHZK\LWPDGHVHQVHIRUEHFDXVHRI                     -XVWLFH6RWRPD\RU VTXHVWLRQ ,ZLVK,FRXOGUHPHPEHU

   DUHDVRQRIWKHTXLUNRIWKHFDVHWKHEHVWPRGHGHIHQVH                    LWEHFDXVHLWZDVUHDOO\JRRG 0D\EH, OOPD\EH

   RILQYDOLGLW\ZDVQRWSUHVHQWHGWRWKHMXU\ $QGKHZDV                    , OO

   VLPSO\VD\LQJWKDWLWZDVZURQJWRVD\WKDWE\KDYLQJ                           -867,&(62720$<25                   <RXUDQVZHU\RXU

   IRXQGWKHWKHTXHVWLRQRIZKHWKHUDOOWKHVWHSVZHUH                     DQVZHUZDVUHDOO\JRRGRUP\TXHVWLRQ"

   SUDFWLFHGRULQWKDWFDVHQRWKHQHFHVVDULO\WKH                           05:$;0$1              1RQR\RXUTXHVWLRQZDVJRRG

   MXU\QHFHVVDULO\PDGHDILQGLQJRQLQYDOLGLW\                              EXWP\DQVZHUZDVDOVRJRRGDQGLWZLOOSUREDEO\FRPH

       :KDWZKDWWKHPRUHJHQHUDOVWDWHPHQW                               WRPHRQWKHZDONEDFNWRP\RIILFH

   -XVWLFH*LQVEXUJUHIOHFWVLVWKHIDFWWKDWLQIULQJHPHQW                        -867,&(6&$/,$                 ,KDYHIRUJRWWHQWKH

   FDQEHUHIHUUHGWR,PHDQLWWKHUHDUHDVZDV                       TXHVWLRQ :KDWZDVZKDWZDVWKHTXHVWLRQ"

   SRLQWHGRXWVHSDUDWHGHIHQVHV 2QHLVWKHILUVWLQ                         05:$;0$1              6R,WKLQNWKHTXHVWLRQZDV

    D RU D  D          LV\RX UHQRWSUDFWLFLQJDOO             ZHOOZKDWZDVWKHTXHVWLRQ"

   RIWKHVWHSVRIWKHFODLPHGLQYHQWLRQDQGWKDWLV                              -867,&(.$*$1                0U:D[PDQDVDDVD

   YHUQDFXODUO\UHIHUUHGWRDVQRQLQIULQJHPHQW                                FRPSDQ\WKDW VLQWKLVSRVLWLRQWKHFRPSDQ\KDVRWKHU


                         $OGHUVRQ5HSRUWLQJ&RPSDQ\                                                    $OGHUVRQ5HSRUWLQJ&RPSDQ\




                        2IILFLDO6XEMHFWWR)LQDO5HYLHZ                                          2IILFLDO6XEMHFWWR)LQDO5HYLHZ

                                                                                                                                                  
        7KHFODLPWKDWDSDWHQWLVYDOLGGHSHQGVRQ                             DOWHUQDWLYHV ,WFDQJRWRFRXUWDQGVHHNDGHFODUDWRU\

    DRULQYDOLGGHSHQGVRQDVKRZLQJWKDWLWGRHVQ W                         MXGJPHQWLWFDQJRWRWKH37$%LWFDQJRWRWKH372

    VDWLVI\6HFWLRQVRURIWKH3DWHQW$FWDQG                     LWFDQGRDOORIWKHVHWKLQJVHVVHQWLDOO\WRILJXUHRXW

    LVDLVDVKRZLQJWKDWLIPDGHZLOOLQYDOLGDWHWKH                      ZKHWKHUWKHSDWHQWLVYDOLG $QGWKRVHWKLQJVDOVRKDYH

    SDWHQWDJDLQVWHYHU\ERG\QRWMXVWWKHGHIHQGDQWLQWKH                      WKHVLGHEHQHILWRIJHWWLQJLQYDOLGSDWHQWVVWUXFNVR

    FDVH                                                                        WKDWQRERG\HOVHZLOOKDYHWRGHDOZLWKWKHPHLWKHU

        -867,&(*,16%85*                    ,WKRXJKWDQGPD\EH                6RZK\LVQ WWKDWWKHULJKWZD\WR

    FRUUHFWPHLI, PZURQJWKDWZKDWWKLVPHDQWZDV                          XQGHUVWDQGWKLVV\VWHPLVWKDWQRUDWKHUWKDQFRPH

    WKLQNLQJRIKRZLWFRPHVXSLQOLWLJDWLRQ 6R\RX UHLQ                     UDWKHUWKDQDOORZDFRPSDQ\WRFRPHLQDQGGRZKDWZH

   WKHGLVWULFWFRXUWDQG\RXKDYHOHW VVD\\RX UHWKH                    GRQ WDOORZLQDQ\RWKHUFRQWH[WDVIDUDV,FDQVHH

   DOOHJHGLQIULQJHURUFRQWULEXWRU\LQIULQJHURULQGXFHU                     ZKLFKLVWRSOHDGDJRRGIDLWKEHOLHILQWKHLQYDOLGLW\

   VR\RXVD\QXPEHURQHWKHSDWHQWLVLQYDOLGDQG                         RIWKHSDWHQWWKDWQRZHZHVD\WRWKHP\HVZH

   QXPEHUWZRLILW VYDOLGLWZDVQRWLQIULQJHG                            XQGHUVWDQG\RXKDYHDTXHVWLRQ&RQJUHVVKDVVHWXSPDQ\

       6RLQWKHFRXUWRIILUVWLQVWDQFHERWKRI                             PHFKDQLVPVIRU\RXWRJHWDQDQVZHUWRWKDWTXHVWLRQ

   WKRVHLVVXHVDUHGLVFUHWHLQWKHVHQVHWKDW,DPDUJXLQJ                    XVHRQHRIWKRVHPHFKDQLVPV

   LW VQRWYDOLGVRQRSDWHQWLVRXWRILWEXWLI, P                           05:$;0$1              2ND\ 6R,PHDQORRN, P

   ZURQJDERXWWKDWLWZDVQ WLQIULQJHG 6RWKRXJK                        RXUDUJXPHQWLVQ WSULQFLSDOO\DSROLF\DUJXPHQWEXW

   WKRVHDUHGLVFUHWHLQTXLULHV                                               , OOJLYH\RXWKHSROLF\DQVZHUWR\RXUTXHVWLRQ 7KH

       05:$;0$1                7KHUH VWKHUH VZH UHQRW            OHJDODQVZHULVWKDW E DQG F OLDELOLW\LVD

   GLVSXWLQJWKDWWKH\ UHGLVFUHWHLQTXLULHV 7KHYDOLGLW\                    YDOLGO\DQGUHFRJQL]HGDVDVWDWXWRU\LQVWDQWLDWLRQRI

   RIWKHDDILQGLQJRILQIULQJHPHQWWKHDELOLW\                       FLYLODLGLQJDQGDEHWWLQJOLDELOLW\ $QGWKLUGSDUW\

   WRDVWKLV&RXUWSXWLWLQ$URLPPHUVHDGHIHQGDQW                      OLDELOLW\DWFRPPRQODZZDVDUDULW\DQGDSDUWLFXODU

   DVDQLQIULQJHUSUHVXSSRVHVWKDWWKHUHLVLQIDFW                       UDULW\LQWKHDEVHQFHRIFXOSDELOLW\

   VRPHRQHLVSUDFWLFLQJDOOWKHVWHSVRIDYDOLGSDWHQW                          %XWDVWR\RXUTXHVWLRQVR&LVFRLVDELJ

   7KDWLVWKDW VLQGLVSXWDEOH                                             FRPSDQ\DQGLWKDVDORWRIUHVRXUFHV ,W VWUXHWKDW


                         $OGHUVRQ5HSRUWLQJ&RPSDQ\                                                    $OGHUVRQ5HSRUWLQJ&RPSDQ\
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 290 of 487 PageID #: 32211
                      2IILFLDO6XEMHFWWR)LQDO5HYLHZ                                                2IILFLDO6XEMHFWWR)LQDO5HYLHZ

                                                                                                                                                        
    LWJHWVKXQGUHGVRUWKRXVDQGVRIWKHVHOHWWHUVHYHU\                                 05:$;0$1              %XW

    \HDU $QGLIWKHQRWLRQWKDWLWVKRXOGUXQLQWRFRXUW                               -867,&(62720$<25                   ,QIULQJHPHQWLVRQH

    DQGLQVWLWXWHDQDFWLRQHYHU\WLPHVRPHERG\ZLWKD                               WKLQJ ,I\RXKDYHDJRRGIDLWKEHOLHI\RX YHGRQHWKH

    EXVLQHVVPHWKRGSDWHQWWKDWVHHPVQRZSUHWW\FOHDUO\                             LQTXLU\WKHRQHWKDW-XVWLFH.HQQHG\WDONHGDERXWWKDW

    LQYDOLGXQGHUWKLV&RXUW VGHFLVLRQLQ$OLFHKDVWR                              ZDVWKHSUHPLVHRI*OREDO7HFKZKLFKLVWKHUH VDYDOLG

    EHJLQSDWHQWOLWLJDWLRQDQGVWRSVWRSWKHSURGXFWLRQ                          SDWHQWRXWWKHUH\RXKDYHWRJLYHDUHDVRQZK\\RXU

    OLQHDQGWHOODOORILWVFXVWRPHUVQRWWRGRLW,                               VWHSVGRQ WLQIULQJHWKHLUVWHSV

    WKLQNZRXOGEHDQRGGSUDFWLFDOUHPHG\                                             05:$;0$1              <RXKDYHWRJLYH

        7KHTXHVWLRQKHUHLV                      :KDWDERXWDFRPSDQ\                -867,&(62720$<25                   ,I\RXFDQGRWKDW

   WKDW VSHUKDSVDOHVVWKDW V&LVFR\HDUVDJR <RX                        WKDW VILQH ,I\RXFDQ WLIRQFH\RX YHGRQH

   NQRZDQLQQRYDWLYHFRPSDQ\WKDWLVPDNLQJSURGXFWVWKDW                        \RX YHORVWRQWKDWWKHQ\RX YHUROOHGWKHGLFH :K\

   SHRSOHFDQXVH ,WJHWVDOHWWHUDQGLWORRNVDWWKLV                          VKRXOGWKHSDWHQWRZQHUQRZEHGHSULYHGRIWKHYDOXH"

   OHWWHUDQGVD\VJHH\RXNQRZLIWKHSDWHQWLV                                    05:$;0$1              -XVWLFH6RWRPD\RU\RXDUH

   FRQVWUXHGWKHZD\ZHWKLQNLWVKRXOGEHFRQVWUXHGZH                           UROOLQJWKHGLFHQRPDWWHUZKDW %HFDXVHLI\RXFDQ W

   GRQ WWKLQNRXUFXVWRPHUVDUHYLRODWLQJLWDQGLILW V                         FRQYLQFH\RXQHHGWREHDEOHWRFRQYLQFHDMXU\WKDW

   FRQVWUXHGEURDGO\LW VSUREDEO\YRLGEHFDXVHRI;<                          QRWZLWKVWDQGLQJWKHZKDWHYHUSURRIWKHSODLQWLIIKDV

   RU=                                                                           WKDW\RXZHUHRQQRWLFHRIWKHSDWHQWDQGDFODLPRI

       ,IZHJRWRFRXUWILUVWRIDOOZHZLOO                                 LQIULQJHPHQWWKDW\RXUVFLHQWHUZKLFKDIWHUDOOLV

   KDYHWRVKXWGRZQRXURQO\PHDQVRI\RXNQRZZHKDYH                        PHDVXUHGE\ZKDW\RXEHOLHYHQRWZK\ZKDWWKHRWKHU

   WRVKXWGRZQRXUSURGXFWLRQOLQHZHKDYHWRWHOORXU                           VLGHWHOOV\RXWREHOLHYH\RXDUHLIWKHMXU\FDQ

   FXVWRPHUWRVWRSXVLQJLWDQGZHJHWWRJRWRFRXUWDQG                         RQO\HYDOXDWHKDOIRIWKHWKRXJKWSURFHVVRIWKH

   OLWLJDWHZKDWSUREDEO\ZLOOEHDPLOOLRQWR                                  GHIHQGDQWWKHGHIHQGDQWVD\VLILW VQDUURZO\

   PLOOLRQFDVHZKLFKLIZHGRQ WVKXWRXUSURGXFWLRQ                         FRQVWUXHGWKHWKHVWHSVDUHQ WSUDFWLFHGLILW V

   OLQHZHZLOOEHUHWURVSHFWLYHO\OLDEOHIRUDOOWKH                             EURDGO\FRQVWUXHGLW VLQYDOLG %XWZKHQ\RXJHWWR

   GDPDJHVWKDWRFFXUUHG $QGWKHSDUDGLJPRIZKDWKDSSHQV                        WKHMXU\WKHRQO\WKLQJ\RX UHDOORZHGWRWHOOWKHMXU\


                         $OGHUVRQ5HSRUWLQJ&RPSDQ\                                                        $OGHUVRQ5HSRUWLQJ&RPSDQ\




                      2IILFLDO6XEMHFWWR)LQDO5HYLHZ                                                2IILFLDO6XEMHFWWR)LQDO5HYLHZ

                                                                                                                                                        
    KHUHLVDJDLQWKLVLVJHWWLQJEDFNWRDSRLQWWKDW,                         LVZHOO,EHOLHYHGWKDWLILWZDVQDUURZO\FRQVWUXHG

    GRUHPHPEHUWKDW\RXPDGHZKLFKLVWKHWZRVLGHVRIWKH                         ZHZRXOGQ WEHSUDFWLFLQJWKLV 7KDW VQRWDUHDO

    FRLQZKDWWKHORZHUFRXUWKHOGZKDWWKHWULDO                              WKDW VQRWJLYLQJWKHMXU\WKHEHQHILWRIZKDW\RX

    FRXUWKHOGZDVWKDWXQGHU*OREDO7HFKLWKDGWRDOORZ                           EHOLHYHG

    &LVFRLQRQWKHLVVXHRIVFLHQWHUWRH[SODLQZK\LW                               $QGDJDLQDOOWKLVFDVHLVDERXWLW VQRW

    KDGDJRRGIDLWKEHOLHIWKDWWKHSDWHQWZDVQRW                                  DERXWLPPXQL]LQJDQ\WKLQJ ,W VDERXWZKDWWKHMXU\

    LQIULQJHG %XWLWZDVQRWDOORZHGWRH[SODLQZK\LI                            ZLOOKHDULIWKHGHIHQGDQWKDVDQ\WKLQJWRVD\DERXWLWV

    WKHDOOWKHVWHSVLIWKHFODLPLIWKHSDWHQW                            VFLHQWHULQUHVSRQVHWRDSULPDIDFLDVKRZLQJE\WKH

    ZHUHFRQVWUXHGVRDVWRHQFRPSDVVZKDW&LVFRGRHVLW                            SODLQWLIIWKDWWKHGHIHQGDQWNQHZRIWKHSDWHQWDQGWKDW

   ZRXOGEHLQYDOLGIRUODFNRIHQDEOHPHQWRUZULWWHQ                              LWWKHSDWHQWZDVEHLQJLQIULQJHG

   GHVFULSWLRQ $QGZKLFKLVH[DFWO\ZKDWKDSSHQHG                                -867,&(.$*$1                ,VWKHUHWKLVLVZH

       $QGVRWKHGHIHQVHWKDW&LVFRZDVDOORZHGWR                               KDYHQRTXHVWLRQULJKWWKDWYDOLGLW\RULQYDOLGLW\LV

   PDNHDWWULDOZDVWKHVRXQGRIRQHKDQGFODSSLQJ                                DQDIILUPDWLYHGHIHQVH"

   ZKHUHDVZKDW&LVFRGLGRQFHLWUHFHLYHGQRWLFHRIWKLV                             05:$;0$1              &RUUHFW

   VXLWZDVWRWRGRDQDQDO\VLVDQGVD\WKLVDSSHDUV                             -867,&(.$*$1                ,VWKDWFRUUHFW" ,PHDQLV

   WRFODLPRQO\%OXHWRRWKZHGRQ WGR%OXHWRRWKVRRXU                          WKHUHDQ\RWKHUDUHDRIODZZKHUHWKHGHIHQGDQWJHWVWR

   FXVWRPHUVDUHQRWSUDFWLFLQJWKHVWHSV %XWLIWKLV                            VD\,WKRXJKWDQDIILUPDWLYHGHIHQVHZRXOGEH

   ZHUHFRQVWUXHGEURDGO\HQRXJKWRLQFOXGHWKHSURWRFROV                          DYDLODEOH" ,WWXUQHGRXW,ZDVZURQJEXW,WKRXJKWDQ

   WKDWZHDUHLQYROYHGLQLWZRXOGEHDQWLFLSDWHGDQGLQ                         DIILUPDWLYHGHIHQVHZRXOGEHDYDLODEOH

   DQ\HYHQWWKHUH VQRHQDEOHPHQWRUDZULWWHQ                                       05:$;0$1              2K,WKLQNLI\RXPD\,

   GHVFULSWLRQRIKRZWRGRLW                                                        &+,()-867,&(52%(576                          6XUH

       -867,&(62720$<25                   7KDWJRHVWRWKDW                     05:$;0$1              4XLFNO\ $Q\RIWKHFRPPRQ

   JRHVWRUROOLQJWKHGLFH                                                       ODZDQ\RIWKHLI\RXJREDFNWRWKHFRPPRQODZDQG

       05:$;0$1              :HOO\HV                                       ORRNDWLQVWDQFHVZKHUHDLGLQJDQGDEHWWLQJOLDELOLW\

       -867,&(62720$<25                   0HDQLQJLI\RX                    ZKLFKDVWKLV&RXUWSRLQWHGRXWLVUHIHUHQFHGLQ E


                         $OGHUVRQ5HSRUWLQJ&RPSDQ\                                                        $OGHUVRQ5HSRUWLQJ&RPSDQ\
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 291 of 487 PageID #: 32212
                         2IILFLDO6XEMHFWWR)LQDO5HYLHZ                                                               2IILFLDO6XEMHFWWR)LQDO5HYLHZ

                                                                                                                                                                                    
    RIWKHILUVWUHVWDWHPHQWWKDWGHIHQVHZDVDYDLODEOH                                     ZLSHLWRXW ,W VQRWLWGRHVQ WEHFRPHYRLGRU

    %HFDXVHVRPHRQHZKRGLGQ WKDYHWKDWEHOLHIZDVQRW                                       FDQFHOHG ,W VDPDWWHURIFROODWHUDOHVWRSSHOWKDWKDV

    FXOSDEOHDQGTXRWHPRUDOO\ZURQJ                                                     WREHSOHGXQGHU5XOH F  $QGLIDGHIHQGDQWODWHU

        7KDQN\RX                                                                           GRHVQRWWKHQWKDWSDWHQWZDVLQIULQJLQJDQLQYDOLG

        &+,()-867,&(52%(576                             7KDQN\RXFRXQVHO              SDWHQWEHFDXVHLW VDQDIILUPDWLYHGHIHQVH

        0U:HUEQHU\RXKDYHIRXUPLQXWHVOHIW                                                   6R,WKLQNWKH%ORQGHU7RQJXHFDVHUHDOO\

       5(%877$/$5*80(172)0$5.6:(5%1(5                                                  FRPSOHWHO\XQGHUPLQHVWKHSRVLWLRQWKDWWKDW

            21%(+$/)2)3(7,7,21(5                                                          LQIULQJHPHQWSUHVXSSRVHVYDOLGLW\ ,W VTXLWHVHSDUDWH

        05:(5%1(5                 7KDQN\RX0U&KLHI-XVWLFH                          LW VTXLWHGLVWLQFWDQGIRUWKHUHDVRQVZHVWDWHGZH

       -XVWLFH.DJDQWR\RXUTXHVWLRQMXVWQRZ,                                         ZRXOGDVNWKDWWKHFDVHEHUHYHUVHGDQGUHPDQGHGWRWKH

   NQRZRIQRRWKHUDUHDRIWKHODZZKHUHDGHIHQGDQWLI                                   )HGHUDOFLUFXLWXQOHVVWKHUHDUHTXHVWLRQV

   LWWXUQVRXWWKH\ UHULJKWWKH\ZLQDQGLILWWXUQV                                          7KDQN\RX

   RXWWKH\ UHZURQJWKH\ZLQ 7KDW VWKHSRVLWLRQWKDW                                         &+,()-867,&(52%(576                                 7KDQN\RXFRXQVHO

   &LVFRLVVHHNLQJ                                                                              7KHFDVHLVVXEPLWWHG

       $QGWKHSDUDGHRIKRUULEOHVRIKDYLQJWR                                                   :KHUHXSRQDWDPWKHFDVHLQWKH

   VKXWGRZQWKHIDFWRU\                                                                 DERYHHQWLWOHGPDWWHUZDVVXEPLWWHG

       -867,&(62720$<25                      <RX UHDUJXPHQWJRHVWRR              

   IDUEHFDXVHWKDW VWKHVDPHIRULQIULQJHPHQW ,I\RX                              

   GRQ WWKLQN\RX UHLQIULQJLQJDQG\RXKDYHDJRRGIDLWK                             

   EDVLV\RX UHULJKW                                                                

       05:(5%1(5                 :HOOWKHUHWKHUHLVWKH                   

   LQP\PLQGWKHIDFWLVLVWKDW&LVFRLQWKHLUDPLFL                               

   SUHVVHG&RQJUHVVWRFUHDWHWKURXJKWKH372WKH,35                                  

   SURFHGXUHV ,W VQRWDPLOOLRQGROODUODZVXLWDQGLW V                            

   QRWRQHWKDWJRHVRQIRUHYHU 7KH\KDYHPDQ\ODZ\HUV                               



                          $OGHUVRQ5HSRUWLQJ&RPSDQ\                                                                       $OGHUVRQ5HSRUWLQJ&RPSDQ\




                         2IILFLDO6XEMHFWWR)LQDO5HYLHZ                                                               2IILFLDO6XEMHFWWR)LQDO5HYLHZ

                                                                                                                                                                                     

    WKDWFDQHYDOXDWHWKHULVNDQGJRWRWKH372 7KDW V                                       $          DFWLYHO\                                     
                                                                                                                                   DSSRLQWLQJ           
    ZKHUHWKH\VKRXOGJRLIWKH\ UHVHHNLQJYDOLGLW\                                                      DFWLYLW\       DOORZV                             
                                                                                          
                                                                                         DP         DFWRU        DOWHUQDWLYHV           DSSURSULDWH          
    ,QIULQJHPHQW\RXFDQ WJRWRWKH372EXWWKH,35DOORZV                                               DFWV                                        
                                                                                           
                                                                                         DEHWV                  $PHULFD            DSSURSULDWHO\        
    WKDW
                                                                                         DEHWWHU                                                      EDG  
        -867,&(6&$/,$                    2IFRXUVH\RXUUHVSRQVHWR                        DFWXDO       $PHULFDQ           DUHD      %DQN 
                                                                                                                                                  EDU 
    WKHWKHDVVHUWLRQWKDW\RXU\RXUDUJXPHQWJRHVWRR                            DEHWWLQJ     DGGUHVV         DPLFL             DUJXHV         EDVHG 
                                                                                                         DPLFXV          DUJXLQJ      EDVLFDOO\ 
    IDULVZHOOZHGRQ WZHGRQ WDJUHHWKDWWKDWLW                                     DGGUHVVLQJ                                 
                                                                                                                 DQDORJRXV                        EDVLV 
    DSSOLHVWRZKHWKHU\RX YHLQIULQJHGULJKW" ,PHDQ                                      DGMXGLFDWHG                           DUJXPHQW         
                                                                                                                       DQDORJ\                  
    \RXUDUJXPHQWLVHYHQHYHQWKHTXHVWLRQRI                                       DELOLW\       DGMXGLFDWLQJ        DQDO\VLV                   EHDU  
                                                                                                                    $QGHUV                    
   LQIULQJHPHQWGHVSLWHZKDWZHVDLGLQ*OREDO7HFKWKDW                             DEOH     DGMXGLFDWLRQ                           EHDUV 
                                                                                         DERYHHQWLWOHG                                        
   LVQRWDGHIHQVHHLWKHUULJKW" 6RDWOHDVW\RX UH                                                    DIILUPDWLYH                             EHJDQ 
                                                                                            
                                                                                         DEVHQFH                         DUJXPHQWV      EHKDOI 
   FRQVLVWHQW
                                                                                                                                     
                                                                                       DEVROXWHO\     DIILUPV                   DULVHV           
         05:(5%1(5                 :HOO-XVWLFH6FDOLD,GR
                                                                                         DFFRXQW       DJR                           EHOLHI  
   ZDQWWRSRLQWRXWWKDW&LVFRFDQQRWSRLQWWRDVLQJOH                                             DJUHH                      $UR          
                                                                                         DFFXUDWH      DJUHHG                             
   VWDWXWRU\SURYLVLRQWKDWVXJJHVWVWKDW&RQJUHVVWKRXJKW                             DFFXVDWLRQ     DJUHHPHQW           DQRPDORXV                    
                                                                                         DFFXVHG                     DQVZHU                       
   WKDWWKHYDOLGLW\RIWKHSDWHQWZDVDQHOHPHQWRI                                            DKHDG                                         
                                                                                                   DLGHU                 DUW          
    E                                                                              DFNQRZOHGJH                            DVNLQJ         
                                                                                                       DQVZHUV            DVSHFW            
       6RQRPDWWHUKRZWKH&RXUWFRPHVRXWRQWKH                                   DFNQRZOHGJHG       DLGLQJ       DQWLFLSDWHG        DVVHUWLRQ       
                                                                                                                                               
   QRQLQIULQJHPHQWVFLHQWHUDQGWKH*OREDO7HFK                                                                  DQWLFLSDWLRQ           $VVLVWDQW        
                                                                                         DFNQRZOHGJHV
                                                                                                                                   DVVLVWLQJ       EHOLHIV 
   UHJDUGOHVVRXUSRVLWLRQGRHVQ WGHSHQGRQLWDQGDQG                                                      DQ\ERG\            DVVXPH     EHOLHYH 
                                                                                         DFW  
                                                                                                               $33($5$1                        
   WKHUH VQRVWDWXWRU\VXSSRUWIRUYDOLGLW\EHLQJD
                                                                                                  DLGV                               DVVXPHG        
   FRPSRQHQWRID E  $QGWKHUHIHUHQFHZDVWR                                                   DOFRKRO        DSSHDUV             DXWKRUL]DWLRQ      EHOLHYHG 
                                                                                         DFWLRQ       $OLFH                                 
   %ORQGHU7RQJXH" 7KDWWKDWFDVHWKDWWKLV&RXUW                                        DOOHJHG         DSSOH            DYDLODEOH      EHOLHYHV 
                                                                                                                                      EHQFK 
   GHFLGHGEDFNLQ,WKLQNWKHHDUO\ VVDLGWKDWD                                          DOOHJHGO\      DSSOLFDWLRQ                   EHQHILW 
                                                                                               DOORZ                                            
   MXU\ILQGLQJRUDMXGJHWKDWDSDWHQWLVLQYDOLGGRHVQ W                                                        DSSOLHV                   %           EHVW 
                                                                                           
                                                                                                            DOORZHG        DSSO\          EDFN          EH\RQG 

                          $OGHUVRQ5HSRUWLQJ&RPSDQ\                                                                       $OGHUVRQ5HSRUWLQJ&RPSDQ\
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 292 of 487 PageID #: 32213




                        EXHIBIT 1E
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 293 of 487 PageID #: 32214



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE
  POWER INTEGRATIONS, INC., a
  Delaware corporation,

                Plaintiff,                C.A. No. 08-309 LPS

        v.                                FILED UNDER SEAL

  FAIRCHILD SEMICONDUCTOR                 CONTAINS HIGHLY CONFIDENTIAL
  INTERNATIONAL, INC., FAIRCHILD          INFORMATION – TRIAL COUNSEL
  SEMICONDUCTOR CORPORATION, and          ONLY SUBJECT TO PROTECTIVE
  SYSTEM GENERAL CORPORATION,             ORDER

                 Defendants.


                DEFENDANTS’ OPPOSITION TO POWER INTEGRATIONS’
                            MOTION IN LIMINE NO. 3


  Counsel for Defendants                     Terrence P. McMahon
                                             Michael F. Martin
  John G. Day (LD. #2403)                    MCDERMOTT WILL & EMERY
  Lauren E. Maguire (LD. #4261)              275 Middlefield Road
  Andrew C. Mayo (LD. #5207)                 Menlo Park, CA 94025
  ASHBY & GEDDES                             650-815-7400
  500 Delaware Avenue, 8th Floor
  P.O. Box 1150                              Leigh J. Martinson
  Wilmington, DE 19899                       MCDERMOTT WILL & EMERY
  302-654-1888                               28 State Street
  jday@ashby-geddes.com                      Boston, MA 02109
                                             317-535-4000
  Blair M. Jacobs
  Christina A. Ondrick
  Rose S. Whelan
  MCDERMOTT WILL & EMERY
  600 13th Street, N.W.
  Washington, D.C. 20005-3096
  202-756-8000


  Dated: March 9, 201
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 294 of 487 PageID #: 32215



         Power Integrations asks the Court to preclude Fairchild from “raising in any manner” the

  now-completed reexamination of its ’876 patent. (Power Integrations’ Motion In Limine No. 3,

  “Motion” at 3). Power Integrations’ request is, at a minimum, far too broad.

         As the Court is aware, the PTO initiated reexamination of the ’876 patent in December

  2006 based on substantial new questions of patentability presented by, among other references,

  the Martin patent (“Martin”), the Wang article (“Wang”), and the Habetler article (“Habetler”)—

  none of which had been before the Examiner during the original examination of what issued as

  the ’876 patent. After the Examiner rejected claim 1—asserted in this action—as anticipated by

  all three references, Power Integrations appealed to the Board of Patent Appeals and

  Interferences (“Board”). On December 22, 2010, the Board affirmed the Examiner’s findings

  that “Habetler, Martin, and Wang each teaches a digital to analog converter coupled to a

  counter,” and thus anticipate claim 1. (12/22/10 Board Decision at 12).1 The proceedings before

  the PTO had come to an end. 2

         As part of the Pretrial Order, Fairchild has identified for potential use at trial several

  documents from the reexamination proceeding before the PTO. Power Integrations now seeks to

  impose an absolute bar on any mention of those documents specifically or the ’876

  reexamination generally. Before addressing Power Integrations’ sweeping arguments, however,

  Fairchild would like to clarify the limited purpose for which it intends to offer the listed

  documents or any testimony regarding the reexam. Fairchild will not argue to the jury that the



  1
     The Board further affirmed the Examiner’s rejection of claims 17-19 as anticipated by
  Habetler. Id.
  2
    On July 11, 2011, Power Integrations sought review of the Board’s Order under 35 U.S.C. §
  145 in the United States District Court for the District of Columbia. The PTO moved the district
  court on September 21, 2011 to dismiss that action for lack of subject matter jurisdiction, or
  alternatively, to transfer to the Court of Appeals for the Federal Circuit. That motion remains
  pending.

                                                 1
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 295 of 487 PageID #: 32216



  ’876 is invalid for anticipation because both the PTO Examiner and the Board have so found.

  Instead, Fairchild intends to use the reexam materials to impeach Power Integrations’ witnesses

  with any contradictory representations regarding the scope of the ’876 inventions. See Boston

  Sci. Corp. v. Johnson & Johnson Inc., 679 F. Supp. 2d 539, 548 n.12 (D. Del. 2010) (permitting

  parties to discuss at pretrial hearing admissibility of expert’s statements made during co-pending

  reexamination for impeachment purposes), aff’d, 647 F.3d 1353 (Fed. Cir. 2011). Such targeted

  use of any reexamination evidence will assist the jury in evaluating the credibility of the

  witnesses before them without yielding confusion.

         The bulk of the case law cited by Power Integrations is not to the contrary. The better

  part of the cases deal with initial results of reexamination proceedings, rather than a final

  rejection by the Examiner and affirmance on appeal to the Board. See, e.g., Hoechst Celanese

  Corp. v. BP Chems. Ltd., 78 F.3d 1575, 1584 (Fed. Cir. 1996) (discussing relevance of granted

  reexamination request to validity); Acoustical Design, Inc., v. Control Elecs. Co., 932 F.2d 939,

  942 (Fed. Cir. 1991) (discussing relevance of initial rejection of original claims later confirmed

  on reexam to state of mind for willfulness); Callaway Golf Co. v. Acushnet Co., 576 F.3d 1331,

  1342-43 (Fed. Cir. 2009) (affirming exclusion of office actions at trial that were not the subject

  of objection at trial); Presidio Components Inc. v. Am. Tech. Ceramics Corp., 2009 WL

  3822694, at *2 (S.D. Cal. Nov. 13, 2009) (excluding presentation of grant of reexamination

  request from jury trial). “To be sure, the initiation of reexamination and the customary first

  office action prove little; but here, the examiners have gone to the end of their process. It would

  be wrong to conceal this important information from the jury.” Oracle Am., Inc. v. Google Inc.,

  2012 U.S. Dist. LEXIS 688, at *10-12 (N.D. Cal. Jan. 4, 2012) (Alsup, J.) (“The decisions cited




                                                  2
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 296 of 487 PageID #: 32217



  in opposition to this ruling did not involve re-examinations that had reached a final rejection by

  the examiner.”).

            Contrary to Power Integrations’ arguments, introducing reexamination evidence will not

  undermine from the statutory presumption of validity, already diminished as the Martin, Wang,

  and Habetler prior art was not before the PTO during the original prosecution of the ’876 patent.

  As another district court recently explained:

            The presumption of validity is based on the expertise of the examiner, but now the
            examiner has come out in favor of rejection on two patents in suit. The recent
            rejections are based, in part, on prior art not previously supplied to the examiner.
            Juries can take into account the extent to which the prior art reference was raised
            or not in the procedure leading to approval. Microsoft Corp. v. i4i Ltd.
            Partnership, 131 S. Ct. 2238, 2251, 180 L. Ed. 2d 131 (2011). This is because the
            rationale underlying the presumption of validity is much diminished where the
            evidence before the factfinder was not before the PTO during the reexamination
            process. KSR Intern. Co. v. Teleflex Inc., 550 U.S. 398, 426, 127 S. Ct. 1727, 167
            L. Ed. 2d 705 (2007).

  Oracle Am., 2012 U.S. Dist. LEXIS 688, at *11-12. The rationale for the presumption of

  validity—PTO Examiner expertise—has now been eroded by the reexamination Examiner’s final

  rejection and by the PTO Board’s affirmance of that rejection. Instructing the jury on the

  presumption of validity under these circumstances would be “misleading.” Id. at *12.

            Moreover, it is precisely because the jury will evaluate “a much broader array of

  evidence” than the PTO, “including the testimony of live witnesses” that it deserves to consider

  any inconsistent statements made by those witnesses. (Motion at 2). Introducing reexamination

  evidence for such a circumscribed purpose will further the interests of justice yet avoid jury

  confusion.

            For these reasons, Fairchild respectfully requests that the Court deny Power Integrations’

  motion in limine to preclude Fairchild from raising in any manner the reexamination of the ’876

  patent.


                                                     3
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 297 of 487 PageID #: 32218



  Dated: March 9, 2012                      ASHBY & GEDDES

                                            __/s/ John G. Day_________________
                                            John G. Day (LD. #2403)
                                            Lauren E. Maguire (LD. #4261)
                                            Andrew C. Mayo (LD. #5207)
                                            500 Delaware Avenue, 8th Floor
                                            P.O. Box 1150
                                            Wilmington, DE 19899
                                            302-654-1888
                                            jday@ashby-geddes.com
                                            lmaguire@ashby-geddes.com
                                            amayo@ashby-geddes.com

                                            MCDERMOTT WILL & EMERY LLP
                                            Blair M. Jacobs
                                            Christina A. Ondrick
                                            Rose S. Whelan
                                            600 13th Street, N.W.
                                            Washington, D.C. 20005-3096
                                            202-756-8000
                                            bjacobs@mwe.com
                                            condrick@mwe.com

                                            MCDERMOTT WILL & EMERY LLP
                                            Terrence P. McMahon
                                            Michael F. Martin
                                            275 Middlefield Rd., Ste. 100
                                            Menlo Park, CA 94025
                                            650-815-7400

                                            MCDERMOTT WILL & EMERY LLP
                                            Leigh J. Martinson
                                            28 State Street
                                            Boston, MA 02109
                                            317-535-4000

                                            Attorneys for Defendants
  DM_US 32173504-1.060948.0020




                                        4
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 298 of 487 PageID #: 32219




                        EXHIBIT 1F
Public Pair - Public Pair
                 Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 299 of 487 PageID #: 32220



                                                                                   Patent Application Information Retrieval



        Home                 Patents        Trademarks            Other


    Patent eBusiness                             Patent Application Information Retrieval
                                                                         Order Certified Application As Filed  Order Certified File Wrapper       View Order List   
       Electronic Filing
                                                                          AGILE NETWORK PROTOCOL FOR SECURE
      Patent Application Information           95/001,679                                                                                       43614.92
    (PAIR)                                                                COMMUNICATIONS WITH ASSURED SYSTEM AVAILABILITY
       Patent Ownership
       Fees
       Supplemental Resources & Support
                                               Transaction History
    Patent Information                        Date               Transaction Description

   Patent Guidance and General Info
                                              04-03-2015         RX - Mail Reexam - Action Closing Prosecution.
       Codes, Rules & Manuals                 03-31-2015         Information Disclosure Statement considered
       Employee & Office Directories          10-01-2014         Information Disclosure Statement Filed
       Resources & Public Notices             10-01-2014         Certificate of Service
                                              10-01-2014         Information Disclosure Statement (IDS) Filed
    Patent Searches
                                              09-29-2014         RX - Mail Petition Decision - Dismissed
   Patent Official Gazette
                                              09-17-2014         RX - Mail Petition Decision - Dismissed
       Search Patents & Applications
                                              09-17-2014         RX - Mail Petition Decision - Granted
       Search Biological Sequences
                                              07-22-2014         RX - Mail Petition Decision - Dismissed
       Copies, Products & Services
                                              06-26-2014         Certificate of Service
    Other                                     06-26-2014         Receipt of Petition in a Reexam
   Copyrights                                 06-17-2014         Certificate of Service
   Trademarks                                 06-17-2014         Receipt of Petition in a Reexam
   Policy & Law
   Reports                                    06-12-2014         Certificate of Service
                                              06-12-2014         Receipt of Petition in a Reexam
                                              06-12-2014         Ready for Examiner Action after ACP
                                              06-09-2014         Certificate of Service
                                              06-09-2014         Third Party Requester Comments after Action Closing Prosecution
                                              06-04-2014         Certificate of Service
                                              06-04-2014         Receipt of Petition in a Reexam
                                              06-04-2014         RX - Mail Petition Decision - Granted
                                              05-19-2014         Certificate of Service
                                              05-19-2014         Receipt of Petition in a Reexam
                                              04-23-2014         RX - Mail Petition Decision - Denied
                                              04-23-2014         RX - Mail Petition Decision - Granted
                                              04-09-2014         Ready for Examiner Action after ACP
                                              04-09-2014         Certificate of Service
                                              04-09-2014         Third Party Requester Comments after Action Closing Prosecution
                                              03-24-2014         Receipt of Petition in a Reexam
                                              03-24-2014         Certificate of Service
                                              03-10-2014         Patent Owner Comments after Action Closing Prosecution
                                              03-19-2014         RX - Mail Petition Decision - Dismissed
                                              03-10-2014         Certificate of Service
                                              03-10-2014         Receipt of Petition in a Reexam
                                              01-23-2014         RX - Mail Extension of Time Period for Response Granted
                                              01-21-2014         Certificate of Service
                                              01-21-2014         Request for Extension of Time
                                              01-10-2014         RX - Mail Reexam - Action Closing Prosecution.
                                              03-13-2013         RX - Mail Inter Partes Non-Final Office Action
                                              03-11-2013         RX - Mail Petition Decision - Dismissed
                                              12-24-2013         RX - Mail Reexam - Action Closing Prosecution.




http://portal.uspto.gov/pair/PublicPair[4/12/2015 11:40:27 AM]
Public Pair - Public Pair
                 Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 300 of 487 PageID #: 32221
                                              08-15-2013         Ready for Examiner Action after Nonfinal
                                              08-01-2013         RX - Mail Petition Decision - Dismissed
                                              07-17-2013         RX - Mail Petition Decision - Granted
                                              07-09-2013         Third Party Requester Comments after Non-final Action
                                              07-09-2013         Certificate of Service
                                              06-11-2013         Affidavit(s), Declaration(s) and/or Exhibit(s) Filed
                                              06-11-2013         Receipt of Petition in a Reexam
                                              06-11-2013         Response after non-final action - owner - timely
                                              06-11-2013         Certificate of Service
                                              06-10-2013         RX - Concurrent Proceedings Notice
                                              06-10-2013         Certificate of Service
                                              04-03-2013         Reexam - Opposition filed in response to petition
                                              04-03-2013         Certificate of Service
                                              04-04-2013         RX - Mail Extension of Time Period for Response Granted
                                              04-02-2013         Request for Extension of Time
                                              04-02-2013         Certificate of Service
                                              03-13-2013         RX - Mail Petition Decision - Dismissed
                                              03-13-2013         RX - Mail Petition Decision - Dismissed
                                              03-11-2013         RX - Mail Inter Partes Non-Final Office Action
                                              02-27-2013         Receipt of Petition in a Reexam
                                              02-27-2013         Certificate of Service
                                              02-22-2013         Reexam - Opposition filed in response to petition
                                              02-22-2013         Certificate of Service
                                              09-20-2012         Information Disclosure Statement considered
                                              04-25-2012         Information Disclosure Statement considered
                                              02-15-2013         Certificate of Service
                                              02-15-2013         Receipt of Petition in a Reexam
                                              01-17-2013         Certificate of Service
                                              01-17-2013         Reexam - Opposition filed in response to petition
                                              01-24-2013         RX - Mail Improper Letter Destroyed
                                              01-11-2013         Receipt of Petition in a Reexam
                                              01-11-2013         Receipt of Petition in a Reexam
                                              01-11-2013         Certificate of Service
                                              01-11-2013         Reexam - Opposition filed in response to petition
                                              01-11-2013         Certificate of Service
                                              01-04-2013         Certificate of Service
                                              01-04-2013         Receipt of Petition in a Reexam
                                              12-13-2012         Certificate of Service
                                              12-13-2012         Reexam - Opposition filed in response to petition
                                              12-13-2012         RX - Mail Decision Merging Reexam and Reissue Proceedings -- Reexam
                                              12-05-2012         Certificate of Service
                                              12-05-2012         Receipt of Petition in a Reexam
                                              12-05-2012         Change in Power of Attorney (May Include Associate POA)
                                              12-03-2012         Change in Power of Attorney (May Include Associate POA)
                                              12-03-2012         Certificate of Service
                                              09-20-2012         Information Disclosure Statement Filed
                                              09-20-2012         Information Disclosure Statement (IDS) Filed
                                              06-14-2012         Receipt of Petition in a Reexam
                                              06-14-2012         Certificate of Service
                                              06-20-2012         Ready for Examiner Action after Nonfinal
                                              06-14-2012         Third Party Requester Comments after Non-final Action
                                              06-14-2012         Certificate of Service
                                              05-18-2012         Receipt of Petition in a Reexam
                                              05-18-2012         Certificate of Service
                                              05-15-2012         Receipt of Petition in a Reexam
                                              05-15-2012         Response after non-final action - owner - timely
                                              05-15-2012         Certificate of Service
                                              04-25-2012         Information Disclosure Statement (IDS) Filed
                                              03-09-2012         Request for Extension of Time




http://portal.uspto.gov/pair/PublicPair[4/12/2015 11:40:27 AM]
Public Pair - Public Pair
                 Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 301 of 487 PageID #: 32222
                                              03-09-2012         Certificate of Service
                                              11-18-2011         Receipt of Petition in a Reexam
                                              11-18-2011         Certificate of Service
                                              11-04-2011         Receipt of Petition in a Reexam
                                              11-04-2011         Certificate of Service
                                              11-04-2011         RX - Concurrent Proceedings Notice
                                              11-04-2011         Certificate of Service
                                              11-02-2011         Correspondence Address Change
                                              11-01-2011         Change in Power of Attorney (May Include Associate POA)
                                              11-01-2011         Certificate of Service
                                              07-08-2011         Information Disclosure Statement considered
                                              08-23-2011         Notice of Reexam Published in Official Gazette
                                              07-15-2011         Reexam Litigation Search Conducted
                                              07-14-2011         Case docketed to examiner
                                              07-14-2011         Case Docketed to Examiner in GAU
                                              07-12-2011         Completion of pre-processing - released to TC
                                              07-12-2011         Notice of reexamination request filing date
                                              07-12-2011         Notice of assignment of reexamination request
                                              07-08-2011         Reexamination requested by third party requester
                                              07-12-2011         Title Report
                                              07-13-2011         Reexamination Formalities Notice Mailed
                                              07-13-2011         Reexamination Formalities Notice Mailed
                                              07-08-2011         Information Disclosure Statement Filed
                                              07-08-2011         Certificate of Service
                                              07-08-2011         Receipt of Original Inter Partes Reexam Request
                                              07-08-2011         Information Disclosure Statement (IDS) Filed
                                              07-08-2011         Information Disclosure Statement (IDS) Filed


                                              If you need help:

                                                      Contact the Patent Electronic Business Center at (866) 217-9197 (toll free) or e-mail EBC@uspto.gov for
                                                       specific questions about Patent Application Information Retrieval (PAIR).
                                                      If you experience technical difficulties or problems with PAIR outside normal Patent Electronic Business
                                                       Center hours (M-F, 6AM to 12AM ET), please call 1 800-786-9199.
                                                      Send general questions about USPTO programs to the USPTO Contact Center (UCC) .


                                Accessibility                                      Federal Activities Inventory Reform
                                Privacy Policy                                      (FAIR) Act
                                Terms of Use                                       Notification and Federal Employee
                                                                                   Antidiscrimination and Retaliation
                                Security                                           (NoFEAR) Act
                                Emergencies/Security Alerts                        Budget & Performance
                                Information Quality Guidelines                     Freedom of Information Act (FOIA)
           Department of Commerce NoFEAR                         Strategy Targeting Organized Piracy
           Act Report                                             (STOP!)
           Regulations.gov                                       Careers
           STOP!Fakes.gov                                        Site Index
           Department of Commerce                                Contact Us
           USA.gov                                               USPTO Webmaster




http://portal.uspto.gov/pair/PublicPair[4/12/2015 11:40:27 AM]
Public Pair - Public Pair
                 Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 302 of 487 PageID #: 32223



                                                                                   Patent Application Information Retrieval



        Home                 Patents        Trademarks            Other


    Patent eBusiness                             Patent Application Information Retrieval
                                                                         Order Certified Application As Filed  Order Certified File Wrapper       View Order List   
       Electronic Filing
                                                                          ESTABLISHMENT OF A SECURE COMMUNICATION LINK
      Patent Application Information           95/001,697                                                                                       41484-80130
    (PAIR)                                                                BASED ON A DOMAIN NAME SERVICE (DNS) REQUEST
       Patent Ownership
       Fees
       Supplemental Resources & Support
                                               Transaction History
    Patent Information                        Date               Transaction Description

   Patent Guidance and General Info
                                              04-06-2015         Certificate of Service
       Codes, Rules & Manuals                 04-06-2015         Reexam - Opposition filed in response to petition
       Employee & Office Directories          03-23-2015         Certificate of Service
       Resources & Public Notices             03-23-2015         Receipt of Petition in a Reexam
                                              10-01-2014         Information Disclosure Statement (IDS) Filed
    Patent Searches
                                              10-01-2014         Information Disclosure Statement Filed
   Patent Official Gazette
                                              10-01-2014         Certificate of Service
       Search Patents & Applications
                                              07-07-2014         RX - Mail Petition Decision - Denied
       Search Biological Sequences
                                              04-30-2014         Reexam - Correspondence Address Change for Third Party Requester
       Copies, Products & Services
                                              04-30-2014         Certificate of Service
    Other                                     04-21-2014         Certificate of Service
   Copyrights                                 04-21-2014         Receipt of Petition in a Reexam
   Trademarks                                 02-20-2014         RX - Mail Petition Decision - Dismissed
   Policy & Law
   Reports                                    07-31-2013         RX - Mail Petition Decision - Dismissed
                                              07-09-2013         Certificate of Service
                                              07-09-2013         Receipt of Petition in a Reexam
                                              06-10-2013         Certificate of Service
                                              06-07-2013         RX - Concurrent Proceedings Notice
                                              05-24-2013         RX - Mail Petition Decision - Denied
                                              03-12-2013         RX - Mail Petition Decision - Dismissed
                                              03-12-2013         RX - Mail Petition Decision - Dismissed
                                              02-27-2013         Certificate of Service
                                              02-27-2013         Receipt of Petition in a Reexam
                                              02-22-2013         Certificate of Service
                                              02-22-2013         Reexam - Opposition filed in response to petition
                                              02-15-2013         Certificate of Service
                                              02-15-2013         Receipt of Petition in a Reexam
                                              01-24-2013         RX - Mail Improper Letter Destroyed
                                              01-17-2013         Certificate of Service
                                              01-17-2013         Reexam - Opposition filed in response to petition
                                              01-11-2013         Certificate of Service
                                              01-11-2013         Receipt of Petition in a Reexam
                                              12-13-2012         Certificate of Service
                                              12-13-2012         Reexam - Opposition filed in response to petition
                                              12-06-2012         Change in Power of Attorney (May Include Associate POA)
                                              12-05-2012         Correspondence Address Change
                                              12-05-2012         Certificate of Service
                                              12-05-2012         Receipt of Petition in a Reexam
                                              12-03-2012         Certificate of Service
                                              12-03-2012         Change in Power of Attorney (May Include Associate POA)
                                              11-29-2012         Certificate of Service




http://portal.uspto.gov/pair/PublicPair[4/12/2015 11:51:14 AM]
Public Pair - Public Pair
                 Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 303 of 487 PageID #: 32224
                                              11-29-2012         Receipt of Petition in a Reexam
                                              10-26-2012         Ready for Examiner Action after Nonfinal
                                              10-25-2012         Certificate of Service
                                              10-25-2012         Third Party Requester Comments after Non-final Action
                                              09-20-2012         Information Disclosure Statement (IDS) Filed
                                              09-20-2012         Information Disclosure Statement (IDS) Filed
                                              09-20-2012         Information Disclosure Statement (IDS) Filed
                                              09-20-2012         Information Disclosure Statement (IDS) Filed
                                              10-09-2012         Certificate of Service
                                              10-09-2012         Receipt of Petition in a Reexam
                                              09-27-2012         Certificate of Service
                                              09-27-2012         Receipt of Petition in a Reexam
                                              09-25-2012         RX - Mail Petition Decision - Granted
                                              09-25-2012         RX - Mail Petition Decision - Granted
                                              08-18-2012         Ready for Examiner Action after Nonfinal
                                              08-17-2012         Certificate of Service
                                              08-17-2012         Third Party Requester Comments after Non-final Action
                                              08-17-2012         Receipt of Petition in a Reexam
                                              07-20-2012         Certificate of Service
                                              07-20-2012         Response after non-final action - owner - timely
                                              07-20-2012         Receipt of Petition in a Reexam
                                              04-25-2012         Information Disclosure Statement (IDS) Filed
                                              04-25-2012         Information Disclosure Statement (IDS) Filed
                                              05-08-2012         Certificate of Service
                                              05-08-2012         Request for Extension of Time
                                              04-20-2012         Certificate of Service
                                              04-20-2012         Receipt of Petition in a Reexam
                                              04-03-2012         Receipt of Petition in a Reexam
                                              04-03-2012         Certificate of Service
                                              11-21-2011         Certificate of Service
                                              11-21-2011         Receipt of Petition in a Reexam
                                              11-08-2011         Certificate of Service
                                              11-07-2011         Certificate of Service
                                              11-07-2011         Receipt of Petition in a Reexam
                                              11-04-2011         ReExam Litigation Found
                                              11-04-2011         RX - Concurrent Proceedings Notice
                                              08-17-2011         Case docketed to examiner
                                              08-17-2011         Case Docketed to Examiner in GAU
                                              09-06-2011         Notice of Reexam Published in Official Gazette
                                              08-09-2011         Completion of pre-processing - released to TC
                                              08-10-2011         Notice of assignment of reexamination request
                                              08-10-2011         Notice of reexamination request filing date
                                              08-10-2011         Reexamination Formalities Notice Mailed
                                              08-10-2011         Reexamination Formalities Notice Mailed
                                              08-08-2011         Title Report
                                              07-25-2011         Reexam - Information Disclosure Statement Filed by Third Party Requester
                                              08-05-2011         Reexam Litigation Search Conducted
                                              07-25-2011         Receipt of Original Inter Partes Reexam Request


                                              If you need help:

                                                      Contact the Patent Electronic Business Center at (866) 217-9197 (toll free) or e-mail EBC@uspto.gov for
                                                       specific questions about Patent Application Information Retrieval (PAIR).
                                                      If you experience technical difficulties or problems with PAIR outside normal Patent Electronic Business
                                                       Center hours (M-F, 6AM to 12AM ET), please call 1 800-786-9199.
                                                      Send general questions about USPTO programs to the USPTO Contact Center (UCC) .


                                Accessibility                                      Federal Activities Inventory Reform
                                Privacy Policy                                      (FAIR) Act
                                Terms of Use                                       Notification and Federal Employee
                                                                                   Antidiscrimination and Retaliation
                                Security                                           (NoFEAR) Act



http://portal.uspto.gov/pair/PublicPair[4/12/2015 11:51:14 AM]
Public Pair - Public Pair
                 Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 304 of 487 PageID #: 32225



                                Emergencies/Security Alerts                       Budget & Performance
                                Information Quality Guidelines                    Freedom of Information Act (FOIA)
           Department of Commerce NoFEAR                         Strategy Targeting Organized Piracy
           Act Report                                             (STOP!)
           Regulations.gov                                       Careers
           STOP!Fakes.gov                                        Site Index
           Department of Commerce                                Contact Us
           USA.gov                                               USPTO Webmaster




http://portal.uspto.gov/pair/PublicPair[4/12/2015 11:51:14 AM]
Public Pair - Public Pair
                 Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 305 of 487 PageID #: 32226



                                                                                   Patent Application Information Retrieval



        Home                 Patents        Trademarks            Other


    Patent eBusiness                             Patent Application Information Retrieval
                                                                         Order Certified Application As Filed  Order Certified File Wrapper       View Order List   
       Electronic Filing
                                                                          ESTABLISHMENT OF A SECURE COMMUNICATION LINK
      Patent Application Information           95/001,714                                                                                       43614.99
    (PAIR)                                                                BASED ON A DOMAIN NAME SERVICE (DNS) REQUEST
       Patent Ownership
       Fees
       Supplemental Resources & Support
                                               Transaction History
    Patent Information                        Date               Transaction Description

   Patent Guidance and General Info
                                              04-06-2015         Certificate of Service
       Codes, Rules & Manuals                 04-06-2015         Reexam - Opposition filed in response to petition
       Employee & Office Directories          03-23-2015         Certificate of Service
       Resources & Public Notices             03-23-2015         Receipt of Petition in a Reexam
                                              10-01-2014         Information Disclosure Statement (IDS) Filed
    Patent Searches
                                              10-01-2014         Information Disclosure Statement (IDS) Filed
   Patent Official Gazette
                                              10-01-2014         Information Disclosure Statement Filed
       Search Patents & Applications
                                              10-01-2014         Certificate of Service
       Search Biological Sequences
                                              07-07-2014         RX - Mail Petition Decision - Denied
       Copies, Products & Services
                                              04-30-2014         Reexam - Correspondence Address Change for Third Party Requester
    Other                                     04-30-2014         Certificate of Service
   Copyrights                                 04-21-2014         Certificate of Service
   Trademarks                                 04-21-2014         Receipt of Petition in a Reexam
   Policy & Law
   Reports                                    02-20-2014         RX - Mail Petition Decision - Dismissed
                                              07-31-2013         RX - Mail Petition Decision - Dismissed
                                              07-09-2013         Certificate of Service
                                              07-09-2013         Receipt of Petition in a Reexam
                                              06-10-2013         Certificate of Service
                                              06-07-2013         RX - Concurrent Proceedings Notice
                                              05-24-2013         RX - Mail Petition Decision - Denied
                                              03-12-2013         RX - Mail Petition Decision - Dismissed
                                              03-12-2013         RX - Mail Petition Decision - Dismissed
                                              02-27-2013         Certificate of Service
                                              02-27-2013         Receipt of Petition in a Reexam
                                              02-22-2013         Certificate of Service
                                              02-22-2013         Reexam - Opposition filed in response to petition
                                              02-15-2013         Certificate of Service
                                              02-15-2013         Receipt of Petition in a Reexam
                                              01-24-2013         RX - Mail Improper Letter Destroyed
                                              01-17-2013         Certificate of Service
                                              01-17-2013         Reexam - Opposition filed in response to petition
                                              01-11-2013         Certificate of Service
                                              01-11-2013         Receipt of Petition in a Reexam
                                              12-19-2012         Reexam - Opposition filed in response to petition
                                              12-19-2012         Certificate of Service
                                              12-13-2012         Certificate of Service
                                              12-13-2012         Reexam - Opposition filed in response to petition
                                              12-06-2012         Change in Power of Attorney (May Include Associate POA)
                                              12-05-2012         Certificate of Service
                                              12-05-2012         Receipt of Petition in a Reexam
                                              12-03-2012         Certificate of Service




http://portal.uspto.gov/pair/PublicPair[4/12/2015 11:52:44 AM]
Public Pair - Public Pair
                 Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 306 of 487 PageID #: 32227
                                              12-03-2012         Change in Power of Attorney (May Include Associate POA)
                                              12-05-2012         Correspondence Address Change
                                              11-29-2012         Certificate of Service
                                              11-29-2012         Receipt of Petition in a Reexam
                                              10-26-2012         Ready for Examiner Action after Nonfinal
                                              10-25-2012         Certificate of Service
                                              10-25-2012         Third Party Requester Comments after Non-final Action
                                              10-09-2012         Certificate of Service
                                              10-09-2012         Receipt of Petition in a Reexam
                                              09-27-2012         Certificate of Service
                                              09-27-2012         Receipt of Petition in a Reexam
                                              09-25-2012         RX - Mail Examiner Interview Summary Record
                                              09-26-2012         Change in Power of Attorney (May Include Associate POA)
                                              09-25-2012         Correspondence Address Change
                                              09-25-2012         RX - Mail Examiner Interview Summary Record
                                              09-25-2012         RX - Mail Petition Decision - Granted
                                              09-25-2012         RX - Mail Petition Decision - Granted
                                              08-18-2012         Ready for Examiner Action after Nonfinal
                                              08-17-2012         Certificate of Service
                                              08-17-2012         Third Party Requester Comments after Non-final Action
                                              08-17-2012         Receipt of Petition in a Reexam
                                              07-31-2012         Ready for Examiner Action after Nonfinal
                                              07-20-2012         Certificate of Service
                                              07-20-2012         Response after non-final action - owner - timely
                                              07-20-2012         Receipt of Petition in a Reexam
                                              04-25-2012         Information Disclosure Statement (IDS) Filed
                                              05-08-2012         Certificate of Service
                                              05-08-2012         Request for Extension of Time
                                              04-20-2012         Certificate of Service
                                              04-20-2012         Receipt of Petition in a Reexam
                                              04-03-2012         Receipt of Petition in a Reexam
                                              04-03-2012         Certificate of Service
                                              11-18-2011         Receipt of Petition in a Reexam
                                              11-18-2011         Reexam - Affidavit(s), Declaration(s) and/or Exhibit(s) Filed by Third Party Requester
                                              11-18-2011         Certificate of Service
                                              11-18-2011         Receipt of Petition in a Reexam
                                              11-18-2011         Certificate of Service
                                              11-09-2011         RX - Concurrent Proceedings Notice
                                              11-09-2011         Receipt of Petition in a Reexam
                                              11-09-2011         Certificate of Service
                                              11-09-2011         Receipt of Petition in a Reexam
                                              11-09-2011         Certificate of Service
                                              11-03-2011         Change in Power of Attorney (May Include Associate POA)
                                              11-03-2011         Correspondence Address Change
                                              11-01-2011         Change in Power of Attorney (May Include Associate POA)
                                              11-01-2011         Certificate of Service
                                              08-16-2011         Information Disclosure Statement considered
                                              10-04-2011         Notice of Reexam Published in Official Gazette
                                              08-26-2011         Case docketed to examiner
                                              08-26-2011         Case Docketed to Examiner in GAU
                                              08-26-2011         Completion of pre-processing - released to TC
                                              08-26-2011         Notice of assignment of reexamination request
                                              08-26-2011         Notice of reexamination request filing date
                                              08-26-2011         Title Report
                                              08-17-2011         Reexam Litigation Search Conducted
                                              08-16-2011         Information Disclosure Statement Filed
                                              08-16-2011         Certificate of Service
                                              08-16-2011         Reexamination requested by third party requester
                                              08-29-2011         Reexamination Formalities Notice Mailed




http://portal.uspto.gov/pair/PublicPair[4/12/2015 11:52:44 AM]
Public Pair - Public Pair
                 Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 307 of 487 PageID #: 32228
                                              08-29-2011         Reexamination Formalities Notice Mailed
                                              08-16-2011         Receipt of Original Inter Partes Reexam Request
                                              08-16-2011         Information Disclosure Statement (IDS) Filed


                                              If you need help:

                                                      Contact the Patent Electronic Business Center at (866) 217-9197 (toll free) or e-mail EBC@uspto.gov for
                                                       specific questions about Patent Application Information Retrieval (PAIR).
                                                      If you experience technical difficulties or problems with PAIR outside normal Patent Electronic Business
                                                       Center hours (M-F, 6AM to 12AM ET), please call 1 800-786-9199.
                                                      Send general questions about USPTO programs to the USPTO Contact Center (UCC) .


                                Accessibility                                     Federal Activities Inventory Reform
                                Privacy Policy                                     (FAIR) Act

                                Terms of Use                                      Notification and Federal Employee
                                                                                  Antidiscrimination and Retaliation
                                Security                                          (NoFEAR) Act
                                Emergencies/Security Alerts                       Budget & Performance
                                Information Quality Guidelines                    Freedom of Information Act (FOIA)
           Department of Commerce NoFEAR                         Strategy Targeting Organized Piracy
           Act Report                                             (STOP!)
           Regulations.gov                                       Careers
           STOP!Fakes.gov                                        Site Index
           Department of Commerce                                Contact Us
           USA.gov                                               USPTO Webmaster




http://portal.uspto.gov/pair/PublicPair[4/12/2015 11:52:44 AM]
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 308 of 487 PageID #: 32229



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


  FAIRCHILD SEMICONDUCTOR
  CORPORATION and FAIRCHILD
  (TAIWAN) CORPORATION,

                           Plaintiffs,
                                                        C.A. No. 12-540-LPS
         v.
                                                         Highly Confidential
  POWER INTEGRATIONS, INC.,

                           Defendant.



          FAIRCHILD’S REPLY IN SUPPORT OF ITS MOTION IN LIMINE NO. 1
                TO PRECLUDE ANY REFERENCE TO ANY PENDING
         REEXAMINATION PROCEEDING OR COMPLETED REEXAMINATION
                          OF ANY ASSERTED PATENT

  Counsel for Plaintiffs                     John G. Day (#2403)
                                             Lauren E. Maguire (#4261)
                                             Andrew C. Mayo (#5207)
  Blair M. Jacobs                            ASHBY & GEDDES
  Christina A. Ondrick                       500 Delaware Avenue, 8th Floor
  PAUL HASTINGS LLP                          P.O. Box 1150
  875 15th Street, Northwest                 Wilmington, DE 19899
  Washington, DC 20005                       (302) 654-1888
  (202) 551-1700                             jday@ashby-geddes.com
  blairjacobs@paulhastings.com               lmaguire@ashby-geddes.com
  christinaondrick@paulhastings.com          amayo@ashby-geddes.com




  Dated: April 17, 2015
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 309 of 487 PageID #: 32230



         The Federal Circuit has rejected the same argument PI makes here. In VirnetX, the Court

  upheld a district court’s exclusion of incomplete reexam results and confirmed the extreme

  prejudice caused by the introduction of an incomplete reexam, even where an accused infringer

  purports to rely upon the reexam to support a defense to inducement under Commil. VirnetX,

  Inc. v. Cisco Sys., Inc., 767 F.3d 1308, 1324-25 (Fed. Cir. 2014). As VirnetX cautioned, “the

  court’s precedent has often warned of the limited value of actions by the PTO when used for” the

  purpose of “negating the requisite intent for inducement.” Id. (emphasis added). Here, as with

  all non-final PTO proceedings, the pending reexam of the ’972 patent has little to no probative

  value, with a statistically significant likelihood of a different result from the Patent Board or

  Federal Circuit on appeal. Any probative value of the reexam is substantially outweighed by the

  risk of unfair prejudice to Fairchild, the potential for confusion about the validity of the patent,

  and likelihood of misleading the jury. The reexam should thus be excluded under FRE 403.

         Moreover, introduction of the reexam would result in a mini trial contrasting the reexam

  with the Fairchild II jury finding of validity and this Court’s JMOL ruling that substantial

  evidence supported that validity verdict. Lengthy explanations of the different standards of proof

  applied by the Patent Office and courts would also be necessary, resulting in yet further

  confusion. PI’s contention that only recently initiated reexams are excludable is legally

  incorrect. SRI Int’l Inc. v. Internet Sec. Sys., Inc., 647 F. Supp. 2d 323, 356 (D. Del. 2009)

  (“non-final decisions made during reexamination are not binding, moreover, they are more

  prejudicial (considering the overwhelming possibility of jury confusion) than probative of

  validity,” defining “non-final” as “[d]ecisions not vetted by the Federal Circuit”).

         As for the ’366 patent, eliminating any reference to the fact of a “reexamination” avoids

  the incorrect suggestion the patent is entitled to a greater presumption of validity.




                                                    1
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 310 of 487 PageID #: 32231



  Dated: April 17, 2015                     ASHBY & GEDDES

                                            /s/ John G. Day
                                            John G. Day (#2403)
                                            Lauren E. Maguire (#4261)
                                            Andrew C. Mayo (#5207)
                                            500 Delaware Avenue, 8th Floor
                                            P.O. Box 1150
                                            Wilmington, DE 19899
                                            (302) 654-1888
                                            jday@ashby-geddes.com
                                            lmaguire@ashby-geddes.com
                                            amayo@ashby-geddes.com

                                            PAUL HASTINGS LLP
                                            Blair M. Jacobs
                                            Christina A. Ondrick
                                            875 15th Street, Northwest
                                            Washington, DC 20005
                                            (202) 551-1700
                                            blairjacobs@paulhastings.com
                                            christinaondrick@paulhastings.com

                                            Attorneys for Plaintiffs




                                        2
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 311 of 487 PageID #: 32232
                                 EXHIBIT 6B


                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


  FAIRCHILD SEMICONDUCTOR
  CORPORATION and FAIRCHILD
  (TAIWAN) CORPORATION,

                           Plaintiffs,
                                                        C.A. No. 12-540-LPS
         v.
                                                         Highly Confidential
  POWER INTEGRATIONS, INC.,

                           Defendant.



        FAIRCHILD’S MOTION IN LIMINE NO. 2 TO PRECLUDE LAY WITNESS
       TESTIMONY ON ULTIMATE ISSUES OF INFRINGEMENT AND VALIDITY

  Counsel for Plaintiffs                     John G. Day (#2403)
                                             Lauren E. Maguire (#4261)
                                             Andrew C. Mayo (#5207)
  Blair M. Jacobs                            ASHBY & GEDDES
  Christina A. Ondrick                       500 Delaware Avenue, 8th Floor
  PAUL HASTINGS LLP                          P.O. Box 1150
  875 15th Street, Northwest                 Wilmington, DE 19899
  Washington, DC 20005                       (302) 654-1888
  (202) 551-1700                             jday@ashby-geddes.com
  blairjacobs@paulhastings.com               lmaguire@ashby-geddes.com
  christinaondrick@paulhastings.com          amayo@ashby-geddes.com




  Dated: April 10, 2015
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 312 of 487 PageID #: 32233



         Fairchild Semiconductor Corporation and Fairchild (Taiwan) Corporation (“Fairchild”)

  move in limine to preclude Power Integrations from eliciting testimony from lay witnesses,

  including the inventors of the asserted patents, on the ultimate issues in this case. The inventors

  of the asserted patents, Mr. Balakrishnan, Mr. Matthews, Mr. Kung, Mr. Weirich and Mr. Yang,

  are all lay witnesses and cannot testify on legal issues, such as claim scope, infringement and

  validity. Such testimony has little probative value, as their subjective belief on these issues has

  no bearing on the ultimate issues in this case, no probative value, and is unfairly prejudicial to

  Fairchild as the jury will likely afford their testimony greater weight and be confused.

         The Court should preclude Power Integrations from eliciting testimony on the ultimate

  issues of validity and infringement from its executive, Mr. Balakrishnan, and the inventors of its

  asserted patents. Past practice demonstrates that Power Integrations will likely attempt to elicit

  opinion testimony from Mr. Balakrishnan on the ultimate issues of infringement and validity in

  this case. For example, in the parties’ previous case, Power Integrations, Inc. v. Fairchild

  Semiconductor Int’l, Inc., Case No. 09-cv-05235 (N.D. Cal.) (Fairchild IV), Mr. Balakrishnan

  testified in great detail that Power Integrations’ asserted patents were valid over the alleged prior

  art based upon his opinion that they were “totally different.” (Ex. A at 2718:6-2722:4.)

  Similarly, Mr. Balakrishnan testified Fairchild infringed Power Integrations’ patent and its

  counsel emphasized the jury should decide whether to credit Mr. Balakrishnan or Fairchild’s

  technical expert as this was “a credibility issue.” (Id. at 3116:13-3117:7, 3102:22-3103:6.) As

  such, Power Integrations has proven it intends to elevate Mr. Balakrishnan’s testimony to that of

  an expert without properly certifying him as an expert. The Court should exclude any such

  opinions.

         As a lay witness, Mr. Balakrishnan may only testify regarding matters about which he has




                                                    1
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 313 of 487 PageID #: 32234



  personal knowledge personally perceived. Fed. R. Evid. 602; Fed. R. Evid 701. Legal opinions

  on the ultimate issue of infringement or validity are beyond this scope and the Court should

  exclude any such opinions. Power Integrations never disclosed Mr. Balakrishnan as an expert

  witness or submitted an expert report for him; any effort to now repackage his testimony as that

  of an expert should be precluded. This limitation should also preclude Mr. Balakrishnan from

  offering opinions comparing the accused devices to the asserted patents, including Power

  Integrations’ and Fairchild’s patents. Air Turbine Tech., Inc. v. Atlas Copco AB, 410 F.3d 701,

  714 (Fed. Cir. 2005) (affirming district court’s exclusion of inventor’s testimony regarding the

  operation of the accused product for being improper expert testimony). That Mr. Balakrishnan is

  the named inventor of several patents in suit “does not necessarily mean he also has

  particularized knowledge and experience in the structure and workings of the accused device.”

  Id. (upholding district court’s exclusion of inventor’s improper expert testimony about accused

  devices); see also Verizon Servs. Corp. v. Cox Fibernet Virginia, Inc., 602 F.3d 1325, 1340 (Fed.

  Cir. 2010) (affirming the district court’s decision to “limit[] inventor testimony to factual

  testimony that did not require expert opinion”). Moreover, neither Mr. Weirich nor Mr. Yang

  has familiarity with the Court’s claim construction, so their testimony on the meaning of legal

  terminology in the patents is partial, unhelpful and confusing to the jury. Power Integrations

  already has a technical expert for its asserted patents, Dr. Kelley, who will offer testimony on the

  infringement and validity of these patents. The Court should not allow Power Integrations to

  submit Mr. Balakrishnan and Dr. Kelley as two purported experts on the exact same subject

  matter at trial.

          Similarly, Power Integrations apparently intends to elicit testimony from the inventors of

  Fairchild’s asserted patents on the ultimate issues of infringement and validity. For example,




                                                    2
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 314 of 487 PageID #: 32235



  Power Integrations’ expert, Dr. Kelley, relies on the deposition testimony of Mr. Weirich and

  Mr. Yang as purportedly confirming that alleged prior art references disclose each claim

  limitation. (See, e.g., Ex. B at Exhibit 4.) However, Mr. Weirich and Mr. Yang are lay

  witnesses and cannot testify on validity of the patent or the scope of the claim limitation, and

  their subjective belief on claim scope has no bearing these issues. Verizon Servs. Corp., 602

  F.3d at 1340. As such, the Court should preclude Power Integrations from eliciting testimony,

  whether live or through deposition designation, from Mr. Weirich and Mr. Yang on validity or

  infringement of Fairchild’s asserted patents.

         In addition to lacking probative value, lay witness testimony on the ultimate issue of

  infringement and validity is unfairly prejudicial. As the Supreme Court noted in Daubert,

  “[e]xpert evidence can be both powerful and quite misleading because of the difficulty in

  evaluating it. Because of this risk, the judge in weighing possible prejudice against probative

  force under Rule 403 of the present rules exercises more control over experts than over lay

  witnesses.” Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 595 (1993) (emphasis added).

  Power Integrations’ attempt to circumvent the Court’s gatekeeping role by eliciting expert

  testimony from the fact witnesses, including inventors, will assuredly result in jury confusion

  and prejudice Fairchild. The jurors will likely believe that an inventor has the same credentials

  as an expert witness and so must be an authority on infringement and validity. This is clearly not

  legally permissible and the Court must preclude such testimony.

         For the foregoing reasons, Fairchild respectfully requests that the Court preclude Power

  Integrations from eliciting testimony from lay witnesses, including the inventors of the asserted

  patents, on the ultimate issues of infringement and validity in this case.




                                                    3
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 315 of 487 PageID #: 32236



  Dated: April 10, 2015                     ASHBY & GEDDES

                                            /s/ John G. Day
                                            John G. Day (#2403)
                                            Lauren E. Maguire (#4261)
                                            Andrew C. Mayo (#5207)
                                            500 Delaware Avenue, 8th Floor
                                            P.O. Box 1150
                                            Wilmington, DE 19899
                                            (302) 654-1888
                                            jday@ashby-geddes.com
                                            lmaguire@ashby-geddes.com
                                            amayo@ashby-geddes.com

                                            PAUL HASTINGS LLP
                                            Blair M. Jacobs
                                            Christina A. Ondrick
                                            875 15th Street, Northwest
                                            Washington, DC 20005
                                            (202) 551-1700
                                            blairjacobs@paulhastings.com
                                            christinaondrick@paulhastings.com

                                            Attorneys for Plaintiffs




                                        4
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 316 of 487 PageID #: 32237




         EXHIBIT A
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 317 of 487 PageID #: 32238



                                                                   VOLUME 11

                                                            PAGES 2506 - 2813

                                UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA

                     BEFORE THE HONORABLE MAXINE M. CHESNEY, JUDGE

              POWER INTEGRATIONS, INC.,   )
              A DELAWARE CORPORATION,     )
                                          )
                         PLAINTIFF,       )
                                          )
                VS.                       )            NO. C 09-05235 MMC
                                          )
              FAIRCHILD SEMICONDUCTOR     )
              INTERNATIONAL, INC., A      )
              DELAWARE CORPORATION, ET AL.)
                                          )
                         DEFENDANTS.      )       SAN FRANCISCO, CALIFORNIA
              ____________________________)       TUESDAY, FEBRUARY 25, 2014



                               TRANSCRIPT OF TRIAL PROCEEDINGS

              APPEARANCES:

              FOR PLAINTIFF:             FISH & RICHARDSON, P.C.
                                         500 ARGUELLO STREET, SUITE 500
                                         REDWOOD CITY, CALIFORNIA 94063
                                   BY:   FRANK SCHERKENBACH, ESQ.
                                         HOWARD G. POLLACK, ESQ.
                                         MICHAEL R. HEADLEY, ESQ.
                                         ENRIQUE DUARTE, ESQ.
                                         JONATHAN J. LAMBERSON, ESQ.


              REPORTED BY:               BELLE BALL, CSR #8785, CRR, RDR
                                         OFFICIAL REPORTER, U.S. DISTRICT COURT


              (APPEARANCES CONTINUED, NEXT PAGE)
   Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 318 of 487 PageID #: 32239

                                                                 Page 2716                                                                     Page 2718
02:23:55    1   ORIGINALLY I UNDERSTOOD THAT NO DEMONSTRATIVE WOULD BE SHOWN,    02:25:37    1   PATENT

            2   SO TO SPEAK -- AND THIS IS A DEMONSTRATIVE, IN SO MANY                       2   Q NOW, THERE'S ALSO BEEN SOME TESTIMONY IN THIS CASE ABOUT

            3   WORDS -- WITHOUT IT BEING APPROVED IN ADVANCE OR GETTING                     3   THE VALIDITY OF YOUR '908 PATENT DO YOU REMEMBER THAT?

            4   APPROVAL TO SHOW                                                             4   A YES

02:24:10    5    AND I ASSUME THIS IS BEING OBJECTED TO NOT BECAUSE OF HOW       02:25:51    5    (DOCUMENT DISPLAYED)

            6   IT MIGHT HAVE BEEN USED AT SOME POINT, IF IT WAS USED EARLIER,               6   Q ALL RIGHT AND, HOW MANY TIMES HAS THE PATENT OFFICE

            7   BUT BECAUSE IT IS BEING USED NOW                                             7   LOOKED AT THE VALIDITY OF YOUR '908 PATENT?

            8       MR JACOBS: EXACTLY, YOUR HONOR                                           8   A ACTUALLY, THREE TIMES THE FIRST TIME IS WHEN WE FILED

            9       THE COURT: WELL --                                                       9   FOR THE PATENT THE PATENT OFFICE REVIEWED ALL OF THE

02:24:21 10         MR SCHERKENBACH: IT WAS DISCLOSED                            02:26:08 10     MATERIAL WE SENT THEM, INCLUDING REFERENCES AND THEY ISSUED

           11       THE COURT: OKAY                                                         11   THE PATENT AND AFTER THAT, IT WAS REEXAMINED TWICE

           12       MR JACOBS: AND WE OBJECTED TO IT                                        12   Q AND THE RESULT?

           13       MR SCHERKENBACH: NO                                                     13   A OH, THE RESULT WAS THEY CONFIRMED IT IN FACT, I BELIEVE

           14       MR JACOBS: YES, WE DID                                                  14   IN THIS CASE, THERE WERE MORE THAN 150 REFERENCES ALONG WITH

02:24:25 15         THE COURT: WELL, THAT I DON'T REMEMBER                       02:26:28 15     ARGUMENTS THAT THE PATENT OFFICE CONSIDERED BEFORE CONFIRMING

           16       MR JACOBS: WE DID WE SAID --                                            16   THAT THIS PATENT IS VALID, ONCE AGAIN TWICE AGAIN

           17       THE COURT: WAIT A SECOND ALL RIGHT                                      17   Q AND WERE YOU HERE FOR DR WEI'S DISCUSSION OF THIS BARROW

           18       MR SCHERKENBACH: I'LL DO IT WITHOUT THE                                 18   PATENT WHICH HE SAYS ANTICIPATES YOUR '908 PATENT?

           19   DEMONSTRATIVE, YOUR HONOR                                                   19    (DOCUMENT DISPLAYED)

02:24:32 20         THE COURT: OKAY                                              02:26:46 20     A YES, I WAS

           21       MR SCHERKENBACH: WE CAN'T GET IT --                                     21   Q DID HEARING HIS TESTIMONY CAUSE YOU COULD TO QUESTION IN

           22       THE COURT: LET'S TAKE DR WEI DOWN                                       22   ANY WAY IN YOUR MIND THE VALIDITY OF YOUR '908 PATENT?

           23    (DOCUMENT TAKEN OFF DISPLAY)                                               23       MR JACOBS: OBJECTION, YOUR HONOR LAY OPINION

           24       MR SCHERKENBACH: OKAY                                                   24   CONTRASTING WITH AN EXPERT OPINION ON CLAIM CONSTRUCTION,

02:24:37 25         THE COURT: ALL RIGHT AT LEAST IN PICTORIAL FORM              02:27:00 25     LEGAL ISSUES



                                                                 Page 2717                                                                     Page 2719
02:24:40    1   HERE, AND NOW YOU CAN KEEP GOING                                 02:27:02    1        THE COURT: WELL, I THINK IT MAY BE JUST AN
            2       MR SCHERKENBACH: RIGHT LET ME JUST ASK THE                               2    ARGUMENTATIVE QUESTION I'LL SUSTAIN ON THOSE GROUNDS
            3   QUESTION                                                                     3        MR JACOBS: THANK YOU
            4       THE COURT: ALL RIGHT                                                     4        THE COURT: IN OTHER WORDS, OTHERWISE YOU CAN JUST
02:24:43    5   BY MR SCHERKENBACH:                                              02:27:13    5    ASK HIM OF EVERY WITNESS THAT TESTIFIED CONTRARY TO THE
            6   Q YOU HAVE BEEN HERE THROUGHOUT THE TRIAL YES?                               6    POSITION BEING TAKEN BY POWER INTEGRATIONS
            7   A YES I HAVE BEEN HERE FROM THE BEGINNING                                    7      "DO YOU AGREE WITH IT?"
            8   Q HAVE YOU HEARD TESTIMONY SUGGESTING THAT YOUR '908 PATENT                  8      "NO "
            9   DOESN'T COVER THE CIRCUITS SHOWN IN THE PATENT?                              9      "DID YOU HEAR WHAT THEY SAID?"
02:24:57 10     A YES                                                            02:27:24 10      BY MR SCHERKENBACH:
           11   Q HAS ANYONE EVER SUGGESTED THAT TO YOU PRIOR TO THIS                       11    Q ALL RIGHT SO YOU HEARD DR WEI'S TESTIMONY RIGHT?
           12   LAWSUIT?                                                                    12    A YES, I DID
           13   A NO                                                                        13    Q ABOUT HIM SAYING, IN HIS OPINION, YOUR '908 PATENT IS
           14   Q DID YOU HEAR TESTIMONY IN THIS CASE THAT YOUR PATENT                      14    ANTICIPATED BY THIS BARROW PATENT RIGHT?
02:25:07 15     DOESN'T COVER THE CHIPS THAT YOU BUILT IMPLEMENTING YOUR         02:27:32 15      A YES I HEARD THAT
           16   PATENT?                                                                     16    Q DO YOU AGREE?
           17   A YES                                                                       17    A NO I DON'T
           18   Q HAVE YOU EVER HEARD ANYONE SUGGEST THAT TO YOU BEFORE THIS                18        MR JACOBS: OBJECTION, YOUR HONOR OBJECTION
           19   CASE?                                                                       19        THE COURT: YES THAT'S WHAT I MEANT YOU CAN'T DO
02:25:16 20     A NO                                                             02:27:37 20      THAT
           21   Q BASED ON WHAT YOU'VE HEARD SO FAR IN THIS CASE, DO YOU                    21        MR JACOBS: YES COMPLETELY IMPROPER COMPLETELY
           22   HAVE ANY REASON TO DOUBT THAT YOU -- THAT YOUR CIRCUITS                     22    IMPROPER
           23   DISCLOSED IN YOUR PATENT AND THE CHIPS YOU BUILT TO IMPLEMENT               23        THE COURT: EXCUSE ME I'M GOING TO SUSTAIN THE
           24   YOUR PATENT, IN FACT, ARE COVERED BY YOUR PATENT?                           24    OBJECTION KEEPING IN MIND THIS IS REBUTTAL, ALSO
02:25:34 25     A YES OF COURSE THAT'S THE WHOLE REASON FOR FILING A             02:27:48 25        THE QUESTIONS REALLY SHOULD BE IF SOMEBODY'S TESTIFIED TO




                                                                                                            55 (Pages 2716 to 2719)
   Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 319 of 487 PageID #: 32240

                                                               Page 2720                                                                     Page 2722
02:27:52    1   SOME FACT THAT THIS WITNESS CAN DISAGREE WITH AS A FACT AS      02:30:19    1   CORRECTION, SO THERE IS NO CURRENT LIMIT ADJUSTMENT

            2   OPPOSED TO AN OPINION I THINK THAT THAT -- OBVIOUSLY, HE                    2    FOR THOSE TWO REASONS I BELIEVE THIS -- THIS IS NOT EVEN

            3   DISAGREES WITH ANYBODY'S OPINION THAT THINKS HIS PATENT IS                  3   RELATED TO WHAT WE DO IN '908 PATENT AND I THINK EVEN

            4   INVALID                                                                     4   DR WEI AGREED THAT THERE WAS ONLY ONE FUNCTION

02:28:06    5    BUT, THAT'S GOING TO HAVE TO BE LEFT TO CLOSING ARGUMENT,      02:30:35    5   Q LET'S GO ON TO YOUR '079 PATENT

            6   AND NOT USE THE WITNESSES FOR THAT PURPOSE                                  6    (DOCUMENT DISPLAYED)

            7        MR SCHERKENBACH: ALL RIGHT                                             7   Q THIS IS THE FREQUENCY REDUCTION PATENT, RIGHT?

            8   BY MR SCHERKENBACH:                                                         8   A YES

            9   Q HAVE YOU -- HAVE YOU REVIEWED THE BARROW PATENT?                          9   Q REMIND US OF THE FIRST POWER INTEGRATIONS PRODUCT THAT IN

02:28:19 10     A YES, I HAVE                                                   02:30:49 10     YOUR UNDERSTANDING USED THE '079 PATENT

           11   Q INCLUDING THE PART THAT DR WEI RELIED ON?                                11   A IT'S THE TOPSWITCH-GX

           12   A YES                                                                      12   Q TOPSWITCH-GX?

           13   Q DO YOU AGREE THAT THE BARROW PATENT DISCLOSES WHAT DR WEI                13    (DOCUMENT DISPLAYED)

           14   SAYS IT DISCLOSES?                                                         14   A YES

02:28:42 15          THE COURT: EXCUSE ME THERE'S NO POINT IN RUSHING           02:30:58 15     Q IS THAT WHAT WE ARE SHOWING HERE ON PD1114?

           16   UP HERE TO THE PODIUM, MR JACOBS ALL RIGHT                                 16   A YES THIS IS THE DATASHEET OF TOPSWITCH-GX WHICH TALKS

           17        MR JACOBS: JUST WANTED TO MAKE SURE I CAN BE HEARD,                   17   ABOUT THE BENEFITS OF THE '079 PATENT

           18   YOUR HONOR                                                                 18   Q AND HOW DOES THE IMPLEMENTATION OF YOUR INVENTION IN THE

           19        THE COURT: OH, I CAN HEAR YOU FINE ALMOST ANYWHERE                    19   '079 -- EXCUSE ME -- IN TOPSWITCH-GX COMPARE TO THE EXAMPLES

02:28:52 20     IN THE COURTROOM                                                02:31:19 20     IN THE '079 PATENT ITSELF?

           21        MR JACOBS: THANK YOU                                                  21   A IT'S ACTUALLY THE SAME CIRCUIT WE FIRST IMPLEMENTED THE

           22        THE COURT: MR JACOBS OKAY NOW, THE QUESTION --                        22   INVENTION IN THE TOPSWITCH-GX, AND WE TOOK THAT CIRCUIT AND

           23   IT IS VERY DISTRACTING IF SOMEBODY RUNS UP IN THE MIDDLE OF A              23   FILED THE PATENT BASED ON THE CIRCUIT

           24   QUESTION                                                                   24    SO THAT EXACT CIRCUIT IS SHOWN IN THE '079 PATENT

02:29:01 25          MR JACOBS: SURE                                            02:31:38 25     Q OKAY AND WE'RE SHOWING HERE ON PD 1115, OR ASK YOU, WHAT



                                                               Page 2721                                                                     Page 2723
02:29:02    1        THE COURT: OKAY SO LET ME JUST SEE HERE WHAT THE           02:31:45    1   ARE WE SHOWING ON PD 1115?

            2   QUESTION WAS IF I CAN READ IT IN ITS -- WHATEVER FORM IT WAS                2   A WELL, ON THE RIGHT-HAND SIDE YOU HAVE THE '079 PATENT

            3   IN                                                                          3   SHOWING THE TWO REGIONS, THE FIXED FREQUENCY REGION AND A

            4     WELL, WE'RE BACK TO "DO YOU AGREE?"                                       4   VARIABLE FREQUENCY REGION, WHICH IS A LIGHT LOAD REGION, AND

02:29:18    5     I THINK THE QUESTION IS NOT WHETHER HE AGREES IF HE CAN       02:31:56    5   THE THIRD REGION, WHICH IS THE CYCLE-SKIPPING REGION

            6   SHOW WHY HIS INVENTION IS DIFFERENT YOU MIGHT BE ABLE TO ASK                6    (DOCUMENT DISPLAYED)

            7   HIM WHY THERE'S A DIFFERENCE THAT HASN'T BEEN POINTED OUT, IF               7   A THAT EXACT FIGURE IS SHOWN IN THE TOPSWITCH-GX DATASHEET

            8   HE IS ABLE TO DO THAT BUT JUST, IF YOU AGREE, NO, HE                        8   AND, THIS FUNCTIONALITY GIVES YOU THE BENEFIT OF INCREASED

            9   DOESN'T OKAY                                                                9   EFFICIENCY AT LIGHT LOAD IT GIVES YOU THE BENEFIT OF NO

02:29:37 10          MR SCHERKENBACH: ALL RIGHT                                 02:32:14 10     AUDIBLE NOISE IT ALSO GIVES YOU THE BENEFIT OF LOW RIPPLE ON

           11   BY MR SCHERKENBACH:                                                        11   THE OUTPUT

           12   Q DO YOU BELIEVE YOUR INVENTION IS DIFFERENT FROM WHAT'S                   12   Q REMIND US, DOES THE INVENTION DISCLOSURE FORM FOR YOUR

           13   SHOWN IN THE BARROW PATENT?                                                13   '079 INVENTION REFER TO ANY PARTICULAR PRODUCT?

           14   A YES IT IS TOTALLY DIFFERENT                                              14   A IT ACTUALLY REFERS TO THE TOPSWITCH-GX PRODUCT, BECAUSE

02:29:43 15     Q WHY?                                                          02:32:31 15     THAT'S WHERE IT CAME FROM

           16   A THIS IS ACTUALLY A POWER FACTOR CORRECTION CIRCUIT, WHICH                16    (DOCUMENT DISPLAYED)

           17   IS, YOU KNOW, WELL KNOWN AND IT USES A MULTIPLIER TO                       17   Q AND IS THAT WHAT WE ARE LOOKING AT ON PD1116 HERE?

           18   MULTIPLY TWO QUANTITIES AND A MULTIPLIER IS NOT A                          18   A YES

           19   MULTI-FUNCTION CIRCUIT, JUST BECAUSE IT HAS "MULTI" IN FRONT               19   Q NOW, IN ADDITION, TO THE FREQUENCY REDUCTION FEATURE, DOES

02:30:01 20     OF IT                                                           02:32:44 20     THE TOP-DX INCLUDE YOUR OTHER INVENTION, AS WELL, THE '908?

           21     A MULTI-FUNCTION CIRCUIT HAS MULTIPLE FUNCTIONS THE ONLY                 21   A YES, IT DOES

           22   FUNCTION THIS MULTIPLIER HAS IS MULTIPLICATION SO THAT'S ONE               22    (DOCUMENT DISPLAYED)

           23   POINT                                                                      23   Q AND, ON -- ACTUALLY, ONE OTHER QUESTION ON THE GX SO,

           24     NUMBER TWO: THERE IS NO CURRENT LIMIT ADJUSTMENT GOING ON                24   YOUR TOPSWITCH-GX PART, IT HAS JITTER IS THAT RIGHT?

02:30:13 25     HERE THIS IS -- THIS IS CLOSED LOOP CONTROL OF POWER FACTOR     02:33:06 25     A YEAH IT HAS FIXED FREQUENCY WITH JITTER




                                                                                                        56 (Pages 2720 to 2723)
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 320 of 487 PageID #: 32241

                                                   Page 2812                                                     Page 2014
         1                   INDEX                                             CERTIFICATE OF REPORTER
         2     PLAINTIFF'S WITNESSES          PAGE VOL
                                                                          I, BELLE BALL, OFFICIAL REPORTER FOR THE UNITED
         3    PUTNAM, JONATHAN
              (RECALLED)                 2576 11                       STATES COURT, NORTHERN DISTRICT OF CALIFORNIA, HEREBY CERTIFY
         4    CROSS EXAMINATION BY MR WALTERS        2576 11
                                                                       THAT THE FOREGOING IS A CORRECT TRANSCRIPT FROM THE RECORD OF
              REDIRECT EXAMINATION BY MR HEADLEY        2605 11
         5    RECROSS EXAMINATION BY MR WALTERS        2617 11         PROCEEDINGS IN THE ABOVE-ENTITLED MATTER.
         6    BALAKRISHNAN, BALU
              (RECALLED)                 2708 11                            /S/ BELLE BALL____________________
         7    DIRECT EXAMINATION BY MR SCHERKENBACH        2708 11
                                                                              WEDNESDAY , FEBRUARY 26,
              CROSS EXAMINATION BY MR JACOBS        2740 11
         8    REDIRECT EXAMINATION BY MR SCHERKENBACH        2760 11         BELLE BALL, CSR 8785, CRR, RDR
              RECROSS EXAMINATION BY MR JACOBS        2765 11
         9
              MATTHEWS, DAVID MICHAEL HUGH
        10    (SWORN)                  2767 11
              DIRECT EXAMINATION BY MR POLLACK         2767 11
        11
        12     DEFENDANT'S WITNESSES          PAGE VOL
              WOOD, PH D , JONATHAN R
        13    (RECALLED)                2530 11
              CROSS EXAM RESUMED BY MR POLLACK      2530 11
        14    REDIRECT EXAMINATION BY MR MARTINSON     2563 11
              RECROSS EXAMINATION BY MR POLLACK      2571 11
        15
        16    MALACKOWSKI, JAMES
              (SWORN)                   2620 11
        17    DIRECT EXAMINATION BY MR WALTERS       2620 11
              CROSS EXAMINATION BY MR HEADLEY        2674 11
        18    REDIRECT EXAMINATION BY MR WALTERS       2707 11
        19     JOINTLY-DESIGNATED TESTIMONY
        20    TOMLIN, JOHN
              VIDEOTAPED DEPOSITION TESTIMONY PLAYED     2573 11
        21
              RENOUARD, BRUCE
        22    VIDEOTAPED DEPOSITION TESTIMONY PLAYED      2574 11
        23
        24
        25



                                                   Page 2813
          1
                            EXHIBITS
          2
          3     TRIAL EXHIBITS             IDEN    VOL EVID VOL
          4     5354                        2561   11
                3488                        2574   11
          5     5642                        2649   11
                2469                        2650   11
          6     5482                        2650   11
                4911                        2662   11
          7     3794                        2666   11
                3923                        2666   11
          8     5465                        2666   11
                5843                        2673   11
          9     5844                        2673   11
                1776                        2684   11
         10     4872                        2688   11
                5472                        2697   11
         11     1560                        2734   11
                1737                        2734   11
         12     1738                        2734   11
                2450                        2751   11
         13     2458                        2754   11
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25



                                                                       79 (Pages 2812 to 2014)
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 321 of 487 PageID #: 32242



                                                                    VOLUME 13

                                                           PAGES 3079 - 3317

                                UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA

                     BEFORE THE HONORABLE MAXINE M. CHESNEY, JUDGE

              POWER INTEGRATIONS, INC.,   )
              A DELAWARE CORPORATION,     )
                                          )
                         PLAINTIFF,       )
                                          )
                VS.                       )            NO. C 09-05235 MMC
                                          )
              FAIRCHILD SEMICONDUCTOR     )
              INTERNATIONAL, INC., A      )
              DELAWARE CORPORATION, ET AL.)
                                          )
                         DEFENDANTS.      )      SAN FRANCISCO, CALIFORNIA
              ____________________________)      THURSDAY, FEBRUARY 27, 2014



                               TRANSCRIPT OF TRIAL PROCEEDINGS

              APPEARANCES:

              FOR PLAINTIFF:             FISH & RICHARDSON, P.C.
                                         500 ARGUELLO STREET, SUITE 500
                                         REDWOOD CITY, CALIFORNIA 94063
                                   BY:   FRANK SCHERKENBACH, ESQ.
                                         HOWARD G. POLLACK, ESQ.
                                         MICHAEL R. HEADLEY, ESQ.
                                         ENRIQUE DUARTE, ESQ.
                                         JONATHAN J. LAMBERSON, ESQ.
                                         NEIL A. WARREN, ESQ.

              REPORTED BY:               BELLE BALL, CSR #8785, CRR, RDR
                                         OFFICIAL REPORTER, U.S. DISTRICT COURT


              (APPEARANCES CONTINUED, NEXT PAGE)
   Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 322 of 487 PageID #: 32243

                                                                  Page 3101                                                                        Page 3103
09:24:06    1    AND SO HERE ARE A FEW THINGS I TRIED TO SINGLE OUT TO HELP      09:27:50    1   IT

            2   YOU MAKE SENSE OF THE EXPERTS                                                2        HE INTERPRETED THE COURT'S CONSTRUCTIONS OF BOTH OF OUR

            3    FIRST, DR KELLEY, HE IS AN EXPERT IN SWITCHED MODE POWER                    3   PATENTS TO EXCLUDE WHAT THE PATENTS SHOW

            4   SUPPLY INTEGRATED CIRCUIT DESIGN HE HAS DESIGNED EXACTLY THE                 4        NOW, YOU NEED TO HAVE EXACTLY NO EXPERIENCE IN A PATENT

09:24:25    5   SORT OF CHIPS THAT ARE AT ISSUE IN THIS CASE HE DID IT FOR       09:28:05    5   CASE TO THINK THAT CAN'T BE RIGHT IT'S NOT RIGHT THE COURT

            6   SEVEN YEARS AT A COMPANY CALLED "LINEAR TECHNOLOGY," WHICH                   6   DIDN'T DO THAT WHEN YOU SEE THE JURY INSTRUCTIONS, YOU ARE

            7   MAKES SWITCHING REGULATORS THREE OF HIS PRODUCTS ACTUALLY                    7   NOT GOING TO SEE AN INSTRUCTION FROM THE COURT SAYING "I

            8   ENDED UP SELLING IN COMMERCIAL VOLUMES DURING THE TIME HE WAS                8   INTERPRET THE CLAIMS IN THESE -- IN BOTH OF THESE PATENTS IN A

            9   THERE                                                                        9   WAY THAT DOESN'T COVER THE PREFERRED EMBODIMENTS DOESN'T

09:24:45 10      I SUBMIT TO YOU, THAT'S SORT OF AN IMPORTANT QUALIFICATION      09:28:24 10     COVER WHAT'S SHOWN " THAT IS NOT WHAT HAPPENED THAT IS

           11   IN A CASE THAT'S ABOUT SWITCHING CONTROLLER ICS OKAY?                       11   THEIR SPIN ON WHAT HAPPENED

           12    NOW, DR WEI, DR WOOD, NEVER THEY'RE NOT IC DESIGN                          12        OKAY? AND IT'S WORSE THAN THAT HE SAYS NOT ONLY DO THE

           13   PEOPLE NOW, DOES THAT MEAN YOU SHOULD INSTANTLY DISCOUNT                    13   CLAIMS NOT COVER WHAT'S IN THE PATENTS, THEY DON'T COVER ANY

           14   EVERYTHING THEY HAVE TO SAY? NO BUT YOU CAN TAKE IT INTO                    14   PRODUCT IN THE REAL WORLD IN THE CASE OF THE '079 PATENT

09:25:09 15     ACCOUNT AND YOU MIGHT ASK YOURSELF: GEE, YOU KNOW,               09:28:43 15     BECAUSE OF THE WAY HE HAS INTERPRETED "FIXED FREQUENCY,"

           16   DR KELLEY, HE TALKED A LOT ABOUT THE SCHEMATICS FOR THE                     16   NOTHING ON THE PLANET, IN DR WEI'S VIEW, HAS FIXED FREQUENCY

           17   PARTS AND HE DID BECAUSE, YOU KNOW WHAT? I'M GOING TO GET                   17   YOU COULD NOT BUILD A DEVICE THAT MET THAT REQUIREMENT IF YOU

           18   TO THIS LATER, TOO, BUT EVEN FAIRCHILD'S WITNESSES ACKNOWLEDGE              18   TRIED

           19   THE SCHEMATICS ARE THE BLUEPRINTS FOR THESE CHIPS                           19        AND, WHEN CONFRONTED WITH THE FACT THAT MR BALAKRISHNAN

09:25:32 20      YOU WANT TO KNOW HOW ONE OF THESE CHIPS WORKS? IT'S IN          09:29:06 20     SAYS, "WHAT ARE YOU TALKING ABOUT? I INVENTED THESE THINGS

           21   THE SCHEMATICS YOU WANT TO KNOW HOW YOUR HOUSE IS BUILT?                    21   I INVENTED THEM IN THE CONTEXT OF DEVELOPING REAL PRODUCTS,

           22   YOU WANT TO KNOW WHERE THE PLUMBING IS, WHERE THE WIRING IS?                22   TOPSWITCH-FX, TOPSWITCH-GX I BUILT THE PRODUCTS CUSTOMERS

           23   IT'S IN THE BLUEPRINTS AND, DR KELLEY DESIGNS AND BUILDS                    23   LOVED THE FEATURES I GOT MY PATENTS AND YOURE TELLING ME

           24    DR WEI, DR WOOD, ZERO DISCUSSION OF A SCHEMATIC IN THIS                    24   WHAT? THAT NOT ONLY ARE MY PATENTS NOT COVERING WHAT YOU DO,

09:25:57 25     CASE ZERO THE CLOSEST THEY GOT WAS PUTTING UP A                  09:29:28 25     THEY DON'T COVER ANYTHING I DO? OR ANYTHING ANYONE ELSE




                                                                  Page 3102                                                                        Page 3104
09:26:01    1   DEMONSTRATIVE SAYING "THERE'S A SCHEMATIC TRUST ME, I LOOKED     09:29:31 1      DOES?"

            2   AT IT " NO ANALYSIS OF THE SCHEMATICS WAS PRESENTED TO YOU                   2        FINAL WORD ABOUT DR WOOD, AND I -- I MENTIONED THIS

            3    ALL RIGHT SOME OF THESE OTHER THINGS (INDICATING), IN                       3   ALREADY BUT THE KEY TO DR WOOD'S ANALYSIS IS THAT IT RELIES

            4   SUMMARY FASHION DR KELLEY, HE NOT ONLY SHOWED YOU THE                        4   ENTIRELY ON TESTING OF SOMETHING HE MADE UP IT'S NOT

09:26:20    5   SCHEMATICS, HE SHOWED YOU THE DATASHEETS AND HOW THEY WERE       09:29:55 5      ANYTHING POWER INTEGRATIONS MAKES OR SELLS IT'S NOT ANYTHING

            6   CONSISTENT WITH HIS OPINIONS                                                 6   ANY POWER INTEGRATIONS' CUSTOMER EVER MADE OR SOLD IT'S

            7    WHERE HE THOUGHT TESTING WAS EVEN, YOU KNOW, NECESSARY, HE                  7   SOMETHING THAT WAS MADE UP FOR PURPOSES OF THIS LITIGATION

            8   DID HIS OWN BUT THE ONLY PLACE HE DID HIS OWN WAS IN                         8        (DOCUMENT DISPLAYED)

            9   RESPONSE TO DR WOOD'S TESTING WHEN DR WOOD CREATED NEW POWER                 9          MR SCHERKENBACH: ALL RIGHT NOW, LET'S GET TO SOME

09:26:39 10     SUPPLIES THAT THE WORLD HAD NEVER SEEN BEFORE RIGHT?             09:30:15 10     OF THE SPECIFICS OH, SORRY I WAS GOING TO SHOW YOU --

           11    SO WHY IS IT THAT DR KELLEY DIDN'T REALLY DO HIS OWN                       11   THEY'RE ACTUALLY ON THIS EXPERT ISSUE THIS IS IN THE JURY

           12   AFFIRMATIVE TESTING AND FAIRCHILD S WITNESSES RELY ON ALL                   12   INSTRUCTIONS BASICALLY, YOU ARE NOT REQUIRED TO ACCEPT ANY

           13   THIS -- ON ALL THE TESTING THEY DID? WELL, THERE IS A VERY                  13   EXPERT OPINION IT IS UP TO YOU THEY ARE NO -- THEY'RE NOT

           14   SIMPLE ANSWER FOR THAT BECAUSE, THEY DID TESTING SPECIALLY                  14   ENTITLED TO ANY MORE WEIGHT OR DEFERENCE THAN ANY OTHER

09:26:55 15     FOR PURPOSES OF LITIGATION THEY HAD TO WE DIDN'T BECAUSE         09:30:36 15     WITNESS IN THE CASE OKAY? ALL RIGHT

           16   IF YOU LOOK AT THE DATASHEETS AND YOU LOOK AT THE SCHEMATICS                16        (DOCUMENT DISPLAYED)

           17   AND YOU LOOK AT THE APPLICATION NOTES, IT ALL POINTS IN ONE                 17          MR SCHERKENBACH: '908, THE MULTI-FUNCTION CIRCUIT

           18   DIRECTION                                                                   18   PATENT SO HERE'S FAIRCHILD'S DEFENSE IN A NUTSHELL

           19    AND THEN, THERE'S THIS CLAIM CONSTRUCTION ISSUE                            19        IT'S TRUE THAT WE DO -- THAT FAIRCHILD DOES EXACTLY WHAT

09:27:18 20     DR KELLEY APPLIED THE COURT S CLAIM CONSTRUCTION, EXPLAINED      09:30:54 20     IS SHOWN IN THE PATENT NO DISPUTE ABOUT THAT YOU TAKE

           21   HOW THEY SUPPORTED HIS CONCLUSIONS                                          21   FIGURE 4 FROM THE PATENT, THE PIECES OF IT THAT IMPLEMENT

           22    AND JUST TO GO IN REVERSE ORDER, DR WEI, HE INTERPRETS                     22   CURRENT LIMIT ADJUSTMENT YOU PUT IT NEXT TO THE FAIRCHILD

           23   THE COURT'S CONSTRUCTIONS OF BOTH POWER INTEGRATIONS' PATENTS               23   CIRCUITS IT'S THE SAME WE SHOWED YOU THAT THEY HAVE NO

           24   TO EXCLUDE WHAT'S SHOWN IN THE PATENTS, THEMSELVES                          24   RESPONSE TO THAT THEY DON'T DISPUTE THAT

09:27:48 25      I'M GOING TO REPEAT THAT, BECAUSE YOU ALMOST CAN'T BELIEVE      09:31:14 25          THEY SAY, "WELL, MAYBE SO BUT THE CLAIMS DON'T COVER




                                                                                                                8 (Pages 3101 to 3104)
   Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 323 of 487 PageID #: 32244

                                                                  Page 3113                                                                       Page 3115
09:42:47    1     AND THEY USE A VOLTAGE, ANOTHER VOLTAGE TO REPRESENT THE       09:45:53 1       (DOCUMENTS DISPLAYED)

            2   CURRENT IN THE SWITCH, IN GREEN EXACTLY AND THEY CALL IT                     2       MR SCHERKENBACH: THIS IS THE LAST SLIDE I WANTED TO

            3   "SENSE" FOR "CURRENT SENSE SIGNAL" (INDICATING) IT IS                        3   SHOW YOU ON '908 JUST SO, AGAIN, YOU'RE NOT TAKING MY WORD

            4   EXACTLY THE SAME AS THE PATENT                                               4   FOR IT

09:42:59    5     (DOCUMENT DISPLAYED)                                           09:46:04 5       DR WEI ADMITTED, YOU KNOW, STRAIGHT UP (AS READ):

            6       MR SCHERKENBACH: I ALREADY SAID IT'S IN THE                              6    "THE DISCLOSED EMBODIMENT IN FIGURE 4 IS NOT COVERED BY

            7   DATASHEETS WE WILL MOVE ON HERE                                              7   THE ASSERTED CLAIM AS YOU'VE APPLIED IT IN THIS CASE "

            8     (DOCUMENT DISPLAYED)                                                       8    "RIGHT "

            9       MR SCHERKENBACH: ALL RIGHT SO, BUT EVEN IF YOU                           9    "THE EMBODIMENT IN FIGURE 7, ALSO NOT COVERED "

09:43:10 10     DON'T BELIEVE IT'S LITERALLY THE SAME, LITERALLY THE SAME,       09:46:17 10      "CORRECT "

           11   THERE ARE TWO FLAVORS OF INFRINGEMENT AND THIS IS SOMETHING                 11    "THE WAY YOU'VE APPLIED THE CLAIMS THEY DON'T COVER ANY

           12   YOU WERE NOT TOLD BY FAIRCHILD IN ITS OPENING STATEMENT                     12   EMBODIMENT THAT IS DESCRIBED IN THE PATENT RIGHT?"

           13   OKAY?                                                                       13    "YES "

           14     IT'S NOT THE CASE THAT IF THEY MAKE SOME SMALL CHANGE THAT                14    (DOCUMENT DISPLAYED)

09:43:28 15     THEY GET OFF SCOT-FREE THE LAW TAKES CARE OF THAT AND IT         09:46:29 15         MR SCHERKENBACH: LET'S GO ON TO THE FREQUENCY

           16   TAKES CARE IT THROUGH A PRINCIPLE CALLED "THE DOCTRINE OF                   16   REDUCTION PATENT NOW, THERE'S A LITTLE BIT MORE MATERIAL

           17   EQUIVALENTS," WHICH IS NOT REALLY A COMPLICATED LEGAL CONCEPT,              17   HERE BECAUSE THEY HAVE MADE A COUPLE OF NON-INFRINGEMENT

           18   BECAUSE AT THE END OF THE DAY, THE TEST FOR EQUIVALENCE IS                  18   ARGUMENTS OKAY?

           19   WHETHER THE DIFFERENCES BETWEEN THE PART OR STEP THAT'S                     19    (DOCUMENT DISPLAYED)

09:43:54 20     ACCUSED AND THE REQUIREMENT IN THE CLAIM WERE NOT SUBSTANTIAL    09:46:45 20         MR SCHERKENBACH: LIGHT LOAD FREQUENCY REDUCTION,

           21     IS THE DIFFERENCE SUBSTANTIAL (INDICATING QUOTATION MARKS)                21   OKAY, IS SORT OF THE CORE OF WHAT WE ARE TALKING ABOUT HERE

           22   OR NOT?                                                                     22   CONTRIBUTES TO ENERGY EFFICIENCY, SAVES POWER ALL RIGHT?

           23     AND THERE'S VARIOUS WAYS TO MEASURE THIS YOU CAN ASSESS                   23    (DOCUMENT DISPLAYED)

           24   WHETHER SOMETHING IS INTERCHANGEABLE WITH SOMETHING ELSE                    24       MR SCHERKENBACH: AND IT TURNS OUT, YOU KNOW,

09:44:13 25     THERE'S OTHER STUFF IN THE JURY INSTRUCTIONS ON THIS I           09:46:59 25     THERE'S A SAYING WE'RE ALL FAMILIAR WITH, "LIGHTNING NEVER



                                                                  Page 3114                                                                       Page 3116
09:44:16    1   DIDN'T PUT IT ALL UP                                             09:47:03    1   STRIKES TWICE " WELL, APPARENTLY IT HAS BECAUSE, AS LUCK

            2     YOU CAN DO WHAT'S CALLED A "FUNCTION/WAY/RESULT TEST" AND                  2   WOULD HAVE IT, IN THIS PATENT, TOO, THE COURT -- THE COURT DID

            3   BOTH THE EXPERTS ON BOTH SIDES DID THAT WITH YOU YOU MAY                     3   IT AGAIN, ACCORDING TO FAIRCHILD TWICE CONSTRUED THE

            4   HAVE SAID, WHY? WHY? WHAT IS THAT, AND WHY ARE PEOPLE DOING                  4   CLAIMS TO EXCLUDE WHAT'S SHOWN IN THE PATENT, ALL THE POWER

09:44:27    5   IT? THAT'S A WAY TO ASSESS EQUIVALENCE, THAT SOMETHING           09:47:22    5   INTEGRATIONS' PRODUCTS THAT PRACTICE THE PATENT, OR SO WE

            6   PERFORMS SUBSTANTIALLY THE SAME FUNCTION IN SUBSTANTIALLY THE                6   THOUGHT BEFORE THIS TRIAL STARTED, ALL OF FAIRCHILD'S

            7   SAME WAY, TO ACHIEVE SUBSTANTIALLY THE SAME RESULT THAT'S                    7   PRODUCTS, EVERY PRODUCT IN THE REAL WORLD THIS PATENT, THIS

            8   ANOTHER WAY OF ASSESSING THE DIFFERENCES                                     8   PATENT, IN PARTICULAR, (INDICATING), IS REALLY NOT WORTH THE

            9     (DOCUMENT DISPLAYED)                                                       9   PAPER IT'S WRITTEN ON THAT'S WHAT THEY'RE TELLING YOU YOU

09:44:49 10         MR SCHERKENBACH: AND, AGAIN, WE THINK THE EVIDENCE           09:47:40 10     KNOW WHY BOTHER?

           11   SHOWS THAT THEIR IMPLEMENTATION IS EXACTLY THE SAME BUT EVEN                11    NO SUCH THING HAPPENED

           12   IF YOU DON'T, THEIR ARGUMENT FOR NONEQUIVALENCE, I SUBMIT TO                12    (DOCUMENT DISPLAYED)

           13   YOU, IS -- LET'S JUST SAY IT'S INCOMPLETE                                   13       MR SCHERKENBACH: DR WEI ADMITS, THOUGH, THAT

           14     THEY SAY THEY ONLY USE VOLTAGES, LIKE THE '908 PATENT,                    14   THAT'S HIS THEORY THAT IS HIS THEORY IF YOU ARE GOING TO

09:45:15 15     LIKE PI'S PRODUCTS THAT USE THE '908 PATENT, LIKE EVERY OTHER    09:48:00 15     FIND FOR FAIRCHILD, YOU HAVE TO AGREE THAT NO REAL WORLD

           16   PART YOU HAVE SEEN IN THIS CASE FROM THIRD PARTIES THAT'S                   16   COMMERCIAL POWER SUPPLY WOULD MEET THAT CONSTRUCTION OF FIXED

           17   THE WAY IT'S DONE IT'S EQUIVALENT IT HAS EXACTLY THE SAME                   17   FREQUENCY NOTHING ON THE PLANET HAS A FIXED FREQUENCY,

           18   RESULT, WHICH IS TO ADJUST THAT CURRENT LIMIT TO LIMIT THE                  18   THEREFORE, NO ONE AND NOTHING CAN EVER PRACTICE THE '079

           19   CURRENT PASSING THROUGH THE SWITCH                                          19   PATENT (INDICATING) WE CAN ALL GO HOME

09:45:41 20       (DOCUMENT DISPLAYED)                                           09:48:22 20      "WHAT'S SHOWN AS THE PREFERRED EMBODIMENT IN THE '079

           21       MR SCHERKENBACH: ALL RIGHT I'VE GOT TO MOVE AHEAD                       21   PATENT, THAT DOESN'T SATISFY RIGHT?"

           22   IN THE INTEREST OF TIME DR KELLEY WENT THROUGH HIS                          22    "YEAH "

           23   FUNCTION/WAY/RESULT TEST IN DETAIL                                          23    (DOCUMENT DISPLAYED)

           24     NOT TRYING TO HIDE ANYTHING FROM YOU HERE, BUT WE HAVE GOT                24       MR SCHERKENBACH: MR BALAKRISHNAN, WHEN HE SAYS --

09:45:51 25     A LOT OF GROUND TO COVER, SO I'M GOING TO MOVE ON                09:48:36 25     YOU KNOW, WHEN HE SAYS WHAT HIS INVENTION IS ABOUT, WHEN HE




                                                                                                             11 (Pages 3113 to 3116)
   Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 324 of 487 PageID #: 32245

                                                             Page 3117                                                                         Page 3119
09:48:39 1    SAYS HE HAS PRODUCTS THAT PRACTICE HIS INVENTION, WELL, HE      09:51:33    1   FREQUENCY

         2    DOESN'T KNOW WHAT HE'S TALKING ABOUT STRAIGHT UP "HE'S                      2    (DOCUMENT DISPLAYED)

         3    WRONG "                                                                     3       MR SCHERKENBACH: DR WEI SAYS, YEAH, FREQUENCY

         4     NOW, THAT S A CREDIBILITY ISSUE FOR YOU YOU ARE BETTER                     4   HOPPING IS YET ANOTHER FEATURE IT'S AN ADDED FEATURE

09:48:55 5    SITUATED THAN ANYBODY IN THE COURTROOM TO SORT THAT ONE OUT,    09:51:42    5   DR WEI AGREES

         6    BECAUSE YOU SAW MR BALAKRISHNAN YOU SAW DR WEI AND YOU                      6    (DOCUMENT DISPLAYED)

         7    CAN ASSESS THAT                                                             7       MR SCHERKENBACH: PRELITIGATION, AGAIN I JUST

         8     (DOCUMENT DISPLAYED)                                                       8   SHOWED THIS TO YOU, BUT, ESSENTIALLY -- SO BEFORE THIS CASE,

         9        MR SCHERKENBACH: DR KELLEY WENT THROUGH THE CLAIMS                      9   THE DATASHEET SAID THINGS LIKE THIS BOTTOM BULLET HERE THIS

09:49:11 10   IN DETAIL MAYBE MORE DETAIL THAN YOU WANTED, I'M SURE BUT,      09:51:55 10     IS -- THIS IS FROM PX 1658 "FIXED FREQUENCY WITH FREQUENCY

        11    YOU KNOW, IT IS OUR BURDEN WE HAVE TO SHOW THE PRESENCE OF                 11   HOPPING "

        12    ALL THE ELEMENTS, AND WE BELIEVE WE DID                                    12    NOW, IN LITIGATION, THEIR ARGUMENT IS THAT ANYTHING -- ANY

        13     (DOCUMENT DISPLAYED)                                                      13   REFERENCE TO "FIXED," DON'T -- "WE'RE NOT GOING TO TALK ABOUT

        14        MR SCHERKENBACH: NOW, THERE IS ANOTHER LEGAL                           14   THAT THAT S NOT REALLY RIGHT WE SAID THAT, BUT WE DIDN'T

09:49:33 15   PRINCIPLE HERE THAT IS IMPORTANT AND HERE IT IS IF YOU          09:52:18 15     MEAN IT " APPARENTLY, THEY DIDN'T MEAN WHAT THEY SAID THEN

        16    HAVE EVERYTHING THAT IS IN A PATENT CLAIM, YOU HAVE ALL THE                16    (DOCUMENT DISPLAYED)

        17    ELEMENTS -- LET ME GO BACK                                                 17       MR SCHERKENBACH: WHAT MATTERS IS THAT THE FREQUENCY

        18     (DOCUMENT DISPLAYED)                                                      18   IS FIXED RELATIVE TO FEEDBACK VALUES THIS IS NOT SOME

        19        MR SCHERKENBACH: YOU HAVE ALL THOSE ELEMENTS, AND                      19   METAPHYSICAL DEBATE ABOUT WHETHER, REGARDLESS OF WHAT YOU DO

09:49:46 20   YOU ADD SOMETHING, YOU KNOW, YOU HAVE GOT -- WHATEVER, HALF A   09:52:41 20     TO ONE OF THESE CHIPS, OKAY? STRIKE IT WITH LIGHTNING IN A

        21    DOZEN ELEMENTS IN GENERAL TO THESE CLAIMS, AND YOU HAVE A                  21   SURGE TEST SMASH IT WITH A HAMMER I DON'T KNOW THROW IT

        22    SEVENTH ONE, IT DOESN'T MATTER YOU STILL INFRINGE                          22   OUT OF A BUILDING MIGHT IT SKIP? MIGHT THE FREQUENCY VARY

        23     (DOCUMENT DISPLAYED)                                                      23   SOMEWHAT? PUT IT IN AN OVEN YEAH, PROBABLY

        24        MR SCHERKENBACH: THAT'S THE LAW IF YOU FIND THE                        24       WHAT DOES THAT HAVE TO DO WITH ANYTHING? EXACTLY

09:50:04 25   PRODUCT HAS ALL THE ELEMENTS, THE FACT THAT IT MAY INCLUDE AN   09:53:01 25     NOTHING THIS IS A COMMON-SENSE POINT YOU DON'T NEED




                                                             Page 3118                                                                         Page 3120
09:50:07 1    ADDITIONAL COMPONENT DOESN'T MATTER YOU CAN'T ESCAPE            09:53:04    1   ENGINEERS TO TELL YOU THIS, YOU DON'T NEED LAWYERS TO TELL YOU

         2    INFRINGEMENT BY DOING WHAT THE PATENT DESCRIBES, AND THEN                   2   THIS IT IS A COMMON-SENSE POINT

         3    SAYING, "OH, WE ARE GOING TO ADD THIS BELL WE ARE GOING TO                  3    AND IT'S NOT JUST THE CLAIM SAYS SO "FIXED FOR A FIRST

         4    ADD THIS WHISTLE WE ARE GOING TO DO SOMETHING ELSE, TOO "                   4   RANGE OF FEEDBACK SIGNAL VALUES " THAT'S THE WHOLE POINT

09:50:18 5     OKAY?                                                          09:53:17    5   RIGHT? WHEN YOU ARE IN A ONE -- ONE RANGE OF FEEDBACK, THAT

         6     (DOCUMENT DISPLAYED)                                                       6   FREQUENCY IS BASICALLY FIXED (INDICATING)

         7        MR SCHERKENBACH: AND THAT'S WHERE JITTER COMES IN                       7    WHEN YOU GO TO LIGHT LOAD, THE FREQUENCY IS GOING TO

         8    THIS WHOLE DUST-UP OVER FREQUENCY HOPPING OR JITTER ALL                     8   DECLINE (INDICATING) TO SAVE POWER IT'S NOT ABOUT

         9    RIGHT?                                                                      9   TEMPERATURE VARIATION OR PART-TO-PART VARIATION BECAUSE OF

09:50:29 10    IT'S AN ADDED FEATURE IT DOESN'T MEAN THEY ESCAPE              09:53:42 10     MANUFACTURING TOLERANCES OR ANY OF THIS OTHER STUFF THAT THEY

        11    INFRINGEMENT                                                               11   SPENT ALL THIS TIME ON

        12     CONCEPTUALLY, IT IS THAT SIMPLE AND, IN FACT, THAT'S                      12    (DOCUMENT DISPLAYED)

        13    THE VERY WAY THEY DESCRIBE IT IN THEIR DATASHEETS AGAIN, THE               13       MR SCHERKENBACH: THE CLAIM CONSTRUCTION HERE IS

        14    PRELITIGATION EVIDENCE THEY -- SEPARATE BULLETS, EVEN                      14   "NONVARYING NUMBER OF SWITCHING CYCLES PER SECOND " ANOTHER

09:50:44 15   OKAY? THE GREEN MODE, WHICH IS THE LINEARLY DECREASING PWM      09:53:57 15     ONE WHERE THE EXPERTS DISPUTE WHAT THE CONSTRUCTION MEANS

        16    FREQUENCY, RIGHT? AT LIGHT LOAD, THEY DECREASE THE FREQUENCY               16   OKAY?

        17    TO SAVE POWER, TO SAVE ENERGY SORT OF THE CORE OF THE                      17    DR KELLEY SAYS IT SAYS "NONVARYING NUMBER," YEAH IT

        18    PATENT THEY DO THAT                                                        18   SAYS "NONVARYING OF SWITCHING CYCLES PER SECOND " SO YOU

        19     OH, HEY, WE HAVE THIS OTHER THING, TOO, FREQUENCY HOPPING                 19   LOOK AT THEM OVER A SECOND AND IF THEY DON'T VARY IN A

09:51:03 20    AND THEY EVEN SAY -- LOOK AT THIS "FIXED PWM FREQUENCY         09:54:18 20     PERIOD OF A SECOND -- PICK ANY SECOND YOU WANT -- THAT

        21    WITH FREQUENCY HOPPING "                                                   21   LITERALLY COMPLIES

        22     IT'S FIXED, BUT WE ALSO HAVE THIS HOPPING THING, WHICH IS                 22    (DOCUMENT DISPLAYED)

        23    ADDED FOR A COMPLETELY DIFFERENT PURPOSE IT IS TO SOLVE AN                 23       MR SCHERKENBACH: DR WEI SAYS "NO, THAT'S NOT

        24    ELECTROMAGNETIC RADIATION PROBLEM AND IT DOES NOT MEAN TO                  24   RIGHT " HE SAYS, WHAT YOU DO IS YOU LOOK AT THE INSTANTANEOUS

09:51:28 25   PEOPLE OF SKILL IN THE ART THAT THE PART DOESN'T HAVE A FIXED   09:54:35 25     RATE OF THE PULSES AT ANY GIVEN POINT IN TIME




                                                                                                          12 (Pages 3117 to 3120)
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 325 of 487 PageID #: 32246

                                                          Page 3317
         1

         2                    INDEX

         3                                  PAGE VOL

         4    CLOSING ARGUMENT BY MR SCHERKENBACH                     3093 13

              CLOSING ARGUMENT BY MR JACOBS                    3160 13

         5    REBUTTAL ARGUMENT BY MR SCHERKENBACH                     3234 13

              REBUTTAL ARGUMENT BY MR JACOBS                       3247 13

         6    INSTRUCTIONS BY THE COURT                    3257 13

         7

         8

         9

        10

        11

        12

        13

        14

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25




                                                          Page 2014
                     CERTIFICATE OF REPORTER

                 I, BELLE BALL, OFFICIAL REPORTER FOR THE UNITED

             STATES COURT, NORTHERN DISTRICT OF CALIFORNIA, HEREBY CERTIFY

             THAT THE FOREGOING IS A CORRECT TRANSCRIPT FROM THE RECORD OF

             PROCEEDINGS IN THE ABOVE-ENTITLED MATTER.




                  /S/ BELLE BALL____________________

                     FRIDAY, FEBRUARY 28,

                   BELLE BALL, CSR 8785, CRR, RDR




                                                                                 62 (Pages 3317 to 2014)
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 326 of 487 PageID #: 32247




          EXHIBIT B
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 327 of 487 PageID #: 32248



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

     FAIRCHILD SEMICONDUCTOR
     CORPORATION, and SYSTEM GENERAL
     CORPORATION,

                      Plaintiffs,
                                           C.A. No. 12-540 LPS
           v.

     POWER INTEGRATIONS, INC.,

                     Defendant.



        OPENING EXPERT REPORT OF DR. ARTHUR W. KELLEY REGARDING
       INVALIDITY OF FAIRCHILD’S U.S. PATENT NOS. 7,525,259, 7,259,972, AND
                                  7,286,123
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 328 of 487 PageID #: 32249
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 329 of 487 PageID #: 32250




                     EXHIBIT 4
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 330 of 487 PageID #: 32251
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 331 of 487 PageID #: 32252
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 332 of 487 PageID #: 32253
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 333 of 487 PageID #: 32254
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 334 of 487 PageID #: 32255
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 335 of 487 PageID #: 32256
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 336 of 487 PageID #: 32257
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 337 of 487 PageID #: 32258
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 338 of 487 PageID #: 32259
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 339 of 487 PageID #: 32260
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 340 of 487 PageID #: 32261
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 341 of 487 PageID #: 32262
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 342 of 487 PageID #: 32263
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 343 of 487 PageID #: 32264
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 344 of 487 PageID #: 32265
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 345 of 487 PageID #: 32266
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 346 of 487 PageID #: 32267
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 347 of 487 PageID #: 32268
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 348 of 487 PageID #: 32269
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 349 of 487 PageID #: 32270
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 350 of 487 PageID #: 32271
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 351 of 487 PageID #: 32272
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 352 of 487 PageID #: 32273
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 353 of 487 PageID #: 32274
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 354 of 487 PageID #: 32275
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 355 of 487 PageID #: 32276
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 356 of 487 PageID #: 32277



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

  FAIRCHILD SEMICONDUCTOR
  CORPORATION and FAIRCHILD
  (TAIWAN) CORPORATION,                           C.A. No. 12-540 LPS

                   Plaintiffs,                    HIGHLY CONFIDENTIAL

              v.

  POWER INTEGRATIONS, INC.,

                   Defendant.


  POWER INTEGRATIONS’ OPPOSITION TO FAIRCHILD MOTION IN LIMINE NO. 2

                                         FISH & RICHARDSON P.C.
                                         William J. Marsden, Jr. (#2247)
                                         Joseph B. Warden (#5401)
                                         222 Delaware Avenue, 17th Floor
                                         P.O. Box 1114
                                         Wilmington, DE 19899-1114
                                         Telephone: (302) 652-5070
                                         Email: marsden@fr.com; warden@fr.com

                                         Frank E. Scherkenbach
                                         One Marina Park Drive
                                         Boston, MA 02210
                                         Telephone: (617) 542-5070

                                         Howard G. Pollack
                                         Michael R. Headley
                                         500 Arguello Street, Suite 500
                                         Redwood City, CA 94063
                                         Telephone: (650) 839-5070

                                         Attorneys for
                                         POWER INTEGRATIONS, INC.
  Dated: April 15, 2015
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 357 of 487 PageID #: 32278



         Fairchild’s second motion in limine, styled as a motion to “preclude Power Integrations

  from eliciting testimony from lay witnesses . . . on the ultimate issues in this case,” relies on a

  straw man argument and is in fact a motion to exclude all factual testimony from lay

  witnesses—including admissions by Fairchild’s own inventors—that contradicts or undermines

  Fairchild’s case. Indeed, the real motive behind Fairchild’s motion is to exclude detrimental

  deposition testimony from its own witnesses. Fairchild’s motion should be denied.

         As Fairchild knows full well, PI does not intend to offer any lay witnesses as expert

  witnesses or have them testify “on legal issues” or the “ultimate issues” of infringement or

  invalidity. But that does not mean that fact witnesses’ “subjective belief on these issues has no

  bearing on the ultimate issues in the case,” as Fairchild suggests. [FCS Br. at 1.] PI’s witnesses’

  factual testimony regarding their subjective beliefs on non-infringement and invalidity of

  Fairchild’s patents—including Mr. Balakrishnan and Mr. Matthews—is directly relevant to

  assessing both the inducement and the willfulness claims Fairchild has brought against PI. See

  Global–Tech Appliances v. SEB S.A., 131 S.Ct. 2060, 2068 (2011); Commil USA v. Cisco Sys.,

  720 F.3d 1361, 1368 (Fed. Cir. 2013) (evidence of good-faith belief of invalidity “may negate

  the requisite intent for induced infringement); Bard Peripheral Vascular v. W.L. Gore & Assocs.,

  682 F.3d 1003, 1005 (Fed. Cir. 2012) (“[T]he objective prong of Seagate tends not to be met

  where an accused infringer relies on a reasonable defense to a charge of infringement.”).

  Likewise, factual testimony of Fairchild’s inventors—each of whom Fairchild claims qualifies as

  “a person of ordinary skill in the art”—regarding what they believed their inventions covered

  (and did not) is also relevant to assessing the reasonableness of PI’s and PI’s witnesses’ beliefs.

         Moreover, “[a]n inventor is a competent witness to explain the invention and what was

  intended to be conveyed by the specification and covered by the claims.” Voice Tech. Group,
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 358 of 487 PageID #: 32279



  Inc. v. VMC Sys., Inc., 164 F.3d 605, 615 (Fed. Cir. 1999); see also Verizon Servs. Corp. v. Cox

  Fibernet Virginia, Inc., 602 F.3d 1325, 1339 (Fed. Cir. 2010) (trial court “properly allowed

  testimony from the witnesses about the patents they invented based on their personal

  knowledge”). Indeed, as Fairchild acknowledges, fact witnesses—including inventors—are

  allowed to testify regarding matters about which they have personal knowledge. [FCS Br. at 1-

  2.] This certainly includes PI fact witnesses’ testimony about the operation of PI’s accused

  products,1 how they developed these products, their belief certain PI products incorporate PI’s

  patented inventions, and why they believe PI’s products are different from the inventions

  claimed in Fairchild’s patents, as well as Fairchild’s inventors’ testimony about what they

  viewed as being covered by the claims of their own patents.

         Contrary to Fairchild’s assertion, Mr. Balakrishnan did not offer testimony “on the

  ultimate issues of infringement and validity” in Fairchild IV (or any other prior litigation).

  Fairchild has not pointed to anything in Mr. Balakrishnan’s testimony regarding Fairchild’s

  accused products; he testified about how PI’s products work and how PI’s products used his own

  inventions. [See Ex. A to FCS MIL No. 2.] Mr. Balakrishnan did testify about the prior art, but

  as the California court recognized in allowing the testimony, an inventor’s testimony about how

  he understands the prior art is admissible and is not an opinion on an ultimate issue. See also

  Voice Tech. Group., 164 F.3d at 615 (“The testimony of the inventor may also provide




  1
    PI is not presenting PI inventors’ testimony about Fairchild’s products. In that regard,
  Fairchild’s citation to Air Turbine Tech. v. Atlas Copco AB, 410 F.3d 701, 714 (Fed. Cir. 2005)
  and Verizon Servs, 602 F.3d at 1340, is inapposite. In Air Turbine, the Federal Circuit affirmed
  the trial court’s exclusion of the inventor’s testimony about the operation of the accused
  products—not his own invention—for lack of “particularized knowledge and experience in the
  structure and workings of the accused device.” Air Turbine, 410 F.3d at 713-714. Likewise,
  Verizon Services stands for the uncontroversial proposition that a fact witness’s testimony must
  be limited to “factual testimony that did not require expert opinion.” Verizon Servs., 602 F.3d at


                                                    2
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 359 of 487 PageID #: 32280



  background information, including explanation of the problems that existed at the time the

  invention was made and the inventor’s solution to these problems.”). The same is true of the

  Fairchild inventors’ understanding of the state of the art relevant to their own patents.

         On the other hand, Fairchild’s entire motion runs contrary to the way it used Mr. Yang’s

  testimony in the Fairchild II trial, during which Mr. Yang testified at length about the

  technology at issue, his patents and what he believed they covered, and the products that were

  accused of infringing PI’s patents, including his views on non-infringement. [See, e.g., Exs. 2A

  at 1114:4-1143:5; 2B at 1181:10-1200:4; 2C at 1810:24-1832:15.] It is also disingenuous for

  Fairchild to criticize PI’s expert’s consideration of the inventors’ testimony about their

  understanding of their own inventions, while at the same time Fairchild’s expert selectively relies

  on the testimony of Mr. Yang in this case when it apparently suits Fairchild to do so. [See, e.g.,

  Ex. 2D (2014-10-17 Collins Rebuttal) at ¶¶ 48-50, 295.]

         There is no unfair prejudice to Fairchild or risk of jury confusion.2 If Fairchild believes

  any specific testimony offered live or by designation is objectionable, it can raise an objection at

  that time. Fairchild is also free to cross-examine PI’s witnesses if it believes they do not

  understand or have no personal knowledge about their patents or products they designed.

  Fairchild is also free to call its own witnesses if it believes an inventor’s testimony about his

  invention or the art was somehow inaccurate. The fact that Fairchild will not bring its own

  inventors to trial—the real reason behind Fairchild’s motion—is not a basis for precluding PI

  from offering factual testimony, nor does it provide a basis for excluding Fairchild’s witnesses’

  prior admissions. As such, Fairchild’s motion in limine must be denied.



  1340. That does not mean that inventors cannot offer factual testimony based on their personal
  knowledge, including testimony “about the patents they invented.” See id. at 1339.
  2
    Fairchild’s citation to Daubert is a red herring; PI is not offering any fact witness as an expert.


                                                    3
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 360 of 487 PageID #: 32281
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 361 of 487 PageID #: 32282




                        EXHIBIT 2A
   Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 362 of 487 PageID #: 32283


                                                                                     899


                   1                       IN THE UNITED STATES DISTRICT COURT

                   2                       IN AND FOR THE DISTRICT OF DELAWARE

                   3                                             - - -
                       POWER INTEGRATIONS, INC.,
                   4                                             :          CIVIL ACTION
                                      Plaintiff,                 :
                   5   v                                         :
                                                                 :
                   6   FAIRCHILD SEMICONDUCTOR INTERNATIONAL,    :
                       INC., FAIRCHILD SEMICONDUCTOR CORPORATION,:
                   7   and SYSTEM GENERAL CORPORATION,           :
                                                                 :          NO. 08-309-LPS
                   8               Defendants.         - - -

                   9                                Wilmington, Delaware
                                                   Monday, April 16, 2012
                  10                               Jury Trial - Volume D

                  11                                             - - -

                  12   BEFORE: HONORABLE LEONARD P. STARK, U.S.D.C.J., and a jury

                  13   APPEARANCES:                              - - -

                  14                  FISH & RICHARDSON, P.C.
                                      BY: WILLIAM J. MARSDEN, JR., ESQ.
                  15
                                           and
                  16
                                      FISH & RICHARDSON, P.C.
                  17                  BY: FRANK E. SCHERKENBACH, ESQ.
                                           (Boston, Massachusetts)
                  18
                                           and
                  19
                                      FISH & RICHARDSON, P.C.
                  20                  BY: HOWARD POLLACK, ESQ.,
                                           MICHAEL HEADLEY, ESQ.,
                  21                       JOHN M. FARRELL, ESQ.
                                           KEELEY I. VEGA, and
                  22                       NEIL A. WARREN, ESQ.
                                           (Redwood City, California)
                  23
                                                   Counsel for Power Integrations, Inc.
                  24
                                                          Brian P. Gaffigan Valerie Gunning
                  25                                      Official Court Reporters




1 of 105 sheets                            Page 899 to 899 of 1166                  06/10/2012 07:34:50 PM
   Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 363 of 487 PageID #: 32284
                                                                                  900                                                                                             902


                 1   APPEARANCES:    (Continued)                                                   09:37:32   1   experts, too, for a different reason.       In the first case,

                 2                                                                                 09:37:35   2   their expert was Dr. Horowitz and Dr. Wei, who is the expert
                                    ASHBY & GEDDES, P.A.
                 3                  BY: JOHN G. DAY, ESQ.                                          09:37:43   3   in this case, supported Dr. Horowitz in the first case and

                 4                       and                                                       09:37:48   4   his opinions differ in some significant respects.          We

                 5                  McDERMOTT, WILL & EMERY, LLP                                   09:37:51   5   actually are going to stay away from that but it seems to me
                                    BY: LEIGH J. MARTINSON, ESQ.
                 6                       (Boston, Massachusetts)                                   09:37:54   6   if they're allowed to do it, we should be allowed to cross

                 7                       and                                                       09:37:57   7   Dr. Wei with Dr. Horowitz.

                 8                  McDERMOTT, WILL & EMERY, LLP                                   09:37:59   8                  THE COURT:    Okay.   Let me hear from Fairchild.
                                    BY: TERRENCE P. McMAHON, ESQ., and
                 9                       MICHAEL F. MARTIN, ESQ.                                   09:38:02   9                  Good morning.
                                         (Menlo Park, California)
                10                                                                                 09:38:02 10                   MR. JACOBS:     Good morning, your Honor.    It's
                                         and
                11                                                                                 09:38:04 11    apples and oranges.
                                    McDERMOTT, WILL & EMERY, LLP
                12                  BY: BLAIR M. JACOBS, ESQ.,                                     09:38:06 12                   We have a sworn deposition of Mr. Blauschild in
                                         CHRISTINA ONDRICK, ESQ., and
                13                       ROSE WHELAN, ESQ.                                         09:38:09 13    this case dealing with all of the issues of this case.
                                         (Washington, District of Columbia)
                14                                                                                 09:38:14 14    Dr. Kelley, in his deposition, said that he had reviewed
                                                 Counsel for Fairchild Semiconductor
                15                               International, Inc., Fairchild                    09:38:19 15    Mr. Blauschild's opinions and that he did not disagree
                                                 Semiconductor Corporation, and
                16                               System General Corporation                        09:38:22 16    with any of his opinions.       So what we did in his deposition

                17                                                                                 09:38:26 17    was we asked him more or less, well, do you agree with

                18                                                                                 09:38:29 18    Mr. Blauschild as follows, in that Mr. Blauschild offered

                19                                                                                 09:38:35 19    explanations, a basis for some of his opinions that was a

                20                                                                                 09:38:38 20    little bit more extensive, perhaps, than Dr. Kelley's.

                21                                                                                 09:38:41 21                   Perfectly permissible.     He can answer yes or no.

                22                                                                                 09:38:45 22    He doesn't have to be bound by Mr. Blauschild's testimony.

                23                                                                                 09:38:48 23    But Mr. Blauschild was an expert on the same issues employed

                24                                                                                 09:38:53 24    by Power Integrations and provided opinions in this case

                25                                                                                 09:38:56 25    dealing with these accused products relating to the exact




                                                                                  901                                                                                             903


                 1                                    - oOo -                                      09:38:59   1   same issues.

                 2                             P R O C E E D I N G S                               09:39:00   2                  It's simple.     "Do you agree with Mr. Blauschild

                 3                  (REPORTER'S NOTE:     Trial proceedings were held              09:39:04   3   when he says blank" type of questioning.       It's not using it

                 4   in open court, beginning at 9:36 a.m.)                                        09:39:07   4   to impeach:     "Well, Mr. Blauschild said blank and you said
     09:36:19
     09:36:19    5                  THE COURT:    Good morning, everyone.                          09:39:10   5   blank so you are wrong" type of questioning.

     09:36:21    6                  (The attorneys respond, "Good morning, your                    09:39:13   6                  THE COURT:    Well, then what is the point then?

     09:36:25    7   Honor.")                                                                      09:39:15   7   Why is it helpful to you?

     09:36:25    8                  THE COURT:    I see my criminal proceeding went a              09:39:16   8                  MR. JACOBS:     It's helpful in that there is an

     09:36:39    9   little longer than anticipated but we are all yours now.           I          09:39:19   9   additional basis offered by Mr. Blauschild, and we're just

     09:36:43 10     understand whether is one issue, Mr. Scherkenbach.                            09:39:22 10    saying would you agree with Mr. Blauschild's basis when he

     09:36:45 11                    MR. SCHERKENBACH:     There is, your Honor.   It               09:39:26 11    said blank?     Yes or no.

     09:36:47 12     relates to Mr. Kelley who is our expert being the first                       09:39:27 12                   More often than not, since the opinions have

     09:36:50 13     witness I.     I want to frame it.    If we have to get into the              09:39:30 13    been agreed with, the answer is going to be yes.       But

     09:36:53 14     details, Mr. Pollack will deal with that.                                     09:39:32 14    oftentimes it's very difficult to give that testimony

     09:36:55 15                    The question is -- back up a minute.     You recall            09:39:36 15    unless Mr. Blauschild, who has already testified under oath

     09:36:58 16     Dr. Kelley came in to help us after Mr. Blauschild had to                     09:39:40 16    relating to the issues, is there with regard to what he

     09:37:03 17     basically retire for health reasons.       The issue is whether               09:39:43 17    believes, as Power Integrations' expert, the issue to be

     09:37:06 18     Dr. Kelley can be cross-examined with Mr. Blauschilds' prior                  09:39:46 18    from an explanation standpoint.

     09:37:13 19     opinions.    We think it is inappropriate.                                    09:39:49 19                   Talking about Dr. Wei and what went on with the

     09:37:14 20                    In general, we think it would not really be that               09:39:54 20    last trial, that would violate, in our opinion, your motion

     09:37:17 21     relevant because they're not his opinions, they are somebody                  09:39:58 21    in limine ruling.     Dr. Wei testified only on copying in the

     09:37:21 22     else's opinions.    In particular, we say the guy was too ill                 09:40:01 22    last case.     There is no evidence of copying in this case.

     09:37:24 23     to carry on and so forth.                                                     09:40:04 23    Copying has been carved out completely from this case so it

     09:37:25 24                    If you are inclined to let that in, there is                   09:40:08 24    is a completely a separate and different issue.       And using

     09:37:27 25     sort of a flip side issue which is that Fairchild switched                    09:40:11 25    the testimony of Mr. Horowitz about products that aren't




06/10/2012 07:34:50 PM                                                            Page 900 to 903 of 1166                                                                    2 of 105 sheets
   Case 1:12-cv-00540-LPS Document 675
                                    1112 Filed 01/15/19 Page 364 of 487 PageID #: 32285
                                                                                     1114
                             Kelley - redirect                                                           Yang - direct
  1   it's G4 of the schematic. It's an input to logic gate I38?"           1   you are ready.
  2                 And he responded:                                       2                 MR. McMAHON: Thank you, your Honor.
  3                 "Answer: In early design, earliest design,              3                          DIRECT EXAMINATION
  4   there was no I84 comparator. So in the absence of the I84             4   BY MR. McMAHON:
  5   comparator, the pulse, as you said, would determine the               5   Q.        Would you please give us your full name?
  6   maximum on time or maximum duty cycle."                               6   A.        Tom Yang.
  7                 Is that consistent with your opinion on where           7   Q.        And what is your Chinese name?
  8   the maximum duty cycle signal is found in the accused                 8   A.        Ta-yung Yang.
  9   products?                                                             9   Q.        Okay. Where do you live?
 10   A.     Yes, we agree.                                                10   A.        Taiwan.
 11                 MR. POLLACK: That's all I have.                        11   Q.        Where did you grow up?
 12                 THE COURT: Okay. Thank you very much.                  12   A.        In Taiwan.
 13                 We'll give the jury their afternoon break at           13   Q.        Okay. What is your first language?
 14   this point. Fifteen minutes. No talking about the case and           14   A.        Chinese.
 15   we'll see you back then.                                             15   Q.        Okay.
 16                 (Jury left courtroom.)                                 16   A.        Mandarin.
 17                 THE COURT: Doctor, you are free to step down.          17   Q.        What is your second language?
 18   We'll take our afternoon recess.                                     18   A.        English.
 19                 (Brief recess taken.)                                  19   Q.        Okay. Are you married?
 20                 *   *    *                                             20   A.        I'm married.
 21                 (Proceedings reconvened after recess.)                 21   Q.        Do you have children?
 22                 THE COURT: Let's bring the jury in.                    22   A.        I have two kids.
 23                 (Jury returned.)                                       23   Q.        Okay. Grandchildren?
 24                 THE COURT: Welcome back.                               24   A.        One.
 25                 What is next?                                          25   Q.        Good. All right. So what is your current position?
                                                             1113                                                                     1115
                                                                                                         Yang - direct
  1                 MR. SCHERKENBACH: Your Honor, Power                     1   A.        I am Senior Vice President, Technology, PCIA.
  2   Integrations at this time has concluded calling its live              2   Q.        What is the name of your company?
  3   witnesses in this phase of the case. And,                             3   A.        Fairchild Semiconductor.
  4                 Ladies and gentlemen, we'll provisionally rest          4   Q.        Before you were with Fairchild Semiconductor, where
  5   our case as discussed. We are going to be cross-examining             5   did you work?
  6   some of Fairchild's witnesses on issues relevant to our case          6   A.        System General.
  7   so we're going to pass the baton for now over to our                  7   Q.        Okay. And what was your job there?
  8   colleagues.                                                           8   A.        I am the Chairman.
  9                 THE COURT: Okay. Thank you.                             9   Q.        And was System General merged with Fairchild
 10                 Mr. McMahon.                                           10   Semiconductor?
 11                 MR. McMAHON: Thank you, your Honor. Motions            11   A.        2007.
 12   reserved.                                                            12   Q.        And I'm going to get you some water. I think that is
 13                 THE COURT: Right.                                      13   what you were looking for. Is that what you were looking
 14                 MR. McMAHON: Thank you, your Honor.                    14   for?
 15                 Ladies and gentlemen, I'm Terry McMahon. We're         15   A.        Thank you.
 16   going to start our case now, our defense, to show that we            16                 MR. McMAHON: Excuse me, your Honor. If I can?
 17   don't infringe and that the patents are invalid.                     17                 THE COURT: That's fine.
 18                 Our first witness will be Tom Yang.                    18                 (Bottle of water passed forward.)
 19                 Your Honor, might I bring him forward?                 19                 THE WITNESS: Thank you.
 20                 THE COURT: Yes, you may.                               20                 MR. McMAHON: You bet.
 21                 TOM YANG, having been first duly sworn, was            21   BY MR. McMAHON:
 22   examined and testified as follows ...                                22   Q.        What are your responsibilities at your position now
 23                 THE COURT: Good afternoon, Mr. Yang.                   23   at Fairchild?
 24                 THE WITNESS: (Nodding yes.)                            24   A.        I take responsibility for anneal productive role.
 25                 THE COURT: Mr. McMahon, you may proceed when           25   Q.        Is there anything else?
55 of 105 sheets                                              Page 1112 to 1115 of 1166                                      06/10/2012 07:34:50 PM
   Case 1:12-cv-00540-LPS Document 675
                                    1116 Filed 01/15/19 Page 365 of 487 PageID #: 32286
                                                                                     1118
                                   Yang - direct                                                                   Yang - direct
  1   A.        The anneal productive role.                                         1   A.        Yes.
  2   Q.        And could you -- I'm sure the jury noticed that you                 2   Q.        And what did you learn there?
  3   have a pronounced limp. It's difficult to get around.                         3   A.        I learned, I learned the power supply for my
  4   Could you just briefly tell the jury how you got that                         4   profession. My professor, he was an expert of a power

  5   injury?                                                                       5   supply. He work for Hewlett-Packard.
  6   A.        When I work late in the lab and I ride the motorcycle               6   Q.        Okay. While you were in school working with your
  7   back home, and I hit by a car, the people drunk.                              7   professor who had worked at Hewlett-Packard, did you build
  8   Q.        All right. And that is what makes it difficult for                  8   power supplies?
  9   you to get around?                                                            9   A.        I build, I developed a 400 watt power supply.

 10   A.        Yes.                                                               10   Q.        Do you go back and teach now at the, the National
 11   Q.        All right. Can you please tell us, where did you go                11   Institute of Technology, National Taiwanese Institute of
 12   to high school?                                                              12   Technology?
 13   A.        You mean a college?                                                13   A.        NTIT, yeah. I am teaching the master degree student
 14   Q.        Yes, college.                                                      14   for power electronics and power supply.
 15   A.        Yes. For double E in Taiwan.                                       15   Q.        Okay. Now, after you graduated from the National
 16   Q.        Thank you. Then after you got your double E, what                  16   Taiwanese Institute of Technology, what did you do?

 17   did you do then?                                                             17   A.        I work for my professor for develop switchable power
 18   A.        I passed the test to be a communication officer in,                18   supply, test the system for testing the power supply for
 19   for my military service.                                                     19   IBM.
 20   Q.        I'm just going to back up. Double E. Could you tell                20   Q.        For IBM. International Business Machines here in the

 21   the jury what a double E is?                                                 21   U.S.?
 22   A.        Electronic engineering.                                            22   A.        Yes.
 23   Q.        All right. So you were saying that you passed the                  23   Q.        Okay. And after you worked with your professor, what
 24   test and became a communications officer?                                    24   did you do then?
 25   A.        Yes.                                                               25   A.        I start a company with my classmate.

                                                                     1117                                                                             1119
                                   Yang - direct                                                                   Yang - direct
  1   Q.        So then what did you do?                                            1   Q.        What was that company called?
  2   A.        I have to make sure, to ensure that, in my unit, the                2   A.        System General.
  3   telecommunication is unimpeded.                                               3   Q.        Okay. And did you make testing equipment for power
  4   Q.        And did you have any experience while you were in                   4   supplies there when you started System General?
  5   the Taiwanese Army as a communications officer with power                     5   A.        You mean the same as I work with my professor?
  6   supplies?                                                                     6   Q.        Yes. Did you do that?
  7   A.        I fix the power supply of that telecommunication                    7   A.        No, no, is impossible. I don't compete. I don't
  8   equipment. I read the manual, and fix the machine. That                       8   compete in business with my professor. It's impossible, no.
  9   machine is a U.S. Army machine.                                               9   Q.        Okay. But what did you do?
 10   Q.        Okay. But you fixed it?                                            10   A.        I doing the business to provide a consultant and a
 11   A.        I fixed it.                                                        11   design service to power supply manufacturer. And also we
 12   Q.        Okay. And did that get you interested in power                     12   develop a machine called device for wiring system to program
 13   supplies?                                                                    13   the memory.
 14   A.        Oh, yeah. I first have to learn power supplies in                  14   Q.        A device programming system?
 15   the military and fix the telecommunication machine.                          15   A.        Yes, for fresh memory.
 16   Q.        After you got out of the Army, what did you do then?               16   Q.        Okay. Now, do you still sell those programming
 17   A.        I went back to university again.                                   17   machines today even at Fairchild?
 18   Q.        What university?                                                   18   A.        Yes. We sell to -- I can take examples. Every Appel
 19   A.        NTIT is the national -- National Institute of                      19   iPhone, iPad or Sony Ericsson mobile phone or the Volkswagen
 20   Technology, Taiwan.                                                          20   automotive included a Bosch. Oh, yes, Bosch is our big
 21   Q.        Okay. Taiwan?                                                      21   customer. They program the memory devices using our
 22   A.        Taiwan.                                                            22   machines.
 23   Q.        Is that equivalent to anything in the U.S.?                        23   Q.        Those aren't power supplies, they are a different
 24   A.        It's equivalent to MIT in the U.S.                                 24   machine?
 25   Q.        It's a technical school?                                           25   A.        Different.
06/10/2012 07:34:50 PM                                                Page 1116 to 1119 of 1166                                                   56 of 105 sheets
   Case 1:12-cv-00540-LPS Document 675
                                    1120 Filed 01/15/19 Page 366 of 487 PageID #: 32287
                                                                                     1122
                                Yang - direct                                                                       Yang - direct
  1   Q.       But still successful even 30 years later?                          1   General know very well about the House Pride. So if System
  2   A.       Oh, yes. Quite successful.                                         2   General merge with Gary Lin's company, then we can start to
  3   Q.       Okay. Now, at some point, did -- let me back up for                3   do the power IC business.
  4   a second. Do you have patents in your name, Mr. Yang?                       4   Q.        Okay. And why did you think it would be a benefit to
  5   A.       Yes.                                                               5   have the two companies join together by a merger?
  6   Q.       How many patents do you have?                                      6   A.        I can -- we can do more business and it's a benefit
  7   A.       I have 180 United States patent.                                   7   for both parties.
  8   Q.       Okay. And have you gotten any awards for your work                 8   Q.        Okay. And what was Mr. Lin best at and what were you
  9   in technology in Taiwan?                                                    9   best at at that time?
 10   A.       Yes.                                                              10   A.        Excuse me?
 11                   MR. McMAHON: Your Honor, may I approach, show              11   Q.        That's okay. What was Mr. Lin good at in his company
 12   the witness these?                                                         12   that made sense to join with you in your company?
 13                   THE COURT: You may. You may approach.                      13   A.        Gary Lin's company know IC very well. And System
 14   BY MR. McMAHON:                                                            14   General know House Pride very well. So we can make a --
 15   Q.       Can you very briefly just tell the jury what those                15   System General can make a definition for the power IC, and
 16   two awards are, Mr. Yang?                                                  16   Gary, he can take the system definition and make IC to the
 17   A.       This is the Innovation Award from our government, and             17   market.
 18   it's achiever award for the best design.                                   18   Q.        So he could implement the -- on an IC your power
 19   Q.       And the other?                                                    19   supply designs?
 20   A.       It's a -- the award for the System General. The                   20   A.        Correct.
 21   company encouraged the employee for innovation. So that                    21   Q.        All right. Now, there are two products that we've
 22   is a very good result. So we've got an award from                          22   heard a lot about today and other days here, the 5841J and
 23   government.                                                                23   the 6842J.
 24   Q.       At System General, did you and do you encourage, you,             24                    You know about these parts?
 25   yourself, and your employees, to innovate?                                 25   A.        I know.

                                                                    1121                                                                         1123
                                Yang - direct                                                                       Yang - direct
  1   A.       Yes.                                                               1   Q.        Okay. Who designed them?
  2   Q.       Why?                                                               2   A.        I did.
  3   A.       A patent is important. We respect the patent. When                 3   Q.        Are they covered by patents?
  4   the company spend a lot of money in the resources for the                   4   A.        Yes.
  5   research and development and the patent that results, the                   5   Q.        Patents that System General has?
  6   patent then become property of the company. So it is                        6   A.        Yes. Every System General product covered by our
  7   important.                                                                  7   patent.
  8   Q.       All right. Now your Honor at some point did you meet               8   Q.        Okay.
  9   a man named Gary Lin?                                                       9   A.        And this took part, I think, at least three patent
 10   A.       Yes.                                                              10   covered products.
 11   Q.       Okay. How did you meet Mr. Lin?                                   11   Q.        All right. Now, you told the ladies and gentlemen of
 12   A.       He's my partner. My brother actually introduced Gary              12   the jury a little while ago that you had 180 patents.
 13   to me.                                                                     13   A.        Yes.
 14   Q.       All right. When were you introduced to him?                       14   Q.        Correct?
 15   A.       1999.                                                             15   A.        Yes.
 16   Q.       Okay. And in 1999, when you met Mr. Lin, what kind                16   Q.        So I'm not going to go through all of them, but is
 17   of products was System General making?                                     17   this a collection of your patents? I'm holding a box here
 18   A.       We make device programmer, and we have the House                  18   with five binders with 180 patents.
 19   Pride product for the -- looked like Cable TV, and the                     19                        Are these your patents?
 20   telecommunication machine.                                                 20   A.        I didn't read it.
 21   Q.       Did your company and Mr. Lin's company merge?                     21   Q.        I know you didn't read them all. But are these your
 22   A.       Yes.                                                              22   patents? We put these together.
 23   Q.       Why did you merge with Mr. Lin's company?                         23   A.        Could be.
 24   A.       Gary's company know IC very well. They know how to                24   Q.        All right. Okay.
 25   do the IC design, including the production, and the System                 25                    MR. McMAHON: May I hand up some binders, your
57 of 105 sheets                                                    Page 1120 to 1123 of 1166                                         06/10/2012 07:34:50 PM
   Case 1:12-cv-00540-LPS Document 675
                                    1124 Filed 01/15/19 Page 367 of 487 PageID #: 32288
                                                                                     1126
                               Yang - direct                                                                   Yang - direct
  1   Honor?                                                                   1   Q.        So what do we see here, just very briefly, and at a
  2                  THE COURT: You may.                                       2   high level?
  3                  MR. McMAHON: May I approach?                              3   A.        Oscillator circuit has capacitor rate.
  4                  THE COURT: You may.                                       4   Q.        What is a schematic?
  5   BY MR. McMAHON:                                                          5   A.        Oscillator.
  6   Q.      Before I ask you any specific questions, I would like            6   Q.        Okay. What is a schematic?
  7   to ask you, on the 5841J, is that a primary side controlled              7   A.        Okay. Schematic is a circuit diagram, and the
  8   product?                                                                 8   engineer can use this circuit diagram to make ICs.
  9   A.      No.                                                              9   Q.        Okay. And then this is a schematic of an oscillator,
 10   Q.      On the 6842J, is that a primary side controlled                 10   as soon as it's back up again.
 11   patent -- I'm sorry -- primary side controlled product?                 11                    Tell us, while we're waiting, what is an
 12   A.      No.                                                             12   oscillator?
 13   Q.      I'm not used to talking slowly, so I don't do it very           13   A.        Oscillator is used to generate a clock signal, and a
 14   well.                                                                   14   clock signal will use to determine the frequency of the
 15   A.      Thank you.                                                      15   switching signal for a switching power supply.
 16   Q.      So it's not a primary side controlled product; is               16   Q.        So how often the switch goes on and off in the
 17   that right?                                                             17   oscillator?
 18   A.      No.                                                             18   A.        100,000 times per second.
 19   Q.      All right. Okay. I'm going to ask you to look at                19   Q.        All right. Does the oscillator operate on only one
 20   some pages in that book. All right?                                     20   frequency?
 21   A.      Okay.                                                           21   A.        No.
 22   Q.      So in your book, there is a label for a Demonstrative           22   Q.        Do the oscillator frequencies vary?
 23   513.                                                                    23   A.        Yes, it varies.
 24                  Can you find that, please?                               24   Q.        Okay. Does the oscillator frequency provide -- this
 25   A.      DX?                                                             25   varied frequency, does it provide a benefit?
                                                             1125                                                                              1127
                               Yang - direct                                                                   Yang - direct
  1   Q.      DEMO 513.                                                        1   A.        The varied frequency can spread the energy of the
  2                  THE COURT: Demonstratives are at the beginning            2   switching signal and can help to reduce the EMI.
  3   of the book; correct?                                                    3   Q.        What's EMI?
  4                  MR. McMAHON: Yes, your Honor.                             4   A.        It actually is called magnetic interference. It's a
  5                  THE WITNESS: Sir, I need your help.                       5   noise.
  6                  MR. McMAHON: Yes. I will find it for you.                 6   Q.        Noise?
  7                  THE WITNESS: Yes.                                         7   A.        Noise.
  8   BY MR. McMAHON:                                                          8   Q.        That's what EMI is?
  9   Q.      Why don't you go behind the first tab, and it's                  9   A.        Yes.
 10   labeled "Demonstratives."                                               10   Q.        All right. Now, does both the 5841, which we see
 11                  Do you see that?                                         11   here, and the 6842J both have jitter?
 12   A.      Okay. Yes.                                                      12   A.        Yes.
 13   Q.      Okay. And then the second page in, it's the SG5841J             13   Q.        How does, very briefly, from a very high level, how
 14   oscillator schematic.                                                   14   does the 5841J provide jitter?
 15                  Can you see that?                                        15   A.        We switch the capacitor rate.
 16   A.      Yes.                                                            16   Q.        Okay. Does the 6842J have the same switch oscillator
 17   Q.      All right.                                                      17   configuration as the 5841?
 18                  MR. McMAHON: Your Honor, this has been earlier           18   A.        Yes.
 19   admitted as PX-377. We have our own DX numbers, but for                 19   Q.        Now, I want to ask you a question.
 20   simplicity, at least for today, we'll do it this way and                20                    MR. McMAHON: If we could go, please, to DEMO
 21   we'll get our own in later, if that's okay.                             21   515.
 22                  THE COURT: Any objection, Mr. Scherkenbach?              22   BY MR. McMAHON:
 23                  MR. SCHERKENBACH: No objection.                          23   Q.        There is another page, Mr. Yang.
 24                  THE COURT: All right. Proceed.                           24                    MR. McMAHON: 515, please. Great.
 25   BY MR. McMAHON:                                                         25   BY MR. McMAHON:
06/10/2012 07:34:50 PM                                           Page 1124 to 1127 of 1166                                                 58 of 105 sheets
   Case 1:12-cv-00540-LPS Document 675
                                    1128 Filed 01/15/19 Page 368 of 487 PageID #: 32289
                                                                                     1130
                               Yang - direct                                                                   Yang - direct
  1   Q.     I want to talk about symbols, or symbology. We heard              1   A.        Excuse me?
  2   about that today.                                                        2   Q.        Is there anything written on this that tells you it's
  3                 The signal, the one that the arrow is pointing             3   the PWM circuit?
  4   towards, if there wasn't any letters in there, if you                    4   A.        Sorry? I'm not following you.
  5   assumed there weren't any letters, it was just empty, what               5   Q.        That's okay.
  6   would that symbol mean?                                                  6                    MR. McMAHON: May I approach this, your Honor?
  7   A.     Output. Output signal.                                            7                    THE COURT: You may.
  8   Q.     All right. Output. Okay.                                          8   BY MR. McMAHON:
  9                 Now, the pulse signal that we see there, the               9   Q.        What does this tell you, Mr. Yang?
 10   second signal, what is that?                                            10   A.        PWM 5841X5.
 11   A.     It's a clock signal oscillator.                                  11   Q.        And that tells you what kind of circuit is it? That
 12   Q.     Clock signal. What is a clock signal?                            12   tells you what the diagram is referring to; right?
 13   A.     Clock signal is used to determine the frequency of               13   A.        Yes.
 14   the switching signal for switching power supply. It turn                14   Q.        All right. So I have to ask you a question, then.
 15   on -- it's used to turn on the switching signal and once in             15              Looking at the 5841J, this -- this schematic, is
 16   awhile it's to turn off the switching signal.                           16   this schematic with the circuits that we see on here, the
 17   Q.     All right. Do all power supplies have to have a                  17   blue one there we'll talk about in a minute and this yellow
 18   pulse signal like that, a clock signal like that?                       18   one -- is this the same as the PWM schematic looks like with
 19   A.     Yes.                                                             19   the 6842?
 20   Q.     Why?                                                             20   A.        The blue one make it different.
 21   A.     The switching signal is on and off, so the clock                 21   Q.        I know. But is this -- if you looked at the 6842J
 22   signal is used to turn on and off the switching signal.                 22   signal, I mean, the 6842 schematic, will you see the exact
 23   Otherwise, it's not a switching signal.                                 23   same schematic?
 24   Q.     All right. If there wasn't a pulse signal or a clock             24   A.        It's different.
 25   signal or this switching signal, would it work?                         25   Q.        How is it different?
                                                               1129                                                                              1131
                               Yang - direct                                                                   Yang - direct
  1   A.     It won't work.                                                    1   A.        The 6842J is without the blue-colored circuit, is
  2   Q.     Why not?                                                          2   without.
  3   A.     No signal, how to make a switching signal.                        3   Q.        Okay. What is that blue-colored circuit, the one
  4   Q.     All right. And what is the COSC signal?                           4   we've outlined in blue? And it may be hard to see and I'm
  5   A.     It's the ramp signal. The signal go up step by step               5   sorry.
  6   and go down step by step.                                                6                    MR. McMAHON: So if we could highlight the front
  7   Q.     All right. Where does the COSC and the pulse signal               7   end of that, Daniel. There we go.
  8   go?                                                                      8   BY MR. McMAHON:
  9   A.     Two signal --                                                     9   Q.        We'll trace this along. Daniel has made it big for
 10   Q.     Let's go to 518, please.                                         10   us, Mr. Yang.
 11   A.     Yes. Two signal connect to the PWM block.                        11   A.        Okay.
 12   Q.     All right. I want to ask you now about in your book,             12   Q.        What is this blue line that we see?
 13   if you can go, in the lower right-hand corner, 519. This is             13   A.        It is a signal used to determine the maximum duty of
 14   part of PX-379. 379.                                                    14   the switching signal.
 15                 Can you tell me what we're looking at here?               15   Q.        All right. How does it determine the maximum duty?
 16   What is this?                                                           16   A.        It is used -- the ramp signal to compel with voltage
 17   A.     This is the PWM circuit.                                         17   in the comparator to generate maximal duty cycle signal.
 18   Q.     All right. And for what part?                                    18   Q.        Where is the comparator here?
 19   A.     For 5841J.                                                       19                    MR. McMAHON: Daniel, can you go in --
 20   Q.     Okay. And how do you know it's the PWM circuit?                  20                    THE WITNESS: Yes.
 21   A.     Because it is used to generate the PWM signal.                   21   BY MR. McMAHON:
 22   Q.     All right. But how do you know this is -- this is a              22   Q.        Is this funny-looking kind of triangle at the end of
 23   diagram or a schematic of the PWM circuit?                              23   a box, is that the comparator?
 24   A.     I designed it.                                                   24   A.        Yes.
 25   Q.     Is there anything written on this that tells you?                25   Q.        All right. If we could back out a little bit now,
59 of 105 sheets                                                 Page 1128 to 1131 of 1166                                          06/10/2012 07:34:50 PM
   Case 1:12-cv-00540-LPS Document 675
                                    1132 Filed 01/15/19 Page 369 of 487 PageID #: 32290
                                                                                     1134
                             Yang - direct                                                                Yang - direct
  1   please.                                                              1   Q.        Okay. Now, if you didn't have this pulse signal,
  2   A.     The B22 is a reference.                                       2   would this circuit work (indicating)?
  3   Q.     Okay. Now, the signal that -- oh, good. I'm going             3   A.        Won't work.
  4   to trace this.                                                       4   Q.        Okay. Now?
  5               Now, this signal that starts up here, right here         5                    MR. McMAHON: Now, we can back out, Daniel,
  6   by this device here comes down (indicating), straight down           6   please, so we can look at the whole thing. Excellent.
  7   the page, and then comes into the middle here, over, all             7   BY MR. McMAHON:
  8   right, and then it goes up into this device here.                    8   Q.        So there are two signals here, the yellow signal and
  9               Can you tell us what this device is here                 9   the blue signal.
 10   (indicating)?                                                       10                    And the blue signal you called the max duty
 11   A.     This is the latch used to generate the switching             11   cycle?
 12   signal.                                                             12   A.        Correct.
 13   Q.     And when you say "generate the switching signal,"            13   Q.        Right. So you have both a max duty cycle here and a
 14   what do you mean?                                                   14   pulse and they can both turn on and off this switch here; is
 15   A.     Okay. The red-colored signal will turn on from the           15   that right?
 16   CK, that symbol, to turn on the switching signal, and the           16   A.        Yes.
 17   symbol RN is a reset of that flip-flop. It's used to turn           17   Q.        Okay. You have both on this one?
 18   off the switching signal.                                           18   A.        Yes. The pulse signal further coupled to the output
 19   Q.     All right. Under what conditions does this blue              19   of the ledge also can be used to turn off the switch.
 20   line, which you called the maximum duty cycle -- under what         20                    MR. McMAHON: All right. What I would like to
 21   conditions does that blue signal turn off this latch                21   do is find 521. Lower right-hand corner. 521, please.
 22   (indicating)?                                                       22   BY MR. McMAHON:
 23   A.     One turns on, one is a wire. If the feedback signal          23   Q.        Mr. Yang, can you tell us what is the schematic for
 24   is not going to reset it, that -- this signal is going to           24   what part?
 25   reset the switching signal.                                         25   A.        SG6842J.
                                                             1133                                                                      1135
                             Yang - direct                                                                Yang - direct
  1   Q.     All right. Great. Okay.                                       1   Q.        Okay. And this is the PWM circuit?
  2               So this is the signal we've been talking about,          2   A.        Yes.
  3   the blue one.                                                        3                    MR. McMAHON: Okay. I need to go back. I
  4               Now, just for a minute, let's talk about this            4   forgot something. Forgive me? Can we go back to the prior
  5   yellow one here.                                                     5   slide for a minute, please? The one that has both the blue
  6               MR. McMAHON: If we can blow this one up,                 6   and the -- I think it's 18. Yes. Yes.
  7   Daniel, please.                                                      7   BY MR. McMAHON:
  8   BY MR. McMAHON:                                                      8   Q.        Okay. Now, this blue signal which you have described
  9   Q.     There it is. There's the pulse signal. If we can              9   as the max duty cycle, what block is this in? What part of
 10   back off so we can see the whole length of the signal. What         10   the -- what block is it in?
 11   does this pulse signal do?                                          11   A.        PWM block.
 12   A.     The pulse signal connects to that free flow through          12   Q.        Is this the oscillator block?
 13   an inverter to turn on the switching signal.                        13   A.        No.
 14   Q.     Now, earlier you told me when we were looking at the         14                    MR. McMAHON: Now we can go to 521.
 15   oscillator schematic, that the pulse --                             15   BY MR. McMAHON:
 16   A.     Pulse.                                                       16   Q.        Now, this is the 6842J. Earlier, you told us the
 17   Q.     -- the pulse signal was a clock signal.                      17   6842J of PWM schematic was not the same as the 5841J. What
 18   A.     Correct.                                                     18   is different?
 19   Q.     Now, what does it do with this latch here, as you've         19   A.        6842J without the maximum duty signal cycle.
 20   described it? Both of these signals, the yellow signal and          20   Q.        So it's the blue signal that was on the 5841J is not
 21   the blue signal, go to the latch. What does the yellow              21   here on the schematic of the 6842J; is that right?
 22   pulse signal do in the latch?                                       22   A.        Yes.
 23   A.     That is connected to turn on that latch.                     23   Q.        Does this still work?
 24   Q.     Turns it on?                                                 24   A.        It work.
 25   A.     Turns it on.                                                 25   Q.        Okay.
06/10/2012 07:34:50 PM                                       Page 1132 to 1135 of 1166                                               60 of 105 sheets
   Case 1:12-cv-00540-LPS Document 675
                                    1136 Filed 01/15/19 Page 370 of 487 PageID #: 32291
                                                                                     1138
                               Yang - direct                                                                      Yang - direct
  1   A.     Because of that clock signal is connected to turn on                1   Q.        How do you know that?
  2   that block. You call it a ledge.                                           2   A.        There are parts called UCC3842. That is a Unitrol
  3   Q.     I'll call it anything you want me to.                               3   part that have been in the market over 20 years. I think
  4   A.     Yes, okay. Turn on that block.                                      4   almost 30. That part is very, very popular for power supply
  5   Q.     Okay.                                                               5   market. Every power supply engineer know these parts, is
  6   A.     Also you can turn on this ledge.                                    6   developed by a company called Unitrol.
  7   Q.     Okay.                                                               7   Q.        How long ago?
  8   A.     And then, yeah. It further coupled to a single                      8   A.        Since I'm a student. Okay.
  9   called N gate. The N gate, it can turn off the switching                   9   Q.        That long?
 10   signal.                                                                   10   A.        Yeah. And this company is excellent company and they
 11   Q.     Okay. Let me ask you this. Can we go to 522,                       11   was acquired by Texas Instruments.
 12   please? Can you find 522 in your book? Or maybe you don't                 12                    MR. McMAHON: All right. So I'm going to move
 13   need it.                                                                  13   from that for a moment. And if we could go to Demonstrative
 14   A.     Yes, I can see it.                                                 14   525.
 15   Q.     Now, I've got here, up on the screen on the left, I                15                    This is a portion of a datasheet that is in
 16   have the 5841J schematic and on the right, I have the 6842J.              16   evidence, PX-377, your Honor.
 17   Can you briefly tell -- do you have a pointer up there?                   17   BY MR. McMAHON:
 18   A.     No.                                                                18   Q.        Could you tell the ladies and gentlemen of the jury
 19                 MR. McMAHON: I'll give this one to Mr. Yang.                19   what we're looking at here, Mr. Yang?
 20   May I, your Honor? Thank you.                                             20   A.        Constant output power limit.
 21                 THE COURT: You may freely approach.                         21   Q.        Now, what is the significance of that in the 5841J?
 22                 MR. McMAHON: I'm sorry. I should have let you               22   A.        5841J provide constant output power limit.
 23   use this. I was mean, no good. (Handing laser pointer to                  23   Q.        Okay. Does it provide constant current?
 24   witness.)                                                                 24   A.        No.
 25                 THE WITNESS: Thank you.                                     25                    MR. McMAHON: Let me go to the next slide,

                                                                1137                                                                                1139
                               Yang - direct                                                                      Yang - direct
  1                 MR. McMAHON: Thank you.                                      1   please.
  2   BY MR. McMAHON:                                                            2   BY MR. McMAHON:
  3   Q.     Just briefly point to the differences on these                      3   Q.        Why doesn't it provide constant current?
  4   schematics.                                                                4   A.        This is not a useful battery charger. It is useful
  5   A.     The difference is here (indicating). The color.                     5   like printer, monitor, such kind of application.
  6   Yeah, the color is blue color, the circuit that generate the               6   Q.        Okay. Mr. Yang, we're looking at 526, demo 526. Did
  7   maximum duty cycle signal.                                                 7   you draw this diagram?
  8   Q.     Now, let's look at the other now. This is the 6842.                 8   A.        Yes.
  9   Is that signal on the 6842?                                                9   Q.        Can you tell the ladies and gentlemen of the jury
 10   A.     Yes.                                                               10   briefly what this is?
 11   Q.     Now, is the blue signal on the 6842?                               11   A.        Okay. I briefly make a definition. Actually, it's a
 12   A.     Without. Without blue circuit.                                     12   theory about power. Power is equal to voltage times
 13   Q.     Okay. But it still has the pulse signal?                           13   current. And this curve, the power mean, I mean the
 14   A.     Yes.                                                               14   constant output power limit is made when the voltage goes
 15   Q.     Does the part work without the maximum duty cycle?                 15   down, the current goes up.
 16   A.     Yes.                                                               16                    So when voltage from 10 volt goes down to 5
 17   Q.     Without the blue signal?                                           17   volt, the current will, from 1N to 2N is almost 100 percent
 18   A.     Yes.                                                               18   change. So this curve (indicating) is developed for 5841J.
 19   Q.     But do you have to have this pulse signal or the                   19   5841J without constant current.
 20   clock signal?                                                             20                    I make a brief explanation.
 21   A.     This circuit has been in the market over 20 years.                 21   Q.        If it's brief.
 22   Q.     This pulse signal?                                                 22   A.        Okay. So if you use 5841J parts to charge your
 23   A.     Yes.                                                               23   battery, the battery will be overheat and explode. So 5841J
 24   Q.     How do you know --                                                 24   without constant current characteristics so cannot be use
 25   A.     This kind of design.                                               25   for charger.
61 of 105 sheets                                                   Page 1136 to 1139 of 1166                                             06/10/2012 07:34:50 PM
   Case 1:12-cv-00540-LPS Document 675
                                    1140 Filed 01/15/19 Page 371 of 487 PageID #: 32292
                                                                                     1142
                                 Yang - direct                                                                 Yang - direct
  1   Q.       All right. I want to go back -- just one last                   1   Q.        Okay. Now, up here I have had Daniel highlight some
  2   question here. So this line here is constant output power                2   devices up here. What are these?
  3   limit?                                                                   3   A.        A digital signal.
  4   A.       Constant output power limit.                                    4   Q.        Okay. And they are labeled "JB." We heard about
  5   Q.       And what is this one that goes back the other way               5   this earlier today. What does that mean?
  6   (indicating)?                                                            6   A.        Is input signal.
  7   A.       Okay. Is a voltage. The output voltage. When                    7   Q.        Input signal. Okay. Now, is this an A-to-D
  8   output voltage under a threshold, the control IC will be                 8   converter here?
  9   turn off in the battery because if the voltage is too low,               9   A.        No.
 10   that controller will operate improperly. So we must turn                10   Q.        What is it?
 11   off the controller when is supply voltage is too low. So                11   A.        It's a digital signal connect to the switch, turn off
 12   this mean the controller is turn off and the whole power                12   the switch. That is all.
 13   supply is shut down.                                                    13   Q.        All right. Now, ultimately, is there an analog
 14                   MR. McMAHON: Okay. Thank you. I'm going to go           14   signal that comes out somewhere?
 15   back to a slide we looked at just a bit ago. We're almost               15   A.        The output, the output of oscillator. That ramp
 16   done.                                                                   16   signal is the output of the oscillator.
 17                   517, please, Daniel.                                    17   Q.        Okay. But the digital signal that comes in here
 18                   Now, this is a portion of PX-377 in evidence,           18   simply, I think you said, does what to these switches here?
 19   your Honor.                                                             19   A.        The switch for the on and off the capacitor.
 20   BY MR. McMAHON:                                                         20                    The switch on/off, the capacitor, and the
 21   Q.       We talked about this a few minutes ago. And could              21   capacitance of the capacitor will be varied. So because of
 22   you tell the ladies and gentlemen of the jury of --                     22   capacitance different, that will generate different
 23                   Daniel, can we highlight this area here?                23   frequency.
 24                   Can you make it a little bit smaller and you can        24   Q.        I see. What does that cause? What does that make
 25   go on over to the left a little bit. Excellent. A little                25   happen?
                                                                 1141                                                                       1143
                                 Yang - direct                                                                  Yang - cross
  1   more. Just to the edge of those comparators right there.                 1   A.        That would make jitter.
  2   Bring it up. Thank you.                                                  2   Q.        Okay. And the jitter does what again?
  3                   Okay. Now, can you blow up these guys?                   3   A.        Reduce the EMI and noise.
  4                   No, no, no. Leave that one there. Can you do             4                    MR. McMAHON: That is all my questions. Thank
  5   that? I'm sorry, I'm having you do two things.                           5   you.
  6                   Super. Excellent. Excellent.                             6                    THE COURT: Thank you. Cross-examination.
  7   BY MR. McMAHON:                                                          7                    MR. SCHERKENBACH: Yes, your Honor.
  8   Q.       Okay. Mr. Yang, there are some devices here. What               8                             CROSS-EXAMINATION
  9   are these? There are four devices here. One, two, three,                 9   BY MR. SCHERKENBACH:
 10   four.                                                                   10   Q.        Hello, Dr. Yang.
 11                   Go all the way down to the bottom, Daniel.              11   A.        Hi, sir.
 12   Well, just to here (indicating). There you go.                          12   Q.        How are you doing? Okay? I know it's late in the
 13                   Could you please tell the ladies and gentlemen          13   afternoon. It can be a little tough for you.
 14   of the jury what those are?                                             14   A.        I'm okay. Thank you.
 15   A.       Is capacitor array and a 8 switch.                             15   Q.        Are you all right?
 16   Q.       And a what switch?                                             16   A.        Yes.
 17   A.       Switch.                                                        17   Q.        I'll try to go slowly. You let me know if I go too
 18   Q.       And a switch. Okay. Now, where is the switch? Can              18   fast.
 19   you use your laser pointer?                                             19   A.        I appreciate it.
 20   A.       (Indicating). At the top of the capacitor symbol is            20   Q.        I just have a couple of preliminary things, and then
 21   a switch here.                                                          21   I'm actually going to ask you about your testimony on those
 22   Q.       Okay. And then where are the capacitors?                       22   schematics. Okay?
 23   A.       Down the switch is the capacitor. Yes.                         23   A.        Okay.
 24   Q.       Down there (indicating)?                                       24   Q.        All right. First of all, congratulations on your 180
 25   A.       Yes.                                                           25   U.S. patents. You must be proud of that. Right?
06/10/2012 07:34:50 PM                                           Page 1140 to 1143 of 1166                                                62 of 105 sheets
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 372 of 487 PageID #: 32293




                        EXHIBIT 2B
   Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 373 of 487 PageID #: 32294


                                                                                     1167


                  1                       IN THE UNITED STATES DISTRICT COURT

                  2                       IN AND FOR THE DISTRICT OF DELAWARE

                  3                                              - - -
                      POWER INTEGRATIONS, INC.,
                  4                                             :           CIVIL ACTION
                                     Plaintiff,                 :
                  5   v                                         :
                                                                :
                  6   FAIRCHILD SEMICONDUCTOR INTERNATIONAL,    :
                      INC., FAIRCHILD SEMICONDUCTOR CORPORATION,:
                  7   and SYSTEM GENERAL CORPORATION,           :
                                                                :           NO. 08-309-LPS
                  8               Defendants.         - - -

                  9                                 Wilmington, Delaware
                                                   Tuesday, April 17, 2012
                 10                                Jury Trial - Volume E

                 11                                              - - -

                 12   BEFORE: HONORABLE LEONARD P. STARK, U.S.D.C.J., and a jury

                 13   APPEARANCES:                               - - -

                 14                  FISH & RICHARDSON, P.C.
                                     BY: WILLIAM J. MARSDEN, JR., ESQ.
                 15
                                          and
                 16
                                     FISH & RICHARDSON, P.C.
                 17                  BY: FRANK E. SCHERKENBACH, ESQ.
                                          (Boston, Massachusetts)
                 18
                                          and
                 19
                                     FISH & RICHARDSON, P.C.
                 20                  BY: HOWARD POLLACK, ESQ.,
                                          MICHAEL HEADLEY, ESQ.,
                 21                       JOHN M. FARRELL, ESQ.
                                          KEELEY I. VEGA, and
                 22                       NEIL A. WARREN, ESQ.
                                          (Redwood City, California)
                 23
                                                  Counsel for Power Integrations, Inc.
                 24
                                                          Brian P. Gaffigan Kevin Maurer
                 25                                       Official Court Reporters




1 of 88 sheets                            Page 1167 to 1167 of 1376                 06/10/2012 07:35:54 PM
   Case 1:12-cv-00540-LPS Document 675
                                    1180 Filed 01/15/19 Page 374 of 487 PageID #: 32295
                                                                                     1182
                                                                                                                   Yang - redirect
  1                     Mr. Jacobs is now saying that Dr. Wei will                 1   witness?

  2   interpret the scope of what was given up during prosecution                  2                    THE COURT: You may, yes.

  3   in the Patent Office during reexam. That was claim                           3   BY MR. McMAHON:

  4   construction.                                                                4   Q.        Mr. Yang, I have handed you up the '595 and the '972.

  5                     THE COURT: I am sustaining the objection to                5   Would you take a look at those two patents, please?

  6   this slide. I think it does amount to arguing claim                          6   A.        Yes.

  7   construction. It puts upon the jury issues that I don't                      7   Q.        Are those two of your 180 patents?

  8   think belong in front of the jury. I think what I am saying                  8   A.        Yes.

  9   today is consistent with what I ruled earlier. If it isn't,                  9   Q.        Now, are those two patents that are asserted in

 10   then what I am saying today is what governs how the trial                   10   this case by your company and Fairchild against Power

 11   will go.                                                                    11   Integrations?

 12                     Any other issues from Power?                              12   A.        Yes.

 13                     MR. HEADLEY: No, your Honor, thank you.                   13                    MR. McMAHON: Your Honor, the '972 is already

 14                     THE COURT: Any issues from Fairchild?                     14   in. But the '595 isn't. I would offer DX-5 into evidence,

 15                     MR. JACOBS: No, your Honor. Thank you.                    15   the '595 patent.

 16                     THE COURT: Let's bring the jury in.                       16                    MR. SCHERKENBACH: No objection.

 17                     (Jury enters courtroom at 9:40 a.m.)                      17                    THE COURT: It's admitted.

 18              THE COURT: Good morning, ladies and gentlemen                    18                    (DX-5 received in evidence.)

 19   of the jury. Welcome back. Obviously, I was not much more                   19   BY MR. McMAHON:

 20   efficient this morning than yesterday. But we are ready to                  20   Q.        Would you first look at the '595. Would you read the

 21   proceed.                                                                    21   title of the '595 patent into the record? It's on the right

 22              I will turn to Mr. McMahon.                                      22   side at line 54.

 23                     MR. McMAHON: Thank you, your Honor. We would              23                    MR. SCHERKENBACH: Objection. This is beyond

 24   recall Mr. Yang. If I may assist him up.                                    24   the scope of anything I did. It pertains to their case, not

 25                     THE COURT: You may.                                       25   to our case. He will have his chance later.

                                                                     1181                                                                             1183
                                   Yang - redirect                                                                 Yang - redirect
  1                     TOM YANG, having been previously sworn as a                1                    THE COURT: Mr. McMahon what are we doing here?

  2   witness, was examined and testified further as follows ...                   2                    MR. McMAHON: I am going to identify these for

  3                     THE COURT: Good morning, Mr. Yang.                         3   the record, what he was waving around yesterday. He brought

  4                     I remind you that you remain under oath to tell            4   these two patents and showed him and compared them to these

  5   the truth.                                                                   5   180 patents.

  6                     You may proceed.                                           6                    THE COURT: If all you want is the title, go

  7                     MR. McMAHON: Thank you.                                    7   ahead.

  8                  REDIRECT EXAMINATION (Continued)                              8                    THE WITNESS: Primary side control switching

  9   BY MR. McMAHON:                                                              9   regulator.

 10   Q.         Good morning, Mr. Yang.                                          10   BY MR. McMAHON:

 11                     Yesterday, you were asked some questions by Mr.           11   Q.        Primary side control patent?

 12   Scherkenbach about the box of patents. Do you remember                      12   A.        Yes.

 13   that?                                                                       13   Q.        Would you be good enough to read to the ladies and

 14   A.         Yes.                                                             14   gentlemen the '972 patent title?

 15   Q.         So I showed you this box of patents. I am going to               15   A.        It is Primary Side Control Power Converter having

 16   just lift it up. Have you looked through this box last                      16   Switching Controller using Frequency Hopping and Voltage and

 17   night and this morning?                                                     17   Current Control Loops.

 18   A.         Yes.                                                             18   Q.        This is also an accurate primary side patent control?

 19   Q.         Are these all of your 180 patents?                               19   A.        Yes.

 20   A.         Yes.                                                             20   Q.        Mr. Scherkenbach asked you about some situations

 21   Q.         Thank you.                                                       21   where Power Integrations, they claim, is first. Do you

 22                     Mr. Scherkenbach then asked you about two                 22   believe that System General was first with an accurate tight

 23   specific patents that were in this group. I am going to                     23   primary side control device?

 24   hand these up.                                                              24   A.        Yes.

 25                     MR. McMAHON: Your Honor, may I approach the               25   Q.        Now, I want to ask you -- Daniel, could you please
5 of 88 sheets                                                       Page 1180 to 1183 of 1376                                           06/10/2012 07:35:54 PM
   Case 1:12-cv-00540-LPS Document 675
                                    1184 Filed 01/15/19 Page 375 of 487 PageID #: 32296
                                                                                     1186
                                Yang - redirect                                                               Yang - redirect
  1   put up 513?                                                              1   Q.        And why are there a lot of different pages of
  2                   Mr. Yang, what is a schematic used for?                  2   schematics?
  3   A.       Used to build the parts.                                        3   A.        Basically, that related to the IC process. Each
  4   Q.       What do you mean used to build the parts?                       4   individual block, the function correlated.
  5   A.       Engineer, you will use this schematic to build the              5                    So the circuit, internally, the circuit must
  6   integrated circuit.                                                      6   work properly. And then any components in between each
  7                   MR. McMAHON: May I approach the screen?                  7   other must be correlated.
  8                   THE COURT: Yes, you may.                                 8                    So the engineer will have the schematic and
  9                   MR. McMAHON: Thanks.                                     9   during the layout, just look like they are doing the
 10   BY MR. McMAHON:                                                         10   building blocks, when doing the layout, those circuits must
 11   Q.       If we look here and look at the signals that come out          11   be dramatically mentioned. Otherwise, IC won't work. This
 12   on the right here, this schematic is used by engineers that             12   is a very fundamental technology of integrated circuits.
 13   actually build the part?                                                13   Q.        Thank you. So this schematic is for what block?
 14   A.       Yes.                                                           14   A.        Oscillator block.
 15   Q.       Is this like the recipe to help build the part?                15   Q.        The COSC signal that was over here, we have blown it
 16   A.       Yes. One of the recipes.                                       16   up in the middle, is this an output or an input?
 17   Q.       So it is important that the engineers understand               17   A.        Output signal.
 18   whether something is, for example, an input or an output                18   Q.        It is an output from what block?
 19   because if it wasn't properly on the schematic the part                 19   A.        Oscillator block.
 20   wouldn't be built correctly?                                            20   Q.        What block does the output from the oscillator block
 21   A.       Correct.                                                       21   go to?
 22   Q.       And you can't just change a signal from, say, an               22   A.        PWM block.
 23   output to an input without adversely affecting the way the              23   Q.        Can we go to the PWM block quickly, please. I think
 24   part would be built?                                                    24   that's 521. It's hard to see. Can you see right up here,
 25   A.       It is an output signal. If you treat it as an input,           25   sir, what signal is that?
                                                                 1185                                                                          1187
                                Yang - redirect                                                               Yang - redirect
  1   the whole IP chip will disorder.                                         1   A.        COSC signal.
  2   Q.       The whole chip will disorder?                                   2   Q.        And that signal is in what block here? Can you tell
  3   A.       Yes.                                                            3   us what block we are looking at?
  4   Q.       Not work?                                                       4   A.        PWM block.
  5   A.       Not work.                                                       5   Q.        So that COSC signal is not a control input into the
  6   Q.       Now, let's go to 517, please. We looked at this                 6   oscillator block, is it?
  7   yesterday. You testified yesterday that the COSC signal is               7   A.        It's not.
  8   an output of the oscillator block. Is that correct?                      8   Q.        Can we go back to the prior slide, 518. Have you
  9   A.       Correct.                                                        9   traced the -- first of all, you designed this part, did you
 10   Q.       So if we could blow that up, please, and I think if            10   not?
 11   we go to the next slide -- just blow up the slide.                      11   A.        I know very well.
 12                   It is not that clear. I will come over here             12   Q.        Have you traced the COSC block, the signal from the
 13   again.                                                                  13   oscillator block to the PWM block, traced it to see where it
 14                   This is the COSC?                                       14   goes?
 15   A.       Yes.                                                           15   A.        Yes, I did. But, you know, I know these parts very
 16   Q.       Now, this is part of PX-377.                                   16   well.
 17                   If we could go to 518. Where does the COSC              17   Q.        Does the COSC signal ever become an input, control
 18   signal go? First of all, what block are we looking at here?             18   input into the oscillator block?
 19   A.       Oscillator.                                                    19   A.        It is impossible. I did the design to this chip.
 20   Q.       Quick question about blocks. On the set of                     20   This is impossible to input to the oscillator.
 21   schematics for this part, it is about an inch thick.                    21   Q.        So the COSC signal is never an input into the
 22   Correct?                                                                22   oscillator block. Is that right?
 23   A.       Yes.                                                           23   A.        Yes.
 24   Q.       There are a lot of pages of schematics. Right?                 24   Q.        Thank you.
 25   A.       Yes.                                                           25                    Can we go to 521, please.
06/10/2012 07:35:54 PM                                           Page 1184 to 1187 of 1376                                                     6 of 88 sheets
   Case 1:12-cv-00540-LPS Document 675
                                    1188 Filed 01/15/19 Page 376 of 487 PageID #: 32297
                                                                                     1190
                                   Yang - redirect                                                                    Yang - redirect
  1                     MR. McMAHON: I'll tell you what. First can we                 1   the comparator here to compare the oscillation signal and

  2   go to 519?                                                                      2   then we can adjust the transport part, the comparator to

  3                     There we go.                                                  3   change the maximum duty cycle so that can fit different

  4   BY MR. McMAHON:                                                                 4   application needs.

  5   Q.         Okay. What block are we looking at now?                              5   Q.        So a customer wants the part or this switch to turn

  6   A.         PWM block.                                                           6   off before this pulse signal would turn it off and so you

  7   Q.         Okay. And we know that because it's listed right                     7   added this signal? Is that it?

  8   down here on the schematic (indicating)?                                        8   A.        Yes.

  9   A.         Yes.                                                                 9   Q.        Okay. So if you didn't have the maximum duty cycle,

 10   Q.         Okay. Now, yesterday we talked about the blue signal                10   this blue signal, would the part eventually be turned off by

 11   here. What is that signal?                                                     11   the pulse or clock signal?

 12   A.         Maximum duty cycle signal.                                          12   A.        Yes. This is so-called dead time of the switching

 13   Q.         All right. So it starts here, after the COSC, and                   13   signal.

 14   then it goes over. And what is this block here (indicating)?                   14   Q.        Dead time?

 15   A.         Comparator.                                                         15   A.        D-e-a-d.

 16   Q.         That is I -- could you tell us what block that is?                  16   Q.        Okay.

 17   Is it I84?                                                                     17   A.        That is so-called dead time. That, you know, Unitrol

 18   A.         Yes.                                                                18   parts use this term. So this is dead time of the switching

 19                     MR. McMAHON: Can we back out, please, Daniel?                19   signal.

 20   Good. Just like it like that for a second.                                     20   Q.        Okay. Is the maximum duty cycle, here this blue

 21   BY MR. McMAHON:                                                                21   signal, a special signal?

 22   Q.         Now, is this a maximum duty cycle? The blue line?                   22   A.        Is a special.

 23   A.         Yes.                                                                23   Q.        Now, under what circumstances do you have this blue

 24   Q.         And the yellow line we talked about yesterday is the                24   signal or maximum duty cycle in your parts?

 25   pulse, and that is what kind of signal?                                        25   A.        When we require, when the customer require or

                                                                      1189                                                                                  1191
                                   Yang - redirect                                                                    Yang - redirect
  1   A.         Clock signal.                                                        1   application require that the maximum duty should be under

  2   Q.         Okay. What does the blue line do? What is its                        2   the control, that shorter than the dead time.

  3   function?                                                                       3   Q.        Now, will the part still perform and work if the blue

  4   A.         To limit maximum duty cycle.                                         4   maximum duty cycle is not in the part?

  5   Q.         Can you just briefly tell us what a maximum duty                     5   A.        For the most of the application, yes. But for some

  6   cycle is?                                                                       6   specific applications that require accurate limit for

  7   A.         The maximum duty cycle is mean the maximum on time of                7   maximum duty, then it won't work properly.

  8   the switching signal. This mean when the switch turn off                        8   Q.        Would it be fair to say that the maximum duty cycle,

  9   for a charge the transformer, the maximum turn on time, that                    9   the blue signal over here, turns the part off sooner than

 10   divided by the period of switching signal. That is a                           10   the pulse signal would if the customer is concerned about

 11   definition of maximum duty cycle.                                              11   damaging the electrical part that is attached to it?

 12   Q.         What block is this maximum duty cycle, this blue                    12   A.        Yes.

 13   line? What block is this in?                                                   13   Q.        So it's a special signal that helps turn it off

 14   A.         PWM block.                                                          14   sooner if the customer wants it to protect the device?

 15   Q.         Not the oscillator block?                                           15   A.        Yes.

 16   A.         No.                                                                 16   Q.        Now, between the PWM circuit or block and the

 17   Q.         Why is this signal in your part in the PWM block and                17   oscillator block, is one simpler than the other?

 18   not the oscillator block?                                                      18   A.        The oscillator circuit is most complicated circuit in

 19   A.         Okay. This signal is used to limit maximum duty.                    19   this part.

 20   And for some of the application, that require different                        20   Q.        Is the PWM circuit then less complicated than the

 21   maximum duty in order to prevent the transformer being                         21   oscillator?

 22   saturate.                                                                      22   A.        Yes.

 23   Q.         Saturated?                                                          23   Q.        Why didn't you put this blue line, this maximum duty

 24   A.         Saturation. So for some of the application, the                     24   cycle in the oscillator block?

 25   maximum duty must be under control. So this block, we use                      25   A.        Is too complicate. The oscillator circuit, we
7 of 88 sheets                                                          Page 1188 to 1191 of 1376                                               06/10/2012 07:35:54 PM
   Case 1:12-cv-00540-LPS Document 675
                                    1192 Filed 01/15/19 Page 377 of 487 PageID #: 32298
                                                                                     1194
                                  Yang - redirect                                                              Yang - redirect
  1   must have trip, so-called. We have a fuse inside the IC,                   1   A.        Yes.
  2   very tiny fuse. So in the oscillator, we must trip the                     2   Q.        But this one, Mr. Yang, doesn't have the maximum duty
  3   frequency.                                                                 3   cycle blue line?
  4                    So we want that circuit to complicate. If the             4   A.        Because application not require this signal.
  5   customer require different maximum duty cycle, then we can                 5   Q.        Okay. And we're still talking about the PWM block
  6   simply make it happen in PWM block. We don't want to                       6   here, not the oscillator block; correct?
  7   tune --                                                                    7   A.        Correct.
  8   Q.        Tune?                                                            8   Q.        Is there another signal here that the customers
  9   A.        -- the oscillator. That is not easy to control.                  9   wanted that you put in this block instead of a maximum duty
 10   Q.        So let me ask you a question then. We're going to               10   cycle?
 11   talk about the PWM block. We have the blue signal here                    11   A.        Overvoltage protection signal.
 12   which is the maximum duty cycle. And this can get changed.                12   Q.        So the answer is, yes, there is another signal here
 13   Is there something here that allows the engineer to adjust                13   that took the place of the maximum duty cycle signal instead
 14   it or change it depending on customer desires?                            14   of?
 15   A.        Just a simple change, the threshold voltage. I                  15   A.        Yes.
 16   remember that is 2.2 volt. You can change it to 1.2, you                  16   Q.        And what is that called?
 17   can change it to 2, change the threshold voltage of this                  17   A.        Overvoltage protection signal.
 18   comparator will allow to adjust the maximum duty cycle.                   18   Q.        Now, that is not a maximum duty cycle, is it?
 19   Q.        And that depends on what the customer wants for the             19   A.        No.
 20   part they're seeking to hookup to this?                                   20   Q.        What does it do? Tell be what that is again, please.
 21   A.        Yes.                                                            21   A.        Okay. Overvoltage protection.
 22   Q.        Okay. Now, why would you have this maximum duty                 22                    MR. McMAHON: Now, it's hard to see. Can you
 23   cycle blue line here and also the yellow line with the pulse              23   blow this up right here, Daniel? Just this (indicating).
 24   or clock signal? Why have both?                                           24   Okay.
 25   A.        The pulse signal is a clock signal, is a very                   25   BY MR. McMAHON:

                                                                   1193                                                                          1195
                                  Yang - redirect                                                              Yang - redirect
  1   fundamental signal. Is must because clock signal is used to                1   Q.        Is that the signal we're talking about?
  2   turn on the PWM signal, the switching signal, and it must                  2   A.        OVP means overvoltage protection.
  3   work for switching signal. So pulse, that clock signal, is                 3   Q.        So what does the overvoltage protection do?
  4   a must signal.                                                             4                    MR. McMAHON: And if we can take the big view
  5   Q.        Would the part work without the pulse signal?                    5   again, please? There we go. So that little guy is right
  6   A.        No.                                                              6   there (indicating).
  7   Q.        But would the part work without a maximum duty cycle?            7   BY MR. McMAHON:
  8   A.        Yes.                                                             8   Q.        So what does that do?
  9   Q.        So this is an additional signal, if the customer                 9   A.        Every control IC must have a power supply, power
 10   wants it, to be able to turn the part off after a shorter                 10   source to let the parts operate. If this voltage over
 11   amount of time?                                                           11   maximum threshold, will kill the product. And then signal
 12   A.        Correct.                                                        12   will be out of order. So before reach that maximum
 13                    MR. McMAHON: Okay. Now I'd like to go to 521.            13   threshold of that so-called VCC, is a power source of this
 14                    I think that is it. Thanks.                              14   IC, we must turn it off. That will make sure the part is,
 15   BY MR. McMAHON:                                                           15   will not be permanent damaged and also protect the power
 16   Q.        So what part is this a schematic for?                           16   supply. I mean the unit provide power by that power supply
 17   A.        The 6842.                                                       17   can be protected. So that is one of the important features,
 18   Q.        You also designed this one?                                     18   overvoltage protection.
 19   A.        Yes.                                                            19   Q.        Okay. So the overvoltage protection -- now, is that
 20   Q.        And this is what circuit?                                       20   a maximum duty cycle signal?
 21   A.        PWM circuit.                                                    21   A.        No.
 22   Q.        Now, as we saw yesterday, it has the pulse signal,              22   Q.        And you don't have a maximum duty cycle blue line
 23   the clock signal?                                                         23   here (indicating)?
 24   A.        Yes.                                                            24   A.        No.
 25   Q.        Because it must or it won't work?                               25   Q.        And does this part still work?
06/10/2012 07:35:54 PM                                             Page 1192 to 1195 of 1376                                                     8 of 88 sheets
   Case 1:12-cv-00540-LPS Document 675
                                    1196 Filed 01/15/19 Page 378 of 487 PageID #: 32299
                                                                                     1198
                                   Yang - redirect                                                                  Yang - redirect
  1   A.         Yes.                                                                1   Q.        So I want to look at that same line that we looked at

  2   Q.         And why is it that you have the OVP and not a maximum               2   for the 5841J, I want to look at that same line here for the

  3   duty cycle in this part?                                                       3   6842J. So this is DCY-max and it says maximum duty cycle.

  4   A.         Customer requirement.                                               4   Do you see that?

  5   Q.         Still works?                                                        5   A.        Yes.

  6   A.         Still work.                                                         6   Q.        It doesn't say maximum duty cycle, does it?

  7   Q.         I want to ask you about some datasheets that we heard               7   A.        No.

  8   about yesterday. The first one I would look at, I believe                      8   Q.        Why not?

  9   it's in evidence, is PX-288.                                                   9   A.        No need. It just shows the maximum duty cycle for

 10                     MR. McMAHON: That's in evidence, your Honor.                10   that switching signal.

 11                     And this is for the 5841. It's a datasheet.                 11   Q.        Could you read over here to the right, if you could,

 12   And I would direct your attention please to page 6.                           12   please, and tell us what the percentages are with the 6842J

 13                     Now, if we can blow that up.                                13   that doesn't have a maximum duty cycle in it, that blue

 14   BY MR. McMAHON:                                                               14   signal?

 15   Q.         So this is a datasheet, and we know what those are                 15   A.        Yes. 85 percent typical.

 16   now. We don't need to get a definition.                                       16   Q.        Now, if I remember right, on the 5841, and I am sorry

 17                     Which part is this?                                         17   for all these numbers, but in the 5841, the maximum was 65,

 18   A.         The 5841J.                                                         18   was the typical.

 19   Q.         Now, this says date and section here. Then it says                 19   A.        Yes.

 20   DCY-max, maximum duty cycle. It doesn't say signal there.                     20   Q.        And this one is 85?

 21   It just says maximum duty cycle?                                              21   A.        Yes.

 22   A.         Yes.                                                               22   Q.        Now, why is this, the 6842J part, does that have a

 23   Q.         Why doesn't it say signal?                                         23   higher typical maximum duty cycle than the 5841 that did

 24   A.         That is a specification, just to let the customer                  24   have that blue signal in it? Why is that?

 25   know, the maximum duty, it could be for the switching                         25   A.        Before the clock signal turns off, the switching

                                                                       1197                                                                              1199
                                   Yang - redirect                                                                  Yang - redirect
  1   signal.                                                                        1   signal, and that maximum duty signal turns off in advance

  2   Q.         Okay. What is -- can you tell the ladies and                        2   the switching signal.

  3   gentlemen of the jury what the maximum duty cycle is for the                   3   Q.        I am going to see if I understand this. So this part

  4   5841?                                                                          4   doesn't have the blue line or the maximum duty cycle like

  5   A.         It is in between 60 percent to 70 percent.                          5   the 5841 does. So this stays on longer?

  6   Typically, you would be 65 percent.                                            6   A.        Yes.

  7   Q.         What does that mean, 65 or 70 percent of what?                      7   Q.        The other one stayed on, it was typical 65 percent?

  8   A.         The maximum duty is the maximum divided by the period               8   A.        Yes.

  9   of the signal. This means the maximum duty cycle is limited                    9   Q.        So the blue signal, the maximum duty cycle, keeps the

 10   under 65 percent.                                                             10   part from staying on, so it cuts it off at 65 percent

 11   Q.         So it is only going to be on for 65 percent of what                11   instead of 85 percent?

 12   it could be on?                                                               12   A.        For 5841, maximum duty cycle signal, they can adjust

 13   A.         It would be turned off.                                            13   that maximum duty cycle from zero percent to in between 85

 14   Q.         At 65 percent?                                                     14   percent. So that is adjusting, just adjusting the voltage

 15   A.         Yes.                                                               15   of the comparator.

 16   Q.         Okay. Let's look at PX-381. I believe it's in                      16   Q.        Let's look at these two parts side by side. So on

 17   evidence. If we could look at page 6 also on that?                            17   the left we have the 5841 with the blue maximum duty cycle,

 18                     What part is this for?                                      18   and on the right we have the 6842J no maximum duty cycle,

 19   A.         6842J.                                                             19   but we have the OVP, or over-voltage protection. On this

 20   Q.         6842J was the part that doesn't have that blue                     20   part, it can run all the way to 85 percent, typically. Is

 21   maximum duty cycle. Correct?                                                  21   that right?

 22   A.         Without that maximum duty cycle signal.                            22   A.        Yes.

 23   Q.         Right. And it had the OVP, the over-voltage                        23   Q.        And in this part, it shuts off sooner at 65 percent

 24   protection.                                                                   24   and that's what this blue signal does. Right?

 25   A.         Yes.                                                               25   A.        Correct.
9 of 88 sheets                                                         Page 1196 to 1199 of 1376                                            06/10/2012 07:35:54 PM
   Case 1:12-cv-00540-LPS Document 675
                                    1200 Filed 01/15/19 Page 379 of 487 PageID #: 32300
                                                                                     1202
                                  Yang - redirect                                                                    Wei - direct
  1   Q.         So this blue signal, if the customer wants it, is an                 1   Q.        And did you obtain a Ph.D. during your time at
  2   extra-special different signal to turn the part off sooner                      2   Stanford?
  3   if the customer wants it?                                                       3   A.        Yes, I did get a Ph.D. That required me to write a
  4   A.         Yes.                                                                 4   thesis.
  5                     MR. McMAHON: Thank you, your Honor. No more                   5   Q.        What was the subject of your thesis?
  6   questions.                                                                      6   A.        My thesis was entitled Efficient Parallel I-O Using
  7                     THE COURT: Okay. Do you want to help him step                 7   Adaptive Voltage Supply Regulation.
  8   down.                                                                           8                  The basic concept there was, in order to have
  9                     MR. McMAHON: Yes, I do, if I may.                             9   two chips communicating with one another, like the chips you
 10                     (Witness excused.)                                           10   might find in your computer, in order for them to
 11                     THE COURT: Who do we have next?                              11   communicate with one another in an efficient manner, what we
 12                     MR. McMAHON: Just a second, your Honor.                      12   did was to implement a power supply that will adjust the
 13                     We will next call Dr. Gu Wei, who has his Ph.D.              13   frequency and the voltage such that when there is not much
 14   from Stanford, a professor from Harvard University, who is                     14   communication going on, things will slow down, use less
 15   our expert in this case, and will testify on both                              15   energy. And then when there is a lot of communication going
 16   noninfringement and that the four patents in this case are                     16   on, the voltage and frequency increases in order to get that
 17   invalid.                                                                       17   maximum performance.
 18                     Mr. Jacobs will do the examination.                          18                  So it was a very energy-efficient mechanism for
 19                     MR. JACOBS: Your Honor, may I approach?                      19   chip-to-chip communication.
 20                     THE COURT: You may. Dr. Wei, you may come                    20   Q.        What did you do after you received your Ph.D. in
 21   forward.                                                                       21   electrical engineering?
 22                     GUYEON WEI, having been duly sworn as a witness,             22   A.        So as I was finishing up my dissertation, I applied,
 23   was examined and testified as follows ...                                      23   actually, to teach and got my -- got a job offer to teach,
 24                     THE COURT: Good morning, Dr. Wei.                            24   but I felt like, you know, I have been in school for so long
 25                     MR. JACOBS: May I approach the witness, your                 25   I should go out to industry and work for a little bit. So I

                                                                    1201                                                                               1203
                                    Wei - direct                                                                     Wei - direct
  1   Honor?                                                                          1   went to a small startup company in Beaverton, Oregon, where
  2                     THE COURT: Yes.                                               2   I worked on the design of various chips, for about a year
  3                             DIRECT EXAMINATION                                    3   and three months, before I went to Harvard to teach.
  4   BY MR. JACOBS:                                                                  4   Q.        And how long have you been a professor at Harvard for
  5   Q.         Good morning, Dr. Wei. Could you please introduce                    5   now?
  6   yourself to the judge and the jury?                                             6   A.        So I have been a professor since January of 2002. A
  7   A.         Good morning. My name is Guyeon Wei. I am a                          7   little over ten years.
  8   professor of electrical engineering, computer science, at                       8   Q.        Can you please summarize your activities as a
  9   the School of Engineering and Applied Sciences at Harvard                       9   professor at Harvard?
 10   University. I also currently serve as the associate dean                       10   A.        So there is a lot of things that go on. I have to
 11   for academic programs there.                                                   11   teach there. I teach classes, I teach one undergraduate
 12   Q.         Dr. Wei, please tell the ladies and gentlemen of the                12   course, then I also teach a graduate course, both in circuit
 13   jury a little bit about your background?                                       13   designs of various types. I also do a fair amount of
 14   A.         My background. I was born in Seoul, Korea. Then I                   14   research. I have roughly ten graduate students, what are
 15   went to elementary school in McClean, Virginia, not too far                    15   called post-docs, people who already have Ph.D.'s, I advise
 16   away from here. Then I went to junior high school in the                       16   them on various research activities. I write proposals to
 17   Philippines and came back to the U.S., went to high school                     17   the government in order to get research funding and also get
 18   in New Hampshire and went all the way across the coast to                      18   some research funding from industry.
 19   California to go to college at Stanford.                                       19                  Then about another third of my time is spent on
 20   Q.         And you went to college at Stanford. Did you also                   20   administrative duties, especially since these days I am the
 21   tend to any graduate studies there?                                            21   associate dean, I have to oversee that all the classes are
 22   A.         Yes. I spent quite a bit of time at Stanford. I was                 22   being taught. Currently, we are bringing on new majors for
 23   there for ten years. I did my Bachelor's of science, my                        23   electrical engineering or chemical engineering. So I
 24   Master's of science, and Ph.D., all in electrical                              24   oversee that whole process. And then we also brought on a
 25   engineering.                                                                   25   new Master's program in computational science engineering.
06/10/2012 07:35:54 PM                                                  Page 1200 to 1203 of 1376                                                    10 of 88 sheets
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 380 of 487 PageID #: 32301




                        EXHIBIT 2C
   Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 381 of 487 PageID #: 32302


                                                                                      1661


                   1                       IN THE UNITED STATES DISTRICT COURT

                   2                       IN AND FOR THE DISTRICT OF DELAWARE

                   3                                              - - -
                       POWER INTEGRATIONS, INC.,
                   4                                             :           CIVIL ACTION
                                      Plaintiff,                 :
                   5   v                                         :
                                                                 :
                   6   FAIRCHILD SEMICONDUCTOR INTERNATIONAL,    :
                       INC., FAIRCHILD SEMICONDUCTOR CORPORATION,:
                   7   and SYSTEM GENERAL CORPORATION,           :
                                                                 :           NO. 08-309-LPS
                   8               Defendants.         - - -

                   9                                 Wilmington, Delaware
                                                    Tuesday, April 24, 2012
                  10                                Jury Trial - Volume G

                  11                                              - - -

                  12   BEFORE: HONORABLE LEONARD P. STARK, U.S.D.C.J., and a jury

                  13   APPEARANCES:                               - - -

                  14                  FISH & RICHARDSON, P.C.
                                      BY: WILLIAM J. MARSDEN, JR., ESQ.
                  15
                                           and
                  16
                                      FISH & RICHARDSON, P.C.
                  17                  BY: FRANK E. SCHERKENBACH, ESQ.
                                           (Boston, Massachusetts)
                  18
                                           and
                  19
                                      FISH & RICHARDSON, P.C.
                  20                  BY: HOWARD POLLACK, ESQ.,
                                           MICHAEL HEADLEY, ESQ.,
                  21                       JOHN M. FARRELL, ESQ.
                                           KEELEY I. VEGA, and
                  22                       NEIL A. WARREN, ESQ.
                                           (Redwood City, California)
                  23
                                                   Counsel for Power Integrations, Inc.
                  24
                                                           Brian P. Gaffigan/Kevin Maurer
                  25                                       Official Court Reporters




1 of 118 sheets                            Page 1661 to 1661 of 1957                 04/24/2012 06:53:55 PM
   Case 1:12-cv-00540-LPS Document 675
                                    1810 Filed 01/15/19 Page 382 of 487 PageID #: 32303
                                                                                     1812
                                  Yang - direct                                                                      Yang - direct
  1   I hope and believe that lunch is here, ladies and gentlemen                   1   90 and 264, what do we see here?

  2   of the jury. Of course, no talking about the case during                      2   A.        In the United States, the utility power in the wall

  3   the break. We will get you back here as soon as we can.                       3   part is 120. But it could change from 90 to 132. But in

  4                  (Jury leaves courtroom at 12:45 p.m.)                          4   Europe, a 220 system, it will change from 180 to 260 volt.

  5                  THE COURT: We will be in recess.                               5                  So when you carry a charger, in the United

  6                  (Luncheon recess taken.)                                       6   States, or go to Europe, even go to China, you don't worry

  7                  THE COURT: Anything before we bring the jury                   7   about the wall part voltage if the charger adapter can allow

  8   in?                                                                           8   it to perform 90 to 264 volt. That is very useful.

  9                  MR. McMAHON: No, Your Honor.                                   9   Q.        Next slide, please. What are we showing here, Mr.

 10                  THE COURT: We will bring them in.                             10   Yang?

 11                  (Jury enters courtroom at 1:23 p.m.)                          11   A.        The most important thing for a power supply is

 12                  THE COURT: Welcome back. I hope you all had a                 12   safety. They provide a safety to protect the user from

 13   nice lunch.                                                                  13   electrical shock.

 14                  Mr. McMahon.                                                  14   Q.        Why is -- showing a little electrical shock here --

 15                  MR. McMAHON: Thank you, Your Honor. System                    15   but why is there a shock occurring here?

 16   General/Fairchild would next call Tom Yang.                                  16   A.        The power, the wall part, the voltage is very high,

 17                  TOM YANG, having been previously sworn as a                   17   and the same ground as our ground would stand. So if there

 18   witness, was examined and testified further as follows ...                   18   is no isolation, it is very possible to have an electrical

 19                  THE COURT: Welcome back, Mr. Yang. Good                       19   shock.

 20   afternoon. I remind you, you remain under oath. Okay?                        20   Q.        Let's go to the next slide, please?

 21                  THE WITNESS: Thank you.                                       21                  I am sorry, I am going a little fast, but we are

 22                           DIRECT EXAMINATION                                   22   getting to the end of things, we need to use our time well.

 23   BY MR. McMAHON:                                                              23                  So what does this have to do with the safety

 24   Q.      Good afternoon, Mr. Yang. Let me --                                  24   issue you were just telling the jury about?

 25                  MR. McMAHON: If I may approach?                               25   A.        Yes. Every power supply inside has a transformer.

                                                                    1811                                                                                1813
                                  Yang - direct                                                                      Yang - direct
  1                  THE COURT: Yes.                                                1   The transformer is a magnetic part, an electrical isolation

  2   BY MR. McMAHON:                                                               2   part. That provides an isolation barrier from the input

  3   Q.      Mr. Yang, have you prepared a series of slides to                     3   wall part to the output of a power supply. That can protect

  4   help with your testimony?                                                     4   the user from electrical shock.

  5   A.      Yes.                                                                  5   Q.        Can you use your laser pointer and point us to the

  6   Q.      If we could put up, please, the 500 series.                           6   transformer, please?

  7                  Could you tell the ladies and gentlemen of the                 7   A.        Yes. The transformer, like this.

  8   jury what you have done here?                                                 8   Q.        Okay. So what does that transformer do, then, to

  9   A.      I will show why we need a power supply and why we                     9   help safety?

 10   need the primary side control.                                               10   A.        Because there is a magnetic part, that is electrical

 11   Q.      Okay. What do we see here on Slide No. 1 -- Demo                     11   already, so it provides an isolation barrier.

 12   501?                                                                         12   Q.        Let's go to the next slide.

 13   A.      We see that small cubic-sized charger adapter is a                   13                  So what are we showing here and why is this

 14   five watts to tens watt with constant current output, and                    14   going to help prevent -- we don't see the electrical shock

 15   that the piece at the right-hand side, a big adapter that                    15   on the right side there. Why is that?

 16   normally is a 65 watt, for printer, monitor, or for laptop.                  16   A.        The most important thing for a power supply is to

 17                  It is, in general, constant power output.                     17   protect you from electrical shock. That is the major

 18                  So in order to charge the battery inside the                  18   purpose.

 19   laptop, the laptop inside requires extra battery charger                     19                  The second purpose is to provide a regulated

 20   constant current circuit.                                                    20   output.

 21   Q.      All right. Then what do -- let's go to the next                      21   Q.        If we go to the next slide, please, what are we

 22   page, please. What are we showing here, briefly?                             22   seeing here, Mr. Yang?

 23   A.      We show why we need a power supply. The power supply                 23   A.        In order to provide a regulated output, the

 24   can regulate the output.                                                     24   controller, the controller inside the power supply, like

 25   Q.      Okay. Then on the left, that squiggly line with the                  25   this, is a chip. It will receive the information from the
39 of 118 sheets                                                      Page 1810 to 1813 of 1957                                             04/24/2012 06:53:55 PM
   Case 1:12-cv-00540-LPS Document 675
                                    1814 Filed 01/15/19 Page 383 of 487 PageID #: 32304
                                                                                     1816
                                 Yang - direct                                                                    Yang - direct
  1   output of the power supply, so-called feedback signal,                     1   A.        It's smaller than fingernail. It's about a quarter
  2   detect a feedback signal, and then generate a PWM signal.                  2   size of a fingernail.
  3   The PWM means pulse width modulation. It will generate a                   3                    THE COURT: Thank you.
  4   pulse width modulation signal to regulate that output. When                4                    THE WITNESS: It is the brains of the power
  5   output voltage goes down, the pulse width of the signal will               5   supply.
  6   widen to increase the power to the output and then the                     6   BY MR. McMAHON:
  7   output will go up.                                                         7   Q.        It is the what?
  8                  Once the output voltage goes up, the controller             8   A.        Brains.
  9   will detect, the signal does go up, and then will shorten                  9   Q.        If we can go to the next slide, please. What are we
 10   the pulse width and then the power delivered to the output                10   showing here now, talking about the PWM controller?
 11   will be lower.                                                            11   A.        I want to show what is a PWM more clear. So this is
 12                  So once in a while the power at the output will            12   an example to show how a PWM controller operates.
 13   be stable and under-regulated.                                            13                    I take the temperature control of the living
 14   Q.      Now what do we see here? I am putting a little                    14   room as an example. When the living room temperature goes
 15   electronic circle around that you have labeled PWM Control.               15   down, and then the PWM controller will work like a
 16   A.      Yes, the PWM control, this is the pulse width, the                16   thermostat. It will sense the temperature goes down, and
 17   wider pulse width and shorter pulse width. A wider pulse                  17   turn on the heat switch, heater switch, for a longer time.
 18   width will increase the output and the shorter pulse width                18   And then the temperature will go up.
 19   will decrease the output. That is pulse width modulation.                 19                    Once the temperature goes up, the thermostat
 20   We see the curve go up here.                                              20   will detect, okay, the temperature is higher than the
 21   Q.      That is because why?                                              21   specific temperature, and then will turn the heater switch a
 22   A.      Because of the power delivery to the output.                      22   shorter time, turn on the heater switch a shorter time.
 23   Q.      Is higher or lower?                                               23                    Then, after while, the temperature will go
 24   A.      Yes.                                                              24   steady in the living room.
 25   Q.      Is it higher or lower when it goes up like this?                  25                    The difference in between the power supply PWM

                                                                   1815                                                                              1817
                                 Yang - direct                                                                    Yang - direct
  1   A.      Going up means higher. Going down means lower.                     1   controller and the single-state PWM controller, what is the
  2   Q.      What controls all of this?                                         2   difference in the power supply PWM signal is switched on and
  3   A.      PWM controller.                                                    3   off about 100,000 times per second, very high frequency.
  4   Q.      Is that what your company makes?                                   4   And the thermostat change is minutes, very slow. That is
  5   A.      Yes.                                                               5   the difference.
  6                  MR. McMAHON: Your Honor, I have shown it to                 6   Q.        Like mine, not at all?
  7   counsel. I have a 6842J on my fingertip here. May I                        7                    Okay. So if we go to the next slide, please?
  8   approach the witness? I want him to show the jury so they                  8   A.        No. Here. Yes, here is the signal that connects to
  9   get a sense.                                                               9   the output, to the PWM controller. It is just a concept.
 10                  THE COURT: You may do so.                                  10   This connection will cause electrical shock, because no
 11   BY MR. McMAHON:                                                           11   isolation in this connection.
 12   Q.      Can you tell the ladies and gentlemen of the jury                 12   Q.        I have got my red pointer here. You are talking
 13   what that is?                                                             13   about this signal here that comes down, it's close to the
 14   A.      This is the chip, very small.                                     14   point V-sub-zero right here?
 15   Q.      Can you try to show it, put it against your finger                15   A.        Yes.
 16   somehow so the jury can see?                                              16   Q.        Why would that cause an electric shock?
 17   A.      And in the future, even smaller.                                  17   A.        No oscillation.
 18   Q.      So that little thing is what we are talking about                 18   Q.        And then how do you deal with that?
 19   here?                                                                     19   A.        Okay. That's the next page.
 20   A.      Yes.                                                              20   Q.        Next slide, please. How do we fix that?
 21                  THE COURT: Maybe for the record we could                   21   A.        Okay. So we need a component called an opto-coupler.
 22   estimate the size of it or compare it to the fingernail.                  22   Q.        We have it labeled right here. Is that it?
 23   BY MR. McMAHON:                                                           23   A.        Opto-coupler. Opto-coupler will connect to the
 24   Q.      Can you estimate the size of this? His Honor is                   24   output of the power supply, and generate an isolating
 25   suggesting based on your fingernail. Just the size?                       25   feedback signal connected to the PWM controller and the
04/24/2012 06:53:55 PM                                             Page 1814 to 1817 of 1957                                                       40 of 118 sheets
   Case 1:12-cv-00540-LPS Document 675
                                    1818 Filed 01/15/19 Page 384 of 487 PageID #: 32305
                                                                                     1820
                                Yang - direct                                                                    Yang - direct
  1   controller will generate the PWM signal to regulate the                   1   control circuit can reduce the size of the power supply, so
  2   output.                                                                   2   we can make adapter smaller. The size is request for Nokia.
  3                 And the opto-coupler inside includes two parts.             3   I remember is about 2001 and 2002. They require not to use
  4   One is a light transmitter. And the other one is a light                  4   optocoupler because the optocoupler has a potential risk to
  5   receiver.                                                                 5   have leakage, electrical leakage current from the input to
  6   Q.     Why do you have -- first of all, let me ask you                    6   the output and that electrical leakage current is a
  7   question: What is this signal here? What do you learn from                7   possible, it is possible -- it is impossible to code the
  8   this line here or this signal coming down?                                8   tech-maker mail function (phonetic).
  9   A.     It is a feedback.                                                  9                    So there is the three reason that require to
 10   Q.     Why do you have feedback?                                         10   remove the optocoupler.
 11   A.     Once we have a feedback, we will know the output                  11   Q.        How did you find out that you said Nokia wanted to
 12   voltage or output current is higher or lower.                            12   essentially get rid of the optocoupler and everything
 13   Q.     That's kind of like your thermostat, you know if it's             13   related to it?
 14   working right?                                                           14   A.        Yeah. Because they tell their supplier. And one of
 15   A.     Yes.                                                              15   the company, their supplier call Astec/Emerson.
 16   Q.     So, again, so you use light here instead of an                    16   Q.        Astec/Emerson?
 17   electronic signal. Why?                                                  17   A.        Emerson, yes.
 18   A.     Isolation, to provide isolation.                                  18   Q.        Okay.
 19   Q.     So you have a flashlight here. But this signal comes              19   A.        They told us.
 20   down here into something that creates light?                             20   Q.        And what did Astec/Emerson tell you?
 21   A.     Yes. It will have a control that controls the                     21   A.        They want us to provide an accurate primary-side
 22   intensity of the light in accordance with the output voltage             22   control solution without optocoupler.
 23   of current. So just like a dimming, a dimming.                           23   Q.        And then what did you do when you heard from
 24   Q.     Dimming?                                                          24   Astec/Emerson that Nokia wanted an accurate primary-side
 25   A.     Yes. And the light receiver, that part, will receive              25   controller?

                                                                 1819                                                                               1821
                                Yang - direct                                                                    Yang - direct
  1   the light, and convert the light to be an electrical signal               1   A.        Yeah. We work very hard to find a solution.
  2   and connect to the PWM controller.                                        2                    We can see next, please?
  3   Q.     Okay. Then it can tell if the thermostat needs to                  3   Q.        Okay. Let's go to the next-page.
  4   change or not?                                                            4                    So what did you do?
  5   A.     Yes.                                                               5   A.        Yeah. Without optocoupler, how we get the feedback
  6   Q.     Okay. So, now what kind of a part is this? How                     6   signal from the output? How we regulate the output of the
  7   could you describe this generally with the optocoupler in                 7   power supply?
  8   here and the two parts of the optocoupler?                                8                    First signal, the transformer signal, the
  9   A.     The so-called secondary side control power supply.                 9   waveform signal can be used to generate the feedback signal
 10                 MR. McMAHON: And can we go to the next slide,              10   but it require more complicate algorithm for the controller.
 11   please?                                                                  11   Q.        A complicated algorithm? What is an algorithm?
 12   BY MR. McMAHON:                                                          12   A.        It's how we measure the waveform. The waveform
 13   Q.     What does this slide show, Mr. Yang?                              13   inside include the information of the output voltage and
 14   A.     The market, the customer, particularly for power                  14   output current. And so we need to find out and use the
 15   supply manufacturer, they require to remove the optocoupler              15   signal process to find it out, to detect that signal and
 16   and its control circuit.                                                 16   then convert to feedback signal.
 17                 There is three reason. The first reason is the             17   Q.        Can you just briefly show us where in the transformer
 18   cost. Charger adapter is the big. I mean the market is,                  18   you get the signal from the primary side that you can test
 19   demand is very, very high. Is almost 1 billion unit                      19   that used to be on the secondary side?
 20   required in the market per year.                                         20   A.        You see that transformer there, that winding, that
 21                 If we can set 10 cents for each and then we can            21   green color, that waveform is coupled to the feedback of the
 22   set $100 million US dollars yearly, so this is a lot of                  22   controller.
 23   money. This is first reason.                                             23   Q.        It's the squiggly line between Na and Np on demo 510?
 24   Q.     Okay.                                                             24   A.        Yes.
 25   A.     The second reason. The reduced optocoupler and its                25   Q.        Okay.
41 of 118 sheets                                                  Page 1818 to 1821 of 1957                                            04/24/2012 06:53:55 PM
   Case 1:12-cv-00540-LPS Document 675
                                    1822 Filed 01/15/19 Page 385 of 487 PageID #: 32306
                                                                                     1824
                               Yang - direct                                                                 Yang - direct
  1   A.     But -- excuse me. But the customer, actually the               1   and discouraged. So I tell engineers let's go home. Let's
  2   power supply manufacturer, they require without -- the                2   do it tomorrow or after tomorrow.
  3   optocoupler. They still require the power charger have the            3                    And I, I really tired. I walk back to my office
  4   same performance with the optocoupler.                                4   and I sit down and ask myself why I need to stop in that old
  5                 So when the Nokia issue this request, I remember        5   technology? And, suddenly, idea come to my mind. Why I
  6   the company in Europe, very big company, called Infineon,             6   don't just use the output current to control output current?
  7   they say this is mission impossible.                                  7   And what is the relation in between the output current and
  8   Q.     What was mission impossible?                                   8   the primary side current, that switching current?
  9   A.     It's mission impossible to provide very accurate               9                    I sit down, I write down the transformer
 10   primary-side control.                                                10   function. I write down equation. And I find is possible,
 11   Q.     How do you know that Infineon thought that providing          11   so I continue to work. And I find it's very possible to
 12   accurate primary-side control was mission impossible?                12   find other solution. So actually I didn't go home. I work
 13   A.     They told me.                                                 13   until the morning, and then I work with the engineer for
 14   Q.     How was it that they told you?                                14   simulation. We can make it according to the equation I
 15   A.     Okay. Infineon, they want to acquire System General.          15   wrote down that night.
 16   And when they try to contact us, they tell me this is                16   Q.        And did you make it?
 17   mission impossible.                                                  17   A.        Yeah, we make it. This invention is very important
 18   Q.     But you -- at the time you talked to them, you had            18   for my life. For my life.
 19   done it?                                                             19                    But more important is this invention give me
 20   A.     Yes.                                                          20   lesson. The lesson is I don't need to stop at old
 21   Q.     It wasn't mission impossible for you?                         21   technology, old stop, and my thought used to be. I need to
 22   A.     To provide accurate primary-side control.                     22   break through. I need to break through inertia. I overcome
 23   Q.     Okay. You did it?                                             23   the inertia and I can have invention. I can have a better
 24   A.     We did it.                                                    24   life. This is very important for me.
 25   Q.     Okay. Now, Infineon, did they actually offer a sum            25   Q.        Now, these equations that you talked about that you

                                                              1823                                                                            1825
                               Yang - direct                                                                 Yang - direct
  1   of money to buy System General? And when was this?                    1   drew up that late -- well, early that morning and into the
  2   A.     You mean how much money?                                       2   day, did those end up into patents?
  3   Q.     Yes.                                                           3   A.        Yes.
  4   A.     Around $80 million, U.S. dollar.                               4   Q.        And are we going to see some of those equations
  5   Q.     And when did they make that offer?                             5   today?
  6   A.     I don't recall. Is 2004.                                       6   A.        Yes.
  7   Q.     Okay.                                                          7   Q.        Okay.
  8   A.     2003-2004.                                                     8   A.        Sure.
  9   Q.     Please, if we could, could you tell me what did you            9   Q.        So could you please tell me -- so you didn't invent
 10   and your engineers at System General do to comply with               10   primary-side control?
 11   Nokia's request to have an accurate primary-side controller?         11   A.        Yes.
 12   What did you do?                                                     12   Q.        No. Did you invent primary-side control?
 13   A.     We struggle to find out solution. We took more than           13   A.        I did.
 14   one year to test and develop the solution. I still remember          14   Q.        The concept of primary-side control?
 15   it. Is back to 2003, in the wintertime, so cold. And we              15   A.        I did.
 16   have four engineer, including myself. We work in the back.           16   Q.        Pardon me?
 17   We work until around 3:00 a.m. in the morning, so it's               17   A.        I develop that concept?
 18   midnight.                                                            18   Q.        Yes.
 19                 One engineer is winding the transformer and            19   A.        No. Primary-side control, particularly for output
 20   another solder the IC. We test the output. Is it accurate?           20   voltage control, that technology for the power supplies is
 21   The component inside look like transformer. That the                 21   over 30 years. More than 30 years. What I know the
 22   primary variation, how did that happen? We have to make              22   primary-side control was, when I in the school.
 23   sure that we can have very accurate control.                         23   Q.        Okay. So you're aware of patents that covered
 24                 We work until midnight, and we test it. And we         24   primary-side control?
 25   fail to achieve that spec, that requirement. We very tired           25   A.        Yes.
04/24/2012 06:53:55 PM                                        Page 1822 to 1825 of 1957                                                     42 of 118 sheets
   Case 1:12-cv-00540-LPS Document 675
                                    1826 Filed 01/15/19 Page 386 of 487 PageID #: 32307
                                                                                     1828
                                Yang - direct                                                                   Yang - direct
  1                  MR. McMAHON: So let's go to the next slide                  1   develop?
  2   then.                                                                      2   Q.        Yes, sir.
  3   BY MR. McMAHON:                                                            3   A.        More than 30.
  4   Q.      So just briefly tell the ladies and gentlemen of the               4                  MR. McMAHON: Okay. So if we could just, for a
  5   jury, why does the primary-side control need to be accurate?               5   moment here, look at -- what I would like to do is if we can
  6   Why is accuracy so important?                                              6   look at slide 519, please.
  7   A.      If a charger adapter or battery charger is not                     7                  All right. So what do we see here? This is out
  8   accurate, if the output current is lower, that's okay. That                8   of the patent.
  9   charger time is longer. That's all. But if the charger,                    9                  Let me, for the record. The language we see
 10   the current higher than the requirement and then the higher               10   here is from column 10, lines 62 through 67 of the patent.
 11   current will go into the battery, that will cause the                     11   This is one of the equations, Equation 17. And the figure
 12   battery to overheat and probably will cause the battery to                12   at the bottom is from Figure 5 of the '972 patent.
 13   explode. So that is very important.                                       13   BY MR. McMAHON:
 14                  MR. McMAHON: So what I would like to do now,               14   Q.        Can you briefly tell us what is here?
 15   please, is if we could go to Exhibit DX-004.                              15   A.        Okay. Before I -- this is maybe difficult to explain
 16                  Can you see that okay? Can we blow up the top?             16   to jury about equation, but ...
 17   A little further down? Just a taste. There we go.                         17   Q.        They can handle it. Give them a shot.
 18   BY MR. McMAHON:                                                           18   A.        Okay. It's important when you have an invention.
 19   Q.      Do you recognize that, sir?                                       19   It's better to have, to make the circuit operation equation
 20   A.      Yes.                                                              20   by using quantification of the circuit operation. So it
 21   Q.      What is that?                                                     21   will allow the engineer to well control every parameter to
 22   A.      The primary-side control power converter using a                  22   achieve accurate performance.
 23   switching controller -- using the frequency hopping and                   23                  So the equation 17 show the output, the
 24   voltage and current control loops.                                        24   switching period T. The switching period T is related to
 25   Q.      Is this your patent?                                              25   switching frequency. And over the symbol, like the C is

                                                                1827                                                                             1829
                                Yang - direct                                                                   Yang - direct
  1   A.      Yes.                                                               1   capacitance, and the V is threshold voltage, R is the
  2   Q.      And so this actually is labeled primary-side control.              2   resister. Those parameter is used to control the switching
  3   You put that right in there. Why did you called that                       3   frequency of the signal. The switching signal.
  4   primary-side control power converter having ... and all the                4                  So, for example, we can change the capacitor
  5   rest of it?                                                                5   like C910. We change the capacitors, the capacitance of
  6   A.      Because it's a primary-side control.                               6   that capacitor, you can change the frequency.
  7   Q.      And when did you file this? Can you see that, the                  7                  MR. McMAHON: Now, let's go to another slide,
  8   line?                                                                      8   520, please. The next slide.
  9   A.      October 2004.                                                      9   BY MR. McMAHON:
 10   Q.      Now, you were told in 2000 -- you were told in                    10   Q.        Okay. So we see three more equations. And this,
 11   2000 -- and if I don't get it right, you can correct me --                11   again, is from the '972 patent. That's 0004. It's from
 12   but in 2001-2002, you said Nokia wanted accurate primary-side             12   column 12, lines 57 through 61, the language we see there.
 13   control?                                                                  13                  Can you briefly see what we're seeing on this
 14   A.      Yes.                                                              14   page? We actually have one, two, three. I think there is a
 15   Q.      And then you started at that point to work, you told              15   fourth equation there.
 16   us about that night and in the morning when you came up with              16                  Just briefly tell us what is on this page?
 17   the answer in 2003, and then you filed this patent in 2004.               17   A.        Okay. The first equation show Io mean output
 18   A.      Not only this patent. I also filed many primary-side              18   current. The output current is related to the T. T is the
 19   patent.                                                                   19   switching period. Is mean the switching frequency.
 20   Q.      Now, you filed patents before this one on what you                20                  So output current will change in response to the
 21   came up with?                                                             21   change of output frequency. So this mean the output current
 22   A.      Almost in the same time.                                          22   will change when we do the custom current control. The
 23   Q.      Okay. So how many patents total in this area,                     23   output current will change when the frequency hopping. When
 24   primary-side control, with your new ideas did you file?                   24   the frequency hopping, the output current will change
 25   A.      You mean how many primary-side control patents I                  25   accordingly.
43 of 118 sheets                                                   Page 1826 to 1829 of 1957                                           04/24/2012 06:53:55 PM
   Case 1:12-cv-00540-LPS Document 675
                                    1830 Filed 01/15/19 Page 387 of 487 PageID #: 32308
                                                                                     1832
                                  Yang - direct                                                                    Yang - cross
  1   Q.       Is frequency hopping also known as jitter?                         1                    So the request from the market is, can we have
  2   A.       Yes.                                                               2   an accurate upper voltage control at the end of the cable.
  3   Q.       And is it also known as spread spectrum?                           3                    So this invention, this patent, shows we can
  4   A.       Yes.                                                               4   have an accurate output voltage control at the end of the
  5   Q.       Okay. Sorry.                                                       5   cable.
  6   A.       So we don't want the output change. Even we have a                 6   Q.        It says load there. What is the load?
  7   frequency jitter or frequency hopping, we want the output                   7   A.        The load is like a charger for the computer.
  8   current as stable.                                                          8   Q.        So if you can control for the loss of power in this
  9                   So we show that this is the output current.                 9   line here, does it make the power to the load more accurate?
 10   That is, this signal is feedback signal of the output                      10   A.        Yes. And also, it is important, without a cable
 11   current. And this feedback signal correlated to output                     11   compensation, and then that output cable, the wire should be
 12   current is a control by parameter called M. And that is                    12   thick, very thick. So when we have the cable compensation
 13   the M.                                                                     13   technology, that cable, the wire can be smaller, instead,
 14                   Can we? Okay. Yes (indicating).                            14   and send to the computer.
 15                   So the M show a lot of the parameter. So, for              15                    MR. McMAHON: No more questions. Thank you,
 16   example, when we change the C910, in order to generate the                 16   Your Honor.
 17   frequency hopping, same time, at the same time, if we change               17                    THE COURT: Cross-examination.
 18   the C930 at the same time, in the same ratio, and then the                 18                    MR. SCHERKENBACH: Yes, Your Honor. Thank you.
 19   M will keep as a constant. So output current won't change                  19                             CROSS-EXAMINATION
 20   in response to the frequency hopping.                                      20   BY MR. SCHERKENBACH:
 21   Q.       It would stay constant?                                           21   Q.        Good afternoon, Mr. Yang.
 22   A.       Constant current.                                                 22   A.        Good afternoon, sir.
 23   Q.       Okay. I'm going to shift gears, if I may.                         23   Q.        I want to try to understand the timeline here of when
 24   A.       Yes.                                                              24   you first came up with your primary side concept, as you
 25                   MR. McMAHON: I'm going to talk about another               25   told the jury about. Okay?

                                                                    1831                                                                              1833
                                  Yang - direct                                                                    Yang - cross
  1   patent. I want to talk about, if we could, please, it's                     1                    Can I have the opening Slide 6 from Fairchild,
  2   already in evidence, DX-005, please. Front page.                            2   please.
  3                   And if you could just blow up the first top                 3                    MR. McMAHON: Do you have one for the witness?
  4   half.                                                                       4                    MR. SCHERKENBACH: Sure. Sorry about that.
  5   BY MR. McMAHON:                                                             5                    May I approach, Your Honor?
  6   Q.       Is this your patent?                                               6                    THE COURT: You may.
  7   A.       Yes, this is my patent for cable compensation.                     7   BY MR. SCHERKENBACH:
  8   Q.       Can you just read the title of it, please?                         8   Q.        Mr. Yang, you were here for the openings. Right?
  9   A.       Primary-side controlled switching regulator.                       9   A.        Yes.
 10   Q.       Okay. Can we look at the bottom half of that,                     10   Q.        I just want to try to square what you just testified
 11   please, now. Can you tell the ladies and gentlemen of the                  11   to to some of the dates on this timeline that were talked
 12   jury what this patent covers, what your invention is here?                 12   about earlier.
 13   A.       Okay. The symbol 46, the symbols mean the output                  13   A.        Okay.
 14   cable, that cable, of the power adapter.                                   14   Q.        You told us on direct, I think, about the part, the
 15   Q.       I am going to use -- what is this talking about?                  15   2001 entry, where you were asked by Nokia to develop a
 16   This over here?                                                            16   primary side solution. Right?
 17   A.       Your right hand carries the cable.                                17   A.        At that time Nokia issued their request to their
 18   Q.       What happens in what's between this block here and my             18   vendors. And one of their vendors is Astec-Emerson. They
 19   right hand?                                                                19   told us that they required such kind of solution.
 20   A.       For most of the power adapters, you can only control              20   Q.        And so that relates to the 2001 entry on this
 21   its voltage in the output terminal, in that one, yes.                      21   timeline?
 22   Q.       This here?                                                        22   A.        It was around 2001 and 2002.
 23   A.       Yes. But cannot control the voltage at the end of                 23   Q.        Okay. And then, I thought I understood you to say on
 24   the cable. So when the current goes higher, the voltage                    24   direct it took you a year or so to figure out that problem,
 25   drops higher in that cable.                                                25   the solution to that problem. Right?
04/24/2012 06:53:55 PM                                              Page 1830 to 1833 of 1957                                                   44 of 118 sheets
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 388 of 487 PageID #: 32309




                        EXHIBIT 2D
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 389 of 487 PageID #: 32310



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


  FAIRCHILD SEMICONDUCTOR
  CORPORATION, and SYSTEM
  GENERAL CORPORATION,



              Plaintiffs,              C.A. No. 12-540-LPS

        v.

  POWER INTEGRATIONS, INC.,



              Defendant.




                REBUTTAL EXPERT REPORT OF DR. EDWARD R. COLLINS, JR.
                      REGARDING VALIDITY OF U.S. PATENT NOS.
                          7,286,123, 7,525,259, AND 7,259,972

                                  October 17, 2014
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 390 of 487 PageID #: 32311
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 391 of 487 PageID #: 32312
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 392 of 487 PageID #: 32313
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 393 of 487 PageID #: 32314
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 394 of 487 PageID #: 32315
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 395 of 487 PageID #: 32316
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 396 of 487 PageID #: 32317



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


  FAIRCHILD SEMICONDUCTOR
  CORPORATION and FAIRCHILD
  (TAIWAN) CORPORATION,

                           Plaintiffs,
                                                        C.A. No. 12-540-LPS
         v.
                                                         Highly Confidential
  POWER INTEGRATIONS, INC.,

                           Defendant.



        FAIRCHILD’S REPLY IN SUPPORT OF ITS MOTION IN LIMINE NO. 2 TO
          PRECLUDE LAY WITNESS TESTIMONY ON ULTIMATE ISSUES OF
                        INFRINGEMENT AND VALIDITY

  Counsel for Plaintiffs                     John G. Day (#2403)
                                             Lauren E. Maguire (#4261)
                                             Andrew C. Mayo (#5207)
  Blair M. Jacobs                            ASHBY & GEDDES
  Christina A. Ondrick                       500 Delaware Avenue, 8th Floor
  PAUL HASTINGS LLP                          P.O. Box 1150
  875 15th Street, Northwest                 Wilmington, DE 19899
  Washington, DC 20005                       (302) 654-1888
  (202) 551-1700                             jday@ashby-geddes.com
  blairjacobs@paulhastings.com               lmaguire@ashby-geddes.com
  christinaondrick@paulhastings.com          amayo@ashby-geddes.com




  Dated: April 17, 2015
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 397 of 487 PageID #: 32318



         PI has a well-established pattern of presenting fact witnesses to provide testimony

  cloaked as faux-expert opinion. PI did it in Fairchild IV with Mr. Balakrishnan (Opening, Ex.

  A), and is poised to do it again (Opening, Ex. B). In fact, PI’s opposition concedes that PI

  intends to present fact witness testimony about “why [fact witnesses] believe PI’s products are

  different from the inventions claimed in Fairchild’s patents, as well as Fairchild’s inventors’

  testimony about what they viewed as being covered by the claims of their own patents.” (Opp. at

  2). As PI readily admits, PI will suffer no prejudice from granting Fairchild’s motion. The

  Court must grant Fairchild’s motion to prevent PI from eliciting improper fact witness testimony

  about legal patent issues.

         PI’s argument that fact witnesses can provide testimony on the operation of products and

  the background of an invention misses the point completely. PI has shown a clear pattern of

  elevating their fact witness, Mr. Balakrishnan, to that of an expert by arguing that his testimony

  should be compared to that of Fairchild’s expert. (Opening, Ex. A at 2721:12-13.) Such

  arguments conflate fact witness testimony with that of expert testimony and are unfairly

  prejudicial to Fairchild. See Verizon Servs. Corp. v. Cox Fibernet Virginia, Inc., 602 F.3d 1325,

  1340 (Fed. Cir. 2010). PI fails to cite any case to support its proposition that inventor testimony

  is proper on patent claim scope in front of a jury. In Voice Techs., the Federal Circuit merely

  stated that inventors may provide testimony during claim construction on “background

  information.” 164 F.3d at 615. At the same time, however, the Federal Circuit explained that

  judges “are not novices in receiving and weighing expertise on both sides of an issue.” Id. As

  jurors are clearly novices, confusion will reign supreme when they are presented with improper

  lay witness testimony on purely legal issues, thus exposing Fairchild to unfair prejudice.

  Fairchild’s MIL No. 2 should be granted.




                                                   1
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 398 of 487 PageID #: 32319



  Dated: April 17, 2015                     ASHBY & GEDDES

                                            /s/ John G. Day
                                            John G. Day (#2403)
                                            Lauren E. Maguire (#4261)
                                            Andrew C. Mayo (#5207)
                                            500 Delaware Avenue, 8th Floor
                                            P.O. Box 1150
                                            Wilmington, DE 19899
                                            (302) 654-1888
                                            jday@ashby-geddes.com
                                            lmaguire@ashby-geddes.com
                                            amayo@ashby-geddes.com

                                            PAUL HASTINGS LLP
                                            Blair M. Jacobs
                                            Christina A. Ondrick
                                            875 15th Street, Northwest
                                            Washington, DC 20005
                                            (202) 551-1700
                                            blairjacobs@paulhastings.com
                                            christinaondrick@paulhastings.com

                                            Attorneys for Plaintiffs




                                        2
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 399 of 487 PageID #: 32320

                                         EXHIBIT 6C
                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


  FAIRCHILD SEMICONDUCTOR
  CORPORATION and FAIRCHILD
  (TAIWAN) CORPORATION,

                           Plaintiffs,
                                                         C.A. No. 12-540-LPS
         v.
                                                          Highly Confidential
  POWER INTEGRATIONS, INC.,

                           Defendant.



   FAIRCHILD’S MOTION IN LIMINE NO. 3 TO PRECLUDE TESTIMONY THAT THE
     SOFT START CIRCUITS ACCUSED OF INFRINGEMENT IN THIS CASE ARE
      THE SAME AS CIRCUITS FOUND TO INFRINGE IN EARLIER LITIGATION

  Counsel for Plaintiffs                      John G. Day (#2403)
                                              Lauren E. Maguire (#4261)
                                              Andrew C. Mayo (#5207)
  Blair M. Jacobs                             ASHBY & GEDDES
  Christina A. Ondrick                        500 Delaware Avenue, 8th Floor
  PAUL HASTINGS LLP                           P.O. Box 1150
  875 15th Street, Northwest                  Wilmington, DE 19899
  Washington, DC 20005                        (302) 654-1888
  (202) 551-1700                              jday@ashby-geddes.com
  blairjacobs@paulhastings.com                lmaguire@ashby-geddes.com
  christinaondrick@paulhastings.com           amayo@ashby-geddes.com




  Dated: April 10, 2015
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 400 of 487 PageID #: 32321



          Fairchild Semiconductor Corporation and Fairchild (Taiwan) Corporation (collectively,

  “Fairchild”) move in limine to preclude Power Integrations from eliciting testimony from its

  technical expert, Dr. Arthur Kelley, and from making arguments through its counsel that the soft

  start circuits accused of infringement in this case are “essentially the same” as the circuits found

  to infringe during the Fairchild I case. 1

          Such testimony has little probative value, is demonstrably false, and is offered only to

  provide a prejudicial bridge to Power Integrations’ malicious and inflammatory arguments

  concerning findings of “blatant copying” and a “corporate culture of copying” by a subsidiary of

  Fairchild (Fairchild Korea), involving parts that are intentionally different than those at issue in

  this case. (See D.I. 226 at 11-14.) Moreover, such testimony is unfairly prejudicial to Fairchild

  as the jury will likely place undue emphasis on the unfair allegations of “copying,” eschewing

  obligations to decide this case, once inflamed by Power Integrations’ programmatic and

  misleading rhetoric.

          The undisputed evidence is that numerous structural differences exist in the Fairchild

  products accused of infringing. As an example, the functional block diagram of the

  representative FAN6756 product confirms the lack of a soft start latch and a soft start AND-gate.

  (D.I. 194 at 15.) Beyond this, the soft start circuit of the FAN6756 does not receive a frequency

  variation signal, a pulse width modulation frequency signal, a power up signal, or soft start signal

  as an input. (Id.) In contrast, the inputs to the accused soft start comparator are a one-time

  increasing ramp signal (labeled “soft start”) and the “sense” signal, which represent the current

  flowing through the switch. (Id.) In short, the soft start comparator in the accused products



  1
   The Court is currently resolving a summary judgment motion filed by Fairchild that Fairchild’s
  accused products contain circuit structures previously disclaimed by Power Integrations through
  the testimony of its former expert, Mr. Robert Blauschild. (D.I. 194 at 12.)


                                                    1
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 401 of 487 PageID #: 32322



  compares completely different signals than the signals being compared in the ’366 patent. This

  is true for all accused product groupings.

         Given these prior concessions, Power Integrations’ attempt to argue that the circuits in

  this case are “essentially the same” as those previously found to infringe is both nonsensical and

  extremely prejudicial. Indeed, Power Integrations’ effort to describe Fairchild’s design-around

  circuit using a one-time ramp signal as “structurally equivalent” to the claimed “soft start circuit

  means” cannot be probative, as Power Integrations has previously conceded that use of a circuit

  with “a one-time digital ramp, rather than a repetitive signal…has no structure corresponding to

  the latch and AND gate shown in the ’366 Patent; nor does it have an equivalent structure

  because such structure is not necessary to prevent repetitive soft start.” (Ex. C at ¶ 70; Ex. D at

  1054:12-1056:16.) Power Integrations’ prior admission formed the basis of Fairchild’s design-

  around products, currently accused of infringement by Power Integrations here.

         Power Integrations’ stated contention that the accused products in this case are

  “essentially the same” as those found to infringe claims of the same scope in Fairchild I is a

  highly prejudicial effort to distort the record and to confuse the jury. Indeed, as seen directly

  above, Power Integrations has previously conceded that a circuit such as the one used in

  Fairchild’s accused products cannot be structurally equivalent, much less “essentially the same.”

         In addition to the fact that Power Integrations’ position lacks probative value and

  contradicts its own prior admissions, Power Integrations intends to advance that position through

  the expert testimony of Dr. Kelley, which only exacerbates the prejudicial impact. This is

  particularly true because Dr. Kelley offers nothing other than bare conclusory testimony to

  support his purported conclusion that the products accused in this case are “essentially the same”

  as the products that Fairchild has now designed around. (Ex. E at 307:9-308:6.) As the Supreme




                                                    2
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 402 of 487 PageID #: 32323



  Court noted in Daubert, “[e]xpert evidence can be both powerful and quite misleading because

  of the difficulty in evaluating it. Because of this risk, the judge in weighing possible prejudice

  against probative force under Rule 403 of the present rules exercises more control over experts

  than over lay witnesses.” Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 595 (1993)

  (emphasis added).

         Power Integrations’ attempt to circumvent the Court’s gatekeeping role by eliciting

  conclusory unsupported testimony from Dr. Kelley will undoubtedly result in jury confusion and

  prejudice Fairchild. The risk of confusion is great, particularly if the testimony is teamed with

  Power Integrations’ bombastic allegations of “blatant copying.” But most importantly, the

  entire line of testimony from Dr. Kelley is false, and there is simply no evidence of copying in

  this case. To the contrary, Fairchild’s engineers relied upon Power Integrations’ disclaimer of

  soft start circuits using a one-time ramp signal in creating new design-around products which,

  according to Power Integrations’ own admissions, do not have equivalent structure in the ’366

  patent. The Court should thus preclude Power Integrations from arguing that the Fairchild

  design-around products are “essentially the same” as the products in Fairchild I. Moreover, the

  Court should preclude Power Integrations from arguing that Fairchild raised the “same non-

  infringement arguments” in that case, as the products in this case are admittedly structurally

  different and resulted from a design-around solution that did not exist in Fairchild I.




                                                   3
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 403 of 487 PageID #: 32324



  Dated: April 10, 2015                     ASHBY & GEDDES

                                            /s/ John G. Day
                                            John G. Day (#2403)
                                            Lauren E. Maguire (#4261)
                                            Andrew C. Mayo (#5207)
                                            500 Delaware Avenue, 8th Floor
                                            P.O. Box 1150
                                            Wilmington, DE 19899
                                            (302) 654-1888
                                            jday@ashby-geddes.com
                                            lmaguire@ashby-geddes.com
                                            amayo@ashby-geddes.com

                                            PAUL HASTINGS LLP
                                            Blair M. Jacobs
                                            Christina A. Ondrick
                                            875 15th Street, Northwest
                                            Washington, DC 20005
                                            (202) 551-1700
                                            blairjacobs@paulhastings.com
                                            christinaondrick@paulhastings.com

                                            Attorneys for Plaintiffs




                                        4
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 404 of 487 PageID #: 32325




         EXHIBIT C
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 405 of 487 PageID #: 32326




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

  POWER INTEGRATIONS, INC., a
  Delaware corporation,
                  Plaintiff,
            v.
                                                             C.A. No. 04-1371-JJF
  FAIRCHILD SEMICONDUCTOR
  INTERNATIONAL, INC., a Delaware
  corporation, and FAIRCHILD
  SEMICONDUCTOR CORPORATION, a
  Delaware corporation,
                   Defendants.


        SUPPLEMENTAL REBUTTAL EXPERT REPORT OF ROBERT BLAUSCHILD


            1.   I, Robert Blauschild, am being offered as an expert to testify on behalf of Plaintiff

  Power Integrations, Inc. ("Pr) in the above captioned matter. I previously submitted reports

  regarding the infringement of U.S. Patent Nos. 6,229,366 B1 (the '366 patent), 6,249,876 B1 (the

   '876 patent), and 6,107,851 (the '851 patent) by Defendants Fairchild Semiconductor

  Corporation and Fairchild Semiconductor International, Inc. ("Fairchild"), and the validity of

  those same patents. I am submitting this report in rebuttal to the supplemental report regarding

  PI's patents submitted by Dr. Paul Horowitz on December 29, 2006.



  I.        QUALIFICATIONS AND PROFESSIONAL EXPERIENCE
            2.   My qualifications and professional experience are set forth in my initial expert

  report.
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 406 of 487 PageID #: 32327




            70.    The structure of the SMP260 is further different, and not equivalent to the soft
   start circuit structure shown in the patent. The signal that drives the soft start function in the
   sivrp260 is a one-time digital ramp, rather than a repetitive signal. Because of that, and unlike

   the Fairchild parts wherein their soft start function was driven by a repeating counter, the
   SMP260 has no structure corresponding to the latch and AND gate shown in the '366 patent; nor
   does it have an equivalent structure because such structure is not necessary to prevent repetitive
   soft start.
            71.   In paragraph 84 of his Supplemental Report, Dr. Horowitz refers to a "3-input
  bubbled-AND gate," but the thing he is describing is specifically shown in the SMP260 data
   sheet as an NOR gate. Even though the data sheet shows a NOR gate, Dr. Horowitz confirmed
  during his deposition that he thinks the SMP260 really incorporates an AND gate, drawn poorly,
  because the drafters were lazy. [Horowitz 1/31/07 deposition at 16-17.] Dr. Horowitz clearly
  wants there to be an AND gate because the patent has an AND gate, but that is not what's
  shown, and the only way for Dr. Horowitz to reach his opinion is to ignore what is shown in
  favor of something that is not shown.
           72.    As with many of his contentions, Dr. Horowitz does not address the claimed
  function for the soft start circuit at all in his report regarding the SMP260. Specifically, he fails
  to identify any signal instructing the drive circuit to disable the drive signal during "at least a
  portion of said maximum time period." This may be because no such signal is present. Because
  the SMP260 effectuates soft start in a fundamentally different way, with a fundamentally
  different circuit structure using summed currents to alter the feedback signal, the claimed signal
  is simply not present.
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 407 of 487 PageID #: 32328




   skill in the art to do so in the manner set forth in Claim 14 of the '366 patent and all the objective

   facts and secondary considerations support that conclusion.



   X. CONCLUSION
           135.   In view of the above, it is my opinion that Claim 1 of the '876 patent, Claims 1

   and 4 of the '851 patent, and Claims 9 and 14 of the '366 patent have not been shown to be

   invalid in view of any of the references or arguments presented in Dr. Horowitz's report.

           136.   In view of Dr. Horowitz's multiple changes of position during the course of this

   case, I reserve the right to offer additional opinions to respond to any new or modified arguments

   Dr. Horowitz may make, up to and including at the validity trial. For trial, I may prepare

   diagrams, charts and demonstrations that illustrate the issues presented.




   Date: February 17, 2007
                                                  Robert Blauschild
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 408 of 487 PageID #: 32329




         EXHIBIT D
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 409 of 487 PageID #: 32330




           Fairchild Semiconductor International, et al. v.
                       Power Integrations, Inc.



                               Trial Volume 4
                             September 20, 2007




                        Hawkins Reporting Service
                            715 N King Street
                                 Suite 3
                         Wilmington, DE 19801
                             (302) 658-6697

                            Original File POWERI-l.TXT, 394 Pages
                             Min-U-Script® File ID: 0049547332




        Word Index included with this Min-U-Script®
Fairchild semiconductor International,
 Case 1:12-cv-00540-LPS     Document et  at Filed
                                       675   v. 01/15/19 Page 410 of 487 PageIDTrial Volume 4
                                                                                #: 32331
Power Integrations, Inc.                                                   September 20, 2007
make that combination, anyway.                    (8) Q: This is Figure 1 of the patent. [9] Is      comparison, you have to look at [16] the
[4] The PI and Fairchild parts using [5] the      that showing a conventional prior art              circuits disclosed in the patent for [17J
invention are commercially successful.            soft [10] start?                                   performing the claimed function, and
[6] People, a lot of companies working in         [11] A: Yes. Figure 1 shows capacitor 110          compare [18] those structures to the prior
the field, [7] and it had been a general          [12J which is soft start capacitor. The            art to see if [19] they're the same or
problem. Prior art [8] had been around a          feedback [13] from the output,here is the          equivalent to the disclosed [20] struc-
long time. Martin had been (9) around             output over on the [14J upper right. The           tures.
since 1987,that's more than a decade [10]         feedback from the output comes [15]                [21] Q: Can you explain for us what the
before the patent. The 211 was the early          through what we call an optical feed-              [22] structure of the claimed soft start
'90s, [11] I believe, so these things were        back through [16] here back into the               circuit is [23] and how it differs from the
out there for a [12] long time, and nobody        chip. What happens when we [17] first              conventional way of [24] doing soft start?
put them together until [13] Dr. Horowitz         turn on the chip is this capacitor charges
                                                  [18] slowly, that messes with this feed-                                               Page 1052
did for the jury, basically. And [14J the last
thing is Fairchild copied PI.                     back here, [19] tricks the circuit into              [1] A: Dh-huh. Okay. The conventional [2J
                                                  thinking that the error [20J isn't as big as it      way of doing soft start is where we have
[15] Q: Let's now turn to the '366 patent,
                                                  really is, so it doesn't put [21] out the            the [3] feedback path, the output would
[16] which is exhibit PX 3 in your book.
                                                  maximum current right away.                          be somewhere [4] else, providing a feed-
Have you [17] studied the '366 patent as                                                               back signal that goes into [5] the switch
part of your work on [18] this case?              [22] Q: Did the patent examiner have any
                                                  [23] other examples of conventional soft
                                                                                                       logic through a PWM comparatorthat [6]
[19] A: I have.                                                                                        determines when to turn off the switch
                                                  start when [24] he was considering the
[20) Q: And have you come to an [21]              '366 patent?                                         each [7] switching cycle.
understanding of what is claimed in the                                                                [8] As I said, conventional soft start [9] has
'366 [22] patent?                                                                     Page 1050        a time varying clamp that cuts into the
                                                  [1] A: He did. I think in my report I [2]            [10] feedback loop and tricks the circuit.
[23] A: I have.
                                                  listed three of them that I pulled from              That's [11] the conventional way it was
[24] Q: Before we go into the details,                                                                 done.
                                                  those [3] cited references on the patent.
                                                  Here I'll just [4] show one of them.              . i12] Now, we can compare that to the [13J
                                   Page 1048
                                                  [5] This is an article by an a man [6] named         patent. Now, the patent we've heard
[1]  what is the '366 patent generally            Pelly.I showed that the opticalfeedback              mention of [14] internal soft start. The
about?                                            [7] comes into the chip. In this chip the            patent is more than [15] just internal soft
[2] A: It's about the integrated soft [3] start   feedback [8] from the output comes into              start, it's about a [16] particular way of
feature.                                          what we call an error [9] amplifier over             doing a soft start circuit. [17] And that's
[4] Q: Now, we've spoken in some detail           here. The feedback path goes [10] from               shown on the bottom of my slide here.
[5J about soft start, and the function of
                                                  the output into the chip along here.                 [18] Three structures, and we'll see in [19]

soft [6] start.Was soft startfunctionality in     [11] There is an external capacitor, a [12]          the patent where these are,but there is a
                                                  soft start capacitor that the person                 [20] latch, an AND gate and a separate soft
general [7] known before the '366 pat-
ent?                                              would use [13] with this integrated cir-             start [21] comparator. In addition,the soft
                                                  cuit, that would be [14] outside the                 start in the [22] patent works with a
[8] A: It was.
                                                  package, that's used with soft start [15]            repeat, slow repeating ramp [23] as one of
[9] Q: And can you describe how soft [10]         circuitry to clamp the error signal at the           its inputs.
start was typically achieved before the           [16] output of this error amplifier, so it's         [24) Note that this is different down
'366 [11] invention?                              cutting (17) again into the feedback loop
[12] A: Yeah. Soft start was typically [13]       to trick the [18] circuit.                                                             Page 1053
achieved by fooling the circuit. In the -         [19] Q: In your opinion, was one ofthe [20]
                                                                                                     [1]  here. We now have these soft start
the [14] problem comes up and it's been           goals of the '366 patent to have an                structures [2] sitting outside the feedback
discussed before [15] that when you first         integrated [21] soft start capability?             path. It gives you [3] a nice advantage in
turn on the power supply the [16] output                                                             that this is sort of a [4] self-contained
                                                  [22] A: It was. We can see that in a [23]
is at zero, it hasn't been powered up [17]                                                           solution.!t can sit offto the [5] side and do
yet. The circuit sees that as a big error.        couple of places. Title, integrated soft           its thing independent of the type of [6]
The [18] feedback from the output says            start, [24] the patent also says an object of      feedback that you have, so you can use
this is bad, we [19) need to charge the           an aspect of                                       voltage [7) mode or digital control or
output very fast. And so it [20] provides a                                          Page 1051       what we call current [8] mode control,all
lot of current which can overstress [21]                                                             with the same soft start [9] circuit.
                                                  [1] the present invention is directed to a
components, it can cause overshoot on                                                                [10] Q: Now,I'll show you Figures 3 and 9
                                                  pulse [2] width modulated switch that
the [22] output.                                                                                     [11] of the patent. Does that illustrate
                                                  has integrated soft [3] start capability.
[23] So what conventional soft start [24]                                                            what you [12] just said?
                                                  [4] Q: Let's look at Claim 9. Do your [5]
did was mess with that feedback, so to                                                               [13] A: It does. This has been talked [14]
trick the                                         opinions on validity focus on any par-
                                                  ticular [6] element?                               about before, but the soft start circuit is
                                   Page 1049
                                                                                                     in [15) box, I can't read it, but I think it's
                                                  [7] A: Yes. I think the major dispute is [8]
                                                                                                     41 O,from [16) my recollection. Here is the
[1] circuit into thinking the feedback was        the soft start circuit.                            separate soft [17) start comparator.Here is
different [2] than it really was, and             [9] Q: And has the Court construed the             the latch. Here is [18] the AND gate.
shortening the pulses or [3J the drive to         [10] soft start circuit?                           [19] Note that in Figure 3, the soft [20] start
the circuit accordingly.
                                                  [11] A: It h::,ls. The term soft start [12]        is used with voltage mode control. Here
[4) Q: And was that sort of conventional          circuit,the Court construed the soft start         [21] is a separate comparator that's com-
[5] feedback - feedback soft start shown          [13] circuit as being a means plus function        paring the [22] oscillation signal with the
in the [6] patent itself?                         element. [14] Now,what that means is that          field variable [23] threshold signal, that's
[7] A: It was.                                    you have to - when [15J you're doing a             the voltage mode [24] control we talked
                                                              Min-U-Script®                                 (23) Page 104S - Page 1053
Trial Volume 4                               Fairchild Semiconductor International, et at v.
       Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 411 Power
September 20, 2007
                                                                    of 487 Integrations,
                                                                            PageID #: 32332
                                                                                         Inc.
about.                                          the separate [7] comparator because it's         the feedback.
                                                conventionally cutting [8] into the feed-        [13] In fact, today there's still [14] com-
                                  Page 1054     back loop.                                       panies that still do that way. The parts [15]
[1] Same exact stuff here, same [2] struc-      [9] Can we go back to the last slide. [10]       from Fairchild and Power Integrations
tures,same soft start circuit.In Figure [3] 9   Here, here is the feedback path. [11]            that have [16] this feature are successful.
is used with digital control. The patent        Again, it's a single ramp cutting into the       [17] And, again, it's just - it's [18] amazing
also [4] says you can use the circuit with      [12] feedback path just like all ofthe other     to me that Fairchild has these two [19]
current mode [5] control.                       prior [13] art. Because of that, we don't        features, the integrated - it would be
[6] Q: Let's look at the allegation about [7)   needa separate [14] soft start comparator.       amazing [20] if it was not copying - that
the SMP260, which is I believe what Dr.         That's why it doesn't [15] have anything         Fairchild has the [21] integrated frequ-
Horowitz [8] claims invalidates Claim 9.        equivalent, these are totally [16] different     ency jitter and the integrated [22] SoftSt-
[9] Do you agree thatthe SMP260 part [10]
                                                things.                                          art, both driven with the same signal.
anticipates Claim 9 of the '366 patent?         [17] Q: Well, do you believe it would be
                                                                                                 [23] Q: Okay. Let's talk just briefly [24J
                                                [18] obvious to modify what's shown in
[11] A: No, I do not.                                                                            about the dependent claims. What's
                                                the SMP260 to [19] obtainthe inventionof         your
[12] Q: Let's look at the structures [13]
                                                Claim 9?
side-by-side. On the left, and this is PD
                                                [20] A: I can't imagine why you would do                                            Page 1059
1533, [14] on the left is the '366 patent,
                                                [21] it, because this circuit, 260, already      [1] understanding about what the depen-
Figure 3, and on [15] the right, the
                                                has a [22] soft start circuit. It doesn't have   dent claims of [2] the '851 and the '366
datasheet block diagram from the [16]
                                                anything [23] close to the soft start circuit    patent claim?
SMP260. Can you explain why you                 in the patent, [24J but it has one, so I don't
believe the [17] structures in these two        see why you would                                [3] A: Well, we just talked about in the [4)
are different?                                                                                   '851, the frequency jitter and the '366,
[18] A: Sure. Let me first start with [19]                                         Page 1057     the [5] SoftStart. The dependent claims
talking about one fundamental differ-           [1] change it.                                   combine both [6] inventions in one claim.
ence, which [20] is single ramp versus          [2] And even if you did change it, it [3]        [7] Q: Okay. Well, we'll just look at [8]
repeating cyclic frequency [21] variation       would end up being a single ramp system          Claim4. Is it your understanding that Dr.
signal. In the patent we've talked [22]         that [4] cuts into the feedback loop,            [9] Horowitz has asserted that you could
about the soft start circuit working with       clamps the [5] feedback, just con-               combine the [10] Martin patent and the PI
a [23] frequency variation signal or a          ventional. I don't see any [6] reason why        SMP260, the two [11] references we've
signal that goes [24] up and down, cycles       you would change from what's there to            talked about, you could combine [12]
up and down.                                    [7] have a repeating signal in the struc-        them and result in Claim 4?
                                  Page 1055
                                                tures of the [8] soft start circuit or their
                                                equivalent. And you [9] would have to
                                                                                                 [13] A: I understand that. I disagree [14J
                                                                                                 with that.
                                                                                                                                                  ")
[1]  Because of that, you have the [2J          also design, redesign other blocks [10] as       [15] I mean,evenifhe combinedthem, [16J
structures in the soft start circuit that       well, if you wanted to change that.
limit [3] the soft start action to just the                                                      you wouldn't have the SoftStart circuit.
                                                [11) Q: Okay. I have just put up PD [12]
fIrst part of [4] that up and down signal.                                                       [17] Q: Okay. Okay. [18] Is your opinion on
                                                1535A. Does that summarize your op-              the alleged [19] combination similar to
[5] In the prior art, in fact, all of [6] the   inion on -[13] that the SMP260 would
prior art that Dr. Horowitz either relied                                                        what we discussed with [20] regards to
                                                not be modilled?                                 the SMP211 and Martin?
on [7] in here or I think found throughout
                                                [14] A: Yeah. It has something that [15]
this case, [8] is what I call a single ramp                                                      [21] A: Yeah. There's a couple of things
soft start. And [9] that's where you have       works. It does SoftStart. I don't see why        [22] here.
one ramp, you don't have a [10] repeating       you [16J would change that other than to
                                                                                                 [23] I would say you wouldn't do the [24]
signal, you just have a single ramp. [11]       try to add the [17] stuff from the patent.
                                                You don't need to do it.                         combination. If you did, it wouldn't have
And as a result, you don't need the latch                                                        the
and [12) the AND gate that are in the           [18] And if you did change what was [19]
patented soft [13] start.                       there, you'd follow the prior art which                                             Page 1060
[14] In addition, because we want a [15)
                                                all cuts [20] into the feedback loop and         [1] underlying things you need.
separate soft start circuit, we have this       clamps the feedback. [21] So it wouldn't
                                                                                                 [2] For example, Claim 4 is dependent [3)
[16] separate soft start comparator that
                                                have that extra comparator.
                                                                                                 on Claim 1. So you have to have the
allows you [17] to operate with all dif-        [22] Q: Have you also considered the [23]        internal [4] frequency variation signal.
ferent types of circuits. [18] That's not in    secondary consideration in the context           That's missing in [5] the combination.
the 260. Notice that there is [19] only one     of the [24] SoftStatt claims?                    [6] Claim 4 adds the SoftStart [7] circuit,
comparator and that's the PWM [20]                                                               and you have to have the SoftStart that [8]
comparator. It doesn't have a soft start                                           Page 1058
                                                                                                 we've discussed. I said it's very different
[21] comparator. So this is pretty different.   [1] A: I did. The SMP211 was around for          in [9) the 260.
It [22] doesn't have any of the pieces of       [2] many years. I think six years.
                                                                                                 [10] Your question was 211?
the soft start [23] circuit.                    [3] Is that right? Six years. [4] No one ever
                                                modified that to [5] change it to do the         [11) Q: 260 and Martin.
[24] Q: Well, does the SMP260 have any
                                                claimed SoftStart.                               [12] A: Yeah, 260, we just discussed, [13]
                                  Page 1056     [6] Again, many companies in this [7]            doesn't have any ofthe pieces. It doesn't
[1] structures inside it thatyou believe are    space, no one came up with this par-             have [14] anything equivalent to that.
[2] equivalent to the soft start circuit?       ticular [8J internal SoftStart circuit.          [15) Martin has no SoftStart circuit. [16]
[3) A: No. Because it's a single ramp [4)       [9] There was a conventional way to do           There's no disclosure_of SoftStart.
circuit, you don't need the latch and the       [10] it. Everybody did - well, I wouldn't        [17] So putting them together, you [18]
AND [5] gate and it doesn't have anything       say [11] everybody, but people who did           can't have the SoftStart circuit. So you
equivalentto [6] that.Because it's -ithas       SoftStart did it [12] that way by tricking       can't [19] have Claim 4.
Page 1054 - Page 1060 (24)                                  Min-U-Script®
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 412 of 487 PageID #: 32333




          EXHIBIT E
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 413 of 487 PageID #: 32334




             _________________________________________________
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 414 of 487 PageID #: 32335
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 415 of 487 PageID #: 32336
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 416 of 487 PageID #: 32337



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

  FAIRCHILD SEMICONDUCTOR
  CORPORATION and FAIRCHILD
  (TAIWAN) CORPORATION,                           C.A. No. 12-540 LPS

                   Plaintiffs,                    HIGHLY CONFIDENTIAL

              v.

  POWER INTEGRATIONS, INC.,

                   Defendant.


  POWER INTEGRATIONS’ OPPOSITION TO FAIRCHILD MOTION IN LIMINE NO. 3

                                         FISH & RICHARDSON P.C.
                                         William J. Marsden, Jr. (#2247)
                                         Joseph B. Warden (#5401)
                                         222 Delaware Avenue, 17th Floor
                                         P.O. Box 1114
                                         Wilmington, DE 19899-1114
                                         Telephone: (302) 652-5070
                                         Email: marsden@fr.com; warden@fr.com

                                         Frank E. Scherkenbach
                                         One Marina Park Drive
                                         Boston, MA 02210
                                         Telephone: (617) 542-5070

                                         Howard G. Pollack
                                         Michael R. Headley
                                         500 Arguello Street, Suite 500
                                         Redwood City, CA 94063
                                         Telephone: (650) 839-5070

                                         Attorneys for
                                         POWER INTEGRATIONS, INC.
  Dated: April 15, 2015
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 417 of 487 PageID #: 32338



          Fairchild’s third motion in limine again seeks to exclude highly relevant evidence simply

  because it undermines Fairchild’s defenses. Because willfulness, inducement, and obviousness

  are all at issue in this case, the fact that Fairchild copied the patented circuit and the similarities

  between the accused circuit and the one previously found to infringe are both relevant.

          First, whether an accused “soft start circuit” is “the same” or “essentially the same” as the

  circuit found to infringe by the Fairchild I Jury is quintessentially a fact issue and directly

  relevant to whether Fairchild had a good-faith or reasonable belief that its allegedly “designed

  around” circuit no longer infringes the ’366 patent—a question relevant to both the requisite

  intent for induced infringement and the objective prong of willful infringement, both of which

  are at issue here. Global–Tech Appliances, Inc. v. SEB S.A., 131 S.Ct. 2060, 2068 (2011)

  (induced infringement “requires knowledge that the induced acts constitute patent

  infringement”); Bard Peripheral Vascular, Inc. v. W.L. Gore & Assocs., Inc., 682 F.3d 1003,

  1005 (Fed. Cir. 2012) (“[T]he objective prong of Seagate tends not to be met where an accused

  infringer relies on a reasonable defense to a charge of infringement.”). Fairchild is the party who

  injected this issue into the case, by claiming it “designed around” the ’366 patent in view of the

  prior finding of infringement. Having done so, Fairchild cannot now claim prejudice when PI

  points out the flaws in Fairchild’s assertion.

          Second, this Court’s and the Federal Circuit’s prior findings of Fairchild’s “blatant

  copying” and “corporate culture of copying” are also relevant evidence of secondary

  consideration of non-obviousness and willfulness. In Fairchild I, in concluding that Fairchild

  willfully infringed PI’s patents – including the ’366 patent – the Court found that Fairchild

  “engaged in a meticulous study of products made with the patented features through detailed

  reverse engineering efforts and then blatantly copied the products without any regard to the high
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 418 of 487 PageID #: 32339



  likelihood of infringement that would arise from such blatant copying[.]” [Fairchild I, D.I. 750

  at 4; see also Fairchild I, D.I. 795 at 13.] Specifically, the Court found that Fairchild proceeded

  “with its ‘industrial stalking’ measures . . . , not to avoid infringement and design around the

  patented feature which would have been legitimate competitive behavior, but rather to copy them

  in violation of Power Integrations’ patent rights.” [Fairchild I, D.I. 750 at 9; see also Fairchild

  I, D.I. 795 at 14.] Fairchild’s copying of the ’366 patent invention is relevant to the issues of

  obviousness and willfulness. See Akamai Techs., Inc. v. Cable & Wireless Internet Servs., Inc.,

  344 F.3d 1186, 1196 (Fed. Cir. 2003) (evidence of copying relevant to obviousness inquiry);

  Stryker Corp. v. Intermedics Orthopedics, Inc., 96 F.3d 1409, 1414 (Fed. Cir. 1996) (evidence of

  copying relevant to willfulness inquiry).1

          In addition, the Court’s prior findings of “industrial stalking” and “blatant copying” are

  relevant to Fairchild’s defenses on inducement and willful infringement of the ’366 patent. In

  particular, the evidence shows that Fairchild’s alleged “belief” of non-infringement is neither

  reasonable nor credible, when the same or essentially the same circuit already found to infringe

  was blatantly copied from PI’s innovation, and where the alleged “design around” – which, even

  if it occurred, changed only aspects of the device irrelevant to the operation of the claimed “soft

  start circuit” – did nothing to cure its prior “industrial stalking.”

          Contrary to Fairchild’s assertion, Dr. Kelley’s testimony regarding the similarities

  between some of the accused circuits and those previously found to infringe is not conclusory,2




  1
      The appeal in the prior case did not disturb the prior findings of copying; those findings were
      made applying a construction of “soft start circuit” as a means-plus-function element, just as
      it’s written in the claims at issue here, and the Court in this case adopted an identical
      construction and recitation of corresponding structure. [D.I. 87 at 14-16.]
  2
      Fairchild’s motion engages in further misdirection by pointing to its FAN6756, which has
      never been asserted by PI to have been derived from the previous infringing products. Dr.


                                                      2
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 419 of 487 PageID #: 32340



     but instead based on the relevant evidence in the record—including the schematics for the

     various products, the testimony of Fairchild’s corporate witness on the alleged design around,

     and Dr. Kelley’s own knowledge and expertise.3 [Ex. 3A (2014-09-11 Kelley Infringement

     Report) at 37-41; see also Ex. E to FCS Motion (2015-01-13 Kelley Tr.) at 307:9-309:16.] To

     the extent Fairchild thinks either Dr. Kelley’s expert testimony or its bases (including Fairchild’s

     own corporate witness’s testimony) is “demonstrably false,” Fairchild is free to attempt to try to

     establish as much at trial. In that regard, to the extent the Court allows Fairchild’s so called

     “disclaimer” evidence allegedly based on the prior testimony of PI’s expert in Fairchild I,

     whether PI had “disclaimed” anything is also a fact issue for the Jury.4

            “Virtually all evidence is prejudicial or it isn’t material.” Old Chief v. United States, 519

     U.S. 172, 193 (1997). To exclude evidence under FRE 403, “the prejudice must be ‘unfair.’” Id.

     Here, no unfair prejudice to Fairchild would result from allowing Dr. Kelley to testify based on

     his evaluation of the evidence of record.5 On the other hand, PI will be unfairly prejudiced if it is

     not allowed to present its expert’s testimony regarding the similarities between the accused

     circuit and the circuit previously found to infringe to support its inducement and willful

     infringement claims and to rebut Fairchild’s argument of obviousness. Therefore, Fairchild’s

     motion in limine must be denied.




        Kelley’s opinion is about parts designed in Korea based on the previous circuit; the
        FAN6756 was designed in Taiwan and has a different (although still infringing) circuit.
 3
        To the extent Fairchild seeks to raise a Daubert challenge to Dr. Kelley’s opinion in the guise
        of a motion in limine, it is untimely and should be denied for that reason as well.
 4
        Fairchild’s “disclaimer” argument based on its mischaracterization of inadmissible prior
        testimony of Mr. Blauschild is the subject of PI’s Motion in Limine No. 1. As PI explained
        in that motion, there was no “disclaimer” or “admission” by PI or its expert.
 5
        Indeed, it is Fairchild who put forward a “design around” story to try to avoid findings of
        inducement and willfulness. Fairchild cannot have it both ways – presenting its “design
        around” story while at the same time precluding PI’s response.


                                                       3
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 420 of 487 PageID #: 32341
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 421 of 487 PageID #: 32342




                        EXHIBIT 3A
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 422 of 487 PageID #: 32343
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 423 of 487 PageID #: 32344
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 424 of 487 PageID #: 32345
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 425 of 487 PageID #: 32346
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 426 of 487 PageID #: 32347




                                      38
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 427 of 487 PageID #: 32348




                                      39
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 428 of 487 PageID #: 32349




                                      40
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 429 of 487 PageID #: 32350




                                      41
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 430 of 487 PageID #: 32351




                                      42
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 431 of 487 PageID #: 32352




                                      43
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 432 of 487 PageID #: 32353
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 433 of 487 PageID #: 32354



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


  FAIRCHILD SEMICONDUCTOR
  CORPORATION and FAIRCHILD
  (TAIWAN) CORPORATION,
                                                        C.A. No. 12-540-LPS
                           Plaintiffs,

         v.
                                                         Highly Confidential
  POWER INTEGRATIONS, INC.,

                           Defendant.



       FAIRCHILD’S REPLY IN SUPPORT OF ITS MOTION IN LIMINE NO. 3 TO
      PRECLUDE TESTIMONY THAT THE SOFT START CIRCUITS ACCUSED OF
           INFRINGEMENT IN THIS CASE ARE THE SAME AS CIRCUITS
                FOUND TO INFRINGE IN EARLIER LITIGATION

  Counsel for Plaintiffs                     John G. Day (#2403)
                                             Lauren E. Maguire (#4261)
                                             Andrew C. Mayo (#5207)
  Blair M. Jacobs                            ASHBY & GEDDES
  Christina A. Ondrick                       500 Delaware Avenue, 8th Floor
  PAUL HASTINGS LLP                          P.O. Box 1150
  875 15th Street, Northwest                 Wilmington, DE 19899
  Washington, DC 20005                       (302) 654-1888
  (202) 551-1700                             jday@ashby-geddes.com
  blairjacobs@paulhastings.com               lmaguire@ashby-geddes.com
  christinaondrick@paulhastings.com          amayo@ashby-geddes.com




  Dated: April 17, 2015
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 434 of 487 PageID #: 32355



         PI’s Opposition is telling. Nowhere in the Opposition does PI even attempt to deny that

  the current accused products are different from the products in Fairchild I. Instead, PI dedicates

  its entire opposition to a discussion of inflammatory and irrelevant copying allegations related to

  circuitry from a different case involving different products that were designed to avoid the

  scope of the ’366 patent claims. The Court should grant Fairchild’s MIL No. 3 to avoid unfair

  prejudice resulting from those inflammatory allegations.

         There is no dispute that the products in this case are different from the prior case—they

  lack a soft start latch and AND-gate and do not receive the required signals. Given these

  differences, any past findings regarding “copying” are irrelevant and prejudicial. PI’s argument

  that copying is relevant to issues in this case is misguided. The objective prong of the

  willfulness inquiry is a legal issue to be decided by the Court. Bard Peripheral Vascular, Inc. v.

  W.L. Gore & Associates, Inc., 682 F.3d 1003, 1006 (Fed. Cir. 2012). Secondary considerations

  are not relevant because Fairchild is not asserting an obviousness defense on the ’366 patent. As

  to inducement, PI has no evidence of any “copying” regarding the currently accused products.

  PI cannot use copying from 2004 on a different product to demonstrate specific intent today.

         The highly inflammatory nature of the outdated statements outweighs any potential

  probative value, and the admission of such statements can only unfairly prejudice Fairchild.

  Presentation of this evidence through PI’s expert, Dr. Kelley, would only increase the prejudicial

  impact, as a jury may give greater weight to the testimony and be further inflamed and confused.

  As a result, PI should be precluded from presenting testimony, or making arguments through

  counsel, that the soft start circuits accused of infringement in this case are “essentially the same”

  as the circuits found to infringe in Fairchild I or that Fairchild was found to copy.




                                                    1
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 435 of 487 PageID #: 32356



  Dated: April 17, 2015                     ASHBY & GEDDES

                                            /s/ John G. Day
                                            John G. Day (#2403)
                                            Lauren E. Maguire (#4261)
                                            Andrew C. Mayo (#5207)
                                            500 Delaware Avenue, 8th Floor
                                            P.O. Box 1150
                                            Wilmington, DE 19899
                                            (302) 654-1888
                                            jday@ashby-geddes.com
                                            lmaguire@ashby-geddes.com
                                            amayo@ashby-geddes.com

                                            PAUL HASTINGS LLP
                                            Blair M. Jacobs
                                            Christina A. Ondrick
                                            875 15th Street, Northwest
                                            Washington, DC 20005
                                            (202) 551-1700
                                            blairjacobs@paulhastings.com
                                            christinaondrick@paulhastings.com

                                            Attorneys for Plaintiffs




                                        2
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 436 of 487 PageID #: 32357

                                        EXHIBIT 7A

                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF DELAWARE

     FAIRCHILD SEMICONDUCTOR
     CORPORATION and FAIRCHILD
     (TAIWAN) CORPORATION,
                                                     C.A. No. 12-540 LPS
                       Plaintiffs,
                                                     HIGHLY CONFIDENTIAL
                  v.

     POWER INTEGRATIONS, INC.,

                       Defendant.


                       POWER INTEGRATIONS’ MOTION IN LIMINE NO. 1

                                            FISH & RICHARDSON P.C.
                                            William J. Marsden, Jr. (#2247)
                                            Joseph B. Warden (#5401)
                                            222 Delaware Avenue, 17th Floor
                                            P.O. Box 1114
                                            Wilmington, DE 19899-1114
                                            Telephone: (302) 652-5070
                                            Email: marsden@fr.com; warden@fr.com
                                            Frank E. Scherkenbach
                                            One Marina Park Drive
                                            Boston, MA 02210
                                            Telephone: (617) 542-5070
                                            Howard G. Pollack
                                            Michael R. Headley
                                            500 Arguello Street, Suite 500
                                            Redwood City, CA 94063
                                            Telephone: (650) 839-5070

                                            Attorneys for
                                            POWER INTEGRATIONS, INC.
      Dated: April 10, 2015
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 437 of 487 PageID #: 32358



      I.     FAIRCHILD SHOULD BE PRECLUDED FROM INTRODUCING PRIOR
             TESTIMONY AND OPINIONS OF A DIFFERENT PI EXPERT IN A
             DIFFERENT CASE ABOUT PRIOR ART NOT AT ISSUE IN THIS CASE

             Fairchild has indicated that it intends to call Power Integrations’ prior expert, Mr.

      Robert Blauschild, as a witness at trial by designation. In particular, it wants to play for the

      Jury his prior trial testimony (including using his demonstratives) from a different litigation,

      C.A. No. 04-1371 (“Fairchild I”). This evidence is inadmissible and should be excluded.

             First, Mr. Blauschild did not provide an expert report in this case as required by Rule

      26(a)(2), and thus he cannot be called at trial to testify as an expert. Fairchild cannot escape

      the requirements of Rule 26 by calling Mr. Blauschild by designation. See Fed. R. Civ. P. 32

      (a)(1)(B). Further, Fairchild cannot circumvent the expert disclosure requirement of Rule 26

      by calling Mr. Blauschild as a “fact” witness, which Fairchild has indicated it intends to do.

      Not only did Mr. Blauschild not offer any “fact” testimony previously, he was not listed on

      Fairchild’s Rule 26 discourses as a fact witness with personal knowledge relevant to this

      case, and he was not deposed in this case regarding any such factual knowledge. [Ex. A.]

      Given Fairchild’s non-compliance with the requirements of Rule 26, Mr. Blauschild’s

      testimony is not admissible and should be excluded. See Fed. R. Civ. P. 37.

             Nor can Fairchild side-step the requirements of Rule 26 and simply have its expert,

      Dr. Wei, “rely” on the testimony. If the Court agrees that Mr. Blauschild’s testimony is

      “otherwise inadmissible,” then Fairchild is relegated to supporting the disclosure to the jury

      of the testimony under Fed. R. Evid. 703, and must show that the “probative value” of the

      evidence substantially outweighs its prejudicial effect. Fairchild cannot meet this burden; the

      evidence has such little probative value (if any) that it is excludable under Fed. R. Evid. 403,

      as the prejudicial effect will, in fact, substantially outweigh any possible probative value.1


      1
        In addition, opinions in the form of expert reports and demonstratives used by an expert are
      inadmissible hearsay, warranting exclusion under Fed. R. Evid. 801-804.
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 438 of 487 PageID #: 32359



             The evidence at issue lacks probative value. In Fairchild I, PI’s then-expert, Mr.

      Blauschild, testified about specific embodiments described in the ’366 patent and the

      differences between the claimed soft-start circuit and the prior art asserted in that case.

      Fairchild apparently intends to use Mr. Blauschild’s testimony about that prior art to support

      an alleged “design-around” story. In particular, Fairchild apparently intends to offer Mr.

      Blauschild’s testimony (and related demonstratives) in which he distinguished prior art

      circuits for various reasons, including on the basis that they used a “single ramp” or “one-

      time ramp” signal. (See D.I. 194 at 14, 17; D.I. 236 at 6; D.I. 203-3 at ¶ 51; D.I. 203-12 (Wei

      Revised Opening Rpt) at ¶ 473.) Latching on to this testimony, Fairchild wants to argue that

      its alleged “design-around” products use a “one-time ramp” signal and that, based on Mr.

      Blauschild’s testimony, do not infringe. This argument plays word games with the testimony

      by taking it out of the context of the original prior art being discussed (which is not raised in

      this case), and it intentionally confuses the issues actually raised in Fairchild I versus here.

             Fairchild should not be allowed to rely on Mr. Blauschild’s testimony for any

      purpose. First, the “design-around” was not created or developed based on Mr. Blauschild’s

      testimony—the design predates his testimony. Moreover, the Jury in Fairchild I already

      heard and rejected essentially the same “we use a one-time ramp signal” argument from

      Fairchild based on what is essentially the same circuitry in the accused products (the minor

      changes made as the “design-around” do not implicate this issue as shown by the fact that the

      substantive argument made in Fairchild I was the same). (See D.I. 227-1, Ex. 6 (Fairchild I

      Trial Tr.) at 1079:4-14; 1096:7-11; 1160:22-1162:10.) Similarly, Fairchild and Dr. Wei are

      not contending that Fairchild’s accused products incorporate the prior art circuitry Mr.

      Blauschild was addressing. Rather, Fairchild’s lawyers are simply trying to argue post hoc

      that their design does not infringe, confusingly using sound bites out of context from

      testimony discussing different issues in a different case.



                                                      2
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 439 of 487 PageID #: 32360



             The prejudice to Power Integrations from allowing this evidence is manifest. That is,

      another apparent reason for Fairchild’s insistence on introducing Mr. Blauschild’s prior

      testimony is to suggest some inconsistency on the part of Power Integrations that simply is

      not there, and thus divert the Jury’s attention from the actual merits. Indeed, the risk of

      confusion and misleading the Jury is extremely high. To correct or mitigate the risk, Power

      Integrations would be forced to introduce additional evidence—including prior art not at

      issue in this case—to put the testimony in context and rebut any innuendo about Mr.

      Blauschild’s testimony regarding different prior art somehow being an admission about the

      accused products in this case. This would no doubt cause undue delay and waste everyone’s

      time. The unfair prejudice to Power Integrations is also heightened by the fact – as Fairchild

      well knows – that Mr. Blauschild’s health precludes him from appearing live to correct any

      misinterpretations of his prior testimony.

             Power Integrations has discussed this matter with Fairchild, but Fairchild maintains

      that it should be permitted to rely on Mr. Blauschild’s past testimony, opinions and

      demonstratives. Fairchild has identified Mr. Blauschild as a “fact witness” and has included

      Mr. Blauschild’s expert report and exhibits on its exhibit list (PX-0117, PX-2009–PX-2110).

      PI therefore seeks an order, under Fed. R. Evid. 402, 403, 703, 801-804, and/or Fed. R. Civ. P

      26 and 37, preventing Fairchild from relying on Mr. Blauschild’s past testimony, opinions,

      and/or demonstratives in any manner, including but not limited to through attorney argument,

      on direct examination of Fairchild’s experts, or on cross-examination of Power Integrations’

      witnesses.




                                                      3
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 440 of 487 PageID #: 32361
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 441 of 487 PageID #: 32362




                               Exhibit A
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 442 of 487 PageID #: 32363
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 443 of 487 PageID #: 32364
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 444 of 487 PageID #: 32365
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 445 of 487 PageID #: 32366
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 446 of 487 PageID #: 32367
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 447 of 487 PageID #: 32368
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 448 of 487 PageID #: 32369
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 449 of 487 PageID #: 32370
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 450 of 487 PageID #: 32371
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 451 of 487 PageID #: 32372
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 452 of 487 PageID #: 32373
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 453 of 487 PageID #: 32374
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 454 of 487 PageID #: 32375



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


  FAIRCHILD SEMICONDUCTOR
  CORPORATION and FAIRCHILD
  (TAIWAN) CORPORATION,

                           Plaintiffs,
                                                        C.A. No. 12-540-LPS
         v.
                                                         Highly Confidential
  POWER INTEGRATIONS, INC.,

                           Defendant.



  FAIRCHILD’S RESPONSE TO POWER INTEGRATIONS’ MOTION IN LIMINE NO. 1
      – PRIOR EXPERT TESTIMONY IS ADMISSIBLE AND NOT PREJUDICIAL

  Counsel for Plaintiffs                     John G. Day (#2403)
                                             Lauren E. Maguire (#4261)
                                             Andrew C. Mayo (#5207)
  Blair M. Jacobs                            ASHBY & GEDDES
  Christina A. Ondrick                       500 Delaware Avenue, 8th Floor
  PAUL HASTINGS LLP                          P.O. Box 1150
  875 15th Street, Northwest                 Wilmington, DE 19899
  Washington, DC 20005                       (302) 654-1888
  (202) 551-1700                             jday@ashby-geddes.com
  blairjacobs@paulhastings.com               lmaguire@ashby-geddes.com
  christinaondrick@paulhastings.com          amayo@ashby-geddes.com




  Dated: April 15, 2015
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 455 of 487 PageID #: 32376



         Fairchild respectfully requests that Power Integrations’ (“PI”) Motion in Limine No. 1 be

  denied. There can be no question that Mr. Blauschild’s prior testimony is relevant to Fairchild’s

  non-infringement and willfulness positions. PI thus requests preclusion of fundamentally

  important testimony. In fact, the testimony PI seeks to preclude may be the most probative

  evidence supporting Fairchild’s willfulness defense, as Mr. Blauschild’s testimony provided the

  basis for Fairchild’s design-around product implementation with regard to the ’366 patent.

  Fairchild’s design-around products now stand accused of infringing the ’366 patent in this case.

  As such, Mr. Blauschild’s prior testimony provides probative evidence directly relevant to

  Fairchild’s objective and subjective beliefs.

         Mr. Blauschild’s former testimony is also relied upon by Fairchild’s expert, Dr. Wei, to

  support his opinions regarding non-infringement. The motion should be denied because Dr.

  Wei’s reliance on this testimony from the Fairchild I case is relevant both to impeach PI’s expert

  and to support Dr. Wei’s positions. As to the former, the revelation that Mr. Blauschild

  previously testified that certain aspects of Fairchild’s design-around product would fall outside

  of the scope of the claims of the ’366 patent may help the jury to assess the credibility of PI’s

  current technical expert, Dr. Kelley, and to assess his opinions in this case. As to the latter, the

  fact that Dr. Wei relies on prior testimony of PI’s own technical experts could bolster Dr. Wei’s

  credibility and mitigate any argument by PI that his opinions are not credible.

         Specifically, Dr. Wei rebuts infringement of the ’366 patent, as shown in his expert

  report, by demonstrating that certain elements of the asserted claims are missing in Fairchild’s

  products. Dr. Wei’s opinions are buttressed by the prior testimony of Mr. Blauschild. PI argues

  that the inconsistencies between Dr. Kelley’s current infringement analysis and the former

  testimony of Mr. Blauschild are not relevant. (Mot. at 2.) But PI has no legal authority to




                                                    1
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 456 of 487 PageID #: 32377



  support this bare attorney argument, and Mr. Blauschild’s past concessions provide highly

  probative impeachment evidence that the fact-finder will consider in assessing the weight to give

  the experts in this case.

          Mr. Blauschild’s prior testimony is central to a critical issue in this case. In explaining

  why the ’366 patent was not invalid in view of prior art, Mr. Blauschild testified in Fairchild I

  that a “fundamental difference” exists between the patented soft start circuit and a circuit using

  a one-time ramp signal for soft start. Fairchild’s products accused of infringement in this case

  use circuitry implementing the one-time ramp signal for soft start. (D.I. 194, Ex. N at 1054:19-

  21.) Mr. Blauschild further testified that the concept embodied by the ’366 patented soft start

  circuit requires a separate comparator, which one-time ramp circuits do not need, so that the two

  circuits are “totally different things.” (Id. at 1056:9-16.) Fairchild relied on this testimony in

  creating a design-around product that employs a one-time ramp signal for soft start. Now, PI

  tries to argue that Fairchild’s design-around products fall within the very same claim scope that

  PI’s expert previously disclaimed.

          PI argues that Fairchild is playing “word games with the testimony by taking it out of the

  context of the original prior art.” (Mot. at 2.) PI, however, fails to explain exactly how plain

  testimony from its expert on the scope of asserted patent claims is being used out of context.

  Claim scope is claim scope, and the literal words of Mr. Blauschild’s testimony confirm that he

  has testified that a circuit implementing a one-time ramp signal falls outside of the scope of the

  claims of the ’366 patent.

          PI cites to no authority supporting its position that Mr. Blauschild’s testimony is

  irrelevant or prejudicial. Perhaps the lack of authority is because courts confronted with similar

  motions have consistently held that testimony from prior cases is relevant and does not result in




                                                    2
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 457 of 487 PageID #: 32378



  undue prejudice. In the Apple II case, for example, the court denied a patentee’s motion seeking

  to prevent the accused infringer from offering expert testimony the patentee had used in prior

  litigations between the parties. See Apple, Inc. v. Samsung Electronics Co., Ltd., No. 12-CV-

  00630-LHK, 2014 WL 794328, at *11-13 (N.D. Cal. Feb. 25, 2014). The court held that the past

  expert opinions were relevant for impeachment of the patentee’s current expert testimony and to

  support the accused infringer’s expert testimony. See id. The court rejected the patentee’s

  challenge to the expert testimony under both FRE 403 and 703, calling the past opinions “highly

  probative impeachment evidence.” Id. In another similar case, a court denied a patentee’s

  motion in limine seeking to exclude expert affidavits submitted to the EPO, because the patentee,

  by submitting the expert’s statements to the EPO, had made them adoptive admissions under

  FRE 801(d)(2)(B). See Pfizer Inc. v. Teva Pharmaceuticals USA, Inc., Civ. A. No. 04-754, 2006

  WL 3041102, at *5 (D.N.J. Oct. 26, 2006).

         Here, Fairchild is not relying on just any former expert witness. Because the prior expert

  was PI’s expert, his testimony is especially crucial to reinforce Fairchild’s good faith belief of

  non-infringement. Moreover, Fairchild is not relying on the testimony as expert testimony in this

  case, but as factual impeachment evidence, so it need not have been disclosed under Rule 26.

  And the evidence cannot prejudice PI; it is the testimony of its own expert in prior litigation

  involving the same patent. But if PI’s motion were granted, it would be able to attack Dr. Wei’s

  technical analysis and the evidence on which he relies to support his opinions, while shielding

  from the jury the fact that it was PI’s own prior expert who blessed Fairchild’s design as a non-

  infringing alternative. That would be prejudicial.

         Because Dr. Blauschild’s testimony is both highly probative and admissible, PI’s motion

  to preclude Fairchild’s experts from testifying about PI’s prior expert opinions should be denied.




                                                    3
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 458 of 487 PageID #: 32379



  Dated: April 15, 2015                     ASHBY & GEDDES

                                            /s/ John G. Day
                                            John G. Day (#2403)
                                            Lauren E. Maguire (#4261)
                                            Andrew C. Mayo (#5207)
                                            500 Delaware Avenue, 8th Floor
                                            P.O. Box 1150
                                            Wilmington, DE 19899
                                            (302) 654-1888
                                            jday@ashby-geddes.com
                                            lmaguire@ashby-geddes.com
                                            amayo@ashby-geddes.com

                                            PAUL HASTINGS LLP
                                            Blair M. Jacobs
                                            Christina A. Ondrick
                                            875 15th Street, Northwest
                                            Washington, DC 20005
                                            (202) 551-1700
                                            blairjacobs@paulhastings.com
                                            christinaondrick@paulhastings.com

                                            Attorneys for Plaintiffs




                                        4
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 459 of 487 PageID #: 32380



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

  FAIRCHILD SEMICONDUCTOR
  CORPORATION and FAIRCHILD
  (TAIWAN) CORPORATION,
                                                  C.A. No. 12-540 LPS
                   Plaintiffs,
                                                  HIGHLY CONFIDENTIAL
              v.

  POWER INTEGRATIONS, INC.,

                   Defendant.


   POWER INTEGRATIONS’ REPLY IN SUPPORT OF ITS MOTION IN LIMINE NO. 1

                                         FISH & RICHARDSON P.C.
                                         William J. Marsden, Jr. (#2247)
                                         Joseph B. Warden (#5401)
                                         222 Delaware Avenue, 17th Floor
                                         P.O. Box 1114
                                         Wilmington, DE 19899-1114
                                         Telephone: (302) 652-5070
                                         Email: marsden@fr.com; warden@fr.com

                                         Frank E. Scherkenbach
                                         One Marina Park Drive
                                         Boston, MA 02210
                                         Telephone: (617) 542-5070

                                         Howard G. Pollack
                                         Michael R. Headley
                                         500 Arguello Street, Suite 500
                                         Redwood City, CA 94063
                                         Telephone: (650) 839-5070

                                         Attorneys
                                         POWER INTEGRATIONS, INC.
  Dated: April 17, 2015
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 460 of 487 PageID #: 32381



         Fairchild’s opposition confirms that it intends to present the prior trial testimony of

  Power Integrations’ prior expert in a prior case completely out of context, in an attempt turn it

  into a “blessing” by “PI’s own expert” of “Fairchild’s design as a non-infringing alternative.”

  [FCS Opp’n at 3.] Mr. Blauschild did no such thing. The alleged “design around” was not at

  issue in the Fairchild I trial, and it was not in front of Mr. Blauschild when he testified. Indeed,

  Mr. Blauschild’s testimony related to prior art circuits not at issue in this case.1 The lack of

  relevance of Mr. Blauschild’s testimony is amply demonstrated by the facts that Fairchild does

  not dispute in its opposition. Fairchild does not dispute that (a) the alleged “design around”

  predated Mr. Blauschild’s testimony; (b) Mr. Blauschild’s testimony was in the context of prior

  art not asserted here; and (c) neither Fairchild nor Dr. Wei is contending that Fairchild’s accused

  products incorporate the prior art circuitry Mr. Blauschild was addressing. Thus, Fairchild’s

  products in this case cannot possibly be the result of any “design around” based on Mr.

  Blauschild’s testimony. As such, Mr. Blauschild’s prior trial testimony has no probative value.2

  Fairchild’s attempt to confuse the Jury with irrelevant prior testimony taken out of context will

  no doubt prejudice PI and must be rejected.



  1
    Fairchild’s suggestion that there is “inconsistency” between Dr. Kelley’s opinions in this case
  and Mr. Blauschild’s testimony in the prior case is unfounded. Dr. Kelley is not even addressing
  the same issues Mr. Blauschild was, and vice versa, so there is nothing “inconsistent” at all.
  2
    The cases Fairchild relies on are inapposite. The portion of the Pfizer opinion Fairchild cites
  concerned a hearsay objection (which is not an objection PI raised with respect to Mr.
  Blauschild’s prior testimony), not a relevance objection. See Pfizer Inc. v. Teva Pharmaceuticals
  USA, Inc., Civ. A. No. 04-754, 2006 WL 3041102, at *5 (D.N.J. Oct. 26, 2006). The court
  specifically stated that it did “not have sufficient information to make an informed decision as to
  the relevance of any of the documents.” Id. at 2. In Apple, the court found Apple’s damages’
  expert’s opinions in a prior case relevant because the approach he used in the prior case was
  allegedly “inconsistent” with the approach he took in the present case. Apple, Inc. v. Samsung
  Electronics Co., Ltd., No. 12-CV-00630-LHK, 2014 WL 794328, at *11-13 (N.D. Cal. Feb. 25,
  2014). Here, not only was the prior testimony from a different PI expert, there is no
  inconsistency between Dr. Kelley’s opinions and Mr. Blauschild’s prior testimony.
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 461 of 487 PageID #: 32382
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 462 of 487 PageID #: 32383

                                      EXHIBIT 7B

                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

  FAIRCHILD SEMICONDUCTOR
  CORPORATION and FAIRCHILD
  (TAIWAN) CORPORATION,
                                                  C.A. No. 12-540 LPS
                   Plaintiffs,
                                                  HIGHLY CONFIDENTIAL
              v.

  POWER INTEGRATIONS, INC.,

                   Defendant.


                     POWER INTEGRATIONS’ MOTION IN LIMINE NO. 2

                                         FISH & RICHARDSON P.C.
                                         William J. Marsden, Jr. (#2247)
                                         Joseph B. Warden (#5401)
                                         222 Delaware Avenue, 17th Floor
                                         P.O. Box 1114
                                         Wilmington, DE 19899-1114
                                         Telephone: (302) 652-5070
                                         Email: marsden@fr.com; warden@fr.com

                                         Frank E. Scherkenbach
                                         One Marina Park Drive
                                         Boston, MA 02210
                                         Telephone: (617) 542-5070

                                         Howard G. Pollack
                                         Michael R. Headley
                                         500 Arguello Street, Suite 500
                                         Redwood City, CA 94063
                                         Telephone: (650) 839-5070

                                         Attorneys for
                                         POWER INTEGRATIONS, INC.
  Dated: April 10, 2015
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 463 of 487 PageID #: 32384



  I.     FAIRCHILD SHOULD BE PRECLUDED FROM USING FOR ANY PURPOSE
         IN THIS CASE PRIOR ART OR EXPERT OPINIONS ALREADY EXCLUDED
         OR STRICKEN BY THE COURT

         This motion seeks to preclude Fairchild from violating the spirit of this Court’s Orders

  striking as untimely material in Fairchild’s supplemental contentions and expert reports.

  Fairchild has continued to try to rely on this material despite its failure to provide adequate

  disclosure during fact discovery. The Court already twice struck Fairchild’s experts’ opinions

  that were founded on Fairchild’s untimely contentions, and in doing so the Court precluded

  Fairchild from using new and untimely opinions and prior art references. (D.I. 162; D.I. 183.)

  Each time, however, Fairchild sought to avoid the Court’s Order, continued to offer the stricken

  opinions and to rely on the excluded materials in its experts’ “revised” reports – forcing PI to re-

  litigate the merits the motions to strike again and again. Even after the Special Master

  implemented the Court’s Order and confirmed that the belated opinions and materials were

  indeed stricken (D.I. 269; D.I. 270), Fairchild served partially-redacted versions of its revised

  expert reports that continued to violate both the letter and the spirit of the Court’s and the Special

  Master’s rulings. Although Fairchild recently served yet another version of its experts’ reports,

  Fairchild has made clear that it intends to challenge the prior rulings and will continue to try and

  sidestep the Court’s clear and unambiguous Orders based on the same arguments already

  rejected repeatedly by the Court—that Fairchild’s experts’ belated opinions are somehow

  “consistent” with its timely disclosed contentions. They are not, and Fairchild should be

  prohibited from any further attempts at circumventing the Court’s Orders.

         The parties’ prior briefing on the merits of PI’s motions to strike is extensive, and the

  Court is already all too familiar with this dispute. (See D.I. 150; D.I. 153; D.I. 157; D.I. 158;

  D.I. 168; D.I. 169; D.I. 173; D.I. 174.) Briefly, on September 29, 2014, PI brought its initial

  motion to strike Fairchild’s untimely infringement and invalidity contentions served after the
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 464 of 487 PageID #: 32385



  close of fact discovery, along with additional new contentions in Fairchild’s opening expert

  reports. (D.I. 150.) After reviewing the parties’ submissions and hearing argument on the

  issues, on October 22, 2014, the Court granted PI’s motion. (D.I. 162.) The Court found that PI

  “would be prejudiced by allowing Fairchild to proceed on its untimely contentions, which would

  likely lead to loss of the current trial date and the necessity for additional expensive discovery,

  and could potentially require additional claim construction proceedings.” (Id.)

         Rather than complying with the Court’s Order, however, Fairchild served “revised”

  expert reports that contained the same opinions (often verbatim) stricken by the Court, prompting

  PI’s motion to enforce the Court’s prior Order. (D.I. 168.) On January 13, 2015, the Court again

  struck Fairchild’s untimely materials, noting that “this issue was already decided when the Court

  evaluated the parties’ dispute over Fairchild’s contentions.” (D.I. 183.) The Court also noted

  that although Fairchild had “fair warning” the Court “would adopt whichever side’s position was

  the more reasonable as a whole,” Fairchild continued to argue that “nothing be stricken.” (Id.)

  The Court very clearly rejected Fairchild’s arguments, noting that “Fairchild’s interpretation of

  the Court’s prior order is unconvincing, for reasons including that the analysis of the Pennypack

  factors contained in the prior order plainly contemplated that the untimely contentions were no

  longer to be asserted in this proceeding in any form.” (Id. (emphasis added).) The Court then

  directed the parties to submit a proposed form of order implementing the Court’s rulings “with

  the level of detail provided in PI’s previously-proposed form of order.” (Id.) Fairchild objected

  to PI’s proposed order so, on January 31, 2015, the Court appointed Special Master Terrell to

  resolve the dispute over the form of order to implement the January 13, 2015 Order (D.I. 205).

         Additional briefing and argument ensued – with Fairchild arguing to the Special Master

  that material should not be stricken because it was allegedly “consistent” with the timely served




                                                    2
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 465 of 487 PageID #: 32386



  contentions. After reviewing the parties’ submissions and the record, the Special Master issued

  Orders Nos. 4 and 5 (D.I. 269; D.I. 270), confirming the Court’s prior rulings striking Fairchild’s

  untimely material and in particular identifying each and every paragraph to be stricken in the

  relevant reports. (D.I. 269 at 10-11.) The Special Master directed Fairchild to provide redacted

  versions of its “revised” expert reports in accordance with its order. (D.I. 270 at 2-3.)

  Disregarding the clear directive of these orders, and without leave, Fairchild served selectively-

  redacted versions of its reports that still included many references to its untimely contentions and

  a wide range of material in paragraphs the Special Master expressly found, after a full review of

  the record, “are also stricken.” (D.I. 270 at 2.)

         When PI objected again, Fairchild changed course and served another set of redacted

  reports. At the same time, however, Fairchild made clear that it intends to try to find ways to

  circumvent the Court’s Orders and in fact rely on the untimely contentions and materials at trial.

  For example, Fairchild has listed the excluded prior art on its trial exhibit list (PX-0083, PX-

  0811, PX-0814, PX-0818, PX-2098). PI therefore seeks an Order precluding Fairchild from

  using the excluded prior art (specifically, U.S. Patent Nos. 4,638,417; 4,806,842; 5,523,665;

  7,719,860; U.S. Pub. 2002/0075085; and the Maxim 1630-1635 Datasheet) – or the stricken

  opinions – at trial in any manner, including in attorney argument, on rebuttal through Fairchild’s

  own witnesses, or on cross-examination or “impeachment” of any PI witness who does not

  himself address the stricken material during direct examination and thereby open the door. In

  view of the Court’s prior orders and the recognition that the proper result was to exclude the

  stricken material, Power Integrations can conceive of no justification for allowing Fairchild to

  back door into the trial the very same untimely material and opinions the Court already

  determined would be unfair to allow Fairchild to assert “in this proceeding in any form.”




                                                      3
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 466 of 487 PageID #: 32387
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 467 of 487 PageID #: 32388



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


  FAIRCHILD SEMICONDUCTOR
  CORPORATION and FAIRCHILD
  (TAIWAN) CORPORATION,

                           Plaintiffs,
                                                        C.A. No. 12-540-LPS
         v.
                                                         Highly Confidential
  POWER INTEGRATIONS, INC.,

                           Defendant.



  FAIRCHILD’S RESPONSE TO POWER INTEGRATIONS’ MOTION IN LIMINE NO. 2
        – THE STRIKING OF EXPERT REPORTS DOES NOT FORECLOSE
               THE USE OF PROPER TESTIMONY AND EXHIBITS

  Counsel for Plaintiffs                     John G. Day (#2403)
                                             Lauren E. Maguire (#4261)
                                             Andrew C. Mayo (#5207)
  Blair M. Jacobs                            ASHBY & GEDDES
  Christina A. Ondrick                       500 Delaware Avenue, 8th Floor
  PAUL HASTINGS LLP                          P.O. Box 1150
  875 15th Street, Northwest                 Wilmington, DE 19899
  Washington, DC 20005                       (302) 654-1888
  (202) 551-1700                             jday@ashby-geddes.com
  blairjacobs@paulhastings.com               lmaguire@ashby-geddes.com
  christinaondrick@paulhastings.com          amayo@ashby-geddes.com




  Dated: April 15, 2015
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 468 of 487 PageID #: 32389



         Power Integrations’ (“PI”) Motion in Limine No. 2 should be denied for several reasons.

  First, the motion is premature; it relies on the Special Master’s orders before they are final, as

  Fairchild has timely filed objections to these rulings. Even if the Special Master’s rulings stand,

  the striking of expert opinions does not extend to prohibit otherwise proper use of testimony and

  exhibits. PI’s motion simply seeks to broadly expand the scope of the Special Master’s ruling to

  exclude wholly proper, independently admissible, evidence at trial.

         PI’s motion is not ripe because it relies on the Special Master’s orders at a time when

  objections to those orders remain pending before this Court. (D.I. 286; D.I. 287.) PI’s motion is

  devoted to rehashing the details of the dispute before the Special Master, (Mot. 1-3), and as a

  result it is plainly evident that the fundamental premise of the motion hinges on the as-yet

  undecided outcome of that dispute, which makes the timing of the motion improper. In addition,

  the motion is simply an attempt to generate an unnecessary dispute while this issue is pending

  before the Court, and where the details of that dispute have no relevance to whether Fairchild

  may present fact witness testimony and appropriate rebuttal expert testimony, even if that

  evidence was cited in a struck paragraph.

         Even if the Special Master’s orders stand and portions of Fairchild’s expert reports are

  struck, this motion should not be granted. The striking of portions of expert reports would have

  no bearing here on the presentation of otherwise proper testimony and evidence from any witness

  on similar subject matter. For example, PI’s motion would seek to exclude Fairchild from

  eliciting factual testimony from PI’s witnesses on the operation of the accused products, where

  those witnesses already gave testimony on this topic as Fed. R. Civ. P. 30(b)(6) designees at

  deposition. There is no legal basis for this position, as it is nonsensical.

         The operation of the accused products is, of course, a key issue in this patent case and




                                                     1
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 469 of 487 PageID #: 32390



  Fairchild has the right to call a PI witness who has already given factual testimony as a Rule

  30(b)(6) witness for PI on the accused products and on corresponding schematics. PI cites no

  legal authority that would preclude this testimony, as there is none. Fairchild has every right to

  elicit factual testimony on the operation of the accused products and other factual issues in this

  case. Whether Fairchild’s experts cited this testimony in a struck paragraph has no bearing on its

  admissibility at trial from a PI Rule 30(b)(6) witness. In addition, PI’s motion would prohibit

  cross-examination and impeachment questions on the operation of the accused products in this

  regard, even though impeachment and cross-examination are afforded a broad scope to allow the

  witness’s knowledge to be fully tested. Here, preventing a PI witness from being cross-

  examined or impeached with evidence regarding important aspects of those products would be

  profoundly unjust. The fact that PI Rule 30(b)(6) witnesses have already testified on these

  matters points out the illogic of PI’s position.

         Moreover, PI’s motion is an attempt to improperly expand the reach of the Special

  Master’s order into contexts that this Court did not ask the Special Master to determine. PI’s

  motion would extend the scope of the Special Master’s ruling to any testimony by any witness on

  similar subject matter, even though the Special Master’s ruling pertained only to certain expert

  testimony. This is wrong. Striking paragraphs in an expert report does not affect other proper

  use of exhibits referenced in these paragraphs or testimony cited in these paragraphs. Instead, it

  affects only whether the expert can introduce these exhibits or testimony. PI’s attempt to

  preclude Fairchild’s use of other foundational witnesses for this evidence is wholly

  impermissible and is clearly a case of a bridge too far.

         Finally, PI fails to show any unfair prejudice whatsoever from Fairchild’s use of this

  testimony and exhibits. First, this testimony is all relevant to the case and much of it is from PI’s




                                                     2
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 470 of 487 PageID #: 32391



  own Rule 30(b)(6) witnesses. Second, all of this testimony was elicited in depositions in this

  case. PI cannot claim prejudice from its use in trial, as it was properly provided in fact

  discovery. PI can suffer no prejudice if Fairchild simply takes testimony from PI’s own

  witnesses about the operation of its products or about PI’s documents. Similarly, the testimony

  of Fairchild’s witnesses on this topic cannot unfairly prejudice PI. Additionally, PI is seeking to

  exclude evidence of personal knowledge or subjective belief of fact witnesses in this case. Such

  testimony is clearly admissible.

         Because PI’s motion is simply an attempt to create another dispute regarding an issue

  already pending before this Court in the form of objections and which does not need to be

  briefed yet again, it is premature. Moreover, even if portions of Fairchild’s expert reports are

  struck, PI has no support for the proposition that Fairchild cannot present testimony consistent

  with Fairchild’s timely contentions, or about the operation of PI’s accused products. The motion

  in limine should be denied.




                                                   3
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 471 of 487 PageID #: 32392



  Dated: April 15, 2015                     ASHBY & GEDDES

                                            /s/ John G. Day
                                            John G. Day (#2403)
                                            Lauren E. Maguire (#4261)
                                            Andrew C. Mayo (#5207)
                                            500 Delaware Avenue, 8th Floor
                                            P.O. Box 1150
                                            Wilmington, DE 19899
                                            (302) 654-1888
                                            jday@ashby-geddes.com
                                            lmaguire@ashby-geddes.com
                                            amayo@ashby-geddes.com

                                            PAUL HASTINGS LLP
                                            Blair M. Jacobs
                                            Christina A. Ondrick
                                            875 15th Street, Northwest
                                            Washington, DC 20005
                                            (202) 551-1700
                                            blairjacobs@paulhastings.com
                                            christinaondrick@paulhastings.com

                                            Attorneys for Plaintiffs




                                        4
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 472 of 487 PageID #: 32393



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

  FAIRCHILD SEMICONDUCTOR
  CORPORATION and FAIRCHILD
  (TAIWAN) CORPORATION,
                                                  C.A. No. 12-540 LPS
                   Plaintiffs,
                                                  HIGHLY CONFIDENTIAL
              v.

  POWER INTEGRATIONS, INC.,

                   Defendant.


   POWER INTEGRATIONS’ REPLY IN SUPPORT OF ITS MOTION IN LIMINE NO. 2

                                         FISH & RICHARDSON P.C.
                                         William J. Marsden, Jr. (#2247)
                                         Joseph B. Warden (#5401)
                                         222 Delaware Avenue, 17th Floor
                                         P.O. Box 1114
                                         Wilmington, DE 19899-1114
                                         Telephone: (302) 652-5070
                                         Email: marsden@fr.com; warden@fr.com

                                         Frank E. Scherkenbach
                                         One Marina Park Drive
                                         Boston, MA 02210
                                         Telephone: (617) 542-5070

                                         Howard G. Pollack
                                         Michael R. Headley
                                         500 Arguello Street, Suite 500
                                         Redwood City, CA 94063
                                         Telephone: (650) 839-5070

                                         Attorneys for
                                         POWER INTEGRATIONS, INC.
  Dated: April 17, 2015
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 473 of 487 PageID #: 32394



         All PI seeks through this motion in limine is an Order precluding Fairchild from trying to

  circumvent this Court’s previous Orders. The fact that this is even controversial—and that it is

  necessary for PI to bring this motion—is a testament to Fairchild’s pattern of ignoring the

  Court’s clear Orders and re-litigating, over and over, what the Court has already decided.1

         PI’s motion is not premature. Fairchild acts as if the Special Master’s orders are the only

  orders addressing Fairchild’s untimely contentions. They are not. As PI stated in its motion:

  “The Court already twice struck Fairchild’s experts’ opinions that were founded on Fairchild’s

  untimely contentions, and in doing so the Court precluded Fairchild from using the untimely

  opinions and prior art references. (D.I. 162; D.I. 183.)” (PI MIL-2 at 1.) Fairchild was

  precluded from using the contentions “in any form.” (D.I. 183.) Indeed, it is Fairchild’s

  repeated violations of the Court’s prior Orders that forced PI to bring this motion.

         Nor is PI seeking to broaden the Court’s preclusion Orders. It is disingenuous for

  Fairchild to suggest at length that PI somehow seeks to exclude PI fact witnesses’ testimony

  about the operation of PI’s accused products. PI does not. Fairchild is free to cross-examine

  PI’s fact witnesses (and PI’s expert witness) within the scope of direct, including with the

  witnesses’ prior testimony about the operation of the accused products. What Fairchild cannot

  do is to elicit testimony from fact witnesses2 (or from Dr. Kelley) in an attempt to back door

  infringement or validity contentions – whether made by Fairchild’s expert, fact witnesses, or just

  argued by its counsel – that Fairchild is prohibited from making pursuant to the Court’s orders.



  1
     For example, in its opposition to PI’s Motion in Limine No. 3, Fairchild continues to argue that
  its “contentions of infringement of the ’972 patent in this case have, from the filing of the
  Complaint forward, included doctrine of equivalents allegations”—even though the Court has
  repeatedly found otherwise. (See FCS Opp’n to PI MIL-3 at 3; D.I. 162; D.I. 183.)
  2
     Fairchild certainly cannot elicit testimony from its own fact witnesses about PI’s accused
  products – particularly if such testimony is just used to make, in some other form, the same
  infringement contentions that Fairchild’s expert is precluded from offering.
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 474 of 487 PageID #: 32395
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 475 of 487 PageID #: 32396

                                      EXHIBIT 7C
                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

  FAIRCHILD SEMICONDUCTOR
  CORPORATION and FAIRCHILD
  (TAIWAN) CORPORATION,
                                                  C.A. No. 12-540 LPS
                   Plaintiffs,
                                                  HIGHLY CONFIDENTIAL
              v.

  POWER INTEGRATIONS, INC.,

                   Defendant.


                     POWER INTEGRATIONS’ MOTION IN LIMINE NO. 3

                                         FISH & RICHARDSON P.C.
                                         William J. Marsden, Jr. (#2247)
                                         Joseph B. Warden (#5401)
                                         222 Delaware Avenue, 17th Floor
                                         P.O. Box 1114
                                         Wilmington, DE 19899-1114
                                         Telephone: (302) 652-5070
                                         Email: marsden@fr.com; warden@fr.com

                                         Frank E. Scherkenbach
                                         One Marina Park Drive
                                         Boston, MA 02210
                                         Telephone: (617) 542-5070

                                         Howard G. Pollack
                                         Michael R. Headley
                                         500 Arguello Street, Suite 500
                                         Redwood City, CA 94063
                                         Telephone: (650) 839-5070

                                         Attorneys for
                                         POWER INTEGRATIONS, INC.
  Dated: April 10, 2015
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 476 of 487 PageID #: 32397



  I.     FAIRCHILD SHOULD BE PRECLUDED FROM INTRODUCING EVIDENCE
         OR ARGUMENT REGARDING THE PRIOR FINDING OF DIRECT
         INFRINGEMENT OF THE ’972 PATENT BY POWER INTEGRATIONS

         In all of the parties’ litigation over the years, the only affirmative claim that Fairchild has

  prevailed upon was a single, narrow finding of infringement: Power Integrations was found to

  infringe the ’972 patent under the Doctrine of Equivalents (not literal infringement), and only

  directly based on sales of its own complete demonstration power supplies – the chips by

  themselves cannot infringe, and the jury rejected Fairchild’s inducement claim. (Fairchild II

  D.I. 577 at 10-11.) The Court should not allow Fairchild to introduce evidence or argument

  regarding the narrow prior finding of direct infringement from the Fairchild II case, as it is not

  relevant to any issue before the Jury in this case, and any possible marginal relevance is

  substantially outweighed by the risk of unfair prejudice, confusion, and the potential for

  misleading the jury. Exclusion is warranted under FRE 402 and/or 403.

         Four days after the verdict in the Fairchild II case, Fairchild filed this suit to bring a new

  inducement claim against PI. (D.I. 1 at 5-6.) The present claim is based on PI’s alleged

  inducement of direct infringement in the U.S. by third-party customers occurring after the

  verdict in Fairchild II. (Id.) Yet, Fairchild now seeks to rely on the prior finding of direct

  infringement, despite the fact that the prior finding was about: (1) different power supplies (PI’s

  power supplies versus its customers’), (2) different claim scope, (3) a different legal theory, and

  (4) a different time period. As such, the narrow prior finding of infringement has no bearing on

  the limited issue of inducement in this case (the only claim Fairchild pleaded with respect to the

  ’972), or any other issue before the Jury.

         Different power supplies and different timeframe. The asserted claims of the ’972

  patent are not directed to chips by themselves; as the Court may recall, the claims are directed to

  power converters (claims 6, 7) and a method for regulating power in power converters (claims
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 477 of 487 PageID #: 32398



  18, 19), all of which require the use of specific power supply topologies with a transformer. It is

  undisputed that PI’s chips alone cannot infringe. While the prior verdict of direct infringement

  was against Power Integrations’ own demonstration power supplies (Fairchild II D.I. 577 at 10),

  Fairchild’s claim in this case is based solely on inducement related to third party power supplies

  allegedly using LinkSwitch-II chips. Fairchild’s claim in this case is also directed solely to third

  party power supplies for which Power Integrations allegedly induced infringement beginning

  after the prior verdict. Power Integrations disputes Fairchild’s claims in this case.

         Different claim scope. Although the same claims of the ’972 patent are asserted in this

  case, the scope of the claims has changed since the verdict in Fairchild II as a result of

  Fairchild’s contentions and disclaimers in both the current litigation and the ’972 reexamination.

  First, Fairchild’s disclaimer during the ’972 reexamination led the Court to modify its prior

  construction of the “second feedback signal” limitation found in all asserted claims. In doing so,

  the Court found this limitation excludes the use of a current limit comparator in the associated

  current control loop. (D.I. 87 at 5-6.) Next, the claim construction disputes led to the Court

  identifying a new issue of material fact not previously litigated related to the sampling limitation

  in all the asserted claims. (Id. at 7.) These new issues raise previously-unaddressed defenses,

  rendering the prior verdict of direct infringement inapplicable.

         Different legal theory. Fairchild was unable to establish literal infringement in the prior

  case. (Fairchild II D.I. 577 at 10-11.) In this case, Fairchild’s only timely contention relates to

  literal infringement; Fairchild’s belated efforts to add a claim under the doctrine of equivalents

  were twice rejected by the Court. (D.I. 162, 183.) Because a prior verdict under the doctrine of

  equivalents against different power supplies does not tend to show that the claims are literally

  met by the new, third party power supplies at issue in this case, it is therefore irrelevant.




                                                    2
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 478 of 487 PageID #: 32399



         Even if the prior verdict had any marginal relevance, it should be excluded because “its

  probative value is substantially outweighed by the danger of unfair prejudice, confusion of the

  issues, or misleading the jury[.]” FRE 403. Because the prior verdict of direct infringement was

  based on different power supplies, different claim scope, and a different legal theory, it would

  only confuse and mislead the Jury if it were introduced in this case. The prior verdict would

  suggest the Jury can decide this case on an improper basis, and the Jury would likely feel

  compelled to assign weight to the prior finding where none is warranted. The danger of unfair

  prejudice is especially acute—it would tar Power Integrations in the Jury’s eyes as a violator of

  intellectual property, even though the Jury in the prior case expressly found no literal

  infringement and no inducement. See Ingratta v. Easley, No. 12–cv–11104, 2014 WL 5605071,

  at *3 (E.D. Mich. Nov. 4, 2014) (granting motion to exclude the verdict form and judgment in a

  different case); Brennan v. Paul Revere Life Ins. Co., Case No. 00-C-0725, 2002 WL 1284385,

  at *4 (N.D. Ill. June 10, 2002) (granting motion to exclude verdicts and court decisions from

  other cases because the probative value is “slight” and the “marginal probative value is far

  outweighed by the unfair prejudice that would result to the defendants from the bare admission

  of the results of other lawsuits, or the extraordinary confusion of the issues and waste of time that

  would result if the particulars of those cases had to be aired before the jury”).

         Power Integrations has conferred on this matter with Fairchild; Fairchild maintains that it

  should be permitted to introduce evidence or argument regarding the prior finding of direct

  infringement. Power Integrations therefore seeks an order, under FRE 402 and 403, preventing

  Fairchild from offering evidence, or raising in any manner, the prior finding of direct

  infringement of the ’972 patent, including but not limited to as “impeachment” evidence or on

  cross-examination.




                                                    3
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 479 of 487 PageID #: 32400
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 480 of 487 PageID #: 32401



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


  FAIRCHILD SEMICONDUCTOR
  CORPORATION and FAIRCHILD
  (TAIWAN) CORPORATION,

                           Plaintiffs,
                                                        C.A. No. 12-540-LPS
         v.
                                                         Highly Confidential
  POWER INTEGRATIONS, INC.,

                           Defendant.



  FAIRCHILD’S RESPONSE TO POWER INTEGRATIONS’ MOTION IN LIMINE NO. 3
    – THE FINDING OF INFRINGEMENT OF THE ’972 PATENT IS RELEVANT TO
       FAIRCHILD’S INDUCED INFRINGEMENT AND WILLFULNESS CLAIMS

  Counsel for Plaintiffs                     John G. Day (#2403)
                                             Lauren E. Maguire (#4261)
                                             Andrew C. Mayo (#5207)
  Blair M. Jacobs                            ASHBY & GEDDES
  Christina A. Ondrick                       500 Delaware Avenue, 8th Floor
  PAUL HASTINGS LLP                          P.O. Box 1150
  875 15th Street, Northwest                 Wilmington, DE 19899
  Washington, DC 20005                       (302) 654-1888
  (202) 551-1700                             jday@ashby-geddes.com
  blairjacobs@paulhastings.com               lmaguire@ashby-geddes.com
  christinaondrick@paulhastings.com          amayo@ashby-geddes.com




  Dated: April 15, 2015
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 481 of 487 PageID #: 32402



         Power Integrations’ (“PI”) Motion in Limine No. 3 should be denied. The finding of

  infringement of the ’972 patent from Fairchild II is highly relevant to Fairchild’s induced

  infringement allegations, not to mention Fairchild’s willfulness allegations relating to the ’972

  patent. First, as discussed in a pending summary judgment motion, preclusion law bars PI from

  event challenging direct infringement because PI previously litigated and lost factual challenges

  on validity and infringement of the same claims of the same ’972 patent and the same accused

  product in the Fairchild II case. So with infringement and invalidity already established, the

  only remaining issue for the jury regarding the ’972 patent is whether PI actively induces

  customers to infringe and whether such infringement is willful.

         The prior finding of infringement is highly relevant to both issues. “To prove induced

  infringement, the patentee must show direct infringement, and that the alleged infringer

  knowingly induced infringement and possessed specific intent to encourage another’s

  infringement.” Toshiba Corp. v. Imation Corp., 681 F.3d 1358, 1363 (Fed. Cir. 2012) (emphasis

  supplied). In Global-Tech Appliances, Inc. v. SEB S.A., the Supreme Court held that liability

  under § 271(b) requires specific intent—i.e., that the accused inducer have knowledge that the

  induced acts constitute direct infringement. Power Integrations’ conduct with respect to the

  jury’s finding in Fairchild II establishes that it had the knowledge and specific intent to

  encourage direct infringement by third parties. After the verdict, PI issued a press release

  informing customers and others that the verdict did not prevent customers from continuing to use

  the LinkSwitch-II in power supplies with transformers. (D.I. 233, Ex. A.) There were no

  geographical limitations on PI’s encouragement of continued use of the infringing product.

  Thus, PI’s conduct made the verdict in Fairchild II relevant here, and PI should not now be able

  to preclude Fairchild from providing this highly probative evidence to the jury.




                                                    1
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 482 of 487 PageID #: 32403



         The prior finding of infringement from Fairchild II is also directly relevant to Fairchild’s

  willfulness allegations. The second prong of the Seagate test requires Fairchild to present

  evidence concerning PI’s subjective intent and state of mind. In re Seagate Tech., LLC, 497 F.3d

  1360, 1371 (Fed. Cir. 2007) (en banc). Evidence concerning the prior finding of direct

  infringement goes directly to PI’s state of mind, as it shows that PI knew that it infringed and

  made no changes to the infringing products, thus demonstrating subjectively willful conduct.

  The prior finding confirms that PI’s LinkSwitch-II product, when put into a power supply with a

  transformer, infringes the claims of the ’972 patent, and that PI knows of this infringement.

  There is no dispute that PI has chosen not to alter the design of its infringing LinkSwitch-II

  product subsequent to the jury’s finding of infringement. There is also no evidence that PI has

  instructed foreign customers to cease importation of the infringing product. It is further

  undisputed that the LinkSwitch-II product is almost always used in power supplies with a

  transformer. So, in the end analysis, this case is practically identical to Fairchild II and the prior

  finding of direct infringement by a power supply with a transformer is highly relevant.

         PI argues that the verdict is irrelevant because this is a different time with different power

  supplies. (Mot. at 1-2.) PI is wrong. Indeed, PI’s argument should be disregarded because issue

  and claim preclusion apply here. The fact that the inducement allegations here include facts and

  events occurring after the Fairchild II jury verdict does not render that verdict irrelevant.

  Indeed, a finding of inducement requires pre-existing knowledge of infringement and specific

  intent, so facts and events occurring after the jury verdict are highly probative. Because the

  LinkSwitch-II infringing design has not changed and because the invention of the ’972 patent

  relates to circuitry on the chip, it is apparent that PI’s products are today being used in in the

  same manner that was previously found to directly infringe.




                                                     2
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 483 of 487 PageID #: 32404



         PI’s argument that the claim scope in this case is different from the claim scope in

  Fairchild II fares no better. First, PI concedes that the claims in this case are the same as the

  claims in Fairchild II. Yet despite this concession, PI contends that an admittedly “minor”

  difference in claim construction, concerning the “second feedback signal,” somehow makes the

  prior verdict irrelevant. Not so. In previously arguing that preclusion applied to the jury’s

  finding of no literal infringement, PI admitted that the changes to the claim construction were

  inconsequential to the infringement analysis and urged that preclusion should not be affected.

  (D.I. 197 at 27-28.) PI should be held to its prior admission. PI also wrongly contends that

  “claim construction disputes” led this Court to identify new issues of fact raising “previously-

  unaddressed defenses” related to sampling. (Mot. at 2.) But contrary to PI’s argument, the Court

  has not determined that the sampling phrase should be presented to the jury as a fact issue.

  Rather, the Court stated that PI improperly raised an infringement argument, not a claim

  construction issue, during the Markman process. (D.I. 87 at 7.) And the construction of the

  sampling phrase is the same in both cases. (Fairchild II D.I. 51-2 at 2; D.I. 87 at 6-7.)

         Finally, PI’s argument that a different legal standard warrants exclusion is a red herring.

  Fairchild’s contentions of infringement of the ’972 patent in this case have, from the filing of the

  Complaint forward, included doctrine of equivalents allegations. Given the highly probative

  nature of the prior finding to inducement, any slight prejudice to PI from its admission is easily

  outweighed here. Indeed, PI has failed to present evidence of any real prejudice that would

  outweigh the clearly probative value of the verdict.

         Because the jury’s verdict in Fairchild II is directly relevant to Fairchild’s induced

  infringement theory in this case, and because admission of the verdict will not unduly prejudice

  PI, this court should deny PI’s third motion in limine.




                                                    3
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 484 of 487 PageID #: 32405



  Dated: April 15, 2015                     ASHBY & GEDDES

                                            /s/ John G. Day
                                            John G. Day (#2403)
                                            Lauren E. Maguire (#4261)
                                            Andrew C. Mayo (#5207)
                                            500 Delaware Avenue, 8th Floor
                                            P.O. Box 1150
                                            Wilmington, DE 19899
                                            (302) 654-1888
                                            jday@ashby-geddes.com
                                            lmaguire@ashby-geddes.com
                                            amayo@ashby-geddes.com

                                            PAUL HASTINGS LLP
                                            Blair M. Jacobs
                                            Christina A. Ondrick
                                            875 15th Street, Northwest
                                            Washington, DC 20005
                                            (202) 551-1700
                                            blairjacobs@paulhastings.com
                                            christinaondrick@paulhastings.com

                                            Attorneys for Plaintiffs




                                        4
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 485 of 487 PageID #: 32406



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

  FAIRCHILD SEMICONDUCTOR
  CORPORATION and FAIRCHILD
  (TAIWAN) CORPORATION,
                                                  C.A. No. 12-540 LPS
                   Plaintiffs,
                                                  HIGHLY CONFIDENTIAL
              v.

  POWER INTEGRATIONS, INC.,

                   Defendant.


   POWER INTEGRATIONS’ REPLY IN SUPPORT OF ITS MOTION IN LIMINE NO. 3

                                         FISH & RICHARDSON P.C.
                                         William J. Marsden, Jr. (#2247)
                                         Joseph B. Warden (#5401)
                                         222 Delaware Avenue, 17th Floor
                                         P.O. Box 1114
                                         Wilmington, DE 19899-1114
                                         Telephone: (302) 652-5070
                                         Email: marsden@fr.com; warden@fr.com

                                         Frank E. Scherkenbach
                                         One Marina Park Drive
                                         Boston, MA 02210
                                         Telephone: (617) 542-5070

                                         Howard G. Pollack
                                         Michael R. Headley
                                         500 Arguello Street, Suite 500
                                         Redwood City, CA 94063
                                         Telephone: (650) 839-5070

                                         Attorneys for
                                         POWER INTEGRATIONS, INC.
  Dated: April 17, 2015
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 486 of 487 PageID #: 32407



         Fairchild does not deny that the prior Jury found no inducement, or that inducement is the

  only cause of action on the ’972 patent in this case. Nor does Fairchild deny that the prior Jury

  found no literal infringement of the ’972. Fairchild argues, however, that its “contentions of

  infringement of the ’972 patent in this case have, from the filing of the Complaint forward,

  included doctrine of equivalents allegations.” [FCS Opp’n at 3.] Not so. Fairchild did not

  allege infringement under the doctrine of equivalents (“DOE”) in its complaint [see D.I. 1], and

  while Fairchild specifically called out DOE for the ’259, ’123, and the since-dropped ’461 patent

  in its amended complaint, Fairchild did not provide any such analysis for the ’972. [Compare

  D.I. 9, ¶¶ 17-18, 25, 35-36, 43, 53-54, 61 with ¶¶ 68-75.] Nor did Fairchild’s timely contentions

  evaluate DOE infringement—as the Court has twice recognized when striking Fairchild’s

  untimely efforts to have its expert provide DOE analysis. [D.I. 162, 183.] Having never

  provided any timely DOE analysis in this case, and having previously failed to prove literal

  infringement, Fairchild should not be allowed to bootstrap an infringement claim at this stage.

         Moreover, Fairchild’s briefing repeatedly makes reference to PI’s “infringing products,”

  but there is no dispute that PI’s chips by themselves cannot infringe the asserted claims of the

  ’972. PI’s chips could only infringe the ’972 when used in a power supply specifically

  configured with a transformer, which is not a required configuration. The Jury in the prior case

  rejected the notion that any such infringement was shown with respect to third party power

  supplies. Having rejected the notion of any infringement by others, there is too high a likelihood

  of prejudice in the introduction of de minimis infringement by PI with its own internal power

  supplies. The limited prior finding of infringement should not be introduced at trial.1



  1
      The Court has requested further briefing on the pending preclusion motions, but if preclusion
      applies as broadly as Fairchild appears to suggest, then Fairchild’s inducement claim should
      be precluded in its entirety as well, eliminating the ’972 patent from this case altogether.
Case 1:12-cv-00540-LPS Document 675 Filed 01/15/19 Page 487 of 487 PageID #: 32408
